

113 S1356 RS: Workforce Investment Act of 2013
U.S. Senate
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 243113th CONGRESS1st SessionS. 1356IN THE SENATE OF THE UNITED
		  STATESJuly 24, 2013Mrs. Murray (for
			 herself, Mr. Isakson,
			 Mr. Harkin, and Mr. Alexander) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 PensionsNovember 12, 2013Reported by Mr. Harkin, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Workforce Investment Act of
		  1998 to strengthen the United States workforce development system through
		  innovation in, and alignment and improvement of, employment, training, and
		  education programs in the United States, and to promote individual and national
		  economic growth, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
			 Workforce Investment Act of
			 2013.(b)Table of contentsThe table of contents for this Act is as
			 follows:Sec. 1. Short title; table of
				contents.Sec. 2. Purposes.TITLE I—System alignment and innovationSec. 101. Definitions.Subtitle A—Workforce boards and plansChapter 1—State provisionsSec. 111. State workforce development boards.Sec. 112. Unified State plan.Sec. 113. Combined State plan.Chapter 2—Local provisionsSec. 116. Local workforce development areas.Sec. 117. Local workforce development boards.Sec. 118. Local plan.Chapter 3—General ProvisionsSec. 121. Qualifications for directors.Sec. 122. Funding of State and local boards.Subtitle B—Workforce development performance accountability
				systemSec. 131. Performance accountability system.Subtitle C—Workforce innovation and replication
				grantsSec. 141. Purposes.Sec. 142. Workforce innovation and replication
				grants.Sec. 143. Youth innovation and replication grants.Sec. 144. Interagency agreement.TITLE II—Workforce investment and
				related activitiesSubtitle
				A—DefinitionSec. 201.
				Definition.Subtitle B—Workforce
				investment activities and providersSec. 211. Purpose.Chapter 1—Workforce investment
				activities providersSec. 221. Establishment of
				one-stop delivery systems.Sec. 222. Identification of
				eligible providers of training services.Sec. 223. Eligible providers of
				youth workforce investment activities.Chapter 2—Youth workforce
				investment activitiesSec. 226. General
				authorization.Sec. 227. State
				allotments.Sec. 228. Within State
				allocations.Sec. 229. Use of funds for
				youth workforce investment activities.Chapter 3—Adult and dislocated
				worker employment and training activitiesSec. 231. General
				authorization.Sec. 232. State
				allotments.Sec. 233. Within State
				allocations.Sec. 234. Use of funds for
				employment and training activities.Chapter 4—General workforce
				investment provisionsSec. 236. Authorization of
				appropriations.Subtitle C—Job
				CorpsSec. 241. Purposes.Sec. 242.
				Definitions.Sec. 243.
				Establishment.Sec. 244. Individuals eligible
				for the Job Corps.Sec. 245. Recruitment,
				screening, selection, and assignment of enrollees.Sec. 246.
				Enrollment.Sec. 247. Job Corps
				centers.Sec. 248. Program
				activities.Sec. 249. Counseling and job
				placement.Sec. 250. Support.Sec. 251. Operating
				plan.Sec. 252. Standards of
				conduct.Sec. 253. Community
				participation.Sec. 254. Industry
				councils.Sec. 255. Advisory
				committees.Sec. 256. Experimental,
				research, and demonstration projects.Sec. 257. Application of
				provisions of Federal law.Sec. 258. Special
				provisions.Sec. 259. Management
				information.Sec. 260. General
				provisions.Sec. 261. Authorization of
				appropriations.Subtitle D—National
				programsSec. 266. Native American
				programs.Sec. 267. Migrant and seasonal
				farmworker programs.Sec. 268. Veterans’ workforce
				investment programs.Sec. 269. Technical
				assistance.Sec. 270. Evaluations and
				research.Sec. 271. National dislocated
				worker grants.Sec. 272. YouthBuild
				program.Sec. 274. Authorization of
				appropriations.Subtitle
				E—AdministrationSec. 281. Requirements and
				restrictions.Sec. 282. Prompt allocation of
				funds.Sec. 283.
				Monitoring.Sec. 284. Fiscal controls;
				sanctions.Sec. 285. Reports;
				recordkeeping; investigations.Sec. 286. Administrative
				adjudication.Sec. 287. Judicial
				review.Sec. 288.
				Nondiscrimination.Sec. 289. Secretarial
				administrative authorities and responsibilities.Sec. 290. Workforce flexibility
				plans.Sec. 291. State legislative
				authority.Sec. 292. Transfer of Federal
				equity in State employment security agency real property to the
				States.Sec. 293. Continuation of State
				activities and policies.Sec. 294. General program
				requirements.TITLE III—Adult education and
				literacySec. 301. Short
				title.Sec. 302. Purpose.Sec. 303.
				Definitions.Sec. 304. Home
				schools.Sec. 305. Rule of construction
				regarding postsecondary transition and concurrent enrollment
				activities.Sec. 306. Authorization of
				appropriations.Subtitle A—Federal provisions
				Sec. 311. Reservation of funds;
				grants to eligible agencies; allotments.Sec. 312. Performance
				accountability system.Subtitle B—State
				provisionsSec. 321. State
				administration.Sec. 322. State distribution of
				funds; matching requirement.Sec. 323. State leadership
				activities.Sec. 324. State
				plan.Sec. 325. Programs for
				corrections education and other institutionalized individuals.Subtitle C—Local
				provisionsSec. 331. Grants and contracts
				for eligible providers.Sec. 332. Local
				application.Sec. 333. Local administrative
				cost limits.Subtitle D—General
				provisionsSec. 341. Administrative
				provisions.Sec. 342. National leadership
				activities.Sec. 343. Integrated English
				literacy and civics education.TITLE IV—Amendments to the
				Wagner-Peyser ActSec. 401. Employment service
				offices.Sec. 402.
				Definitions.Sec. 403. Federal and State
				employment service offices.Sec. 404. Allotment of
				sums.Sec. 405. Use of
				sums.Sec. 406. State
				plan.Sec. 407. Performance
				measures.Sec. 408. Pilot
				projects.Sec. 409. Workforce and labor
				market information system.TITLE V—Amendments to the
				Rehabilitation Act of 1973Subtitle A—Introductory
				ProvisionsSec. 501.
				References.Sec. 502. Findings, purpose,
				policy.Sec. 503. Disability Employment
				Services and Supports Administration.Sec. 504.
				Definitions.Sec. 505. Administration of the
				Act.Sec. 506. Reports.Sec. 507. Evaluation and
				information.Sec. 508.
				Carryover.Sec. 509. Traditionally
				underserved populations.Subtitle B—Vocational
				rehabilitation servicesSec. 511. Declaration of
				policy; authorization of appropriations.Sec. 512. State
				plans.Sec. 513. Eligibility and
				individualized plan for employment.Sec. 514. Vocational
				rehabilitation services.Sec. 515. State Rehabilitation
				Council.Sec. 516. Evaluation standards
				and performance indicators.Sec. 517. Monitoring and
				review.Sec. 518. Training and services
				for employers.Sec. 519. State
				allotments.Sec. 520. Payments to
				States.Sec. 521. Client assistance
				program.Sec. 522. Technical assistance
				for quality services.Sec. 523. Pre-employment
				transition services.Sec. 524. American Indian
				vocational rehabilitation services.Sec. 525. Vocational
				rehabilitation services client information.Sec. 526. GAO study on
				interaction with the Ticket to Work and Self-Sufficiency Program.Subtitle C—Research and
				TrainingSec. 531. Purpose.Sec. 532. Authorization of
				appropriations.Sec. 533. National Institute on
				Disability, Independent Living, and Rehabilitation Research.Sec. 534. Interagency
				committee.Sec. 535. Research and other
				covered activities.Sec. 536. Disability,
				Independent Living, and Rehabilitation Research Advisory Council.Sec. 537. Definition of covered
				school.Subtitle D—Professional
				Development and Special Projects and DemonstrationSec. 541. Purpose;
				training.Sec. 542. Demonstration and
				training programs.Sec. 543. Migrant and seasonal
				farmworkers.Sec. 544. Recreational
				programs.Subtitle E—National Council on
				DisabilitySec. 551.
				Establishment.Sec. 552. Report.Sec. 553. Authorization of
				appropriations.Subtitle F—Rights and
				advocacySec. 556. Interagency
				Committee, Board, and Council.Sec. 557. Protection and
				advocacy of individual rights.Sec. 558. Employment of
				individuals with disabilities at wages below minimum wage.Subtitle G—Employment
				Opportunities for Individuals With Disabilities Sec. 561. Projects With
				Industry.Sec. 562. Authorization of
				appropriations.Sec. 563. Supported employment
				services.Subtitle H—Independent Living
				Services and Centers for Independent LivingChapter 1—General
				provisionsSec. 571. Purpose.Sec. 572. Independent Living
				Administration.Sec. 573.
				Definitions.Sec. 574. State
				plan.Sec. 575. Statewide Independent
				Living Council.Sec. 575A. Responsibilities of
				the ILA Director.Chapter 2—Independent living
				servicesSec. 576.
				Administration.Chapter 3—Centers for
				independent livingSec. 581. Program
				authorization.Sec. 582. Centers.Sec. 583. Standards and
				assurances.Sec. 584. Authorization of
				appropriations.Chapter 4—Independent Living
				Services for Older Individuals who are BlindSec. 586. Independent living
				services for older individuals who are blind.Sec. 587. Program of
				grants.Sec. 588. Independent living
				services for older individuals who are blind authorization of
				appropriations.Subtitle I—Increasing
				employment opportunities for individuals with disabilitiesSec. 591. Disability
				employment.Subtitle J—General
				provisionsSec. 596. Transfer of functions
				to Department of Labor, and savings provisions.Sec. 597. Transfer of functions
				to Department of Health and Human Services, and savings provisions.Sec. 598. Table of
				contents.TITLE VI—General
				provisionsSubtitle A—Workforce
				investmentSec. 601. Privacy.Sec. 602. Buy-American
				requirements.Sec. 603. Transition
				provisions.Sec. 604. Effective
				dates.Subtitle B—Amendments to other
				lawsSec. 611. Repeal of the
				Workforce Investment Act of 1998.Sec. 612. Preparation and
				submission of conforming amendments.Sec. 613. Workforce
				investment-related conforming amendments.Sec. 614. Disability-related
				conforming amendments.2.PurposesThe purposes of this Act are the
			 following:(1)To increase, for individuals in the United
			 States, particularly those individuals with barriers to employment, access to
			 and opportunities for the employment, education, training, and support services
			 they need to succeed in the labor market.(2)To support the alignment of workforce
			 investment, education, and economic development systems in support of a
			 comprehensive, accessible, and high-quality workforce development system in the
			 United States.(3)To improve the quality and labor market
			 relevance of workforce investment, education, and economic development efforts
			 to provide America's workers with the skills and credentials necessary to
			 secure and advance in employment with family-sustaining wages and to provide
			 America's employers with the skilled workers the employers need to succeed in a
			 global economy.(4)To promote improvement in the structure of
			 and delivery of services through the United States workforce development system
			 to better address the employment and skill needs of—(A)workers and jobseekers; and(B)employers.(5)To increase the prosperity of workers and
			 employers in the United States, the economic growth of communities, regions,
			 and States, and the global competitiveness of the United States.ISystem alignment and innovation101.DefinitionsIn this Act, and the core program provisions
			 that are not in this Act, except as otherwise expressly provided:(1)AdultExcept as otherwise specified in section
			 232, the term adult means an individual who is age 18 or
			 older.(2)Adult education; adult education and
			 literacy activitiesThe terms
			 adult education and adult education and literacy
			 activities have the meanings given the terms in section 303.(3)Area career and technical education
			 schoolThe term area
			 career and technical education school has the meaning given the term in
			 section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20
			 U.S.C. 2302).(4)Basic skills deficientThe term basic skills
			 deficient means, with respect to an individual—(A)who is a youth, that the individual has
			 English reading, writing, or computing skills at or below the 8th grade level
			 on a generally accepted standardized test; or(B)who is a youth or adult, that the
			 individual is unable to compute or solve problems, or read, write, or speak
			 English at a level necessary to function on the job, in the individual's
			 family, or in society.(5)Career and technical
			 educationThe term
			 career and technical education has the meaning given the term
			 career and technical education in section 3 of the Carl D.
			 Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(6)Career pathway(A)In generalThe term career pathway means
			 a set of rigorous, engaging, and high-quality education, training, and other
			 services to prepare individuals to meet a set of career-related objectives as
			 referenced in subparagraph (C).(B)ServicesThe services referred to in subparagraph
			 (A) shall be—(i)aligned with the skill needs of industries
			 in the State or regional economy involved; and(ii)designed to increase an individual's
			 educational and skill attainment, and improve the individual's employment
			 outcomes and ability to meet career-related objectives, by—(I)preparing individuals for the full range of
			 secondary or postsecondary education options, including apprenticeships
			 registered under the Act of August 16, 1937 (commonly known as the
			 National Apprenticeship Act; 50 Stat. 664, chapter 663; 29
			 U.S.C. 50 et seq.) (referred to individually in this Act as an
			 apprenticeship, except in section 272);(II)including counseling to support individuals
			 in achieving their education and career goals;(III)including, as appropriate for an
			 individual, education offered concurrently with and in the same context as
			 workforce preparation activities and training for a specific occupation or
			 occupational cluster; and(IV)organizing education, training, and other
			 services to meet the particular needs of the individual in a manner that
			 accelerates the educational and career advancement of the individual to the
			 extent practicable.(C)ObjectivesThe objectives referred to in subparagraph
			 (A) include—(i)enabling a worker to attain a secondary
			 school diploma or its recognized equivalent, and at least 1 recognized
			 postsecondary credential; and(ii)helping a worker enter or advance within a
			 specific occupation or occupational cluster.(7)Career planningThe term career planning means
			 the provision of a client-centered approach in the delivery of services,
			 designed—(A)to prepare and coordinate comprehensive
			 employment plans, such as service strategies, for participants to ensure access
			 to necessary workforce investment activities and supportive services, using,
			 where feasible, computer-based technologies; and(B)to provide job, education, and career
			 counseling, as appropriate during program participation and after job
			 placement.(8)Chief elected officialThe term chief elected
			 official means—(A)the chief elected executive officer of a
			 unit of general local government in a local area; and(B)in a case in which a local area includes
			 more than 1 unit of general local government, the individuals designated under
			 the agreement described in section 117(c)(1)(B).(9)Community-based organizationThe term community-based
			 organization means a private nonprofit organization (which may include a
			 faith-based organization), that is representative of a community or a
			 significant segment of a community and that has demonstrated expertise and
			 effectiveness in the field of workforce development.(10)Competitive integrated
			 employmentThe term
			 competitive integrated employment has the meaning given the term
			 in section 7 of the Rehabilitation Act of 1973 (29 U.S.C. 705), for individuals
			 with disabilities.(11)Core programThe term core programs means a
			 program authorized under a core program provision.(12)Core program provisionThe term core program
			 provision means—(A)chapter 2 and 3 of subtitle B of title II
			 (relating to youth workforce investment activities and adult and dislocated
			 worker employment and training activities);(B)title III (relating to adult education and
			 literacy activities);(C)sections 1 through 13 of the Wagner-Peyser
			 Act (29 U.S.C. 49 et seq.) (relating to employment services); and(D)title I of the Rehabilitation Act of 1973
			 (29 U.S.C. 720 et seq.), other than section 112 or part C of that title (29
			 U.S.C. 732, 741) (relating to vocational rehabilitation services).(13)Customized trainingThe term customized training
			 means training—(A)that is designed to meet the specific
			 requirements of an employer (including a group of employers);(B)that is conducted with a commitment by the
			 employer to employ an individual upon successful completion of the training;
			 and(C)for which the employer pays—(i)a significant portion of the cost of
			 training, as determined by the local board involved, taking into account the
			 size of the employer and such other factors as the local board determines to be
			 appropriate, which may include the number of employees participating in
			 training, wage and benefit levels of those employees (at present and
			 anticipated upon completion of the training), relation of the training to the
			 competitiveness of a participant, and other employer-provided training and
			 advancement opportunities; and(ii)in the case of customized training (as
			 defined in subparagraphs (A) and (B)) involving an employer located in multiple
			 local areas in the State, a significant portion of the cost of the training, as
			 determined by the Governor of the State, taking into account the size of the
			 employer and such other factors as the Governor determines to be
			 appropriate.(14)Dislocated workerThe term dislocated worker
			 means an individual who—(A)(i)has been terminated or laid off, or who has
			 received a notice of termination or layoff, from employment;(ii)(I)is eligible for or has exhausted
			 entitlement to unemployment compensation; or(II)has been employed for a duration sufficient
			 to demonstrate, to the appropriate entity at a one-stop center referred to in
			 section 221(e), attachment to the workforce, but is not eligible for
			 unemployment compensation due to insufficient earnings or having performed
			 services for an employer that were not covered under a State unemployment
			 compensation law; and(iii)is unlikely to return to a previous
			 industry or occupation;(B)(i)has been terminated or laid off, or has
			 received a notice of termination or layoff, from employment as a result of any
			 permanent closure of, or any substantial layoff at, a plant, facility, or
			 enterprise;(ii)is employed at a facility at which the
			 employer has made a general announcement that such facility will close within
			 180 days; or(iii)for purposes of eligibility to receive
			 services other than training services described in section 234(c)(4), intensive
			 services described in section 234(c)(3), or supportive services, is employed at
			 a facility at which the employer has made a general announcement that such
			 facility will close;(C)was self-employed (including employment as
			 a farmer, a rancher, or a fisherman) but is unemployed as a result of general
			 economic conditions in the community in which the individual resides or because
			 of natural disasters;(D)is a displaced homemaker; or(E)(i)is the spouse of a member of the Armed
			 Forces on active duty (as defined in section 101(d)(1) of title 10, United
			 States Code), and who has experienced a loss of employment as a direct result
			 of relocation to accommodate a permanent change in duty station of such member;
			 or(ii)is the spouse of a member of the Armed
			 Forces on active duty and who meets the criteria described in paragraph
			 (15)(B).(15)Displaced homemakerThe term displaced homemaker
			 means an individual who has been providing unpaid services to family members in
			 the home and who—(A)(i)has been dependent on the income of another
			 family member but is no longer supported by that income;(ii)is the dependent spouse of a member of the
			 Armed Forces on active duty (as defined in section 101(d)(1) of title 10,
			 United States Code) and whose family income is significantly reduced because of
			 a deployment (as defined in section 991(b) of title 10, United States Code, or
			 pursuant to paragraph (4) of such section), a call or order to active duty
			 pursuant to a provision of law referred to in section 101(a)(13)(B) of title
			 10, United States Code, a permanent change of station, or the service-connected
			 (as defined in section 101(16) of title 38, United States Code) death or
			 disability of the member; or(iii)is a parent whose youngest dependent child
			 will become ineligible to receive assistance under part A of title IV of the
			 Social Security Act (42 U.S.C. 601 et seq.) not later than 2 years after the
			 date on which the parent applies for assistance under such title; and(B)is unemployed or underemployed and is
			 experiencing difficulty in obtaining or upgrading employment.(16)Economic development agencyThe term economic development
			 agency includes a local planning or zoning commission or board, a
			 community development agency, and another local agency or institution
			 responsible for regulating, promoting, or assisting in local economic
			 development.(17)Economic self-sufficiencyThe term economic
			 self-sufficiency means economic self-sufficiency within the meaning of
			 subsections (a)(3)(A)(xii) and (d)(1)(A)(xii) of section 234.(18)Eligible
			 youthExcept as provided in
			 subtitles C and D of title II, the term eligible youth means an
			 in-school or out-of-school youth.(19)Employment and training
			 activityThe term
			 employment and training activity means an activity described in
			 section 234 that is carried out for an adult or dislocated worker.(20)English language acquisition
			 programThe term
			 English language acquisition program has the meaning given the
			 term in section 303.(21)English language learnerThe term English language
			 learner has the meaning given the term in section 303.(22)GovernorThe term Governor means the
			 chief executive of a State or an outlying area.(23)In-demand industry sector or
			 occupation(A)In generalThe term in-demand industry sector or
			 occupation means—(i)an industry sector that has a substantial
			 current or potential impact (including through jobs that lead to economic
			 self-sufficiency and opportunities for advancement) on the State, regional, or
			 local economy, as appropriate, and that contributes to the growth or stability
			 of other supporting businesses, or the growth of other industry sectors;
			 or(ii)an occupation that currently has or is
			 projected to have a number of positions (including positions that lead to
			 economic self-sufficiency and opportunities for advancement) in an industry
			 sector so as to have a significant impact on the State, regional, or local
			 economy, as appropriate.(B)DeterminationThe determination of whether an industry
			 sector or occupation is in-demand under this paragraph shall be made by the
			 State board or local board, as appropriate, using State and regional business
			 and labor market projections, including the use of labor market
			 information.(24)Individual with a barrier to
			 employmentThe term
			 individual with a barrier to employment means a member of 1 or
			 more of the following populations:(A)Displaced homemakers.(B)Low-income individuals.(C)Indians, Alaska Natives, and Native
			 Hawaiians as defined in section 266.(D)Individuals with disabilities, including
			 youth who are individuals with disabilities.(E)Older individuals.(F)Ex-offenders.(G)Homeless individuals (as defined in section
			 41403(6) of the Violence Against Women Act of 1994 (42 U.S.C. 14043e–2(6)),
			 except that clauses (i)(IV) and (iii) of subparagraph (B) of such section shall
			 not apply), or homeless children and youths (as defined in section 725(2) of
			 the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)), except that
			 subparagraph (B)(iv) of such section shall not apply).(H)Youth who are in or have aged out of the
			 foster care system.(I)Individuals who are English language
			 learners, individuals who have low levels of literacy, and individuals facing
			 substantial cultural barriers.(J)Eligible migrant and seasonal farmworkers,
			 as defined in section 267(i).(K)Individuals within 2 years of exhausting
			 lifetime eligibility under part A of title IV of the Social Security Act (42
			 U.S.C. 601 et seq.).(L)Single parents (including single pregnant
			 women).(M)Such other groups as the Governor involved
			 determines to have barriers to employment.(25)Individual with a disability(A)In generalThe term individual with a
			 disability means an individual with a disability as defined in section 3
			 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(B)Individuals with disabilitiesThe term individuals with
			 disabilities means more than 1 individual with a disability.(26)Industry or sector
			 partnershipThe term
			 industry or sector partnership means a workforce collaborative,
			 convened by or acting in partnership with a State board or local board,
			 that—(A)organizes key stakeholders in an industry
			 cluster into a working group that focuses on the shared goals and human
			 resources needs of the industry cluster and that includes, at the appropriate
			 stage of development of the partnership—(i)representatives of multiple businesses or
			 other employers in the industry cluster, including small and medium-sized
			 employers when practicable;(ii)1 or more representatives of a recognized
			 State labor organization or central labor council, or another labor
			 representative, as appropriate; and(iii)1 or more representatives of an institution
			 of higher education with, or another provider of, education or training
			 programs that support the industry cluster; and(B)may include representatives of—(i)State or local government;(ii)State or local economic development
			 agencies;(iii)State boards or local boards, as
			 appropriate;(iv)a State workforce agency or other entity
			 providing employment services;(v)other State or local agencies;(vi)business or trade associations;(vii)economic development organizations;(viii)nonprofit organizations, community-based
			 organizations, or intermediaries;(ix)philanthropic organizations;(x)industry associations; and(xi)other organizations, as determined to be
			 necessary by the members comprising the industry or sector partnership.(27)In-school youthThe term in-school youth means
			 a youth described in section 229(a)(1)(C).(28)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given the term in
			 section 101, and subparagraphs (A) and (B) of section 102(a)(1), of the Higher
			 Education Act of 1965 (20 U.S.C. 1001, 1002(a)(1)).(29)Integrated education and
			 trainingThe term
			 integrated education and training has the meaning given the term
			 in section 303.(30)Labor market areaThe term labor market area
			 means an economically integrated geographic area within which individuals can
			 reside and find employment within a reasonable distance or can readily change
			 employment without changing their place of residence. Such an area shall be
			 identified in accordance with criteria used by the Bureau of Labor Statistics
			 of the Department of Labor in defining such areas or similar criteria
			 established by a Governor.(31)LiteracyThe term literacy has the
			 meaning given the term in section 303.(32)Local areaThe term local area means a
			 local workforce investment area designated under section 116, subject to
			 sections 116(c)(1)(A)(v), 117(c)(4)(B)(i), and 289(i).(33)Local boardThe term local board means a
			 local workforce development board established under section 117, subject to
			 section 117(c)(4)(B)(i).(34)Local educational agencyThe term local educational
			 agency has the meaning given the term in section 9101 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801).(35)Local planThe term local plan means a
			 plan submitted under section 118, subject to section 116(c)(1)(A)(v).(36)Low-income individualThe term low-income individual
			 means an individual who—(A)receives, or in the past 6 months has
			 received, or is a member of a family that is receiving or in the past 6 months
			 has received, assistance through the supplemental nutrition assistance program
			 established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.),
			 the program of block grants to States for temporary assistance for needy
			 families program under part A of title IV of the Social Security Act (42 U.S.C.
			 601 et seq.), or the supplemental security income program established under
			 title XVI of the Social Security Act (42 U.S.C. 1381 et seq.), or State or
			 local income-based public assistance;(B)is in a family with gross income below 150
			 percent of the poverty line;(C)is a homeless individual (as defined in
			 section 41403(6) of the Violence Against Women Act of 1994 (42 U.S.C.
			 14043e–2(6)), except that clauses (i)(IV) and (iii) of subparagraph (B) of such
			 section shall not apply), or a homeless child or youth (as defined under
			 section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
			 11434a(2)), except that subparagraph (B)(iv) of such section shall not
			 apply);(D)receives or is eligible to receive a free
			 or reduced price lunch under the Richard B. Russell National School Lunch Act
			 (42 U.S.C. 1751 et seq.);(E)is a foster child on behalf of whom State
			 or local government payments are made; or(F)is an individual with a disability whose
			 own income meets the income requirement of subparagraph (B), but who is a
			 member of a family whose income does not meet this requirement.(37)Nontraditional employmentThe term nontraditional
			 employment refers to occupations or fields of work, for which
			 individuals from the gender involved comprise less than 25 percent of the
			 individuals employed in each such occupation or field of work.(38)OffenderThe term offender means an
			 adult or juvenile—(A)who is or has been subject to any stage of
			 the criminal justice process, and for whom services under this Act may be
			 beneficial; or(B)who requires assistance in overcoming
			 artificial barriers to employment resulting from a record of arrest or
			 conviction.(39)Older individualThe term older individual
			 means an individual age 55 or older.(40)One-stop centerThe term one-stop center means
			 a center described in section 221(e)(2).(41)One-stop operatorThe term one-stop operator
			 means 1 or more entities designated or certified under section 221(d).(42)One-stop partnerThe term one-stop partner
			 means—(A)an entity described in section 221(b)(1);
			 and(B)an entity described in section 221(b)(2)
			 that is participating, with the approval of the local board and chief elected
			 official, in the operation of a one-stop delivery system.(43)One-stop partner programThe term one-stop partner
			 program means a program or activities described in section 221(b) of a
			 one-stop partner.(44)On-the-job trainingThe term on-the-job training
			 means training by an employer that is provided to a paid participant while
			 engaged in productive work in a job that—(A)provides knowledge or skills essential to
			 the full and adequate performance of the job;(B)is made available through a program that
			 provides reimbursement to the employer of up to 50 percent of the wage rate of
			 the participant, except as provided in section 234(c)(4)(H), for the
			 extraordinary costs of providing the training and additional supervision
			 related to the training; and(C)is limited in duration as appropriate to
			 the occupation for which the participant is being trained, taking into account
			 the content of the training, the prior work experience of the participant, and
			 the service strategy of the participant, as appropriate.(45)Outlying areaThe term outlying area
			 means—(A)American Samoa, Guam, the Commonwealth of
			 the Northern Mariana Islands, the United States Virgin Islands; and(B)the Republic of Palau, except during any
			 period for which the Secretary of Labor and the Secretary of Education
			 determine that a Compact of Free Association is in effect and contains
			 provisions for training and education assistance prohibiting the assistance
			 provided under this Act.(46)Out-of-school youthThe term out-of-school youth
			 means a youth described in section 229(a)(1)(B).(47)Planning regionThe term planning region means
			 a planning region as described in section 116(c)(1)(A)(ii)(II).(48)Poverty lineThe term poverty line means
			 the poverty line (as defined by the Office of Management and Budget, and
			 revised annually in accordance with section 673(2) of the Community Services
			 Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size
			 involved.(49)Public assistanceThe term public assistance
			 means Federal, State, or local government cash payments for which eligibility
			 is determined by a needs or income test.(50)Rapid response activityThe term rapid response
			 activity means an activity provided by a State, or by an entity
			 designated by a State, with funds provided by the State under section
			 234(a)(1)(A), in the case of a permanent closure or mass layoff at a plant,
			 facility, or enterprise, or a natural or other disaster, that results in mass
			 job dislocation, in order to assist dislocated workers in obtaining
			 reemployment as soon as possible, with services including—(A)the establishment of onsite contact with
			 employers and employee representatives—(i)immediately after the State is notified of
			 a current or projected permanent closure or mass layoff; or(ii)in the case of a disaster, immediately
			 after the State is made aware of mass job dislocation as a result of such
			 disaster;(B)the provision of information on and access
			 to available employment and training activities;(C)assistance in establishing a
			 labor-management committee, voluntarily agreed to by labor and management, with
			 the ability to devise and implement a strategy for assessing the employment and
			 training needs of dislocated workers and obtaining services to meet such
			 needs;(D)the provision of emergency assistance
			 adapted to the particular closure, layoff, or disaster; and(E)the provision of assistance to the local
			 community in developing a coordinated response and in obtaining access to State
			 economic development assistance.(51)Recognized postsecondary
			 credentialThe term
			 recognized postsecondary credential means a credential consisting
			 of an industry-recognized certificate or certification, a certificate of
			 completion of an apprenticeship, a license recognized by the State involved or
			 Federal Government, or an associate or baccalaureate degree.(52)RegionThe term region, used without
			 further description, means a region identified under section 116(c), subject to
			 section 117(a)(4)(B)(i).(53)School
			 dropoutThe term school
			 dropout means an individual who is no longer attending any school and
			 who has not received a secondary school diploma or its recognized
			 equivalent.(54)Secondary schoolThe term secondary school has
			 the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).(55)StateThe term State means each of
			 the several States of the United States, the District of Columbia, and the
			 Commonwealth of Puerto Rico.(56)State boardThe term State board means a
			 State workforce development board established under section 111.(57)State planThe term State plan, used
			 without further description, means a unified plan under section 112 or a
			 combined plan under section 113.(58)Supportive servicesThe term supportive services
			 means services such as transportation, child care, dependent care, housing, and
			 needs-related payments, that are necessary to enable an individual to
			 participate in activities authorized under this Act.(59)Training servicesThe term training services
			 means services described in section 234(c)(4).(60)Unemployed individualThe term unemployed individual
			 means an individual who is without a job and who wants and is available for
			 work. The determination of whether an individual is without a job, for purposes
			 of this paragraph, shall be made in accordance with the criteria used by the
			 Bureau of Labor Statistics of the Department of Labor in defining individuals
			 as unemployed.(61)Unit of general local
			 governmentThe term
			 unit of general local government means any general purpose
			 political subdivision of a State that has the power to levy taxes and spend
			 funds, as well as general corporate and police powers.(62)Veteran; related definition(A)VeteranThe term veteran has the
			 meaning given the term in section 101 of title 38, United States Code.(B)Recently separated veteranThe term recently separated
			 veteran means any veteran who applies for participation under this Act
			 within 48 months after the discharge or release from active military, naval, or
			 air service.(63)Vocational rehabilitation
			 programThe term
			 vocational rehabilitation program means a program authorized under
			 a provision described in paragraph (12)(D).(64)Workforce development
			 activityThe term
			 workforce development activity means an activity carried out
			 through a workforce development program.(65)Workforce development programThe term workforce development
			 program means a program made available through a workforce development
			 system.(66)Workforce development systemThe term workforce development
			 system means a system that makes available the core programs, the other
			 one-stop partner programs, and any other programs providing employment and
			 training services as identified by a State board or local board.(67)Workforce investment activityThe term workforce investment
			 activity means an employment and training activity, and a youth
			 workforce investment activity.(68)Workforce preparation
			 activitiesThe term
			 workforce preparation activities has the meaning given the term in
			 section 303.(69)Workplace learning advisorThe term workplace learning
			 advisor means an individual employed by an organization who has the
			 knowledge and skills necessary to advise other employees of that organization
			 about the education, skill development, job training, career counseling
			 services, and credentials, including services provided through the workforce
			 development system, required to progress toward career goals of such employees
			 in order to meet employer requirements related to job openings and career
			 advancements that support economic self-sufficiency.(70)Youth workforce investment
			 activityThe term youth
			 workforce investment activity means an activity described in section 229
			 that is carried out for eligible youth (or as described in section
			 229(a)(3)(A)).AWorkforce boards and plans1State provisions111.State workforce development boards(a)In generalThe Governor of a State shall establish a
			 State workforce development board to carry out the functions described in
			 subsection (d).(b)Membership(1)In generalThe State board shall include—(A)the Governor;(B)2 members of each chamber of the State
			 legislature (to the extent consistent with State law), appointed by the
			 appropriate presiding officers of such chamber; and(C)members appointed by the Governor, of
			 which—(i)a majority shall be representatives of
			 businesses in the State, who—(I)are owners of businesses, chief executives
			 or operating officers of businesses, or other business executives or employers
			 with optimum policymaking or hiring authority, and who, in addition, may be
			 members of a local board described in section 117(b)(2)(A)(i);(II)represent businesses (including small
			 businesses), or organizations representing businesses described in this
			 subclause, that provide employment opportunities that, at a minimum, will
			 provide clear and accessible career pathways, and include high-quality,
			 work-relevant training and development in in-demand industry sectors or
			 occupations in the State; and(III)are appointed from among individuals
			 nominated by State business organizations and business trade
			 associations;(ii)not less than 20 percent shall be
			 representatives of the workforce within the State, who—(I)shall include representatives of labor
			 organizations, who have been nominated by State labor federations;(II)may include representatives of
			 community-based organizations that have demonstrated experience and expertise
			 in addressing the employment, training, or education needs of individuals with
			 barriers to employment, including organizations that serve veterans or that
			 provide or support competitive, integrated employment for individuals with
			 disabilities; and(III)may include representatives of
			 organizations that have demonstrated experience and expertise in addressing the
			 employment, training or education needs of eligible youth, including
			 representatives of organizations that serve out-of-school youth; and(iii)the balance—(I)shall include representatives of
			 government, who—(aa)shall include the lead State officials with
			 primary responsibility for the core programs; and(bb)shall include chief elected officials
			 (collectively representing both cities and counties, where appropriate);(II)shall include a representative, either an
			 employer, a member of a labor organization, or a staff director, from a joint
			 labor-management apprenticeship program, or if no such joint program exists in
			 the State, a representative of an apprenticeship program in the State;
			 and(III)may include such other representatives and
			 officials as the Governor may designate, such as the State agency officials
			 from agencies that are one-stop partners not specified in subclause (I)
			 (including additional one-stop partners whose programs are covered by the State
			 plan, if any), and State agency officials responsible for economic development
			 or juvenile justice programs in the State, individuals who represent an Indian
			 tribe or tribal organization, as such terms are defined in section 266(b), and
			 State agency officials responsible for education programs in the State,
			 including chief executive officers of community colleges and other institutions
			 of higher education.(2)Diverse and distinct
			 representationThe members of
			 the State board shall represent diverse geographic areas of the State,
			 including urban, rural, and suburban areas.(3)No representation of multiple
			 categoriesNo person shall
			 serve as a member for more than 1 of—(A)the category described in paragraph
			 (1)(C)(i); or(B)1 category described in a subclause of
			 clause (ii) or (iii) of paragraph (1)(C).(c)ChairpersonThe Governor shall select a chairperson for
			 the State board from among the representatives described in subsection
			 (b)(1)(C)(i).(d)FunctionsThe State board shall assist the Governor
			 in—(1)the development, implementation, and
			 modification of the State plan, including the periodic assessment and
			 development of recommendations regarding the implementation of the State
			 plan;(2)consistent with paragraph (1), the review
			 of statewide policies and programs and development of recommendations on
			 actions that should be taken by the State to align core programs and other
			 programs in the State in a manner that supports a comprehensive State workforce
			 development system that will result in meeting the workforce needs of the
			 State, its regions, and its local areas;(3)the review of and provision of comments on
			 the State plans, if any, for activities and programs of one-stop partners that
			 are not core programs, in order to provide strategic leadership and to align to
			 the extent practicable such non-core programs with the core programs, and with
			 the strategy described in the State plan under section 112 or 113;(4)the development of guidance for the
			 implementation and continuous improvement of a workforce development system
			 within the State that includes guidance on—(A)the identification of and means for
			 removing barriers to coordination of, alignment of, and nonduplication among
			 the programs and activities carried out through the system;(B)the development of career pathways by using
			 workforce development programs aligned for the purpose of providing
			 individuals, including low-skilled adults and youth, with the employment,
			 training, education, and supportive services the individuals need to attain the
			 necessary credentials to secure and advance in employment;(C)the development and expansion of strategies
			 for meeting the needs of workers and jobseekers, and employers, including
			 industry or sector partnership initiatives relating to in-demand industry
			 sectors and occupations;(D)coordinating planning between the local
			 boards and State entities carrying out relevant State-administered
			 programs;(E)the identification of regions, including
			 planning regions, for the purposes of section 116(c), after consultation with
			 local boards and chief elected officials;(F)the provision of technical assistance to
			 local boards, one-stop partners, one-stop operators, and providers, as
			 appropriate, in local areas concerning planning and delivering services;(G)strategies to support staff training and
			 awareness across programs supported under workforce development systems in
			 local areas; and(H)the design and implementation of intake and
			 case management information systems (including common intake, case management,
			 performance tracking, and reporting systems), and how local input will be
			 incorporated into such design and implementation, to improve coordination of
			 services across workforce development programs;(5)the development and update of comprehensive
			 State performance accountability measures, including State adjusted levels of
			 performance, to assess the effectiveness of the core programs in the State as
			 required under subtitle B;(6)the identification and dissemination of
			 information on best practices, including best practices for—(A)the effective operation of one-stop
			 centers, relating to the use of business outreach, partnerships, and service
			 delivery strategies (including strategies for effectively serving individuals
			 with barriers to employment), and other practices relevant to workforce
			 development; and(B)the development of effective local boards,
			 which may include information on those factors that contribute to enabling
			 local boards to exceed negotiated levels of performance, sustain fiscal
			 integrity, and achieve other measures of effectiveness;(7)the development and review of statewide
			 policies affecting the coordinated provision of services through the State's
			 one-stop delivery system described in section 221(e), including—(A)the development of objective criteria and
			 procedures for use by local boards in assessing the effectiveness and
			 continuous improvement of one-stop centers described in such section;(B)the development of guidance for the
			 allocation of one-stop center infrastructure funds under section 221(h);(C)the development of—(i)statewide policies relating to the
			 appropriate roles and contributions of entities carrying out one-stop partner
			 programs within the one-stop delivery system, including approaches to
			 facilitating equitable and efficient cost allocation in the one-stop delivery
			 system;(ii)strategies for providing effective outreach
			 to and improved access for individuals and employers who could benefit from
			 services provided through the one-stop delivery system;(iii)strategies for technological improvements
			 to facilitate access to, and improve the quality of, services provided through
			 the one-stop delivery system (including access for individuals with
			 disabilities and individuals residing in remote areas), which strategies may be
			 utilized throughout the State; and(iv)strategies for aligning technology and data
			 systems across one-stop partner programs, to enhance service delivery and
			 improve efficiencies in reporting on performance accountability measures;
			 and(D)the development of such other policies as
			 may promote statewide objectives for, and enhance the performance of, the
			 one-stop delivery system;(8)the development of allocation formulas for
			 the distribution of funds for employment and training activities for adults,
			 and youth workforce investment activities, to local areas as permitted under
			 sections 228(b)(3) and 233(b)(3);(9)the preparation of the annual reports
			 described in paragraphs (1) and (2) of section 131(d); and(10)the development of the statewide workforce
			 and labor market information system described in section 15(e) of the
			 Wagner-Peyser Act (29 U.S.C. 49l–2(e)).(e)Alternative entity(1)In generalFor the purposes of complying with
			 subsections (a), (b), and (c), a State may use any State entity (including a
			 State council, State workforce development board (within the meaning of the
			 Workforce Investment Act of 1998), combination of regional workforce
			 development boards, or similar entity) that—(A)was in existence on the day before the date
			 of enactment of the Workforce Investment Act of 1998;(B)is substantially similar to the State board
			 described in subsections (a) through (c); and(C)includes representatives of business in the
			 State and representatives of labor organizations in the State.(2)ReferencesA reference in this Act, or a core program
			 provision that is not in this Act, to a State board shall be considered to
			 include such an entity.(f)Conflict of interestA member of a State board may not—(1)vote on a matter under consideration by the
			 State board—(A)regarding the provision of services by such
			 member (or by an entity that such member represents); or(B)that would provide direct financial benefit
			 to such member or the immediate family of such member; or(2)engage in any other activity determined by
			 the Governor to constitute a conflict of interest as specified in the State
			 plan.(g)Sunshine provisionThe State board shall make available to the
			 public, on a regular basis through open meetings, information regarding the
			 activities of the State board, including information regarding the State plan,
			 or a modification to the State plan, prior to submission of the plan or
			 modification of the plan, respectively, information regarding membership, and,
			 on request, minutes of formal meetings of the State board.(h)Authority To hire staff(1)In generalThe State board may hire a director and
			 other staff to assist in carrying out the functions described in subsection (d)
			 using funds available as described in section 229(b)(2) or
			 234(a)(3)(B)(i).(2)Limitation on rateThe director and staff described in
			 paragraph (1) shall be subject to the limitations on the payment of salary and
			 bonuses described in section 294(15).112.Unified State plan(a)PlanFor a State to be eligible to receive
			 allotments for the core programs, the Governor shall submit to the Secretary of
			 Labor and the Secretary of Education for consideration by the Secretaries, a
			 unified State plan. The unified State plan shall outline a 4-year strategy for
			 the core programs of the State and meet the requirements of this
			 section.(b)Contents(1)Strategic planning elementsThe unified State plan shall include
			 strategic planning elements consisting of—(A)an analysis of the economic conditions in
			 the State, including—(i)existing and emerging in-demand industry
			 sectors and occupations; and(ii)the employment needs of employers in those
			 industries and occupations;(B)an analysis of the knowledge and skills
			 needed to meet the employment needs of the employers in the State, including
			 employment needs in in-demand industry sectors and occupations;(C)an analysis of the workforce in the State,
			 including current labor force employment and unemployment data, and information
			 on labor market trends, and the educational and skill levels of the workforce,
			 including individuals with barriers to employment (including individuals with
			 disabilities);(D)an analysis of the workforce development
			 activities (including education and training) in the State, including an
			 analysis of the strengths and weaknesses of such services, and the capacity of
			 State entities to provide such services, in order to address the identified
			 education and skill needs of the workforce and the employment needs of
			 employers in the State;(E)a description of the State’s strategic
			 vision and goals for preparing an educated and skilled workforce (including
			 preparing youth and individuals with barriers to employment) and for meeting
			 the skilled workforce needs of employers, including goals relating to
			 performance accountability measures based on primary indicators of performance
			 described in section 131(b)(2)(A), in order to support economic growth and
			 economic self-sufficiency; and(F)taking into account analyses described in
			 subparagraphs (A) through (D), a strategy for aligning the core programs, as
			 well as other resources available to the State, to achieve the strategic vision
			 and goals described in subparagraph (E).(2)Operational planning elements(A)In generalThe unified State plan shall include the
			 operational planning elements contained in this paragraph, which shall support
			 the strategy described in paragraph (1)(F).(B)Implementation of State
			 strategyThe unified State
			 plan shall describe how the lead State agency with responsibility for the
			 administration of a core program will implement the strategy described in
			 paragraph (1)(F), including a description of—(i)the activities that will be funded by the
			 entities carrying out the respective programs to implement the strategy and how
			 such activities will be aligned across the programs and among the entities
			 administering the programs;(ii)how the activities described in clause (i)
			 will be aligned with activities provided under employment, training, education,
			 including career and technical education, and human services programs not
			 covered by the plan, as appropriate, to assist in implementing the strategy,
			 including coordinating intake, eligibility determinations, and assessment
			 activities;(iii)(I)how the entities carrying out the
			 respective core programs will coordinate activities to provide comprehensive,
			 high-quality services to individuals, including using co-enrollment and other
			 strategies;(II)how the entities carrying out the programs
			 under title II or under the Wagner-Peyser Act (29 U.S.C. 49 et seq.) will
			 provide employment-related services or training-related services to individuals
			 receiving education services under title III or vocational rehabilitation
			 services under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et
			 seq.), other than section 112 or part C of that title (29 U.S.C. 732, 741), and
			 how the entities carrying out adult education and literacy activities under
			 title III or programs of such vocational rehabilitation services will provide
			 education services or vocational rehabilitation services to individuals
			 receiving employment-related services or training-related services under title
			 II or under the Wagner-Peyser Act; and(III)how the entities carrying out programs
			 serving youth under title II will carry out the programs in collaboration with
			 entities carrying out activities under title III and entities carrying out
			 programs of such vocational rehabilitation services;(iv)how the entities carrying out the
			 respective programs will develop and implement career pathways and education
			 (offered concurrently with and in the same context as workforce preparation
			 activities and training for a specific occupation or occupational cluster),
			 including how such pathways and education will be made available to individuals
			 with disabilities;(v)how the State’s strategy will engage the
			 State’s community colleges and area career and technical education schools as
			 partners in the workforce development system and enable the State to leverage
			 other Federal, State, and local investments that have enhanced capacity and
			 access to workforce development programs at those institutions;(vi)how the entities carrying out the
			 respective programs will strengthen the provision of support services through
			 coordination of activities with Federal, State, and local providers of such
			 services, in order to facilitate increased participation and persistence of
			 individuals in employment, education, and training programs;(vii)how technology will be used, through
			 distance education and other methods, by entities carrying out the respective
			 programs to provide education and training activities, activities to enhance
			 digital literacy skills (as defined in section 202 of the Museum and Library
			 Services Act (20 U.S.C. 9101); referred to in this Act as digital
			 literacy skills) and accelerate the acquisition of skills and
			 recognized postsecondary credentials by participants, and activities to
			 strengthen the professional development of providers and workforce
			 professionals, and how the entities will ensure such technology is accessible
			 to individuals with disabilities;(viii)the methods used for joint planning and
			 coordination of the core programs;(ix)how the State will assess the overall
			 effectiveness of the workforce investment system in the State; and(x)how the activities described in clause (i)
			 will be coordinated with economic development strategies and activities in the
			 State.(C)State operating systems and
			 policiesThe unified State
			 plan shall describe the State operating systems and policies that will support
			 the implementation of the strategy described in paragraph (1)(F), including a
			 description of—(i)State actions to assist local boards,
			 one-stop partners, and one-stop operators, as appropriate, in local areas, in
			 developing, refining, changing, or otherwise implementing the one-stop delivery
			 system in those areas, including assisting with training and establishing
			 qualifications for one-stop delivery system staff and members of local boards,
			 and how such actions will ensure effective delivery of services to workers,
			 jobseekers, and employers;(ii)the State board, including the activities
			 conducted to train and develop members of the State board and the staff of such
			 board to carry out the functions of the State board effectively (but funds for
			 such activities may not be used for long-distance travel expenses for training
			 or development activities available locally or regionally);(iii)the common data collection and reporting
			 processes used for the one-stop partner programs in the system;(iv)(I)how the respective core programs will be
			 assessed each year, including an assessment of the quality, effectiveness, and
			 improvement of programs (analyzed by local area, or by provider), based on
			 State performance accountability measures described in section 131(b);
			 and(II)how other one-stop partner programs will be
			 assessed each year;(v)the results of an assessment of the
			 effectiveness of the core programs and other one-stop partner programs during
			 the preceding 2-year period;(vi)the methods and factors the State will use
			 in distributing funds under the core programs, in accordance with the
			 provisions authorizing such distributions;(vii)(I)how the lead State agencies with
			 responsibility for the administration of the core programs will align and
			 integrate available workforce and education data on core programs, unemployment
			 insurance programs, and education through postsecondary education;(II)how such agencies will use the system to
			 assess the progress of participants that are exiting core programs in entering,
			 persisting in, and completing postsecondary education, or entering or remaining
			 in employment; and(III)the privacy safeguards incorporated in such
			 system, including safeguards required by section 444 of the General Education
			 Provisions Act (20 U.S.C. 1232g) and other applicable Federal laws;(viii)how the entity carrying out a core program
			 will carry out the activities to provide outreach to populations, including
			 youth, and individuals with barriers to employment (including youth with
			 disabilities and other individuals with disabilities), who can benefit from
			 one-stop partner programs;(ix)how the State will implement the priority
			 of service provisions for veterans in accordance with the requirements of
			 section 4215 of title 38, United States Code;(x)how the one-stop delivery system, including
			 one-stop operators and the one-stop partners, will comply with section 288 and
			 applicable provisions of the Americans with Disabilities Act of 1990 (42 U.S.C.
			 12101 et seq.) regarding the physical and programmatic accessibility of
			 facilities, programs, services, technology, and materials, for individuals with
			 disabilities, including complying through providing staff training and support
			 for addressing the needs of individuals with disabilities;(xi)how the State will assist local boards,
			 one-stop partners, and one-stop operators in implementing and transitioning to
			 an integrated, technology-enabled intake and case management information system
			 for programs carried out under the Act and programs carried out by one-stop
			 partners, that includes common intake information and procedures for sharing
			 participant demographic and contact information in order to prevent duplication
			 of data collection and promote access to the array of services for which
			 participants are eligible; and(xii)such other operational planning elements as
			 the Secretary of Labor and Secretary of Education determine to be necessary for
			 effective State operating systems and policies.(D)Program-specific requirementsThe unified State plan shall
			 include—(i)with respect to activities carried out
			 under title II, a description of—(I)State policies or guidance, for the
			 statewide workforce development system;(II)the State's policies and strategies for use
			 of State funds for workforce investment activities;(III)the local areas designated in the State,
			 including the process used for designating local areas, and the process used
			 for identifying any planning regions under section 116(c), including a
			 description of how the State consulted with the local boards and chief elected
			 officials in determining the planning regions;(IV)the appeals process referred to in section
			 116(a)(4) relating to designation of local areas;(V)the appeal process referred to in section
			 221(h)(2)(E), relating to determinations for infrastructure funding; and(VI)with respect to youth workforce investment
			 activities authorized in section 229, information identifying the criteria to
			 be used by local boards in awarding grants for youth workforce investment
			 activities, including criteria that the Governor and local boards will use to
			 identify effective and ineffective youth workforce investment activities and
			 providers of such activities;(ii)with respect to activities carried out
			 under title III, a description of—(I)how the eligible agency will, if
			 applicable, align content standards for adult education with State adopted
			 standards for college and career readiness;(II)how the State will fund local activities
			 using considerations specified in section 331(e) for—(aa)activities under section 331(b);(bb)programs for corrections education under
			 section 325;(cc)programs for integrated English literacy
			 and civics education under section 343; and(dd)integrated education and training;(III)how the State will use the funds to carry
			 out activities under section 323;(IV)how the eligible agency will provide
			 technical assistance and use incentives and sanctions to improve eligible
			 provider performance; and(V)how the eligible agency will assess the
			 quality of providers of adult education and literacy activities under title III
			 and take actions to improve such quality, including providing the activities
			 described in section 323(a)(1)(B);(iii)with respect to programs carried out under
			 title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than
			 section 112 or part C of that title (29 U.S.C. 732, 741), the information
			 described in section 101(a) of that Act (29 U.S.C. 721(a)); and(iv)information on such additional specific
			 requirements for a program referenced in any of clauses (i) through (iii) or
			 the Wagner-Peyser Act (29 U.S.C. 49 et seq.) as the Secretary of Labor and the
			 Secretary of Education determine are necessary to administer that program but
			 cannot reasonably be applied across all such programs.(E)AssurancesThe unified State plan shall include
			 assurances—(i)that the State has established a policy
			 identifying circumstances that may present a conflict of interest for a State
			 board or local board member, or the entity or class of officials that the
			 member represents, and procedures to resolve such conflicts;(ii)that the State has established a policy to
			 provide to the public (including individuals with disabilities) access to
			 meetings of State boards and local boards, and information regarding activities
			 of State boards and local boards, such as data on board membership and
			 minutes;(iii)(I)that the lead State agencies with
			 responsibility for the administration of core programs reviewed and commented
			 on the appropriate operational planning elements of the unified State plan, and
			 approved the elements as serving the needs of the populations served by such
			 programs; and(II)that the State obtained input into the
			 development of the unified State plan and provided an opportunity for comment
			 on the plan by representatives of local boards and chief elected officials,
			 businesses, labor organizations, institutions of higher education, other
			 primary stakeholders, and the general public and that the unified State plan is
			 available and accessible to the general public;(iv)that the State has established, in
			 accordance with section 131(i), fiscal control and fund accounting procedures
			 that may be necessary to ensure the proper disbursement of, and accounting for,
			 funds paid to the State through allotments made for adult, dislocated worker,
			 and youth programs to carry out workforce investment activities under chapters
			 2 and 3 of subtitle B of title II;(v)that the State will annually monitor local
			 areas to ensure compliance with the uniform administrative requirements under
			 section 284(a)(3);(vi)that the State has taken appropriate action
			 to secure compliance with uniform administrative requirements in this
			 Act;(vii)that the State has taken the appropriate
			 actions to be in compliance with section 288;(viii)that the Federal funds received to carry
			 out a core program will not be expended for any purpose other than for
			 activities authorized with respect to such funds under that core
			 program;(ix)that the eligible agency under title III
			 will—(I)expend the funds appropriated to carry out
			 that title only in a manner consistent with fiscal requirements under section
			 341(a) (regarding supplement and not supplant provisions); and(II)ensure that there is at least 1 eligible
			 provider serving each local area;(x)that the State will pay an appropriate
			 share (as defined by the State board) of the costs of carrying out subtitle B,
			 from funds made available through each of the core programs; and(xi)regarding such other matters as the
			 Secretary of Labor and the Secretary of Education determine to be necessary for
			 the administration of the core programs.(c)Plan submission and approval(1)Submission(A)Initial planThe initial unified State plan under this
			 section (after the date of enactment of this Act) shall be submitted not later
			 than 120 days prior to the commencement of the second full program year after
			 the date of enactment of that Act.(B)Subsequent plansExcept as provided in subparagraph (A), a
			 unified State plan shall be submitted not later than 120 days prior to the end
			 of the 4-year period covered by the preceding unified State plan.(2)ApprovalA unified State plan shall be subject to
			 the approval of both the Secretary of Labor and the Secretary of Education,
			 after approval of the Commissioner of the Rehabilitation Services
			 Administration for the portion of the plan described in subsection
			 (b)(2)(D)(iii). The unified State plan shall be considered to be approved at
			 the end of the 90-day period beginning on the day the plan is submitted, unless
			 the Secretary of Labor or the Secretary of Education makes a written
			 determination, during the 90-day period, that the plan is inconsistent with the
			 provisions of this section or the provisions authorizing the core programs, as
			 appropriate.(3)Modifications(A)ModificationsAt the end of the first 2-year period of
			 any 4-year unified State plan, the State board shall review the unified State
			 plan, and the Governor shall submit modifications to the plan to reflect
			 changes in labor market and economic conditions or in other factors affecting
			 the implementation of the unified State plan.(B)ApprovalA modified unified State plan submitted for
			 the review required under subparagraph (A) shall be subject to the approval
			 requirements described in paragraph (2). A Governor may submit a modified
			 unified State plan at such other times as the Governor determines to be
			 appropriate, and such modified unified State plan shall also be subject to the
			 approval requirements described in paragraph (2).(4)Early implementersThe Secretary of Labor and the Secretary of
			 Education shall establish a process for approving and may approve unified State
			 plans that meet the requirements of this section and are submitted to cover
			 periods commencing prior to the second full program year described in paragraph
			 (1).113.Combined State plan(a)In general(1)Authority to submit planA State may develop and submit to the
			 appropriate Secretaries a combined State plan for the core programs and 1 or
			 more of the programs and activities described in paragraph (2) in lieu of
			 submitting 2 or more plans, for the programs and activities and the core
			 programs.(2)ProgramsThe programs and activities referred to in
			 paragraph (1) are as follows:(A)Career and technical education programs
			 authorized under the Carl D. Perkins Career and Technical Education Act of 2006
			 (20 U.S.C. 2301 et seq.).(B)Programs authorized under part A of title
			 IV of the Social Security Act (42 U.S.C. 601 et seq.).(C)Programs authorized under section 6(d)(4)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)).(D)Work programs authorized under section 6(o)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)).(E)Activities authorized under chapter 2 of
			 title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.).(F)Activities authorized under chapter 41 of
			 title 38, United States Code.(G)Programs authorized under State
			 unemployment compensation laws (in accordance with applicable Federal
			 law).(H)Programs authorized under title V of the
			 Older Americans Act of 1965 (42 U.S.C. 3056 et seq.).(I)Employment and training activities carried
			 out by the Department of Housing and Urban Development.(J)Employment and training activities carried
			 out under the Community Services Block Grant Act (42 U.S.C. 9901 et
			 seq.).(K)Programs authorized under section 212 of
			 the Second Chance Act of 2007 (42 U.S.C. 17532).(b)Requirements(1)In generalThe portion of a combined plan covering the
			 core programs shall be subject to the requirements of section 112 (including
			 section 112(c)(3)). The portion of such plan covering a program or activity
			 described in subsection (a)(2) shall be subject to the requirements, if any,
			 applicable to a plan or application for assistance for that program or
			 activity, under the Federal law authorizing the program or activity. At the
			 election of the State, section 112(c)(3) may apply to that portion.(2)Additional submission not
			 requiredA State that submits
			 a combined plan that is approved under subsection (c) shall not be required to
			 submit any other plan or application in order to receive Federal funds to carry
			 out the core programs or the program or activities described in subsection
			 (a)(2) that are covered by the combined plan.(3)CoordinationA combined plan shall include—(A)a description of the methods used for joint
			 planning and coordination of the core programs and the other programs and
			 activities covered by the combined plan; and(B)an assurance that the methods included an
			 opportunity for the entities responsible for planning or administering the core
			 programs and the other programs and activities to review and comment on all
			 portions of the combined plan.(c)Approval by the appropriate
			 secretaries(1)JurisdictionThe appropriate Secretary shall have the
			 authority to approve the corresponding portion of a combined plan as described
			 in subsection (d). On the approval of the appropriate Secretary, that portion
			 of the combined plan, relating to a program or activity, shall be implemented
			 by the State pursuant to that portion of the combined plan, and the Federal law
			 authorizing the program or activity.(2)Approval of core programsNo portion of the plan relating to a core
			 program shall be implemented until the appropriate Secretary approves the
			 corresponding portions of the plan for all core programs.(3)Timing of approval(A)In generalExcept as provided in subparagraphs (B) and
			 (C), a portion of the combined State plan covering the core programs or a
			 program or activity described in subsection (a)(2) shall be considered to be
			 approved by the appropriate Secretary at the end of the 90-day period beginning
			 on the day the plan is submitted.(B)Plan approved by 3 or more appropriate
			 SecretariesIf an appropriate
			 Secretary other than the Secretary of Labor or the Secretary of Education has
			 authority to approve a portion of a combined plan, that portion of the combined
			 plan shall be considered to be approved by the appropriate Secretary at the end
			 of the 120-day period beginning on the day the plan is submitted.(C)DisapprovalThe portion shall not be considered to be
			 approved if the appropriate Secretary makes a written determination, during the
			 90-day period (or the 120-day period, for an appropriate Secretary covered by
			 subparagraph (B)), that the portion is not consistent with the requirements of
			 the Federal law authorizing or applicable to the program or activity involved,
			 including the criteria for approval of a plan or application, if any, under
			 such law, or the plan is not consistent with the requirements of this
			 section.(4)Special ruleIn paragraph (3), the term criteria
			 for approval of a plan or application, with respect to a State and a
			 core program or a program under the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2301 et seq.), includes a requirement for
			 agreement between the State and the appropriate Secretaries regarding State
			 performance accountability measures or State performance measures, as the case
			 may be, including levels of performance.(d)Appropriate secretaryIn this section, the term appropriate
			 Secretary means—(1)with respect to the portion of a combined
			 plan relating to any of the core programs (including a description, and an
			 assurance concerning that program, specified in subsection (b)(3)), the
			 Secretary of Labor and the Secretary of Education; and(2)with respect to the portion of a combined
			 plan relating to a program or activity described in subsection (a)(2)
			 (including a description, and an assurance concerning that program or activity,
			 specified in subsection (b)(3)), the head of the Federal agency who exercises
			 plan or application approval authority for the program or activity under the
			 Federal law authorizing the program or activity, or, if there are no planning
			 or application requirements for such program or activity, exercises
			 administrative authority over the program or activity under that Federal
			 law.2Local provisions116.Local workforce development areas(a)Designation of areas(1)In general(A)ProcessExcept as provided in subsection (b), and
			 consistent with paragraphs (2) and (3), in order for a State to receive an
			 allotment under section 227 or 232, the Governor of the State shall designate
			 local workforce development areas within the State—(i)through consultation with the State board;
			 and(ii)after consultation with chief elected
			 officials and affected local boards, and after consideration of comments
			 received through the public comment process as described in section
			 112(b)(2)(E)(iii)(II).(B)CriteriaThe Governor shall designate local areas
			 (except for those local areas described in paragraphs (2) and (3)), based on
			 criteria consisting of—(i)the extent to which the areas are
			 consistent with labor market areas in the State;(ii)the extent to which the areas are
			 consistent with regional economic development areas in the State; and(iii)whether the areas have available the
			 Federal and non-Federal resources necessary to effectively administer
			 activities under title II and other applicable provisions of this Act,
			 including whether the areas have the appropriate education and training
			 providers, such as institutions of higher education and area career and
			 technical education schools.(C)Rule of constructionFor purposes of subparagraph (B)(ii), the
			 definition of the term region in section 101 shall not be
			 applicable.(2)Automatic designation(A)Initial
			 periodFor the second full
			 program year that commences after the date of enactment of this Act, any area
			 that was designated as a local area under section 116 of the Workforce
			 Investment Act of 1998, as in effect on the day before the date of enactment of
			 this Act, and was so designated for the 2-year period preceding that day, shall
			 be designated as a local area by the Governor under this subparagraph—(i)if such area so requests; and(ii)if such local area—(I)performed successfully; and(II)sustained fiscal integrity.(B)Subsequent designationFor the third full program year that
			 commences after the date of enactment of this Act and thereafter, the Governor
			 shall designate as a local area under this subparagraph any area that was
			 designated as a local area under subparagraph (A)—(i)if such local area so requests;(ii)if such local area—(I)performed successfully; and(II)sustained fiscal integrity; and(iii)in the case of a local area that is part of
			 a consortium of local areas in a planning region under subsection (c), if such
			 local area met each of the following implementation conditions:(I)Participated in preparing a regional plan
			 under subsection (c)(1)(A)(iv) and in implementing the plan.(II)Developed and implemented regional service
			 strategies and activities, such as industry and sector-based strategies
			 (including establishment of industry partnerships), in accordance with the
			 regional plan.(C)DefinitionsFor purposes of this paragraph:(i)Performed successfullyThe term performed
			 successfully, used with respect to a local area, means the local area
			 met or exceeded the adjusted levels of performance for primary indicators of
			 performance described in section 131(b)(2)(A) (or, if applicable, core
			 indicators of performance described in section 136(b)(2)(A) of the Workforce
			 Investment Act of 1998, as in effect the day before the date of enactment of
			 this Act) for each of the last 2 consecutive years for which data are available
			 preceding the determination of performance under this clause.(ii)Sustained fiscal integrityThe term sustained fiscal
			 integrity, used with respect to a local area, means that the Secretary
			 has not made a formal determination, during either of the last 2 consecutive
			 years preceding the determination regarding such integrity, that either the
			 grant recipient or the administrative entity of the area misexpended funds
			 provided under title II (or, if applicable, title I of the Workforce Investment
			 Act of 1998 as in effect prior to the effective date of such title II) due to
			 willful disregard of the requirements of the title involved, gross negligence,
			 or failure to comply with accepted standards of administration.(3)Designation on recommendation of State
			 boardThe Governor may
			 approve a request from any unit of general local government (including a
			 combination of such units) for designation as a local area if the State board
			 determines, based on the factors described in paragraph (1)(B), and recommends
			 to the Governor, that such area should be so designated.(4)AppealsA unit of general local government
			 (including a combination of such units) or grant recipient that requests but is
			 not granted designation of an area as a local area under paragraph (2) may
			 submit an appeal to the State board under an appeal process established in the
			 State plan. If the appeal does not result in such a designation, the Secretary
			 of Labor, after receiving a request for review from the unit or grant recipient
			 and on determining that the unit or grant recipient was not accorded procedural
			 rights under the appeal process described in the State plan, as specified in
			 section 112(b)(2)(D)(i), or that the area meets the requirements of paragraph
			 (2), may require that the area be designated as a local area under such
			 paragraph.(b)Single State local areas(1)Continuation of previous
			 designationThe Governor of
			 any State that was a single State local area for purposes of title I of the
			 Workforce Investment Act of 1998, as in effect on July 1, 2011, may designate
			 the State as a single State local area for purposes of this title and title II
			 if the Governor identifies the State as a local area in the State plan.(2)RedesignationThe Governor of a State not described in
			 paragraph (1) may designate the State as a single local area if, prior to the
			 submission of the State plan or modification to such plan so designating the
			 State, no local area meeting the requirements for automatic designation under
			 subsection (a)(2) requests such designation as a separate local area.(3)Composition of State board(A)Continuation of previous
			 designationFor a State that
			 is designated as a single State local area under paragraph (1), the composition
			 of the State board shall—(i)be consistent with the composition of the
			 State board for such State for purposes of title I of the Workforce Investment
			 Act of 1998, as in effect on the day before the date of enactment of this Act;
			 or(ii)(I)include the members described in
			 subparagraphs (A) and (B) of section 111(b)(1);(II)include, as a majority of the members, the
			 representatives described in section 111(b)(1)(C)(i);(III)include, as members other than the members
			 described in subparagraphs (A), (B), and (C)(i) of section 111(b)(1), an equal
			 number of—(aa)representatives described in subparagraph
			 (C)(ii) of that section; and(bb)representatives described in subparagraph
			 (C)(iii) of that section; and(IV)include as chairperson an individual
			 elected from among the members described in section 111(b)(1)(C)(i).(B)RedesignationFor a State that is designated as a single
			 State local area under paragraph (2), the composition of the State board shall
			 be consistent with the requirements described in subparagraph (A)(ii).(4)Effect on local plan and local
			 functionsIn any case in
			 which a State is designated as a local area pursuant to this subsection, the
			 local plan prepared under section 118 for the area shall be submitted for
			 approval as part of the State plan. In such a State, the State board shall
			 carry out the functions of a local board, as specified in this Act or the
			 provisions authorizing a core program, but the State shall not be required to
			 meet and report on a set of local performance accountability measures.(c)Regional planning and service
			 delivery(1)In general(A)Planning(i)IdentificationBefore the first day of the second full
			 program year that commences after the date of enactment of this Act, as part of
			 the process for developing the State plan, a State shall identify regions in
			 the State. The State shall identify regions after consultation with the local
			 boards and chief elected officials in the affected local areas and consistent
			 with the criteria described in subsection (a)(1)(B).(ii)Types of regionsFor purposes of this Act, the State shall
			 identify—(I)which regions are comprised of 1 local area
			 that is aligned with the region; and(II)which regions are comprised of 2 or more
			 local areas that are (collectively) aligned with the region.(iii)Planning for cooperative initiatives and
			 arrangementsIn the regions
			 comprised of 2 or more local areas, the State shall require regional planning,
			 including planning for regional service delivery, by local boards in those
			 regions. The State shall require the local boards in a planning region to
			 participate in a regional planning process for cooperative initiatives and
			 arrangements that result in—(I)the establishment of regional service
			 strategies and activities, including service delivery cooperative arrangements
			 and regional approaches to address the employment and training needs of
			 individuals with barriers to employment;(II)as appropriate, the development and
			 implementation of initiatives involving in-demand industry sectors or
			 occupations;(III)the collection and analysis of regional
			 labor market data (in conjunction with the State); and(IV)the establishment of administrative cost
			 arrangements, as appropriate.(iv)Regional
			 plansThe State, after
			 consultation with the local boards and chief elected officials for the planning
			 region, shall require the local boards and officials to collaborate in order to
			 prepare, submit, and obtain approval of a single regional plan. Such plan shall
			 include a description of the cooperative initiatives and arrangements developed
			 pursuant to clause (iii) and incorporate local plans for each of the local
			 areas in the planning region (as required under section 118), which shall
			 contain strategies that are consistent and aligned with each other.(v)ReferencesIn this Act, and the core program
			 provisions that are not in this Act:(I)Local areaExcept as provided in section 111(d)(8),
			 this section, paragraph (1)(B) or (4) of section 117(c), or section
			 117(d)(12)(B), or in any text that provides an accompanying provision
			 specifically for a planning region, the term local area in a
			 provision includes a reference to a planning region for purposes of
			 implementation of that provision by the corresponding local areas in the
			 region.(II)Local planExcept as provided in subsection (b)(4) or
			 this subsection, the term local plan includes a reference to the
			 portion of a regional plan developed with respect to the corresponding local
			 area within the region, and any regionwide provision of that plan that impacts
			 or relates to the local area.(B)Assistance for local areas(i)In generalThe State shall provide technical
			 assistance and labor market information to local boards in planning regions to
			 assist such local boards with regional planning and subsequent service delivery
			 efforts, and with the alignment of programs consistent with the alignment
			 envisioned in the State and local plans.(ii)Redesignation assistanceOn the request of all of the local areas in
			 a planning region, the State shall provide funding from funds made available
			 under sections 228(a) and 233(a)(1) to assist the local areas in carrying out
			 activities to facilitate the redesignation of the local areas as a single local
			 area.(2)Information sharingThe State shall require the local boards
			 for a planning region to share, consistent with State law, employment
			 statistics, information about employment opportunities and trends, information
			 about the skill requirements of existing and emerging in-demand industry
			 sectors and occupations, information on the skills and workforce development
			 activities, and any skill or services gaps, in the planning region, and other
			 types of information that would assist in improving the performance of all
			 local areas in the planning region on the performance accountability measures
			 established under section 131(c).(3)Coordination of servicesThe State shall require the local boards
			 for a planning region to coordinate—(A)the provision of workforce investment
			 activities with the activities of the other one-stop partner programs,
			 including the provision of transportation and other supportive services, so
			 that services provided through such programs may be provided across the
			 boundaries of local areas within the planning region; and(B)the provision of such activities with
			 regional economic development services and strategies.(4)Interstate regionsTwo or more States that contain an
			 interstate region that is a labor market area, economic development region, or
			 other appropriate contiguous subarea of the States may designate the area as a
			 planning region for purposes of this subsection, and jointly exercise the State
			 functions described in this Act (including paragraphs (1) through (3)).117.Local workforce development boards(a)EstablishmentExcept as provided in subsection (c)(2)(A),
			 there shall be established, and certified by the Governor of the State, a local
			 workforce development board in each local area of a State to carry out the
			 functions described in subsection (d) (and any functions specified for the
			 local board under this Act or the provisions establishing a core program) for
			 such area.(b)Membership(1)State
			 criteriaThe Governor, in
			 partnership with the State board, shall establish criteria for use by chief
			 elected officials in the local areas for appointment of members of the local
			 boards in such local areas in accordance with the requirements of paragraph
			 (2).(2)CompositionSuch criteria shall require that, at a
			 minimum—(A)a majority of the members of each local
			 board shall be representatives of business in the local area, who—(i)are owners of businesses, chief executives
			 or operating officers of businesses, or other business executives or employers
			 with optimum policymaking or hiring authority;(ii)represent businesses, including small
			 businesses, or organizations representing businesses described in this clause,
			 that provide employment opportunities that, at a minimum, will provide clear
			 and accessible career pathways, and include high-quality, work-relevant
			 training and development in in-demand industry sectors or occupations in the
			 local area; and(iii)are appointed from among individuals
			 nominated by local business organizations and business trade
			 associations;(B)not less than 20 percent of the members of
			 each local board shall be representatives of the workforce within the local
			 area, who—(i)shall include representatives of labor
			 organizations (for a local area in which employees are represented by labor
			 organizations), who have been nominated by local labor federations, or (for a
			 local area in which no employees are represented by such organizations) other
			 representatives of employees;(ii)may include representatives of
			 community-based organizations that have demonstrated experience and expertise
			 in addressing the employment needs of individuals with barriers to employment,
			 including organizations that serve veterans or that provide or support
			 competitive, integrated employment for individuals with disabilities;
			 and(iii)may include representatives of
			 organizations that have demonstrated experience and expertise in addressing the
			 employment, training, or education needs of eligible youth, including
			 representatives of organizations that serve out-of-school youth;(C)each local board shall include
			 representatives of entities administering education and training activities in
			 the local area, who—(i)shall include a representative of eligible
			 providers administering adult education and literacy activities under title
			 III;(ii)shall include a representative of
			 institutions of higher education providing workforce investment activities
			 (including community colleges);(iii)shall include a representative, either an
			 employer, a member of a labor organization, or a staff director, from a joint
			 labor-management apprenticeship program, or if no such joint program exists in
			 the area, a representative of an apprenticeship program in the area; and(iv)may include representatives of local
			 educational agencies, and of community-based organizations with demonstrated
			 experience and expertise in addressing the education or training needs of
			 individuals with barriers to employment;(D)each local board shall include
			 representatives of governmental and economic and community development entities
			 serving the local area, who—(i)shall include 1 or more representatives of
			 economic and community development entities;(ii)shall include an appropriate representative
			 from the State employment service office under the Wagner-Peyser Act (29 U.S.C.
			 49 et seq.) serving the local area;(iii)shall include an appropriate representative
			 of the programs carried out under title I of the Rehabilitation Act of 1973 (29
			 U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C.
			 732, 741), serving the local area;(iv)may include representatives of agencies or
			 entities administering programs serving the local area relating to
			 transportation, housing, and public assistance; and(v)may include representatives of
			 philanthropic organizations serving the local area; and(E)each local board may include such other
			 individuals or representatives of entities as the chief elected official in the
			 local area may determine to be appropriate.(3)ChairpersonThe members of the local board shall elect
			 a chairperson for the local board from among the representatives described in
			 paragraph (2)(A).(4)Standing committees(A)In generalThe local board shall designate and direct
			 the activities of standing committees to provide information and to assist the
			 local board in carrying out activities under this section. Such standing
			 committees shall be chaired by a member of the local board, may include other
			 members of the local board, and shall include other individuals appointed by
			 the local board who are not members of the local board and who the local board
			 determines have appropriate experience and expertise. At a minimum, the local
			 board shall designate each of the following:(i)A standing committee, which shall provide
			 information and assist with operational and other issues relating to the
			 one-stop delivery system, and which may include as members representatives of
			 the one-stop partners.(ii)A standing committee to provide information
			 and to assist with planning, operational, and other issues relating to the
			 provision of services to youth, which shall include community-based
			 organizations with a demonstrated record of success in serving eligible
			 youth.(iii)A standing committee to provide information
			 and to assist with operational and other issues relating to the provision of
			 services to individuals with disabilities, including issues relating to
			 compliance with section 288 and applicable provisions of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) regarding providing
			 programmatic and physical access to the services, programs, and activities of
			 the one-stop delivery system, as well as appropriate training for staff on
			 providing supports for or accommodations to, and finding employment
			 opportunities for, individuals with disabilities.(B)Additional committeesThe local board may designate standing
			 committees in addition to the standing committees specified in subparagraph
			 (A).(C)Designation of entityNothing in this paragraph shall be
			 construed to prohibit the designation of an existing (as of the date of
			 enactment of this Act) entity, such as an effective youth council, to fulfill
			 the requirements of this paragraph as long as the entity meets the requirements
			 of this paragraph.(5)Authority of board membersMembers of the board that represent
			 organizations, agencies, or other entities shall be individuals with optimum
			 policymaking authority within the organizations, agencies, or entities. The
			 members of the board shall represent diverse geographic areas within the local
			 area.(6)Special ruleIf there are multiple eligible providers
			 serving the local area by administering adult education and literacy activities
			 under title III, or multiple institutions of higher education serving the local
			 area by providing workforce investment activities, each representative on the
			 local board described in clause (i) or (ii) of paragraph (2)(C), respectively,
			 shall be appointed from among individuals nominated by local providers
			 representing such providers or institutions, respectively.(c)Appointment and certification of
			 board(1)Appointment of board members and assignment
			 of responsibilities(A)In generalThe chief elected official in a local area
			 is authorized to appoint the members of the local board for such area, in
			 accordance with the State criteria established under subsection (b).(B)Multiple units of local government in
			 area(i)In generalIn a case in which a local area includes
			 more than 1 unit of general local government, the chief elected officials of
			 such units may execute an agreement that specifies the respective roles of the
			 individual chief elected officials—(I)in the appointment of the members of the
			 local board from the individuals nominated or recommended to be such members in
			 accordance with the criteria established under subsection (b); and(II)in carrying out any other responsibilities
			 assigned to such officials under this title or subtitle A of title II.(ii)Lack of agreementIf, after a reasonable effort, the chief
			 elected officials are unable to reach agreement as provided under clause (i),
			 the Governor may appoint the members of the local board from individuals so
			 nominated or recommended.(C)Concentrated employment
			 programsIn the case of an
			 area that was designated as a local area in accordance with section
			 116(a)(2)(B) of the Workforce Investment Act of 1998 (as in effect on the day
			 before the date of enactment of this Act), and that remains a local area on
			 that date, the governing body of the concentrated employment program involved
			 shall act in consultation with the chief elected official in the local area to
			 appoint members of the local board, in accordance with the State criteria
			 established under subsection (b), and to carry out any other responsibility
			 relating to workforce investment activities assigned to such official under
			 this Act.(2)Certification(A)In generalThe Governor shall, once every 2 years,
			 certify 1 local board for each local area in the State.(B)CriteriaSuch certification shall be based on
			 criteria established under subsection (b), and for a second or subsequent
			 certification, the extent to which the local board has ensured that workforce
			 investment activities carried out in the local area have enabled the local area
			 to meet the corresponding performance accountability measures and achieve
			 sustained fiscal integrity, as defined in section 116(a)(2)(C).(C)Failure to achieve
			 certificationFailure of a
			 local board to achieve certification shall result in appointment and
			 certification of a new local board for the local area pursuant to the process
			 described in paragraph (1) and this paragraph.(3)Decertification(A)Fraud, abuse, failure to carry out
			 functionsNotwithstanding
			 paragraph (2), the Governor shall have the authority to decertify a local board
			 at any time after providing notice and an opportunity for comment, for—(i)fraud or abuse; or(ii)failure to carry out the functions
			 specified for the local board in subsection (d).(B)NonperformanceNotwithstanding paragraph (2), the Governor
			 may decertify a local board if a local area fails to meet the local performance
			 accountability measures for such local area in accordance with section 131(c)
			 for 2 consecutive program years.(C)Reorganization planIf the Governor decertifies a local board
			 for a local area under subparagraph (A) or (B), the Governor may require that a
			 new local board be appointed and certified for the local area pursuant to a
			 reorganization plan developed by the Governor, in consultation with the chief
			 elected official in the local area and in accordance with the criteria
			 established under subsection (b).(4)Single state local area(A)State boardNotwithstanding subsection (b) and
			 paragraphs (1) and (2), if a State described in section 116(b) indicates in the
			 State plan that the State will be treated as a single State local area, for
			 purposes of the application of this Act or the provisions authorizing a core
			 program, the State board shall carry out any of the functions of a local board
			 under this Act or the provisions authorizing a core program, including the
			 functions described in subsection (d).(B)References(i)In generalExcept as provided in clauses (ii) and
			 (iii), with respect to such a State, a reference in this Act or a core program
			 provision to a local board shall be considered to be a reference to the State
			 board, and a reference in the Act or provision to a local area or region shall
			 be considered to be a reference to the State.(ii)PlansThe State board shall prepare a local plan
			 under section 118 for the State, and submit the plan for approval as part of
			 the State plan.(iii)Performance accountability
			 measuresThe State shall not
			 be required to meet and report on a set of local performance accountability
			 measures.(d)Functions of local boardConsistent with section 118, the functions
			 of the local board shall include the following:(1)Local planThe local board, in partnership with the
			 chief elected official for the local area involved, shall develop and submit a
			 local plan to the Governor that meets the requirements in section 118. If the
			 local area is part of a planning region that includes other local areas, the
			 local board shall collaborate with the other local boards and chief elected
			 officials from such other local areas in the development and submission of the
			 local plan as described in section 116(c)(1)(A).(2)Workforce research and regional labor
			 market analysisIn order to
			 assist in the development and implementation of the local plan, the local board
			 shall—(A)carry out analyses of the economic
			 conditions in the region, the needed knowledge and skills for the region, the
			 workforce in the region, and workforce development activities (including
			 education and training) in the region described in section 118(b)(1)(D), and
			 regularly update such information;(B)assist the Governor in developing the
			 statewide workforce and labor market information system described in section
			 15(e) of the Wagner-Peyser Act (29 U.S.C. 49l–2(e)), specifically in the
			 collection, analysis, and utilization of workforce and labor market information
			 for the region; and(C)conduct such other research, data
			 collection, and analysis related to the workforce needs of the regional economy
			 as the board, after receiving input from a wide array of stakeholders,
			 determines to be necessary to carry out its functions.(3)Convening, brokering,
			 leveragingThe local board
			 shall convene local workforce development system stakeholders to assist in the
			 development of the local plan under section 118 and in identifying non-Federal
			 expertise and resources to leverage support for workforce development
			 activities. The local board, including standing committees, may engage such
			 stakeholders in carrying out the functions described in this subsection.(4)Employer engagementThe local board shall lead efforts to
			 engage with a diverse range of employers and with entities in the region
			 involved—(A)to promote business representation
			 (particularly representatives with optimal policymaking or hiring authority
			 from employers whose employment opportunities reflect existing and emerging
			 employment opportunities in the region) on the local board;(B)to develop effective linkages (including
			 the use of intermediaries) with employers in the region to support employer
			 utilization of the local workforce development system and to support local
			 workforce investment activities;(C)to ensure that workforce investment
			 activities meet the needs of employers and support economic growth in the
			 region, by enhancing communication, coordination, and collaboration among
			 employers, economic development entities, and service providers; and(D)to develop and implement proven or
			 promising strategies for meeting the employment and skill needs of workers and
			 employers (such as the establishment of industry and sector partnerships), that
			 provide the skilled workforce needed by employers in the region, and that
			 expand employment and career advancement opportunities for workforce
			 development system participants in in-demand industry sectors or
			 occupations.(5)Career pathways developmentThe local board, with representatives of
			 secondary and postsecondary education programs, shall lead efforts in the local
			 area to develop and implement career pathways within the local area by aligning
			 the employment, training, education, and supportive services that are needed by
			 adults and youth, particularly individuals with barriers to employment.(6)Proven and promising
			 practicesThe local board
			 shall lead efforts in the local area to—(A)identify and promote proven and promising
			 strategies and initiatives for meeting the needs of employers, and workers and
			 jobseekers (including individuals with barriers to employment) in the local
			 workforce development system, including providing physical and programmatic
			 accessibility, in accordance with section 288 and applicable provisions of the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), to the
			 one-stop delivery system; and(B)identify and disseminate information on
			 proven and promising practices carried out in other local areas for meeting
			 such needs.(7)TechnologyThe local board shall develop strategies
			 for using technology to maximize the accessibility and effectiveness of the
			 local workforce development system for employers, and workers and jobseekers,
			 by—(A)facilitating connections among the intake
			 and case management information systems of the one-stop partner programs to
			 support a comprehensive workforce development system in the local area;(B)facilitating access to services provided
			 through the one-stop delivery system involved, including facilitating the
			 access in remote areas;(C)identifying strategies for better meeting
			 the needs of individuals with barriers to employment, including strategies that
			 augment traditional service delivery, and increase access to services and
			 programs of the one-stop delivery system, such as improving digital literacy
			 skills; and(D)leveraging resources and capacity within
			 the local workforce development system, including resources and capacity for
			 services for individuals with barriers to employment.(8)Program oversightThe local board, in partnership with the
			 chief elected official for the local area, shall—(A)(i)conduct oversight for local youth workforce
			 investment activities authorized under section 229, local employment and
			 training activities authorized under section 234, and the one-stop delivery
			 system in the local area; and(ii)ensure the appropriate use and management
			 of the funds provided under this title and title II for the activities and
			 system described in clause (i); and(B)for workforce development activities,
			 ensure the appropriate use, management of, and investment of funds to maximize
			 performance outcomes under section 131.(9)Negotiation of local performance
			 accountability measuresThe
			 local board, the chief elected official, and the Governor shall negotiate and
			 reach agreement on local performance accountability measures as described in
			 section 131(c).(10)Selection of operators and
			 providers(A)Selection of one-stop
			 operatorsConsistent with
			 section 221(d), the local board, with the agreement of the chief elected
			 official for the local area—(i)shall designate or certify one-stop
			 operators as described in section 221(d)(2)(A); and(ii)may terminate for cause the eligibility of
			 such operators.(B)Selection of youth providersConsistent with section 223, the local
			 board—(i)shall identify eligible providers of youth
			 workforce investment activities in the local area by awarding grants or
			 contracts on a competitive basis (except as provided in section 223(b)), based
			 on the recommendations of the youth standing committee established under
			 section 117(b)(4); and(ii)may terminate for cause the eligibility of
			 such providers.(C)Identification of eligible providers of
			 training servicesConsistent
			 with section 222, the local board shall identify eligible providers of training
			 services in the local area.(D)Identification of eligible providers of
			 intensive servicesIf the
			 one-stop operator does not provide intensive services in a local area, the
			 local board shall identify eligible providers of intensive services described
			 in section 234(c)(3) in the local area by awarding contracts.(E)Consumer choice requirementsConsistent with section 222 and paragraphs
			 (3) and (4) of section 234(c), the local board shall work with the State to
			 ensure there are sufficient numbers and types of providers of intensive
			 services and training services (including eligible providers with expertise in
			 assisting individuals with disabilities and eligible providers with expertise
			 in assisting adults in need of adult education and literacy activities) serving
			 the local area and providing the services involved in a manner that maximizes
			 consumer choice, as well as providing opportunities that lead to competitive,
			 integrated employment for individuals with disabilities.(11)Coordination with education
			 providers(A)In generalThe local board shall coordinate activities
			 with education and training providers in the local area, including providers of
			 workforce investment activities, providers of adult education and literacy
			 activities under title III, providers of career and technical education (as
			 defined in section 3 of the Carl D. Perkins Career and Technical Education Act
			 of 2006 (20 U.S.C. 2302)) and local agencies administering plans under title I
			 of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section
			 112 or part C of that title (29 U.S.C. 732, 741).(B)Applications and agreementsThe coordination described in subparagraph
			 (A) shall include—(i)consistent with section 332—(I)reviewing the applications to provide adult
			 education and literacy activities under title III for the local area, submitted
			 under such section to the eligible agency by eligible providers, to determine
			 whether such applications are consistent with the local plan; and(II)making recommendations to the eligible
			 agency to promote alignment with such plan; and(ii)replicating cooperative agreements in
			 accordance with subparagraph (B) of section 101(a)(11) of the Rehabilitation
			 Act of 1973 (29 U.S.C. 721(a)(11)), and implementing cooperative agreements in
			 accordance with that section with the local agencies administering plans under
			 title I of that Act (29 U.S.C. 720 et seq.) (other than section 112 or part C
			 of that title (29 U.S.C. 732, 741) and subject to section 221(f)), with respect
			 to efforts that will enhance the provision of services to individuals with
			 disabilities and other individuals, such as cross training of staff, technical
			 assistance, use and sharing of information, cooperative efforts with employers,
			 and other efforts at cooperation, collaboration, and coordination.(C)Cooperative agreementIn this paragraph, the term
			 cooperative agreement means an agreement entered into by a State
			 designated agency or State designated unit under subparagraph (A) of section
			 101(a)(11) of the Rehabilitation Act of 1973.(12)Budget and administration(A)BudgetThe local board shall develop a budget for
			 the activities of the local board in the local area, consistent with the local
			 plan and the duties of the local board under this section, subject to the
			 approval of the chief elected official.(B)Administration(i)Grant recipient(I)In generalThe chief elected official in a local area
			 shall serve as the local grant recipient for, and shall be liable for any
			 misuse of, the grant funds allocated to the local area under sections 228 and
			 233, unless the chief elected official reaches an agreement with the Governor
			 for the Governor to act as the local grant recipient and bear such
			 liability.(II)DesignationIn order to assist in administration of the
			 grant funds, the chief elected official or the Governor, where the Governor
			 serves as the local grant recipient for a local area, may designate an entity
			 to serve as a local grant subrecipient for such funds or as a local fiscal
			 agent. Such designation shall not relieve the chief elected official or the
			 Governor of the liability for any misuse of grant funds as described in
			 subclause (I).(III)DisbursalThe local grant recipient or an entity
			 designated under subclause (II) shall disburse the grant funds for workforce
			 investment activities at the direction of the local board, pursuant to the
			 requirements of this title and title II. The local grant recipient or entity
			 designated under subclause (II) shall disburse the funds immediately on
			 receiving such direction from the local board.(ii)Grants and donationsThe local board may solicit and accept
			 grants and donations from sources other than Federal funds made available under
			 this Act.(iii)Tax-exempt statusFor purposes of carrying out duties under
			 this Act, local boards may incorporate, and may operate as entities described
			 in section 501(c)(3) of the Internal Revenue Code of 1986 that are exempt from
			 taxation under section 501(a) of such Code.(13)Accessibility for individuals with
			 disabilitiesThe local board
			 shall annually assess the physical and programmatic accessibility, in
			 accordance with section 288 and applicable provisions of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), of all one-stop centers in
			 the local area.(e)Sunshine provisionThe local board shall make available to the
			 public, on a regular basis through electronic means and open meetings,
			 information regarding the activities of the local board, including information
			 regarding the local plan prior to submission of the plan, and regarding
			 membership, the designation and certification of one-stop operators, and the
			 award of grants or contracts to eligible providers of youth workforce
			 investment activities, and on request, minutes of formal meetings of the local
			 board.(f)Staff(1)In generalThe local board may hire a director and
			 other staff.(2)Limitation on rateThe director and staff described in
			 paragraph (1) shall be subject to the limitations on the payment of salaries
			 and bonuses described in section 294(15).(g)Limitations(1)Training services(A)In generalExcept as provided in subparagraph (B), no
			 local board may provide training services.(B)Waivers of training
			 prohibitionThe Governor of
			 the State in which a local board is located may, pursuant to a request from the
			 local board, grant a written waiver of the prohibition set forth in
			 subparagraph (A) (relating to the provision of training services) for a program
			 of training services, if the local board—(i)submits to the Governor a proposed request
			 for the waiver that includes—(I)satisfactory evidence that there is an
			 insufficient number of eligible providers of such a program of training
			 services to meet local demand in the local area;(II)information demonstrating that the board
			 meets the requirements for an eligible provider of training services under
			 section 222; and(III)information demonstrating that the program
			 of training services prepares participants for an industry sector or occupation
			 that is in demand in the local area;(ii)makes the proposed request available to
			 eligible providers of training services and other interested members of the
			 public for a public comment period of not less than 30 days; and(iii)includes, in the final request for the
			 waiver, the evidence and information described in clause (i) and the comments
			 received pursuant to clause (ii).(C)DurationA waiver granted to a local board under
			 subparagraph (B) shall apply for a period that shall not exceed the duration of
			 the local plan. The waiver may be renewed for additional periods under
			 subsequent local plans, not to exceed the durations of such subsequent plans,
			 pursuant to requests from the local board, if the board meets the requirements
			 of subparagraph (B) in making the requests.(D)RevocationThe Governor shall have the authority to
			 revoke the waiver during the appropriate period described in subparagraph (C)
			 if the Governor determines the waiver is no longer needed or that the local
			 board involved has engaged in a pattern of inappropriate referrals to training
			 services operated by the local board.(2)Core services; intensive services;
			 designation or certification as one-stop operatorsA
			 local board may provide core services described in section 234(c)(2) or
			 intensive services described in section 234(c)(3) through a one-stop delivery
			 system or be designated or certified as a one-stop operator only with the
			 agreement of the chief elected official in the local area and the
			 Governor.(3)Limitation on authorityNothing in this Act shall be construed to
			 provide a local board with the authority to mandate curricula for
			 schools.(h)Conflict of interestA member of a local board, or a member of a
			 standing committee, may not—(1)vote on a matter under consideration by the
			 local board—(A)regarding the provision of services by such
			 member (or by an entity that such member represents); or(B)that would provide direct financial benefit
			 to such member or the immediate family of such member; or(2)engage in any other activity determined by
			 the Governor to constitute a conflict of interest as specified in the State
			 plan.(i)Alternative entity(1)In generalFor purposes of complying with subsections
			 (a), (b), and (c), a State may use any local entity (including a local council,
			 regional workforce development board, or similar entity) that—(A)is established to serve the local area (or
			 the service delivery area that most closely corresponds to the local
			 area);(B)was in existence on August 7, 1998,
			 pursuant to State law; and(C)includes—(i)representatives of business in the local
			 area; and(ii)(I)representatives of labor organizations (for
			 a local area in which employees are represented by labor organizations),
			 nominated by local labor federations; or(II)other representatives of employees in the
			 local area (for a local area in which no employees are represented by such
			 organizations).(2)ReferencesA reference in this Act or a core program
			 provision to a local board, shall include a reference to such an entity.118.Local plan(a)In generalEach local board shall develop and submit
			 to the Governor a comprehensive 4-year local plan, in partnership with the
			 chief elected official. The local plan shall support the strategy described in
			 the State plan in accordance with section 112(b)(1)(F), and otherwise be
			 consistent with the State plan. If the local area is part of a planning region,
			 the local board shall comply with section 116(c)(1)(A) in the preparation and
			 submission of a regional plan. At the end of the first 2-year period of the
			 4-year local plan, each local board shall review the local plan and the local
			 board, in partnership with the chief elected official, shall prepare and submit
			 modifications to the local plan to reflect changes in labor market and economic
			 conditions or in other factors affecting the implementation of the local
			 plan.(b)ContentsThe local plan shall include—(1)a description of the strategic planning
			 elements consisting of—(A)an analysis of the regional economic
			 conditions including—(i)existing and emerging in-demand industry
			 sectors and occupations; and(ii)the employment needs of employers in those
			 industry sectors and occupations;(B)an analysis of the knowledge and skills
			 needed to meet the employment needs of the employers in the region, including
			 employment needs in in-demand industry sectors and occupations;(C)an analysis of the workforce in the region,
			 including current labor force employment (and unemployment) data, and
			 information on labor market trends, and the educational and skill levels of the
			 workforce in the region, including individuals with barriers to
			 employment;(D)an analysis of the workforce development
			 activities (including education and training) in the region, including an
			 analysis of the strengths and weaknesses of such services, and the capacity to
			 provide such services, to address the identified education and skill needs of
			 the workforce and the employment needs of employers in the region;(E)a description of the local board’s
			 strategic vision and goals for preparing an educated and skilled workforce
			 (including youth and individuals with barriers to employment), including goals
			 relating to the performance accountability measures based on primary indicators
			 of performance described in section 131(b)(2)(A) in order to support regional
			 economic growth and economic self-sufficiency; and(F)taking into account analyses described in
			 subparagraphs (A) through (D), a strategy to work with the entities that carry
			 out the core programs to align resources available to the local area, to
			 achieve the strategic vision and goals described in subparagraph (E);(2)a description of the workforce development
			 system in the local area that identifies the programs that are included in that
			 system and how the local board will work with the entities carrying out core
			 programs and other workforce development programs to support alignment to
			 provide services, including programs of study authorized under the Carl D.
			 Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.),
			 that support the strategy identified in the State plan under paragraph
			 (1)(F);(3)a description of how the local board,
			 working with the entities carrying out core programs, will expand access to
			 employment, training, education, and supportive services for eligible
			 individuals, particularly eligible individuals with barriers to employment,
			 including how the local board will facilitate the development of career
			 pathways and co-enrollment, as appropriate, in core programs;(4)a description of the strategies and
			 services that will be used in the local area—(A)in order to—(i)facilitate engagement of employers,
			 including small employers and employers in in-demand industry sectors and
			 occupations, in workforce development programs;(ii)support a local workforce development
			 system that meets the needs of businesses in the local area;(iii)better coordinate workforce development
			 programs and economic development; and(iv)strengthen linkages between the one-stop
			 delivery system and unemployment insurance programs; and(B)that may include the implementation of
			 initiatives such as incumbent worker training programs, on-the-job training
			 programs, customized training programs, industry and sector strategies, career
			 pathways initiatives, utilization of effective business intermediaries, and
			 other business services and strategies, designed to meet the needs of employers
			 in the corresponding region in support of the strategy described in paragraph
			 (1)(F);(5)a description of how the local board will
			 coordinate workforce investment activities carried out in the local area with
			 economic development activities carried out in the region in which the local
			 area is located (or planning region), and promote entrepreneurial skills
			 training and microenterprise services;(6)a description of the one-stop delivery
			 system in the local area, including—(A)a description of how the local board will
			 ensure the continuous improvement of eligible providers of services through the
			 system and ensure that such providers meet the employment needs of local
			 employers, and workers and jobseekers;(B)a description of how the local board will
			 facilitate access to services provided through the one-stop delivery system,
			 including in remote areas, through the use of technology and through other
			 means;(C)a description of how entities within the
			 one-stop delivery system, including one-stop operators and the one-stop
			 partners, will comply with section 288 and applicable provisions of the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) regarding the
			 physical and programmatic accessibility of facilities, programs and services,
			 technology, and materials for individuals with disabilities, including
			 providing staff training and support for addressing the needs of individuals
			 with disabilities; and(D)a description of the roles and resource
			 contributions of the one-stop partners;(7)a description and assessment of the type
			 and availability of adult and dislocated worker employment and training
			 activities in the local area;(8)a description of how the local board will
			 coordinate workforce investment activities carried out in the local area with
			 statewide rapid response activities, as defined in section 201, as
			 appropriate;(9)a description and assessment of the type
			 and availability of youth workforce investment activities in the local area,
			 including activities for youth who are individuals with disabilities, which
			 description and assessment shall include an identification of successful models
			 of such youth workforce investment activities;(10)a description of how the local board will
			 coordinate education and workforce investment activities carried out in the
			 local area with relevant secondary and postsecondary education programs and
			 activities to coordinate strategies, enhance services, and avoid duplication of
			 services;(11)a description of how the local board will
			 coordinate workforce investment activities carried out under this title or
			 title II in the local area with the provision of transportation, including
			 public transportation, and other appropriate supportive services in the local
			 area;(12)a description of plans and strategies for,
			 and assurances concerning, maximizing coordination of services provided by the
			 State employment service under the Wagner-Peyser Act (29 U.S.C. 49 et seq.) and
			 services provided in the local area through the one-stop delivery system, to
			 improve service delivery and avoid duplication of services;(13)a description of how the local board will
			 coordinate workforce investment activities carried out under this title or
			 title II in the local area with the provision of adult education and literacy
			 activities under title III in the local area, including a description of how
			 the local board will carry out, consistent with subparagraphs (A) and (B)(i) of
			 sections 117(d)(11) and section 332, the review of local applications submitted
			 under title III;(14)a description of the replicated cooperative
			 agreements (as defined in section 117(d)(11)) between the local board or other
			 local entities described in section 101(a)(11)(B) of the Rehabilitation Act of
			 1973 (29 U.S.C. 721(a)(11)(B)) and the local office of a designated State
			 agency or designated State unit administering programs carried out under title
			 I of such Act (29 U.S.C. 720 et seq.) (other than section 112 or part C of that
			 title (29 U.S.C. 732, 741) and subject to section 221(f)) in accordance with
			 section 101(a)(11) of such Act (29 U.S.C. 721(a)(11)) with respect to efforts
			 that will enhance the provision of services to individuals with disabilities
			 and to other individuals, such as cross training of staff, technical
			 assistance, use and sharing of information, cooperative efforts with employers,
			 and other efforts at cooperation, collaboration, and coordination;(15)an identification of the entity responsible
			 for the disbursal of grant funds described in section 117(d)(12)(B)(i)(III), as
			 determined by the chief elected official or the Governor under section
			 117(d)(12)(B)(i);(16)a description of the competitive process to
			 be used to award the subgrants and contracts in the local area for activities
			 carried out under title I or title II;(17)a description of the local levels of
			 performance negotiated with the Governor and chief elected official pursuant to
			 section 131(c), to be used to measure the performance of the local area and to
			 be used by the local board for measuring the performance of the local fiscal
			 agent (where appropriate), eligible providers under title II, and the one-stop
			 delivery system, in the local area;(18)a description of the actions the local
			 board will take toward becoming or remaining a high-performing board,
			 consistent with the factors developed by the State board pursuant to section
			 111(d)(6);(19)a description of how training services
			 under chapter 3 of subtitle B of title II will be provided in accordance with
			 section 234(c)(4)(G), including, if contracts for the training services will be
			 used, how the use of such contracts will be coordinated with the use of
			 individual training accounts under that chapter and how the local board will
			 ensure informed customer choice in the selection of training programs
			 regardless of how the training services are to be provided;(20)a description of the process used by the
			 local board, consistent with subsection (c), to provide an opportunity for
			 public comment, including comment by representatives of businesses and comment
			 by representatives of labor organizations, and input into the development of
			 the local plan, prior to submission of the plan;(21)a description of how one-stop centers are
			 implementing and transitioning to an integrated, technology-enabled intake and
			 case management information system for programs carried out under the Act and
			 programs carried out by one-stop partners; and(22)such other information as the Governor may
			 require.(c)ProcessPrior to the date on which the local board
			 submits a local plan under this section, the local board shall—(1)make available copies of a proposed local
			 plan to the public through electronic and other means, such as public hearings
			 and local news media;(2)allow members of the public, including
			 representatives of business, representatives of labor organizations, and
			 representatives of education to submit to the local board comments on the
			 proposed local plan, not later than the end of the 30-day period beginning on
			 the date on which the proposed local plan is made available; and(3)include with the local plan submitted to
			 the Governor under this section any such comments that represent disagreement
			 with the plan.(d)Plan submission and approvalA local plan submitted to the Governor
			 under this section (including a modification to such a local plan) shall be
			 considered to be approved by the Governor at the end of the 90-day period
			 beginning on the day the Governor receives the plan (including such a
			 modification), unless the Governor makes a written determination during the
			 90-day period that—(1)deficiencies in activities carried out
			 under this title or subtitle A of title II have been identified, through audits
			 conducted under section 284 or otherwise, and the local area has not made
			 acceptable progress in implementing corrective measures to address the
			 deficiencies;(2)the plan does not comply with the
			 applicable provisions of this Act; or(3)the plan does not align with the State
			 plan, including failing to provide for alignment of the core programs to
			 support the strategy identified in the State plan in accordance with section
			 112(b)(1)(F).3General Provisions121.Qualifications for directors(a)Development of guidelines(1)DevelopmentNot later than 3 months after the date of
			 enactment of this Act, the Secretary of Labor, in consultation with the
			 Secretary of Education, shall initiate a process to develop guidelines for
			 qualifications for the position of director (which may be known as an executive
			 director or chief executive officer, or by a similar title) of State boards and
			 local boards.(2)ConsultationThe Secretary shall solicit and consider
			 advice from a diverse set of parties, drawn from each of the following
			 groups:(A)Representatives of Federal, State,
			 regional, and local officials responsible for the administration of one-stop
			 partner programs, as well as other workforce development programs the Secretary
			 determines are appropriate.(B)Representatives of State boards and local
			 boards, including representatives of the directors of such boards.(C)Individuals with relevant expertise in
			 workforce development representing entities such as national associations and
			 organizations, academic and research organizations, labor organizations,
			 businesses and business organizations, economic development entities,
			 institutions of higher education, community-based organizations and
			 intermediaries, and philanthropic organizations.(3)QualificationsIn developing guidelines for qualifications
			 for the directors of State boards and local boards under this section, the
			 Secretary shall analyze and determine the requisite knowledge, skills, and
			 abilities necessary to assist the boards in carrying out the functions
			 described in, as appropriate, sections 111(d) and 117(d) and necessary for
			 understanding and leadership of workforce development systems.(b)Identification of guidelinesNot later than 15 months after the date of
			 enactment of this Act, the Secretary of Labor, in consultation with the
			 Secretary of Education, shall identify the guidelines for qualifications the
			 Secretary of Labor determines are appropriate for the directors of State boards
			 and local boards and shall disseminate such guidelines to the public,
			 Governors, and chief elected officials, and to State boards and local boards
			 for their consideration and use in hiring such directors. The Secretary of
			 Labor may provide technical assistance to State boards and local boards
			 relating to the use of such guidelines.(c)Periodic reviewThe Secretary of Labor, in consultation
			 with the Secretary of Education, shall periodically review the guideline
			 identified under this section for qualifications for the directors of State
			 boards and local boards and, after consultation with the individuals referenced
			 in subsection (a)(2), may issue such revised guidelines, in accordance with
			 this section, as the Secretary determines to be appropriate.122.Funding of State and local boards(a)State boardsIn funding a State board under this
			 subtitle, a State—(1)shall use funds available as described in
			 section 229(b)(2) or 234(a)(3)(B); or(2)may use non-Federal funds available to the
			 State that the State determines are appropriate and available for that
			 use.(b)Local boardsIn funding a local board under this
			 subtitle, the chief elected official and local board for the local area—(1)shall use funds available as described in
			 section 228(b)(4); or(2)may use non-Federal funds available to the
			 local area that the chief elected official and local board determine are
			 appropriate and available for that use.BWorkforce development performance
			 accountability system131.Performance accountability system(a)PurposeThe purpose of this section is to establish
			 performance accountability measures that apply—(1)across the core programs to assess the
			 effectiveness of States in achieving positive outcomes for individuals served
			 by those programs; and(2)across the title II core programs to assess
			 the effectiveness of local areas in achieving positive outcomes for individuals
			 served by those programs.(b)State performance accountability
			 measures(1)In generalFor each State, the performance
			 accountability measures for the core programs shall consist of—(A)(i)the primary indicators of performance
			 described in paragraph (2)(A); and(ii)the additional indicators of performance
			 (if any) identified by the State under paragraph (2)(B); and(B)a State adjusted level of performance for
			 each indicator described in subparagraph (A).(2)Indicators of performance(A)Primary indicators of performance(i)In generalThe State primary indicators of performance
			 for activities provided under the adult and dislocated worker programs
			 authorized under chapter 3 of subtitle B of title II, the program of adult
			 education and literacy activities authorized under title III, the employment
			 services program authorized under sections 1 through 13 of the Wagner-Peyser
			 Act (29 U.S.C. 49 et seq.) (except that subclauses (IV) and (V) shall not apply
			 to such program), and the program authorized under title I of the
			 Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or
			 part C of that title (29 U.S.C. 732, 741), shall consist of—(I)the percentage of program participants who
			 are employed during the second quarter after exit from the program;(II)the percentage of program participants who
			 are employed during the fourth quarter after exit from the program;(III)the median earnings of program participants
			 who are employed during the second quarter after exit from the program;(IV)the percentage of program participants who
			 obtain a recognized postsecondary credential, or a secondary school diploma or
			 its recognized equivalent (subject to clause (iii)), during participation in or
			 within 1 year after exit from the program;(V)the percentage of program participants who,
			 during a program year, are in an education or training program that leads to a
			 recognized postsecondary credential or employment and who are achieving
			 measurable skill gains toward such a credential or employment; and(VI)the indicators of effectiveness in serving
			 employers established pursuant to clause (iv).(ii)Primary indicators for eligible
			 youthThe primary indicators
			 of performance for the youth program authorized under chapter 2 of subtitle B
			 of title II shall consist of—(I)the percentage of program participants who
			 are in education or training activities, or employed, during the second quarter
			 after exit from the program;(II)the percentage of program participants who
			 are in education or training activities, or employed, during the fourth quarter
			 after exit from the program;(III)the median earnings of program participants
			 who are employed during the second quarter after exit from the program;(IV)the percentage of program participants who
			 obtain a recognized postsecondary credential described in clause (i)(IV), or a
			 secondary school diploma or its recognized equivalent subject to clause (iii),
			 during participation in or within 1 year after exit from the program;(V)the percentage of program participants who,
			 during a program year, are in an education or training program that leads to a
			 recognized postsecondary credential or employment and who are achieving
			 measurable skill gains toward such a credential or employment; and(VI)the indicators of effectiveness in serving
			 employers established pursuant to clause (iv).(iii)Indicator relating to
			 credentialFor purposes of
			 clause (i)(IV) or (ii)(IV), program participants who obtain a secondary school
			 diploma or its recognized equivalent shall be included in the percentage
			 counted as meeting the criterion under such clause only if such participants,
			 in addition to obtaining such diploma or its recognized equivalent, have
			 obtained or retained employment or are in an education or training program
			 leading to a recognized postsecondary credential described in clause (i)(IV)
			 within 1 year after exit from the program.(iv)Indicator for services to
			 employersPrior to the
			 commencement of the second full program year after the date of enactment of
			 this Act, for purposes of clauses (i)(VI) and (ii)(VI), the Secretary of Labor
			 and the Secretary of Education, after consultation with the representatives
			 described in subsection (h)(2), shall jointly develop and establish, for
			 purposes of this subparagraph, 1 or more primary indicators of performance that
			 indicate the effectiveness of the core programs in serving employers.(B)Additional indicatorsA State may identify in the State plan
			 additional performance accountability indicators.(3)Levels of performance(A)State adjusted levels of performance for
			 primary indicators(i)In generalFor each State submitting a State plan,
			 there shall be established, in accordance with this subparagraph, levels of
			 performance for each of the corresponding primary indicators of performance
			 described in paragraph (2) for each of the programs described in clause
			 (ii).(ii)Included programsThe programs included under clause (i)
			 are—(I)the youth program authorized under chapter
			 2 of subtitle B of title II;(II)the adult program authorized under chapter
			 3 of subtitle B of title II;(III)the dislocated worker authorized under
			 chapter 3 of subtitle B of title II;(IV)the program of adult education and literacy
			 activities authorized under title III;(V)the employment services program authorized
			 under sections 1 through 13 of the Wagner-Peyser Act (29 U.S.C. 49 et seq.);
			 and(VI)the program authorized under title I of the
			 Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or
			 part C of that title (29 U.S.C. 732, 741).(iii)Identification in State planEach State shall identify, in the State
			 plan, expected levels of performance for each of the corresponding primary
			 indicators of performance for each of the programs described in clause (ii) for
			 the first 2 program years covered by the State plan.(iv)Agreement on State adjusted levels of
			 performance(I)First 2 yearsThe State shall reach agreement with the
			 Secretary of Labor and the Secretary of Education on levels of performance for
			 each indicator described in clause (iii) for each of the programs described in
			 clause (ii) for each of the first 2 program years covered by the State plan. In
			 reaching the agreement, the State and Secretaries shall take into account the
			 levels identified in the State plan under clause (iii) and the factors
			 described in clause (v). The levels agreed to shall be considered to be the
			 State adjusted levels of performance for the State for such program years and
			 shall be incorporated into the State plan prior to the approval of such
			 plan.(II)Third and fourth yearThe State and the Secretaries shall reach
			 agreement, prior to the third program year covered by the State plan, on levels
			 of performance for each indicator described in clause (iii) for each of the
			 programs described in clause (ii) for each of the third and fourth program
			 years covered by the State plan. In reaching the agreement, the State and
			 Secretaries shall take into account the factors described in clause (v). The
			 levels agreed to shall be considered to be the State adjusted levels of
			 performance for the State for such program years and shall be incorporated into
			 the State plan as a modification to the plan.(v)FactorsIn reaching the agreements described in
			 clause (iv), the State and Secretaries shall—(I)take into account how the levels involved
			 compare with the State adjusted levels of performance established for other
			 States;(II)ensure that the levels involved are
			 adjusted, using the objective statistical model established by the Secretaries
			 pursuant to clause (viii), based on—(aa)the differences among States in actual
			 economic conditions (including differences in unemployment rates and job losses
			 or gains in particular industries); and(bb)the characteristics of participants when
			 the participants entered the program involved, including indicators of poor
			 work history, lack of work experience, lack of educational or occupational
			 skills attainment, dislocation from high-wage and high-benefit employment, low
			 levels of literacy or English proficiency, disability status, homelessness,
			 ex-offender status, and welfare dependency);(III)take into account the extent to which the
			 levels involved promote continuous improvement in performance accountability on
			 the performance accountability measures by such State and ensure optimal return
			 on the investment of Federal funds; and(IV)take into account the extent to which the
			 levels involved will assist the State in meeting the goals described in clause
			 (vi).(vi)GoalsIn order to promote enhanced performance
			 outcomes and to facilitate the process of reaching agreements with the States
			 under clause (iv), the Secretary of Labor and the Secretary of Education shall
			 establish performance goals for the core programs, in accordance with the
			 Government Performance and Results Act of 1993 and in consultation with States
			 and other appropriate parties. Such goals shall be long-term goals for the
			 adjusted levels of performance to be achieved by each of the programs described
			 in clause (ii) regarding the corresponding primary indicators of performance
			 described in paragraph (2)(A).(vii)Revisions based on economic conditions and
			 individuals served during the program yearThe Secretary of Labor and the Secretary of
			 Education shall, in accordance with the objective statistical model developed
			 pursuant to clause (viii), revise the State adjusted levels of performance
			 applicable for each of the programs described in clause (ii), for a program
			 year and a State, to reflect the actual economic conditions and characteristics
			 of participants (as described in clause (v)(II)) in that program during such
			 program year in such State.(viii)Statistical adjustment modelThe Secretary of Labor and the Secretary of
			 Education, after consultation with the representatives described in subsection
			 (h)(2), shall develop and disseminate an objective statistical model that will
			 be used to make the adjustments in the State adjusted levels of performance for
			 actual economic conditions and characteristics of participants under clauses
			 (v) and (vii).(B)Levels of performance for additional
			 indicatorsThe State may
			 identify, in the State plan, State levels of performance for each of the
			 additional indicators identified under paragraph (2)(B). Such levels shall be
			 considered to be State adjusted levels of performance for purposes of this
			 section.(c)Local performance accountability measures
			 for title II(1)In generalFor each local area in a State designated
			 under section 116, the local performance accountability measures for each of
			 the programs described in subclauses (I) through (III) of subsection
			 (b)(3)(A)(ii) shall consist of—(A)(i)the primary indicators of performance
			 described in subsection (b)(2)(A) that are applicable to such programs;
			 and(ii)additional indicators of performance, if
			 any, identified by the State for such programs under subsection (b)(2)(B);
			 and(B)the local level of performance for each
			 indicator described in subparagraph (A).(2)Local level of performanceThe local board, the chief elected
			 official, and the Governor shall negotiate and reach agreement on local levels
			 of performance based on the State adjusted levels of performance established
			 under subsection (b)(3)(A).(3)Adjustment factorsIn negotiating the local levels of
			 performance, the local board, the chief elected official, and the Governor
			 shall make adjustments for the expected economic conditions and the expected
			 characteristics of participants to be served in the local area, using the
			 statistical adjustment model developed pursuant to subsection (b)(3)(A)(viii).
			 In addition, the negotiated local levels of performance applicable to a program
			 year shall be revised to reflect the actual economic conditions experienced and
			 the characteristics of the populations served in the local area during such
			 program year using the statistical adjustment model.(d)Performance reports(1)In generalNot later than 12 months after the date of
			 enactment of this Act, the Secretary of Labor and the Secretary of Education
			 shall jointly develop a template for performance reports that shall be used by
			 States, local boards, and eligible providers of training services under section
			 222 to report on outcomes achieved by the core programs. In developing such
			 templates, the Secretary of Labor and the Secretary of Education will take into
			 account the need to maximize the value of the templates for workers,
			 jobseekers, employers, local elected officials, State officials, Federal
			 policymakers, and other key stakeholders.(2)Contents of State performance
			 reportsThe performance
			 report for a State shall include, subject to paragraph (5)(C)—(A)information specifying the levels of
			 performance achieved with respect to the primary indicators of performance
			 described in subsection (b)(2)(A) for each of the programs described in
			 subsection (b)(3)(A)(ii) and the State adjusted levels of performance with
			 respect to such indicators for each program;(B)information specifying the levels of
			 performance achieved with respect to the primary indicators of performance
			 described in subsection (b)(2)(A) for each of the programs described in
			 subsection (b)(3)(A)(ii) with respect to individuals with barriers to
			 employment, disaggregated by each subpopulation of such individuals, and by
			 race, ethnicity, sex, and age;(C)the total number of participants served by
			 each of the programs described in subsection (b)(3)(A)(ii), and the types of
			 services provided;(D)the number of individuals with barriers to
			 employment served by each of the programs described in subsection
			 (b)(3)(A)(ii), disaggregated by each subpopulation of such individuals;(E)the number of participants who are enrolled
			 in more than 1 of the programs described in subsection (b)(3)(A)(ii);
			 and(F)other information that facilitates
			 comparisons of programs with programs in other States.(3)Contents of local area performance
			 reportsThe performance
			 reports for a local area shall include, subject to paragraph (5)(C)—(A)information specifying the levels of
			 performance achieved with respect to the primary indicators of performance
			 described in subsection (b)(2)(A) for each of the programs described in
			 subclauses (I) through (III) of subsection (b)(3)(A)(ii), and the local
			 adjusted levels of performance with respect to such indicators for each
			 program;(B)information specifying the levels of
			 performance achieved with respect to the primary indicators of performance
			 described in subsection (b)(2)(A) for each of the programs described in
			 subclauses (I) through (III) of subsection (b)(3)(A)(ii) with respect to
			 individuals with barriers to employment, disaggregated by each subpopulation of
			 such individuals, and by race, ethnicity, sex, and age;(C)the total number of participants served by
			 each of the programs described in subclauses (I) through (III) of subsection
			 (b)(3)(A)(ii), and the types of services provided;(D)the number of individuals with barriers to
			 employment served by each of the programs described in subclauses (I) through
			 (III) of subsection (b)(3)(A)(ii), disaggregated by each subpopulation of such
			 individuals;(E)the number of participants who are enrolled
			 in any of the programs described in subclauses (I) through (III) of subsection
			 (b)(3)(A)(ii) who are enrolled in more than 1 program described in subsection
			 (b)(3)(A)(ii); and(F)other information that facilitates
			 comparisons of programs with programs in other local areas (or planning
			 regions, as appropriate).(4)Contents of eligible training providers
			 performance reportsThe
			 performance report for an eligible provider of training services under section
			 222 shall include, subject to paragraph (5)(C), with respect to each program of
			 study (or the equivalent) of such provider—(A)information specifying the levels of
			 performance achieved with respect to the primary indicators of performance
			 described in subclauses (I) through (IV) of subsection (b)(2)(A)(i) with
			 respect to all individuals engaging in the program of study (or the
			 equivalent);(B)the total number of individuals engaging in
			 the program of study (or the equivalent);(C)the total number of participants served by
			 each of the adult program and the dislocated worker program authorized under
			 chapter 3 of subtitle B of title II; and(D)the number of individuals with barriers to
			 employment served by each of the adult program and the dislocated worker
			 program authorized under chapter 3 of subtitle B of title II, disaggregated by
			 each subpopulation of such individuals, and by race, ethnicity, sex, and
			 age.(5)Publication(A)State performance reportsThe Secretary of Labor and the Secretary of
			 Education shall annually make available (including by electronic means), in an
			 easily understandable format, the performance reports for States containing the
			 information described in paragraph (2).(B)Local area and eligible training provider
			 performance reportsThe State
			 shall make available (including by electronic means), in an easily
			 understandable format, the performance reports for the local areas containing
			 the information described in paragraph (3) and the performance reports for
			 eligible providers of training services containing the information described in
			 paragraph (4).(C)Rules for reporting of dataThe disaggregation of data under this
			 subsection shall not be required when the number of participants in a category
			 is insufficient to yield statistically reliable information or when the results
			 would reveal personally identifiable information about an individual
			 participant.(D)Dissemination to congressThe Secretary of Labor and the Secretary of
			 Education shall make available (including by electronic means) a summary of the
			 reports, and the reports, required under this subsection to the Committee on
			 Education and the Workforce of the House of Representatives and the Committee
			 on Health, Education, Labor, and Pensions of the Senate.(e)Evaluation of State programs(1)In generalUsing funds authorized under a core program
			 and made available to carry out this section, the State, in coordination with
			 local boards in the State and the State agencies responsible for the
			 administration of the core programs, shall conduct ongoing evaluations of
			 activities carried out in the State under such programs. The State, local
			 boards, and State agencies shall conduct the evaluations in order to promote,
			 establish, implement, and utilize methods for continuously improving core
			 program activities in order to achieve high-level performance within, and
			 high-level outcomes from, the workforce development system. The State shall
			 coordinate the evaluations with the evaluations provided for by the Secretary
			 of Labor and the Secretary of Education under section 172, section
			 342(c)(3)(E), section 10(b) of the Wagner-Peyser Act (29 U.S.C. 49i(b)), and
			 sections 12(a)(5), 14, and 107 of the Rehabilitation Act of 1973 (29 U.S.C.
			 709(a)(5), 711, 727) (applied with respect to programs carried out under title
			 I of that Act (29 U.S.C. 720 et seq.)).(2)DesignThe evaluations conducted under this
			 subsection shall be designed in conjunction with the State board, State
			 agencies responsible for the administration of the core programs, and local
			 boards and shall include analysis of customer feedback and outcome and process
			 measures in the statewide workforce development system. The evaluations shall
			 use designs that employ the most rigorous analytical and statistical methods
			 that are reasonably feasible, such as the use of control groups.(3)ResultsThe State shall annually prepare, submit to
			 the State board and local boards in the State, and make available to the public
			 (including by electronic means), reports containing the results of evaluations
			 conducted under this subsection, to promote the efficiency and effectiveness of
			 the workforce development system.(4)Cooperation with federal
			 evaluationsThe State shall
			 cooperate in the conduct of evaluations (including related research projects)
			 provided for by the Secretary of Labor or the Secretary of Education under the
			 provisions of Federal law identified in paragraph (1). Such cooperation shall
			 include the provision of data (in accordance with appropriate privacy
			 protections established by the Secretary of Labor), the provision of responses
			 to surveys, and allowing site visits in a timely manner, for the Secretaries or
			 their agents.(f)Sanctions for State failure To meet state
			 performance accountability measures(1)States(A)Technical assistanceIf a State fails to meet the State adjusted
			 levels of performance relating to indicators described in subsection (b)(2)(A)
			 for a program for any program year, the Secretary of Labor and the Secretary of
			 Education shall provide technical assistance, including assistance in the
			 development of a performance improvement plan.(B)Reduction in amount of grantIf such failure continues for a second
			 consecutive year, or if a State fails to submit a report under subsection (d)
			 for any program year, the Secretary of Labor or the Secretary of Education, as
			 appropriate, may reduce by not more than 5 percent, the amount of the allotment
			 that would (in the absence of this paragraph) be payable to the State under
			 such program for the immediately succeeding program year. Such penalty shall be
			 based on the degree of failure to meet State adjusted levels of
			 performance.(2)Funds resulting from reduced
			 allotmentsThe Secretary of
			 Labor or the Secretary of Education, as appropriate, shall use any amount
			 retained, as a result of a reduction in an allotment to a State made under
			 paragraph (1)(B), to provide technical assistance to the States the Secretaries
			 determine to be appropriate to improve the performance of their core
			 programs.(g)Sanctions for local area failure To meet
			 local performance accountability measures(1)Technical assistanceIf a local area fails to meet local
			 performance accountability measures established under subsection (c) for the
			 youth, adult, or dislocated worker program authorized under chapter 2 or 3 of
			 subtitle B of title II for a program described in subsection (d)(2)(A) for any
			 program year, the Governor, or upon request by the Governor, the Secretary of
			 Labor, shall provide technical assistance, which may include assistance in the
			 development of a performance improvement plan, or the development of a modified
			 local plan (or regional plan).(2)Corrective actions(A)In generalIf such failure continues for a second
			 consecutive year, the Governor shall take corrective actions, which shall
			 include development of a reorganization plan through which the Governor
			 may—(i)require the appointment and certification
			 of a new local board, consistent with the criteria established under section
			 117(b)(1);(ii)prohibit the use of eligible providers and
			 one-stop partners identified as achieving a poor level of performance;(iii)redesignate the local area in accordance
			 with section 116; or(iv)take such other actions as the Governor
			 determines are appropriate.(B)Appeal by local area(i)Appeal to GovernorThe local board and chief elected official
			 for a local area that is subject to a reorganization plan under subparagraph
			 (A) may, not later than 30 days after receiving notice of the reorganization
			 plan, appeal to the Governor to rescind or revise such plan. In such case, the
			 Governor shall make a final decision not later than 30 days after the receipt
			 of the appeal.(ii)Subsequent actionThe local board and chief elected official
			 for a local area may, not later than 30 days after receiving a decision from
			 the Governor pursuant to clause (i), appeal such decision to the Secretary of
			 Labor. In such case, the Secretary shall make a final decision not later than
			 30 days after the receipt of the appeal.(C)Effective
			 dateThe decision made by the
			 Governor under subparagraph (B)(i) shall become effective at the time the
			 Governor issues the decision pursuant to such clause. Such decision shall
			 remain effective unless the Secretary of Labor rescinds or revises such plan
			 pursuant to subparagraph (B)(ii).(h)Definitions of indicators of
			 performance(1)In generalIn order to ensure nationwide comparability
			 of performance data, the Secretary of Labor and the Secretary of Education,
			 after consultation with representatives described in paragraph (2), shall issue
			 definitions for the indicators described in subsection (b)(2).(2)RepresentativesThe representatives referred to in
			 paragraph (1) are representatives of States and political subdivisions,
			 business and industry, employees, eligible providers of activities carried out
			 through the core programs, educators, researchers, participants, the lead State
			 agency officials with responsibility for the programs carried out through the
			 core programs, individuals with expertise in serving individuals with barriers
			 to employment, and other interested parties.(i)Fiscal and management accountability
			 information systems(1)In generalUsing funds authorized under a core program
			 and made available to carry out this subtitle, the Governor, in coordination
			 with the State board, the State agencies administering the core programs, local
			 boards, and chief elected officials in the State, shall establish and operate a
			 fiscal and management accountability information system based on guidelines
			 established by the Secretary of Labor and the Secretary of Education after
			 consultation with the Governors of States, chief elected officials, and
			 one-stop partners. Such guidelines shall promote efficient collection and use
			 of fiscal and management information for reporting and monitoring the use of
			 funds authorized under the core programs and for preparing the annual report
			 described in subsection (d).(2)Wage recordsIn measuring the progress of the State on
			 State and local performance accountability measures, a State shall utilize
			 quarterly wage records, consistent with State law. The Secretary of Labor shall
			 make arrangements, consistent with State law, to ensure that the wage records
			 of any State are available to any other State to the extent that such wage
			 records are required by the State in carrying out the State plan of the State
			 or completing the annual report described in subsection (d).(3)ConfidentialityIn carrying out the requirements of this
			 Act, the State shall comply with section 444 of the General Education
			 Provisions Act (20 U.S.C. 1232g).CWorkforce innovation and replication
			 grants141.PurposesThe purposes of this subtitle are—(1)to promote the development of comprehensive
			 workforce development systems at the State, regional, and local levels that
			 reflect the alignment of strategies and activities across the core programs
			 and, where appropriate, across other workforce development, education, economic
			 development, and human services programs, to provide effective, high quality,
			 and client-centered services to job seekers and workers, youth, and
			 employers;(2)to promote innovation and to improve,
			 replicate, and expand models and service delivery strategies—(A)that are of demonstrated effectiveness in
			 meeting the education, training, and employment needs of job seekers and
			 workers, and youth, including such individuals with barriers to employment, and
			 employers; and(B)that may include—(i)industry and sector strategies, career
			 pathway models, and other examples of models and strategies involving
			 integrated partnerships;(ii)models or strategies that utilize pay for
			 performance, prior learning, or retention grants; or(iii)models or strategies that address areas of
			 high poverty or individuals who are long-term unemployed, and that lead to
			 economic self-sufficiency; and(3)to establish and improve programs for youth
			 that engage, recover, and connect youth by providing access to career pathways
			 that include the attainment of a recognized postsecondary credential and
			 employment that leads to economic self-sufficiency.142. Workforce innovation and replication
			 grants(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary for each of fiscal years 2014 through 2018.(b)Workforce innovation and replication grants
			 to eligible entities(1)In generalFrom funds described in subsection (a), the
			 Secretary of Labor and the Secretary of Education shall award workforce
			 innovation and replication grants on a competitive basis to eligible
			 entities.(2)Use of fundsThe grants awarded under this subsection
			 shall be used to support innovative new strategies and activities, which may
			 include strategies and activities with proven effectiveness in 2 or more
			 noncontiguous areas, or the replication and expansion of effective
			 evidence-based strategies and activities, such as on-the-job training, that are
			 designed to align programs and strengthen the workforce development system in a
			 State or region, consistent with the workforce development plans under this Act
			 for such State or region, in order to substantially improve the education and
			 employment outcomes for adults and youth served by such system and the services
			 provided to employers under such system.(3)Eligible entities(A)In generalTo be eligible to receive a grant under
			 this subsection, a State partnership or regional entity shall meet the
			 requirements of this paragraph and submit an application in accordance with
			 paragraph (4).(B)State partnershipFor a State partnership to be eligible for
			 funding under this subsection, a Governor of a State shall—(i)submit the application in partnership with
			 the State board and with 1 or more regional entities in the State described in
			 subparagraph (C); and(ii)demonstrate that the State has—(I)aligned the core programs;(II)made significant progress towards aligning
			 the core programs with other workforce development programs; and(III)achieved the alignments described in
			 subclauses (I) and (II) consistent with the State plan.(C)Regional entitiesTo be identified as a regional entity and
			 to be eligible for funding under this subsection, a local board for a local
			 area that is aligned with a region, or all of the local boards for local areas
			 that comprise a planning region under section 116(c), shall demonstrate
			 that—(i)the application has been developed in
			 consultation with the State and is not duplicative of other applications under
			 this subsection submitted by a State partnership; and(ii)the local board, or all of the local boards
			 for the planning region, has—(I)worked with the core programs to achieve
			 alignment of such programs in the region;(II)made significant progress towards aligning
			 the core programs with other workforce development programs in the region;
			 and(III)achieved the alignments described in
			 subclauses (I) and (II) consistent with the State plan.(4)ApplicationAn eligible entity seeking to receive a
			 grant under this subsection shall submit to the Secretary of Labor and the
			 Secretary of Education an application at such time, in such manner, and
			 containing such information, consistent with this paragraph, as the Secretaries
			 may require. Each such application shall describe the innovation and
			 replication strategies and activities, and any waivers, in accordance with
			 appropriate authorizing statutes, necessary to implement such strategies and
			 activities, that the eligible entity will carry out to strengthen the workforce
			 development system in the State or region in order to substantially improve the
			 education and employment outcomes for individuals served by such system and the
			 services provided to employers under such system, including—(A)a description of the region in the State or
			 the State, as appropriate, that will be the focus of grant activities,
			 including analyses of economic conditions, skill needs, the workforce, and the
			 workforce development services (including the strengths and weaknesses of such
			 services and the capacity to provide such services) that are relevant to the
			 proposed strategies and activities that would be carried out under the
			 grant;(B)a description of the populations to be
			 served, including individuals with barriers to employment, and the skill needs
			 of those populations;(C)a description of the promising strategies
			 and activities the eligible entity is proposing to demonstrate, or the
			 evidence-based strategies and activities that the eligible entity is proposing
			 to expand or replicate;(D)a description of how, in carrying out such
			 strategies and activities, the entity will—(i)collaborate to leverage resources among
			 strategic partners to achieve the purposes of the grant, and to provide the
			 matching share described in paragraph (5)(B); and(ii)ensure the sustainability of the programs
			 and activities supported by the grant after grant funds are no longer
			 available;(E)a description of how the strategies and
			 activities will be aligned with the State plan and the local plans in the
			 region of the State that will be the focus of grant activities;(F)a description of the outcomes, including
			 outcomes for the performance accountability measures based on indicators
			 described in section 131(b)(2)(A)(i), to be achieved by the proposed strategies
			 and activities; and(G)a description of how the eligible entity
			 will—(i)use technology;(ii)collect data;(iii)make data publicly available; and(iv)use technology and data to improve program
			 delivery, activities, and administration.(5)Matching requirements; supplement, not
			 supplant(A)Innovation fund shareThe amount of the share of the funds
			 provided under paragraph (1) shall be not greater than 50 percent of the cost
			 of the programs and activities that are carried out under the grant.(B)Matching share(i)In general(I)AmountThe amount of the matching share under this
			 subsection for a program year may not be less than 50 percent of the costs of
			 the programs and activities that are carried out under the grant.(II)In cash or in kindThe matching share may be in cash or in
			 kind (fairly evaluated).(III)Sources of matching share(aa)In generalNot more than 50 percent of the matching
			 share required under this subsection may be provided from Federal resources, of
			 which not less than 50 percent shall be provided from Federal resources from
			 the partner programs identified in the application other than resources
			 provided under the core programs.(bb)Non-Federal sourcesNon-Federal sources for the matching share
			 may include State resources, local resources, contributions from private
			 organizations, or a combination of such resources and contributions.(ii)Financial hardship waiverThe Secretary of Labor and the Secretary of
			 Education may waive or reduce the matching share of an eligible entity that has
			 submitted an application under this subsection if such entity demonstrates a
			 need for such waiver or reduction due to extreme financial hardship as jointly
			 defined by the Secretary of Labor and the Secretary of Education.(C)Supplement, not supplantThe Federal and matching share required by
			 this subsection shall be used to supplement and not supplant other Federal and
			 State funds used to carry out activities described in this subsection.(6)Grant periodGrants awarded under this subsection shall
			 be awarded for periods of not more than 3 years in duration and may not be
			 renewed.(7)Geographic diversityIn awarding grants under this subsection,
			 the Secretary of Labor and the Secretary of Education shall take into
			 consideration the geographic diversity, and diversity with respect to
			 population density, of the areas in which projects will be carried out under
			 this section.(8)ReportingThe Secretary of Labor and the Secretary of
			 Education are authorized to establish appropriate reporting requirements for
			 grantees under this subsection.(9)Technical assistance and
			 evaluationFor each program
			 year for which funds are available to carry out this section, the Secretary of
			 Labor and the Secretary of Education may reserve not more than 5 percent of the
			 amount available to carry out this subsection to provide technical assistance
			 to applicants and grantees under this subsection, and to evaluate projects
			 carried out under this subsection. The Secretaries shall ensure that the
			 results of the evaluations are publicly available (including by electronic
			 means).143.Youth innovation and replication
			 grants(a)Program authorizedThere are authorized to be appropriated to
			 carry out this section such sums as may be necessary for each of fiscal years
			 2014 through 2018.(b)Youth innovation and replication grants to
			 eligible entities(1)In generalFrom funds described in subsection (a), the
			 Secretary of Labor and the Secretary of Education shall award youth innovation
			 and replication grants on a competitive basis to eligible entities.(2)Use of fundsThe grants awarded under this subsection
			 shall be used to support the demonstration of innovative new strategies and
			 activities, or the replication and expansion of effective evidence-based
			 strategies and activities, that are designed to substantially improve education
			 and employment outcomes for eligible youth. Such strategies and activities
			 shall include—(A)establishing career pathways in in-demand
			 industry sectors and occupations for eligible youth, in collaboration with
			 other Federal, State, and local programs, such as career and technical
			 education programs as defined in section 101, and public and private
			 entities;(B)developing and implementing a comprehensive
			 strategy, for an area of high poverty, that provides education and training
			 programs, resources, and other activities that prepare youth for postsecondary
			 education and training and for employment that leads to economic
			 self-sufficiency;(C)developing and implementing strategies and
			 activities that provide opportunities for youth with disabilities to receive
			 education, training, and employment services that lead to a recognized
			 postsecondary credential or integrated, competitive employment;(D)developing and implementing evidence-based
			 strategies and activities, such as—(i)education offered concurrently and
			 contextually with workforce preparation and training for a specific occupation
			 or occupational cluster;(ii)career academies;(iii)dropout prevention and recovery
			 strategies;(iv)paid or unpaid work experience, including
			 summer employment opportunities and employment opportunities available
			 throughout the school year, combined with academic learning leading to a
			 recognized postsecondary credential; or(v)innovative programs for youth facing
			 multiple barriers to employment that arrange for the provision of or provide
			 supportive services combined with education, training, or employment
			 activities; or(E)other evidence-based strategies or
			 activities designed to improve the education and employment outcomes for
			 youth.(3)Eligible entities(A)In generalTo be eligible to receive a grant under
			 this subsection, an eligible entity shall—(i)meet the requirements of this paragraph;
			 and(ii)submit an application in accordance with
			 paragraph (4).(B)Eligible entity definedAn eligible entity shall include—(i)(I)the Governor of a State in coordination
			 with the State board and with a local board for a local area that is aligned
			 with a region, or with all local boards for local areas that comprise a
			 planning region, under section 116(c), in consultation with the standing
			 committee on youth associated with the local board; or(II)a local board for a local area that is
			 aligned with a region, or all local boards for local areas that comprise a
			 planning region, under section 116(c), in consultation with the standing
			 committee on youth associated with the local board; and(ii)one or more of the following:(I)A State educational agency.(II)A local educational agency.(III)A nonprofit organization with expertise
			 serving eligible youth, including a community-based organization or an
			 intermediary.(IV)An institution of higher education,
			 including a community college.(V)A joint labor-management
			 partnership.(4)ApplicationTo be eligible to receive a grant under
			 this subsection, an eligible entity shall submit an application to the
			 Secretary of Labor and the Secretary of Education at such time, in such manner,
			 and containing such information, consistent with this paragraph, as the
			 Secretaries may require. Each such application shall describe the innovation
			 and replication strategies and activities that the eligible entity will carry
			 out to strengthen the workforce development system in the State or region in
			 order to substantially improve education and employment outcomes for youth,
			 such as youth with disabilities, served by such system, and shall
			 include—(A)a description of the region in the State or
			 the State, as applicable, that will be the focus of grant activities, including
			 analyses of economic conditions, skill needs, the workforce, and the workforce
			 development services (including the strengths and weaknesses of such services
			 and the capacity to provide such services) that are relevant to the proposed
			 strategies and activities that would be carried out under the grant;(B)a description of the youth populations to
			 be served, including individuals with barriers to employment who are youth, and
			 the skill needs of those populations;(C)a description of the promising strategies
			 and activities the eligible entity is proposing to demonstrate, or the
			 evidence-based strategies and activities that the eligible entity is proposing
			 to expand or replicate;(D)a description of how the eligible entity
			 will meaningfully involve youth in the design and implementation of the
			 proposed strategies and activities;(E)a description of how, in carrying out such
			 strategies and activities, the eligible entity will—(i)collaborate to leverage resources among
			 strategic partners to achieve the purposes of the grant, and to provide the
			 matching share described in paragraph (5)(B); and(ii)ensure the sustainability of the programs
			 and activities supported by the grant after grant funds are no longer
			 available;(F)a description of how the strategies and
			 activities will be aligned with the State plan and the local plans in the
			 region of the State that will be the focus of grant activities;(G)a description of the outcomes, including
			 outcomes for the performance accountability measures based on indicators of
			 performance described in section 131(b)(2)(A)(ii), to be achieved by the
			 proposed strategies and activities; and(H)a description of how the eligible entity
			 will—(i)use technology;(ii)collect data;(iii)make data publicly available; and(iv)use technology and data to improve program
			 delivery, activities, and administration.(5)Matching requirements; supplement, not
			 supplant(A)Innovation fund shareThe amount of the share of the funds
			 provided under paragraph (1) shall be not greater than 50 percent of the cost
			 of the programs and activities that are carried out under the grant.(B)Matching share(i)In general(I)AmountThe amount of the matching share under this
			 subsection for a program year may not be less than 50 percent of the costs of
			 the programs and activities that are carried out under the grant.(II)In cash or in kindThe matching share may be in cash or in
			 kind (fairly evaluated).(III)Sources of matching share(aa)In generalNot more than 50 percent of the matching
			 share required under this subsection may be provided from Federal resources, of
			 which not less than 50 percent shall be provided from Federal resources from
			 the partner programs identified in the application other than resources
			 provided under the core programs.(bb)Non-Federal sourcesNon-Federal sources for the matching share
			 may include State resources, local resources, contributions from private
			 organizations, or a combination of such resources and contributions.(ii)Financial hardship waiverThe Secretary of Labor and the Secretary of
			 Education may waive or reduce the matching share of an eligible entity that has
			 submitted an application under this subsection if such entity demonstrates a
			 need for such waiver or reduction due to extreme financial hardship as defined
			 by the Secretary of Labor and the Secretary of Education.(C)Supplement, not supplantThe Federal and matching share required by
			 this subsection shall be used to supplement and not supplant other Federal and
			 State funds used to carry out activities described in this subsection.(6)Grant periodGrants awarded under this subsection shall
			 be awarded for periods of not more than 3 years in duration and may not be
			 renewed.(7)Geographic diversityIn awarding grants under this subsection,
			 the Secretary of Labor and the Secretary of Education shall take into
			 consideration the geographic diversity, and diversity with respect to
			 population density, of the areas in which projects will be carried out under
			 this section.(8)ReportingThe Secretary of Labor and the Secretary of
			 Education are authorized to establish appropriate reporting requirements for
			 grantees under this subsection.(9)Technical assistance and
			 evaluationFor each program
			 year for which funds are available to carry out this section, the Secretary of
			 Labor and the Secretary of Education may reserve not more than 5 percent of the
			 amount available to carry out this subsection to provide technical assistance
			 to applicants and grantees under this subsection, and to evaluate projects
			 carried out under this subsection. The Secretaries shall ensure that the
			 results of the evaluations are publicly available (including by electronic
			 means).144.Interagency agreement(a)Interagency agreementThe Secretary of Education and the
			 Secretary of Labor shall jointly develop policies for the administration of
			 this subtitle in accordance with such terms as the Secretaries shall set forth
			 in an interagency agreement. Such interagency agreement, at a minimum, shall
			 include a description of the respective roles and responsibilities of the
			 Secretaries in carrying out this subtitle (both jointly and separately),
			 including how—(1)the funds available under this subtitle
			 will be obligated and disbursed and compliance with applicable laws (including
			 regulations) will be ensured, as well as how the grantees will be selected and
			 monitored, and a peer review process for selection of grantees that includes
			 program practitioners and national experts will be carried out;(2)evaluations and research will be conducted
			 on the effectiveness of grants awarded under this subtitle in addressing the
			 education and employment needs of job seekers and workers, youth, and
			 employers;(3)technical assistance will be provided to
			 applicants and grant recipients;(4)information will be disseminated (including
			 by electronic means) on best practices and effective strategies and service
			 delivery models for activities carried out under this subtitle; and(5)policies and processes critical to the
			 successful achievement of the education, training, and employment goals of this
			 subtitle will be established.(b)Transfer authorityThe Secretary of Labor and the Secretary of
			 Education shall have the authority to transfer funds between the Department of
			 Labor and the Department of Education to carry out this subtitle in accordance
			 with the agreement described in subsection (a).(c)ReportsThe Secretary of Labor and the Secretary of
			 Education shall jointly develop and submit a biennial report to the Committee
			 on Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Education and the Workforce of the House of Representatives, describing—(1)actions the Departments have taken
			 to—(A)assess the effectiveness of the projects
			 carried out under this subtitle; and(B)facilitate the coordination of the programs
			 carried out through the grants awarded with other education, employment, and
			 training programs;(2)barriers that impede effectiveness of
			 projects carried out under this subtitle;(3)the best practices and effective strategies
			 and service delivery models that the Departments have identified pursuant to
			 this subtitle and actions the Departments have taken to promptly disseminate
			 information (including by electronic means) on such best practices and
			 effective strategies and service delivery models; and(4)the actions the Departments have taken to
			 leverage resources provided under Federal law other than this subtitle and
			 non-Federal resources, to improve the workforce development system nationwide,
			 including in States, regions, and local areas that have not received funds
			 under this subtitle.IIWorkforce
			 investment and related activitiesADefinition201.DefinitionIn this title, the term
			 Secretary, used without further description, means the Secretary
			 of Labor.BWorkforce
			 investment activities and providers211.PurposeThe purpose of this subtitle is to provide
			 workforce investment activities, through statewide and local workforce
			 development systems, that increase the employment, retention, economic
			 self-sufficiency, and earnings of participants, and increase attainment of
			 recognized postsecondary credentials by participants, and as a result, improve
			 the quality of the workforce, reduce welfare dependency, increase economic
			 self-sufficiency, meet the skill requirements of employers, and enhance the
			 productivity and competitiveness of the Nation.1Workforce
			 investment activities providers221.
			 Establishment of one-stop delivery systems(a)In
			 generalConsistent with an approved State plan, the local board
			 for a local area, with the agreement of the chief elected official for the
			 local area, shall—(1)develop and enter
			 into the memorandum of understanding described in subsection (c) with one-stop
			 partners;(2)designate or
			 certify one-stop operators under subsection (d); and(3)conduct oversight
			 with respect to the one-stop delivery system in the local area.(b)One-Stop
			 partners(1)Required
			 partners(A)Roles and
			 responsibilities of one-stop partnersEach entity that carries
			 out a program or activities described in subparagraph (B) in a local area
			 shall—(i)provide access
			 through the one-stop delivery system to such program or activities carried out
			 by the entity, including making the core services described in section
			 234(c)(2) that are applicable to the program or activities available at the
			 one-stop centers (in addition to any other appropriate locations);(ii)use
			 a portion of the funds available for the program and activities to maintain the
			 one-stop delivery system, including payment of the infrastructure costs of
			 one-stop centers in accordance with subsection (h);(iii)enter into a
			 local memorandum of understanding with the local board, relating to the
			 operation of the one-stop system, that meets the requirements of subsection
			 (c);(iv)participate in
			 the operation of the one-stop system consistent with the terms of the
			 memorandum of understanding, the requirements of this title, and the
			 requirements of the Federal laws authorizing the program or activities;
			 and(v)provide
			 representation on the State board to the extent provided under section
			 111.(B)Programs and
			 activitiesThe programs and activities referred to in
			 subparagraph (A) consist of—(i)programs
			 authorized under this title;(ii)programs
			 authorized under the Wagner-Peyser Act (29 U.S.C. 49 et seq.);(iii)adult education
			 and literacy activities authorized under title III;(iv)programs
			 authorized under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et
			 seq.) (other than section 112 or part C of title I of such Act (29 U.S.C. 732,
			 741));(v)activities
			 authorized under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et
			 seq.);(vi)career and
			 technical education programs at the postsecondary level authorized under the
			 Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et
			 seq.);(vii)activities
			 authorized under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271
			 et seq.);(viii)activities
			 authorized under chapter 41 of title 38, United States Code;(ix)employment and
			 training activities carried out under the Community Services Block Grant Act
			 (42 U.S.C. 9901 et seq.);(x)employment and
			 training activities carried out by the Department of Housing and Urban
			 Development;(xi)programs
			 authorized under State unemployment compensation laws (in accordance with
			 applicable Federal law);(xii)programs
			 authorized under section 212 of the Second Chance Act of 2007 (42 U.S.C.
			 17532); and(xiii)programs
			 authorized under part A of title IV of the Social Security Act (42 U.S.C. 601
			 et seq.), subject to subparagraph (C).(C)Determination by
			 the Governor(i)In
			 generalAn entity that carries out a program referred to in
			 subparagraph (B)(xiii) shall be included in the one-stop partners for the local
			 area, as a required partner, for purposes of this Act and the other core
			 program provisions that are not part of this Act, unless the Governor provides
			 the notification described in clause (ii).(ii)NotificationThe
			 notification referred to in clause (i) is a notification that—(I)is made in writing
			 of a determination by the Governor not to include such entity in the one-stop
			 partners described in clause (i); and(II)is provided to
			 the Secretary and the Secretary of Health and Human Services.(2)Additional
			 partners(A)In
			 generalWith the approval of the local board and chief elected
			 official, in addition to the entities described in paragraph (1), other
			 entities that carry out workforce development programs described in
			 subparagraph (B) may be one-stop partners for the local area and carry out the
			 responsibilities described in paragraph (1)(A).(B)ProgramsThe
			 programs referred to in subparagraph (A) may include—(i)employment and
			 training programs administered by the Social Security Administration, including
			 the Ticket to Work and Self-Sufficiency Program established under section 1148
			 of the Social Security Act (42 U.S.C. 1320b–19);(ii)employment and
			 training programs carried out by the Small Business Administration;(iii)programs
			 authorized under section 6(d)(4) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2015(d)(4));(iv)work programs
			 authorized under section 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2015(o));(v)programs carried
			 out under section 112 of the Rehabilitation Act of 1973 (29 U.S.C. 732);(vi)programs
			 authorized under the National and Community Service Act of 1990 (42 U.S.C.
			 12501 et seq.); and(vii)other
			 appropriate Federal, State, or local programs, including employment, education,
			 and training programs provided by public libraries or in the private
			 sector.(c)Memorandum of
			 understanding(1)DevelopmentThe
			 local board, with the agreement of the chief elected official, shall develop
			 and enter into a memorandum of understanding (between the local board and the
			 one-stop partners), consistent with paragraph (2), concerning the operation of
			 the one-stop delivery system in the local area.(2)ContentsEach
			 memorandum of understanding shall contain—(A)provisions
			 describing—(i)the
			 services to be provided through the one-stop delivery system consistent with
			 the requirements of this section, including the manner in which the services
			 will be coordinated and delivered through such system;(ii)how
			 the costs of such services and the operating costs of such system will be
			 funded, including—(I)funding through
			 cash and in-kind contributions (fairly evaluated), which contributions may
			 include funding from philanthropic organizations or other private entities, or
			 through other alternative financing options, to provide a stable and equitable
			 funding stream for ongoing one-stop delivery system operations; and(II)funding of the
			 infrastructure costs of one-stop centers in accordance with subsection
			 (h);(iii)methods of
			 referral of individuals between the one-stop operator and the one-stop partners
			 for appropriate services and activities;(iv)methods to ensure
			 the needs of workers and youth, and individuals with barriers to employment,
			 including individuals with disabilities, are addressed in the provision of
			 necessary and appropriate access to services, including access to technology
			 and materials, made available through the one-stop delivery system; and(v)the
			 duration of the memorandum of understanding and the procedures for amending the
			 memorandum during the duration of the memorandum, and assurances that such
			 memorandum shall be reviewed not less than once every 2-year period to ensure
			 appropriate funding and delivery of services; and(B)such other
			 provisions, consistent with the requirements of this title, as the parties to
			 the agreement determine to be appropriate.(d)One-Stop
			 operators(1)Designation and
			 certificationConsistent with paragraphs (2) and (3), the local
			 board, with the agreement of the chief elected official, is authorized to
			 designate or certify one-stop operators and to terminate for cause the
			 eligibility of such operators.(2)EligibilityTo
			 be eligible to receive funds made available under this subtitle to operate a
			 one-stop center referred to in subsection (e), an entity (which may be a
			 consortium of entities)—(A)shall be
			 designated or certified as a one-stop operator—(i)through a
			 competitive process; or(ii)in
			 accordance with an agreement reached between the local board and a consortium
			 of entities that, at a minimum, includes 3 or more of the one-stop partners
			 described in subsection (b)(1); and(B)shall be an entity
			 (public or private), or consortium of entities, of demonstrated effectiveness,
			 located in the local area, which may include—(i)an
			 institution of higher education;(ii)an
			 employment service State agency established under the Wagner-Peyser Act (29
			 U.S.C. 49 et seq.), on behalf of the local office of the agency;(iii)a
			 community-based organization, nonprofit organization, or intermediary;(iv)a
			 private for-profit entity;(v)a
			 government agency; and(vi)another
			 interested organization or entity, which may include a local chamber of
			 commerce or other business organization, or a labor organization.(3)ExceptionElementary
			 schools and secondary schools shall not be eligible for designation or
			 certification as one-stop operators, except that nontraditional public
			 secondary schools and area career and technical education schools may be
			 eligible for such designation or certification.(4)Additional
			 requirementsThe State and local boards shall ensure that in
			 carrying out activities under this title, one-stop operators—(A)disclose any
			 potential conflicts of interest arising from the relationships of the operators
			 with particular training service providers or other service providers;(B)do not establish
			 practices that create disincentives to providing services to individuals with
			 barriers to employment who may require longer-term services, such as intensive
			 employment, training, and education services; and(C)comply with
			 Federal regulations, and procurement policies, relating to the calculation and
			 use of profits.(e)Establishment of
			 one-Stop delivery system(1)In
			 generalThere shall be established in each local area in a State
			 that receives an allotment under section 232(b) a one-stop delivery system,
			 which—(A)shall provide the
			 core services described in section 234(c)(2);(B)shall provide
			 access to intensive services and training services as described in paragraphs
			 (3) and (4) of section 234(c), including serving as the point of access to
			 training services for participants in accordance with section
			 234(c)(4)(G);(C)shall provide
			 access to the employment and training activities carried out under section
			 234(d), if any;(D)shall provide
			 access to programs and activities carried out by one-stop partners described in
			 subsection (b); and(E)shall provide
			 access to the data, information, and analysis described in section 15(a) of the
			 Wagner-Peyser Act (29 U.S.C. 49l–2(a)) and all job search, placement,
			 recruitment, and other labor exchange services authorized under the
			 Wagner-Peyser Act (29 U.S.C. 49 et seq.).(2)One-stop
			 deliveryThe one-stop delivery system—(A)at a minimum,
			 shall make each of the programs, services, and activities described in
			 paragraph (1) accessible at not less than 1 physical center in each local area
			 of the State; and(B)may also make
			 programs, services, and activities described in paragraph (1) available—(i)through a network
			 of affiliated sites that can provide 1 or more of the programs, services, and
			 activities to individuals; and(ii)through a network
			 of eligible one-stop partners—(I)in which each
			 partner provides 1 or more of the programs, services, and activities to such
			 individuals and is accessible at an affiliated site that consists of a physical
			 location or an electronically or technologically linked access point;
			 and(II)that assures
			 individuals that information on the availability of the core services will be
			 available regardless of where the individuals initially enter the statewide
			 workforce development system, including information made available through an
			 access point described in subclause (I);(C)may have
			 specialized centers to address special needs, such as the needs of dislocated
			 workers, youth, or key industry sectors or clusters; and(D)as applicable and
			 practicable, shall make programs, services, and activities accessible to
			 individuals through electronic means in a manner that improves efficiency,
			 coordination, and quality in the delivery of one-stop partner services.(3)Colocation of
			 wagner-peyser servicesConsistent with section 3(d) of the
			 Wagner-Peyser Act (29 U.S.C. 49b(d)), and in order to improve service delivery,
			 avoid duplication of services, and enhance coordination of services, including
			 location of staff to ensure access to services in underserved areas, the
			 employment service offices in each State shall be colocated with one-stop
			 centers established under this title.(4)Use of common
			 one-stop delivery system identifierIn addition to using any
			 State or locally developed identifier, each one-stop delivery system shall
			 include in the identification of products, programs, activities, services,
			 facilities, and related property and materials, a common one-stop delivery
			 system identifier. The identifier shall be developed by the Secretary, in
			 consultation with heads of other appropriate departments and agencies, and
			 representatives of State boards and local boards and of other stakeholders in
			 the one-stop delivery system, not later than the beginning of the second full
			 program year after the date of enactment of this Act. Such common identifier
			 may consist of a logo, phrase, or other identifier that informs users of the
			 one-stop delivery system that such products, programs, activities, services,
			 facilities, property, or materials are being provided through such system.
			 Nothing in this paragraph shall be construed to prohibit one-stop partners,
			 States, or local areas from having additional identifiers.(f)Application to
			 certain vocational rehabilitation programs(1)LimitationNothing
			 in this section shall be construed to apply to part C of title I of the
			 Rehabilitation Act of 1973 (29 U.S.C. 741).(2)Client
			 assistanceNothing in this Act shall be construed to require that
			 any entity carrying out a client assistance program authorized under section
			 112 of the Rehabilitation Act of 1973 (29 U.S.C. 732)—(A)be included as a
			 mandatory one-stop partner under subsection (b)(1); or(B)if the entity is
			 included as an additional one-stop partner under subsection (b)(2)—(i)violate the
			 requirement of section 112(c)(1)(A) of that Act (29 U.S.C. 732(c)(1)(A)) that
			 the entity be independent of any agency that provides treatment, services, or
			 rehabilitation to individuals under that Act; or(ii)carry out any
			 activity not authorized under section 112 of that Act (including appropriate
			 Federal regulations).(g)Continuous
			 improvement of one-Stop centers(1)In
			 generalThe State board, in consultation with chief elected
			 officials and local boards, shall establish objective criteria and procedures
			 for use by local boards in periodically assessing the effectiveness, physical
			 and programmatic accessibility in accordance with section 288 and the Americans
			 with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and continuous
			 improvement of one-stop centers and the one-stop delivery system, consistent
			 with the requirements of section 111(d)(7).(2)CriteriaThe
			 criteria and procedures developed under this subsection shall include standards
			 relating to service coordination achieved by the one-stop delivery system with
			 respect to the programs administered by the one-stop partners at the one-stop
			 centers. Such criteria and procedures shall—(A)be developed in a
			 manner that is consistent with the guidelines, guidance, and policies provided
			 by the Governor and by the State board, in consultation with the chief elected
			 officials and local boards, for such partners’ participation under subsections
			 (h)(1) and (i); and(B)include such
			 factors relating to the effectiveness, accessibility, and improvement of the
			 one-stop delivery system as the State board determines to be
			 appropriate.(3)Local
			 criteriaConsistent with the criteria developed under paragraph
			 (1) by the State, a local board in the State may develop additional criteria
			 (or higher levels of service coordination than required for the State-developed
			 criteria) relating to service coordination achieved by the one-stop delivery
			 system, for purposes of assessments described in paragraph (1), in order to
			 respond to labor market, economic, and demographic, conditions and trends in
			 the region.(4)Review and
			 updateThe criteria and procedures established under this
			 subsection shall be reviewed and updated by the State board or the local board,
			 as the case may be, as part of the biennial process for review and modification
			 of State and local plans described in sections 112(c) and 118(a).(h)Funding of
			 one-Stop infrastructure(1)In
			 general(A)Options for
			 infrastructure funding(i)Local
			 optionsThe local board, chief elected officials, and one-stop
			 partners described in subsection (b)(1) in a local area may fund the costs of
			 infrastructure of one-stop centers in the local area through—(I)methods agreed on
			 by the local board, chief elected officials, and one-stop partners (described
			 in the memorandum of understanding described in subsection (c)); or(II)the State
			 infrastructure funding mechanism described in paragraph (2).(ii)Failure to
			 reach consensus agreement on funding methodsBeginning July 1,
			 2015, if the local board, chief elected officials, and one-stop partners
			 described in subsection (b)(1) in a local area fail to reach consensus
			 agreement on methods of sufficiently funding the costs of infrastructure of
			 one-stop centers for a program year, the State infrastructure funding mechanism
			 described in paragraph (2) shall be applicable to such local area for that
			 program year and for each subsequent program year for which those entities and
			 individuals fail to reach such agreement.(B)Guidance for
			 infrastructure fundingIn addition to carrying out the
			 requirements relating to the State infrastructure funding mechanism described
			 in paragraph (2), the Governor, after consultation with chief elected
			 officials, local boards, and the State board, and consistent with the guidance
			 and policies provided by the State board under subparagraphs (B) and (C)(i) of
			 section 111(d)(7), shall provide, for the use of local areas under subparagraph
			 (A)(i)(I)—(i)guidelines for
			 State-administered one-stop partner programs, for determining such programs’
			 contributions to a one-stop delivery system, based on such programs'
			 proportionate use of such system consistent with chapter II of title 2, Code of
			 Federal Regulations (or any corresponding similar regulation or ruling),
			 including determining funding for the costs of infrastructure, which
			 contributions shall be negotiated pursuant to the memorandum of understanding
			 under subsection (c); and(ii)guidance to
			 assist local boards, chief elected officials, and one-stop partners in local
			 areas in determining equitable and stable methods of funding the costs of
			 infrastructure of one-stop centers in such areas.(2)State one-stop
			 infrastructure funding(A)DefinitionIn
			 this paragraph, the term covered portion, used with respect to
			 funding for a fiscal year for a program described in subsection (b)(1), means a
			 portion determined under subparagraph (C) of the Federal funds provided to a
			 State (including local areas within the State) under the Federal law
			 authorizing that program described in subsection (b)(1) for the fiscal year
			 (taking into account the availability of funding for purposes related to
			 infrastructure from philanthropic organizations, private entities, or other
			 alternative financing options).(B)Partner
			 contributionsSubject to subparagraph (D), for local areas in a
			 State that are not covered by paragraph (1)(A)(i)(I), the covered portions of
			 funding for a fiscal year shall be provided to the Governor from the programs
			 described in subsection (b)(1), to assist in paying the costs of infrastructure
			 of one-stop centers in those local areas of the State not adequately funded
			 under the option described in paragraph (1)(A)(i)(I).(C)Determination of
			 Governor(i)In
			 generalSubject to clause (ii) and subparagraph (D), the
			 Governor, after consultation with chief elected officials, local boards, and
			 the State board, shall determine the portion of funds to be provided under
			 subparagraph (B) by each one-stop partner from each program described in
			 subparagraph (B). In making such determination for the purpose of determining
			 funding contributions, for funding pursuant to clause (i)(II) or (ii) of
			 paragraph (1)(A) by each partner, the Governor shall calculate amounts for the
			 proportionate use of the one-stop centers in the State, consistent with chapter
			 II of title 2, Code of Federal Regulations (or any corresponding similar
			 regulation or ruling), taking into account the costs of administration of the
			 one-stop delivery system for purposes not related to one-stop centers, for each
			 partner. The Governor shall exclude from such determination of funds the
			 amounts for proportionate use of one-stop centers attributable to the programs
			 of one-stop partners for those local areas of the State where the costs of
			 infrastructure of one-stop centers are funded under the option described in
			 paragraph (1)(A)(i)(I).(ii)Special
			 ruleIn a State in which the State constitution or a State
			 statute places policymaking authority that is independent of the authority of
			 the Governor in an entity or official with respect to the funds provided for
			 adult education and literacy activities authorized under title III,
			 postsecondary career and technical education activities authorized under the
			 Carl D. Perkins Career and Technical Education Act of 1998 (20 U.S.C. 2301 et
			 seq.), or vocational rehabilitation services offered under a provision covered
			 by section 101(12)(D), the determination described in clause (i) with respect
			 to the programs authorized under that title, Act, and provision shall be made
			 by the chief officer of the entity, or the official, with such authority in
			 consultation with the Governor.(D)Limitations(i)Provision from
			 administrative funds(I)In
			 generalSubject to subclause (II), the funds provided under this
			 paragraph by each one-stop partner shall be provided only from funds available
			 for the costs of administration under the program administered by such partner,
			 and shall be subject to the program's limitations with respect to the portion
			 of funds under such program that may be used for administration.(II)ExceptionsNothing
			 in this clause shall be construed to apply to the programs carried out under
			 this title, or under title V of the Older Americans Act of 1965 (42 U.S.C. 3056
			 et seq.).(ii)Cap on required
			 contributionsFor local areas in a State that are not covered by
			 paragraph (1)(A)(i)(I), the following rules shall apply:(I)WIA formula
			 programs and employment serviceThe portion of funds required to
			 be contributed under this paragraph from a program authorized under chapter 2
			 or 3, or the Wagner-Peyser Act (29 U.S.C. 49 et seq.) shall not exceed 3
			 percent of the amount of Federal funds provided to carry out that program in
			 the State for a fiscal year.(II)Other one-stop
			 partnersThe portion of funds required to be contributed under
			 this paragraph from a program described in subsection (b)(1) other than the
			 programs described in clause (i) shall not exceed 1.5 percent of the amount of
			 Federal funds provided to carry out that program in the State for a fiscal
			 year.(III)Vocational
			 rehabilitationNotwithstanding subclauses (I) and (II), an entity
			 administering a program described in subsection (b)(1)(B)(iv) shall not be
			 required to provide from that program, under this paragraph, a portion that
			 exceeds—(aa)0.75 percent of
			 the amount of Federal funds provided to carry out such program in the State for
			 the second full program year that begins after the date of enactment of this
			 Act;(bb)1.0 percent of
			 the amount provided to carry out such program in the State for the third full
			 program year that begins after such date;(cc)1.25 percent of
			 the amount provided to carry out such program in the State for the fourth full
			 program year that begins after such date; and(dd)1.5 percent of
			 the amount provided to carry out such program in the State for the fifth and
			 each succeeding full program year that begins after such date.(iii)Federal direct
			 spending programsFor local areas in a State that are not covered
			 by paragraph (1)(A)(i)(I), an entity administering a program funded with direct
			 spending as defined in section 250(c)(8) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985, as in effect on August 2, 2011 (2 U.S.C.
			 900(c)(8)) shall not be required to provide, for purposes of this paragraph, an
			 amount in excess of the amount determined under subparagraph (C)(i) to be
			 equivalent to the cost of the proportionate use of the one-stop centers for the
			 one-stop partner for such program in the State.(iv)Native American
			 programsOne-stop partners for Native American programs
			 established under section 266 shall not be subject to the provisions of this
			 subsection (other than this clause) or subsection (i). For purposes of
			 subsection (c)(2)(A)(ii)(II), the method for determining the appropriate
			 portion of funds to be provided by such partners to pay for the costs of
			 infrastructure of a one-stop center shall be determined as part of the
			 development of the memorandum of understanding under subsection (c) for the
			 one-stop center and shall be stated in the memorandum.(E)Appeal by
			 one-stop partnersThe Governor shall establish a process,
			 described under section 112(b)(2)(D)(i)(V), for a one-stop partner
			 administering a program described in subsection (b)(1) to appeal a
			 determination regarding the portion of funds to be provided under this
			 paragraph. Such a determination may be appealed under the process on the basis
			 that such determination is inconsistent with the requirements of this
			 paragraph. Such process shall ensure prompt resolution of the appeal in order
			 to ensure the funds are distributed in a timely manner, consistent with the
			 requirements of section 282(e).(3)Allocation by
			 Governor(A)In
			 generalFrom the funds provided under paragraph (1), the Governor
			 shall allocate the funds to local areas described in subparagraph (B) in
			 accordance with the formula established under subparagraph (B) for the purposes
			 of assisting in paying the costs of infrastructure of one-stop centers.(B)Allocation
			 formulaThe State board shall develop a formula to be used by the
			 Governor to allocate the funds provided under paragraph (1) to local areas not
			 funding costs of infrastructure under the option described in paragraph
			 (1)(A)(i)(I). The formula shall be based on factors including the number of
			 one-stop centers in a local area, the population served by such centers, the
			 services provided by such centers, and other factors relating to the
			 performance of such centers that the State board determines are
			 appropriate.(4)Costs of
			 infrastructureIn this subsection, the term costs of
			 infrastructure, used with respect to a one-stop center, means the
			 nonpersonnel costs that are necessary for the general operation of the one-stop
			 center, including the rental costs of the facilities, the costs of utilities
			 and maintenance, equipment (including assessment-related products and assistive
			 technology for individuals with disabilities), and technology to facilitate
			 access to the one-stop center, including the center’s planning and outreach
			 activities.(i)Other
			 funds(1)In
			 generalSubject to the memorandum of understanding described in
			 subsection (c) for the one-stop delivery system involved, in addition to the
			 funds provided to carry out subsection (h), a portion of funds made available
			 under Federal law authorizing the programs described in subsection (b) and
			 administered by one-stop partners, or the noncash resources available under
			 such programs, shall be used to pay the additional costs relating to the
			 operation of the one-stop delivery system that are not paid from the funds
			 provided under subsection (h), as determined in accordance with paragraph (3),
			 to the extent not inconsistent with the Federal law involved. Such costs shall
			 include the costs of the provision of core services described in section
			 234(c)(2) applicable to each program and may include common costs that are not
			 paid from the funds provided under subsection (h).(2)Shared
			 servicesThe costs described under paragraph (1) may include
			 costs of services that are authorized for and may be commonly provided through
			 the one-stop partner programs to any individual, such as initial intake,
			 assessment of needs, appraisal of basic skills, identification of appropriate
			 services to meet such needs, referrals to other one-stop partners, and other
			 similar services.(3)Determination
			 and guidanceThe method for determining the appropriate portion
			 of funds and noncash resources to be provided by the one-stop partner for each
			 program under paragraph (1) for a one-stop center shall be determined as part
			 of the development of the memorandum of understanding under subsection (c) for
			 the one-stop center and shall be stated in the memorandum. The State board
			 shall provide guidance to facilitate the determination, for purposes of the
			 memorandum of understanding, of an appropriate allocation of the funds and
			 noncash resources in local areas, consistent with the requirements of section
			 111(d)(7)(C)(i).222.Identification
			 of eligible providers of training services(a)Eligibility(1)In
			 generalExcept as provided in subsection (h), the Governor, after
			 consultation with the State board, shall establish criteria, information
			 requirements, and procedures regarding the eligibility of providers of training
			 services to receive funds provided under section 233(b) for the provision of
			 training services in local areas in the State.(2)ProvidersSubject
			 to the provisions of this section, to be eligible to receive those funds for
			 the provision of training services, the provider shall be—(A)an institution of
			 higher education that provides a program that leads to a recognized
			 postsecondary credential;(B)an entity that
			 carries out programs registered under the Act of August 16, 1937 (commonly
			 known as the National Apprenticeship Act; 50 Stat. 664, chapter
			 663; 29 U.S.C. 50 et seq.); or(C)another public or
			 private provider of a program of training services, which may include joint
			 labor-management organizations, and eligible providers of adult education and
			 literacy activities under title III if such activities are provided in
			 combination with occupational skills training.(3)Inclusion in
			 list of eligible providersA provider described in subparagraph
			 (A) or (C) of paragraph (2) shall comply with the criteria, information
			 requirements, and procedures established under this section to be included on
			 the list of eligible providers of training services described in subsection
			 (d). A provider described in paragraph (2)(B) shall be included and maintained
			 on the list of eligible providers of training services described in subsection
			 (d) for so long as the corresponding program of the provider remains registered
			 as described in paragraph (2)(B).(b)Criteria and
			 information requirements(1)State
			 criteriaIn establishing criteria pursuant to subsection (a), the
			 Governor shall take into account each of the following:(A)The performance of
			 providers of training services with respect to—(i)the
			 performance accountability measures and other matters for which information is
			 required under paragraph (2); and(ii)other appropriate
			 measures of performance outcomes determined by the Governor for those
			 participants receiving training services under this subtitle (taking into
			 consideration the characteristics of the population served and relevant
			 economic conditions), and the outcomes of the program through which those
			 training services were provided for students in general with respect to
			 employment and earnings as defined under section 131(b)(2).(B)The need to ensure
			 access to training services throughout the State, including through the use of
			 technology.(C)Information
			 reported to State agencies with respect to Federal and State programs involving
			 training services (other than the program carried out under this subtitle),
			 including one-stop partner programs.(D)The requirements
			 for State licensing of providers of training services, and the licensing status
			 of providers of training services if applicable.(E)Ways in which the
			 criteria can encourage, to the extent practicable, the providers to use
			 industry-recognized certificates or certifications.(F)The ability of the
			 providers to offer programs that lead to recognized postsecondary
			 credentials.(G)The quality of a
			 program of training services, including a program of training services that
			 leads to a recognized postsecondary credential.(H)The ability of the
			 providers to provide training services to individuals who are employed and
			 individuals with barriers to employment.(I)Such other factors
			 as the Governor determines are appropriate to ensure—(i)the
			 accountability of the providers;(ii)that the one-stop
			 centers in the State will ensure that such providers meet the needs of local
			 employers and participants;(iii)the informed
			 choice of participants among training services providers; and(iv)that the
			 collection of information required to demonstrate compliance with the criteria
			 is not unduly burdensome or costly to providers.(2)State
			 information requirementsThe information requirements established
			 by the Governor shall require that a provider of training services submit
			 appropriate, accurate, and timely information to the State, to enable the State
			 to carry out subsection (d), with respect to participants receiving training
			 services under this subtitle in the applicable program, including—(A)information on the
			 performance of the provider with respect to the performance accountability
			 measures described in section 131 for such participants (taking into
			 consideration the characteristics of the population served and relevant
			 economic conditions), and information specifying the percentage of such
			 participants who entered unsubsidized employment in an occupation related to
			 the program, to the extent practicable;(B)information on
			 recognized postsecondary credentials received by such participants;(C)information on
			 program costs (such as costs of tuition and fees) for participants in the
			 program;(D)information on the
			 program completion rate for such participants; and(E)information on the
			 criteria described in paragraph (1).(3)Local criteria
			 and information requirementsA local board in the State may
			 establish criteria and information requirements in addition to the criteria and
			 information requirements established by the Governor, or may require higher
			 levels of performance than required for the criteria established by the
			 Governor, for purposes of determining the eligibility of providers of training
			 services to receive funds described in subsection (a) for the provision of
			 training services in the local area involved.(4)Criteria and
			 information requirements to establish initial eligibility(A)PurposeThe
			 purpose of this paragraph is to enable the providers of programs carried out
			 under chapter 3 to offer the highest quality training services and be
			 responsive to in-demand and emerging industries by providing training services
			 for those industries.(B)Initial
			 eligibilityProviders may seek initial eligibility under this
			 paragraph as providers of training services. The criteria and information
			 requirements established by the Governor under this paragraph shall require
			 that a provider who has not previously been an eligible provider of training
			 services under this section (or section 122 of the Workforce Investment Act of
			 1998, as in effect on the day before the date of enactment of this Act) provide
			 the information described in subparagraph (C).(C)InformationThe
			 provider shall provide verifiable program-specific performance information
			 based on criteria established by the State as described in subparagraph (D)
			 that supports the provider’s ability to serve participants under this
			 subtitle.(D)CriteriaThe
			 criteria described in subparagraph (C) shall include at least—(i)a
			 factor related to indicators described in section 131;(ii)a
			 factor concerning whether the provider is in a partnership with
			 business;(iii)other factors
			 that indicate high-quality training services; and(iv)a
			 factor concerning alignment of the training services with industries projected
			 to have potential for employment opportunities, to the extent
			 practicable.(E)ProvisionThe
			 provider shall provide the information described in subparagraph (C) to the
			 Governor and the local board in a manner that will permit the Governor and the
			 local board to make a decision on inclusion of the provider on the list of
			 eligible providers described in subsection (d).(c)Procedures(1)Application
			 proceduresThe procedures established under subsection (a) shall
			 identify the application process for a provider of training services to become
			 eligible to receive funds provided under section 233(b) for the provision of
			 training services. The procedures shall identify the respective roles of the
			 State and local areas in receiving and reviewing the applications and in making
			 determinations of such eligibility based on the criteria, information, and
			 procedures established under this section. The procedures shall also establish
			 a process for a provider of training services to appeal a denial or termination
			 of eligibility under this section that includes an opportunity for a hearing
			 and prescribes appropriate time limits to ensure prompt resolution of the
			 appeal.(2)Renewal
			 proceduresThe procedures established by the Governor shall also
			 provide for biennial review and renewal of eligibility under this section for
			 providers of training services.(d)List and
			 information To assist participants in choosing providers(1)In
			 generalIn order to facilitate and assist participants in
			 choosing employment and training activities and in choosing providers of
			 training services, the Governor shall ensure that an appropriate list of
			 providers determined to be eligible under this section to offer a program in
			 the State (and, as appropriate, in a local area), accompanied by information
			 identifying the recognized postsecondary credential offered by the provider and
			 other appropriate information, is provided to the one-stop delivery system in
			 the State.(2)Accompanying
			 informationThe accompanying information shall—(A)with respect to
			 providers described in subparagraphs (A) and (C) of subsection (a)(2), consist
			 of information provided by such providers, disaggregated by local areas served,
			 as applicable, in accordance with subsection (b);(B)with respect to
			 providers described in subsection (b)(4), consist of information provided by
			 such providers in accordance with subsection (b)(4); and(C)such other
			 information as the Governor determines to be appropriate.(3)AvailabilityThe
			 list and the accompanying information shall be made available to such
			 participants and to members of the public through the one-stop delivery system
			 in the State, in a manner that does not reveal personally identifiable
			 information about an individual participant.(e)Opportunity To
			 submit commentsIn establishing, under this section, criteria,
			 information requirements, procedures, and the list of eligible providers
			 described in subsection (d), the Governor shall provide an opportunity for
			 interested members of the public to make recommendations and submit comments
			 regarding such criteria, information requirements, procedures, and list.(f)Enforcement(1)In
			 generalThe procedures established under this section shall
			 provide the following:(A)Intentionally
			 supplying inaccurate informationUpon a determination, by an
			 individual or entity specified in the procedures, that a provider of training
			 services, or individual providing information on behalf of the provider,
			 violated this section (or section 122 of the Workforce Investment Act of 1998,
			 as in effect on the day before the date of enactment of this Act) by
			 intentionally supplying inaccurate information under this section, the
			 eligibility of such provider to receive funds under chapter 3 shall be
			 terminated for a period of time that is not less than 2 years.(B)Substantial
			 violationsUpon a determination, by an individual or entity
			 specified in the procedures, that a provider of training services substantially
			 violated any requirement under this title (or title I of the Workforce
			 Investment Act of 1998, as in effect on the day before such date of enactment),
			 the eligibility of such provider to receive funds under chapter 3 for the
			 program involved may be terminated, or other appropriate action may be
			 taken.(C)RepaymentA
			 provider of training services whose eligibility is terminated under
			 subparagraph (A) or (B) shall be liable for the repayment of funds received
			 under chapter 5 of subtitle B of title I of the Workforce Investment Act of
			 1998, as in effect on the day before such date of enactment, or chapter 3 of
			 this subtitle during a period of violation described in such
			 subparagraph.(2)ConstructionParagraph
			 (1) shall be construed to provide remedies and penalties that supplement, but
			 shall not supplant, civil and criminal remedies and penalties specified in
			 other provisions of law.(g)Agreements with
			 other StatesStates may enter into agreements, on a reciprocal
			 basis, to permit eligible providers of training services to accept individual
			 training accounts provided in another State.(h)On-the-Job
			 training, customized training, incumbent worker training, and other training
			 exceptions(1)In
			 generalProviders of on-the-job training, customized training,
			 incumbent worker training, internships, and paid or unpaid work experience
			 opportunities, or transitional employment shall not be subject to the
			 requirements of subsections (a) through (g).(2)Collection and
			 dissemination of informationA one-stop operator in a local area
			 shall collect such performance information from providers of on-the-job
			 training, customized training, incumbent worker training, internships, paid or
			 unpaid work experience opportunities, and transitional employment as the
			 Governor may require, and use the information to determine whether the
			 providers meet such performance criteria as the Governor may require. The
			 one-stop operator shall disseminate information identifying such providers that
			 meet the criteria as eligible providers, and the performance information,
			 through the one-stop delivery system. Providers determined to meet the criteria
			 shall be considered to be identified as eligible providers of training
			 services.(i)Transition
			 period for implementationThe Governor and local boards shall
			 implement the requirements of this section not later than 12 months after the
			 date of enactment of this Act. In order to facilitate early implementation of
			 this section, the Governor may establish transition procedures under which
			 providers eligible to provide training services under chapter 5 of subtitle B
			 of title I of the Workforce Investment Act of 1998, as such chapter was in
			 effect on the day before the date of enactment of this Act, may continue to be
			 eligible to provide such services until December 31, 2015, or until such
			 earlier date as the Governor determines to be appropriate.223.Eligible
			 providers of youth workforce investment activities(a)In
			 generalFrom the funds allocated under section 228(b) to a local
			 area, the local board for such area shall award grants or contracts on a
			 competitive basis to providers of youth workforce investment activities
			 identified based on the criteria in the State plan, as described in section
			 112(b)(2)(D)(i)(VI) and shall conduct oversight with respect to such
			 providers.(b)ExceptionsA
			 local board may award grants or contracts on a sole-source basis if such board
			 determines there is an insufficient number of eligible providers of youth
			 workforce investment activities in the local area involved (such as a rural
			 area) for grants and contracts to be awarded on a competitive basis under
			 subsection (a).2Youth workforce
			 investment activities226.General
			 authorizationThe Secretary
			 shall make an allotment under section 227(b)(1)(C) to each State that meets the
			 requirements of section 112 or 113 and a grant under section 227(b)(1)(B) to
			 each outlying area that complies with the requirements of this title, to assist
			 the State or outlying area, and to enable the State or outlying area to assist
			 local areas, for the purpose of providing workforce investment activities for
			 eligible youth in the State or outlying area and in the local areas.227.State
			 allotments(a)In
			 generalThe Secretary shall—(1)for each fiscal
			 year for which the amount appropriated under section 236(a) exceeds
			 $1,000,000,000, reserve a portion (but not more than $10,000,000) of the amount
			 appropriated under section 236(a) to provide youth workforce investment
			 activities under section 267 (relating to migrant and seasonal farmworkers);
			 and(2)use the remainder
			 of the amount appropriated under section 236(a) for a fiscal year to make
			 allotments and grants in accordance with subsection (b).(b)Allotment among
			 States(1)Youth workforce
			 investment activities(A)Native
			 americansFrom the amount appropriated under section 236(a) for a
			 fiscal year that is not reserved under subsection (a)(1), the Secretary shall
			 reserve not more than 11/2 percent of such amount to
			 provide youth workforce investment activities under section 266 (relating to
			 Native Americans).(B)Outlying
			 areas(i)In
			 generalFrom the amount appropriated under section 236(a) for
			 each fiscal year that is not reserved under subsection (a)(1) and subparagraph
			 (A), the Secretary shall reserve not more than 1/4 of 1
			 percent of such amount to provide assistance to the outlying areas to carry out
			 youth workforce investment activities and statewide workforce investment
			 activities.(ii)Limitation for
			 outlying areas(I)Competitive
			 grantsThe Secretary shall use funds reserved under clause (i) to
			 award grants to outlying areas to carry out youth workforce investment
			 activities and statewide workforce investment activities.(II)Award
			 basisThe Secretary shall award grants pursuant to subclause (I)
			 on a competitive basis and pursuant to the recommendations of experts in the
			 field of employment and training, working through the Pacific Region
			 Educational Laboratory in Honolulu, Hawaii.(III)Administrative
			 costsThe Secretary may provide not more than 5 percent of the
			 funds made available for grants under subclause (I) to pay the administrative
			 costs of the Pacific Region Educational Laboratory in Honolulu, Hawaii,
			 regarding activities assisted under this clause.(iii)Additional
			 requirementThe provisions of section 501 of Public Law 95–134
			 (48 U.S.C. 1469a), permitting the consolidation of grants by the outlying
			 areas, shall not apply to assistance provided to those areas, including Palau,
			 under this subparagraph.(C)States(i)In
			 generalFrom the remainder of the amount appropriated under
			 section 236(a) for a fiscal year that exists after the Secretary determines the
			 amounts to be reserved under subsection (a)(1) and subparagraphs (A) and (B),
			 the Secretary shall make allotments to the States in accordance with clause
			 (ii).(ii)FormulaSubject
			 to clauses (iii) and (iv), of the amount described in clause (i), the Secretary
			 shall allot—(I)331/3
			 percent on the basis of the relative number of individuals in the civilian
			 labor force who are ages 16 through 21 in each State, compared to the total
			 number of individuals in the civilian labor force who are ages 16 through 21 in
			 all States;(II)331/3
			 percent on the basis of the relative number of unemployed individuals in each
			 State, compared to the total number of unemployed individuals in all States;
			 and(III)331/3
			 percent on the basis of the relative number of disadvantaged youth who are ages
			 16 through 21 in each State, compared to the total number of disadvantaged
			 youth who are ages 16 through 21 in all States.(iii)Minimum and
			 maximum percentages(I)Minimum
			 percentageThe Secretary shall ensure that no State shall receive
			 an allotment percentage under this subparagraph for a fiscal year that is less
			 than 90 percent of the allotment percentage of the State for the preceding
			 fiscal year.(II)Maximum
			 percentageSubject to subclause (I), the Secretary shall ensure
			 that no State shall receive an allotment percentage under this subparagraph for
			 a fiscal year that is more than 130 percent of the allotment percentage of the
			 State for the preceding fiscal year.(iv)Small State
			 minimum allotmentSubject to clause (iii), the Secretary shall
			 ensure that no State shall receive an allotment under this subparagraph that is
			 less than the total of—(I)3/10
			 of 1 percent of $1,000,000,000, from the remainder described in clause (i) for
			 the fiscal year; and(II)if the remainder
			 described in clause (i) for the fiscal year exceeds $1,000,000,000,
			 2/5 of 1 percent of the excess.(2)DefinitionsIn
			 paragraph (1):(A)Allotment
			 percentageThe term allotment percentage, used with
			 respect to fiscal year 2014 or a subsequent fiscal year, means a percentage of
			 the remainder described in paragraph (1)(C)(i) that is received by the State
			 involved through an allotment made under this subsection for the fiscal year.
			 The term, used with respect to fiscal year 2013, means the percentage of the
			 amount allotted to States under chapter 4 of subtitle B of title I of the
			 Workforce Investment Act of 1998 (as in effect on the day before the date of
			 enactment of this Act) that is received by the State involved for fiscal year
			 2013.(B)Disadvantaged
			 youthSubject to paragraph (3), the term disadvantaged
			 youth means an individual who—(i)is
			 age 16 through 21; and(ii)received an
			 income, or is a member of a family that received a total family income, that,
			 in relation to family size, does not exceed 150 percent of the poverty
			 line.(3)Special
			 ruleFor purposes of the formula specified in paragraph
			 (1)(C)(ii), the Secretary shall, as appropriate and to the extent practicable,
			 exclude college students and members of the Armed Forces from the determination
			 of the number of disadvantaged youth.(c)Reallotment(1)In
			 generalThe Secretary shall, in accordance with this subsection,
			 reallot to eligible States amounts that are made available to States from
			 allotments made under this section or a corresponding provision of the
			 Workforce Investment Act of 1998 for youth workforce investment activities and
			 statewide workforce investment activities (referred to individually in this
			 subsection as a State allotment) and that are available for
			 reallotment.(2)AmountThe
			 amount available for reallotment for a program year is equal to the amount by
			 which the unobligated balance from State allotments to the State at the end of
			 the program year prior to the program year for which the determination is made,
			 exceeds 10 percent of the total amount of funds available to the State for that
			 prior program year, consisting of the State allotment to the State for such
			 prior program year (and amounts from State allotments to the State, for all
			 program years before that prior program year, that remained available).(3)ReallotmentIn
			 making reallotments to eligible States of amounts available pursuant to
			 paragraph (2) for a program year, the Secretary shall allot to each eligible
			 State an amount based on the relative amount of the State allotment for the
			 program year for which the determination is made, as compared to the total
			 amount of the State allotments for all eligible States for such program
			 year.(4)EligibilityFor
			 purposes of this subsection, an eligible State means a State that does not have
			 an amount available for reallotment under paragraph (2) for the program year
			 for which the determination under paragraph (2) is made.(5)ProceduresThe
			 Governor shall prescribe uniform procedures for the obligation of funds by
			 local areas within the State in order to avoid the requirement that funds be
			 made available for reallotment under this subsection. The Governor shall
			 further prescribe equitable procedures for making funds available from the
			 State and local areas in the event that a State is required to make funds
			 available for reallotment under this subsection.228.Within State
			 allocations(a)Reservations for
			 statewide activities(1)In
			 generalThe Governor shall reserve not more than 15 percent of
			 each of the amounts allotted to the State under section 227(b)(1)(C) and
			 paragraphs (1)(B) and (2)(B) of section 232(b) for a fiscal year for statewide
			 workforce investment activities.(2)Use of
			 fundsRegardless of whether the reserved amounts were allotted
			 under section 227(b)(1)(C), or under paragraph (1)(B) or (2)(B) of section
			 232(b), the Governor may use the reserved amounts to carry out statewide
			 activities under section 229(b) or statewide employment and training
			 activities, for adults or dislocated workers, under section 234(a).(b)Within State
			 allocations(1)In
			 generalOf the amount allotted to the State under section
			 227(b)(1)(C) and not reserved under subsection (a)(1)—(A)a portion equal to
			 not less than 80 percent of such amount shall be allocated by the Governor to
			 local areas in accordance with paragraph (2); and(B)a portion equal to
			 not more than 20 percent of such amount may be allocated by the Governor to
			 local areas in accordance with paragraph (3).(2)Established
			 formula(A)In
			 generalSubject to subparagraph (B), of the portion described in
			 paragraph (1)(A), the Governor shall allocate—(i)331/3
			 percent on the basis of the relative number of individuals in the civilian
			 labor force who are ages 16 through 21 in each local area, compared to the
			 total number of individuals in the civilian labor force who are ages 16 through
			 21 in all local areas in the State;(ii)331/3
			 percent on the basis of the relative number of unemployed individuals in each
			 local area, compared to the total number of unemployed individuals in all local
			 areas in the State; and(iii)331/3
			 percent on the basis of the relative number of disadvantaged youth who are ages
			 16 through 21 in each local area, compared to the total number of disadvantaged
			 youth who are ages 16 through 21 in all local areas in the State.(B)Minimum and
			 maximum percentages(i)Minimum
			 percentageThe Governor shall ensure that no local area shall
			 receive an allocation percentage under this paragraph for a fiscal year that is
			 less than 90 percent of the allocation percentage of the local area for the
			 preceding fiscal year.(ii)Maximum
			 percentageSubject to clause (i), the Governor shall ensure that
			 no local area shall receive an allocation percentage under this paragraph for a
			 fiscal year that is more than 130 percent of the allocation percentage of the
			 local area for the preceding fiscal year.(C)DefinitionsIn
			 this paragraph:(i)Allocation
			 percentageThe term allocation percentage, used with
			 respect to fiscal year 2014 or a subsequent fiscal year, means a percentage of
			 the portion described in paragraph (1)(A) that is received by the local area
			 involved through an allocation made under this paragraph for the fiscal year.
			 The term, used with respect to fiscal year 2013, means the percentage of the
			 amount allocated to local areas under chapter 4 of subtitle B of title I of the
			 Workforce Investment Act of 1998 (as in effect on the day before the date of
			 enactment of this Act) that is received by the local area involved for fiscal
			 year 2013.(ii)Disadvantaged
			 youthSubject to subparagraph (D), the term disadvantaged
			 youth means an individual who—(I)is age 16 through
			 21; and(II)received an
			 income, or is a member of a family that received a total family income, that,
			 in relation to family size, does not exceed 150 percent of the poverty
			 line.(D)Special
			 ruleFor purposes of the formula specified in subparagraph (A),
			 the Governor shall, as appropriate and to the extent practicable, exclude
			 college students and members of the Armed Forces from the determination of the
			 number of disadvantaged youth.(3)Youth
			 discretionary allocationThe Governor may allocate the portion
			 described in paragraph (1)(B) to local areas where there are a significant
			 number of eligible youth, after consultation with the State board and local
			 boards.(4)Local
			 administrative cost limit(A)In
			 generalOf the amount allocated to a local area under this
			 subsection and section 233(b) for a fiscal year, not more than 10 percent of
			 the amount may be used by the local board involved for the administrative costs
			 of carrying out local workforce investment activities under this chapter or
			 chapter 3.(B)Use of
			 fundsFunds made available for administrative costs under
			 subparagraph (A) may be used for the administrative costs of any of the local
			 workforce investment activities described in this chapter or chapter 3,
			 regardless of whether the funds were allocated under this subsection or section
			 233(b).(c)Reallocation
			 among local areas(1)In
			 generalThe Governor may, in accordance with this subsection and
			 after consultation with the State Board, reallocate to eligible local areas
			 within the State amounts that are made available to local areas from
			 allocations made under this section or a corresponding provision of the
			 Workforce Investment Act of 1998 for youth workforce investment activities
			 (referred to individually in this subsection as a local
			 allocation) and that are available for reallocation.(2)Amount(A)In
			 generalThe amount available for reallocation for a program year
			 is equal to the amount by which the balance that is unobligated and
			 unencumbered for training services at the end of the program year prior to the
			 program year for which the determination is made, exceeds 10 percent of the
			 total amount of funds available to the local area for that prior program year,
			 consisting of the local allocation to the local area for such prior program
			 year (and amounts from local allocations to the local area, for all program
			 years before that prior program year, that remained available).(B)Balance of
			 fundsFor purposes of this paragraph, the balance that is
			 unobligated and unencumbered for training services is the amount that is the
			 difference between—(i)the
			 total amount of funds available to the local area under this section for that
			 prior program year, consisting of the local allocation to the local area for
			 such prior program year (and amounts from local allocations to the local area,
			 for all program years before that prior program year, that remained available);
			 and(ii)the
			 amount, from that total amount of available funds, that is obligated or
			 encumbered (in accordance with generally accepted accounting principles) for
			 training services during such prior program year, except that for purposes of
			 this paragraph the amount included as encumbered for training services shall
			 not exceed 10 percent of the total amount of available funds described in
			 clause (i).(3)ReallocationIn
			 making reallocations to eligible local areas of amounts available pursuant to
			 paragraph (2) for a program year, the Governor shall allocate to each eligible
			 local area within the State an amount based on the relative amount of the local
			 allocation for the program year for which the determination is made, as
			 compared to the total amount of the local allocations for all eligible local
			 areas for such program year.(4)EligibilityFor
			 purposes of this subsection, an eligible local area means a local area that
			 does not have an amount available for reallocation under paragraph (2) for the
			 program year for which the determination under paragraph (2) is made.(5)Guidance and
			 technical assistanceNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall issue guidance for implementing this
			 subsection, and guidance for implementing section 233(c), including for
			 calculating the amount of funds that are unobligated and the amount of funds
			 that are unencumbered for training services. The Secretary shall also provide
			 technical assistance to local areas regarding the implementation of this
			 subsection.229.Use of funds
			 for youth workforce investment activities(a)Youth
			 participant eligibility(1)Eligibility(A)In
			 generalTo be eligible to participate in activities carried out
			 under this chapter during any program year an individual shall, at the time the
			 eligibility determination is made, be an out-of-school youth or an in-school
			 youth.(B)Out-of-school
			 youthIn this title, the term out-of-school youth
			 means an individual who is—(i)not
			 attending any school (as defined under State law);(ii)not
			 younger than age 16 or older than age 24; and(iii)one or more of
			 the following:(I)A
			 school dropout.(II)A youth who is
			 within the age of compulsory school attendance, but has not attended school for
			 at least the most recent complete school year calendar quarter.(III)A recipient of a
			 secondary school diploma or its recognized equivalent who is a low-income
			 individual and is—(aa)basic
			 skills deficient; or(bb)an
			 English language learner.(IV)An individual who
			 is subject to the juvenile or adult justice system.(V)A
			 homeless individual (as defined in section 41403(6) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 14043e–2(6)), except that clauses (i)(IV) and
			 (iii) of subparagraph (B) of such section shall not apply), a homeless child or
			 youth (as defined in section 725(2) of the McKinney-Vento Homeless Assistance
			 Act (42 U.S.C. 11434a(2)), except that subparagraph (B)(iv) of such section
			 shall not apply), a runaway, in foster care or has aged out of the foster care
			 system, a child eligible for assistance under section 477 of the Social
			 Security Act (42 U.S.C. 677), or in an out-of-home placement.(VI)An individual who
			 is pregnant or parenting.(VII)A youth who is
			 an individual with a disability.(VIII)A low-income
			 individual who requires additional assistance to enter or complete an
			 educational program or to secure or hold employment.(C)In-school
			 youthIn this section, the term in-school youth
			 means an individual who is—(i)attending school
			 (as defined by State law);(ii)not
			 younger than age 14 or (unless an individual with a disability who is attending
			 school under State law) older than age 21;(iii)a
			 low-income individual; and(iv)one
			 or more of the following:(I)Basic skills
			 deficient.(II)An English
			 language learner.(III)An
			 offender.(IV)A homeless
			 individual (as defined in section 41403(6) of the Violence Against Women Act of
			 1994 (42 U.S.C. 14043e–2(6)), except that clauses (i)(IV) and (iii) of
			 subparagraph (B) of such section shall not apply), a homeless child or youth
			 (as defined in section 725(2) of the McKinney-Vento Homeless Assistance Act (42
			 U.S.C. 11434a(2)), except that subparagraph (B)(iv) of such section shall not
			 apply), a runaway, in foster care or has aged out of the foster care system, a
			 child eligible for assistance under section 477 of the Social Security Act (42
			 U.S.C. 677), or in an out-of-home placement.(V)Pregnant or
			 parenting.(VI)A youth who is an
			 individual with a disability.(VII)An individual
			 who requires additional assistance to complete an educational program or to
			 secure or hold employment.(2)Special
			 ruleFor the purpose of this subsection, the term
			 low-income, used with respect to an individual, also includes a
			 youth living in a high-poverty area.(3)Exception and
			 limitation(A)Exception for
			 persons who are not low-income individuals(i)DefinitionIn
			 this subparagraph, the term covered individual means an in-school
			 youth, or an out-of-school youth who is described in subclause (III) or (VIII)
			 of paragraph (1)(B)(iii).(ii)ExceptionIn
			 each local area, not more than 5 percent of the individuals assisted under this
			 section may be persons who would be covered individuals, except that the
			 persons are not low-income individuals.(B)LimitationIn
			 each local area, not more than 5 percent of the in-school youth assisted under
			 this section may be eligible under paragraph (1) because the youth are
			 in-school youth described in paragraph (1)(C)(iv)(VII).(4)Out-of-school
			 priority(A)In
			 generalFor any program year, not less than 75 percent of the
			 funds available for statewide activities under subsection (b), and not less
			 than 75 percent of funds available to local areas under subsection (c), shall
			 be used to provide youth workforce investment activities for out-of-school
			 youth.(B)ExceptionA
			 State that receives a minimum allotment under section 227(b)(1) in accordance
			 with section 227(b)(1)(C)(iv) or under section 232(b)(1) in accordance with
			 section 232(b)(1)(B)(v) may decrease the percentage described in subparagraph
			 (A) for a local area in the State, if—(i)after an analysis
			 of the in-school youth and out-of-school youth populations in the local area,
			 the State determines that the local area will be unable to use at least 75
			 percent of the funds available for activities under subsection (c) to serve
			 out-of-school youth due to a low number of out-of-school youth; and(ii)(I)the State submits to the
			 Secretary, for the local area, a request including a proposed decreased
			 percentage for purposes of subparagraph (A), and a summary of the analysis
			 described in clause (i); and(II)the request is approved by the
			 Secretary.(5)Consistency with
			 compulsory school attendance lawsIn providing assistance under
			 this section to an individual who is required to attend school under applicable
			 State compulsory school attendance laws, the priority in providing such
			 assistance shall be for the individual to attend school regularly.(b)Statewide
			 activities(1)In
			 generalFunds reserved by a Governor as described in sections
			 228(a) and 233(a)(1) shall be used, regardless of whether the funds were
			 allotted to the State under section 227(b)(1)(C) or under paragraph (1)(B) or
			 (2)(B) of section 232(b) for statewide activities, which may include—(A)conducting—(i)evaluations under
			 section 131(e) of activities authorized under this chapter and chapter 3 in
			 coordination with evaluations carried out by the Secretary under section
			 270(a);(ii)research related
			 to meeting the education and employment needs of youth; and(iii)demonstration
			 projects related to meeting the education and employment needs of youth;(B)providing
			 assistance to local areas as described in clauses (i) and (ii) of section
			 116(c)(1)(B), for local coordination of activities carried out under this
			 title;(C)in order to build
			 capacity, providing technical assistance to, as appropriate, local boards,
			 chief elected officials, one-stop operators, one-stop partners, and eligible
			 providers, in local areas, which provision of technical assistance shall
			 include the development and training of staff, the development of exemplary
			 program activities, the provision of technical assistance to local areas that
			 fail to meet local performance accountability measures described in section
			 131(c), and the provision of technology to facilitate remote access to services
			 provided through the one-stop delivery system in the State;(D)operating a fiscal
			 and management accountability information system under section 131(i);(E)carrying out
			 monitoring and oversight of activities carried out under this chapter and
			 chapter 3, which may include a review comparing the services provided to male
			 and female youth;(F)providing
			 additional assistance to local areas that have high concentrations of eligible
			 youth;(G)supporting the
			 development of alternative programs and other activities that enhance the
			 choices available to eligible youth and encourage such youth to reenter and
			 complete secondary education, enroll in postsecondary education and advanced
			 training, progress through a career pathway, and enter employment that leads to
			 economic self-sufficiency;(H)supporting the
			 provision of core services described in section 234(c)(2) in the one-stop
			 delivery system in the State; and(I)supporting
			 financial literacy, including—(i)supporting the
			 ability of participants to create household budgets, initiate savings plans,
			 and make informed financial decisions about education, retirement, home
			 ownership, wealth building, or other savings goals;(ii)supporting the
			 ability to manage spending, credit, and debt, including credit card debt,
			 effectively;(iii)increasing
			 awareness of the availability and significance of credit reports and credit
			 scores in obtaining credit, including determining their accuracy (and how to
			 correct inaccuracies in the reports and scores), and their effect on credit
			 terms;(iv)supporting the
			 ability to understand, evaluate, and compare financial products, services, and
			 opportunities; and(v)supporting
			 activities that address the particular financial literacy needs of non-English
			 speakers, including providing the support through the development and
			 distribution of multilingual financial literacy and education materials.(2)LimitationNot
			 more than 5 percent of the funds allotted to a State under section 227(b)(1)(C)
			 shall be used by the State for administrative activities carried out under this
			 subsection or section 234(a).(c)Local elements
			 and requirements(1)Program
			 designFunds allocated to a local area for eligible youth under
			 section 228(b) shall be used to carry out, for eligible youth, programs
			 that—(A)provide an
			 objective assessment of the academic levels, skill levels, and service needs of
			 each participant, which assessment shall include a review of basic skills,
			 occupational skills, prior work experience, employability, interests, aptitudes
			 (including interests and aptitudes for nontraditional jobs), supportive service
			 needs, and developmental needs of such participant, for the purpose of
			 identifying appropriate services and career pathways for participants, except
			 that a new assessment of a participant is not required if the provider carrying
			 out such a program determines it is appropriate to use a recent assessment of
			 the participant conducted pursuant to another education or training
			 program;(B)develop service
			 strategies for each participant that are directly linked to 1 or more of the
			 indicators of performance described in section 131(b)(2)(A)(ii), and that shall
			 identify career pathways that include education and employment goals
			 (including, in appropriate circumstances, nontraditional employment),
			 appropriate achievement objectives, and appropriate services for the
			 participant taking into account the assessment conducted pursuant to
			 subparagraph (A), except that a new service strategy for a participant is not
			 required if the provider carrying out such a program determines it is
			 appropriate to use a recent service strategy developed for the participant
			 under another education or training program; and(C)provide—(i)activities leading
			 to the attainment of a secondary school diploma or its recognized equivalent,
			 or a recognized postsecondary credential;(ii)preparation for
			 postsecondary educational and training opportunities;(iii)strong linkages
			 between academic instruction (based on State academic content and student
			 academic achievement standards established under section 1111 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311)) and occupational
			 education that lead to the attainment of recognized postsecondary
			 credentials;(iv)preparation for
			 unsubsidized employment opportunities, in appropriate cases; and(v)effective
			 connections to employers, including small employers, in in-demand industry
			 sectors and occupations of the local and regional labor markets.(2)Program
			 elementsIn order to support the attainment of a secondary school
			 diploma or its recognized equivalent, entry into postsecondary education, and
			 career readiness for participants, the programs described in paragraph (1)
			 shall provide elements consisting of—(A)tutoring, study
			 skills training, instruction, and dropout prevention strategies that lead to
			 completion of the requirements for a secondary school diploma or its recognized
			 equivalent (including a recognized certificate of attendance or similar
			 document for individuals with disabilities) or for a recognized postsecondary
			 credential;(B)alternative
			 secondary school services, as appropriate;(C)paid and unpaid
			 work experiences that have as a component academic and occupational education,
			 which may include—(i)summer employment
			 opportunities and other employment opportunities available throughout the
			 school year;(ii)pre-apprenticeship
			 programs;(iii)internships and
			 job shadowing; and(iv)on-the-job
			 training opportunities;(D)occupational skill
			 training;(E)education offered
			 concurrently with and in the same context as workforce preparation activities
			 and training for a specific occupation or occupational cluster;(F)leadership
			 development opportunities, which may include community service and
			 peer-centered activities encouraging responsibility and other positive social
			 and civic behaviors, as appropriate;(G)supportive
			 services;(H)adult mentoring
			 for the period of participation and a subsequent period, for a total of not
			 less than 12 months;(I)followup services
			 for not less than 12 months after the completion of participation, as
			 appropriate;(J)comprehensive
			 guidance and counseling, which may include drug and alcohol abuse counseling
			 and referral, as appropriate;(K)financial literacy
			 education;(L)entrepreneurial
			 skills training;(M)services that
			 provide labor market and employment information about in-demand industry
			 sectors or occupations available in the local area, such as career awareness,
			 career counseling, and career exploration services; and(N)activities that
			 help youth prepare for and transition to postsecondary education and
			 training.(3)Additional
			 requirements(A)Information and
			 referralsEach local board shall ensure that each participant
			 shall be provided—(i)information on the
			 full array of applicable or appropriate services that are available through the
			 local board or other eligible providers or one-stop partners, including those
			 providers or partners receiving funds under this subtitle; and(ii)referral to
			 appropriate training and educational programs that have the capacity to serve
			 the participant either on a sequential or concurrent basis.(B)Applicants not
			 meeting enrollment requirementsEach eligible provider of a
			 program of youth workforce investment activities shall ensure that an eligible
			 applicant who does not meet the enrollment requirements of the particular
			 program or who cannot be served shall be referred for further assessment, as
			 necessary, and referred to appropriate programs in accordance with subparagraph
			 (A) to meet the basic skills and training needs of the applicant.(C)Involvement in
			 design and implementationThe local board shall ensure that
			 parents, participants, and other members of the community with experience
			 relating to programs for youth are involved in the design and implementation of
			 the programs described in paragraph (1).(4)PriorityNot
			 less than 20 percent of the funds allocated to the local area as described in
			 paragraph (1) shall be used to provide in-school youth and out-of-school youth
			 with activities under paragraph (2)(C).(5)Rule of
			 constructionNothing in this chapter shall be construed to
			 require that each of the elements described in subparagraphs of paragraph (2)
			 be offered by each provider of youth services.(6)Prohibitions(A)Prohibition
			 against Federal control of educationNo provision of this Act
			 shall be construed to authorize any department, agency, officer, or employee of
			 the United States to exercise any direction, supervision, or control over the
			 curriculum, program of instruction, administration, or personnel of any
			 educational institution, school, or school system, or over the selection of
			 library resources, textbooks, or other printed or published instructional
			 materials by any educational institution, school, or school system.(B)Noninterference
			 and nonreplacement of regular academic requirementsNo funds
			 described in paragraph (1) shall be used to provide an activity for eligible
			 youth who are not school dropouts if participation in the activity would
			 interfere with or replace the regular academic requirements of the
			 youth.(7)LinkagesIn
			 coordinating the programs authorized under this section, local boards shall
			 establish linkages with local educational agencies responsible for services to
			 participants as appropriate.(8)VolunteersThe
			 local board shall make opportunities available for individuals who have
			 successfully participated in programs carried out under this section to
			 volunteer assistance to participants in the form of mentoring, tutoring, and
			 other activities.3Adult and
			 dislocated worker employment and training activities231.General
			 authorizationThe Secretary
			 shall make allotments under paragraphs (1)(B) and (2)(B) of section 232(b) to
			 each State that meets the requirements of section 112 or 113 and grants under
			 paragraphs (1)(A) and (2)(A) of section 232(b) to each outlying area that
			 complies with the requirements of this title, to assist the State or outlying
			 area, and to enable the State or outlying area to assist local areas, for the
			 purpose of providing workforce investment activities for adults, and dislocated
			 workers, in the State or outlying area and in the local areas.232.State
			 allotments(a)In
			 generalThe Secretary shall—(1)make allotments
			 and grants from the amount appropriated under section 236(b) for a fiscal year
			 in accordance with subsection (b)(1); and(2)(A)reserve 20 percent of
			 the amount appropriated under section 236(c) for the fiscal year for use under
			 subsection (b)(2)(A), and under sections 269(b) (relating to dislocated worker
			 technical assistance), 270(c) (relating to dislocated worker projects), and 271
			 (relating to national dislocated worker grants) other than subsections
			 (b)(1)(E), (e), and (f) of that section; and(B)make allotments from 80 percent of the
			 amount appropriated under section 236(c) for the fiscal year in accordance with
			 subsection (b)(2)(B).(b)Allotment among
			 States(1)Adult employment
			 and training activities(A)Reservation for
			 outlying areas(i)In
			 generalFrom the amount made available under subsection (a)(1)
			 for a fiscal year, the Secretary shall reserve not more than
			 1/4 of 1 percent of such amount to provide assistance to
			 the outlying areas.(ii)Applicability
			 of additional requirementsFrom the amount reserved under clause
			 (i), the Secretary shall provide assistance to the outlying areas for adult
			 employment and training activities and statewide workforce investment
			 activities in accordance with the requirements of section 227(b)(1)(B).(B)States(i)In
			 generalAfter determining the amount to be reserved under
			 subparagraph (A), the Secretary shall allot the amount made available under
			 subsection (a)(1) for that fiscal year to the States pursuant to clause (ii)
			 for adult employment and training activities and statewide workforce investment
			 activities.(ii)FormulaSubject
			 to clauses (iii), (iv), and (v), of the remainder, the Secretary shall
			 allot—(I)40 percent on the
			 basis of the relative number of unemployed individuals in areas of substantial
			 unemployment in each State, compared to the total number of unemployed
			 individuals in areas of substantial unemployment in all States;(II)25 percent on the
			 basis of the relative number of individuals in the civilian labor force in each
			 State, compared to the total number of such individuals in all States;
			 and(III)35 percent on
			 the basis of the relative number of disadvantaged adults in each State,
			 compared to the total number of disadvantaged adults in all States, except as
			 described in clause (iii).(iii)CalculationIn
			 determining an allotment under clause (ii)(III) for any State in which there is
			 a local area whose governing body is the governing body of a concentrated
			 employment program described in section 117(c)(1)(C), the allotment shall be
			 calculated by counting, for that local area, the higher of—(I)the number of
			 adults in families with an income below 150 percent of the poverty line in such
			 area; or(II)the number of
			 disadvantaged adults in such area.(iv)Minimum and
			 maximum percentages and minimum allotmentsIn making allotments
			 under this subparagraph, the Secretary shall ensure the following:(I)Minimum
			 percentage and allotmentThe Secretary shall ensure that no State
			 shall receive an allotment for a fiscal year that is less than an amount based
			 on 90 percent of the allotment percentage of the State for the preceding fiscal
			 year.(II)Maximum
			 percentageSubject to subclause (I), the Secretary shall ensure
			 that no State shall receive an allotment percentage for a fiscal year that is
			 more than 130 percent of the allotment percentage of the State for the
			 preceding fiscal year.(v)Small State
			 minimum allotmentSubject to clause (iii), the Secretary shall
			 ensure that no State shall receive an allotment under this subparagraph that is
			 less than the total of—(I)3/10
			 of 1 percent of $960,000,000, from the remainder described in clause (i) for
			 the fiscal year; and(II)if the remainder
			 described in clause (i) for the fiscal year exceeds $960,000,000,
			 2/5 of 1 percent of the excess.(C)DefinitionsIn
			 this paragraph:(i)AdultThe
			 term adult means an individual who is not less than age 22 and not
			 more than age 72.(ii)Allotment
			 percentageThe term allotment percentage, used with
			 respect to fiscal year 2014 or a subsequent fiscal year, means a percentage of
			 the remainder described in subparagraph (B)(i) that is received by the State
			 involved through an allotment made under this paragraph for the fiscal year.
			 The term, used with respect to fiscal year 2013, means the percentage of the
			 amount allotted to States under section 132(b)(1)(B) of the Workforce
			 Investment Act of 1998 (as in effect on the day before the date of enactment of
			 this Act) that is received by the State involved for fiscal year 2013.(iii)Area of
			 substantial unemploymentThe term area of substantial
			 unemployment means any area that is of sufficient size and scope to
			 sustain a program of workforce investment activities carried out under this
			 subtitle and that has an average rate of unemployment of at least 6.5 percent
			 for the most recent 12 months, as determined by the Secretary. For purposes of
			 this clause, determinations of areas of substantial unemployment shall be made
			 once each fiscal year.(iv)Disadvantaged
			 adultSubject to subparagraph (D), the term disadvantaged
			 adult means an adult who received an income, or is a member of a family
			 that received a total family income, that, in relation to family size, does not
			 exceed 150 percent of the poverty line.(D)Disadvantaged
			 adult special ruleFor purposes of the formula specified in
			 clauses (ii) and (iii) of subparagraph (B), the Secretary shall, as appropriate
			 and to the extent practicable, exclude college students and members of the
			 Armed Forces from the determination of the number of disadvantaged
			 adults.(2)Dislocated
			 worker employment and training(A)Reservation for
			 outlying areas(i)In
			 generalFrom the amount made available under subsection (a)(2)(A)
			 for a fiscal year, the Secretary shall reserve not more than
			 1/4 of 1 percent of the amount appropriated under section
			 236(c) for the fiscal year to provide assistance to the outlying areas.(ii)Applicability
			 of additional requirementsFrom the amount reserved under clause
			 (i), the Secretary shall provide assistance to the outlying areas for
			 dislocated worker employment and training activities and statewide workforce
			 investment activities in accordance with the requirements of section
			 227(b)(1)(B).(B)States(i)In
			 generalThe Secretary shall allot the amount made available under
			 subsection (a)(2)(B) for that fiscal year to the States pursuant to clause (ii)
			 for dislocated worker employment and training activities and statewide
			 workforce investment activities.(ii)FormulaSubject
			 to clause (iii), of such amount, the Secretary shall allot—(I)331/3
			 percent on the basis of the relative number of unemployed individuals in each
			 State, compared to the total number of unemployed individuals in all
			 States;(II)331/3
			 percent on the basis of the relative excess number of unemployed individuals in
			 each State, compared to the total excess number of unemployed individuals in
			 all States; and(III)331/3
			 percent on the basis of the relative number of individuals in each State who
			 have been unemployed for 15 weeks or more, compared to the total number of
			 individuals in all States who have been unemployed for 15 weeks or more.(iii)Minimum and
			 maximum percentages and minimum allotmentsIn making allotments
			 under this subparagraph, the Secretary shall ensure the following:(I)Minimum
			 percentage and allotmentThe Secretary shall ensure that no State
			 shall receive an allotment for a fiscal year that is less than an amount based
			 on 90 percent of the allotment percentage of the State for the preceding fiscal
			 year.(II)Maximum
			 percentageSubject to subclause (I), the Secretary shall ensure
			 that no State shall receive an allotment percentage for a fiscal year that is
			 more than 130 percent of the allotment percentage of the State for the
			 preceding fiscal year.(C)DefinitionsIn
			 this paragraph:(i)Excess
			 numberThe term excess number means, used with
			 respect to the excess number of unemployed individuals within a State, the
			 number that represents the number of unemployed individuals in excess of 4.5
			 percent of the civilian labor force in the State.(ii)Allotment
			 percentageThe term allotment percentage, used with
			 respect to fiscal year 2014 or a subsequent fiscal year, means a percentage of
			 the amount described in subparagraph (B)(i) that is received by the State
			 involved through an allotment made under this paragraph for the fiscal year.
			 The term, used with respect to fiscal year 2013, means the percentage of the
			 amount allotted to States under section 132(b)(2)(B) of the Workforce
			 Investment Act of 1998 (as in effect on the day before the date of enactment of
			 this Act) that is received by the State involved for fiscal year 2013.(c)Reallotment(1)In
			 generalThe Secretary shall, in accordance with this subsection,
			 reallot to eligible States amounts that are made available to States from
			 allotments made under this section or a corresponding provision of the
			 Workforce Investment Act of 1998 for employment and training activities and
			 statewide workforce investment activities (referred to individually in this
			 subsection as a State allotment) and that are available for
			 reallotment.(2)AmountThe
			 amount available for reallotment for a program year for programs funded under
			 subsection (b)(1)(B) (relating to adult employment and training) or for
			 programs funded under subsection (b)(2)(B) (relating to dislocated worker
			 employment and training) is equal to the amount by which the unobligated
			 balance from State allotments to the State for adult employment and training
			 activities or dislocated worker employment and training activities,
			 respectively, at the end of the program year prior to the program year for
			 which the determination is made, exceeds 10 percent of the total amount of
			 funds available to the State for that prior program year, consisting of the
			 State allotment to the State for such prior program year (and amounts from
			 State allotments to the State, for all program years before that prior program
			 year, for adult employment and training activities or dislocated worker
			 employment and training activities, respectively, that remained
			 available).(3)ReallotmentIn
			 making reallotments to eligible States of amounts available pursuant to
			 paragraph (2) for a program year, the Secretary shall allot to each eligible
			 State an amount based on the relative amount of the State allotment under
			 paragraph (1)(B) or (2)(B), respectively, of subsection (b) for the program
			 year for which the determination is made, as compared to the total amount of
			 the State allotments under paragraph (1)(B) or (2)(B), respectively, of
			 subsection (b) for such program year.(4)EligibilityFor
			 purposes of this subsection, an eligible State means—(A)with respect to
			 funds allotted through a State allotment for adult employment and training
			 activities, a State that does not have an amount of such funds available for
			 reallotment under paragraph (2) for the program year for which the
			 determination under paragraph (2) is made; and(B)with respect to
			 funds allotted through a State allotment for dislocated worker employment and
			 training activities, a State that does not have an amount of such funds
			 available for reallotment under paragraph (2) for the program year for which
			 the determination under paragraph (2) is made.(5)ProceduresThe
			 Governor shall prescribe uniform procedures for the obligation of funds by
			 local areas within the State in order to avoid the requirement that funds be
			 made available for reallotment under this subsection. The Governor shall
			 further prescribe equitable procedures for making funds available from the
			 State and local areas in the event that a State is required to make funds
			 available for reallotment under this subsection.233.Within State
			 allocations(a)Reservations for
			 State activities(1)Statewide
			 workforce investment activitiesThe Governor shall make the
			 reservation required under section 228(a).(2)Statewide rapid
			 response activitiesThe Governor shall reserve not more than 25
			 percent of the total amount allotted to the State under section 232(b)(2)(B)
			 for a fiscal year for statewide rapid response activities described in section
			 234(a)(2)(A).(b)Within State
			 allocation(1)MethodsThe
			 Governor, acting in accordance with the State plan, and after consulting with
			 chief elected officials and local boards in the local areas, shall
			 allocate—(A)the funds that are
			 allotted to the State for adult employment and training activities and
			 statewide workforce investment activities under section 232(b)(1)(B) and are
			 not reserved under subsection (a)(1), in accordance with paragraph (2) or (3);
			 and(B)the funds that are
			 allotted to the State for dislocated worker employment and training activities
			 and statewide workforce investment activities under section 232(b)(2)(B) and
			 are not reserved under paragraph (1) or (2) of subsection (a), in accordance
			 with paragraph (2).(2)Formula
			 allocations(A)Adult employment
			 and training activities(i)AllocationIn
			 allocating the funds described in paragraph (1)(A) to local areas, a State may
			 allocate—(I)40 percent of the
			 funds on the basis described in section 232(b)(1)(B)(ii)(I);(II)25 percent of the
			 funds on the basis described in section 232(b)(1)(B)(ii)(II); and(III)35 percent of
			 the funds on the basis described in clauses (ii)(III) and (iii) of section
			 232(b)(1)(B).(ii)Minimum
			 percentageEffective at the end of the second full fiscal year
			 after the date on which a local area is designated under section 116, the local
			 area shall not receive an allocation percentage for a fiscal year that is less
			 than 90 percent of the average allocation percentage of the local area for the
			 2 preceding fiscal years. Amounts necessary for increasing such allocations to
			 local areas to comply with the preceding sentence shall be obtained by ratably
			 reducing the allocations to be made to other local areas under this
			 subparagraph.(iii)DefinitionIn
			 this subparagraph, the term allocation percentage—(I)used with respect
			 to fiscal year 2012 or 2013, means a percentage of the amount allocated to
			 local areas under paragraphs (2)(A) and (3) of section 133(b) of the Workforce
			 Investment Act of 1998 (as in effect on the day before the date of enactment of
			 this Act) that is received by the local area involved for fiscal year 2012 or
			 2013, respectively; and(II)used with respect
			 to fiscal year 2014 or a subsequent fiscal year, means a percentage of the
			 funds referred to in clause (i) that is received by the local area involved
			 through an allocation made under this subparagraph for the fiscal year.(B)Dislocated
			 worker employment and training activities(i)FormulaIn
			 allocating the funds described in paragraph (1)(B) to local areas, a State
			 shall allocate the funds based on an allocation formula prescribed by the
			 Governor of the State. Such formula may be amended by the Governor not more
			 than once for each program year. Such formula shall utilize the most
			 appropriate information available to the Governor to distribute amounts to
			 address the State’s worker readjustment assistance needs.(ii)InformationThe
			 information described in clause (i) shall include insured unemployment data,
			 unemployment concentrations, plant closing and mass layoff data, declining
			 industries data, farmer-rancher economic hardship data, and long-term
			 unemployment data.(iii)Minimum
			 percentageEffective at the end of the second full fiscal year
			 after the date on which a local area is designated under section 116, the local
			 area shall not receive an allocation percentage for a fiscal year that is less
			 than 90 percent of the average allocation percentage of the local area for the
			 2 preceding fiscal years. Amounts necessary for increasing such allocations to
			 local areas to comply with the preceding sentence shall be obtained by ratably
			 reducing the allocations to be made to other local areas under this
			 subparagraph.(iv)DefinitionIn
			 this subparagraph, the term allocation percentage—(I)used with respect
			 to fiscal year 2012 or 2013, means a percentage of the amount allocated to
			 local areas under section 133(b)(2)(B) of the Workforce Investment Act of 1998
			 (as in effect on the day before the date of enactment of this Act) that is
			 received by the local area involved for fiscal year 2012 or 2013, respectively;
			 and(II)used with respect
			 to fiscal year 2014 or a subsequent fiscal year, means a percentage of the
			 funds referred to in clause (i), received through an allocation made under this
			 subparagraph, for the fiscal year.(C)ApplicationFor
			 purposes of carrying out subparagraph (A)—(i)references in
			 clauses (ii) and (iii) of section 232(b)(1)(B) to a State shall be deemed to be
			 references to a local area; and(ii)references in
			 clauses (ii) and (iii) of section 232(b)(1)(B) to all States shall be deemed to
			 be references to all local areas in the State involved.(3)Adult employment
			 and training discretionary allocationsIn lieu of making the
			 allocation described in paragraph (2)(A), in allocating the funds described in
			 paragraph (1)(A) to local areas, a State may distribute—(A)a portion equal to
			 not less than 70 percent of the funds in accordance with paragraph (2)(A);
			 and(B)the remaining
			 portion of the funds on the basis of a formula that—(i)incorporates
			 additional factors (other than the factors described in paragraph (2)(A))
			 relating to—(I)excess poverty in
			 urban, rural, and suburban local areas; and(II)excess
			 unemployment above the State average in urban, rural, and suburban local areas;
			 and(ii)was
			 developed by the State board and approved by the Secretary as part of the State
			 plan.(4)Transfer
			 authorityA local board may transfer, if such a transfer is
			 approved by the Governor, up to and including 100 percent of the funds
			 allocated to the local area under paragraph (2)(A) or (3), and up to and
			 including 100 percent of the funds allocated to the local area under paragraph
			 (2)(B), for a fiscal year between—(A)adult employment
			 and training activities; and(B)dislocated worker
			 employment and training activities.(5)Allocation(A)In
			 generalThe Governor shall allocate the funds described in
			 paragraph (1) to local areas under paragraphs (2) and (3) for the purpose of
			 providing a single system of employment and training activities for adults and
			 dislocated workers in accordance with subsections (c) and (d) of section
			 234.(B)Additional
			 requirements(i)AdultsFunds
			 allocated under paragraph (2)(A) or (3) shall be used by a local area to
			 contribute to the costs of the one-stop delivery system described in section
			 221(e) as determined under subsections (h) and (i) of section 221 and to pay
			 for employment and training activities provided to adults in the local area,
			 consistent with section 234.(ii)Dislocated
			 workersFunds allocated under paragraph (2)(B) shall be used by a
			 local area to contribute to the costs of the one-stop delivery system described
			 in section 221(e) as determined under subsections (h) and (i) of section 221
			 and to pay for employment and training activities provided to dislocated
			 workers in the local area, consistent with section 234.(c)Reallocation
			 among local areas(1)In
			 generalThe Governor may, in accordance with this subsection,
			 reallocate to eligible local areas within the State amounts that are made
			 available to local areas from allocations made under paragraph (2)(A) or (3) of
			 subsection (b) or a corresponding provision of the Workforce Investment Act of
			 1998 for adult employment and training activities, or under subsection
			 (b)(2)(B) or a corresponding provision of the Workforce Investment Act of 1998
			 for dislocated worker employment and training activities (referred to
			 individually in this subsection as a local allocation) and that
			 are available for reallocation.(2)Amount(A)In
			 generalThe amount available for reallocation for a program year
			 for programs funded under paragraphs (2)(A) and (3) of subsection (b) (relating
			 to adult employment and training) or for programs funded under subsection
			 (b)(2)(B) (relating to dislocated worker employment and training) is equal to
			 the amount by which the balance that is unobligated and unencumbered for
			 training services at the end of the program year prior to the program year for
			 which the determination is made, exceeds 10 percent of the total amount of
			 funds available to the local area for that prior program year, consisting of
			 the local allocation to the local area for such prior program year (and amounts
			 from local allocations to the local area, for all program years before that
			 prior program year, for adult employment and training activities or dislocated
			 worker employment and training services, respectively, that remained
			 available).(B)Balance of
			 fundsFor purposes of this paragraph, the balance that is
			 unobligated and unencumbered for training services is the amount that is the
			 difference between—(i)the
			 total amount of funds available to the local area under paragraphs (2)(A) and
			 (3) of subsection (b), or subsection (b)(2)(B), respectively, for that prior
			 program year, consisting of the local allocation to the local area for such
			 prior program year (and amounts from local allocations to the local area, for
			 all program years before that prior program year, for adult employment and
			 training activities or dislocated worker employment and training activities,
			 respectively, that remained available); and(ii)the
			 amount, from that total amount of available funds, that is obligated or
			 encumbered (in accordance with generally accepted accounting principles) for
			 training services for adults or dislocated workers, respectively, during such
			 prior program year, except that for purposes of this paragraph the amount
			 included as encumbered for training services shall not exceed 10 percent of the
			 total amount of available funds described in subparagraph (A) for adult
			 employment and training activities or dislocated worker employment and training
			 activities, respectively.(3)ReallocationIn
			 making reallocations to eligible local areas of amounts available pursuant to
			 paragraph (2) for a program year, the Governor shall allocate to each eligible
			 local area within the State—(A)with respect to
			 such available amounts that were allocated under paragraph (2)(A) or (3) of
			 subsection (b), an amount based on the relative amount of the local allocation
			 under paragraph (2)(A) or (3) of subsection (b), as appropriate, for the
			 program year for which the determination is made, as compared to the total
			 amount of the local allocations under paragraph (2)(A) or (3) of subsection
			 (b), as appropriate, for such program year; and(B)with respect to
			 such available amounts that were allocated under subsection (b)(2)(B), an
			 amount based on the relative amount of the local allocation under subsection
			 (b)(2)(B) for the program year for which the determination is made, as compared
			 to the total amount of the local allocations under subsection (b)(2)(B) for
			 such program year.(4)EligibilityFor
			 purposes of this subsection, an eligible local area means—(A)with respect to
			 funds allocated through a local allocation for adult employment and training
			 activities, a local area that does not have an amount of such funds available
			 for reallocation under paragraph (2) for the program year for which the
			 determination under paragraph (2) is made; and(B)with respect to
			 funds allocated through a local allocation for dislocated worker employment and
			 training activities, a local area that does not have an amount of such funds
			 available for reallocation under paragraph (2) for the program year for which
			 the determination under paragraph (2) is made.234.Use of funds
			 for employment and training activities(a)Statewide
			 employment and training activities(1)In
			 generalFunds reserved by a Governor—(A)as described in
			 section 233(a)(2) shall be used to carry out the statewide rapid response
			 activities described in paragraph (2)(A); and(B)as described in
			 sections 228(a) and 233(a)(1)—(i)shall be used to
			 carry out the statewide employment and training activities described in
			 paragraph (2)(B); and(ii)may
			 be used to carry out any of the statewide employment and training activities
			 described in paragraph (3),regardless of whether the funds
			 were allotted to the State under section 227(b)(1) or under paragraph (1) or
			 (2) of section 232(b).(2)Required
			 statewide employment and training activities(A)Statewide rapid
			 response activities(i)In
			 generalA State shall carry out statewide rapid response
			 activities using funds reserved by the Governor for the State under section
			 233(a)(2), which activities shall include—(I)provision of rapid
			 response activities, carried out in local areas by the State or by an entity
			 designated by the State, working in conjunction with the local boards and the
			 chief elected officials for the local areas; and(II)provision of
			 additional assistance to local areas that experience disasters, mass layoffs,
			 or plant closings, or other events that precipitate substantial increases in
			 the number of unemployed individuals, carried out in local areas by the State,
			 working in conjunction with the local boards and the chief elected officials
			 for the local areas.(ii)Use of
			 unobligated fundsFunds reserved by a Governor under section
			 233(a)(2), and section 133(a)(2) of the Workforce Investment Act of 1998 (as in
			 effect on the day before the date of enactment of this Act), to carry out this
			 subparagraph that remain unobligated after the first program year for which
			 such funds were allotted may be used by the Governor to carry out statewide
			 activities authorized under subparagraph (B) or paragraph (3)(A), in addition
			 to activities under this subparagraph.(B)Statewide
			 employment and training activitiesFunds reserved by a Governor
			 under sections 228(a)(1) and 233(a)(1) and not used under paragraph (1)(A)
			 (regardless of whether the funds were allotted to the States under section
			 227(b)(1)(C) or paragraph (1)(B) or (2)(B) of section 232(b)) shall be used for
			 statewide employment and training activities, including—(i)building capacity
			 by providing assistance to—(I)State entities and
			 agencies, local areas, and one-stop partners in carrying out the activities
			 described in the State plan, including the coordination and alignment of data
			 systems used to carry out the requirements of this Act;(II)local areas for
			 carrying out the regional planning and service delivery activities required
			 under section 116(c); and(III)local areas,
			 one-stop operators, one-stop partners, and eligible providers, including the
			 development and training of staff, which may include the development and
			 training of staff to provide opportunities for individuals with barriers to
			 employment to enter in-demand industry sectors or occupations and
			 nontraditional occupations, the development of exemplary program activities,
			 and the provision of technical assistance to local areas that fail to meet
			 local performance accountability measures described in section 131(c);(ii)providing
			 assistance to local areas, in accordance with section 116(c)(1)(B);(iii)operating a
			 fiscal and management accountability information system in accordance with
			 section 131(i);(iv)carrying out
			 monitoring and oversight of activities carried out under this chapter and
			 chapter 2;(v)disseminating—(I)the State list of
			 eligible providers of training services, including eligible providers of
			 nontraditional training services and eligible providers of apprenticeship
			 programs described in section 222(a)(2)(B);(II)information
			 identifying eligible providers of on-the-job training, customized training,
			 incumbent worker training, internships, paid or unpaid work experience
			 opportunities, or transitional jobs;(III)information on
			 effective outreach to, partnerships with, and services for, business;(IV)information on
			 effective service delivery strategies to serve workers and job seekers;(V)performance
			 information and information on program costs (such as tuition and fees) for
			 participants in applicable programs, as described in subsections (d) and (h) of
			 section 222; and(VI)information on
			 physical and programmatic accessibility, in accordance with section 288 and the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), for
			 individuals with disabilities;(vi)conducting
			 evaluations under section 131(e) of activities authorized under this chapter
			 and chapter 2 in coordination with evaluations carried out by the Secretary
			 under section 270(a); and(vii)developing
			 strategies for ensuring that activities carried out under this section are
			 placing men and women in jobs, education, and training that lead to comparable
			 pay for men and women, including strategies to increase women’s participation
			 in high-wage, high-demand occupations in which women are underrepresented in
			 the State’s workforce.(3)Allowable
			 statewide employment and training activities(A)In
			 generalFunds reserved by a Governor under sections 228(a)(1) and
			 233(a)(1) and not used under paragraph (1)(A) or (2)(B) (regardless of whether
			 the funds were allotted to the State under section 227(b)(1)(C) or paragraph
			 (1)(B) or (2)(B) of section 232(b)) may be used to carry out additional
			 statewide employment and training activities, which may include—(i)implementing
			 innovative programs and strategies designed to meet the needs of businesses in
			 the State, including small businesses, which may include—(I)providing
			 incumbent worker training;(II)providing
			 customized training;(III)developing and
			 implementing industry sector strategies (including strategies involving
			 industry partnerships, regional skills alliances, industry skill panels, and
			 sectoral skills partnerships) in which representatives of multiple employers
			 for a specific industry sector or group of related occupations—(aa)collaborate to
			 address common workforce needs with suppliers, labor organizations, economic
			 development agencies, eligible providers of training services described in
			 section 222, and other entities that can provide needed supportive services
			 tailored to the needs of workers in that sector or group for a local area or
			 region;(bb)identify current
			 and expected gaps between the demand for and supply of labor and skills in that
			 sector or group for that area or region; and(cc)develop a
			 strategic plan and training efforts to address skill gaps, advance industry
			 growth and competitiveness, and improve worker productivity, retention,
			 advancement, and competitiveness;(IV)providing career
			 ladder and career pathway programs;(V)providing
			 microenterprise and entrepreneurial training and support programs;(VI)utilizing
			 effective business intermediaries;(VII)using layoff
			 aversion strategies in collaboration with appropriate economic development
			 entities, which strategies may include early identification of firms at risk of
			 layoffs, use of feasibility studies to assess the needs of and options for
			 at-risk firms, and the delivery of employment and training activities to
			 address risk factors;(VIII)providing
			 activities to improve linkages between the one-stop delivery systems in the
			 State and employers (including small employers) in the State; and(IX)providing other
			 business services and strategies that better engage employers in workforce
			 investment activities and make the workforce development system more relevant
			 to meeting the needs of State and local businesses, consistent with the
			 objectives of this title;(ii)developing
			 strategies for effectively serving individuals with barriers to employment and
			 for coordinating programs and services among one-stop partners;(iii)implementing
			 programs for displaced homemakers, which for purposes of this clause may
			 include an individual who is receiving public assistance and is within 2 years
			 of exhausting lifetime eligibility under part A of title IV of the Social
			 Security Act (42 U.S.C. 601 et seq.);(iv)implementing
			 programs to increase the number of individuals training for and placed in
			 nontraditional employment;(v)carrying out
			 activities to facilitate remote access to services, including training services
			 described in subsection (c)(4), provided through a one-stop delivery system,
			 including facilitating access through the use of technology;(vi)supporting the
			 provision of core services described in subsection (c)(2) in the one-stop
			 delivery systems in the State;(vii)coordinating
			 activities with the child welfare system to facilitate provision of services
			 for children in foster care and children who are eligible for assistance under
			 section 477 of the Social Security Act (42 U.S.C. 677);(viii)activities—(I)to improve
			 coordination of workforce investment activities, and economic development
			 activities, carried out within the State involved and to promote
			 entrepreneurial skills training and microenterprise services;(II)to improve
			 coordination of employment and training activities, child support services, and
			 assistance provided by State and local agencies carrying out part D of title IV
			 of the Social Security Act (42 U.S.C. 651 et seq.);(III)to improve
			 coordination of employment and training activities and cooperative extension
			 programs carried out by the Department of Agriculture;(IV)to improve
			 coordination of employment and training activities and programs carried out in
			 local areas for individuals with disabilities, including programs carried out
			 by State agencies relating to intellectual disabilities and developmental
			 disabilities, activities carried out by Statewide Independent Living Councils
			 established under section 705 of the Rehabilitation Act of 1973 (29 U.S.C.
			 796d), programs funded under part B of chapter 1 of title VII of such Act (29
			 U.S.C. 796e et seq.), and activities carried out by centers for independent
			 living, as defined in section 702 of such Act (29 U.S.C. 796a);(V)to develop and
			 disseminate workforce and labor market information;(VI)to improve
			 coordination of employment and training activities, and adult education and
			 literacy activities, provided by public libraries;(VII)to improve
			 coordination of activities with the corrections system to facilitate provision
			 of training services and employment opportunities that will assist ex-offenders
			 in reentering the workforce; and(VIII)to promote
			 financial literacy, including carrying out activities described in section
			 229(b)(1)(I);(ix)conducting—(I)research related
			 to meeting the employment and education needs of adult and dislocated workers;
			 and(II)demonstration
			 projects related to meeting the employment and education needs of adult and
			 dislocated workers;(x)implementing
			 promising services for workers and businesses, which may include providing
			 support for education, training, skill upgrading, and statewide networking for
			 employees to become workplace learning advisors and maintain proficiency in
			 carrying out the activities associated with such advising;(xi)providing
			 incentive grants to local areas for performance by the local areas on local
			 performance accountability measures described in section 131(b);(xii)adopting,
			 calculating, or commissioning for approval an economic self-sufficiency
			 standard for the State that specifies the income needs of families, by family
			 size, the number and ages of children in the family, and substate geographical
			 considerations; and(xiii)developing and
			 disseminating common intake procedures and related items, including
			 registration processes, materials, or software.(B)Limitation(i)In
			 generalOf the funds allotted to a State under sections 227(b)
			 and 232(b) and reserved as described in sections 228(a) and 233(a)(1) for a
			 fiscal year—(I)not more than 5
			 percent of the amount allotted under section 227(b)(1);(II)not more than 5
			 percent of the amount allotted under section 232(b)(1); and(III)not more than 5
			 percent of the amount allotted under section 232(b)(2),may be used by
			 the State for the administration of statewide youth workforce investment
			 activities carried out under section 229 and statewide employment and training
			 activities carried out under this section.(ii)Use of
			 fundsFunds made available for administrative costs under clause
			 (i) may be used for the administrative cost of any of the statewide youth
			 workforce investment activities or statewide employment and training
			 activities, regardless of whether the funds were allotted to the State under
			 section 227(b)(1) or paragraph (1) or (2) of section 232(b).(b)Local employment
			 and training activitiesFunds allocated to a local area for
			 adults under paragraph (2)(A) or (3), as appropriate, of section 233(b), and
			 funds allocated to a local area for dislocated workers under section
			 233(b)(2)(B)—(1)shall be used to
			 carry out employment and training activities described in subsection (c) for
			 adults or dislocated workers, respectively; and(2)may be used to
			 carry out employment and training activities described in subsection (d) for
			 adults or dislocated workers, respectively.(c)Required local
			 employment and training activities(1)In
			 general(A)Allocated
			 fundsFunds allocated to a local area for adults under paragraph
			 (2)(A) or (3), as appropriate, of section 233(b), and funds allocated to the
			 local area for dislocated workers under section 233(b)(2)(B), shall be
			 used—(i)to
			 establish a one-stop delivery system described in section 221(e);(ii)to
			 provide the core services described in paragraph (2) to adults and dislocated
			 workers, respectively, through the one-stop delivery system in accordance with
			 such paragraph;(iii)to
			 provide the intensive services described in paragraph (3) to adults and
			 dislocated workers, respectively, described in such paragraph;(iv)to
			 provide training services described in paragraph (4) to adults and dislocated
			 workers, respectively, described in such paragraph; and(v)to
			 designate a dedicated business liaison in the local area (whose activities may
			 be funded with funds provided under this title or from other sources) to
			 establish and develop relationships and networks with large and small employers
			 and their intermediaries.(B)Other
			 fundsConsistent with subsections (h) and (i) of section 221, a
			 portion of the funds made available under Federal law authorizing the programs
			 and activities described in section 221(b)(1)(B), including the Wagner-Peyser
			 Act (29 U.S.C. 49 et seq.), shall be used as described in clauses (i) and (ii)
			 of subparagraph (A), to the extent not inconsistent with the Federal law
			 involved.(2)Core
			 servicesFunds described in paragraph (1) shall be used to
			 provide core services, which shall be available to individuals who are adults
			 or dislocated workers through the one-stop delivery system and shall, at a
			 minimum, include—(A)determinations of
			 whether the individuals are eligible to receive assistance under this
			 subtitle;(B)outreach, intake
			 (which may include worker profiling), and orientation to the information and
			 other services available through the one-stop delivery system;(C)initial assessment
			 of skill levels (including literacy, numeracy, and English language
			 proficiency), aptitudes, abilities (including skills gaps), and supportive
			 service needs;(D)labor exchange
			 services, including—(i)job
			 search and placement assistance and, in appropriate cases, career counseling,
			 including—(I)provision of
			 information on in-demand industry sectors and occupations; and(II)provision of
			 information on nontraditional employment; and(ii)appropriate
			 recruitment and other business services on behalf of employers, including small
			 employers, in the local area, which services may include services described in
			 this subsection, such as providing information and referral to specialized
			 business services not traditionally offered through the one-stop delivery
			 system;(E)provision of
			 referrals to and coordination of activities with other programs and services,
			 including programs and services within the one-stop delivery system and, in
			 appropriate cases, other workforce development programs;(F)provision of
			 workforce and labor market employment statistics information, including the
			 provision of accurate information relating to local, regional, and national
			 labor market areas, including—(i)job
			 vacancy listings in such labor market areas;(ii)information on
			 job skills necessary to obtain the jobs described in clause (i); and(iii)information
			 relating to local occupations in demand and the earnings, skill requirements,
			 and opportunities for advancement for such occupations;(G)provision of
			 performance information and program cost information on eligible providers of
			 training services as described in section 222, provided by program, and
			 eligible providers of youth workforce investment activities described in
			 section 223, providers of adult education described in title III, providers of
			 career and technical education activities at the postsecondary level, and
			 career and technical education activities available to school dropouts, under
			 the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301
			 et seq.), and providers of vocational rehabilitation services described in
			 title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.);(H)provision of
			 information, in formats that are usable by and understandable to one-stop
			 center customers, regarding how the local area is performing on the local
			 performance accountability measures described in section 131(c) and any
			 additional performance information with respect to the one-stop delivery system
			 in the local area;(I)(i)provision of
			 information, in formats that are usable by and understandable to one-stop
			 center customers, relating to the availability of supportive services or
			 assistance, including child care, child support, medical or child health
			 assistance under title XIX or XXI of the Social Security Act (42 U.S.C. 1396 et
			 seq. and 1397aa et seq.), benefits under the supplemental nutrition assistance
			 program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et
			 seq.), assistance through the earned income tax credit under section 32 of the
			 Internal Revenue Code of 1986, and assistance under a State program for
			 temporary assistance for needy families funded under part A of title IV of the
			 Social Security Act (42 U.S.C. 601 et seq.) and other supportive services and
			 transportation provided through funds made available under such part, available
			 in the local area; and(ii)referral to the services or
			 assistance described in clause (i), as appropriate;(J)provision of
			 information and assistance regarding filing claims for unemployment
			 compensation;(K)assistance in
			 establishing eligibility for programs of financial aid assistance for training
			 and education programs that are not funded under this Act; and(L)followup services,
			 including counseling regarding the workplace, for participants in workforce
			 investment activities authorized under this subtitle who are placed in
			 unsubsidized employment, for not less than 12 months after the first day of the
			 employment, as appropriate.(3)Intensive
			 services(A)In
			 general(i)EligibilityExcept
			 as provided in clause (ii), funds allocated to a local area for adults under
			 paragraph (2)(A) or (3), as appropriate, of section 233(b), and funds allocated
			 to the local area for dislocated workers under section 233(b)(2)(B), shall be
			 used to provide intensive services to adults and dislocated workers,
			 respectively—(I)who are unemployed
			 and who, after an interview, evaluation, or assessment, have been determined by
			 a one-stop operator or one-stop partner as appropriate, to be—(aa)unlikely or
			 unable to obtain employment, that leads to economic self-sufficiency or wages
			 comparable to or higher than wages from previous employment, through core
			 services described in paragraph (2); and(bb)in
			 need of intensive services to obtain employment that leads to economic
			 self-sufficiency or wages comparable to or higher than wages from previous
			 employment; or(II)who are employed,
			 but who, after an interview, evaluation, or assessment are determined by a
			 one-stop operator or one-stop partner to be in need of such intensive services
			 to obtain or retain employment that leads to economic self-sufficiency.(ii)Use of previous
			 assessmentsA one-stop operator or one-stop partner shall not be
			 required to conduct a new interview, evaluation, or assessment of a participant
			 under clause (i) if the one-stop operator or one-stop partner determines that
			 it is appropriate to use a recent interview, evaluation, or assessment of the
			 participant conducted pursuant to another education or training program.(iii)Rule of
			 constructionNothing in this subparagraph shall be construed to
			 mean that an individual is required to receive core services prior to receiving
			 intensive services.(B)Delivery of
			 servicesSuch intensive services shall be provided through the
			 one-stop delivery system—(i)directly through
			 one-stop operators identified pursuant to section 221(d); or(ii)through contracts
			 with service providers, which may include contracts with public, private
			 for-profit, and private nonprofit service providers, approved by the local
			 board.(C)Types of
			 servicesSuch intensive services may include the
			 following:(i)Comprehensive and
			 specialized assessments of the skill levels and service needs of adults and
			 dislocated workers, which may include—(I)diagnostic testing
			 and use of other assessment tools; and(II)in-depth
			 interviewing and evaluation to identify employment barriers and appropriate
			 employment goals.(ii)Development of an
			 individual employment plan, to identify the employment goals, appropriate
			 achievement objectives, and appropriate combination of services for the
			 participant to achieve the employment goals, including providing information on
			 eligible providers of training services pursuant to paragraph (4)(F)(ii), and
			 career pathways to attain career objectives.(iii)Group
			 counseling.(iv)Individual
			 counseling.(v)Career
			 planning.(vi)Short-term
			 prevocational services, including development of learning skills, communication
			 skills, interviewing skills, punctuality, personal maintenance skills, and
			 professional conduct, to prepare individuals for unsubsidized employment or
			 training.(vii)Internships and
			 work experiences that are linked to careers.(viii)Workforce
			 preparation activities.(ix)Financial
			 literacy services, such as activities described in section 229(b)(1)(I).(x)Out-of-area job
			 search assistance and relocation assistance.(xi)English language
			 acquisition and integrated education and training programs.(4)Training
			 services(A)In
			 general(i)EligibilityExcept
			 as provided in clause (ii), funds allocated to a local area for adults under
			 paragraph (2)(A) or (3), as appropriate, of section 233(b), and funds allocated
			 to the local area for dislocated workers under section 233(b)(2)(B), shall be
			 used to provide training services to adults and dislocated workers,
			 respectively—(I)who, after an
			 interview, evaluation, or assessment, and career planning, have been determined
			 by a one-stop operator or one-stop partner, as appropriate, to—(aa)be
			 unlikely or unable to obtain or retain employment, that leads to economic
			 self-sufficiency or wages comparable to or higher than wages from previous
			 employment, through the intensive services described in paragraph (3);(bb)be in
			 need of training services to obtain or retain employment that leads to economic
			 self-sufficiency or wages comparable to or higher than wages from previous
			 employment; and(cc)have
			 the skills and qualifications to successfully participate in the selected
			 program of training services;(II)who select
			 programs of training services that are directly linked to the employment
			 opportunities in the local area or region involved or in another area to which
			 the adults or dislocated workers are willing to commute or relocate;(III)who meet the
			 requirements of subparagraph (B); and(IV)who are
			 determined to be eligible in accordance with the priority system in effect
			 under subparagraph (E).(ii)Use of previous
			 assessmentsA one-stop operator or one-stop partner shall not be
			 required to conduct a new interview, evaluation, or assessment of a participant
			 under clause (i) if the one-stop operator or one-stop partner determines that
			 it is appropriate to use a recent interview, evaluation, or assessment of the
			 participant conducted pursuant to another education or training program.(iii)Rule of
			 constructionNothing in this subparagraph shall be construed to
			 mean an individual is required to receive core or intensive services prior to
			 receiving training services.(B)Qualification(i)RequirementNotwithstanding
			 section 479B of the Higher Education Act of 1965 (20 U.S.C. 1087uu) and except
			 as provided in clause (ii), provision of such training services shall be
			 limited to individuals who—(I)are unable to
			 obtain other grant assistance for such services, including Federal Pell Grants
			 established under subpart 1 of part A of title IV of the Higher Education Act
			 of 1965 (20 U.S.C. 1070a et seq.); or(II)require
			 assistance beyond the assistance made available under other grant assistance
			 programs, including Federal Pell Grants.(ii)ReimbursementsTraining
			 services may be provided under this paragraph to an individual who otherwise
			 meets the requirements of this paragraph while an application for a Federal
			 Pell Grant is pending, except that if such individual is subsequently awarded a
			 Federal Pell Grant, appropriate reimbursement shall be made to the local area
			 from such Federal Pell Grant.(iii)ConsiderationIn
			 determining whether an individual requires assistance under clause (i)(II), a
			 one-stop operator (or one-stop partner, where appropriate) may take into
			 consideration the full cost of participating in training services, including
			 the costs of dependent care and transportation, and other appropriate
			 costs.(C)Provider
			 qualificationTraining services shall be provided through
			 providers identified in accordance with section 222.(D)Training
			 servicesTraining services may include—(i)occupational
			 skills training, including training for nontraditional employment;(ii)on-the-job
			 training;(iii)incumbent worker
			 training in accordance with subsection (d)(4);(iv)programs that
			 combine workplace training with related instruction, which may include
			 cooperative education programs;(v)training programs
			 operated by the private sector;(vi)skill upgrading
			 and retraining;(vii)entrepreneurial
			 training;(viii)transitional
			 jobs in accordance with subsection (d)(5);(ix)job
			 readiness training provided in combination with services described in any of
			 clauses (i) through (viii);(x)adult education
			 and literacy activities, including activities of English language acquisition
			 and integrated education and training programs, provided concurrently or in
			 combination with services described in any of clauses (i) through (vii);
			 and(xi)customized
			 training conducted with a commitment by an employer or group of employers to
			 employ an individual upon successful completion of the training.(E)PriorityWith
			 respect to funds allocated to a local area for adult employment and training
			 activities under paragraph (2)(A) or (3) of section 233(b), priority shall be
			 given to recipients of public assistance, other low-income individuals, and
			 individuals who are basic skills deficient for receipt of intensive services
			 and training services. The appropriate local board and the Governor shall
			 direct the one-stop operators in the local area with regard to making
			 determinations related to such priority.(F)Consumer choice
			 requirements(i)In
			 generalTraining services provided under this paragraph shall be
			 provided in a manner that maximizes consumer choice in the selection of an
			 eligible provider of such services.(ii)Eligible
			 providersEach local board, through one-stop centers, shall make
			 available the list of eligible providers of training services described in
			 section 222(d), and accompanying information, in accordance with section
			 222(d).(iii)Individual
			 training accountsAn individual who seeks training services and
			 who is eligible pursuant to subparagraph (A), may, in consultation with a
			 career planner, select an eligible provider of training services from the list
			 of providers described in clause (ii). Upon such selection, the one-stop
			 operator involved shall, to the extent practicable, refer such individual to
			 the eligible provider of training services, and arrange for payment for such
			 services through an individual training account.(iv)CoordinationEach
			 local board may, through one-stop centers, coordinate funding for individual
			 training accounts with funding from other Federal, State, local, or private job
			 training programs or sources to assist the individual in obtaining training
			 services.(G)Use of
			 individual training accounts(i)In
			 generalExcept as provided in clause (ii), training services
			 provided under this paragraph shall be provided through the use of individual
			 training accounts in accordance with this paragraph, and shall be provided to
			 eligible individuals through the one-stop delivery system.(ii)Training
			 contractsTraining services authorized under this paragraph may
			 be provided pursuant to a contract for services in lieu of an individual
			 training account if—(I)the requirements
			 of subparagraph (F) are met;(II)such services are
			 on-the-job training, customized training, incumbent worker training, or
			 transitional employment;(III)the local board
			 determines there are an insufficient number of eligible providers of training
			 services in the local area involved (such as in a rural area) to accomplish the
			 purposes of a system of individual training accounts;(IV)the local board
			 determines that there is a training services program of demonstrated
			 effectiveness offered in the local area by a community-based organization or
			 another private organization to serve individuals with barriers to employment;
			 or(V)the local board
			 determines that—(aa)it
			 would be most appropriate to award a contract to an institution of higher
			 education or other eligible provider of training services in order to
			 facilitate the training of multiple individuals in in-demand industry sectors
			 or occupations; and(bb)such
			 contract does not limit customer choice.(iii)Linkage to
			 occupations in demandTraining services provided under this
			 paragraph shall be directly linked to an in-demand industry sector or
			 occupation in the local area or region, or in another area to which an adult or
			 dislocated worker receiving such services is willing to relocate, except that a
			 local board may approve training services for occupations determined by the
			 local board to be in sectors of the economy that have a high potential for
			 sustained demand or growth in the local area.(iv)Rule of
			 constructionNothing in this paragraph shall be construed to
			 preclude the combined use of individual training accounts and contracts in the
			 provision of training services, including arrangements that allow individuals
			 receiving individual training accounts to obtain training services that are
			 contracted for under clause (ii).(H)Reimbursement
			 for on-the-job training(i)Reimbursement
			 levelFor purposes of the provision of on-the-job training under
			 this paragraph, the Governor or local board involved may increase the amount of
			 the reimbursement described in section 101(44) to an amount of up to 75 percent
			 of the wage rate of a participant for a program carried out under chapter 2 or
			 this chapter, if, respectively—(I)the Governor
			 approves the increase with respect to a program carried out with funds reserved
			 by the State under that chapter, taking into account the factors described in
			 clause (ii); or(II)the local board
			 approves the increase with respect to a program carried out with funds
			 allocated to a local area under such chapter, taking into account those
			 factors.(ii)FactorsFor
			 purposes of clause (i), the Governor or local board, respectively, shall take
			 into account factors consisting of—(I)the
			 characteristics of the participants;(II)the size of the
			 employer;(III)the quality of
			 employer-provided training and advancement opportunities; and(IV)such other
			 factors as the Governor or local board, respectively, may determine to be
			 appropriate, which may include the number of employees participating in the
			 training, wage and benefit levels of those employees (at present and
			 anticipated upon completion of the training), and relation of the training to
			 the competitiveness of a participant.(d)Permissible
			 local employment and training activities(1)In
			 general(A)ActivitiesFunds
			 allocated to a local area for adults under paragraph (2)(A) or (3), as
			 appropriate, of section 233(b), and funds allocated to the local area for
			 dislocated workers under section 233(b)(2)(B), may be used to provide, through
			 the one-stop delivery system involved (and through collaboration with the local
			 board, for the purpose of the activities described in clauses (ix) and
			 (xi))—(i)customized
			 screening and referral of qualified participants in training services described
			 in subsection (c)(4) to employers;(ii)customized
			 employment-related services to employers, employer associations, or other such
			 organizations on a fee-for-service basis;(iii)customer support
			 to enable individuals with barriers to employment (including individuals with
			 disabilities) and veterans, to navigate among multiple services and activities
			 for such populations;(iv)technical
			 assistance and capacity building for one-stop operators, one-stop partners, and
			 eligible providers of training services, regarding the provision of services to
			 individuals with disabilities in local areas, including the development and
			 training of staff, the provision of outreach, intake, assessments, and service
			 delivery, the coordination of services across providers and programs, and the
			 development of performance accountability measures;(v)employment and
			 training activities provided in coordination with child support enforcement
			 activities of the State and local agencies carrying out part D of title IV of
			 the Social Security Act (42 U.S.C. 651 et seq.);(vi)activities to
			 improve coordination of employment and training activities, child support
			 services, and assistance, provided by State and local agencies carrying out
			 part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.);(vii)activities to
			 improve coordination between employment and training activities and cooperative
			 extension programs carried out by the Department of Agriculture;(viii)activities to
			 facilitate remote access to services provided through a one-stop delivery
			 system, including facilitating access through the use of technology;(ix)activities—(I)to improve
			 coordination between workforce investment activities and economic development
			 activities carried out within the local area involved, and to promote
			 entrepreneurial skills training and microenterprise services;(II)to improve
			 services and linkages between the local workforce investment system (including
			 the local one-stop delivery system) and employers, including small employers,
			 in the local area, through services described in this section; and(III)to strengthen
			 linkages between the one-stop delivery system and unemployment insurance
			 programs;(x)training programs
			 for displaced homemakers and for individuals training for nontraditional
			 occupations, in conjunction with programs operated in the local area;(xi)activities to
			 provide business services and strategies that meet the workforce investment
			 needs of area employers, as determined by the local board, consistent with the
			 local plan under section 118, which services—(I)may be provided
			 through effective business intermediaries working in conjunction with the local
			 board, and may also be provided on a fee-for-service basis or through the
			 leveraging of economic development, philanthropic, and other public and private
			 resources in a manner determined appropriate by the local board; and(II)may
			 include—(aa)identifying and
			 disseminating to business, educators, and job seekers, information related to
			 the workforce, economic and community development needs, and opportunities
			 presented by the local economy;(bb)developing and
			 implementing industry sector strategies (including strategies involving
			 industry partnerships, regional skills alliances, industry skill panels, and
			 sectoral skills partnerships) in which representatives of multiple employers
			 for a specific industry sector or group of related occupations—(AA)collaborate to
			 address common workforce needs with suppliers, labor organizations, economic
			 development agencies, eligible providers of training services described in
			 section 222, and other entities that can provide needed supportive services
			 tailored to the needs of workers in that sector or group for a local area or
			 region;(BB)identify current
			 and expected gaps between the demand for and supply of labor and skills in that
			 sector or group for that area or region; and(CC)develop a
			 strategic plan and training efforts to address skill gaps, advance industry
			 growth and competitiveness, and improve worker productivity, retention,
			 advancement, and competitiveness;(cc)developing and
			 delivering innovative workforce investment services and strategies for area
			 employers, which may include career ladder, skills upgrading, skill standard
			 development and certification for recognized postsecondary credential or other
			 employer use, apprenticeship, and other effective initiatives for meeting the
			 workforce investment needs of area employers and workers;(dd)participation, of
			 appropriate personnel of area employers, in seminars and classes offered in
			 partnership with relevant organizations focusing on the workforce-related needs
			 of area employers and job seekers;(ee)training,
			 consulting, needs analysis, and brokering services for area employers,
			 including the organization and aggregation of training for individual employers
			 and coalitions of employers with similar interests, products, or workforce
			 needs, except that services described in this item may be paid for with funds
			 other than those provided under this title;(ff)assistance to
			 area employers in managing reductions in force in coordination with rapid
			 response activities provided under subsection (a)(2)(A) and with strategies for
			 the aversion of layoffs, which strategies may include early identification of
			 firms at risk of layoffs, use of feasibility studies to assess the needs of and
			 options for at-risk firms, and the delivery of employment and training
			 activities to address risk factors;(gg)the
			 marketing of business services offered under this title, to appropriate area
			 employers, including small and mid-sized employers;(hh)information
			 referral on concerns affecting local employers; and(ii)other
			 business services and strategies that better engage employers in workforce
			 investment activities and make the workforce investment system more relevant to
			 meeting the needs of local businesses, as determined by the local board to be
			 consistent with the objectives of this title;(xii)activities to
			 adjust the economic self-sufficiency standards referred to in subsection
			 (a)(3)(A)(xii) for local factors, or activities to adopt, calculate, or
			 commission for approval, economic self-sufficiency standards for the local
			 areas that specify the income needs of families, by family size, the number and
			 ages of children in the family, and substate geographical
			 considerations;(xiii)improved
			 coordination between employment and training activities and programs carried
			 out in the local area for individuals with disabilities, including programs
			 carried out by State agencies relating to intellectual disabilities and
			 developmental disabilities, activities carried out by Statewide Independent
			 Living Councils established under section 705 of the Rehabilitation Act of 1973
			 (29 U.S.C. 796d), programs funded under part B of chapter 1 of title VII of
			 such Act (29 U.S.C. 796e et seq.), and activities carried out by centers for
			 independent living, as defined in section 702 of such Act (29 U.S.C. 796a);
			 and(xiv)implementation
			 of promising services to workers and businesses, which may include support for
			 education, training, skill upgrading, and statewide networking for employees to
			 become workplace learning advisors and maintain proficiency in carrying out the
			 activities associated with such advising.(B)Work support
			 activities for low-wage workers(i)In
			 generalFunds allocated to a local area for adults under
			 paragraph (2)(A) or (3), as appropriate, of section 233(b), and funds allocated
			 to the local area for dislocated workers under section 233(b)(2)(B), may be
			 used to provide, through the one-stop delivery system involved, work support
			 activities designed to assist low-wage workers in retaining and enhancing
			 employment. The one-stop partners of the system shall coordinate the
			 appropriate programs and resources of the partners with the activities and
			 resources provided under this subparagraph.(ii)ActivitiesThe
			 work support activities described in clause (i) may include the provision of
			 activities described in this section through the one-stop delivery system in a
			 manner that enhances the opportunities of such workers to participate in the
			 activities, such as the provision of activities described in this section
			 during nontraditional hours and the provision of onsite child care while such
			 activities are being provided.(2)Supportive
			 servicesFunds allocated to a local area for adults under
			 paragraph (2)(A) or (3), as appropriate, of section 233(b), and funds allocated
			 to the local area for dislocated workers under section 233(b)(2)(B), may be
			 used to provide supportive services to adults and dislocated workers,
			 respectively—(A)who are
			 participating in programs with activities authorized in any of paragraphs (2),
			 (3), or (4) of subsection (c); and(B)who are unable to
			 obtain such supportive services through other programs providing such
			 services.(3)Needs-related
			 payments(A)In
			 generalFunds allocated to a local area for adults under
			 paragraph (2)(A) or (3), as appropriate, of section 233(b), and funds allocated
			 to the local area for dislocated workers under section 233(b)(2)(B), may be
			 used to provide needs-related payments to adults and dislocated workers,
			 respectively, who are unemployed and do not qualify for (or have ceased to
			 qualify for) unemployment compensation for the purpose of enabling such
			 individuals to participate in programs of training services under subsection
			 (c)(4).(B)Additional
			 eligibility requirementsIn addition to the requirements
			 contained in subparagraph (A), a dislocated worker who has ceased to qualify
			 for unemployment compensation may be eligible to receive needs-related payments
			 under this paragraph only if such worker was enrolled in the training
			 services—(i)by
			 the end of the 13th week after the most recent layoff that resulted in a
			 determination of the worker’s eligibility for employment and training
			 activities for dislocated workers under this subtitle; or(ii)if
			 later, by the end of the 8th week after the worker is informed that a
			 short-term layoff will exceed 6 months.(C)Level of
			 paymentsThe level of a needs-related payment made to a
			 dislocated worker under this paragraph shall not exceed the greater of—(i)the
			 applicable level of unemployment compensation; or(ii)if
			 such worker did not qualify for unemployment compensation, an amount equal to
			 the poverty line, for an equivalent period, which amount shall be adjusted to
			 reflect changes in total family income.(4)Incumbent worker
			 training programs(A)In
			 general(i)Standard
			 reservation of fundsExcept as provided in clause (ii), the local
			 board may reserve and use not more than 15 percent of the funds allocated to
			 the local area involved under section 233(b) to pay for the Federal share of
			 the cost of providing training through a training program for incumbent
			 workers, carried out in accordance with this paragraph.(ii)Increased
			 reservation of fundsIf the local board determines that there is
			 sufficient evidence that use of the funds reserved under clause (i) led to
			 employee retention by and contributed to creation of new jobs with employers
			 that participated in incumbent worker training programs, the local board may
			 reserve and use not more than a total of 20 percent of such funds to pay for
			 the Federal share of such cost.(iii)Determination
			 of eligibilityFor the purpose of determining the eligibility of
			 an employer to receive funding under clause (i), the local board shall take
			 into account factors consisting of—(I)the
			 characteristics of the participants in the program;(II)the relationship
			 of the training to the competitiveness of a participant and the employer;
			 and(III)such other
			 factors as the local board may determine to be appropriate, which may include
			 the number of employees participating in the training, the wage and benefit
			 levels of those employees (at present and anticipated upon completion of the
			 training), and the existence of other training and advancement opportunities
			 provided by the employer.(iv)Statewide
			 impactThe Governor or State board involved may make
			 recommendations to the local board for providing incumbent worker training that
			 has statewide impact.(B)Training
			 activitiesThe training program for incumbent workers carried out
			 under this paragraph shall be carried out by the local board in conjunction
			 with the employers or groups of employers of such workers (which may include
			 employers in partnership with other entities for the purposes of delivering
			 training) for the purpose of assisting such workers in obtaining the skills
			 necessary to retain employment or avert layoffs.(C)Employer payment
			 of non-federal shareEmployers participating in the program
			 carried out under this paragraph shall be required to pay for the non-Federal
			 share of the cost of providing the training to incumbent workers of the
			 employers.(D)Non-federal
			 share(i)FactorsSubject
			 to clause (ii), the local board shall establish the non-Federal share of such
			 cost (taking into consideration such other factors as the number of employees
			 participating in the training), the wage and benefit levels of the employees
			 (at the beginning and anticipated upon completion of the training), the
			 relationship of the training to the competitiveness of the employer and
			 employees, and the availability of other employer-provided training and
			 advancement opportunities.(ii)LimitsThe
			 non-Federal share shall not be less than—(I)10 percent of the
			 cost, for employers with not more than 50 employees;(II)25 percent of the
			 cost, for employers with more than 50 employees but not more than 100
			 employees; and(III)50 percent of
			 the cost, for employers with more than 100 employees.(iii)Calculation of
			 employer shareThe non-Federal share provided by an employer
			 participating in the program may include the amount of the wages paid by the
			 employer to a worker while the worker is attending a training program under
			 this paragraph. The employer may provide the share in cash or in kind, fairly
			 evaluated.(5)Transitional
			 jobsThe local board may use not more than 10 percent of the
			 funds allocated to the local area involved under section 233(b) to provide
			 transitional jobs under subsection (c)(4) that—(A)are time-limited
			 work experiences that are subsidized and are in the public, private, or
			 nonprofit sectors for individuals with barriers to employment who are
			 chronically unemployed or have an inconsistent work history;(B)are combined with
			 comprehensive employment and supportive services; and(C)are designed to
			 assist the individuals described in subparagraph (A) to establish a work
			 history, demonstrate success in the workplace, and develop the skills that lead
			 to entry into and retention in unsubsidized employment.4General workforce
			 investment provisions236.Authorization
			 of appropriations(a)Youth workforce
			 investment activitiesThere are authorized to be appropriated to
			 carry out the activities described in section 227(a), such sums as may be
			 necessary for each of fiscal years 2014 through 2018.(b)Adult employment
			 and training activitiesThere are authorized to be appropriated
			 to carry out the activities described in section 232(a)(1), such sums as may be
			 necessary for each of fiscal years 2014 through 2018.(c)Dislocated
			 worker employment and training activitiesThere are authorized to
			 be appropriated to carry out the activities described in section 232(a)(2),
			 such sums as may be necessary for each of fiscal years 2014 through
			 2018.CJob Corps241.PurposesThe purposes of this subtitle are—(1)to maintain a
			 national Job Corps program, carried out in partnership with States and
			 communities, to—(A)assist eligible
			 youth to connect to the labor force by providing them with intensive social,
			 academic, career and technical education, and service-learning opportunities,
			 in primarily residential centers, in order for such youth to obtain secondary
			 school diplomas or recognized postsecondary credentials leading to—(i)successful
			 careers, in in-demand industry sectors or occupations or the Armed Forces, that
			 will result in economic self-sufficiency and opportunities for advancement;
			 or(ii)enrollment in
			 postsecondary education, including an apprenticeship program; and(B)support
			 responsible citizenship;(2)to set forth
			 standards and procedures for selecting individuals as enrollees in the Job
			 Corps;(3)to authorize the
			 establishment of Job Corps centers in which enrollees will participate in
			 intensive programs of activities described in this subtitle; and(4)to prescribe
			 various other powers, duties, and responsibilities incident to the operation
			 and continuing development of the Job Corps.242.DefinitionsIn this subtitle:(1)Applicable local
			 boardThe term applicable local board means a local
			 board—(A)that provides
			 information for a Job Corps center on local employment opportunities and the
			 job skills needed to obtain the opportunities; and(B)that serves
			 communities in which the graduates of the Job Corps center seek
			 employment.(2)Applicable
			 one-stop centerThe term applicable one-stop center
			 means a one-stop center that provides services, such as referral, assessment,
			 recruitment, and placement, to support the purposes of the Job Corps.(3)EnrolleeThe
			 term enrollee means an individual who has voluntarily applied for,
			 been selected for, and enrolled in the Job Corps program, and remains with the
			 program, but has not yet become a graduate.(4)Former
			 enrolleeThe term former enrollee means an
			 individual who has voluntarily applied for, been selected for, and enrolled in
			 the Job Corps program, but left the program prior to becoming a
			 graduate.(5)GraduateThe
			 term graduate means an individual who has voluntarily applied for,
			 been selected for, and enrolled in the Job Corps program and who, as a result
			 of participation in the Job Corps program, has received a secondary school
			 diploma or recognized equivalent, or completed the requirements of a career and
			 technical education and training program that prepares individuals for
			 employment leading to economic self-sufficiency or entrance into postsecondary
			 education or training.(6)Job
			 corpsThe term Job Corps means the Job Corps
			 described in section 243.(7)Job corps
			 centerThe term Job Corps center means a center
			 described in section 247.(8)OperatorThe
			 term operator means an entity selected under this subtitle to
			 operate a Job Corps center.(9)RegionThe
			 term region means an area defined by the Secretary.(10)Service
			 providerThe term service provider means an entity
			 selected under this subtitle to provide services described in this subtitle to
			 a Job Corps center.243.EstablishmentThere shall be within the Department of
			 Labor a Job Corps.244.Individuals
			 eligible for the Job Corps(a)In
			 generalTo be eligible to become an enrollee, an individual shall
			 be—(1)not less than age
			 16 and not more than age 21 on the date of enrollment, except that—(A)not more than 20
			 percent of the individuals enrolled in the Job Corps may be not less than age
			 22 and not more than age 24 on the date of enrollment; and(B)either such
			 maximum age limitation may be waived by the Secretary, in accordance with
			 regulations of the Secretary, in the case of an individual with a
			 disability;(2)a
			 low-income individual; and(3)an individual who
			 is one or more of the following:(A)Basic skills
			 deficient.(B)A school
			 dropout.(C)A homeless
			 individual (as defined in section 41403(6) of the Violence Against Women Act of
			 1994 (42 U.S.C. 14043e–2(6)), except that clauses (i)(IV) and (iii) of
			 subparagraph (B) of such section shall not apply), a homeless child or youth
			 (as defined in section 725(2) of the McKinney-Vento Homeless Assistance Act (42
			 U.S.C. 11434a(2)), except that subparagraph (B)(iv) of such section shall not
			 apply), a runaway, an individual in foster care, or an individual who was in
			 foster care and has aged out of the foster care system.(D)A parent.(E)An individual who
			 requires additional education, career and technical education or training, or
			 workforce preparation skills to be able to obtain and retain employment that
			 leads to economic self-sufficiency.(b)Special rule for
			 veteransNotwithstanding the requirement of subsection (a)(2), a
			 veteran of the Armed Forces shall be eligible to become an enrollee under
			 subsection (a) if the individual—(1)meets the
			 requirements of paragraphs (1) and (3) of such subsection; and(2)does not meet the
			 requirement of subsection (a)(2) because the military income earned by such
			 individual within the 6-month period prior to the individual’s application for
			 Job Corps prevents the individual from meeting such requirement.245.Recruitment,
			 screening, selection, and assignment of enrollees(a)Standards and
			 procedures(1)In
			 generalThe Secretary shall prescribe specific standards and
			 procedures for the recruitment, screening, and selection of eligible applicants
			 for the Job Corps, after considering recommendations from Governors of States,
			 local boards, and other interested parties.(2)MethodsIn
			 prescribing standards and procedures under paragraph (1), the Secretary, at a
			 minimum, shall—(A)prescribe
			 procedures for informing enrollees that drug tests will be administered to the
			 enrollees and the results received within 45 days after the enrollees enroll in
			 the Job Corps;(B)establish
			 standards for recruitment of Job Corps applicants;(C)establish
			 standards and procedures for—(i)determining, for
			 each applicant, whether the educational and career and technical education and
			 training needs of the applicant can best be met through the Job Corps program
			 or an alternative program in the community in which the applicant resides;
			 and(ii)obtaining from
			 each applicant pertinent data relating to background, needs, and interests for
			 determining eligibility and potential assignment;(D)where appropriate,
			 take measures to improve the professional capability of the individuals
			 conducting screening of the applicants; and(E)assure appropriate
			 representation of enrollees from urban areas and from rural areas.(3)ImplementationTo
			 the extent practicable, the standards and procedures shall be implemented
			 through arrangements with—(A)applicable
			 one-stop centers;(B)community action
			 agencies, business organizations, and labor organizations;(C)agencies and
			 individuals that have contact with youth over substantial periods of time and
			 are able to offer reliable information about the needs and problems of youth;
			 and(D)child welfare
			 agencies that are responsible for children in foster care and children eligible
			 for assistance under section 477 of the Social Security Act (42 U.S.C.
			 677).(4)ConsultationThe
			 standards and procedures shall provide for necessary consultation with
			 individuals and organizations, including court, probation, parole, law
			 enforcement, education, welfare, and medical authorities and advisers.(5)ReimbursementThe
			 Secretary is authorized to enter into contracts with and make payments to
			 individuals and organizations for the cost of conducting recruitment,
			 screening, and selection of eligible applicants for the Job Corps, as provided
			 for in this section. The Secretary shall make no payment to any individual or
			 organization solely as compensation for referring the names of applicants for
			 the Job Corps.(b)Special
			 limitations on selection(1)In
			 generalNo individual shall be selected as an enrollee unless the
			 individual or organization implementing the standards and procedures described
			 in subsection (a) determines that—(A)there is a
			 reasonable expectation that the individual considered for selection can
			 participate successfully in group situations and activities, and is not likely
			 to engage in behavior that would prevent other enrollees from receiving the
			 benefit of the Job Corps program or be incompatible with the maintenance of
			 sound discipline and satisfactory relationships between the Job Corps center to
			 which the individual might be assigned and communities surrounding the Job
			 Corps center;(B)the individual
			 manifests a basic understanding of both the rules to which the individual will
			 be subject and of the consequences of failure to observe the rules, and agrees
			 to comply with such rules; and(C)the individual has
			 passed a background check conducted in accordance with procedures established
			 by the Secretary.(2)Individuals on
			 probation, parole, or supervised releaseAn individual on
			 probation, parole, or supervised release may be selected as an enrollee only if
			 release from the supervision of the probation or parole official involved is
			 satisfactory to the official and the Secretary and does not violate applicable
			 laws (including regulations). No individual shall be denied a position in the
			 Job Corps solely on the basis of individual contact with the criminal justice
			 system.(c)Assignment
			 plan(1)In
			 generalEvery 2 years, the Secretary shall develop and implement
			 a plan for assigning enrollees to Job Corps centers. In developing the plan,
			 the Secretary shall, based on the analysis described in paragraph (2),
			 establish targets, applicable to each Job Corps center, for—(A)the maximum
			 attainable percentage of enrollees at the Job Corps center that reside in the
			 State in which the center is located; and(B)the maximum
			 attainable percentage of enrollees at the Job Corps center that reside in the
			 region in which the center is located, and in surrounding regions.(2)AnalysisIn
			 order to develop the plan described in paragraph (1), every 2 years the
			 Secretary, in consultation with operators of Job Corps centers, shall analyze
			 relevant factors relating to each Job Corps center, including—(A)the size of the
			 population of individuals eligible to participate in Job Corps in the State and
			 region in which the Job Corps center is located, and in surrounding
			 regions;(B)the relative
			 demand for participation in the Job Corps in the State and region, and in
			 surrounding regions;(C)the capacity and
			 utilization of the Job Corps center, including the education, training, and
			 supportive services provided through the center; and(D)the performance of
			 the Job Corps center relating to the expected levels of performance for the
			 indicators described in section 259(c)(1), and whether any actions have been
			 taken with respect to such center pursuant to paragraphs (2) and (3) of section
			 259(f).(d)Assignment of
			 individual enrollees(1)In
			 generalAfter an individual has been selected for the Job Corps
			 in accordance with the standards and procedures of the Secretary under
			 subsection (a), the enrollee shall be assigned to the Job Corps center that
			 offers the type of career and technical education and training selected by the
			 individual and, among the centers that offer such education and training, is
			 closest to the home of the individual. The Secretary may waive this requirement
			 if—(A)the enrollee would
			 be unduly delayed in participating in the Job Corps program because the closest
			 center is operating at full capacity; or(B)the parent or
			 guardian of the enrollee requests assignment of the enrollee to another Job
			 Corps center due to circumstances in the community of the enrollee that would
			 impair prospects for successful participation in the Job Corps program.(2)Enrollees who
			 are younger than 18An enrollee who is younger than 18 shall not
			 be assigned to a Job Corps center other than the center closest to the home
			 that offers the career and technical education and training desired by the
			 enrollee pursuant to paragraph (1) if the parent or guardian of the enrollee
			 objects to the assignment.246.Enrollment(a)Relationship
			 between enrollment and military obligationsEnrollment in the Job
			 Corps shall not relieve any individual of obligations under the Military
			 Selective Service Act (50 U.S.C. App. 451 et seq.).(b)Period of
			 enrollmentNo individual may be enrolled in the Job Corps for
			 more than 2 years, except—(1)in a case in which
			 completion of an advanced career training program under section 248(c) would
			 require an individual to participate in the Job Corps for not more than one
			 additional year;(2)in the case of an
			 individual with a disability who would reasonably be expected to meet the
			 standards for a Job Corps graduate, as defined under section 242(5), if allowed
			 to participate in the Job Corps for not more than 1 additional year;(3)in the case of an
			 individual who participates in national service, as authorized by a Civilian
			 Conservation Center program, who would be granted an enrollment extension in
			 the Job Corps for the amount of time equal to the period of national service;
			 or(4)as the Secretary
			 may authorize in a special case.247.Job Corps
			 centers(a)Operators and
			 service providers(1)Eligible
			 entities(A)OperatorsThe
			 Secretary shall enter into an agreement with a Federal, State, or local agency,
			 an area career and technical education school, a residential career and
			 technical education school, or a private organization, for the operation of
			 each Job Corps center.(B)ProvidersThe
			 Secretary may enter into an agreement with a local entity, or other entity with
			 the necessary capacity, to provide activities described in this subtitle to a
			 Job Corps center.(2)Selection
			 process(A)Competitive
			 basisExcept as provided in subsections (a) and (b) of section
			 3304 of title 41, United States Code, the Secretary shall select on a
			 competitive basis an entity to operate a Job Corps center and entities to
			 provide activities described in this subtitle to the Job Corps center. In
			 developing a solicitation for an operator or service provider, the Secretary
			 shall consult with the Governor of the State in which the center is located,
			 the industry council for the Job Corps center (if established), and the
			 applicable local board regarding the contents of such solicitation, including
			 elements that will promote the consistency of the activities carried out
			 through the center with the objectives set forth in the State plan or in a
			 local plan.(B)Recommendations
			 and considerations(i)OperatorsIn
			 selecting an entity to operate a Job Corps center, the Secretary shall
			 consider—(I)the ability of the
			 entity to coordinate the activities carried out through the Job Corps center
			 with activities carried out under the appropriate State plan and local
			 plans;(II)the degree to
			 which the career and technical education and training that the entity proposes
			 for the center reflects employment opportunities in the local areas in which
			 enrollees at the center intend to seek employment;(III)the degree to
			 which the entity demonstrates relationships with the surrounding communities,
			 employers, labor organizations, workforce boards, applicable one-stop centers,
			 and State and region in which the center is located; and(IV)the performance
			 of the entity, if any, relating to operating or providing activities described
			 in this subtitle to a Job Corps center, including the entity's demonstrated
			 effectiveness in assisting individuals in achieving the primary indicators of
			 performance for eligible youth described in section 131(b)(2)(A)(ii).(ii)ProvidersIn
			 selecting a service provider for a Job Corps center, the Secretary shall
			 consider the factors described in subclauses (I) through (IV) of clause (i), as
			 appropriate.(b)Character and
			 activitiesJob Corps centers may be residential or nonresidential
			 in character, and shall be designed and operated so as to provide enrollees, in
			 a well-supervised setting, with access to activities described in this
			 subtitle. In any year, no more than 20 percent of the individuals enrolled in
			 the Job Corps may be nonresidential participants in the Job Corps.(c)Civilian
			 conservation centers(1)In
			 generalThe Job Corps centers may include Civilian Conservation
			 Centers, operated under an agreement between the Secretary of Labor and the
			 Secretary of Agriculture, that are located primarily in rural areas. Such
			 centers shall provide, in addition to academics, career and technical education
			 and training, and workforce preparation skills training, programs of work
			 experience to conserve, develop, or manage public natural resources or public
			 recreational areas or to develop community projects in the public
			 interest.(2)Assistance
			 during disastersEnrollees in Civilian Conservation Centers may
			 provide assistance in addressing national, State, and local disasters,
			 consistent with current child labor laws and regulations. The Secretary of
			 Agriculture shall ensure that with respect to the provision of such assistance
			 the enrollees are properly trained, equipped, supervised, and dispatched
			 consistent with standards for the conservation and rehabilitation of wildlife
			 established under the Fish and Wildlife Coordination Act (16 U.S.C. 661 et
			 seq.).(3)National
			 liaisonThe Secretary of Agriculture shall designate a Job Corps
			 National Liaison to support the agreement under this section between the
			 Departments of Labor and Agriculture.(d)Indian
			 tribes(1)General
			 authorityThe Secretary may enter into agreements with Indian
			 tribes to operate Job Corps centers for Indians.(2)DefinitionsIn
			 this subsection, the terms Indian and Indian tribe
			 have the meanings given such terms in subsections (d) and (e), respectively, of
			 section 4 of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C. 450b).248.Program
			 activities(a)Activities
			 provided by job corps centers(1)In
			 generalEach Job Corps center shall provide enrollees with an
			 intensive, well organized, and fully supervised program of education, including
			 English language acquisition programs, career and technical education and
			 training, work experience, work-based learning, recreational activities,
			 physical rehabilitation and development, driver's education, and counseling,
			 which may include information about financial literacy. Each Job Corps center
			 shall provide enrollees assigned to the center with access to core services
			 described in section 234(c)(2) and the intensive services described in section
			 234(c)(3).(2)Relationship to
			 opportunitiesThe activities provided under this subsection shall
			 be targeted to helping enrollees, on completion of their enrollment—(A)secure and
			 maintain meaningful unsubsidized employment;(B)enroll in and
			 complete secondary education or postsecondary education or training programs,
			 including other suitable career and technical education and training, and
			 apprenticeship programs; or(C)satisfy Armed
			 Forces requirements.(3)Link to
			 employment opportunitiesThe career and technical education and
			 training provided shall be linked to the employment opportunities in the local
			 area in which the enrollee intends to seek employment after graduation.(b)Academic and
			 career and technical education and trainingThe Secretary may
			 arrange for career and technical education and training of enrollees through
			 local public or private educational agencies, career and technical educational
			 institutions, technical institutes, or national service providers, whenever
			 such entities provide education and training substantially equivalent in cost
			 and quality to that which the Secretary could provide through other
			 means.(c)Advanced career
			 training programs(1)In
			 generalThe Secretary may arrange for programs of advanced career
			 training for selected enrollees in which the enrollees may continue to
			 participate for a period of not to exceed 1 year in addition to the period of
			 participation to which the enrollees would otherwise be limited. The advanced
			 career training may be provided through the eligible providers of training
			 services identified under section 222.(2)BenefitsDuring
			 the period of participation in an advanced career training program, an enrollee
			 shall be eligible for full Job Corps benefits, or a monthly stipend equal to
			 the average value of the residential support, food, allowances, and other
			 benefits provided to enrollees assigned to residential Job Corps
			 centers.(3)DemonstrationThe
			 Secretary shall develop standards by which any operator seeking to enroll
			 additional enrollees in an advanced career training program shall demonstrate
			 that participants in such program have achieved a satisfactory rate of
			 completion and placement in training-related jobs before the operator may carry
			 out such additional enrollment.(d)Graduate
			 servicesIn order to promote the retention of graduates in
			 employment or postsecondary education, the Secretary shall arrange for the
			 provision of job placement and support services to graduates for up to 12
			 months after the date of graduation. Multiple resources, including one-stop
			 partners, may support the provision of these services, including services from
			 the State vocational rehabilitation agency to supplement job placement and job
			 development efforts for Job Corps graduates who are individuals with
			 disabilities.(e)Child
			 careThe Secretary shall, to the extent practicable, provide
			 child care at or near Job Corps centers, for individuals who require child care
			 for their children in order to participate in the Job Corps.249.Counseling and
			 job placement(a)Assessment and
			 counselingThe Secretary shall arrange for assessment and
			 counseling for each enrollee at regular intervals to measure progress in the
			 academic and career and technical education and training programs carried out
			 through the Job Corps.(b)PlacementThe
			 Secretary shall arrange for assessment and counseling for enrollees prior to
			 their scheduled graduations to determine their capabilities and, based on their
			 capabilities, shall make every effort to arrange to place the enrollees in
			 employment leading to economic self-sufficiency for which the enrollees are
			 trained or to assist the enrollees in participating in further activities
			 described in this subtitle. In arranging for the placement of graduates in
			 jobs, the Secretary shall utilize the one-stop delivery system to the maximum
			 extent practicable.(c)Status and
			 progressThe Secretary shall determine the status and progress of
			 enrollees scheduled for graduation and make every effort to assure that their
			 needs for further activities described in this subtitle are met.(d)Services to
			 former enrolleesThe Secretary may provide such services as the
			 Secretary determines to be appropriate under this subtitle to former
			 enrollees.250.Support(a)Personal
			 allowancesThe Secretary may provide enrollees assigned to Job
			 Corps centers with such personal allowances as the Secretary may determine to
			 be necessary or appropriate to meet the needs of the enrollees.(b)Transition
			 allowancesThe Secretary shall arrange for a transition allowance
			 to be paid to graduates. The transition allowance shall be incentive-based to
			 reflect a graduate’s completion of academic, career and technical education or
			 training, and attainment of recognized postsecondary credentials.(c)Transition
			 supportThe Secretary may arrange for the provision of 3 months
			 of employment services for former enrollees.251.Operating
			 plan(a)In
			 generalThe provisions of the contract between the Secretary and
			 an entity selected to operate a Job Corps center shall, at a minimum, serve as
			 an operating plan for the Job Corps center.(b)Additional
			 informationThe Secretary may require the operator, in order to
			 remain eligible to operate the Job Corps center, to submit such additional
			 information as the Secretary may require, which shall be considered part of the
			 operating plan.(c)AvailabilityThe
			 Secretary shall make the operating plan described in subsections (a) and (b),
			 excluding any proprietary information, available to the public.252.Standards of
			 conduct(a)Provision and
			 enforcementThe Secretary shall provide, and directors of Job
			 Corps centers shall stringently enforce, standards of conduct within the
			 centers. Such standards of conduct shall include provisions forbidding the
			 actions described in subsection (b)(2)(A).(b)Disciplinary
			 measures(1)In
			 generalTo promote the proper behavioral standards in the Job
			 Corps, the directors of Job Corps centers shall have the authority to take
			 appropriate disciplinary measures against enrollees if such a director
			 determines that an enrollee has committed a violation of the standards of
			 conduct. The director shall dismiss the enrollee from the Job Corps if the
			 director determines that the retention of the enrollee in the Job Corps will
			 jeopardize the enforcement of such standards, threaten the safety of staff,
			 students, or the local community, or diminish the opportunities of other
			 enrollees.(2)Zero tolerance
			 policy and drug testing(A)GuidelinesThe
			 Secretary shall adopt guidelines establishing a zero tolerance policy for an
			 act of violence, for use, sale, or possession of a controlled substance, for
			 abuse of alcohol, or for other illegal or disruptive activity.(B)Drug
			 testingThe Secretary shall require drug testing of all enrollees
			 for controlled substances in accordance with procedures prescribed by the
			 Secretary under section 245(a).(C)DefinitionsIn
			 this paragraph:(i)Controlled
			 substanceThe term controlled substance has the
			 meaning given the term in section 102 of the Controlled Substances Act (21
			 U.S.C. 802).(ii)Zero tolerance
			 policyThe term zero tolerance policy means a policy
			 under which an enrollee shall be automatically dismissed from the Job Corps
			 after a determination by the director that the enrollee has carried out an
			 action described in subparagraph (A).(c)AppealA
			 disciplinary measure taken by a director under this section shall be subject to
			 expeditious appeal in accordance with procedures established by the
			 Secretary.253.Community
			 participation(a)Business and
			 community participationThe director of each Job Corps center
			 shall ensure the establishment and development of the business and community
			 networks described in subsection (b) in order to enhance the effectiveness of
			 such centers.(b)NetworksThe
			 activities carried out by each Job Corps center under this section shall
			 include—(1)establishing and
			 developing relationships and networks with—(A)local and distant
			 employers, to the extent practicable, in coordination with other Federal and
			 non-Federal programs that conduct similar outreach to employers;(B)applicable
			 one-stop centers and applicable local boards, for the purpose of
			 providing—(i)information to,
			 and referral of, potential enrollees; and(ii)job
			 opportunities for Job Corps graduates; and(C)(i)relevant apprenticeship
			 programs and youth programs;(ii)labor-management organizations and
			 local labor organizations;(iii)employers and contractors that
			 support national training contractor programs; and(iv)community-based organizations,
			 non-profit organizations, and intermediaries providing workforce
			 development-related services; and(2)establishing and
			 developing relationships with members of the community in which the Job Corps
			 center is located, informing members of the community about the projects of the
			 Job Corps center and changes in the rules, procedures, or activities of the
			 center that may affect the community, and planning events of mutual interest to
			 the community and the Job Corps center.(c)New
			 centersThe director of a Job Corps center that is not yet
			 operating shall ensure the establishment and development of the relationships
			 and networks described in subsection (b) at least 3 months prior to the date on
			 which the center accepts the first enrollee at the center.254.Industry
			 councils(a)In
			 generalEach Job Corps center shall have an industry council,
			 appointed by the director of the center, in accordance with procedures
			 established by the Secretary.(b)Industry council
			 composition(1)In
			 generalAn industry council shall be comprised of—(A)a majority of
			 members who shall be owners of business concerns, chief executives or chief
			 operating officers of nongovernmental employers, or other private sector
			 employers, who—(i)have
			 substantial management, hiring, or policy responsibility; and(ii)represent
			 businesses with employment opportunities that reflect the employment
			 opportunities of the applicable local areas in which enrollees will be seeking
			 employment;(B)representatives of
			 labor organizations (where present) and representatives of employees;
			 and(C)enrollees and
			 graduates of the Job Corps.(2)Local
			 boardThe industry council may include members of the applicable
			 local boards who meet the requirements described in paragraph (1).(3)Employers
			 outside of local areaThe industry council for a Job Corps center
			 may include, or otherwise provide for consultation with, employers from outside
			 the local area who are likely to hire a significant number of enrollees from
			 the Job Corps center.(4)Special rule for
			 single State local areasIn the case of a single State local area
			 designated under section 116(b), the industry council shall include a
			 representative of the State Board.(c)ResponsibilitiesThe
			 responsibilities of the industry council shall be—(1)to work closely
			 with all applicable local boards in order to determine, and recommend to the
			 Secretary, appropriate career and technical education and training for the
			 center;(2)to review all the
			 relevant labor market information to—(A)determine the
			 employment opportunities in the local areas in which the enrollees intend to
			 seek employment after graduation;(B)determine the
			 skills and education that are necessary to obtain the employment opportunities;
			 and(C)recommend to the
			 Secretary the type of career and technical education and training that should
			 be implemented at the center to enable the enrollees to obtain the employment
			 opportunities; and(3)to meet at least
			 once every 6 months to reevaluate the labor market information, and other
			 relevant information, to determine, and recommend to the Secretary, any
			 necessary changes in the career and technical education and training provided
			 at the center.(d)New
			 centersThe industry council for a Job Corps center that is not
			 yet operating shall carry out the responsibilities described in subsection (c)
			 at least 3 months prior to the date on which the center accepts the first
			 enrollee at the center.255.Advisory
			 committeesThe Secretary may
			 establish and use advisory committees in connection with the operation of the
			 Job Corps program, and the operation of Job Corps centers, whenever the
			 Secretary determines that the availability of outside advice and counsel on a
			 regular basis would be of substantial benefit in identifying and overcoming
			 problems, in planning program or center development, or in strengthening
			 relationships between the Job Corps and agencies, institutions, or groups
			 engaged in related activities.256.Experimental,
			 research, and demonstration projectsThe Secretary may carry out experimental,
			 research, or demonstration projects relating to carrying out the Job Corps
			 program. The Secretary may waive any provisions of this subtitle that the
			 Secretary finds would prevent the Secretary from carrying out the projects if
			 the Secretary informs the Committee on Health, Education, Labor, and Pensions
			 of the Senate and the Committee on Education and the Workforce of the House of
			 Representatives, in writing, not less than 90 days in advance of issuing such
			 waiver.257.Application of
			 provisions of Federal law(a)Enrollees not
			 considered To be Federal employees(1)In
			 generalExcept as otherwise provided in this subsection and in
			 section 8143(a) of title 5, United States Code, enrollees shall not be
			 considered to be Federal employees and shall not be subject to the provisions
			 of law relating to Federal employment, including such provisions regarding
			 hours of work, rates of compensation, leave, unemployment compensation, and
			 Federal employee benefits.(2)Provisions
			 relating to taxes and Social Security benefitsFor purposes of
			 the Internal Revenue Code of 1986 and title II of the Social Security Act (42
			 U.S.C. 401 et seq.), enrollees shall be deemed to be employees of the United
			 States and any service performed by an individual as an enrollee shall be
			 deemed to be performed in the employ of the United States.(3)Provisions
			 relating to compensation to Federal employees for work
			 injuriesFor purposes of subchapter I of chapter 81 of title 5,
			 United States Code (relating to compensation to Federal employees for work
			 injuries), enrollees shall be deemed to be civil employees of the Government of
			 the United States within the meaning of the term employee as
			 defined in section 8101 of title 5, United States Code, and the provisions of
			 such subchapter shall apply as specified in section 8143(a) of title 5, United
			 States Code.(4)Federal tort
			 claims provisionsFor purposes of the Federal tort claims
			 provisions in title 28, United States Code, enrollees shall be considered to be
			 employees of the Government.(b)Adjustments and
			 settlementsWhenever the Secretary finds a claim for damages to a
			 person or property resulting from the operation of the Job Corps to be a proper
			 charge against the United States, and the claim is not cognizable under section
			 2672 of title 28, United States Code, the Secretary may adjust and settle the
			 claim in an amount not exceeding $1,500.(c)Personnel of the
			 uniformed servicesPersonnel of the uniformed services who are
			 detailed or assigned to duty in the performance of agreements made by the
			 Secretary for the support of the Job Corps shall not be counted in computing
			 strength under any law limiting the strength of such services or in computing
			 the percentage authorized by law for any grade in such services.258.Special
			 provisions(a)EnrollmentThe
			 Secretary shall ensure that women and men have an equal opportunity to
			 participate in the Job Corps program, consistent with section 245.(b)Studies,
			 evaluations, proposals, and dataThe Secretary shall assure that
			 all studies, evaluations, proposals, and data produced or developed with
			 Federal funds in the course of carrying out the Job Corps program shall become
			 the property of the United States.(c)Transfer of
			 property(1)In
			 generalNotwithstanding chapter 5 of title 40, United States
			 Code, and any other provision of law, the Secretary and the Secretary of
			 Education shall receive priority by the Secretary of Defense for the direct
			 transfer, on a nonreimbursable basis, of the property described in paragraph
			 (2) for use in carrying out programs under this Act or under any other
			 Act.(2)PropertyThe
			 property described in this paragraph is real and personal property under the
			 control of the Department of Defense that is not used by such Department,
			 including property that the Secretary of Defense determines is in excess of
			 current and projected requirements of such Department.(d)Gross
			 receiptsTransactions conducted by a private for-profit or
			 nonprofit entity that is an operator or service provider for a Job Corps center
			 shall not be considered to be generating gross receipts. Such an operator or
			 service provider shall not be liable, directly or indirectly, to any State or
			 subdivision of a State (nor to any person acting on behalf of such a State or
			 subdivision) for any gross receipts taxes, business privilege taxes measured by
			 gross receipts, or any similar taxes imposed on, or measured by, gross receipts
			 in connection with any payments made to or by such entity for operating or
			 providing services to a Job Corps center. Such an operator or service provider
			 shall not be liable to any State or subdivision of a State to collect or pay
			 any sales, excise, use, or similar tax imposed on the sale to or use by such
			 operator or service provider of any property, service, or other item in
			 connection with the operation of or provision of services to a Job Corps
			 center.(e)Management
			 feeThe Secretary shall provide each operator and (in an
			 appropriate case, as determined by the Secretary) service provider with an
			 equitable and negotiated management fee of not less than 1 percent of the
			 amount of the funding provided under the appropriate agreement specified in
			 section 247.(f)DonationsThe
			 Secretary may accept on behalf of the Job Corps or individual Job Corps centers
			 charitable donations of cash or other assistance, including equipment and
			 materials, if such donations are available for appropriate use for the purposes
			 set forth in this subtitle.(g)Sale of
			 propertyNotwithstanding any other provision of law, if the
			 Administrator of General Services sells a Job Corps center facility, the
			 Administrator shall transfer the proceeds from the sale to the Secretary, who
			 shall use the proceeds to carry out the Job Corps program.259.Management
			 information(a)Financial
			 management information system(1)In
			 generalThe Secretary shall establish procedures to ensure that
			 each operator, and each service provider, maintains a financial management
			 information system that will provide—(A)accurate,
			 complete, and current disclosures of the costs of Job Corps operations;
			 and(B)sufficient data
			 for the effective evaluation of activities carried out through the Job Corps
			 program.(2)AccountsEach
			 operator and service provider shall maintain funds received under this subtitle
			 in accounts in a manner that ensures timely and accurate reporting as required
			 by the Secretary.(3)Fiscal
			 responsibilityOperators shall remain fiscally responsible and
			 control costs, regardless of whether the funds made available for Job Corps
			 centers are incrementally increased or decreased between fiscal years.(b)Audit(1)AccessThe
			 Secretary, the Inspector General of the Department of Labor, the Comptroller
			 General of the United States, and any of their duly authorized representatives,
			 shall have access to any books, documents, papers, and records of the operators
			 and service providers described in subsection (a) that are pertinent to the Job
			 Corps program, for purposes of conducting surveys, audits, and evaluations of
			 the operators and service providers.(2)Surveys, audits,
			 and evaluationsThe Secretary shall survey, audit, or evaluate,
			 or arrange for the survey, audit, or evaluation of, the operators and service
			 providers, using Federal auditors or independent public accountants. The
			 Secretary shall conduct such surveys, audits, or evaluations not less often
			 than once every 3 years.(c)Information on
			 indicators of performance(1)Levels of
			 performance and indicatorsThe Secretary shall annually establish
			 expected levels of performance for Job Corps centers and the Job Corps program
			 relating to each of the primary indicators of performance for eligible youth
			 activities described in section 131(b)(2)(A)(ii).(2)Performance of
			 recruitersThe Secretary shall also establish performance
			 indicators, and expected performance levels on the performance indicators, for
			 recruitment service providers serving the Job Corps program. The performance
			 indicators shall relate to the number of enrollees recruited, compared to the
			 established goals for such recruitment, and the number of enrollees who remain
			 committed to the program for 90 days after enrollment.(3)ReportThe
			 Secretary shall collect, and annually submit to the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Education and
			 the Workforce of the House of Representatives, a report containing—(A)information on the
			 performance of each Job Corps center, and the Job Corps program, on the
			 performance indicators described in paragraph (1), as compared to the expected
			 level of performance established under such paragraph for each performance
			 accountability measure; and(B)information on the
			 performance of the service providers described in paragraph (2) on the
			 performance indicators established under such paragraph, as compared to the
			 expected performance levels for the performance indicators.(d)Additional
			 information(1)In
			 generalThe Secretary shall also collect, and submit in the
			 report described in subsection (c), information on the performance of each Job
			 Corps center, and the Job Corps program, regarding—(A)the number of
			 enrollees served;(B)demographic
			 information on the enrollees served, including age, race, gender, and education
			 and income level;(C)the number of
			 graduates who entered the Armed Forces;(D)the number of
			 graduates who entered apprenticeship programs;(E)the number of
			 graduates who entered unsubsidized employment related to the career and
			 technical education and training received through the Job Corps program and the
			 number who entered unsubsidized employment not related to the education and
			 training received;(F)the number and
			 percentage of former enrollees, including the number dismissed under the zero
			 tolerance policy described in section 252(b); and(G)any additional
			 information required by the Secretary.(2)Rules for
			 reporting of dataThe disaggregation of data under this
			 subsection shall not be required when the number of individuals in a category
			 is insufficient to yield statistically reliable information or when the results
			 would reveal personally identifiable information about an individual.(e)MethodsThe
			 Secretary shall collect the information described in subsections (c) and (d),
			 using methods described in section 131(i)(2) and consistent with State law, by
			 entering into agreements with the States to access such data for Job Corps
			 enrollees, former enrollees, and graduates.(f)Performance
			 assessments and improvements(1)AssessmentsThe
			 Secretary shall conduct an annual assessment of the performance of each Job
			 Corps center. Based on the assessment, the Secretary shall take measures to
			 continuously improve the performance of the Job Corps program.(2)Performance
			 improvementWith respect to a Job Corps center that fails to meet
			 the expected levels of performance relating to the primary indicators of
			 performance specified in subsection (c)(1), the Secretary shall develop and
			 implement a performance improvement plan. Such a plan shall require action to
			 be taken during a one-year period, including—(A)providing
			 technical assistance to the center;(B)changing the
			 career and technical education and training offered at the center;(C)changing the
			 management staff of the center;(D)replacing the
			 operator of the center;(E)reducing the
			 capacity of the center;(F)relocating the
			 center; or(G)closing the
			 center.(3)Additional
			 performance improvementIn addition to the performance
			 improvement plans required under paragraph (2), the Secretary may develop and
			 implement additional performance improvement plans. Such a plan shall require
			 improvements, including the actions described in such paragraph, for a Job
			 Corps center that fails to meet criteria established by the Secretary other
			 than the expected levels of performance described in such paragraph.(4)Civilian
			 conservation centersWith respect to a Civilian Conservation
			 Center that fails to meet the expected levels of performance relating to the
			 primary indicators of performance specified in subsection (c)(1), or fails to
			 improve performance as described in paragraph (2), the Secretary, in
			 consultation with the Secretary of Agriculture, may select an entity to operate
			 a Civilian Conservation Center on a competitive basis, in accordance with the
			 requirements of section 247(a)(2)(B).(g)Participant
			 health and safetyThe Secretary shall require that an entity that
			 has entered into a contract with a Job Corps operator to provide work-based
			 learning activities for any Job Corps enrollee under this subtitle shall comply
			 with the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) or,
			 as appropriate, under the corresponding State Occupational Safety and Health
			 Act of 1970 requirements in the State in which such activities occur.(h)Buildings and
			 facilitiesThe Secretary shall collect, and submit in the report
			 described in subsection (c), information regarding the state of Job Corps
			 buildings and facilities. Such report shall include—(1)a
			 review of requested construction, rehabilitation, and acquisition projects, by
			 each Job Corps center; and(2)a
			 review of new facilities under construction.(i)National and
			 community serviceThe Secretary shall include in the report
			 described in subsection (c) available information regarding the national and
			 community service activities of enrollees, particularly those enrollees at
			 Civilian Conservation Centers.(j)Closure of job
			 corps centerPrior to the closure of any Job Corps center, the
			 Secretary shall ensure—(1)that the proposed
			 decision to close the center is announced in advance to the general public
			 through publication in the Federal Register or other appropriate means;(2)the establishment
			 of a reasonable comment period, not to exceed 30 days, for interested
			 individuals to submit written comments to the Secretary; and(3)that the Member of
			 Congress who represents the district in which such center is located is
			 notified within a reasonable period of time in advance of any final decision to
			 close the center.260.General
			 provisionsThe Secretary is
			 authorized to—(1)disseminate, with
			 regard to the provisions of section 3204 of title 39, United States Code, data
			 and information in such forms as the Secretary shall determine to be
			 appropriate, to public agencies, private organizations, and the general
			 public;(2)subject to section
			 257(b), collect or compromise all obligations to or held by the Secretary and
			 exercise all legal or equitable rights accruing to the Secretary in connection
			 with the payment of obligations until such time as such obligations may be
			 referred to the Attorney General for suit or collection; and(3)expend funds made
			 available for purposes of this subtitle—(A)for printing and
			 binding, in accordance with applicable law (including regulation); and(B)without regard to
			 any other law (including regulation), for rent of buildings and space in
			 buildings and for repair, alteration, and improvement of buildings and space in
			 buildings rented by the Secretary, except that the Secretary shall not expend
			 funds under the authority of this subparagraph—(i)except when
			 necessary to obtain an item, service, or facility, that is required in the
			 proper administration of this subtitle, and that otherwise could not be
			 obtained, or could not be obtained in the quantity or quality needed, or at the
			 time, in the form, or under the conditions in which the item, service, or
			 facility is needed; and(ii)prior to having
			 given written notification to the Administrator of General Services (if the
			 expenditure would affect an activity that otherwise would be under the
			 jurisdiction of the General Services Administration) of the intention of the
			 Secretary to make the expenditure, and the reasons and justifications for the
			 expenditure.261.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this subtitle such sums as may be
			 necessary for each of the fiscal years 2014 through 2018.DNational
			 programs266.Native American
			 programs(a)Purpose(1)In
			 generalThe purpose of this section is to support employment and
			 training activities for Indian, Alaska Native, and Native Hawaiian individuals
			 in order—(A)to develop more
			 fully the academic, occupational, and literacy skills of such
			 individuals;(B)to make such
			 individuals more competitive in the workforce and to equip them with the
			 entrepreneurial skills necessary for successful self-employment; and(C)to promote the
			 economic and social development of Indian, Alaska Native, and Native Hawaiian
			 communities in accordance with the goals and values of such communities.(2)Indian
			 policyAll programs assisted under this section shall be
			 administered in a manner consistent with the principles of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) and the
			 government-to-government relationship between the Federal Government and Indian
			 tribal governments.(b)DefinitionsAs
			 used in this section:(1)Alaska
			 nativeThe term Alaska Native means a Native as such
			 term is defined in section 3(b) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1602(b)).(2)Indian, indian
			 tribe, and tribal organizationThe terms Indian,
			 Indian tribe, and tribal organization have the
			 meanings given such terms in subsections (d), (e), and (l), respectively, of
			 section 4 of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C. 450b).(3)Native hawaiian
			 and native hawaiian organizationThe terms Native
			 Hawaiian and Native Hawaiian organization have the meanings
			 given such terms in section 7207 of the Native Hawaiian Education Act (20
			 U.S.C. 7517).(c)Program
			 authorizedEvery 4 years, the Secretary shall, on a competitive
			 basis, make grants to, or enter into contracts or cooperative agreements with,
			 Indian tribes, tribal organizations, Alaska Native entities, Indian-controlled
			 organizations serving Indians, or Native Hawaiian organizations to carry out
			 the authorized activities described in subsection (d).(d)Authorized
			 activities(1)In
			 generalFunds made available under subsection (c) shall be used
			 to carry out the activities described in paragraph (2) that—(A)are consistent
			 with this section; and(B)are necessary to
			 meet the needs of Indians, Alaska Natives, or Native Hawaiians preparing to
			 enter, reenter, or retain employment leading to self-sufficiency.(2)Workforce
			 investment activities and supplemental services(A)In
			 generalFunds made available under subsection (c) shall be used
			 for—(i)comprehensive
			 workforce development activities for Indians, Alaska Natives, or Native
			 Hawaiians, including training on entrepreneurial skills; or(ii)supplemental
			 services for Indian, Alaska Native, or Native Hawaiian youth on or near Indian
			 reservations and in Oklahoma, Alaska, or Hawaii.(B)Special
			 ruleNotwithstanding any other provision of this section,
			 individuals who were eligible to participate in programs under section 401 of
			 the Job Training Partnership Act (as such section was in effect on the day
			 before the date of enactment of the Workforce Investment Act of 1998) shall be
			 eligible to participate in an activity assisted under this section.(e)Program
			 planIn order to receive a grant or enter into a contract or
			 cooperative agreement under this section, an entity described in subsection (c)
			 shall submit to the Secretary a program plan that describes a 4-year strategy
			 for meeting the needs of Indian, Alaska Native, or Native Hawaiian individuals,
			 as appropriate, in the area served by such entity. Such plan shall—(1)be consistent with
			 the purpose of this section;(2)identify the
			 population to be served;(3)identify the
			 education and employment needs of the population to be served and the manner in
			 which the activities to be provided will strengthen the ability of the
			 individuals served to obtain or retain employment leading to
			 self-sufficiency;(4)describe the
			 activities to be provided and the manner in which such activities are to be
			 integrated with other appropriate activities; and(5)describe, after
			 the entity submitting the plan consults with the Secretary, the performance
			 accountability measures to be used to assess the performance of entities in
			 carrying out the activities assisted under this section, which shall include
			 the primary indicators of performance described in section 131(b)(2)(A) and
			 expected levels of performance for such indicators, in accordance with
			 subsection (h).(f)Consolidation of
			 fundsEach entity receiving assistance under subsection (c) may
			 consolidate such assistance with assistance received from related programs in
			 accordance with the provisions of the Indian Employment, Training and Related
			 Services Demonstration Act of 1992 (25 U.S.C. 3401 et seq.).(g)Nonduplicative
			 and nonexclusive servicesNothing in this section shall be
			 construed—(1)to limit the
			 eligibility of any entity described in subsection (c) to participate in any
			 activity offered by a State or local entity under this Act; or(2)to preclude or
			 discourage any agreement, between any entity described in subsection (c) and
			 any State or local entity, to facilitate the provision of services by such
			 entity or to the population served by such entity.(h)Performance
			 accountability measures(1)Additional
			 performance indicators and standards(A)Development of
			 indicators and standardsThe Secretary, in consultation with the
			 Native American Employment and Training Council, shall develop a set of
			 performance indicators and standards that is in addition to the primary
			 indicators of performance described in section 131(b)(2)(A) and that shall be
			 applicable to programs under this section.(B)Special
			 considerationsSuch performance indicators and standards shall
			 take into account—(i)the
			 purpose of this section as described in subsection (a)(1);(ii)the
			 needs of the groups served by this section, including the differences in needs
			 among such groups in various geographic service areas; and(iii)the economic
			 circumstances of the communities served, including differences in circumstances
			 among various geographic service areas.(2)Agreement on
			 adjusted levels of performanceThe Secretary and the entity
			 described in subsection (c) shall reach agreement on the levels of performance
			 for each of the primary indicators of performance described in section
			 131(b)(2)(A), taking into account economic conditions, characteristics of the
			 individuals served, and other appropriate factors and using, to the extent
			 practicable, the statistical adjustment model under section 131(b)(3)(A)(viii).
			 The levels agreed to shall be the adjusted levels of performance and shall be
			 incorporated in the program plan.(i)Administrative
			 provisions(1)Organizational
			 unit establishedThe Secretary shall designate a single
			 organizational unit within the Department of Labor that shall have primary
			 responsibility for the administration of the activities authorized under this
			 section.(2)RegulationsThe
			 Secretary shall consult with the entities described in subsection (c)
			 in—(A)establishing
			 regulations to carry out this section, including regulations relating to the
			 performance accountability measures for entities receiving assistance under
			 this section; and(B)developing a
			 funding distribution plan that takes into consideration previous levels of
			 funding (prior to the date of enactment of this Act) to such entities.(3)Waivers(A)In
			 generalWith respect to an entity described in subsection (c),
			 the Secretary, notwithstanding any other provision of law, may, pursuant to a
			 request submitted by such entity that meets the requirements established under
			 subparagraph (B), waive any of the statutory or regulatory requirements of this
			 title or title I that are inconsistent with the specific needs of the entities
			 described in such subsection, except that the Secretary may not waive
			 requirements relating to wage and labor standards, worker rights, participation
			 and protection of workers and participants, grievance procedures, and judicial
			 review.(B)Request and
			 approvalAn entity described in subsection (c) that requests a
			 waiver under subparagraph (A) shall submit a plan to the Secretary to improve
			 the program of workforce investment activities carried out by the entity, which
			 plan shall meet the requirements established by the Secretary and shall be
			 generally consistent with the requirements of section 289(i)(2).(4)Advisory
			 council(A)In
			 generalUsing funds made available to carry out this section, the
			 Secretary shall establish a Native American Employment and Training Council to
			 facilitate the consultation described in paragraph (2) and to provide the
			 advice described in subparagraph (C).(B)CompositionThe
			 Council shall be composed of individuals, appointed by the Secretary, who are
			 representatives of the entities described in subsection (c).(C)DutiesThe
			 Council shall advise the Secretary on the operation and administration of the
			 programs assisted under this section, including the selection of the individual
			 appointed as head of the unit established under paragraph (1).(D)Personnel
			 matters(i)Compensation of
			 membersMembers of the Council shall serve without
			 compensation.(ii)Travel
			 expensesThe members of the Council shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Council.(iii)Administrative
			 supportThe Secretary shall provide the Council with such
			 administrative support as may be necessary to perform the functions of the
			 Council.(E)ChairpersonThe
			 Council shall select a chairperson from among its members.(F)MeetingsThe
			 Council shall meet not less than twice each year.(G)ApplicationSection
			 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Council.(5)Technical
			 assistanceThe Secretary, acting through the unit established
			 under paragraph (1), is authorized to provide technical assistance to entities
			 described in subsection (c) that receive assistance under such subsection to
			 enable such entities to improve the activities authorized under this section
			 that are provided by such entities.(6)Agreement for
			 certain federally recognized indian tribes to transfer funds to the
			 programA federally recognized Indian tribe that administers
			 funds provided under this section and funds provided by more than one State
			 under other sections of this title may enter into an agreement with the
			 Secretary and the Governors of the affected States to transfer the funds
			 provided by the States to the program administered by the tribe under this
			 section.(j)Compliance with
			 single audit requirements; related requirementGrants, contracts,
			 and cooperative agreements entered into under this section shall be subject to
			 the requirements of chapter 75 of subtitle V of title 31, United States Code,
			 and charging of costs under this section shall be subject to appropriate
			 circulars issued by the Office of Management and Budget.(k)Assistance to
			 unique populations in Alaska and Hawaii(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 is authorized to provide assistance to the Cook Inlet Tribal Council,
			 Incorporated, and the University of Hawaii at Maui, for the unique populations
			 who reside in Alaska or Hawaii, respectively, to improve job training and
			 workforce investment activities.(2)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this subsection such sums as may be necessary for each of fiscal years 2014
			 through 2018.267.Migrant and
			 seasonal farmworker programs(a)In
			 generalEvery 4 years, the Secretary shall, on a competitive
			 basis, make grants to, or enter into contracts with, eligible entities to carry
			 out the activities described in subsection (d).(b)Eligible
			 entitiesTo be eligible to receive a grant or enter into a
			 contract under this section, an entity shall have an understanding of the
			 problems of eligible migrant and seasonal farmworkers (including dependents), a
			 familiarity with the area to be served, and the ability to demonstrate a
			 capacity to administer and deliver effectively a diversified program of
			 workforce investment activities (including youth workforce investment
			 activities) and related assistance for eligible migrant and seasonal
			 farmworkers.(c)Program
			 plan(1)In
			 generalTo be eligible to receive a grant or enter into a
			 contract under this section, an entity described in subsection (b) shall submit
			 to the Secretary a plan that describes a 4-year strategy for meeting the needs
			 of eligible migrant and seasonal farmworkers in the area to be served by such
			 entity.(2)ContentsSuch
			 plan shall—(A)describe the
			 population to be served and identify the education and employment needs of the
			 population to be served and the manner in which the services to be provided
			 will strengthen the ability of the eligible migrant and seasonal farmworkers
			 and dependents to obtain or retain unsubsidized employment, or stabilize their
			 unsubsidized employment, including upgraded employment in agriculture;(B)describe the
			 related assistance and supportive services to be provided and the manner in
			 which such assistance and services are to be integrated and coordinated with
			 other appropriate services;(C)describe the
			 performance accountability measures to be used to assess the performance of
			 such entity in carrying out the activities assisted under this section, which
			 shall include the expected levels of performance for the primary indicators of
			 performance described in section 131(b)(2)(A);(D)describe the
			 availability and accessibility of local resources such as supportive services,
			 services provided through one-stop delivery systems, and education and training
			 services, and how the resources can be made available to the population to be
			 served; and(E)describe the plan
			 for providing services under this section, including strategies and systems for
			 outreach, career planning, assessment, and delivery through one-stop delivery
			 systems.(3)Agreement on
			 adjusted levels of performanceThe Secretary and the entity
			 described in subsection (b) shall reach agreement on the levels of performance
			 for each of the primary indicators of performance described in section
			 131(b)(2)(A), taking into account economic conditions, characteristics of the
			 individuals served, and other appropriate factors, and using, to the extent
			 practicable the statistical adjustment model under section 131(b)(3)(A)(viii).
			 The levels agreed to shall be the adjusted levels of performance and shall be
			 incorporated in the program plan.(4)AdministrationGrants
			 and contracts awarded under this section shall be centrally administered by the
			 Department of Labor and competitively awarded by the Secretary using procedures
			 consistent with standard Federal Government competitive procurement
			 policies.(d)Authorized
			 activitiesFunds made available under this section and section
			 227 shall be used to carry out workforce investment activities (including youth
			 workforce investment activities) and provide related assistance for eligible
			 migrant and seasonal farmworkers, which may include—(1)outreach,
			 employment, training, educational assistance, literacy assistance, English
			 language and literacy instruction, pesticide and worker safety training,
			 housing (including permanent housing), supportive services, and school dropout
			 prevention activities;(2)followup services
			 for those individuals placed in employment;(3)self-employment
			 and related business or micro-enterprise development or education as needed by
			 eligible individuals as identified pursuant to the plan required by subsection
			 (c);(4)customized career
			 and technical education in occupations that will lead to higher wages, enhanced
			 benefits, and long-term employment in agriculture or another area; and(5)technical
			 assistance to improve coordination of services and implement best practices
			 relating to service delivery through one-stop delivery systems.(e)Consultation
			 with governors and local boardsIn making grants and entering
			 into contracts under this section, the Secretary shall consult with the
			 Governors and local boards of the States in which the eligible entities will
			 carry out the activities described in subsection (d).(f)RegulationsThe
			 Secretary shall consult with eligible migrant and seasonal farmworkers groups
			 and States in establishing regulations to carry out this section, including
			 regulations relating to how economic and demographic barriers to employment of
			 eligible migrant and seasonal farmworkers should be considered and included in
			 the negotiations leading to the adjusted levels of performance described in
			 subsection (c).(g)Compliance with
			 single audit requirements; related requirementGrants and
			 contracts entered into under this section shall be subject to the requirements
			 of chapter 75 of subtitle V of title 31, United States Code and charging of
			 costs under this section shall be subject to appropriate circulars issued by
			 the Office of Management and Budget.(h)Funding
			 allocationFrom the funds appropriated and made available to
			 carry out this section, the Secretary shall reserve not more than 1 percent for
			 discretionary purposes, such as providing technical assistance to eligible
			 entities.(i)DefinitionsIn
			 this section:(1)DependentThe
			 term dependent, used with respect to an eligible migrant or
			 seasonal farmworker, means an individual who—(A)was claimed as a
			 dependent on the farmworker’s Federal income tax return for the previous
			 year;(B)is the spouse of
			 the farmworker; or(C)is able to
			 establish—(i)a
			 relationship as the farmworker’s—(I)biological or
			 legally adopted child, grandchild, or great-grandchild;(II)foster
			 child;(III)stepchild;(IV)brother, sister,
			 half-brother, half-sister, stepbrother, or stepsister;(V)parent,
			 grandparent, or other direct ancestor (but not foster parent);(VI)stepfather or
			 stepmother;(VII)uncle or
			 aunt;(VIII)niece or
			 nephew; or(IX)father-in-law,
			 mother-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law;
			 and(ii)the
			 receipt of over half of the individual’s total support from the farmworker’s
			 family during the eligibility determination period described in paragraph
			 (4)(A) for the farmworker.(2)Eligible migrant
			 and seasonal farmworkersThe term eligible migrant and
			 seasonal farmworkers means individuals who are eligible migrant
			 farmworkers or are eligible seasonal farmworkers.(3)Eligible migrant
			 farmworkerThe term eligible migrant farmworker
			 means—(A)an eligible
			 seasonal farmworker described in paragraph (4)(A) whose agricultural labor
			 requires travel to a job site such that the farmworker is unable to return to a
			 permanent place of residence within the same day; and(B)a dependent of the
			 farmworker described in subparagraph (A).(4)Eligible
			 seasonal farmworkerThe term eligible seasonal
			 farmworker means—(A)a low-income
			 individual who—(i)for
			 12 consecutive months out of the 24 months prior to application for the program
			 involved, has been primarily employed in agricultural or fish farming labor
			 that is characterized by chronic unemployment or underemployment; and(ii)faces multiple
			 barriers to economic self-sufficiency; and(B)a dependent of the
			 person described in subparagraph (A).268.Veterans’
			 workforce investment programs(a)Authorization(1)In
			 generalThe Secretary shall conduct, directly or through grants
			 or contracts, programs to meet the needs for workforce investment activities of
			 veterans with service-connected disabilities, veterans who have significant
			 barriers to employment, veterans who served on active duty in the armed forces
			 during a war or in a campaign or expedition for which a campaign badge has been
			 authorized, and recently separated veterans.(2)Conduct of
			 programsPrograms supported under this section may be conducted
			 through grants and contracts with public agencies and private nonprofit
			 organizations, including recipients of Federal assistance under other
			 provisions of this title, that the Secretary determines have an understanding
			 of the unemployment problems of veterans described in paragraph (1),
			 familiarity with the area to be served, and the capability to administer
			 effectively a program of workforce investment activities for such
			 veterans.(3)Required
			 activitiesPrograms supported under this section shall
			 include—(A)activities to
			 enhance services provided to veterans by other providers of workforce
			 investment activities funded by Federal, State, or local government, including
			 services provided by one-stop operators and one-stop partners;(B)activities to
			 provide workforce investment activities to such veterans that are not
			 adequately provided by other public providers of workforce investment
			 activities; and(C)outreach and
			 public information activities to develop and promote maximum job and job
			 training opportunities for such veterans and to inform such veterans about
			 employment, job training, on-the-job training, and educational opportunities
			 under this title, under title 38, United States Code, and under other
			 provisions of law, which activities shall be coordinated with activities
			 provided through the one-stop centers described in section 221(e).(b)Administration
			 of programs(1)In
			 generalThe Secretary shall administer programs supported under
			 this section through the Assistant Secretary for Veterans’ Employment and
			 Training.(2)Additional
			 responsibilitiesIn carrying out responsibilities under this
			 section, the Assistant Secretary for Veterans’ Employment and Training
			 shall—(A)be responsible for
			 the awarding of grants and contracts and the distribution of funds under this
			 section and for the establishment of appropriate fiscal controls,
			 accountability, and program performance accountability measures for recipients
			 of grants and contracts under this section; and(B)consult with the
			 Secretary of Veterans Affairs and take steps to ensure that programs supported
			 under this section are coordinated, to the maximum extent feasible, with
			 related programs and activities conducted under title 38, United States Code,
			 including programs and activities conducted under chapter 63 of such title, any
			 of chapters 30 through 34 of such title, and sections 1712A, 1720A, 3687, and
			 4103A of such title.(3)Performance
			 accountability measuresIn carrying out the responsibilities
			 relating to performance accountability measures described in paragraph (2)(A),
			 the Assistant Secretary for Veterans’ Employment and Training shall, for each
			 grant or contract under this section providing education, training, or
			 employment services to veterans, include among such measures the primary
			 indicators of performance described in section 131(b)(2)(A)(i) and adjusted
			 levels of performance for each such indicator that are agreed to by the
			 Assistant Secretary and the recipient of the grant or contract.269.Technical
			 assistance(a)General
			 technical assistance(1)In
			 generalThe Secretary shall provide, coordinate, and support the
			 development of, appropriate training, technical assistance, staff development,
			 and other activities, including—(A)assistance in
			 replicating programs of demonstrated effectiveness, to States and
			 localities;(B)the training of
			 staff providing rapid response services;(C)the training of
			 other staff of recipients of funds under this title, including the staff of
			 local boards and State boards;(D)the training of
			 members of State boards and local boards;(E)assistance in the
			 development and implementation of integrated, technology-enabled intake and
			 case management information systems for programs carried out under this Act and
			 programs carried out by one-stop partners, such as standard sets of technical
			 requirements for the systems, offering interfaces that States could use in
			 conjunction with their current (as of the first date of implementation of the
			 systems) intake and case management information systems that would facilitate
			 shared registration across programs;(F)peer review
			 activities under this title; and(G)in particular,
			 assistance to States in making transitions to implement the provisions of this
			 Act.(2)Sufficient
			 capacityThe Secretary shall ensure that the Department has
			 sufficient capacity to carry out, and carries out, directly or in accordance
			 with paragraph (3), the activities described in paragraph (1) for all States
			 and recipients of financial assistance under any of sections 266 through
			 268.(3)Form of
			 assistance(A)In
			 generalIn order to carry out paragraph (1) on behalf of a State
			 or recipient of financial assistance under any of sections 266 through 268, the
			 Secretary, after consultation with the State or grant recipient, may award
			 grants or enter into contracts or cooperative agreements.(B)LimitationGrants
			 or contracts awarded under paragraph (1) to entities other than States or local
			 units of government that are for amounts in excess of $100,000 shall only be
			 awarded on a competitive basis.(b)Dislocated
			 worker technical assistance(1)AuthorityOf
			 the amounts available pursuant to section 232(a)(2)(A), the Secretary shall
			 reserve not more than 5 percent of such amounts to provide technical assistance
			 to States that do not meet the State performance accountability measures
			 described in section 131(b)(2)(A)(i) with respect to employment and training
			 activities for dislocated workers. Using such reserved funds, the Secretary may
			 provide such assistance to other States, local areas, and other entities
			 involved in providing assistance to dislocated workers, to promote the
			 continuous improvement of assistance provided to dislocated workers, under this
			 title.(2)TrainingAmounts
			 reserved under this subsection may be used to provide for the training of
			 staff, including specialists, who provide rapid response services. Such
			 training shall include instruction in proven methods of promoting,
			 establishing, and assisting labor-management committees. Such projects shall be
			 administered through the Employment and Training Administration of the
			 Department.(c)Promising and
			 proven practices coordinationConsistent with the identification
			 and dissemination of promising and proven practices under subtitle C of title
			 I, the Secretary shall—(1)establish a system
			 through which States may share information regarding promising and proven
			 practices with regard to the operation of workforce investment activities under
			 this Act;(2)evaluate and
			 disseminate information regarding such promising and proven practices and
			 identify knowledge gaps; and(3)commission
			 research under section 270(b) to address knowledge gaps identified under
			 paragraph (2).270.Evaluations and
			 research(a)Evaluations(1)Evaluations of
			 programs and activities carried out under this title and title
			 IFor the purpose of improving the management and effectiveness
			 of programs and activities carried out under this title and title I, the
			 Secretary shall provide for the continuing evaluation of the programs and
			 activities, including those programs and activities carried out under this
			 section. Each such evaluation shall address—(A)the general
			 effectiveness of such programs and activities in relation to their cost,
			 including the extent to which the programs and activities—(i)improve the
			 employment competencies of participants in comparison to comparably situated
			 individuals who did not participate in such programs and activities; and(ii)to
			 the extent feasible, increase the level of total employment over the level that
			 would have existed in the absence of such programs and activities;(B)the effectiveness
			 of the performance accountability measures relating to such programs and
			 activities;(C)the effectiveness
			 of the structure and mechanisms for delivery of services through such programs
			 and activities, including the coordination and integration of services through
			 such programs and activities;(D)the impact of such
			 programs and activities on the community and participants involved;(E)the impact of such
			 programs and activities on related programs and activities;(F)the extent to
			 which such programs and activities meet the needs of various demographic
			 groups; and(G)such other factors
			 as may be appropriate.(2)Evaluations of
			 other programs and activitiesThe Secretary may conduct
			 evaluations of other federally funded employment-related programs and
			 activities under other provisions of law.(3)TechniquesEvaluations
			 conducted under this subsection shall utilize appropriate methodology and
			 research designs, including the use of control groups chosen by scientific
			 random assignment methodologies. The Secretary shall conduct at least 1
			 multisite control group evaluation under this subsection by the end of fiscal
			 year 2018.(4)ReportsThe
			 entity carrying out an evaluation described in paragraph (1) or (2) shall
			 prepare and submit to the Secretary a draft report and a final report
			 containing the results of the evaluation.(5)Reports to
			 congressNot later than 30 days after the completion of a draft
			 report under paragraph (4), the Secretary shall transmit the draft report to
			 the Committee on Education and the Workforce of the House of Representatives
			 and the Committee on Health, Education, Labor, and Pensions of the Senate. Not
			 later than 60 days after the completion of a final report under such paragraph,
			 the Secretary shall transmit the final report to such committees of the
			 Congress.(6)Publication of
			 reportsIf an entity that enters into a contract or other
			 arrangement with the Secretary to conduct an evaluation of a program or
			 activity under this subsection requests permission from the Secretary to
			 publish a report resulting from the evaluation, such entity may publish the
			 report unless the Secretary denies the request during the 90-day period
			 beginning on the date the Secretary receives such request.(7)CoordinationThe
			 Secretary shall ensure the coordination of evaluations carried out by States
			 pursuant to section 131(e) with the evaluations carried out under this
			 subsection.(b)Research,
			 studies, and multistate projects(1)In
			 generalAfter consultation with States, localities, and other
			 interested parties, the Secretary shall, every 2 years, publish in the Federal
			 Register, a plan that describes the research, studies, and multistate project
			 priorities of the Department of Labor concerning employment and training for
			 the 5-year period following the submission of the plan. The plan shall be
			 consistent with the purposes of this title and title I, including the purpose
			 of aligning and coordinating core programs with other one-stop partner
			 programs. Copies of the plan shall be transmitted to the Committee on Education
			 and the Workforce of the House of Representatives, the Committee on Health,
			 Education, Labor, and Pensions of the Senate, the Department of Education, and
			 other relevant Federal agencies.(2)FactorsThe
			 plan published under paragraph (1) shall contain strategies to address national
			 employment and training problems and take into account factors such as—(A)the availability
			 of existing research (as of the date of the publication);(B)the need to ensure
			 results that have interstate validity;(C)the benefits of
			 economies of scale and the efficiency of proposed projects; and(D)the likelihood
			 that the results of the projects will be useful to policymakers and
			 stakeholders in addressing employment and training problems.(3)Research
			 projectsThe Secretary shall, through grants or contracts, carry
			 out research projects that will contribute to the solution of employment and
			 training problems in the United States and that are consistent with the
			 priorities specified in the plan published under subsection (a).(4)Studies and
			 reports(A)Net impact
			 studies and reports(i)In
			 generalThe Secretary of Labor, in coordination with the
			 Secretary of Education and other relevant Federal agencies, may conduct studies
			 to determine the net impact and best practices of programs, services, and
			 activities carried out under this Act.(ii)ReportsThe
			 Secretary shall prepare and disseminate to the public, including through
			 electronic means, reports containing the results of the studies conducted under
			 clause (i).(B)Study on
			 resources available to assist disconnected youthThe Secretary of
			 Labor, in coordination with the Secretary of Education, may conduct a study
			 examining—(i)the
			 characteristics of eligible youth that result in such youth being significantly
			 disconnected from education and workforce participation;(ii)the
			 ways in which such youth could have greater opportunities for education
			 attainment and obtaining employment; and(iii)the resources
			 available at the Federal, State, and local levels to assist such youth in
			 obtaining the skills (including skills acquired through workforce preparation
			 activities), credentials, and work experience necessary to become economically
			 self-sufficient.(C)Study of
			 effectiveness of workforce development system in meeting business
			 needs(i)In
			 generalUsing funds available to carry out this subsection
			 jointly with funds available to the Secretary of Commerce, the Administrator of
			 the Small Business Administration, and the Secretary of Education, the
			 Secretary of Labor, in coordination with the Secretary of Commerce, the
			 Administrator of the Small Business Administration, and the Secretary of
			 Education, may conduct a study of the effectiveness of the workforce
			 development system in meeting the needs of business, with particular attention
			 to the needs of small business, including in assisting workers to obtain the
			 skills needed to utilize emerging technologies. The study may examine issues
			 such as—(I)methods for
			 identifying the workforce needs of businesses and how the requirements of small
			 businesses may differ from larger establishments;(II)business
			 satisfaction with the workforce development system, with particular emphasis on
			 the satisfaction of small businesses;(III)the extent to
			 which business is engaged as a collaborative partner in the workforce
			 development system, including—(aa)the
			 number and percentage of members of State boards and local boards who are
			 representatives of businesses; and(bb)the
			 extent to which State boards, local boards, and one-stop centers established
			 under section 221(e) effectively collaborate with business and industry leaders
			 in developing workforce development strategies, including strategies to
			 identify high-growth employment opportunities;(IV)ways in which the
			 workforce development system addresses the changing skill needs of business
			 that result from changes in technology and work processes;(V)promising
			 practices for serving small businesses;(VI)the extent and
			 manner in which the workforce development system uses technology to serve
			 business and individual needs, and how uses of technology could enhance the
			 efficiency and effectiveness of the system in providing services; and(VII)the extent to
			 which various segments of the labor force have access to and utilize technology
			 to locate job openings and apply for jobs, and characteristics of individuals
			 utilizing such technology (such as age, gender, race or ethnicity, industry
			 sector, and occupational group).(ii)Report to
			 congressIf the Secretary conducts a study under clause (i), the
			 Secretary shall prepare and submit to the Committee on Education and the
			 Workforce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate a report containing the results of
			 the study. Such report shall include any recommendations the Secretary
			 determines are appropriate to include in such report, including ways to enhance
			 the effectiveness of the workforce development system in meeting the needs of
			 business for skilled workers.(D)Study on
			 participants entering nontraditional occupationsThe Secretary of
			 Labor, in coordination with the Secretary of Education, may conduct a study
			 examining—(i)the
			 number and percentage of individuals who receive employment and training
			 activities and who enter nontraditional occupations;(ii)successful
			 strategies through which State boards and local boards can place and support
			 the retention of individuals in nontraditional employment, such as by providing
			 post-placement assistance to participants in the form of exit interviews,
			 mentoring, networking, and leadership development; and(iii)the degree to
			 which recipients of employment and training activities are informed of the
			 possibility of, or directed to begin, training or education needed for entrance
			 into nontraditional occupations.(E)Study on
			 performance indicators(i)In
			 generalThe Secretary of Labor, in coordination with the
			 Secretary of Education, may conduct studies to determine the feasibility of,
			 and potential means to replicate, measuring the compensation, including the
			 wages, benefits, and other incentives provided by an employer, received by
			 program participants by using data other than or in addition to data available
			 through wage records, for potential use as a performance indicator.(ii)ReportThe
			 Secretary shall prepare and disseminate to the public, including through
			 electronic means, a report containing the results of any study conducted under
			 this subparagraph.(F)Study on job
			 training for recipients of public housing assistance(i)In
			 generalThe Secretary of Labor, in coordination with the
			 Secretary of Housing and Urban Development, may conduct studies to assist
			 public housing authorities to provide, to recipients of public housing
			 assistance, job training programs that successfully upgrade job skills and
			 employment in, and access to, jobs with opportunity for advancement and
			 economic self-sufficiency for such recipients.(ii)ReportThe
			 Secretary shall prepare and disseminate to the public, including through
			 electronic means, a report containing the results of any study conducted under
			 this subparagraph.(G)Study on
			 improving employment prospects for older individuals(i)In
			 generalThe Secretary of Labor, in coordination with the
			 Secretary of Education and the Secretary of Health and Human Services, may
			 conduct studies that lead to better design and implementation of, in
			 conjunction with employers, local boards or State boards, community colleges or
			 area career and technical education schools, and other organizations, effective
			 evidence-based strategies to provide services to workers who are low-income,
			 low-skilled older individuals that increase the workers’ skills and employment
			 prospects.(ii)ReportThe
			 Secretary shall prepare and disseminate to the public, including through
			 electronic means, a report containing the results of any study conducted under
			 this subparagraph.(H)Study on prior
			 learning(i)In
			 generalThe Secretary of Labor, in coordination with other
			 Secretaries, as appropriate, may conduct studies that, through the convening
			 stakeholders from the fields of education, workforce, business, labor, defense,
			 and veterans services, and experts in such fields, develop guidelines for
			 assessing, accounting for, and utilizing the prior learning of individuals,
			 including dislocated workers and veterans, in order to provide the individuals
			 with postsecondary educational credit for such prior learning that leads to the
			 attainment of a recognized postsecondary credential and employment.(ii)ReportThe
			 Secretary shall prepare and disseminate to the public, including through
			 electronic means, reports containing the results of the studies
			 conducted.(5)Multistate
			 projects(A)AuthorityThe
			 Secretary may, through grants or contracts, carry out multistate projects that
			 require demonstrated expertise that is available at the national level to
			 effectively disseminate best practices and models for implementing employment
			 and training services, address the specialized employment and training needs of
			 particular service populations, or address industry-wide skill shortages, to
			 the extent such projects are consistent with the priorities specified in the
			 plan published under paragraph (1).(B)Design of
			 grantsGrants or contracts awarded under this paragraph shall be
			 designed to obtain information relating to the provision of services under
			 different economic conditions or to various demographic groups in order to
			 provide guidance at the national and State levels about how best to administer
			 specific employment and training services.(6)Limitations(A)Competitive
			 awardsA grant or contract awarded for carrying out projects
			 under this subsection in an amount that exceeds $100,000 shall be awarded only
			 on a competitive basis, except that a noncompetitive award may be made in the
			 case of a project that is funded jointly with other public or private sector
			 entities that provide a substantial portion of assistance under the grant or
			 contract for the project.(B)Time
			 limitsA grant or contract shall not be awarded under this
			 subsection to the same organization for more than 3 consecutive years unless
			 such grant or contract is competitively reevaluated within such period.(C)Peer
			 review(i)In
			 generalThe Secretary shall utilize a peer review process—(I)to review and
			 evaluate all applications for grants in amounts that exceed $500,000 that are
			 submitted under this section; and(II)to review and
			 designate exemplary and promising programs under this section.(ii)Availability of
			 fundsThe Secretary is authorized to use funds provided under
			 this section to carry out peer review activities under this
			 subparagraph.(D)PriorityIn
			 awarding grants or contracts under this subsection, priority shall be provided
			 to entities with recognized expertise in the methods, techniques, and knowledge
			 of workforce investment activities and shall include appropriate time limits,
			 established by the Secretary, for the duration of such projects.(c)Dislocated
			 worker projectsOf the amount made available pursuant to section
			 232(a)(2)(A) for any program year, the Secretary shall use not more than 10
			 percent of such amount to carry out demonstration and pilot projects,
			 multiservice projects, and multistate projects relating to the employment and
			 training needs of dislocated workers. Of the requirements of this section, such
			 projects shall be subject only to the provisions relating to review and
			 evaluation of applications under subsection (c)(6)(C). Such projects may
			 include demonstration and pilot projects relating to promoting self-employment,
			 promoting job creation, averting dislocations, assisting dislocated farmers,
			 assisting dislocated fishermen, and promoting public works. Such projects shall
			 be administered by the Secretary, acting through the Assistant Secretary of
			 Employment and Training Administration.(d)Energy
			 efficiency and renewable energy worker training program(1)Grant
			 program(A)In
			 generalNot later than 6 months after the date of enactment of
			 the Green Jobs Act of 2007, the Secretary of Labor, in consultation with the
			 Secretary of Energy, shall establish an energy efficiency and renewable energy
			 worker training program under which the Secretary of Labor shall carry out the
			 activities described in paragraph (2) to achieve the purposes of this
			 subsection.(B)EligibilityFor
			 purposes of providing assistance and services under the program established
			 under this subsection—(i)target populations
			 of eligible individuals to be given priority for training and other services
			 shall include—(I)workers impacted
			 by national energy and environmental policy;(II)individuals in
			 need of updated training related to the energy efficiency and renewable energy
			 industries;(III)veterans, or
			 past and present members of reserve components of the Armed Forces;(IV)unemployed
			 individuals;(V)individuals,
			 including at-risk youth, seeking employment pathways out of poverty and into
			 economic self-sufficiency; and(VI)formerly
			 incarcerated, adjudicated, nonviolent offenders; and(ii)energy efficiency
			 and renewable energy industries eligible to participate in a program under this
			 subsection include—(I)the
			 energy-efficient building, construction, and retrofits industries;(II)the renewable
			 electric power industry;(III)the energy
			 efficient and advanced drive train vehicle industry;(IV)the biofuels
			 industry;(V)the materials use
			 industry;(VI)the energy
			 efficiency assessment industry serving the residential, commercial, or
			 industrial sectors; and(VII)manufacturers
			 that produce sustainable products using environmentally sustainable processes
			 and materials.(2)Activities(A)National
			 research programUnder the program established under paragraph
			 (1), the Secretary, acting through the Bureau of Labor Statistics, where
			 appropriate, shall collect and analyze labor market data to track workforce
			 trends resulting from energy-related initiatives carried out under this
			 subsection. Activities carried out under this subparagraph shall
			 include—(i)tracking and
			 documentation of academic and occupational competencies as well as future skill
			 needs with respect to renewable energy and energy efficiency technology;(ii)tracking and
			 documentation of occupational information and workforce training data with
			 respect to renewable energy and energy efficiency technology;(iii)collaborating
			 with State agencies, workforce investment boards, industry, organized labor,
			 and community and nonprofit organizations to disseminate information on
			 successful strategies for labor market services and worker training with
			 respect to renewable energy and energy efficiency technology;(iv)serving as a
			 clearinghouse for best practices in workforce development, job placement, and
			 collaborative training partnerships;(v)encouraging the
			 establishment of workforce training initiatives with respect to renewable
			 energy and energy efficiency technologies;(vi)linking research
			 and development in renewable energy and energy efficiency technology with the
			 development of standards and curricula for current and future jobs;(vii)assessing new
			 employment and work practices including career ladder and upgrade training as
			 well as high performance work systems; and(viii)providing
			 technical assistance and capacity building to national and State energy
			 partnerships, including industry and labor representatives.(B)National energy
			 training partnership grants(i)In
			 generalUnder the program established under paragraph (1), the
			 Secretary shall award National Energy Training Partnerships Grants on a
			 competitive basis to eligible entities to enable such entities to carry out
			 training that leads to economic self-sufficiency and to develop an energy
			 efficiency and renewable energy industries workforce. Grants shall be awarded
			 under this subparagraph so as to ensure geographic diversity with at least 2
			 grants awarded to entities located in each of the Petroleum Administration for
			 Defense Districts with no subdistricts, and at least 1 grant awarded to an
			 entity located in each of the subdistricts of the Petroleum Administration for
			 Defense District with subdistricts.(ii)EligibilityTo
			 be eligible to receive a grant under clause (i), an entity shall be a nonprofit
			 partnership that—(I)includes the equal
			 participation of industry, including public or private employers, and labor
			 organizations, including joint labor-management training programs, and may
			 include workforce investment boards, community-based organizations, qualified
			 service and conservation corps, educational institutions, small businesses,
			 cooperatives, State and local veterans agencies, and veterans service
			 organizations; and(II)demonstrates—(aa)experience in
			 implementing and operating worker skills training and education
			 programs;(bb)the
			 ability to identify and involve in training programs carried out under this
			 grant, target populations of individuals who would benefit from training and be
			 actively involved in activities related to energy efficiency and renewable
			 energy industries; and(cc)the
			 ability to help individuals achieve economic self-sufficiency.(iii)PriorityPriority
			 shall be given to partnerships which leverage additional public and private
			 resources to fund training programs, including cash or in-kind matches from
			 participating employers.(C)State labor
			 market research, information, and labor exchange research program(i)In
			 generalUnder the program established under paragraph (1), the
			 Secretary shall award competitive grants to States to enable such States to
			 administer labor market and labor exchange information programs that include
			 the implementation of the activities described in clause (ii), in coordination
			 with the one-stop delivery system.(ii)ActivitiesA
			 State shall use amounts awarded under a grant under this subparagraph to
			 provide funding to the State agency that administers the Wagner-Peyser Act (29
			 U.S.C. 49 et seq.) and State unemployment compensation programs to carry out
			 the following activities using State agency merit staff:(I)The identification
			 of job openings in the renewable energy and energy efficiency sector.(II)The
			 administration of skill and aptitude testing and assessment for workers.(III)The counseling,
			 career planning, and referral of qualified job seekers to openings and training
			 programs, including energy efficiency and renewable energy training
			 programs.(D)State energy
			 training partnership program(i)In
			 generalUnder the program established under paragraph (1), the
			 Secretary shall award competitive grants to States to enable such States to
			 administer renewable energy and energy efficiency workforce development
			 programs that include the implementation of the activities described in clause
			 (ii).(ii)PartnershipsA
			 State shall use amounts awarded under a grant under this subparagraph to award
			 competitive grants to eligible State Energy Sector Partnerships to enable such
			 Partnerships to coordinate with existing apprenticeship and labor management
			 training programs and implement training programs that lead to the economic
			 self-sufficiency of trainees.(iii)EligibilityTo
			 be eligible to receive a grant under this subparagraph, a State Energy Sector
			 Partnership shall—(I)consist of
			 nonprofit organizations that include equal participation from industry,
			 including public or private nonprofit employers, and labor organizations,
			 including joint labor-management training programs, and may include
			 representatives from local governments, the workforce development system
			 (including one-stop centers), community-based organizations, qualified service
			 and conservation corps, community colleges and other institutions of higher
			 education, small businesses, cooperatives, State and local veterans agencies,
			 and veterans service organizations;(II)demonstrate
			 experience in implementing and operating worker skills training and education
			 programs; and(III)demonstrate the
			 ability to identify and involve in training programs, target populations of
			 workers who would benefit from training and be actively involved in activities
			 related to energy efficiency and renewable energy industries.(iv)PriorityIn
			 awarding grants under this subparagraph, the Secretary shall give priority to
			 States that demonstrate that activities under the grant—(I)meet national
			 energy policies associated with energy efficiency, renewable energy, and the
			 reduction of emissions of greenhouse gases;(II)meet State energy
			 policies associated with energy efficiency, renewable energy, and the reduction
			 of emissions of greenhouse gases; and(III)leverage
			 additional public and private resources to fund training programs, including
			 cash or in-kind matches from participating employers.(v)CoordinationA
			 grantee under this subparagraph shall coordinate activities carried out under
			 the grant with existing other appropriate training programs, including
			 apprenticeship and labor management training programs and activities (including
			 such activities referenced in paragraph (3)(A)), and implement training
			 programs that lead to the economic self-sufficiency of trainees.(E)Pathways out of
			 poverty demonstration program(i)In
			 generalUnder the program established under paragraph (1), the
			 Secretary shall award competitive grants of sufficient size to eligible
			 entities to enable such entities to carry out training that leads to economic
			 self-sufficiency. The Secretary shall give priority to entities that serve
			 individuals in families with income of less than 200 percent of the economic
			 self-sufficiency standard for the local areas where the training is conducted
			 that specifies, as defined by the State, or where such standard is not
			 established, the income needs of families, by family size, the number and ages
			 of children in the family, and sub-State geographical considerations. Grants
			 shall be awarded to ensure geographic diversity.(ii)Eligible
			 entitiesTo be eligible to receive a grant under this
			 subparagraph, an entity shall be a partnership that—(I)includes—(aa)a
			 State board or local board;(bb)community-based
			 nonprofit organizations;(cc)educational
			 institutions with expertise in serving low-income adults or youth;(dd)public or private
			 employers from the industry sectors described in paragraph (1)(B)(ii);
			 and(ee)labor
			 organizations representing workers in such industry sectors;(II)demonstrates a
			 record of successful experience in implementing and operating worker skills
			 training and education programs;(III)coordinates
			 activities, where appropriate, with the workforce development system;
			 and(IV)demonstrates the
			 ability to recruit individuals for training and to support such individuals to
			 successful completion in training programs carried out under this grant,
			 targeting populations of workers who are or will be engaged in activities
			 related to energy efficiency and renewable energy industries.(iii)PrioritiesIn
			 awarding grants under this subparagraph, the Secretary shall give priority to
			 applicants that—(I)target programs to
			 benefit low-income workers, unemployed youth and adults, school dropouts, or
			 other underserved sectors of the workforce within areas of high poverty;(II)ensure that
			 supportive services are integrated with education and training, and delivered
			 by organizations with direct access to and experience with targeted
			 populations;(III)leverage
			 additional public and private resources to fund training programs, including
			 cash or in-kind matches from participating employers;(IV)involve employers
			 and labor organizations in the determination of relevant skills and
			 competencies and ensure that the certificates or credentials that result from
			 the training are recognized postsecondary credentials;(V)deliver courses at
			 alternative times (such as evening and weekend programs) and locations most
			 convenient and accessible to participants and link adult remedial education
			 with occupational skills training; and(VI)demonstrate
			 substantial experience in administering Federal, State, local, municipal,
			 foundation, or private entity grants.(iv)Data
			 collectionA grantee under this subparagraph shall collect and
			 report the following information with respect to the program carried out under
			 the grant:(I)The number of
			 participants.(II)The demographic
			 characteristics of participants, including race, gender, age, parenting status,
			 participation in other Federal programs, education and literacy level at entry,
			 and other characteristics that are significant barriers to employment (such as
			 being an English language learner or having a criminal record, addiction or
			 mental health problem requiring treatment, or intellectual disability).(III)The services
			 received by participants, including training, education, and supportive
			 services.(IV)The amount of
			 program spending per participant.(V)Program completion
			 rates.(VI)Factors
			 determined as significantly interfering with program participation or
			 completion.(VII)The rate of job
			 placement and the rate of employment retention after 1 year.(VIII)The average
			 wage at placement, including any benefits, and the rate of average wage
			 increase after 1 year.(IX)Any
			 post-employment supportive services provided.The Secretary
			 shall assist grantees in the collection of data under this clause by making
			 available, where practicable, low-cost means of tracking the labor market
			 outcomes of participants, and by providing standardized reporting forms, where
			 appropriate.(3)Activities(A)In
			 generalActivities to be carried out under a program authorized
			 by subparagraph (B), (D), or (E) of paragraph (2) shall be coordinated with
			 existing systems or providers, as appropriate. Such activities may
			 include—(i)occupational
			 skills training, including curriculum development, on-the-job training, and
			 classroom training;(ii)safety and health
			 training;(iii)the provision
			 of—(I)adult education
			 and literary activities, English as a second language instruction, or job
			 readiness training; or(II)training leading
			 to the attainment of the recognized equivalent of a secondary school
			 diploma;(iv)individual
			 referral and tuition assistance for a community college training program, or
			 any training program leading to an industry-recognized certificate;(v)internship
			 programs in fields related to energy efficiency and renewable energy;(vi)customized
			 training in conjunction with an existing apprenticeship program or
			 labor-management partnership;(vii)incumbent worker
			 and career ladder training and skill upgrading and retraining;(viii)the
			 implementation of transitional jobs strategies; and(ix)the
			 provision of supportive services.(B)Outreach
			 activitiesIn addition to the activities authorized under
			 subparagraph (A), activities authorized for programs under subparagraph (E) of
			 paragraph (2) may include the provision of outreach, recruitment, career
			 guidance, and career planning services.(4)Worker
			 protections and nondiscrimination requirements(A)Application of
			 wiaThe provisions of sections 281 and 288 shall apply to all
			 programs carried out with assistance under this subsection.(B)Consultation
			 with labor organizationsIf a labor organization represents a
			 substantial number of workers who are engaged in similar work or training in an
			 area that is the same as the area that is proposed to be funded under this
			 subsection the labor organization shall be provided an opportunity to be
			 consulted and to submit comments in regard to such a proposal.(5)Performance
			 accountability measures(A)In
			 generalThe Secretary shall negotiate and reach agreement with
			 the eligible entities that receive grants and assistance under this subsection
			 on performance accountability measures that will be used to evaluate the
			 performance of the eligible entity in carrying out the activities described in
			 paragraph (2). Such performance accountability measures shall consist of
			 indicators of performance (including the primary indicators of performance
			 described in section 131(b)(2)(A)), and an expected level of performance
			 described in subparagraph (B) for each indicator of performance.(B)Levels of
			 performanceThe Secretary shall negotiate and reach agreement
			 with the eligible entity regarding the levels of performance expected to be
			 achieved by the eligible entity on the indicators of performance.(6)Report(A)Status
			 reportNot later than 18 months after the date of enactment of
			 the Green Jobs Act of 2007, the Secretary shall transmit a report to the
			 Committee on Education and the Workforce and the Committee on Energy and
			 Commerce of the House of Representatives, and the Committee on Energy and
			 Natural Resources and the Committee on Health, Education, Labor, and Pensions
			 of the Senate, on the training program established under this subsection. The
			 report shall include a description of the entities receiving funding and the
			 activities carried out by such entities.(B)EvaluationNot
			 later than 3 years after the date of enactment of such Act, the Secretary shall
			 transmit to the Committee on Education and the Workforce and the Committee on
			 Energy and Commerce of the House of Representatives, and the Committee on
			 Energy and Natural Resources and the Committee on Health, Education, Labor, and
			 Pensions of the Senate, an assessment of such program and an evaluation of the
			 activities carried out by entities receiving funding from such program.(7)DefinitionAs
			 used in this subsection, the term renewable energy has the meaning
			 given such term in section 203(b)(2) of the Energy Policy Act of 2005 (42
			 U.S.C. 15852).(8)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection, $125,000,000 for each fiscal year, of which—(A)not to exceed 20
			 percent of the amount appropriated in each such fiscal year shall be made
			 available for, and shall be equally divided between, national labor market
			 research and information under paragraph (2)(A) and State labor market
			 information and labor exchange research under paragraph (2)(C), and not more
			 than 2 percent of such amount shall be for the evaluation and report required
			 under paragraph (6);(B)20 percent shall
			 be dedicated to Pathways Out of Poverty Demonstration Programs under paragraph
			 (2)(E); and(C)the remainder
			 shall be divided equally between National Energy Partnership Training Grants
			 under paragraph (2)(B) and State energy training partnership grants under
			 paragraph (2)(D).(e)Integrated
			 workforce training programs for adults who are english language
			 learners(1)DefinitionsIn
			 this subsection:(A)Integrated
			 workforce trainingThe term integrated workforce
			 training means training that integrates occupational skills training
			 with English language acquisition.(B)SecretaryThe
			 term Secretary means the Secretary of Labor, in consultation with
			 the Secretary of Education.(2)Demonstration
			 projectFrom funds appropriated pursuant to paragraph (11), the
			 Secretary shall establish and implement a national demonstration project that
			 is designed to both analyze and provide data on workforce training programs
			 that integrate English language acquisition and occupational training.(3)Grants(A)In
			 generalIn carrying out the demonstration project under this
			 subsection, the Secretary shall make not less than 10 grants, on a competitive
			 basis, to eligible entities to provide the integrated workforce training
			 programs. In awarding grants under this subsection, the Secretary shall take
			 into consideration awarding grants to eligible entities from diverse geographic
			 areas, including rural areas.(B)PeriodsThe
			 Secretary shall award a grant under this subsection for a period of not less
			 than 24 months and not more than 48 months.(4)Eligible
			 entities(A)In
			 generalTo be eligible to receive a grant under this subsection,
			 an eligible entity shall work in partnership with a local board and shall
			 include as a principal participant 1 or more of the following:(i)An
			 employer or employer association.(ii)A
			 nonprofit provider of English language instruction.(iii)A
			 provider of occupational or skills training.(iv)A
			 community-based organization.(v)An
			 institution of higher education, including a 2-year or 4-year degree-granting
			 institution of higher education, or a postsecondary vocational institution, as
			 defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C.
			 1002(c)).(vi)A
			 labor organization.(B)ExpertiseTo
			 be eligible to receive a grant under this subsection, an eligible entity shall
			 have proven expertise in—(i)serving
			 individuals who are English language learners, including individuals with lower
			 levels of oral and written English; and(ii)providing
			 workforce programs with training and English language instruction.(5)Applications(A)In
			 generalTo be eligible to receive a grant under this subsection,
			 an eligible entity shall submit an application to the Secretary at such time,
			 in such manner, and containing such information as the Secretary may
			 require.(B)ContentsEach
			 application submitted under subparagraph (A) shall—(i)contain
			 information, including capability statements, that demonstrates that the
			 eligible entity has the expertise described in paragraph (4)(B); and(ii)include an
			 assurance that the program to be assisted will—(I)establish a
			 generalized adult bilingual workforce training and education model that
			 integrates English language acquisition and occupational training, and
			 incorporates the unique linguistic and cultural factors of the
			 participants;(II)establish a
			 framework by which the employer, employee, and relevant members of the eligible
			 entity can create a career development and training plan that assists both the
			 employer and the employee to meet their long-term needs;(III)ensure that the
			 framework established under subclause (II) takes into consideration the
			 knowledge, skills, and abilities of the employee with respect to both the
			 current economic conditions of the employer and the future labor market
			 conditions relevant to the local area; and(IV)establish
			 identifiable performance accountability measures that include the primary
			 indicators of performance described in section 131(b)(2)(A)(i), so that the
			 progress of the employee and employer and the relative efficacy of the program
			 can be evaluated and best practices identified.(6)CriteriaThe
			 Secretary shall establish criteria for awarding grants under this
			 subsection.(7)Integrated
			 workforce training programs(A)Program
			 components(i)Required
			 componentsEach program that receives funding under this
			 subsection shall—(I)test an
			 individual’s English language proficiency levels to assess oral and literacy
			 gains from entry into the program and throughout program enrollment;(II)combine training
			 specific to a particular occupation or occupational cluster with—(aa)English language
			 instruction, such as instruction through an English as a Second Language
			 program or an English for Speakers of Other Languages program;(bb)basic
			 skills instruction; and(cc)supportive
			 services;(III)effectively
			 integrate public and private sector entities, including the local workforce
			 development system and its functions, to achieve the goals of the program;
			 and(IV)provide from
			 private or nonprofit sources a matching amount, in cash or in-kind, to carry
			 out the activities supported by the grant.(ii)Permissible
			 componentsThe program may offer other services as necessary to
			 promote successful participation and completion of the program, including
			 work-based learning, substance abuse treatment, and mental health
			 services.(B)GoalEach
			 program that receives funding under this subsection shall be designed to
			 prepare adults who are English language learners for, and place such adults in,
			 employment in growing industries with identifiable career pathways that lead to
			 economic self-sufficiency.(C)Program
			 typesIn selecting programs to receive funding under this
			 subsection, the Secretary shall select programs that meet the requirements of 1
			 or more of the following clauses:(i)A
			 program—(I)that serves
			 unemployed English language learners with significant work experience or
			 substantial education whose previous employment provided persistently low
			 wages; and(II)that aims to
			 prepare such individuals for, and place such individuals in, higher-paying
			 employment defined for purposes of this subparagraph as employment that
			 provides at least 75 percent of the median wage in the local area.(ii)A
			 program—(I)that serves
			 English language learners with lower levels of oral and written fluency, who
			 are working at persistently low wages; and(II)that aims to
			 prepare such individuals for, and place such individuals in, higher paying
			 employment through services provided at the worksite, or at a location central
			 to several worksites, during work hours.(iii)A
			 program—(I)that serves
			 unemployed English language learners with lower levels of oral and written
			 fluency, who have little or no work experience; and(II)that aims to
			 prepare such individuals for, and place such individuals in, employment through
			 services that include subsidized employment, in addition to the components
			 required under subparagraph (A)(i).(D)Program
			 approaches(i)In
			 generalIn selecting programs to receive funding under this
			 subsection, the Secretary shall select programs with different approaches to
			 integrated workforce training and that are provided in different contexts, in
			 order to—(I)obtain comparative
			 data on multiple approaches to integrated workforce training and English
			 language instruction;(II)ensure programs
			 are tailored to characteristics of individuals with varying skill levels;
			 and(III)assess how
			 different curricula work for English language learner populations.(ii)Types of
			 approachesThe different types of approaches described in clause
			 (i) may include—(I)bilingual programs
			 in which the workplace language component and the training are conducted in a
			 combination of an individual’s native language and English;(II)integrated
			 workforce training programs that combine basic skills, language instruction,
			 and job specific skills training; or(III)sequential
			 programs that provide a progression of skills, language, and training to ensure
			 success upon an individual’s completion of the program.(8)Evaluation by
			 eligible entityEach eligible entity that receives a grant under
			 this subsection shall carry out a continuous evaluation of the program funded
			 under the grant and an evaluation specific to the last phase of the program
			 operations.(9)Evaluation by
			 secretary(A)In
			 generalThe Secretary shall conduct an evaluation of program
			 impacts of the programs funded under the demonstration project, using an impact
			 study with a random assignment experimental design at each worksite at which
			 such a program is carried out.(B)Data collection
			 and analysisThe Secretary shall collect and analyze the data
			 from the demonstration project under this subsection to determine the
			 effectiveness of the project, including project participants’ gains in language
			 proficiency, acquisition of skills, and job advancement.(C)ReportThe
			 Secretary shall prepare and submit to the Committee on Education and the
			 Workforce of the House of Representatives, and the Committee on Health,
			 Education, Labor, and Pensions of the Senate and make available to the public,
			 a report on the demonstration projects supported under this subsection,
			 including the results of the evaluation.(10)Technical
			 assistanceThe Secretary shall provide technical assistance to
			 recipients of grants under this subsection throughout the grant period.(f)Community-Based
			 job training(1)DefinitionsIn
			 this subsection:(A)Community
			 collegeThe term community college means—(i)an
			 institution of higher education, as defined in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001), that provides a 2-year degree that is
			 acceptable for full credit toward a baccalaureate degree; or(ii)a
			 tribally controlled college or university, as defined in section 2 of the
			 Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C.
			 1801).(B)Eligible
			 entityThe term eligible entity means a partnership
			 between a local board and a community college, a consortium of community
			 colleges, or a consortium composed of a community college and 1 or more
			 institutions of higher education, that is working with—(i)a
			 business or consortium of businesses in the in-demand industry sector, as
			 identified in the application of the entity, or an industry association in the
			 in-demand industry sector; and(ii)an
			 economic development entity with expertise relevant to the qualified
			 industry.(C)Institution of
			 higher educationExcept as otherwise provided in subparagraph
			 (A)(i), the term institution of higher education has the meaning
			 given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001) and the meaning given the term postsecondary vocational
			 institution in section 102(c) of such Act (20 U.S.C. 1002(c)).(2)Demonstration
			 projectIn addition to the demonstration projects authorized
			 under subsection (c), the Secretary, in collaboration with the Secretary of
			 Education, may establish and implement a national demonstration project
			 designed—(A)to develop local
			 innovative solutions to the workforce challenges facing in-demand industry
			 sectors with labor shortages; and(B)to increase
			 employment opportunities for workers by establishing partnerships among
			 education entities, State workforce development systems, and businesses in
			 in-demand industry sectors.(3)Grants(A)Grants
			 authorizedIn carrying out the national demonstration project
			 authorized under this subsection, the Secretary shall award grants, on a
			 competitive basis, to eligible entities to enable the eligible entities to
			 carry out activities described in paragraph (6).(B)RequirementsGrants
			 awarded under this subsection shall be for a period of 2, 3, or 4 years and
			 shall be awarded in accordance with generally applicable Federal
			 requirements.(4)ApplicationsTo
			 be eligible to receive a grant under this subsection, an eligible entity shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require, including—(A)a description of
			 the entity that will offer training under the grant;(B)a justification of
			 the need for funding under the grant to create a program to carry out the
			 activities described in paragraph (6);(C)an economic
			 analysis of the local labor market to identify—(i)in-demand industry
			 sectors and occupations;(ii)the
			 workforce issues faced by such industries; and(iii)potential
			 participants in programs funded under this subsection;(D)a description of
			 the in-demand industry sector for which the training will occur, the
			 availability of competencies on which the training will be based, and how the
			 grant will help workers acquire the competencies and skills necessary for
			 employment in the industry;(E)a description of
			 the involvement of the local board and businesses (including small businesses)
			 in the geographic area where the proposed activities under the grant will be
			 implemented;(F)performance
			 accountability measures for the activities funded under the grant that include
			 the primary indicators of performance described in section 131(b)(2)(A)(i), and
			 other appropriate indicators, including indicators relating to the impact of
			 business partners;(G)a description of
			 how the activities funded by the grant will be coordinated with activities
			 provided through the one-stop center in the local area; and(H)a description of
			 the local or private resources that will—(i)support the
			 activities carried out under this subsection; and(ii)enable the entity
			 to carry out and expand such activities after the end of the grant.(5)Factors for
			 award of grant(A)In
			 generalIn awarding grants under this subsection, the Secretary
			 shall consider—(i)the
			 extent to which the activities to be carried out under the grant and the grant
			 application align with the local plan for the area to be served;(ii)the
			 extent of public and private collaboration evidenced in the application,
			 including existing partnerships as of the time of the application among the
			 in-demand industry sectors, the eligible entity, and the public workforce
			 development system;(iii)the extent to
			 which the grant will provide job seekers with high-quality training for
			 employment in in-demand occupations;(iv)the
			 extent to which the grant will expand the eligible entity and the capacity of
			 the local one-stop center established under section 221(e) to be demand-driven
			 and responsive to local economic needs;(v)the
			 extent to which local businesses commit to hire, retain, or advance individuals
			 who receive training through the grant; and(vi)the
			 extent to which the eligible entity commits to make any newly developed
			 products, such as skill standards, assessments, or industry-recognized training
			 curricula, available for dissemination nationally.(B)Leveraging of
			 resourcesIn awarding grants under this subsection, the Secretary
			 shall also consider—(i)the
			 extent to which local or private resources will be made available to support
			 the activities carried out under this subsection, taking into account the
			 resources of the eligible entity and the entity’s partners; and(ii)the
			 ability of an eligible entity to continue to carry out and expand such
			 activities after the end of the grant.(C)Distribution of
			 grantsIn awarding grants under this subsection, the Secretary
			 shall ensure an equitable distribution of such grants across diverse industries
			 and geographic areas.(6)Use of
			 funds(A)Mandatory uses
			 of fundsAn eligible entity that receives a grant under this
			 subsection shall use the grant funds for all of the following:(i)The
			 development of rigorous training and education programs leading to a recognized
			 postsecondary credential and employment in the in-demand industry sector,
			 including programs that are work-based and incorporate other earn-and-learn
			 strategies. The community college that is a part of the eligible entity shall
			 develop such programs, in collaboration with other partners identified in the
			 application, and if applicable, other representatives of qualified
			 industries.(ii)Training adults,
			 incumbent workers, dislocated workers, or out-of-school youth in the skills and
			 competencies needed to obtain or upgrade employment in an in-demand industry
			 sector identified in the eligible entity’s application.(B)Optional uses of
			 fundsAn eligible entity that receives a grant under this
			 subsection may use the grant funds for—(i)disseminating
			 information on training available for in-demand occupations in in-demand
			 industry sectors, including training available through the grant through the
			 one-stop delivery system to prospective participants, businesses, business
			 intermediaries, and community-based organizations in the region;(ii)referring
			 individuals trained under the grant for employment in in-demand industry
			 sectors;(iii)enhancing the
			 integration of community colleges, training and education with businesses, and
			 the one-stop delivery system in the local area to meet the training needs of
			 in-demand industry sectors for new and incumbent workers;(iv)providing
			 training and relevant job skills to small business owners or operators to
			 facilitate small business development in in-demand industry sectors; or(v)expanding or
			 creating programs for distance, evening, weekend, modular, or compressed
			 learning opportunities that provide training and relevant job skills for
			 high-growth, in-demand occupations.(7)Authority to
			 require non-federal shareThe Secretary may require that
			 recipients of grants under this subsection provide a non-Federal share, from
			 either cash or in-kind resources (fairly evaluated), of the costs of activities
			 carried out under the grant.(8)Performance
			 accountability and evaluation(A)Performance
			 accountabilityThe Secretary shall require an eligible entity
			 that receives a grant under this subsection to submit interim and final reports
			 to the Secretary on the performance outcomes for the project, using the
			 performance accountability measures identified in the eligible entity’s grant
			 application.(B)EvaluationThe
			 Secretary shall require that an eligible entity that receives a grant under
			 this subsection participate in an evaluation of activities carried out under
			 this subsection, including an evaluation using the techniques described in
			 subsection (a)(3).(g)Career pathways
			 for nursing care providers and providers of early education and child
			 careThe Secretary of Labor, in coordination with the Secretary
			 of Education and the Secretary of Health and Human Services, may conduct
			 projects that focus on career advancement for nursing care providers or
			 providers of early education and child care, including faculty education and
			 distance education programs. The Secretary shall prepare and disseminate to the
			 public, including through electronic means, reports containing the results of
			 the projects conducted, and recommendations on how to replicate effective
			 practices.271.National
			 dislocated worker grants(a)DefinitionsIn
			 this section:(1)Emergency or
			 disasterThe term emergency or disaster
			 means—(A)an emergency or a
			 major disaster, as defined in paragraphs (1) and (2), respectively, of section
			 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5122 (1) and (2)); or(B)an emergency or
			 disaster situation of national significance that could result in a potentially
			 large loss of employment, as declared or otherwise recognized by the chief
			 official of a Federal agency with authority for or jurisdiction over the
			 Federal response to the emergency or disaster situation.(2)Disaster
			 areaIn this subsection, the term disaster area
			 means an area that has suffered or in which has occurred an emergency or
			 disaster.(b)In
			 general(1)GrantsThe
			 Secretary is authorized to award national dislocated worker grants—(A)to an entity
			 described in subsection (c)(1)(B) to provide employment and training assistance
			 to workers affected by major economic dislocations, such as plant closures,
			 mass layoffs, or closures and realignments of military installations;(B)to provide
			 assistance to—(i)the
			 Governor of any State within the boundaries of which is a disaster area, to
			 provide disaster relief employment in the disaster area; or(ii)the
			 Governor of any State to which a substantial number of workers from an area in
			 which an emergency or disaster has been declared or otherwise recognized have
			 relocated;(C)to provide
			 additional assistance to a State board or local board for eligible dislocated
			 workers in a case in which the State board or local board has expended the
			 funds provided under this section to carry out activities described in
			 subparagraphs (A) and (B) and can demonstrate the need for additional funds to
			 provide appropriate services for such workers, in accordance with requirements
			 prescribed by the Secretary; and(D)to provide
			 additional assistance to a State board or local board serving an area
			 where—(i)a
			 higher-than-average demand for employment and training activities for
			 dislocated members of the Armed Forces, spouses described in section
			 101(14)(E), or members of the Armed Forces described in subsection
			 (c)(2)(A)(iv), exceeds State and local resources for providing such activities;
			 and(ii)such activities
			 are to be carried out in partnership with the Department of Defense and
			 Department of Veterans Affairs transition assistance programs.(2)Decisions and
			 obligationsThe Secretary shall issue a final decision on an
			 application for a national dislocated worker grant under this subsection not
			 later than 45 calendar days after receipt of the application. The Secretary
			 shall issue a notice of obligation for such grant not later than 10 days after
			 the award of such grant.(c)Employment and
			 training assistance requirements(1)Grant recipient
			 eligibility(A)ApplicationTo
			 be eligible to receive a grant under subsection (b)(1)(A), an entity shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.(B)Eligible
			 entityIn this paragraph, the term entity means a
			 State, a local board, an entity described in section 266(c), an entity
			 determined to be eligible by the Governor of the State involved, and any other
			 entity that demonstrates to the Secretary the capability to effectively respond
			 to the circumstances relating to particular dislocations.(2)Participant
			 eligibility(A)In
			 generalIn order to be eligible to receive employment and
			 training assistance under a national dislocated worker grant awarded pursuant
			 to subsection (b)(1)(A), an individual shall be—(i)a
			 dislocated worker;(ii)a
			 civilian employee of the Department of Defense or the Department of Energy
			 employed at a military installation that is being closed, or that will undergo
			 realignment, within the next 24 months after the date of the determination of
			 eligibility;(iii)an
			 individual who is employed in a nonmanagerial position with a Department of
			 Defense contractor, who is determined by the Secretary of Defense to be at risk
			 of termination from employment as a result of reductions in defense
			 expenditures, and whose employer is converting operations from defense to
			 nondefense applications in order to prevent worker layoffs; or(iv)a
			 member of the Armed Forces who—(I)was on active duty
			 or full-time National Guard duty;(II)(aa)is involuntarily
			 separated (as defined in section 1141 of title 10, United States Code) from
			 active duty or full-time National Guard duty; or(bb)is separated from active duty or
			 full-time National Guard duty pursuant to a special separation benefits program
			 under section 1174a of title 10, United States Code, or the voluntary
			 separation incentive program under section 1175 of that title;(III)is not entitled
			 to retired or retained pay incident to the separation described in subclause
			 (II); and(IV)applies for such
			 employment and training assistance before the end of the 180-day period
			 beginning on the date of that separation.(B)Retraining
			 assistanceThe individuals described in subparagraph (A)(iii)
			 shall be eligible for retraining assistance to upgrade skills by obtaining
			 marketable skills needed to support the conversion described in subparagraph
			 (A)(iii).(C)Additional
			 requirementsThe Secretary shall establish and publish additional
			 requirements related to eligibility for employment and training assistance
			 under the national dislocated worker grants to ensure effective use of the
			 funds available for this purpose.(D)DefinitionsIn
			 this paragraph, the terms military installation and
			 realignment have the meanings given the terms in section 2910 of
			 the Defense Base Closure and Realignment Act of 1990 (Public Law 101–510; 10
			 U.S.C. 2687 note).(d)Disaster relief
			 employment assistance requirements(1)In
			 generalFunds made available under subsection (b)(1)(B)—(A)shall be used, in
			 coordination with the Administrator of the Federal Emergency Management Agency,
			 as applicable, to provide disaster relief employment on projects that provide
			 food, clothing, shelter, and other humanitarian assistance for disaster
			 victims, and projects regarding demolition, cleaning, repair, renovation, and
			 reconstruction of damaged and destroyed structures, facilities, and lands
			 located within the disaster area and in offshore areas related to the emergency
			 or disaster;(B)may be expended
			 through public and private agencies and organizations engaged in such projects;
			 and(C)may be expended to
			 provide employment and training activities.(2)EligibilityAn
			 individual shall be eligible to be offered disaster relief employment under
			 subsection (b)(1)(B) if such individual—(A)is a dislocated
			 worker;(B)is a long-term
			 unemployed individual;(C)is temporarily or
			 permanently laid off as a consequence of the emergency or disaster; or(D)in the case of an
			 individual who is self-employed, becomes unemployed or significantly
			 underemployed as a result of the emergency or disaster.(3)Limitations on
			 disaster relief employment(A)In
			 generalExcept as provided in subparagraph (B), no individual
			 shall be employed under subsection (b)(1)(B) for more than 12 months for work
			 related to recovery from a single emergency or disaster.(B)ExtensionAt
			 the request of a State, the Secretary may extend such employment, related to
			 recovery from a single emergency or disaster involving the State, for not more
			 than an additional 12 months.(4)Use of available fundsFunds made available under subsection
			 (b)(1)(B) shall be available to assist workers described in paragraph (2) who
			 are affected by an emergency or disaster, including workers who have relocated
			 from an area in which an emergency or disaster has been declared or otherwise
			 recognized, as appropriate. Under conditions determined by the Secretary and
			 following notification to the Secretary, a State may use such funds, that are
			 appropriated for any fiscal year and available for expenditure under any grant
			 awarded to the State under this section, to provide any assistance authorized
			 under this subsection. Funds used pursuant to the authority provided under this
			 paragraph shall be subject to the liability and reimbursement requirements
			 described in paragraph (5).(5)Liability and
			 reimbursementNothing in this Act shall be construed to relieve
			 liability, by a responsible party that is liable under Federal law, for any
			 costs incurred by the United States under subsection (b)(1)(B) or this
			 subsection, including the responsibility to provide reimbursement for such
			 costs to the United States.272.YouthBuild
			 program(a)Statement of
			 purposeThe purposes of this section are—(1)to enable
			 disadvantaged youth to obtain the education and employment skills necessary to
			 achieve economic self-sufficiency in occupations in demand and postsecondary
			 education and training opportunities;(2)to provide
			 disadvantaged youth with opportunities for meaningful work and service to their
			 communities;(3)to foster the
			 development of employment and leadership skills and commitment to community
			 development among youth in low-income communities;(4)to expand the
			 supply of permanent affordable housing for homeless individuals and low-income
			 families by utilizing the energies and talents of disadvantaged youth;
			 and(5)to improve the
			 quality and energy efficiency of community and other nonprofit and public
			 facilities, including those facilities that are used to serve homeless and
			 low-income families.(b)DefinitionsIn
			 this section:(1)Adjusted
			 incomeThe term adjusted income has the meaning
			 given the term in section 3(b) of the United States Housing Act of 1937 (42
			 U.S.C. 1437a(b)).(2)ApplicantThe
			 term applicant means an eligible entity that has submitted an
			 application under subsection (c).(3)Eligible
			 entityThe term eligible entity means a public or
			 private nonprofit agency or organization (including a consortium of such
			 agencies or organizations), including—(A)a community-based
			 organization;(B)a faith-based
			 organization;(C)an entity carrying
			 out activities under this title, such as a local board;(D)a community action
			 agency;(E)a State or local
			 housing development agency;(F)an Indian tribe or
			 other agency primarily serving Indians;(G)a community
			 development corporation;(H)a State or local
			 youth service or conservation corps; and(I)any other entity
			 eligible to provide education or employment training under a Federal program
			 (other than the program carried out under this section).(4)Homeless
			 individualThe term homeless individual means a
			 homeless individual (as defined in section 41403(6) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 14043e–2(6)), except that clauses (i)(IV) and
			 (iii) of subparagraph (B) of such section shall not apply) or a homeless child
			 or youth (as defined in section 725(2) of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11434a(2)), except that subparagraph (B)(iv) of such
			 section shall not apply).(5)Housing
			 development agencyThe term housing development
			 agency means any agency of a State or local government, or any private
			 nonprofit organization, that is engaged in providing housing for homeless
			 individuals or low-income families.(6)IncomeThe
			 term income has the meaning given the term in section 3(b) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(7)Indian; indian
			 tribeThe terms Indian and Indian tribe
			 have the meanings given such terms in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b).(8)Low-income
			 familyThe term low-income family means a family
			 described in section 3(b)(2) of the United States Housing Act of 1937 (42
			 U.S.C. 1437a(b)(2)).(9)Qualified
			 national nonprofit agencyThe term qualified national
			 nonprofit agency means a nonprofit agency that—(A)has significant
			 national experience providing services consisting of training, information,
			 technical assistance, and data management to YouthBuild programs or similar
			 projects; and(B)has the capacity
			 to provide those services.(10)Registered
			 apprenticeship programThe term registered apprenticeship
			 program means an apprenticeship program—(A)registered under
			 the Act of August 16, 1937 (commonly known as the National
			 Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.);
			 and(B)that meets such
			 other criteria as may be established by the Secretary under this
			 section.(11)Transitional
			 housingThe term transitional housing has the
			 meaning given the term in section 401(29) of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11360(29)).(12)YouthBuild
			 programThe term YouthBuild program means any
			 program that receives assistance under this section and provides disadvantaged
			 youth with opportunities for employment, education, leadership development, and
			 training through the rehabilitation, construction, or energy efficiency
			 enhancement of housing for homeless individuals and low-income families, and of
			 public facilities.(c)YouthBuild
			 grants(1)Amounts of
			 grantsThe Secretary is authorized to make grants to applicants
			 for the purpose of carrying out YouthBuild programs approved under this
			 section.(2)Eligible
			 activitiesAn entity that receives a grant under this subsection
			 shall use the funds made available through the grant to carry out a YouthBuild
			 program, which may include the following activities:(A)Education and
			 workforce investment activities including—(i)work
			 experience and skills training (coordinated, to the maximum extent feasible,
			 with preapprenticeship and registered apprenticeship programs) in the
			 rehabilitation, construction, or energy efficiency enhancement activities
			 described in subparagraphs (B) and (C);(ii)occupational
			 skills training;(iii)other paid and
			 unpaid work experiences, including internships and job shadowing;(iv)services and
			 activities designed to meet the educational needs of participants,
			 including—(I)basic skills
			 instruction and remedial education;(II)language
			 instruction educational programs for participants who are English language
			 learners;(III)secondary
			 education services and activities, including tutoring, study skills training,
			 and dropout prevention activities, designed to lead to the attainment of a
			 secondary school diploma or its recognized equivalent (including recognized
			 certificates of attendance or similar documents for individuals with
			 disabilities);(IV)counseling and
			 assistance in obtaining postsecondary education and required financial aid;
			 and(V)alternative
			 secondary school services;(v)counseling
			 services and related activities, such as comprehensive guidance and counseling
			 on drug and alcohol abuse and referral;(vi)activities
			 designed to develop employment and leadership skills, which may include
			 community service and peer-centered activities encouraging responsibility and
			 other positive social behaviors, and activities related to youth policy
			 committees that participate in decision-making related to the program;(vii)supportive
			 services and provision of need-based stipends necessary to enable individuals
			 to participate in the program and to assist individuals, for a period not to
			 exceed 12 months after the completion of training, in obtaining or retaining
			 employment, or applying for and transitioning to postsecondary education or
			 training; and(viii)job search and
			 assistance.(B)Supervision and
			 training for participants in the rehabilitation, construction, or energy
			 efficiency enhancement of housing, including residential housing for homeless
			 individuals or low-income families, or transitional housing for homeless
			 individuals.(C)Supervision and
			 training for participants in the rehabilitation, construction, or energy
			 efficiency enhancement of community and other public facilities, except that
			 not more than 15 percent of funds appropriated to carry out this section may be
			 used for such supervision and training.(D)Payment of
			 administrative costs of the applicant, including recruitment and selection of
			 participants, except that not more than 15 percent of the amount of assistance
			 provided under this subsection to the grant recipient may be used for such
			 costs.(E)Adult
			 mentoring.(F)Provision of
			 wages, stipends, or benefits to participants in the program.(G)Ongoing training
			 and technical assistance that are related to developing and carrying out the
			 program.(H)Follow-up
			 services.(3)Application(A)Form and
			 procedureTo be qualified to receive a grant under this
			 subsection, an eligible entity shall submit an application at such time, in
			 such manner, and containing such information as the Secretary may
			 require.(B)Minimum
			 requirementsThe Secretary shall require that the application
			 contain, at a minimum—(i)labor market
			 information for the labor market area where the proposed program will be
			 implemented, including both current data (as of the date of submission of the
			 application) and projections on career opportunities in construction and
			 growing industries;(ii)a
			 request for the grant, specifying the amount of the grant requested and its
			 proposed uses;(iii)a
			 description of the applicant and a statement of its qualifications, including a
			 description of the applicant’s relationship with local boards, one-stop
			 operators, local unions, entities carrying out registered apprenticeship
			 programs, other community groups, and employers, and the applicant’s past
			 experience, if any, with rehabilitation, construction, or energy efficiency
			 enhancement of housing or public facilities, and with youth education and
			 employment training programs;(iv)a
			 description of the proposed site for the proposed program;(v)a
			 description of the educational and job training activities, work opportunities,
			 postsecondary education and training opportunities, and other services that
			 will be provided to participants, and how those activities, opportunities, and
			 services will prepare youth for employment in occupations in demand in the
			 labor market area described in clause (i);(vi)a
			 description of the proposed rehabilitation, construction, or energy efficiency
			 enhancement activities to be undertaken under the grant and the anticipated
			 schedule for carrying out such activities;(vii)a
			 description of the manner in which eligible youth will be recruited and
			 selected as participants, including a description of arrangements that will be
			 made with local boards, one-stop operators, community- and faith-based
			 organizations, State educational agencies or local educational agencies
			 (including agencies of Indian tribes), public assistance agencies, the courts
			 of jurisdiction, agencies operating shelters for homeless individuals and other
			 agencies that serve youth who are homeless individuals, foster care agencies,
			 and other appropriate public and private agencies;(viii)a
			 description of the special outreach efforts that will be undertaken to recruit
			 eligible young women (including young women with dependent children) as
			 participants;(ix)a
			 description of the specific role of employers in the proposed program, such as
			 their role in developing the proposed program and assisting in service
			 provision and in placement activities;(x)a
			 description of how the proposed program will be coordinated with other Federal,
			 State, and local activities and activities conducted by Indian tribes, such as
			 local workforce investment activities, career and technical education and
			 training programs, adult and language instruction educational programs,
			 activities conducted by public schools, activities conducted by community
			 colleges, national service programs, and other job training provided with funds
			 available under this title;(xi)assurances that
			 there will be a sufficient number of adequately trained supervisory personnel
			 in the proposed program;(xii)a
			 description of levels to be achieved with respect to the primary indicators of
			 performance for eligible youth described in section 131(b)(2)(A)(ii);(xiii)a
			 description of the applicant’s relationship with local building trade unions
			 regarding their involvement in training to be provided through the proposed
			 program, the relationship of the proposed program to established registered
			 apprenticeship programs and employers, the ability of the applicant to grant an
			 industry-recognized certificate or certification through the program, and the
			 quality of the program leading to the certificate or certification;(xiv)a
			 description of activities that will be undertaken to develop the leadership
			 skills of participants;(xv)a
			 detailed budget and a description of the system of fiscal controls, and
			 auditing and accountability procedures, that will be used to ensure fiscal
			 soundness for the proposed program;(xvi)a
			 description of the commitments for any additional resources (in addition to the
			 funds made available through the grant) to be made available to the proposed
			 program from—(I)the
			 applicant;(II)recipients of
			 other Federal, State or local housing and community development assistance that
			 will sponsor any part of the rehabilitation, construction, energy efficiency
			 enhancement, operation and maintenance, or other housing and community
			 development activities undertaken as part of the proposed program; or(III)entities
			 carrying out other Federal, State, or local activities or activities conducted
			 by Indian tribes, including career and technical education and training
			 programs, adult and language instruction educational programs, and job training
			 provided with funds available under this title;(xvii)information
			 identifying, and a description of, the financing proposed for any—(I)rehabilitation or
			 energy efficient enhancement of the property involved;(II)acquisition of
			 the property; or(III)construction of
			 the property;(xviii)information
			 identifying, and a description of, the entity that will operate and manage the
			 property;(xix)information
			 identifying, and a description of, the data collection systems to be
			 used;(xx)a
			 certification, by a public official responsible for the housing strategy for
			 the State or unit of general local government within which the proposed program
			 is located, that the proposed program is consistent with the housing strategy;
			 and(xxi)a
			 certification that the applicant will comply with the requirements of the Fair
			 Housing Act (42 U.S.C. 3601 et seq.) and will affirmatively further fair
			 housing.(4)Selection
			 criteriaFor an applicant to be eligible to receive a grant under
			 this subsection, the applicant and the applicant’s proposed program shall meet
			 such selection criteria as the Secretary shall establish under this section,
			 which shall include criteria relating to—(A)the qualifications
			 or potential capabilities of an applicant;(B)an applicant’s
			 potential for developing a successful YouthBuild program;(C)the need for an
			 applicant’s proposed program, as determined by the degree of economic distress
			 of the community from which participants would be recruited (measured by
			 indicators such as poverty, youth unemployment, and the number of individuals
			 who have dropped out of secondary school) and of the community in which the
			 housing and community and public facilities proposed to be rehabilitated,
			 constructed, or provided energy efficiency enhancements is located (measured by
			 indicators such as incidence of homelessness, shortage of affordable housing,
			 and poverty);(D)the commitment of
			 an applicant to providing skills training, leadership development, and
			 education to participants;(E)the focus of a
			 proposed program on preparing youth for occupations in demand or postsecondary
			 education and training opportunities;(F)the extent of an
			 applicant’s coordination of activities to be carried out through the proposed
			 program with local boards, one-stop operators, and one-stop partners
			 participating in the operation of the one-stop delivery system involved, or the
			 extent of the applicant’s good faith efforts in achieving such
			 coordination;(G)the extent of the
			 applicant’s coordination of activities with public education, criminal justice,
			 housing and community development, national service, or postsecondary education
			 or other systems that relate to the goals of the proposed program;(H)the extent of an
			 applicant’s coordination of activities with employers in the local area
			 involved;(I)the extent to
			 which a proposed program provides for inclusion of tenants who were previously
			 homeless individuals in the rental housing provided through the program;(J)the commitment of
			 additional resources (in addition to the funds made available through the
			 grant) to a proposed program by—(i)an
			 applicant;(ii)recipients of
			 other Federal, State, or local housing and community development assistance who
			 will sponsor any part of the rehabilitation, construction, energy efficiency
			 enhancement, operation and maintenance, or other housing and community
			 development activities undertaken as part of the proposed program; or(iii)entities
			 carrying out other Federal, State, or local activities or activities conducted
			 by Indian tribes, including career and technical education and training
			 programs, adult and language instruction educational programs, and job training
			 provided with funds available under this title;(K)the applicant’s
			 potential to serve different regions, including rural areas and States that
			 have not previously received grants for YouthBuild programs; and(L)such other factors
			 as the Secretary determines to be appropriate for purposes of carrying out the
			 proposed program in an effective and efficient manner.(5)ApprovalTo
			 the extent practicable, the Secretary shall notify each applicant, not later
			 than 5 months after the date of receipt of the application by the Secretary,
			 whether the application is approved or not approved.(d)Use of housing
			 unitsResidential housing units rehabilitated, constructed, or
			 provided energy efficiency improvements using funds made available under
			 subsection (c), shall be available solely—(1)for rental by, or
			 sale to, homeless individuals or low-income families; or(2)for use as
			 transitional or permanent housing, for the purpose of assisting in the movement
			 of homeless individuals to independent living.(e)Additional
			 program requirements(1)Eligible
			 participants(A)In
			 generalExcept as provided in subparagraph (B), an individual may
			 participate in a YouthBuild program only if such individual is—(i)not
			 less than age 16 and not more than age 24, on the date of enrollment;(ii)a
			 member of a low-income family, a youth in foster care (including youth aging
			 out of foster care), a youth offender, a youth who is an individual with a
			 disability, a child of incarcerated parents, or a migrant youth; and(iii)a
			 school dropout, or an individual who was a school dropout and has subsequently
			 reenrolled.(B)Exception for
			 individuals not meeting income or educational need
			 requirementsNot more than 25 percent of the participants in such
			 program may be individuals who do not meet the requirements of clause (ii) or
			 (iii) of subparagraph (A), but who—(i)are
			 basic skills deficient, despite attainment of a secondary school diploma or its
			 recognized equivalent (including recognized certificates of attendance or
			 similar documents for individuals with disabilities); or(ii)have been
			 referred by a local secondary school for participation in a YouthBuild program
			 leading to the attainment of a secondary school diploma.(2)Participation
			 limitationAn eligible individual selected for participation in a
			 YouthBuild program shall be offered full-time participation in the program for
			 a period of not less than 6 months and not more than 24 months.(3)Minimum time
			 devoted to educational services and activitiesA YouthBuild
			 program receiving assistance under subsection (c) shall be structured so that
			 participants in the program are offered—(A)education and
			 related services and activities designed to meet educational needs, such as
			 those specified in clauses (iv) through (vii) of subsection (c)(2)(A), during
			 at least 50 percent of the time during which the participants participate in
			 the program; and(B)work and skill
			 development activities such as those specified in clauses (i), (ii), (iii), and
			 (viii) of subsection (c)(2)(A), during at least 40 percent of the time during
			 which the participants participate in the program.(4)Authority
			 restrictionNo provision of this section may be construed to
			 authorize any agency, officer, or employee of the United States to exercise any
			 direction, supervision, or control over the curriculum, program of instruction,
			 administration, or personnel of any educational institution (including a
			 school) or school system, or over the selection of library resources,
			 textbooks, or other printed or published instructional materials by any
			 educational institution or school system.(5)State and local
			 standardsAll educational programs and activities supported with
			 funds provided under subsection (c) shall be consistent with applicable State
			 and local educational standards. Standards and procedures for the programs and
			 activities that relate to awarding academic credit for and certifying
			 educational attainment in such programs and activities shall be consistent with
			 applicable State and local educational standards.(f)Levels of
			 performance and indicators(1)In
			 generalThe Secretary shall annually establish expected levels of
			 performance for YouthBuild programs relating to each of the primary indicators
			 of performance for eligible youth activities described in section
			 131(b)(2)(A)(ii).(2)Additional
			 indicatorsThe Secretary may establish expected levels of
			 performance for additional indicators for YouthBuild programs, as the Secretary
			 determines appropriate.(g)Management and
			 technical assistance(1)Secretary
			 assistanceThe Secretary may enter into contracts with 1 or more
			 entities to provide assistance to the Secretary in the management, supervision,
			 and coordination of the program carried out under this section.(2)Technical
			 assistance(A)Contracts and
			 grantsThe Secretary shall enter into contracts with or make
			 grants to 1 or more qualified national nonprofit agencies, in order to provide
			 training, information, technical assistance, and data management to recipients
			 of grants under subsection (c) or to support pilot and demonstration projects
			 or program evaluations with recipients of grants under subsection (c) as
			 directed by the Secretary.(B)Reservation of
			 fundsOf the amounts available under subsection (i) to carry out
			 this section for a fiscal year, the Secretary shall reserve 5 percent to carry
			 out subparagraph (A).(3)Capacity
			 building grants(A)In
			 generalIn each fiscal year, the Secretary may use not more than
			 3 percent of the amounts available under subsection (i) to award grants to 1 or
			 more qualified national nonprofit agencies to pay for the Federal share of the
			 cost of capacity building activities.(B)Federal
			 shareThe Federal share of the cost described in subparagraph (A)
			 shall be 25 percent. The non-Federal share shall be provided from private
			 sources.(h)Subgrants and
			 contractsEach recipient of a grant under subsection (c) to carry
			 out a YouthBuild program shall provide the services and activities described in
			 this section directly or through subgrants, contracts, or other arrangements
			 with local educational agencies, institutions of higher education, State or
			 local housing development agencies, other public agencies, including agencies
			 of Indian tribes, or private organizations.(i)Authorization of
			 appropriationsThere are authorized to be appropriated for each
			 of fiscal years 2014 through 2018 such sums as may be necessary to carry out
			 this section.274.Authorization
			 of appropriations(a)Native American
			 programs; migrant and seasonal farmworker programs; veterans’ workforce
			 investment programs(1)In
			 generalSubject to paragraph (2), there are authorized to be
			 appropriated to carry out sections 266 through 268 such sums as may be
			 necessary for each of the fiscal years 2014 through 2018.(2)ReservationsOf
			 the amount appropriated pursuant to the authorization of appropriations under
			 paragraph (1) for a fiscal year, the Secretary shall—(A)reserve not less
			 than $55,000,000 for carrying out section 266;(B)reserve not less
			 than $70,000,000 for carrying out section 267; and(C)reserve not less
			 than $7,300,000 for carrying out section 268.(b)Technical
			 assistance; evaluations and researchThere are authorized to be
			 appropriated to carry out sections 269 and 270 such sums as may be necessary
			 for each of the fiscal years 2014 through 2018.(c)Assistance for
			 eligible workersIf, as of the date of enactment of this Act, any
			 unobligated funds appropriated to carry out subsections (f) and (g) of section
			 173 of the Workforce Investment Act of 1998 (29 U.S.C. 2918), as in effect on
			 the day before the date of enactment of this Act, remain available, the
			 Secretary of Labor shall continue to use such funds to carry out such
			 subsections until all of such funds are expended.EAdministration281.Requirements
			 and restrictions(a)Benefits(1)Wages(A)In
			 generalIndividuals in on-the-job training or individuals
			 employed in activities under this title or subtitle C of title I shall be
			 compensated at the same rates, including periodic increases, as trainees or
			 employees who are similarly situated in similar occupations by the same
			 employer and who have similar training, experience, and skills, and such rates
			 shall be in accordance with applicable law, but in no event less than the
			 higher of the rate specified in section 6(a)(1) of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 206(a)(1)) or the applicable State or local minimum wage
			 law.(B)Rule of
			 constructionThe reference in subparagraph (A) to section 6(a)(1)
			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) shall not be
			 applicable for individuals in territorial jurisdictions in which section 6 of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 206) does not apply.(2)Treatment of
			 allowances, earnings, and paymentsAllowances, earnings, and
			 payments to individuals participating in programs under this title or subtitle
			 C of title I shall not be considered as income for the purposes of determining
			 eligibility for and the amount of income transfer and in-kind aid furnished
			 under any Federal or federally assisted program based on need, other than as
			 provided under the Social Security Act (42 U.S.C. 301 et seq.).(b)Labor
			 standards(1)Limitations on
			 activities that impact wages of employeesNo funds provided under
			 this title or subtitle C of title I shall be used to pay the wages of incumbent
			 employees during their participation in economic development activities
			 provided through a statewide workforce development system.(2)Displacement(A)ProhibitionA
			 participant in a program or activity authorized under this title or subtitle C
			 of title I (referred to in this section as a specified activity)
			 shall not displace (including a partial displacement, such as a reduction in
			 the hours of nonovertime work, wages, or employment benefits) any currently
			 employed employee (as of the date of the participation).(B)Prohibition on
			 impairment of contractsA specified activity shall not impair an
			 existing contract for services or collective bargaining agreement, and no such
			 activity that would be inconsistent with the terms of a collective bargaining
			 agreement shall be undertaken without the written concurrence of the labor
			 organization and employer concerned.(3)Other
			 prohibitionsA participant in a specified activity shall not be
			 employed in a job if—(A)any other
			 individual is on layoff from the same or any substantially equivalent
			 job;(B)the employer has
			 terminated the employment of any regular employee or otherwise reduced the
			 workforce of the employer with the intention of filling the vacancy so created
			 with the participant; or(C)the job is created
			 in a promotional line that will infringe in any way upon the promotional
			 opportunities of currently employed individuals (as of the date of the
			 participation).(4)Health and
			 safetyHealth and safety standards established under Federal and
			 State law otherwise applicable to working conditions of employees shall be
			 equally applicable to working conditions of participants engaged in specified
			 activities. To the extent that a State workers’ compensation law applies,
			 workers’ compensation shall be provided to participants on the same basis as
			 the compensation is provided to other individuals in the State in similar
			 employment.(5)Employment
			 conditionsIndividuals in on-the-job training or individuals
			 employed in programs and activities under this title or subtitle C of title I
			 shall be provided benefits and working conditions at the same level and to the
			 same extent as other trainees or employees working a similar length of time and
			 doing the same type of work.(6)Opportunity to
			 submit commentsInterested members of the public, including
			 representatives of businesses and of labor organizations, shall be provided an
			 opportunity to submit comments to the Secretary with respect to programs and
			 activities proposed to be funded under subtitle B.(7)No impact on
			 union organizingEach recipient of funds under this title or
			 subtitle C of title I shall provide to the Secretary assurances that none of
			 such funds will be used to assist, promote, or deter union organizing.(c)Grievance
			 procedure(1)In
			 generalEach State and local area receiving an allotment or
			 allocation under this title or a grant under subtitle C of title I shall
			 establish and maintain a procedure for grievances or complaints alleging
			 violations of the requirements of this title or subtitle C of title I from
			 participants and other interested or affected parties. Such procedure shall
			 include an opportunity for a hearing and be completed within 60 days after the
			 filing of the grievance or complaint.(2)Investigation(A)In
			 generalThe Secretary shall investigate an allegation of a
			 violation described in paragraph (1) if—(i)a
			 decision relating to such violation has not been reached within 60 days after
			 the date of the filing of the grievance or complaint and either party appeals
			 to the Secretary; or(ii)a
			 decision relating to such violation has been reached within such 60 days and
			 the party to which such decision is adverse appeals such decision to the
			 Secretary.(B)Additional
			 requirementThe Secretary shall make a final determination
			 relating to an appeal made under subparagraph (A) no later than 120 days after
			 receiving such appeal.(3)RemediesRemedies
			 that may be imposed under this section for a violation of any requirement of
			 this title or subtitle C of title I shall be limited—(A)to suspension or
			 termination of payments under this title or subtitle C of title I;(B)to prohibition of
			 placement of a participant with an employer that has violated any requirement
			 under this title or subtitle C of title I;(C)where applicable,
			 to reinstatement of an employee, payment of lost wages and benefits, and
			 reestablishment of other relevant terms, conditions, and privileges of
			 employment; and(D)where appropriate,
			 to other equitable relief.(4)Rule of
			 constructionNothing in paragraph (3) shall be construed to
			 prohibit a grievant or complainant from pursuing a remedy authorized under
			 another Federal, State, or local law for a violation of this title or subtitle
			 C of title I.(d)Relocation(1)Prohibition on
			 use of funds to encourage or induce relocationNo funds provided
			 under this title or subtitle C of title I shall be used, or proposed for use,
			 to encourage or induce the relocation of a business or part of a business if
			 such relocation would result in a loss of employment for any employee of such
			 business at the original location and such original location is within the
			 United States.(2)Prohibition on
			 use of funds after relocationNo funds provided under this title
			 or subtitle C of title I for an employment or training activity shall be used
			 for customized or skill training, on-the-job training, incumbent worker
			 training, transitional employment, or company-specific assessments of job
			 applicants or employees, for any business or part of a business that has
			 relocated, until the date that is 120 days after the date on which such
			 business commences operations at the new location, if the relocation of such
			 business or part of a business results in a loss of employment for any employee
			 of such business at the original location and such original location is within
			 the United States.(3)RepaymentIf
			 the Secretary determines that a violation of paragraph (1) or (2) has occurred,
			 the Secretary shall require the State that has violated such paragraph (or that
			 has provided funding to an entity that has violated such paragraph) to repay to
			 the United States an amount equal to the amount expended in violation of such
			 paragraph.(e)Limitation on
			 use of fundsNo funds available to carry out an activity under
			 this title or subtitle C of title I shall be used for employment generating
			 activities, investment in revolving loan funds, capitalization of businesses,
			 investment in contract bidding resource centers, economic development
			 activities, or similar activities, that are not directly related to training
			 for eligible individuals under this title or subtitle C of title I. No funds
			 received to carry out an activity under subtitle B of this title or under
			 subtitle C of title I shall be used for foreign travel.(f)Testing and
			 sanctioning for use of controlled substances(1)In
			 generalNotwithstanding any other provision of law, a State shall
			 not be prohibited by the Federal Government from—(A)testing
			 participants in programs under subtitle B of this title or under subtitle C of
			 title I for the use of controlled substances; and(B)sanctioning such
			 participants who test positive for the use of such controlled
			 substances.(2)Additional
			 requirements(A)Period of
			 sanctionIn sanctioning participants in a program under subtitle
			 B of this title or under subtitle C of title I who test positive for the use of
			 controlled substances—(i)with
			 respect to the first occurrence for which a participant tests positive, a State
			 may exclude the participant from the program for a period not to exceed 6
			 months; and(ii)with respect to
			 the second occurrence and each subsequent occurrence for which a participant
			 tests positive, a State may exclude the participant from the program for a
			 period not to exceed 2 years.(B)AppealThe
			 testing of participants and the imposition of sanctions under this subsection
			 shall be subject to expeditious appeal in accordance with due process
			 procedures established by the State.(C)PrivacyA
			 State shall establish procedures for testing participants for the use of
			 controlled substances that ensure a maximum degree of privacy for the
			 participants.(3)Funding
			 requirementIn testing and sanctioning of participants for the
			 use of controlled substances in accordance with this subsection, the only
			 Federal funds that a State may use are the amounts made available for the
			 administration of statewide workforce investment activities under section
			 234(a)(3)(B).(g)Subgrant
			 authorityA recipient of grant funds under this title shall have
			 the authority to enter into subgrants in order to carry out the grant, subject
			 to such conditions as the Secretary may establish.282.Prompt
			 allocation of funds(a)Allotments based
			 on latest available dataAll allotments to States and grants to
			 outlying areas under this title shall be based on the latest available data and
			 estimates satisfactory to the Secretary. All data relating to disadvantaged
			 adults and disadvantaged youth shall be based on the most recent satisfactory
			 data from the Bureau of the Census.(b)Publication in
			 Federal register relating to formula fundsWhenever the Secretary
			 allots funds required to be allotted under this title, the Secretary shall
			 publish in a timely fashion in the Federal Register the amount proposed to be
			 distributed to each recipient of the funds.(c)Requirement for
			 funds distributed by formulaAll funds required to be allotted
			 under section 227 or 232 shall be allotted within 45 days after the date of
			 enactment of the Act appropriating the funds, except that, if such funds are
			 appropriated in advance as authorized by section 289(g), such funds shall be
			 allotted or allocated not later than the March 31 preceding the program year
			 for which such funds are to be available for obligation.(d)Publication in
			 Federal register relating to discretionary fundsWhenever the
			 Secretary utilizes a formula to allot or allocate funds made available for
			 distribution at the Secretary’s discretion under this title, the Secretary
			 shall, not later than 30 days prior to such allotment or allocation, publish
			 for comment in the Federal Register the formula, the rationale for the formula,
			 and the proposed amounts to be distributed to each State and local area. After
			 consideration of any comments received, the Secretary shall publish final
			 allotments and allocations in the Federal Register.(e)Availability of
			 fundsFunds shall be made available under section 228, and funds
			 shall be made available under section 233, for a local area not later than 30
			 days after the date the funds are made available to the Governor involved,
			 under section 227 or 232 (as the case may be), or 7 days after the date the
			 local plan for the area is approved, whichever is later.283.Monitoring(a)In
			 generalThe Secretary is authorized to monitor all recipients of
			 financial assistance under this title to determine whether the recipients are
			 complying with the provisions of this title and subtitles A and B of title I,
			 including the regulations issued under this title and such subtitles.(b)InvestigationsThe
			 Secretary may investigate any matter the Secretary determines to be necessary
			 to determine the compliance of the recipients with this title and subtitles A
			 and B of title I, including the regulations issued under this title and such
			 subtitles. The investigations authorized by this subsection may include
			 examining records (including making certified copies of the records),
			 questioning employees, and entering any premises or onto any site in which any
			 part of a program or activity of such a recipient is conducted or in which any
			 of the records of the recipient are kept.(c)Additional
			 requirementFor the purpose of any investigation or hearing
			 conducted under this title by the Secretary, the provisions of section 9 of the
			 Federal Trade Commission Act (15 U.S.C. 49) (relating to the attendance of
			 witnesses and the production of documents) apply to the Secretary, in the same
			 manner and to the same extent as the provisions apply to the Federal Trade
			 Commission.284.Fiscal
			 controls; sanctions(a)Establishment of
			 fiscal controls by States(1)In
			 generalEach State shall establish such fiscal control and fund
			 accounting procedures as may be necessary to assure the proper disbursal of,
			 and accounting for, Federal funds allocated to local areas under subtitle B.
			 Such procedures shall ensure that all financial transactions carried out under
			 subtitle B are conducted and records maintained in accordance with generally
			 accepted accounting principles applicable in each State.(2)Cost
			 principles(A)In
			 generalEach State (including the Governor of the State), local
			 area (including the chief elected official for the area), and provider
			 receiving funds under this title shall comply with the applicable uniform cost
			 principles included in appropriate circulars or rules of the Office of
			 Management and Budget for the type of entity receiving the funds.(B)ExceptionThe
			 funds made available to a State for administration of statewide workforce
			 investment activities in accordance with section 234(a)(3)(B) shall be
			 allocable to the overall administration of workforce investment activities, but
			 need not be specifically allocable to—(i)the
			 administration of adult employment and training activities;(ii)the
			 administration of dislocated worker employment and training activities;
			 or(iii)administration
			 of youth workforce investment activities.(3)Uniform
			 administrative requirements(A)In
			 generalEach State (including the Governor of the State), local
			 area (including the chief elected official for the area), and provider
			 receiving funds under this title shall comply with the appropriate uniform
			 administrative requirements for grants and agreements applicable for the type
			 of entity receiving the funds, as promulgated in circulars or rules of the
			 Office of Management and Budget.(B)Additional
			 requirementProcurement transactions under this title between
			 local boards and units of State or local governments shall be conducted only on
			 a cost-reimbursable basis.(4)MonitoringEach
			 Governor of a State shall conduct on an annual basis onsite monitoring of each
			 local area within the State to ensure compliance with the uniform
			 administrative requirements referred to in paragraph (3).(5)Action by
			 GovernorIf the Governor determines that a local area is not in
			 compliance with the uniform administrative requirements referred to in
			 paragraph (3), the Governor shall—(A)require corrective
			 action to secure prompt compliance with the requirements; and(B)impose the
			 sanctions provided under subsection (b) in the event of failure to take the
			 required corrective action.(6)CertificationThe
			 Governor shall, every 2 years, certify to the Secretary that—(A)the State has
			 implemented the uniform administrative requirements referred to in paragraph
			 (3);(B)the State has
			 monitored local areas to ensure compliance with the uniform administrative
			 requirements as required under paragraph (4); and(C)the State has
			 taken appropriate action to secure compliance with the requirements pursuant to
			 paragraph (5).(7)Action by the
			 SecretaryIf the Secretary determines that the Governor has not
			 fulfilled the requirements of this subsection, the Secretary shall—(A)require corrective
			 action to secure prompt compliance with the requirements of this subsection;
			 and(B)impose the
			 sanctions provided under subsection (e) in the event of failure of the Governor
			 to take the required appropriate action to secure compliance with the
			 requirements.(b)Substantial
			 violation(1)Action by
			 GovernorIf, as a result of financial and compliance audits or
			 otherwise, the Governor determines that there is a substantial violation of a
			 specific provision of this title or subtitle A or B of title I that relates to
			 the administration of programs or activities funded under this title or under
			 the Wagner-Peyser Act (29 U.S.C. 49 et seq.), and corrective action has not
			 been taken, the Governor shall—(A)issue a notice of
			 intent to revoke approval of all or part of the local plan affected; or(B)impose a
			 reorganization plan, which may include—(i)decertifying the
			 local board involved;(ii)prohibiting the
			 use of eligible providers;(iii)selecting an
			 alternative entity to administer the program for the local area
			 involved;(iv)merging the local
			 area into one or more other local areas; or(v)making such other
			 changes as the Secretary or Governor determines to be necessary to secure
			 compliance with the provision.(2)Appeal(A)In
			 generalThe actions taken by the Governor pursuant to
			 subparagraphs (A) and (B) of paragraph (1) may be appealed to the Secretary and
			 shall not become effective until—(i)the
			 time for appeal has expired; or(ii)the
			 Secretary has issued a decision.(B)Additional
			 requirementThe Secretary shall make a final decision under
			 subparagraph (A) not later than 45 days after the receipt of the appeal.(3)Action by the
			 SecretaryIf the Governor fails to take promptly an action
			 required under paragraph (1), the Secretary shall take such action.(c)Repayment of
			 certain amounts to the United States(1)In
			 generalEvery recipient of funds under this title shall repay to
			 the United States amounts found not to have been expended in accordance with
			 this title and subtitles A and B of title I.(2)Offset of
			 repayment amountIf the Secretary determines that a State has
			 expended funds received under this title in a manner contrary to the
			 requirements of this title or subtitle A or B of title I, the Secretary may
			 require repayment by offsetting the amount of such expenditures against any
			 other amount to which the State is or may be entitled under this title, except
			 as provided under subsection (d)(1).(3)Repayment from
			 deduction by StateIf the Secretary requires a State to repay
			 funds as a result of a determination that a local area of the State has
			 expended funds in a manner contrary to the requirements of this title or
			 subtitle A or B of title I, the Governor of the State may use an amount
			 deducted under paragraph (4) to repay the funds, except as provided under
			 subsection (e).(4)Deduction by
			 StateThe Governor may deduct an amount equal to the
			 misexpenditure described in paragraph (3) from subsequent program year
			 (subsequent to the program year for which the determination was made)
			 allocations to the local area from funds reserved for the administrative costs
			 of the local programs involved, as appropriate.(5)LimitationsA
			 deduction made by a State as described in paragraph (4) shall not be made until
			 such time as the Governor has taken appropriate corrective action to ensure
			 full compliance with this title and subtitles A and B of title I within such
			 local area with regard to appropriate expenditures of funds under this
			 title.(d)Repayment of
			 amounts(1)In
			 generalEach recipient of funds under this title shall be liable
			 to repay the amounts described in subsection (c)(1), from funds other than
			 funds received under this title, upon a determination by the Secretary that the
			 misexpenditure of the amounts was due to willful disregard of the requirements
			 of this title or subtitle A or B of title I, gross negligence, failure to
			 observe accepted standards of administration, or a pattern of misexpenditure
			 described in subsection (c)(1). No such determination shall be made under this
			 subsection or subsection (c) until notice and opportunity for a fair hearing
			 have been given to the recipient.(2)Factors in
			 imposing sanctionsIn determining whether to impose any sanction
			 authorized by this section against a recipient of funds under this title for
			 violations of title I or subtitle A or B or title I (including applicable
			 regulations) by a subgrantee or contractor of such recipient, the Secretary
			 shall first determine whether such recipient has adequately demonstrated that
			 the recipient has—(A)established and
			 adhered to an appropriate system, for entering into and monitoring subgrant
			 agreements and contracts with subgrantees and contractors, that contains
			 acceptable standards for ensuring accountability;(B)entered into a
			 written subgrant agreement or contract with such a subgrantee or contractor
			 that established clear goals and obligations in unambiguous terms;(C)acted with due
			 diligence to monitor the implementation of the subgrant agreement or contract,
			 including carrying out the appropriate monitoring activities (including audits)
			 at reasonable intervals; and(D)taken prompt and
			 appropriate corrective action upon becoming aware of any evidence of a
			 violation of this title or subtitle A or B of title I, including regulations
			 issued under this title or such subtitle, by such subgrantee or
			 contractor.(3)WaiverIf
			 the Secretary determines that the recipient has demonstrated substantial
			 compliance with the requirements of paragraph (2), the Secretary may waive the
			 imposition of sanctions authorized by this section upon such recipient. The
			 Secretary is authorized to impose any sanction consistent with the provisions
			 of this title and subtitles A and B of title I and with any applicable Federal
			 or State law directly against any subgrantee or contractor for violation of
			 this title or subtitle A or B of title I, including regulations issued under
			 this title or such subtitle.(e)Immediate
			 termination or suspension of assistance in emergency
			 situationsIn emergency situations, if the Secretary determines
			 it is necessary to protect the integrity of the funds or ensure the proper
			 operation of the program or activity involved, the Secretary may immediately
			 terminate or suspend financial assistance, in whole or in part, to the
			 recipient if the recipient is given prompt notice and the opportunity for a
			 subsequent hearing within 30 days after such termination or suspension. The
			 Secretary shall not delegate any of the functions or authority specified in
			 this subsection, other than to an officer whose appointment is required to be
			 made by and with the advice and consent of the Senate.(f)Discrimination
			 against participantsIf the Secretary determines that any
			 recipient under this title has discharged or in any other manner discriminated
			 against a participant or against any individual in connection with the
			 administration of the program involved, or against any individual because such
			 individual has filed any complaint or instituted or caused to be instituted any
			 proceeding under or related to this title, or has testified or is about to
			 testify in any such proceeding or an investigation under or related to this
			 title, or otherwise unlawfully denied to any individual a benefit to which that
			 individual is entitled under the provisions of this title, including
			 regulations issued under this title, the Secretary shall, within 30 days, take
			 such action or order such corrective measures, as necessary, with respect to
			 the recipient or the aggrieved individual, or both.(g)RemediesThe
			 remedies described in this section shall not be considered to be the exclusive
			 remedies available for violations described in this section.285.Reports;
			 recordkeeping; investigations(a)Recipient
			 recordkeeping and reports(1)In
			 generalRecipients of funds under this title shall keep records
			 that are sufficient to permit the preparation of reports required by this title
			 or subtitle A or B of title I and to permit the tracing of funds to a level of
			 expenditure adequate to ensure that the funds have not been spent
			 unlawfully.(2)Records and
			 reports regarding general performanceEvery such recipient shall
			 maintain such records and submit such reports, in such form and containing such
			 information, as the Secretary may require regarding the performance of programs
			 and activities carried out under this title. Such records and reports shall be
			 submitted to the Secretary but shall not be required to be submitted more than
			 once each quarter unless specifically requested by Congress or a committee of
			 Congress, in which case an estimate regarding such information may be
			 provided.(3)Maintenance of
			 standardized recordsIn order to allow for the preparation of the
			 reports required under subsection (c), such recipients shall maintain
			 standardized records for all individual participants and provide to the
			 Secretary a sufficient number of such records to provide for an adequate
			 analysis of the records.(4)Availability to
			 the public(A)In
			 generalExcept as provided in subparagraph (B), records
			 maintained by such recipients pursuant to this subsection shall be made
			 available to the public upon request.(B)ExceptionSubparagraph
			 (A) shall not apply to—(i)information, the
			 disclosure of which would constitute a clearly unwarranted invasion of personal
			 privacy; and(ii)trade secrets, or
			 commercial or financial information, that is—(I)obtained from a
			 person; and(II)privileged or
			 confidential.(C)Fees to recover
			 costsSuch recipients may charge fees sufficient to recover costs
			 applicable to the processing of requests for records under subparagraph
			 (A).(b)Investigations
			 of use of funds(1)In
			 general(A)SecretaryIn
			 order to evaluate compliance with the provisions of this title and subtitles A
			 and B of title I, the Secretary shall conduct, in several States, in each
			 fiscal year, investigations of the use of funds received by recipients under
			 this title.(B)Comptroller
			 general of the United StatesIn order to ensure compliance with
			 the provisions of this title and subtitles A and B of title I, the Comptroller
			 General of the United States may conduct investigations of the use of funds
			 received under this title by any recipient.(2)ProhibitionIn
			 conducting any investigation under this title, the Secretary or the Comptroller
			 General of the United States may not request the compilation of any information
			 that the recipient is not otherwise required to compile and that is not readily
			 available to such recipient.(3)Audits(A)In
			 generalIn carrying out any audit under this title (other than
			 any initial audit survey or any audit investigating possible criminal or
			 fraudulent conduct), either directly or through grant or contract, the
			 Secretary, the Inspector General of the Department of Labor, or the Comptroller
			 General of the United States shall furnish to the State, recipient, or other
			 entity to be audited, advance notification of the overall objectives and
			 purposes of the audit, and any extensive recordkeeping or data requirements to
			 be met, not later than 14 days (or as soon as practicable), prior to the
			 commencement of the audit.(B)Notification
			 requirementIf the scope, objectives, or purposes of the audit
			 change substantially during the course of the audit, the entity being audited
			 shall be notified of the change as soon as practicable.(C)Additional
			 requirementThe reports on the results of such audits shall cite
			 the law, regulation, policy, or other criteria applicable to any finding
			 contained in the reports.(D)Rule of
			 constructionNothing contained in this title shall be construed
			 so as to be inconsistent with the Inspector General Act of 1978 (5 U.S.C. App.)
			 or government auditing standards issued by the Comptroller General of the
			 United States.(c)Grantee
			 information responsibilitiesEach State, each local board, and
			 each recipient (other than a subrecipient, subgrantee, or contractor of a
			 recipient) receiving funds under this title—(1)shall make readily
			 accessible such reports concerning its operations and expenditures as shall be
			 prescribed by the Secretary;(2)shall prescribe
			 and maintain comparable management information systems, in accordance with
			 guidelines that shall be prescribed by the Secretary, designed to facilitate
			 the uniform compilation, cross tabulation, and analysis of programmatic,
			 participant, and financial data, on statewide, local area, and other
			 appropriate bases, necessary for reporting, monitoring, and evaluating
			 purposes, including data necessary to comply with section 288;(3)shall monitor the
			 performance of providers in complying with the terms of grants, contracts, or
			 other agreements made pursuant to this title; and(4)shall, to the
			 extent practicable, submit or make available (including through electronic
			 means) any reports, records, plans, or any other data that are required to be
			 submitted or made available, respectively, under this title or subtitle A or B
			 of title I.(d)Information To
			 be included in reports(1)In
			 generalThe reports required in subsection (c) shall include
			 information regarding programs and activities carried out under this title
			 pertaining to—(A)the relevant
			 demographic characteristics (including race, ethnicity, sex, and age) and other
			 related information regarding participants;(B)the programs and
			 activities in which participants are enrolled, and the length of time that
			 participants are engaged in such programs and activities;(C)outcomes of the
			 programs and activities for participants, including the occupations of
			 participants, and placement for participants in nontraditional
			 employment;(D)specified costs of
			 the programs and activities; and(E)information
			 necessary to prepare reports to comply with section 288.(2)Additional
			 requirementThe Secretary shall ensure that all elements of the
			 information required for the reports described in paragraph (1) are defined and
			 that the information is reported uniformly.(e)Quarterly
			 financial reports(1)In
			 generalEach local board in a State shall submit quarterly
			 financial reports to the Governor with respect to programs and activities
			 carried out under this title. Such reports shall include information
			 identifying all program and activity costs by cost category in accordance with
			 generally accepted accounting principles and by year of the appropriation
			 involved.(2)Additional
			 requirementEach State shall submit to the Secretary, on a
			 quarterly basis, a summary of the reports submitted to the Governor pursuant to
			 paragraph (1).(f)Maintenance of
			 additional recordsEach State and local board shall maintain
			 records with respect to programs and activities carried out under this title
			 that identify—(1)any income or
			 profits earned, including such income or profits earned by subrecipients;
			 and(2)any costs incurred
			 (such as stand-in costs) that are otherwise allowable except for funding
			 limitations.(g)Cost
			 categoriesIn requiring entities to maintain records of costs by
			 cost category under this title, the Secretary shall require only that the costs
			 be categorized as administrative or programmatic costs.286.Administrative
			 adjudication(a)In
			 generalWhenever any applicant for financial assistance under
			 this title is dissatisfied because the Secretary has made a determination not
			 to award financial assistance in whole or in part to such applicant, the
			 applicant may request a hearing before an administrative law judge of the
			 Department of Labor. A similar hearing may also be requested by any recipient
			 for whom a corrective action has been required or a sanction has been imposed
			 by the Secretary under section 284.(b)AppealThe
			 decision of the administrative law judge shall constitute final action by the
			 Secretary unless, within 20 days after receipt of the decision of the
			 administrative law judge, a party dissatisfied with the decision or any part of
			 the decision has filed exceptions with the Secretary specifically identifying
			 the procedure, fact, law, or policy to which exception is taken. Any exception
			 not specifically urged during the 20-day period shall be deemed to have been
			 waived. After the 20-day period the decision of the administrative law judge
			 shall become the final decision of the Secretary unless the Secretary, within
			 30 days after such filing, notifies the parties that the case involved has been
			 accepted for review.(c)Time
			 limitAny case accepted for review by the Secretary under
			 subsection (b) shall be decided within 180 days after such acceptance. If the
			 case is not decided within the 180-day period, the decision of the
			 administrative law judge shall become the final decision of the Secretary at
			 the end of the 180-day period.(d)Additional
			 requirementThe provisions of section 287 shall apply to any
			 final action of the Secretary under this section.287.Judicial
			 review(a)Review(1)PetitionWith
			 respect to any final order by the Secretary under section 286 by which the
			 Secretary awards, declines to award, or only conditionally awards, financial
			 assistance under this title, or any final order of the Secretary under section
			 286 with respect to a corrective action or sanction imposed under section 284,
			 any party to a proceeding that resulted in such final order may obtain review
			 of such final order in the United States Court of Appeals having jurisdiction
			 over the applicant for or recipient of the funds involved, by filing a review
			 petition within 30 days after the date of issuance of such final order.(2)Action on
			 petitionThe clerk of the court shall transmit a copy of the
			 review petition to the Secretary, who shall file the record on which the final
			 order was entered as provided in section 2112 of title 28, United States Code.
			 The filing of a review petition shall not stay the order of the Secretary,
			 unless the court orders a stay. Petitions filed under this subsection shall be
			 heard expeditiously, if possible within 10 days after the date of filing of a
			 reply to the petition.(3)Standard and
			 scope of reviewNo objection to the order of the Secretary shall
			 be considered by the court unless the objection was specifically urged, in a
			 timely manner, before the Secretary. The review shall be limited to questions
			 of law and the findings of fact of the Secretary shall be conclusive if
			 supported by substantial evidence.(b)JudgmentThe
			 court shall have jurisdiction to make and enter a decree affirming, modifying,
			 or setting aside the order of the Secretary in whole or in part. The judgment
			 of the court regarding the order shall be final, subject to certiorari review
			 by the Supreme Court as provided in section 1254(1) of title 28, United States
			 Code.288.Nondiscrimination(a)In
			 general(1)Federal
			 financial assistanceFor the purpose of applying the prohibitions
			 against discrimination on the basis of age under the Age Discrimination Act of
			 1975 (42 U.S.C. 6101 et seq.), on the basis of disability under section 504 of
			 the Rehabilitation Act of 1973 (29 U.S.C. 794), on the basis of sex under title
			 IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), or on the
			 basis of race, color, or national origin under title VI of the Civil Rights Act
			 of 1964 (42 U.S.C. 2000d et seq.), programs and activities funded or otherwise
			 financially assisted in whole or in part under this Act are considered to be
			 programs and activities receiving Federal financial assistance.(2)Prohibition of
			 discrimination regarding participation, benefits, and
			 employmentNo individual shall be excluded from participation in,
			 denied the benefits of, subjected to discrimination under, or denied employment
			 in the administration of or in connection with, any such program or activity
			 because of race, color, religion, sex (except as otherwise permitted under
			 title IX of the Education Amendments of 1972), national origin, age,
			 disability, or political affiliation or belief.(3)Prohibition on
			 assistance for facilities for sectarian instruction or religious
			 worshipParticipants shall not be employed under this title or
			 subtitle C of title I to carry out the construction, operation, or maintenance
			 of any part of any facility that is used or to be used for sectarian
			 instruction or as a place for religious worship (except with respect to the
			 maintenance of a facility that is not primarily or inherently devoted to
			 sectarian instruction or religious worship, in a case in which the organization
			 operating the facility is part of a program or activity providing services to
			 participants).(4)Prohibition on
			 discrimination on basis of participant statusNo person may
			 discriminate against an individual who is a participant in a program or
			 activity that receives funds under this title or subtitle C of title I, with
			 respect to the terms and conditions affecting, or rights provided to, the
			 individual, solely because of the status of the individual as a
			 participant.(5)Prohibition on
			 discrimination against certain noncitizensParticipation in
			 programs and activities or receiving funds under this title shall be available
			 to citizens and nationals of the United States, lawfully admitted permanent
			 resident aliens, refugees, asylees, and parolees, and other immigrants
			 authorized by the Attorney General to work in the United States.(b)Action of
			 SecretaryWhenever the Secretary finds that a State or other
			 recipient of funds under this title has failed to comply with a provision of
			 law referred to in subsection (a)(1), or with paragraph (2), (3), (4), or (5)
			 of subsection (a), including an applicable regulation prescribed to carry out
			 such provision or paragraph, the Secretary shall notify such State or recipient
			 and shall request that the State or recipient comply. If within a reasonable
			 period of time, not to exceed 60 days, the State or recipient fails or refuses
			 to comply, the Secretary may—(1)refer the matter
			 to the Attorney General with a recommendation that an appropriate civil action
			 be instituted; or(2)take such other
			 action as may be provided by law.(c)Action of
			 attorney generalWhen a matter is referred to the Attorney
			 General pursuant to subsection (b)(1), or whenever the Attorney General has
			 reason to believe that a State or other recipient of funds under this title is
			 engaged in a pattern or practice of discrimination in violation of a provision
			 of law referred to in subsection (a)(1) or in violation of paragraph (2), (3),
			 (4), or (5) of subsection (a), the Attorney General may bring a civil action in
			 any appropriate district court of the United States for such relief as may be
			 appropriate, including injunctive relief.(d)Job
			 corpsFor the purposes of this section, Job Corps members shall
			 be considered to be the ultimate beneficiaries of Federal financial
			 assistance.(e)RegulationsThe
			 Secretary shall issue regulations necessary to implement this section not later
			 than 1 year after the date of enactment of the Workforce Investment Act of
			 1998. Such regulations shall adopt standards for determining discrimination and
			 procedures for enforcement that are consistent with the Acts referred to in
			 subsection (a)(1), as well as procedures to ensure that complaints filed under
			 this section and such Acts are processed in a manner that avoids duplication of
			 effort.289.Secretarial
			 administrative authorities and responsibilities(a)In
			 generalIn accordance with chapter 5 of title 5, United States
			 Code, the Secretary may prescribe rules and regulations to carry out this title
			 and appropriate provisions of subtitles A and B of title I, only to the extent
			 necessary to administer and ensure compliance with the requirements of this
			 title and such subtitles. Such rules and regulations may include provisions
			 making adjustments authorized by section 6504 of title 31, United States Code.
			 All such rules and regulations shall be published in the Federal Register at
			 least 30 days prior to their effective dates. Copies of each such rule or
			 regulation shall be transmitted to the appropriate committees of Congress on
			 the date of such publication and shall contain, with respect to each material
			 provision of such rule or regulation, a citation to the particular substantive
			 section of law that is the basis for the provision.(b)Acquisition of
			 certain property and servicesThe Secretary is authorized, in
			 carrying out this title, to accept, purchase, or lease in the name of the
			 Department of Labor, and employ or dispose of in furtherance of the purposes of
			 this title, any money or property, real, personal, or mixed, tangible or
			 intangible, received by gift, devise, bequest, or otherwise, and to accept
			 voluntary and uncompensated services notwithstanding the provisions of section
			 1342 of title 31, United States Code.(c)Authority To
			 enter into certain agreements and To make certain
			 expendituresThe Secretary may make such grants, enter into such
			 contracts or agreements, establish such procedures, and make such payments, in
			 installments and in advance or by way of reimbursement, or otherwise allocate
			 or expend such funds under this title, as may be necessary to carry out this
			 title, including making expenditures for construction, repairs, and capital
			 improvements, and including making necessary adjustments in payments on account
			 of over-payments or underpayments.(d)Annual
			 reportThe Secretary shall prepare and submit to the Committee on
			 Education and the Workforce of the House of Representatives and the Committee
			 on Health, Education, Labor, and Pensions of the Senate an annual report
			 regarding the programs and activities funded under this title. The Secretary
			 shall include in such report—(1)a
			 summary of the achievements, failures, and challenges of the programs and
			 activities in meeting the objectives of this title and title I;(2)a
			 summary of major findings from research, evaluations, pilot projects, and
			 experiments conducted under this title in the fiscal year prior to the
			 submission of the report;(3)recommendations
			 for modifications in the programs and activities based on analysis of such
			 findings; and(4)such other
			 recommendations for legislative or administrative action as the Secretary
			 determines to be appropriate.(e)Utilization of
			 services and facilitiesThe Secretary is authorized, in carrying
			 out this title and subtitles A and B of title I, under the same procedures as
			 are applicable under subsection (c) or to the extent permitted by law other
			 than this title and such subtitles, to accept and use the services and
			 facilities of departments, agencies, and establishments of the United States.
			 The Secretary is also authorized, in carrying out this title and such
			 subtitles, to accept and use the services and facilities of the agencies of any
			 State or political subdivision of a State, with the consent of the State or
			 political subdivision.(f)Obligational
			 authorityNotwithstanding any other provision of this title, the
			 Secretary shall have no authority to enter into contracts, grant agreements, or
			 other financial assistance agreements under this title, except to such extent
			 and in such amounts as are provided in advance in appropriations Acts.(g)Program
			 year(1)In
			 general(A)Program
			 yearExcept as provided in subparagraph (B) and section 272,
			 appropriations for any fiscal year for programs and activities funded under
			 this title shall be available for obligation only on the basis of a program
			 year. The program year shall begin on July 1 in the fiscal year for which the
			 appropriation is made.(B)Youth workforce
			 investment activitiesThe Secretary may make available for
			 obligation, beginning April 1 of any fiscal year, funds appropriated for such
			 fiscal year to carry out youth workforce investment activities under subtitle
			 B.(2)Availability(A)In
			 generalFunds obligated for any program year for a program or
			 activity funded under subtitle B may be expended by each State receiving such
			 funds during that program year and the 2 succeeding program years. Funds
			 received by local areas from States under subtitle B during a program year may
			 be expended during that program year and the succeeding program year.(B)Certain national
			 activities(i)In
			 generalFunds obligated for any program year for any program or
			 activity carried out under section 270 shall remain available until
			 expended.(ii)Incremental
			 funding basisA contract or arrangement entered into under the
			 authority of subsection (a) or (b) of section 270 (relating to evaluations,
			 research projects, studies and reports, and multistate projects), including a
			 long-term, nonseverable services contract, may be funded on an incremental
			 basis with annual appropriations or other available funds.(C)Special
			 ruleNo amount of the funds obligated for a program year for a
			 program or activity funded under this title shall be deobligated on account of
			 a rate of expenditure that is consistent with a State plan, an operating plan
			 described in section 251, or a plan, grant agreement, contract, application, or
			 other agreement described in subtitle D, as appropriate.(h)Enforcement of
			 Military Selective Service ActThe Secretary shall ensure that
			 each individual participating in any program or activity established under this
			 title, or receiving any assistance or benefit under this title, has not
			 violated section 3 of the Military Selective Service Act (50 U.S.C. App. 453)
			 by not presenting and submitting to registration as required pursuant to such
			 section. The Director of the Selective Service System shall cooperate with the
			 Secretary to enable the Secretary to carry out this subsection.(i)Waiver(1)Special rule
			 regarding designated areasA State that has enacted, not later
			 than December 31, 1997, a State law providing for the designation of service
			 delivery areas for the delivery of workforce investment activities, may use
			 such areas as local areas under this title and title I, notwithstanding section
			 116.(2)Special rule
			 regarding sanctionsA State that enacts, not later than December
			 31, 1997, a State law providing for the sanctioning of such service delivery
			 areas for failure to meet performance measures for workforce investment
			 activities, may use the State law to sanction local areas for failure to meet
			 State performance accountability measures under title I.(3)General waivers
			 of statutory or regulatory requirements(A)General
			 authorityNotwithstanding any other provision of law, the
			 Secretary may waive for a State, or a local area in a State, pursuant to a
			 request submitted by the Governor of the State (in consultation with
			 appropriate local elected officials) with a plan that meets the requirements of
			 subparagraph (B)—(i)any
			 of the statutory or regulatory requirements of subtitle A or B of title I that
			 relate to the administration of programs or activities funded under this title
			 or the Wagner-Peyser Act (29 U.S.C. 49 et seq.), subtitle B of this title,
			 section 272, or this subtitle (except for requirements relating to wage and
			 labor standards, including nondisplacement protections, worker rights,
			 participation and protection of workers and participants, grievance procedures
			 and judicial review, nondiscrimination, allocation of funds to local areas,
			 eligibility of providers or participants, the establishment and functions of
			 local areas and local boards, the funding of infrastructure costs for one-stop
			 centers, and procedures for review and approval of plans, and other
			 requirements relating to the basic purposes of this title and title I);
			 and(ii)any
			 of the statutory or regulatory requirements of sections 8 through 10 of the
			 Wagner-Peyser Act (29 U.S.C. 49g through 49i) (excluding requirements relating
			 to the provision of services to unemployment insurance claimants and veterans,
			 and requirements relating to universal access to basic labor exchange services
			 without cost to jobseekers).(B)RequestsA
			 Governor requesting a waiver under subparagraph (A) shall submit a plan to the
			 Secretary to improve the statewide workforce development system that—(i)identifies the
			 statutory or regulatory requirements that are requested to be waived and the
			 goals that the State or local area in the State, as appropriate, intends to
			 achieve as a result of the waiver;(ii)describes the
			 actions that the State or local area, as appropriate, has undertaken to remove
			 State or local statutory or regulatory barriers;(iii)describes the
			 goals of the waiver and the expected programmatic outcomes if the request is
			 granted;(iv)describes the
			 individuals impacted by the waiver; and(v)describes the
			 process used to monitor the progress in implementing such a waiver, and the
			 process by which notice and, in the case of a waiver for a local area, an
			 opportunity to comment on such request has been provided to the local board for
			 the local area for which the waiver is requested.(C)ConditionsNot
			 later than 90 days after the date of the original submission of a request for a
			 waiver under subparagraph (A), the Secretary shall provide a waiver under this
			 subsection if and only to the extent that—(i)the
			 Secretary determines that the requirements requested to be waived impede the
			 ability of the State or local area, as appropriate, to implement the plan
			 described in subparagraph (B); and(ii)the
			 State has executed a memorandum of understanding with the Secretary requiring
			 such State to meet, or ensure that the local area for which the waiver is
			 requested meets, agreed-upon outcomes and to implement other appropriate
			 measures to ensure accountability.(D)Expedited
			 determination regarding provision of waiversIf the Secretary has
			 approved a waiver of statutory or regulatory requirements for a State or local
			 area pursuant to this subsection, the Secretary shall expedite the
			 determination regarding the provision of that waiver, for another State or
			 local area if such waiver is in accordance with the approved State or local
			 plan, as appropriate.290.Workforce
			 flexibility plans(a)PlansA
			 State may submit to the Secretary, and the Secretary may approve, a workforce
			 flexibility plan under which the State is authorized to waive, in accordance
			 with the plan—(1)any of the
			 statutory or regulatory requirements applicable under this title and subtitles
			 A and B of title I to local areas, pursuant to applications for such waivers
			 from the local areas, except for requirements relating to the basic purposes of
			 this title and title I, wage and labor standards, grievance procedures and
			 judicial review, nondiscrimination, eligibility of participants, allocation of
			 funds to local areas, establishment and functions of local areas and local
			 boards, procedures for review and approval of local plans, and worker rights,
			 participation, and protection;(2)any of the
			 statutory or regulatory requirements applicable under sections 8 through 10 of
			 the Wagner-Peyser Act (29 U.S.C. 49g through 49i) to the State (excluding
			 requirements relating to the provision of services to unemployment insurance
			 claimants and veterans, and requirements relating to universal access to basic
			 labor exchange services without cost to jobseekers); and(3)any of the
			 statutory or regulatory requirements applicable under the Older Americans Act
			 of 1965 (42 U.S.C. 3001 et seq.) to State agencies on aging with respect to
			 activities carried out using funds allotted under section 506(b) of such Act
			 (42 U.S.C. 3056d(b)), except for requirements relating to the basic purposes of
			 such Act, wage and labor standards, eligibility of participants in the
			 activities, and standards for grant agreements.(b)Content of
			 plansA workforce flexibility plan implemented by a State under
			 subsection (a) shall include descriptions of—(1)(A)the process by which
			 local areas in the State may submit and obtain approval by the State of
			 applications for waivers of requirements applicable under this title or
			 subtitle A or B of title I; and(B)the requirements described in
			 subparagraph (A) that are likely to be waived by the State under the
			 plan;(2)the requirements
			 applicable under sections 8 through 10 of the Wagner-Peyser Act that are
			 proposed to be waived, if any;(3)the requirements
			 applicable under the Older Americans Act of 1965 that are proposed to be
			 waived, if any;(4)the outcomes to be
			 achieved by the waivers described in paragraphs (1) through (3); and(5)other measures to
			 be taken to ensure appropriate accountability for Federal funds in connection
			 with the waivers.(c)PeriodsThe
			 Secretary may approve a workforce flexibility plan for a period of not more
			 than 5 years.(d)Opportunity for
			 public commentsPrior to submitting a workforce flexibility plan
			 to the Secretary for approval, the State shall provide to all interested
			 parties and to the general public adequate notice of and a reasonable
			 opportunity for comment on the waiver requests proposed to be implemented
			 pursuant to such plan.291.State
			 legislative authority(a)Authority of
			 State legislatureNothing in this title or subtitle A or B of
			 title I shall be interpreted to preclude the enactment of State legislation
			 providing for the implementation, consistent with the provisions of this title
			 and subtitles A and B of title I, of the activities assisted under this title
			 or subtitle A or B of title I. Any funds received by a State under this title
			 shall be subject to appropriation by the State legislature, consistent with the
			 terms and conditions required under this title and such subtitles.(b)Interstate
			 compacts and cooperative agreementsIn the event that compliance
			 with provisions of this title or title I would be enhanced by compacts and
			 cooperative agreements between States, the consent of Congress is given to
			 States to enter into such compacts and agreements to facilitate such
			 compliance, subject to the approval of the Secretary.292.Transfer of
			 Federal equity in State employment security agency real property to the
			 States(a)Transfer of
			 Federal equityNotwithstanding any other provision of law, any
			 Federal equity acquired in real property through grants to States awarded under
			 title III of the Social Security Act (42 U.S.C. 501 et seq.) or under the
			 Wagner-Peyser Act (29 U.S.C. 49 et seq.) is transferred to the States that used
			 the grants for the acquisition of such equity. The portion of any real property
			 that is attributable to the Federal equity transferred under this section shall
			 be used to carry out activities authorized under this Act, title III of the
			 Social Security Act, or the Wagner-Peyser Act. Any disposition of such real
			 property shall be carried out in accordance with the procedures prescribed by
			 the Secretary and the portion of the proceeds from the disposition of such real
			 property that is attributable to the Federal equity transferred under this
			 section shall be used to carry out activities authorized under this Act, title
			 III of the Social Security Act, or the Wagner-Peyser Act.(b)Limitation on
			 useA State shall not use funds awarded under this Act, title III
			 of the Social Security Act, or the Wagner-Peyser Act to amortize the costs of
			 real property that is purchased by any State on or after the date of enactment
			 of the Revised Continuing Appropriations Resolution, 2007.293.Continuation of
			 State activities and policies(a)In
			 generalNotwithstanding any other provision of this title, or
			 subtitle A of title I, the Secretary may not deny approval of a State plan for
			 a covered State, or an application of a covered State for financial assistance,
			 under this title or subtitle A of title I, or find a covered State (including a
			 State board or Governor), or a local area (including a local board or chief
			 elected official) in a covered State, in violation of a provision of this title
			 or subtitle A of title I, on the basis that—(1)(A)the State proposes to
			 allocate or disburse, allocates, or disburses, within the State, funds made
			 available to the State under section 227 or 232 in accordance with the
			 allocation formula for the type of activities involved, or in accordance with a
			 disbursal procedure or process, used by the State under prior consistent State
			 laws; or(B)a local board in the State proposes to
			 disburse, or disburses, within the local area, funds made available to the
			 State under section 227 or 232 in accordance with a disbursal procedure or
			 process used by a private industry council under prior consistent State
			 law;(2)the State proposes
			 to carry out or carries out a State procedure through which local areas use, as
			 fiscal agents for funds made available to the State under section 227 or 232
			 and allocated within the State, fiscal agents selected in accordance with a
			 process established under prior consistent State laws;(3)the State proposes
			 to carry out or carries out a State procedure through which the local boards in
			 the State (or the local boards, the chief elected officials in the State, and
			 the Governor) designate or select the one-stop partners and one-stop operators
			 of the statewide system in the State under prior consistent State laws, in lieu
			 of making the designation or certification described in section 221 (regardless
			 of the date the one-stop delivery systems involved have been
			 established);(4)the State proposes
			 to carry out or carries out a State procedure through which the persons
			 responsible for selecting eligible providers for purposes of subtitle B are
			 permitted to determine that a provider shall not be selected to provide both
			 intake services under section 234(c)(2) and training services under section
			 234(c)(4), under prior consistent State laws;(5)the State proposes
			 to designate or designates a State board, or proposes to assign or assigns
			 functions and roles of the State board (including determining the time periods
			 for development and submission of a State plan required under section 212 or
			 213), for purposes of subtitle A of title I in accordance with prior consistent
			 State laws; or(6)a
			 local board in the State proposes to use or carry out, uses, or carries out a
			 local plan (including assigning functions and roles of the local board) for
			 purposes of subtitle A of title I in accordance with the authorities and
			 requirements applicable to local plans and private industry councils under
			 prior consistent State laws.(b)DefinitionIn
			 this section:(1)Covered
			 StateThe term covered State means a State that
			 enacted State laws described in paragraph (2).(2)Prior consistent
			 State lawsThe term prior consistent State laws
			 means State laws, not inconsistent with the Job Training Partnership Act or any
			 other applicable Federal law, that took effect on September 1, 1993, September
			 1, 1995, and September 1, 1997.294.General program
			 requirementsExcept as
			 otherwise provided in this title or title I, the following conditions apply to
			 all programs under this title or title I, as applicable:(1)Each program under
			 this title or title I shall provide employment and training opportunities to
			 those who can benefit from, and who are most in need of, such opportunities. In
			 addition, the recipients of Federal funding for programs under this title or
			 title I shall make efforts to develop programs that contribute to occupational
			 development, upward mobility, development of new careers, and opportunities for
			 nontraditional employment.(2)Funds provided
			 under this title shall only be used for activities that are in addition to
			 activities that would otherwise be available in the local area in the absence
			 of such funds.(3)(A)Any local area may enter
			 into an agreement with another local area (including a local area that is a
			 city or county within the same labor market) to pay or share the cost of
			 educating, training, or placing individuals participating in programs assisted
			 under this title, including the provision of supportive services.(B)Such agreement shall be approved by
			 each local board for a local area entering into the agreement and shall be
			 described in the local plan under section 118.(4)On-the-job
			 training contracts under this title or subtitle C of title I, shall not be
			 entered into with employers who have received payments under previous contracts
			 under this Act or the Workforce Investment Act of 1998 and have exhibited a
			 pattern of failing to provide on-the-job training participants with continued
			 long-term employment as regular employees with wages and employment benefits
			 (including health benefits) and working conditions at the same level and to the
			 same extent as other employees working a similar length of time and doing the
			 same type of work.(5)No person or
			 organization may charge an individual a fee for the placement or referral of
			 the individual in or to a workforce investment activity under this
			 title.(6)The Secretary
			 shall not provide financial assistance for any program under this title or
			 subtitle C of title I that involves political activities.(7)(A)Income under any program
			 administered by a public or private nonprofit entity may be retained by such
			 entity only if such income is used to continue to carry out the program.(B)Income subject to the requirements of
			 subparagraph (A) shall include—(i)receipts from goods or services
			 (including conferences) provided as a result of activities funded under this
			 title;(ii)funds provided to a service
			 provider under this title that are in excess of the costs associated with the
			 services provided; and(iii)interest income earned on funds
			 received under this title.(C)For purposes of this paragraph, each
			 entity receiving financial assistance under this title shall maintain records
			 sufficient to determine the amount of such income received and the purposes for
			 which such income is expended.(8)(A)The Secretary shall
			 notify the Governor and the appropriate local board and chief elected official
			 of, and consult with the Governor and such board and official concerning, any
			 activity to be funded by the Secretary under this title within the
			 corresponding State or local area.(B)The Governor shall notify the
			 appropriate local board and chief elected official of, and consult with such
			 board and official concerning, any activity to be funded by the Governor under
			 this title within the corresponding local area.(9)(A)All education programs
			 for youth supported with funds provided under chapter 2 of subtitle B shall be
			 consistent with applicable State and local educational standards.(B)Standards and procedures with respect
			 to awarding academic credit and certifying educational attainment in programs
			 conducted under such chapter shall be consistent with the requirements of
			 applicable State and local law, including regulation.(10)No funds
			 available under this title or title I may be used for public service employment
			 except as specifically authorized under this title or title I.(11)The Federal
			 requirements governing the title, use, and disposition of real property,
			 equipment, and supplies purchased with funds provided under this title or
			 subtitle C of title I shall be the corresponding Federal requirements generally
			 applicable to such items purchased through Federal grants to States and local
			 governments.(12)Nothing in this
			 title or subtitle C of title I shall be construed to provide an individual with
			 an entitlement to a service under this title or subtitle C of title I.(13)Services,
			 facilities, or equipment funded under this title may be used, as appropriate,
			 on a fee-for-service basis, by employers in a local area in order to provide
			 employment and training activities to incumbent workers—(A)when such
			 services, facilities, or equipment are not in use for the provision of services
			 for eligible participants under this title;(B)if such use for
			 incumbent workers would not have an adverse affect on the provision of services
			 to eligible participants under this title; and(C)if the income
			 derived from such fees is used to carry out the programs authorized under this
			 title.(14)Funds provided
			 under this title shall not be used to establish or operate a stand-alone
			 fee-for-service enterprise in a situation in which a private sector employment
			 agency (as defined in section 701 of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e)) is providing full access to similar or related services in such a
			 manner as to fully meet the identified need. For purposes of this paragraph,
			 such an enterprise does not include a one-stop delivery system described in
			 section 221(e).(15)(A)None of the funds
			 available under this title shall be used by a recipient or subrecipient of such
			 funds to pay the salary and bonuses of an individual, either as direct costs or
			 indirect costs, at a rate in excess of the annual rate of basic pay prescribed
			 for level II of the Executive Schedule under section 5313 of title 5, United
			 States Code.(B)The limitation described in
			 subparagraph (A) shall not apply to vendors providing goods and services as
			 defined in Office of Management and Budget Circular A–133. In a case in which a
			 State is a recipient of such funds, the State may establish a lower limit than
			 is provided in subparagraph (A) for salaries and bonuses of those receiving
			 salaries and bonuses from a subrecipient of such funds, taking into account
			 factors including the relative cost of living in the State, the compensation
			 levels for comparable State or local government employees, and the size of the
			 organizations that administer the Federal programs involved.IIIAdult education
			 and literacy301.Short
			 titleThis title may be cited
			 as the Adult Education and Family Literacy Act.302.PurposeIt is the purpose of this title to create a
			 partnership among the Federal Government, States, and localities to provide, on
			 a voluntary basis, adult education and literacy activities, in order to—(1)assist adults to
			 become literate and obtain the knowledge and skills necessary for employment
			 and economic self-sufficiency;(2)assist adults who
			 are parents or family members to obtain the education and skills that—(A)are necessary to
			 becoming full partners in the educational development of their children;
			 and(B)lead to
			 sustainable improvements in the economic opportunities for their family;(3)assist adults in
			 attaining a secondary school diploma and in the transition to postsecondary
			 education and training, through career pathways; and(4)assist immigrants
			 and other individuals who are English language learners in—(A)improving
			 their—(i)reading, writing,
			 speaking, and comprehension skills in English; and(ii)mathematics
			 skills; and(B)acquiring an
			 understanding of the American system of Government, individual freedom, and the
			 responsibilities of citizenship.303.DefinitionsIn this title:(1)Adult
			 educationThe term adult education means academic
			 instruction and education services below the postsecondary level that increase
			 an individual’s ability to—(A)read, write, and
			 speak in English and perform mathematics or other activities necessary for the
			 attainment of a secondary school diploma or its recognized equivalent;(B)transition to
			 postsecondary education and training; and(C)obtain
			 employment.(2)Adult education
			 and literacy activitiesThe term adult education and
			 literacy activities means programs, activities, and services that
			 include adult education, literacy, workplace adult education and literacy
			 activities, family literacy activities, English language acquisition
			 activities, integrated English literacy and civics education, workforce
			 preparation activities, or integrated education and training.(3)Eligible
			 agencyThe term eligible agency means the sole
			 entity or agency in a State or an outlying area responsible for administering
			 or supervising policy for adult education and literacy activities in the State
			 or outlying area, respectively, consistent with the law of the State or
			 outlying area, respectively.(4)Eligible
			 individualThe term eligible individual means an
			 individual—(A)who has attained
			 16 years of age;(B)who is not
			 enrolled or required to be enrolled in secondary school under State law;
			 and(C)who—(i)is basic skills
			 deficient, as defined in section 101;(ii)does not have a
			 secondary school diploma or its recognized equivalent, and has not achieved an
			 equivalent level of education; or(iii)is an English
			 language learner.(5)Eligible
			 providerThe term eligible provider means an
			 organization that has demonstrated effectiveness in providing adult education
			 and literacy activities that may include—(A)a local
			 educational agency;(B)a community-based
			 organization;(C)a volunteer
			 literacy organization;(D)an institution of
			 higher education;(E)a public or
			 private nonprofit agency;(F)a library;(G)a public housing
			 authority;(H)a nonprofit
			 institution that is not described in any of subparagraphs (A) through (G) and
			 has the ability to provide adult education and literacy activities to eligible
			 individuals;(I)a consortium or
			 coalition of the agencies, organizations, institutions, libraries, or
			 authorities described in any of subparagraphs (A) through (H); and(J)a partnership
			 between an employer and an entity described in any of subparagraphs (A) through
			 (I).(6)English language
			 acquisition programThe term English language acquisition
			 program means a program of instruction—(A)designed to help
			 eligible individuals who are English language learners achieve competence in
			 reading, writing, speaking, and comprehension of the English language;
			 and(B)that leads
			 to—(i)(I)attainment of a
			 secondary school diploma or its recognized equivalent; and(II)transition to postsecondary education
			 and training; or(ii)employment.(7)English language
			 learnerThe term English language learner when used
			 with respect to an eligible individual, means an eligible individual who has
			 limited ability in reading, writing, speaking, or comprehending the English
			 language, and—(A)whose native
			 language is a language other than English; or(B)who lives in a
			 family or community environment where a language other than English is the
			 dominant language.(8)Essential
			 components of reading instructionThe term essential
			 components of reading instruction has the meaning given the term in
			 section 1208 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6368).(9)Family literacy
			 activitiesThe term family literacy activities means
			 activities that are of sufficient intensity and quality, to make sustainable
			 improvements in the economic prospects for a family and that better enable
			 parents or family members to support their children’s learning needs, and that
			 integrate all of the following activities:(A)Parent or family
			 adult education and literacy activities that lead to readiness for
			 postsecondary education or training, career advancement, and economic
			 self-sufficiency.(B)Interactive
			 literacy activities between parents or family members and their
			 children.(C)Training for
			 parents or family members regarding how to be the primary teacher for their
			 children and full partners in the education of their children.(D)An age-appropriate
			 education to prepare children for success in school and life
			 experiences.(10)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).(11)Integrated
			 education and trainingThe term integrated education and
			 training means a service approach that provides adult education and
			 literacy activities concurrently and contextually with workforce preparation
			 activities and workforce training for a specific occupation or occupational
			 cluster for the purpose of educational and career advancement.(12)Integrated
			 english literacy and civics educationThe term integrated
			 English literacy and civics education means education services provided
			 to English language learners who are adults, including professionals with
			 degrees and credentials in their native countries, that enables such adults to
			 achieve competency in the English language and acquire the basic and more
			 advanced skills needed to function effectively as parents, workers, and
			 citizens in the United States. Such services shall include instruction in
			 literacy and English language acquisition and instruction on the rights and
			 responsibilities of citizenship and civic participation, and may include
			 workforce training.(13)LiteracyThe
			 term literacy means an individual’s ability to read, write, and
			 speak in English, compute, and solve problems, at levels of proficiency
			 necessary to function on the job, in the family of the individual, and in
			 society.(14)Postsecondary
			 educational institutionThe term postsecondary educational
			 institution means—(A)an institution of
			 higher education that provides not less than a 2-year program of instruction
			 that is acceptable for credit toward a bachelor’s degree;(B)a tribally
			 controlled community college; or(C)a nonprofit
			 educational institution offering certificate or apprenticeship programs at the
			 postsecondary level.(15)SecretaryThe
			 term Secretary means the Secretary of Education.(16)Workplace adult
			 education and literacy activitiesThe term workplace adult
			 education and literacy activities means adult education and literacy
			 activities offered by an eligible provider in collaboration with an employer or
			 employee organization at a workplace or an off-site location that is designed
			 to improve the productivity of the workforce.(17)Workforce
			 preparation activitiesThe term workforce preparation
			 activities means activities, programs, or services designed to help an
			 individual acquire a combination of basic academic skills, critical thinking
			 skills, digital literacy skills, and self-management skills, including
			 competencies in utilizing resources, using information, working with others,
			 understanding systems, and skills necessary for successful transition into and
			 completion of postsecondary education or training, or employment.304.Home
			 schoolsNothing in this title
			 shall be construed to affect home schools, whether a home school is treated as
			 a home school or a private school under State law, or to compel a parent or
			 family member engaged in home schooling to participate in adult education and
			 literacy activities.305.Rule of
			 construction regarding postsecondary transition and concurrent enrollment
			 activitiesNothing in this
			 title shall be construed to prohibit or discourage the use of funds provided
			 under this title for adult education and literacy activities that help eligible
			 individuals transition to postsecondary education and training or employment,
			 or for concurrent enrollment activities.306.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title such sums as may be
			 necessary for each of the fiscal years 2014 through 2018.AFederal provisions
			 311.Reservation of
			 funds; grants to eligible agencies; allotments(a)Reservation of
			 fundsFrom the sum appropriated under section 306 for a fiscal
			 year, the Secretary—(1)shall reserve 2
			 percent to carry out section 342 and subsection (g), except that the amount so
			 reserved shall not exceed $15,000,000; and(2)shall reserve 12
			 percent of the amount that remains after reserving funds under paragraph (1) to
			 carry out section 343.(b)Grants to
			 eligible agencies(1)In
			 generalFrom the sum appropriated under section 306 and not
			 reserved under subsection (a) for a fiscal year, the Secretary shall award a
			 grant to each eligible agency having a unified State plan approved under
			 section 112 or a combined State plan approved under section 113 in an amount
			 equal to the sum of the initial allotment under subsection (c)(1) and the
			 additional allotment under subsection (c)(2) for the eligible agency for the
			 fiscal year, subject to subsections (f) and (h), to enable the eligible agency
			 to carry out the activities assisted under this title.(2)Purpose of
			 grantsThe Secretary may award a grant under paragraph (1) only
			 if the eligible entity involved agrees to expend the grant for adult education
			 and literacy activities in accordance with the provisions of this title.(c)Allotments(1)Initial
			 allotmentsFrom the sum appropriated under section 306 and not
			 reserved under subsection (a) for a fiscal year, the Secretary shall allot to
			 each eligible agency having a unified State plan approved under section 112 or
			 a combined State plan approved under section 113—(A)$100,000, in the
			 case of an eligible agency serving an outlying area, except as provided in
			 subsection (e); and(B)$250,000, in the
			 case of any other eligible agency.(2)Additional
			 allotmentsFrom the sum appropriated under section 306, not
			 reserved under subsection (a), and not allotted under paragraph (1), for a
			 fiscal year, the Secretary shall allot to each eligible agency that receives an
			 initial allotment under paragraph (1) an additional amount that bears the same
			 relationship to such sum as the number of qualifying adults in the State or
			 outlying area served by the eligible agency bears to the number of such adults
			 in all States and outlying areas.(d)Qualifying
			 adultFor the purpose of subsection (c)(2), the term
			 qualifying adult means an adult who—(1)is at least 16
			 years of age;(2)is beyond the age
			 of compulsory school attendance under the law of the State or outlying
			 area;(3)does not have a
			 secondary school diploma or its recognized equivalent; and(4)is not enrolled in
			 secondary school.(e)Special rule for
			 the Republic of Palau(1)In
			 generalNotwithstanding subsection (c)(1)(A), from the sum
			 appropriated under section 306 and not reserved under subsection (a) for a
			 fiscal year, the Secretary shall allot to the Republic of Palau, except during
			 the period described in section 101(45), an amount based on the recommendations
			 of the Pacific Region Educational Laboratory under paragraph (2).(2)Award basis to
			 PalauFor each fiscal year, the Pacific Region Educational
			 Laboratory in Honolulu, Hawaii shall make recommendations to the Secretary
			 concerning a grant amount to the Republic of Palau based on the number of
			 qualifying adults (as defined in subsection (d)) in the population of the
			 Republic of Palau.(3)Administrative
			 costsThe Secretary may provide not more than 5 percent of the
			 funds made available for grants under this subsection to pay the administrative
			 costs of the Pacific Region Educational Laboratory regarding activities
			 assisted under this subsection.(f)Hold-Harmless
			 provisions(1)In
			 generalNotwithstanding subsection (c) and subject to paragraph
			 (2), for fiscal year 2014 and each succeeding fiscal year, no eligible agency
			 shall receive an allotment under this section that is less than 90 percent of
			 the allotment the eligible agency received for the preceding fiscal year under
			 this section.(2)100 Percent
			 allotmentNotwithstanding paragraphs (1) and (2) of subsection
			 (e), for a fiscal year for which an eligible agency receives only an initial
			 allotment under subsection (c)(1) (and no additional allotment under subsection
			 (c)(2)) the eligible agency shall receive an allotment under this section that
			 is equal to 100 percent of the initial allotment under subsection
			 (c)(1).(3)Ratable
			 reductionIf for any fiscal year the amount available for
			 allotment under this title is insufficient to satisfy the provisions of
			 paragraphs (1) and (2), the Secretary shall ratably reduce the payments to all
			 eligible agencies, as necessary.(g)Additional
			 assistance(1)In
			 generalFrom amounts reserved under subsection (a)(1), the
			 Secretary shall make grants to eligible agencies described in paragraph (2) to
			 enable such agencies to provide activities authorized under subtitle B.(2)EligibilityAn
			 eligible agency is eligible to receive a grant under this subsection for a
			 fiscal year if the amount of the allotment such agency receives under this
			 section for the fiscal year is less than the amount such agency would have
			 received for the fiscal year if the allotment formula under this section as in
			 effect on September 30, 2003, were in effect for such year.(3)Amount of
			 grantThe amount of a grant made to an eligible agency under this
			 subsection for a fiscal year shall be the difference between—(A)the amount of the
			 allotment such agency would have received for the fiscal year if the allotment
			 formula under this section as in effect on September 30, 2003, were in effect
			 for such year; and(B)the amount of the
			 allotment such agency receives under this section for the fiscal year.(h)ReallotmentThe
			 portion of any eligible agency’s allotment under this title for a fiscal year
			 that the Secretary determines will not be required for the period such
			 allotment is available for carrying out activities under this title, shall be
			 available for reallotment from time to time, on such dates during such period
			 as the Secretary shall fix, to other eligible agencies in proportion to the
			 original allotments to such agencies under this title for such year.(i)Study and
			 report(1)StudyThe
			 Comptroller General of the United States shall conduct a study concerning the
			 formula described in this section and, in conducting the study, shall, at a
			 minimum—(A)examine whether
			 the formula results in a distribution of funds that sufficiently serves the
			 entire population of individuals eligible for adult education and literacy
			 activities under this title;(B)examine whether
			 the data used to count qualified adults, for purposes of the formula,
			 accurately measure the population of individuals eligible for the activities;
			 and(C)develop
			 recommendations for improving the formula so that the formula results in a
			 distribution of funds that better serves that population and the data used to
			 count qualified adults accurately measure that population.(2)ReportNot
			 later than 3 years after the date of enactment of the Workforce Investment Act
			 of 2013, the Comptroller General shall submit to the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Education and
			 the Workforce of the House of Representatives a report containing the results
			 of the study described in paragraph (1).312.Performance
			 accountability systemPrograms
			 and activities authorized in this title are subject to the performance
			 accountability provisions described in section 131.BState
			 provisions321.State
			 administrationEach eligible
			 agency shall be responsible for the State or outlying area administration of
			 activities under this title, including—(1)the development,
			 implementation, and monitoring of the relevant components of the unified State
			 plan in section 112 or the combined State plan in section 113;(2)consultation with
			 other appropriate agencies, groups, and individuals that are involved in, or
			 interested in, the development and implementation of activities assisted under
			 this title; and(3)coordination and
			 nonduplication with other Federal and State education, training, corrections,
			 public housing, and social service programs.322.State
			 distribution of funds; matching requirement(a)State
			 distribution of fundsEach eligible agency receiving a grant
			 under section 311(b) for a fiscal year—(1)shall use not less
			 than 80 percent of the grant funds to award grants and contracts under section
			 331 and to carry out section 325, of which not more than 25 percent of such
			 amount shall be available to carry out section 325;(2)shall use not more
			 than 15 percent of the grant funds to carry out State leadership activities
			 under section 323; and(3)shall use not more
			 than 5 percent of the grant funds, or $85,000, whichever is greater, for the
			 administrative expenses of the eligible agency.(b)Matching
			 requirement(1)In
			 generalIn order to receive a grant from the Secretary under
			 section 311(b) each eligible agency shall provide, for the costs to be incurred
			 by the eligible agency in carrying out the adult education and literacy
			 activities for which the grant is awarded, a non-Federal contribution in an
			 amount that is not less than—(A)in the case of an
			 eligible agency serving an outlying area, 12 percent of the total amount of
			 funds expended for adult education and literacy activities in the outlying
			 area, except that the Secretary may decrease the amount of funds required under
			 this subparagraph for an eligible agency; and(B)in the case of an
			 eligible agency serving a State, 25 percent of the total amount of funds
			 expended for adult education and literacy activities in the State.(2)Non-Federal
			 contributionAn eligible agency’s non-Federal contribution
			 required under paragraph (1) may be provided in cash or in kind, fairly
			 evaluated, and shall include only non-Federal funds that are used for adult
			 education and literacy activities in a manner that is consistent with the
			 purpose of this title.323.State
			 leadership activities(a)Activities(1)RequiredEach
			 eligible agency shall use funds made available under section 322(a)(2) for the
			 following adult education and literacy activities to develop or enhance the
			 adult education system of the State or outlying area:(A)The alignment of
			 adult education and literacy activities with other core programs and one-stop
			 partners, including eligible providers, to implement the strategy identified in
			 the unified State plan under section 112 or the combined State plan under
			 section 113, including the development of career pathways to provide access to
			 employment and training services for individuals in adult education and
			 literacy activities.(B)The establishment
			 or operation of high quality professional development programs to improve the
			 instruction provided pursuant to local activities required under section
			 331(b), including instruction incorporating the essential components of reading
			 instruction as such components relate to adults, instruction related to the
			 specific needs of adult learners, instruction provided by volunteers or by
			 personnel of a State or outlying area, and dissemination of information about
			 models and promising practices related to such programs.(C)The provision of
			 technical assistance to eligible providers of adult education and literacy
			 activities receiving funds under this title, including—(i)the
			 development and dissemination of instructional and programmatic practices based
			 on the most rigorous or scientifically valid research available and
			 appropriate, in reading, writing, speaking, mathematics, English language
			 acquisition programs, distance education, and staff training;(ii)the
			 role of eligible providers as a one-stop partner to provide access to
			 employment, education, and training services; and(iii)assistance in
			 the use of technology, including for staff training, to eligible providers,
			 especially the use of technology to improve system efficiencies.(D)The monitoring and
			 evaluation of the quality of, and the improvement in, adult education and
			 literacy activities and the dissemination of information about models and
			 proven or promising practices within the State.(2)Permissible
			 activitiesEach eligible agency may use funds made available
			 under section 322(a)(2) for 1 or more of the following adult education and
			 literacy activities:(A)The support of
			 State or regional networks of literacy resource centers.(B)The development
			 and implementation of technology applications, translation technology, or
			 distance education, including professional development to support the use of
			 instructional technology.(C)Developing and
			 disseminating curricula, including curricula incorporating the essential
			 components of reading instruction as such components relate to adults.(D)The provision of
			 technical assistance to eligible providers to support the purpose of this
			 title.(E)Developing content
			 and models for integrated education and training and career pathways, including
			 the provision of technical assistance to eligible providers in the State
			 administering such programs.(F)The provision of
			 assistance to eligible providers in developing and implementing programs that
			 achieve the objectives of this title and in measuring the progress of those
			 programs in achieving such objectives, including meeting the State adjusted
			 levels of performance described in section 131(b)(3).(G)The development
			 and implementation of a system to assist in the transition from adult education
			 to postsecondary education, including linkages with postsecondary educational
			 institutions or institutions of higher education.(H)Integration of
			 literacy and English language instruction with occupational skill training,
			 including promoting linkages with employers.(I)Activities to
			 promote workplace adult education and literacy activities.(J)Activities to
			 promote and complement local outreach initiatives described in section
			 342(b)(3)(G).(K)Identifying
			 curriculum frameworks and aligning rigorous content standards that—(i)specify what adult
			 learners should know and be able to do in the areas of reading and language
			 arts, mathematics, and English language acquisition; and(ii)take into
			 consideration the following:(I)State adopted
			 academic standards.(II)The current adult
			 skills and literacy assessments used in the State or outlying area.(III)The primary
			 indicators of performance described in section 131.(IV)Standards and
			 academic requirements for enrollment in nonremedial, for-credit courses in
			 postsecondary educational institutions or institutions of higher education
			 supported by the State or outlying area.(V)Where appropriate,
			 the content of occupational and industry skill standards widely used by
			 business and industry in the State or outlying area.(L)In cooperation
			 with efforts funded under section 342, development and piloting of—(i)new
			 and promising assessment tools and strategies that—(I)are based on
			 scientifically valid research, where available and appropriate; and(II)identify the
			 needs and capture the gains of students at all levels, with particular emphasis
			 on—(aa)students at the
			 lowest achievement level;(bb)students who are
			 English language learners; and(cc)adults with
			 learning disabilities;(ii)options for
			 improving teacher quality and retention; and(iii)assistance in
			 converting scientifically valid research into practice.(M)The development
			 and implementation of programs and services to meet the needs of adult learners
			 with learning disabilities who are English language learners.(N)Support for
			 recruitment and outreach for instructors, students, and employers.(O)Other activities
			 of statewide significance that promote the purpose of this title.(b)CollaborationIn
			 carrying out this section, eligible agencies shall collaborate where possible,
			 and avoid duplicating efforts, in order to maximize the impact of the
			 activities described in subsection (a).(c)State-Imposed
			 requirementsWhenever a State or outlying area implements any
			 rule or policy relating to the administration or operation of a program
			 authorized under this title that has the effect of imposing a requirement that
			 is not imposed under Federal law (including any rule or policy based on a State
			 or outlying area interpretation of a Federal statute, regulation, or
			 guideline), the State or outlying area shall identify, to eligible providers,
			 the rule or policy as being imposed by the State or outlying area.324.State
			 PlanEach State desiring to
			 receive funds under this title for any fiscal year shall submit and have
			 approved by the Secretary and the Secretary of Labor a unified State plan in
			 accordance with section 112 or a combined State plan in accordance with section
			 113.325.Programs for
			 corrections education and other institutionalized individuals(a)Program
			 authorizedFrom funds made available under section 322(a)(1) for
			 a fiscal year, each eligible agency shall carry out corrections education and
			 education for other institutionalized individuals.(b)Uses of
			 fundsThe funds described in subsection (a) shall be used for the
			 cost of educational programs for criminal offenders in correctional
			 institutions and for other institutionalized individuals, including academic
			 programs for—(1)adult education
			 and literacy activities;(2)special education,
			 as determined by the eligible agency;(3)secondary school
			 credit;(4)integrated
			 education and training;(5)career
			 pathways;(6)concurrent
			 enrollment;(7)peer tutoring;
			 and(8)transition to
			 re-entry initiatives and other postrelease services with the goal of reducing
			 recidivism.(c)PriorityEach
			 eligible agency that is using assistance provided under this section to carry
			 out a program for criminal offenders within a correctional institution shall
			 give priority to serving individuals who are likely to leave the correctional
			 institution within 5 years of participation in the program.(d)ReportIn
			 addition to any report required under section 131, each eligible agency that
			 receives assistance provided under this section shall annually prepare and
			 submit to the Secretary a report on the progress, as described in section 131,
			 of the eligible agency with respect to the programs and activities carried out
			 under this section, including the relative rate of recidivism for the criminal
			 offenders served.(e)DefinitionsIn
			 this section:(1)Correctional
			 institutionThe term correctional institution means
			 any—(A)prison;(B)jail;(C)reformatory;(D)work farm;(E)detention center;
			 or(F)halfway house,
			 community-based rehabilitation center, or any other similar institution
			 designed for the confinement or rehabilitation of criminal offenders.(2)Criminal
			 offenderThe term criminal offender means any
			 individual who is charged with or convicted of any criminal offense.CLocal
			 provisions331.Grants and
			 contracts for eligible providers(a)Grants and
			 contractsFrom grant funds made available under section
			 322(a)(1), each eligible agency shall award multiyear grants or contracts, on a
			 competitive basis, to eligible providers within the State or outlying area to
			 enable the eligible providers to develop, implement, and improve adult
			 education and literacy activities within the State.(b)Required local
			 activitiesThe eligible agency shall require that each eligible
			 provider receiving a grant or contract under subsection (a) use the grant or
			 contract to establish or operate programs that provide adult education and
			 literacy activities, including programs that provide such activities
			 concurrently.(c)Direct and
			 equitable access; same process(1)In
			 generalEach eligible agency
			 receiving funds under this title shall ensure that—(A)all eligible
			 providers have direct and equitable access to apply and compete for grants or
			 contracts under this section; and(B)the same grant or
			 contract announcement process and application process is used for all eligible
			 providers in the State or outlying area.(2)GAO
			 studyNot later than the second program year following the date
			 of enactment of the Workforce Investment Act of 2013, the Comptroller General
			 shall conduct a study to determine how the provisions of paragraph (1) have
			 been implemented and whether such provisions accomplished the purposes of such
			 paragraph.(d)Special
			 ruleEach eligible agency awarding a grant or contract under this
			 section shall not use any funds made available under this title for adult
			 education and literacy activities for the purpose of supporting or providing
			 programs, services, or activities for individuals who are not individuals
			 described in subparagraphs (A) and (B) of section 303(4), except that such
			 agency may use such funds for such purpose if such programs, services, or
			 activities are related to family literacy activities. In providing family
			 literacy activities under this title, an eligible provider shall attempt to
			 coordinate with programs and services that are not assisted under this title
			 prior to using funds for adult education and literacy activities under this
			 title for activities other than activities for eligible individuals.(e)ConsiderationsIn
			 awarding grants or contracts under this section, the eligible agency shall
			 consider—(1)the degree to
			 which the eligible provider would be responsive to—(A)regional needs as
			 identified in the local plan under section 118; and(B)serving
			 individuals in the community who were identified in such plan as most in need
			 of adult education and literacy activities, including individuals—(i)who
			 have low levels of literacy skills;(ii)who
			 have learning disabilities; or(iii)who are English
			 language learners;(2)capacity,
			 including past effectiveness in improving the literacy of eligible individuals
			 of the eligible provider, to meet State-adjusted levels of performance for the
			 primary indicators of performance described in section 131 for eligible
			 individuals, especially with respect to eligible individuals who have low
			 levels of literacy;(3)the extent to
			 which the eligible provider demonstrates alignment between proposed activities
			 and services and the strategy and goals of the local plan under section 118, as
			 well as the activities and services of the one-stop partners;(4)whether the
			 eligible provider’s program—(A)is of sufficient
			 intensity and quality, and based on the most rigorous research available so
			 that participants achieve substantial learning gains; and(B)uses instructional
			 practices that include the essential components of reading instruction;(5)whether the
			 eligible provider’s activities are built on a strong foundation of the most
			 rigorous research available, including scientifically valid research, and
			 effective educational practice;(6)whether the
			 eligible provider’s activities effectively employ advances in technology and
			 delivery systems, including distance education;(7)whether the
			 eligible provider’s activities provide learning in context, including through
			 integrated education and training, so that an individual acquires the skills
			 needed to transition to and complete postsecondary education and training
			 programs, obtain and advance in employment leading to economic
			 self-sufficiency, and to exercise the rights and responsibilities of
			 citizenship;(8)whether the
			 eligible provider’s activities are delivered by well-trained instructors,
			 counselors, and administrators who meet any minimum qualifications established
			 by the State, where applicable, and who have access to high quality
			 professional development, including through electronic means;(9)whether the
			 eligible provider’s activities coordinate with other available education,
			 training, and social service resources in the community, such as by
			 establishing strong links with elementary schools and secondary schools,
			 postsecondary educational institutions, institutions of higher education, local
			 workforce investment boards, one-stop centers, job training programs, and
			 social service agencies, business, industry, labor organizations,
			 community-based organizations, nonprofit organizations, and intermediaries, for
			 the development of career pathways;(10)whether the
			 eligible provider’s activities offer flexible schedules and coordination with
			 Federal, State, and local support services (such as child care, transportation,
			 mental health services, and career planning) that are necessary to enable
			 individuals, including individuals with disabilities or other special needs, to
			 attend and complete programs;(11)the capacity of
			 the eligible provider to provide integrated education and training;(12)whether the
			 eligible provider maintains a high-quality information management system that
			 has the capacity to report measurable participant outcomes (consistent with
			 section 131) and to monitor program performance;(13)whether the local
			 areas in which the eligible provider is located have a demonstrated need for
			 additional English language acquisition programs and civics education
			 programs;(14)whether reading,
			 writing, speaking, mathematics, and English language acquisition instruction
			 delivered by the eligible provider is based on the best practices derived from
			 the most rigorous research available and appropriate, including scientifically
			 valid research that is available and appropriate;(15)whether the
			 eligible provider’s applications of technology and services to be provided are
			 sufficient to increase the amount and quality of learning and how such
			 technology and services lead to improved performance; and(16)the capacity of
			 the eligible provider to serve eligible individuals with disabilities,
			 including individuals with learning disabilities.332.Local
			 applicationEach eligible
			 provider desiring a grant or contract from an eligible agency shall submit an
			 application to the eligible agency containing such information and assurances
			 as the eligible agency may require, including—(1)a
			 description of how funds awarded under this title will be spent consistent with
			 the requirements of this title;(2)a
			 description of any cooperative arrangements the eligible provider has with
			 other agencies, institutions, or organizations for the delivery of adult
			 education and literacy activities;(3)a
			 description of how the eligible provider will provide services in alignment
			 with the local plan under section 118, including how such provider will promote
			 concurrent enrollment in programs and activities under title II, as
			 appropriate, to assist eligible individuals in accessing education and job
			 training services;(4)a
			 description of how the eligible provider will meet the State adjusted levels of
			 performance described in section 131(b)(3), including how such provider will
			 collect data to report on such performance indicators;(5)a
			 description of how the eligible provider will fulfill one-stop partner
			 responsibilities as described in section 221(b)(1)(A), as appropriate;(6)a
			 description of how the eligible provider will provide services in a manner that
			 meets the needs of eligible individuals; and(7)information that
			 addresses the considerations described under section 331(e), as
			 applicable.333.Local
			 administrative cost limits(a)In
			 generalSubject to subsection (b), of the amount that is made
			 available under this title to an eligible provider—(1)not less than 95
			 percent shall be expended for carrying out adult education and literacy
			 activities; and(2)the remaining
			 amount, not to exceed 5 percent, shall be used for planning, administration
			 (including carrying out the requirements of section 131), professional
			 development, and the activities described in paragraphs (3) and (5) of section
			 332.(b)Special
			 ruleIn cases where the cost limits described in subsection (a)
			 are too restrictive to allow for the activities described in subsection (a)(2),
			 the eligible provider shall negotiate with the eligible agency in order to
			 determine an adequate level of funds to be used for noninstructional
			 purposes.DGeneral
			 provisions341.Administrative
			 provisions(a)Supplement not
			 supplantFunds made available for adult education and literacy
			 activities under this title shall supplement and not supplant other State or
			 local public funds expended for adult education and literacy activities.(b)Maintenance of
			 effort(1)In
			 general(A)DeterminationAn
			 eligible agency may receive funds under this title for any fiscal year if the
			 Secretary finds that the fiscal effort per student or the aggregate
			 expenditures of such eligible agency for activities under this title, in the
			 second preceding fiscal year, were not less than 90 percent of the fiscal
			 effort per student or the aggregate expenditures of such eligible agency for
			 adult education and literacy activities in the third preceding fiscal
			 year.(B)Proportionate
			 reductionSubject to paragraphs (2), (3), and (4), for any fiscal
			 year with respect to which the Secretary determines under subparagraph (A) that
			 the fiscal effort or the aggregate expenditures of an eligible agency for the
			 preceding program year were less than such effort or expenditures for the
			 second preceding program year, the Secretary—(i)shall determine
			 the percentage decreases in such effort or in such expenditures; and(ii)shall decrease
			 the payment made under this title for such program year to the agency for adult
			 education and literacy activities by the lesser of such percentages.(2)ComputationIn
			 computing the fiscal effort and aggregate expenditures under paragraph (1), the
			 Secretary shall exclude capital expenditures and special one-time project
			 costs.(3)Decrease in
			 Federal supportIf the amount made available for adult education
			 and literacy activities under this title for a fiscal year is less than the
			 amount made available for adult education and literacy activities under this
			 title for the preceding fiscal year, then the fiscal effort per student and the
			 aggregate expenditures of an eligible agency required in order to avoid a
			 reduction under paragraph (1)(B) shall be decreased by the same percentage as
			 the percentage decrease in the amount so made available.(4)WaiverThe
			 Secretary may waive the requirements of this subsection for not more than 1
			 fiscal year, if the Secretary determines that a waiver would be equitable due
			 to exceptional or uncontrollable circumstances, such as a natural disaster or
			 an unforeseen and precipitous decline in the financial resources of the State
			 or outlying area of the eligible agency. If the Secretary grants a waiver under
			 the preceding sentence for a fiscal year, the level of effort required under
			 paragraph (1) shall not be reduced in the subsequent fiscal year because of the
			 waiver.342.National
			 leadership activities(a)In
			 generalThe Secretary shall establish and carry out a program of
			 national leadership activities to enhance the quality and outcomes of adult
			 education and literacy activities and programs nationwide.(b)Required
			 activitiesThe national leadership activities described in
			 subsection (a) shall include technical assistance, including—(1)assistance to help
			 States meet the requirements of section 131;(2)upon request by a
			 State, assistance provided to eligible providers in using performance
			 accountability measures based on indicators described in section 131, and data
			 systems for the improvement of adult education and literacy activities;
			 and(3)carrying out
			 rigorous research and evaluation on effective adult education and literacy
			 activities, as well as estimating the number of adults functioning at the
			 lowest levels of literacy proficiency, which may be coordinated across relevant
			 Federal agencies.(c)Allowable
			 activitiesThe national leadership activities described in
			 subsection (a) may include the following:(1)Technical
			 assistance, including—(A)assistance related
			 to professional development activities, and assistance for the purposes of
			 developing, improving, identifying, and disseminating the most successful
			 methods and techniques for providing adult education and literacy activities,
			 based on scientifically valid research where available;(B)assistance in
			 distance education and promoting and improving the use of technology in the
			 classroom, including through the use of instructional models that blend
			 in-person and online instruction; and(C)assistance in the
			 development and dissemination of proven models for addressing the digital
			 literacy needs of adults, including older adults.(2)A
			 program of grants, contracts, or cooperative agreements awarded on a
			 competitive basis to national, regional, or local networks of private nonprofit
			 organizations, public libraries, or institutions of higher education to build
			 the capacity of such networks’ members to—(A)meet the
			 performance requirements, described in section 131, of eligible providers under
			 this title; and(B)involve eligible
			 individuals in program improvement.(3)Funding national
			 leadership activities that are not described in paragraph (1), either directly
			 or through grants, contracts, or cooperative agreements awarded on a
			 competitive basis to or with postsecondary educational institutions,
			 institutions of higher education, public or private organizations or agencies,
			 or consortia of such institutions, organizations, or agencies, such as—(A)developing,
			 improving, and identifying the most successful methods and techniques for
			 addressing the education needs of adults, including instructional practices
			 using the essential components of reading instruction based on the work of the
			 National Institute of Child Health and Human Development;(B)increasing the
			 effectiveness of, and improving the quality of, adult education and literacy
			 activities;(C)carrying out
			 rigorous research, including scientifically valid research where appropriate,
			 on national literacy basic skill acquisition for adult learning, including
			 estimating the number of adults functioning at the lowest levels of literacy
			 proficiency;(D)(i)carrying out
			 demonstration programs, which may include programs that—(I)accelerate learning outcomes for eligible
			 individuals with the lowest literacy levels;(II)develop and promote career pathways for
			 eligible individuals;(III)promote concurrent enrollment programs
			 in adult education and credit bearing postsecondary coursework; and(IV)develop high-quality professional
			 development activities for eligible providers;(ii)disseminating best practices
			 information, including information regarding promising practices resulting from
			 federally funded demonstration programs; and(iii)developing and replicating best
			 practices and innovative programs, such as—(I)programs for skill certification;(II)the identification of effective
			 strategies for working with adults with learning disabilities and with adults
			 who are English language learners;(III)integrated education and training
			 programs;(IV)programs providing adult education and
			 literacy activities coordinated with employment services; and(V)postsecondary education and training
			 transition programs;(E)providing for the
			 conduct of an independent evaluation and assessment of adult education and
			 literacy activities through grants and contracts awarded on a competitive
			 basis, which evaluation and assessment shall include descriptions of—(i)the
			 effect of performance accountability measures and other measures of
			 accountability on the delivery of adult education and literacy
			 activities;(ii)the
			 extent to which the adult education and literacy activities increase the
			 literacy skills of eligible individuals, lead to involvement in education and
			 training, enhance the employment and earnings of such participants, and, if
			 applicable, lead to other positive outcomes, such as success in re-entry and
			 reductions in recidivism in the case of prison-based adult education and
			 literacy activities;(iii)the extent to
			 which the provision of support services to eligible individuals enrolled in
			 adult education and literacy activities increase the rate of enrollment in, and
			 successful completion of, such programs; and(iv)the
			 extent to which different types of providers measurably improve the skills of
			 eligible individuals in adult education and literacy activities;(F)carrying out
			 rigorous research on the relationship between instructional quality, including
			 education levels, certification status, and experience of instructors, and the
			 performance outcomes of eligible providers consistent with section 131;(G)supporting efforts
			 aimed at capacity building of programs at the State and local levels such as
			 technical assistance in program planning, assessment, evaluation, and
			 monitoring of activities carried out under this title;(H)collecting data,
			 such as data regarding the improvement of both local and State data systems,
			 through technical assistance and development of model performance data
			 collection systems;(I)supporting the
			 development of an entity that would produce and distribute technology-based
			 programs and materials for adult education and literacy activities using an
			 interconnection system (as defined in section 397 of the Communications Act of
			 1934 (47 U.S.C. 397)) and expand the effective outreach and use of such
			 programs and materials to eligible providers;(J)determining how
			 participation in adult education and literacy activities prepares eligible
			 individuals for entry into postsecondary education and employment and, in the
			 case of programs carried out in correctional institutions, has an effect on
			 recidivism; and(K)other activities
			 designed to enhance the quality of adult education and literacy activities
			 nationwide.343.Integrated
			 english literacy and civics education(a)In
			 generalFrom funds made available under section 311(a)(2) for
			 each fiscal year, the Secretary shall award grants to States, from allotments
			 under subsection (b), for integrated English literacy and civics
			 education.(b)Allotment(1)In
			 generalSubject to paragraph (2), from amounts made available
			 under section 311(a)(2) for a fiscal year, the Secretary shall allocate—(A)65 percent to the
			 States on the basis of a State’s need for integrated English literacy and
			 civics education, as determined by calculating each State’s share of a 10-year
			 average of the data of the Office of Immigration Statistics of the Department
			 of Homeland Security for immigrants admitted for legal permanent residence for
			 the 10 most recent years; and(B)35 percent to the
			 States on the basis of whether the State experienced growth, as measured by the
			 average of the 3 most recent years for which the data of the Office of
			 Immigration Statistics of the Department of Homeland Security for immigrants
			 admitted for legal permanent residence are available.(2)MinimumNo
			 State shall receive an allotment under paragraph (1) in an amount that is less
			 than $60,000.IVAmendments to the
			 Wagner-Peyser Act401.Employment
			 service officesSection 1 of
			 the Wagner-Peyser Act (29 U.S.C. 49) is amended by inserting
			 service before offices.402.DefinitionsSection 2 of the Wagner-Peyser Act (29
			 U.S.C. 49a) is amended—(1)by striking
			 paragraph (1) and inserting the following:(1)the terms
				chief elected official, institution of higher
				education, one-stop center, one-stop partner,
				training services, workforce development activity,
				and workplace learning advisor, have the meaning given the terms
				in section 101 of the Workforce Investment Act of
				2013;;(2)in paragraph
			 (2)—(A)by striking
			 investment board each place it appears and inserting
			 development board; and(B)by striking
			 of 1998 and inserting of 2013;(3)in paragraph
			 (3)—(A)by striking 134(c) and
			 inserting 221(e); and(B)by striking
			 1998 and inserting 2013;(4)in paragraph (4),
			 by striking and at the end;(5)in paragraph (5),
			 by striking the period and inserting ; and; and(6)by adding at the
			 end the following:(6)the term
				employment service office means a local office of a State agency;
				and(7)except in section
				15, the term State agency, used without further description, means
				an agency designated or authorized under section
				4.. 403.Federal and
			 State employment service offices(a)CoordinationSection
			 3(a) of the Wagner-Peyser Act (29 U.S.C. 49b(a)) is amended by striking
			 services and inserting service offices.(b)Public labor
			 exchange services systemSection 3(c)(2) of the Wagner-Peyser Act
			 (29 U.S.C. 49b(c)(2)) is amended by inserting , and identify and
			 disseminate information on best practices for such system before the
			 semicolon.(c)One-Stop
			 centersSection 3 of the Wagner-Peyser Act (29 U.S.C. 49b) is
			 amended by inserting after subsection (c) the following:(d)In order to
				improve service delivery, avoid duplication of services, and enhance
				coordination of services, including location of staff to ensure access to
				services under section 7(a) statewide in underserved areas, employment service
				offices in each State shall be colocated with one-stop centers.(e)The Secretary, in
				consultation with States, is authorized to assist the States in the development
				of national electronic tools that may be used to improve access to workforce
				information for individuals through—(1)the one-stop
				delivery systems established as described in section 221(e) of the Workforce
				Investment Act of 2013; and(2)such other
				delivery systems as the Secretary determines to be
				appropriate..404.Allotment of
			 sumsSection 6 of the
			 Wagner-Peyser Act (29 U.S.C. 49e) is amended—(1)in subsection (a),
			 by striking amounts appropriated pursuant to section 5 and
			 inserting funds appropriated and (except for Guam) certified under
			 section 5 and made available for allotments under this section;
			 and(2)in subsection
			 (b)(1)—(A)in the matter
			 preceding subparagraph (A)—(i)by
			 inserting before the Secretary the following after making
			 the allotments required by subsection (a),; and(ii)by
			 striking sums and all that follows through this
			 Act and inserting funds described in subsection
			 (a);(B)in each of
			 subparagraphs (A) and (B), by striking sums and inserting
			 remainder; and(C)by adding at the
			 end the following: For purposes of this paragraph, the term
			 State does not include Guam or the Virgin Islands..405.Use of
			 sums(a)Improved
			 coordinationSection 7(a)(1) of the Wagner-Peyser Act (29 U.S.C.
			 49f(a)(1)) is amended by inserting , including unemployment insurance
			 claimants, after seekers.(b)Resources for
			 unemployment insurance claimantsSection 7(a)(3) of the Wagner-Peyser Act
			 (29 U.S.C. 49f(a)(3)) is amended—(1)by striking
			 and at the end of subparagraph (E);(2)in subparagraph
			 (F)—(A)by inserting
			 , including making eligibility assessments, after
			 system; and(B)by striking the
			 period at the end and inserting ; and; and(3)by inserting after subparagraph (F) the
			 following:(G)providing
				unemployment insurance claimants with referrals to, and application assistance
				for, training and education resources and programs, including Federal Pell
				Grants under subpart 1 of part A of title IV of the Higher Education Act of
				1965 (20 U.S.C. 1070a et seq.), educational assistance under chapter 30 of
				title 38, United States Code (commonly referred to as the Montgomery GI Bill),
				and chapter 33 of that title (Post-9/11 Veterans Educational Assistance),
				student assistance under title IV of the Higher Education Act of 1965 (20
				U.S.C. 1070 et seq.), State student higher education assistance, and training
				and education programs provided under titles II and III of the Workforce
				Investment Act of 2013, and title I of the Rehabilitation Act of 1973 (29
				U.S.C. 720 et
				seq.)..(c)State
			 activitiesSection 7(b) of the Wagner-Peyser Act (29 U.S.C.
			 49f(b)) is amended—(1)in paragraph (1),
			 by striking performance standards established by the Secretary
			 and inserting the performance accountability measures that are based on
			 indicators described in section 131(b)(2)(A)(i) of the Workforce Investment Act
			 of 2013; and(2)in paragraph (2),
			 by inserting offices after employment
			 service.(d)Providing
			 additional fundsSection 7(c)(2) of the Wagner-Peyser Act (29
			 U.S.C. 49f(c)(2)) is amended by striking 1998 and inserting
			 2013.(e)Other services
			 and activitiesSection 7(d) of the Wagner-Peyser Act (29 U.S.C.
			 49f(d)) is amended by striking 1998 and inserting
			 2013.(f)Conforming
			 amendmentSection 7(e) of the Wagner-Peyser Act (29 U.S.C.
			 49f(e)) is amended by striking labor employment statistics and
			 inserting workforce and labor market information.406.State
			 planSection 8 of the
			 Wagner-Peyser Act (29 U.S.C. 49g) is amended to read as follows:8.Any State desiring to receive assistance
				under section 6 shall prepare and submit to, and have approved by, the
				Secretary and the Secretary of Education, a State plan in accordance with
				section 112 or 113 of the Workforce Investment Act of
				2013..407.Performance
			 measuresSection 13(a) of the
			 Wagner-Peyser Act (29 U.S.C. 49l(a)) is amended to read as follows:(a)The activities carried out pursuant to
				section 7 shall be subject to the performance accountability measures that are
				based on indicators described in section 131(b)(2)(A)(i) of the Workforce
				Investment Act of
				2013..408.Pilot
			 projectsThe Wagner-Peyser Act
			 is amended by inserting after section 13 (29 U.S.C. 49l) the following:13A.Pilot
				projects(a)GrantsFrom
				funds appropriated under subsection (f), the Secretary, in consultation with
				the Secretary of Education, shall establish and carry out a pilot program. In
				carrying out the program, the Secretary shall annually make not more than 5
				grants, on a competitive basis, to State agencies to cooperate in the
				administration of this Act by carrying out pilot projects that enhance the
				professional development and provision of services by the staff of such State
				agencies.(b)Use of
				fundsFunds made available under this section may be used to
				enable a State agency to—(1)make available a
				broad range of career guidance services, including career planning, aptitude
				and interest assessments, and provision of workforce and labor market
				information, and evaluate the outcomes for recipients of such services;(2)strengthen the
				capacity of the State agency to identify job openings through the use of
				technology, and through intensive outreach to small and medium size employers
				while using and enhancing the business and employer services authorized under
				this Act;(3)provide
				professional development and career advancement opportunities for staff of a
				State agency in order to upgrade their skills and competencies in the provision
				of career development activities, employer outreach, and other services
				authorized under this Act, including upgrading those skills and competencies
				through the training of such staff to improve their knowledge of, and ability
				to effectively interact with, staff and programs of one-stop partners and other
				entities administering workforce development programs;(4)in cooperation
				with professional organizations and institutions of higher education,
				demonstrate the efficacy and value of professional credentialing for counselors
				of the State agency to cooperate in the administration of this Act;(5)identify and
				implement strategies for State agency staff to provide technical assistance and
				training to assist other providers of workforce development activities,
				including workplace learning advisors, in providing counseling and
				employment-related services to workers and job seekers, and employers;
				and(6)identify and
				implement new strategies for integrating counseling and technology to enhance
				the provision of employment-related services under this Act.(c)ApplicationsA
				State agency that seeks a grant under this section shall submit an application
				to the Secretary at such time, in such manner, and containing such information
				as the Secretary may require.(d)PriorityIn
				awarding grants under this section, the Secretary, in consultation with the
				Secretary of Education, shall—(1)give priority to a
				State agency that—(A)demonstrates
				participation by employees of the agency in the planning of the proposed pilot
				project;(B)demonstrates
				participation by the employees, or provides an assurance that the employees
				will participate, in the implementation of the pilot project; and(C)demonstrates that
				the State agency has established a partnership, or provides an assurance that
				the agency will establish a partnership, with a relevant professional
				organization, or with an institution of higher education; and(2)ensure geographic
				diversity and diversity with respect to the population density of the States in
				which projects under this section will be carried out.(e)ReportsThe
				Secretary shall annually prepare and submit to the Committee on Education and
				Labor of the House of Representatives and the Committee on Health, Education,
				Labor, and Pensions of the Senate, a report assessing the projects carried out
				under this section and containing such recommendations for improvements in the
				provision of counseling and other employment-related services under this Act as
				the Secretary determines to be appropriate.(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2014
				through
				2018..409.Workforce and
			 labor market information system(a)HeadingThe section heading for section 15 of the
			 Wagner-Peyser Act (29 U.S.C. 49l–2) is amended by striking
			 Employment
			 statistics and inserting Workforce and labor market information
			 system.(b)Name of
			 systemSection 15(a)(1) of the Wagner-Peyser Act (29 U.S.C.
			 49l–2(a)(1)) is amended by striking employment statistics system of
			 employment statistics and inserting workforce and labor market
			 information system.(c)System
			 responsibilitiesSection 15(b) of the Wagner-Peyser Act (29
			 U.S.C. 49l–2(b)) is amended—(1)by striking
			 paragraph (1) and inserting the following:(1)In
				general(A)StructureThe
				workforce and labor market information system described in subsection (a) shall
				be evaluated and improved by the Secretary, in consultation with the Workforce
				Information Advisory Council established in subsection (d).(B)Grants and
				responsibilities(i)In
				generalThe Secretary shall carry out the provisions of this
				section in a timely manner, through grants to or agreements with States.(ii)Distribution of
				fundsUsing amounts appropriated under subsection (g), the
				Secretary shall provide funds through those grants and agreements. In
				distributing the funds (relating to workforce and labor market information
				funding) for fiscal years 2014 through 2018, the Secretary shall continue to
				distribute the funds to States in the manner in which the Secretary distributed
				funds to the States under this section for fiscal years 2004 through
				2008.;
				and(2)by striking
			 paragraph (2) and inserting the following:(2)DutiesThe
				Secretary, with respect to data collection, analysis, and dissemination of
				workforce and labor market information for the system, shall carry out the
				following duties:(A)Assign
				responsibilities within the Department of Labor for elements of the workforce
				and labor market information system described in subsection (a) to ensure that
				the statistical and administrative data collected is consistent with
				appropriate Bureau of Labor Statistics standards and definitions, and that the
				information is accessible and understandable to users of such data.(B)Actively seek the
				cooperation of heads of other Federal agencies to establish and maintain
				mechanisms for ensuring complementarity and nonduplication in the development
				and operation of statistical and administrative data collection
				activities.(C)Solicit, receive,
				and evaluate the recommendations from the Workforce Information Advisory
				Council established in subsection (d) concerning the evaluation and improvement
				of the workforce and labor market information system described in subsection
				(a) and respond in writing to the Council regarding the recommendations.(D)Eliminate gaps and
				duplication in statistical undertakings.(E)Through the Bureau
				of Labor Statistics and the Employment and Training Administration, and in
				collaboration with States, develop and maintain the elements of the workforce
				and labor market information system described in subsection (a), including the
				development of consistent procedures and definitions for use by the States in
				collecting the data and information described in subparagraphs (A) and (B) of
				subsection (a)(1).(F)Establish
				procedures for the system to ensure that—(i)such data and
				information are timely; and(ii)paperwork and
				reporting for the system are reduced to a
				minimum..(d)Two-Year
			 planSection 15 of the Wagner-Peyser Act (29 U.S.C. 49l–2) is
			 amended by striking subsection (c) and inserting the following:(c)Two-Year
				planThe Secretary, acting through the Commissioner of Labor
				Statistics and the Assistant Secretary for Employment and Training, and in
				consultation with the Workforce Information Advisory Council described in
				subsection (d) and heads of other appropriate Federal agencies, shall prepare a
				2-year plan for the workforce and labor market information system. The plan
				shall be developed and implemented in a manner that takes into account the
				activities described in State plans submitted by States under section 112 or
				113 of the Workforce Investment Act of 2013 and shall be submitted to the
				Committee on Education and the Workforce of the House of Representatives and
				the Committee on Health, Education, Labor, and Pensions of the Senate. The plan
				shall include—(1)a description of
				how the Secretary will work with the States to manage the nationwide workforce
				and labor market information system described in subsection (a) and the
				statewide work-force and labor market information systems that comprise the
				nationwide system;(2)a description of
				the steps to be taken in the following 2 years to carry out the duties
				described in subsection (b)(2);(3)an evaluation of
				the performance of the system, with particular attention to the improvements
				needed at the State and local levels;(4)a description of
				the involvement of States in the development of the plan, through consultation
				by the Secretary with the Workforce Information Advisory Council in accordance
				with subsection (d); and(5)a description of
				the written recommendations received from the Workforce Information Advisory
				Council established under subsection (d), and the extent to which those
				recommendations were incorporated into the
				plan..(e)Workforce
			 information advisory councilSection 15 of the Wagner-Peyser Act
			 (29 U.S.C. 49l–2) is amended by striking subsection (d) and inserting the
			 following:(d)Workforce
				information advisory council(1)In
				generalThe Secretary, through the Commissioner of Labor
				Statistics and the Assistant Secretary of Labor for Employment and Training,
				shall formally consult at least twice annually with the Workforce Information
				Advisory Council established in accordance with paragraph (2). Such
				consultations shall address the evaluation and improvement of the nationwide
				workforce and labor market information system described in subsection (a) and
				the statewide workforce and labor market information systems that comprise the
				nationwide system and how the Department of Labor and the States will cooperate
				in the management of such systems. The Council shall provide written
				recommendations to the Secretary concerning the evaluation and improvement of
				the nationwide system, including any recommendations regarding the 2-year plan
				described in subsection (c).(2)Establishment of
				council(A)EstablishmentThe
				Secretary shall establish an advisory council that shall be known as the
				Workforce Information Advisory Council (referred to in this section as the
				Council) to participate in the consultations and provide the
				recommendations described in paragraph (1).(B)MembershipThe
				Secretary shall appoint the members of the Council, which shall consist
				of—(i)4
				members who are representatives of lead State agencies with responsibility for
				workforce investment activities, or State agencies described in section 4, who
				have been nominated by such agencies or by a national organization that
				represents such agencies;(ii)4
				members who are representatives of the State workforce and labor market
				information directors affiliated with the State agencies that perform the
				duties described in subsection (e)(2), who have been nominated by the
				directors;(iii)1 member who is
				a representative of providers of training services under section 222 of the
				Workforce Investment Act of 2013;(iv)1
				member who is a representative of economic development entities;(v)1
				member who is a representative of businesses, who has been nominated by
				national business organizations or trade associations;(vi)1
				member who is a representative of labor organizations, who has been nominated
				by a national labor federation;(vii)1 member who is
				a representative of local workforce development boards, who has been nominated
				by a national organization representing such boards; and(viii)1 member who is
				a representative of research entities that utilize workforce and labor market
				information.(C)Geographic
				diversityThe Secretary shall ensure that the membership of the
				Council is geographically diverse and that no 2 of the members appointed under
				clauses (i), (ii), and (vii) represent the same State.(D)Period of
				appointment; vacancies(i)In
				generalEach member of the Council shall be appointed for a term
				of 3 years, except that the initial terms for members may be 1, 2, or 3 years
				in order to establish a rotation in which one-third of the members are selected
				each year. Any such member may be appointed for not more than 2 consecutive
				terms.(ii)VacanciesAny
				member appointed to fill a vacancy occurring before the expiration of the term
				for which the member's predecessor was appointed shall be appointed only for
				the remainder of that term. A member may serve after the expiration of that
				member's term until a successor has taken office.(E)Travel
				expensesThe members of the Council shall not receive
				compensation for the performance of services for the Council, but shall be
				allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter I of chapter 57 of title
				5, United States Code, while away from their homes or regular places of
				business in the performance of services for the Council. Notwithstanding
				section 1342 of title 31, United States Code, the Secretary may accept the
				voluntary and uncompensated services of members of the Council.(F)Permanent
				councilSection 14 of the Federal Advisory Committee Act (5
				U.S.C. App.) shall not apply to the
				Council..(f)State
			 responsibilitiesSection 15(e) of the Wagner-Peyser Act (29
			 U.S.C. 49l–2(e)) is amended—(1)by striking
			 employment statistics each place it appears and inserting
			 workforce and labor market information;(2)in paragraph
			 (1)(A) by striking annual plan and inserting plan
			 described in subsection (c); and(3)in paragraph
			 (2)—(A)in subparagraph
			 (G), by inserting and at the end;(B)by striking
			 subparagraph (H);(C)in subparagraph
			 (I), by striking section 136(f)(2) of the Workforce Investment Act of
			 1998 and inserting section 131(i)(2) of the Workforce Investment
			 Act of 2013; and(D)by redesignating
			 subparagraph (I) as subparagraph (H).(g)Authorization of
			 appropriationsSection 15(g) of the Wagner-Peyser Act (29 U.S.C.
			 49l–2(g)) is amended by striking 1999 through 2004 and inserting
			 2014 through 2018.VAmendments to the
			 Rehabilitation Act of 1973AIntroductory
			 Provisions501.ReferencesExcept as otherwise specifically provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a provision, the amendment or repeal shall be
			 considered to be made to a provision of the Rehabilitation Act of 1973 (29
			 U.S.C. 701 et seq.).502.Findings,
			 purpose, policy(a)FindingsSection
			 2(a) (29 U.S.C. 701(a)) is amended—(1)in paragraph (4),
			 by striking workforce investment systems under title I of the Workforce
			 Investment Act of 1998 and inserting workforce development
			 systems defined in section 101 of the Workforce Investment Act of
			 2013;(2)in paragraph (5),
			 by striking and at the end;(3)in paragraph (6),
			 by striking the period and inserting ; and; and(4)by adding at the
			 end the following:(7)(A)a high proportion of
				students with disabilities is leaving secondary education without being
				employed in competitive integrated employment, or being enrolled in
				postsecondary education; and(B)there is a substantial need to support
				such students as they transition from school to postsecondary
				life..(b)PurposeSection
			 2(b) (29 U.S.C. 701(b)) is amended—(1)in paragraph
			 (1)—(A)in subparagraph
			 (A), by striking workforce investment systems implemented in accordance
			 with title I of the Workforce Investment Act of 1998 and inserting
			 workforce development systems defined in section 101 of the Workforce
			 Investment Act of 2013; and(B)at the end of
			 subparagraph (F), by striking and;(2)by redesignating
			 paragraph (2) as paragraph (3);(3)by inserting after
			 paragraph (1) the following:(2)to maximize
				opportunities for individuals with disabilities, including individuals with
				significant disabilities, for competitive integrated
				employment;;(4)in paragraph (3),
			 as redesignated by paragraph (2), by striking the period at the end and
			 inserting a semicolon; and(5)by adding at the
			 end the following:(4)to increase
				employment opportunities and employment outcomes for individuals with
				disabilities, including through encouraging meaningful input by employers and
				vocational rehabilitation service providers on successful and prospective
				employment and placement strategies; and(5)to ensure, to the
				greatest extent possible, that youth with disabilities and students with
				disabilities who are transitioning from receipt of special education services
				under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.)
				and receipt of services under section 504 of this Act are either continuing
				their education or employed in competitive integrated
				employment..503.Disability
			 Employment Services and Supports AdministrationSection 3 (29 U.S.C. 702) is amended—(1)by striking
			 subsection (a) and inserting the following:(a)(1)There is established in
				the Department of Labor, in the Office of Disability Employment Policy,
				Services, and Supports, a Disability Employment Services and Supports
				Administration. The Administration shall be headed by a Commissioner (referred
				to in this Act as the Commissioner), appointed by the President
				by and with the advice and consent of the Senate. Such Administration shall be
				the principal agency, and the Commissioner shall be the principal officer, of
				the Department of Labor for carrying out titles I, III, and VI.(2)The Commissioner shall be an
				individual with substantial experience in programs that increase employment
				opportunities for individuals with disabilities in competitive integrated
				employment, including through the provision of employment services, education,
				training, and supports.(3)In performing the functions of the
				office, the Commissioner shall be directly responsible to the Assistant
				Secretary of Disability Employment Policy, Services, and Supports. The
				functions of the Commissioner shall not be delegated to any other officer
				unless the officer is directly responsible to the Assistant Secretary of
				Disability Employment Policy, Services, and
				Supports.;(2)by redesignating
			 subsection (b) as subsection (c);(3)by inserting after
			 subsection (a) the following:(b)The Secretary of
				Labor shall ensure that—(1)the Disability
				Employment Services and Supports Administration provides effective oversight
				of, conducts monitoring of, and provides technical assistance to, the
				designated State agencies funded under this Act; and(2)the staff
				providing such oversight, monitoring, and technical assistance includes
				individuals who have training in and experience with the programs administered
				by the Administration.;
				and(4)in subsection (c),
			 as redesignated by paragraph (2), by inserting of Labor after
			 Secretary.504.DefinitionsSection 7 (29 U.S.C. 705) is amended—(1)in paragraph
			 (2)—(A)in the matter
			 preceding subparagraph (A), by inserting after means the
			 following: an assessment that presumes a goal of an employment outcome
			 for all individuals with disabilities (including individuals with significant
			 disabilities and individuals with the most significant disabilities), and that
			 relies on; and(B)in subparagraph
			 (B)—(i)in
			 clause (iii), by striking and at the end;(ii)in
			 clause (iv), by striking the semicolon and inserting ; and;
			 and(iii)by
			 adding at the end the following—(v)to
				the maximum extent possible, relies on information obtained from experiences in
				integrated employment settings in the community, and other integrated community
				settings;;
				(2)by striking
			 paragraphs (3) and (4) and inserting the following:(3)Assistive
				technology terms(A)Assistive
				technologyThe term assistive technology has the
				meaning given such term in section 3 of the Assistive Technology Act of 1998
				(29 U.S.C. 3002).(B)Assistive
				technology deviceThe term assistive technology
				device has the meaning given such term in section 3 of the Assistive
				Technology Act of 1998, except that the reference in such section to the term
				individuals with disabilities shall be deemed to mean more than 1
				individual with a disability as defined in paragraph (20)(A)).(C)Assistive
				technology serviceThe term assistive technology
				service has the meaning given such term in section 3 of the Assistive
				Technology Act of 1998, except that the reference in such section—(i)to
				the term individual with a disability shall be deemed to mean an
				individual with a disability, as defined in paragraph (20)(A); and(ii)to the term
				individuals with disabilities shall be deemed to mean more than 1
				such
				individual.;(3)by redesignating
			 paragraph (5) as paragraph (4);(4)in paragraph (4),
			 as redesignated by paragraph (3)—(A)by redesignating
			 subparagraphs (O) through (Q) as subparagraphs (P) through (R);(B)by inserting after
			 subparagraph (N) the following:(O)customized
				employment services;;
				and(C)in subparagraph
			 (R), as redesignated by subparagraph (A) of this paragraph, by striking
			 (P) and inserting (Q);(5)by inserting
			 before paragraph (6) the following:(5)Competitive
				integrated employment(A)In
				generalThe term competitive integrated employment
				means work, including self-employment, performed by an employee who is an
				individual with a disability—(i)that is
				compensated—(I)at a rate
				that—(aa)is the same rate
				as the rate for other employees who are not individuals with disabilities, and
				who are similarly situated in similar occupations by the same employer and who
				have similar training, experience, and skills; and(bb)shall be in
				accordance with the applicable law, but in no event less than the higher of the
				rate specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29
				U.S.C. 206(a)(1)) or the applicable State or local minimum wage law; or(II)in the case of an
				individual who is self-employed, at an income that is comparable to the income
				received by other individuals who are not individuals with disabilities, and
				who are self-employed in similar occupations or on similar tasks and who have
				similar training, experience, and skills;(ii)due to which the
				employee is eligible for the same employment benefits as are provided to other
				employees;(iii)that is at a
				location where the employee has the opportunity to interact with other
				employees who are not individuals with disabilities (not including supervisory
				personnel); and(iv)that presents
				opportunities for advancement that are equivalent to those for other employees
				who are not individuals with disabilities and who have comparable
				positions.(B)Inclusion of
				customized or supported employmentThe term competitive
				integrated employment includes integrated employment resulting from the
				provision of customized employment strategies or supported employment services,
				as long as the work involved satisfies the criteria described in subparagraph
				(A).;(6)in paragraph
			 (6)(B), by striking includes and all that follows through
			 fees and inserting includes architects'
			 fees;(7)by inserting after
			 paragraph (6) the following:(7)Customized
				employmentThe term customized employment means
				competitive integrated employment, for an individual with a significant
				disability, that is based on an individualized determination of the strengths,
				needs, and interests of the individual with a significant disability, is
				designed to meet the specific abilities of the individual with a significant
				disability and the business needs of the employer, and is carried out through
				flexible strategies, such as—(A)job exploration by
				the individual; and(B)working with an
				employer to facilitate placement, including—(i)customizing a job
				description based on current employer needs or on previously unidentified and
				unmet employer needs;(ii)developing a set
				of job duties, a work schedule and job arrangement, and specifics of
				supervision (including performance evaluation and review), and determining a
				job location;(iii)representation
				by a professional chosen by the individual, or self-representation of the
				individual, in working with an employer to facilitate placement; and(iv)providing
				services and supports at the job
				location.;(8)in paragraph
			 (9)(B), by striking 14, and inserting 14,
			 14A,;(9)in paragraph
			 (11)—(A)in subparagraph
			 (A), by striking competitive and all that follows and inserting
			 competitive integrated employment;; and(B)in subparagraph
			 (C)—(i)by
			 inserting of Labor after Secretary; and(ii)by
			 inserting customized employment, before
			 self-employment,;(10)in paragraph
			 (12), by inserting of Labor after Secretary each
			 place it appears;(11)in paragraph
			 (14)(C), by inserting of Labor after
			 Secretary;(12)in paragraph
			 (17)—(A)by striking the
			 and at the end of subparagraph (C);(B)in subparagraph
			 (D), by striking the period at the end and inserting a semicolon; and(C)by adding at the
			 end the following:(E)services
				that—(i)facilitate the
				transition of individuals with significant disabilities from nursing homes and
				other institutions to home and community-based residences, with the requisite
				supports and services;(ii)provide
				assistance to individuals with significant disabilities who are at risk of
				entering institutions so that the individuals may remain in the community;
				and(iii)facilitate the
				transition of youth (including students) who are individuals with significant
				disabilities, who were eligible for individualized education programs under
				section 614(d) of the Individuals with Disabilities Education Act (20 U.S.C.
				1414(d)), and who have completed their secondary education or otherwise left
				school, to postsecondary life, including employment; and(F)services to
				promote full access to community life.;
				(13)in paragraph
			 (18), by striking term and all that follows through
			 includes— and inserting term independent living
			 services includes—;(14)in paragraph
			 (20)(B)—(A)by striking
			 14, and inserting 14, 14A,; and(B)by striking
			 and VII and inserting VII, and VIII;(15)in paragraph
			 (23), by striking section 101 and inserting section
			 102;(16)by striking
			 paragraph (25) and inserting the following:(25)Local workforce
				development boardThe term local workforce development
				board means a local board, as defined in section 101 of the Workforce
				Investment Act of
				2013.;(17)by striking
			 paragraph (37);(18)by redesignating
			 paragraphs (29) through (39) as paragraphs (31) through (36), and (38) through
			 (41), respectively;(19)by inserting
			 after paragraph (28) the following:(29)Postemployment
				serviceThe term postemployment service means a
				service identified under section 103(a) that is—(A)provided
				subsequent to the achievement of an employment outcome; and(B)necessary for an
				individual to maintain or regain competitive integrated employment, consistent
				with the individual's strengths, resources, priorities, concerns, abilities,
				capabilities, interests, and informed choice.(30)Pre-employment
				transition services(A)In
				generalThe term pre-employment transition services
				means a coordinated set of activities for a student with a disability who is
				eligible or potentially eligible for services under title I, designed within an
				outcome-oriented process, that promotes movement from school to postschool
				activities, including postsecondary education, vocational training, competitive
				integrated employment (including supported employment), adult education, adult
				services, independent living, or community participation.(B)Specific
				servicesThe term pre-employment transition services
				means a set of services, that is available to students with disabilities who
				are eligible or potentially eligible for services under title I, and that makes
				available—(i)job exploration
				counseling;(ii)work-based
				learning experience, such as in-school or after school work experience, or work
				experience outside the traditional school setting (such as experience through
				job training or internships), that is provided in an integrated environment to
				the maximum extent possible;(iii)counseling on
				opportunities for enrollment in a comprehensive transition or postsecondary
				educational program at an institution of higher education;(iv)school-based
				preparatory employment experiences such as role playing, social skills
				development, and independent living training, coordinated with any transition
				services provided by the local educational agency under the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.); and(v)instruction in
				self-advocacy, individual rights, self-determination skills, and the informed
				consent process, as well as peer mentoring.(C)Coordinated set
				of activitiesFor purposes of subparagraph (A), the coordinated
				set of activities shall be provided in a manner that leverages appropriate
				resources and services available outside the vocational rehabilitation program
				described in title I and shall be based on the individual needs of a student
				with a disability, taking into account the student’s preferences and interests,
				and shall include education and training, community experiences, the
				development of employment and other adult living objectives, and, when
				appropriate, acquisition of daily living skills and functional vocational
				evaluation.;(20)by striking
			 paragraph (33), as redesignated by paragraph (18), and inserting the
			 following:(33)SecretaryUnless
				where the context otherwise requires, the term Secretary—(A)used in title I,
				III, V, VI, or VIII, means the Secretary of Labor; and(B)used in title II
				or VII, means the Secretary of Health and Human
				Services.;(21)by striking
			 paragraphs (35) and (36), as redesignated by paragraph (18), and inserting the
			 following:(35)State workforce development
				boardThe term State
				workforce development board means a State board, as defined in section
				101 of the Workforce Investment Act of 2013.(36)Statewide workforce development
				systemThe term
				statewide workforce development system means a workforce
				development system, as defined in section 101 of the Workforce Investment Act
				of
				2013.;(22)by inserting
			 after that paragraph (36) the following:(37)Student with a
				disability(A)In
				generalThe term student with a disability means an
				individual with a disability who—(i)attends an
				elementary school, secondary school, or institution of higher education;(ii)(I)(aa)is not younger than the
				earliest age for the provision of transition services under section
				614(d)(1)(A)(i)(VIII) of the Individuals with Disabilities Education Act (20
				U.S.C. 1414(d)(1)(A)(i)(VIII)); or(bb)if the State involved elects to use a
				lower minimum age for receipt of pre-employment transition services under this
				Act, is not younger than that minimum age; and(II)(aa)is not older than 21
				years of age; or(bb)if the State law for the State provides
				for a higher maximum age for receipt of services under the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.), is not older than that
				maximum age; and(iii)(I)is eligible for, and
				receiving, special education or related services under part B of the
				Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.); or(II)is an individual with a disability, for
				purposes of section 504.(B)Students with
				disabilitiesThe term students with disabilities
				means more than 1 student with a
				disability.;(23)by striking
			 paragraphs (38) and (39), as redesignated by paragraph (18), and inserting the
			 following:(38)Supported
				employmentThe term supported employment means
				competitive integrated employment, including customized employment, that is
				individualized and customized consistent with the strengths, abilities,
				interests, and informed choice of the individuals involved, for individuals
				with the most significant disabilities—(A)(i)for whom competitive
				integrated employment has not historically occurred; or(ii)for whom competitive integrated
				employment has been interrupted or intermittent as a result of a significant
				disability; and(B)who, because of
				the nature and severity of their disability, need intensive supported
				employment services and may need extended services after the transition
				described in paragraph (13)(C), in order to perform the work involved.(39)Supported
				employment servicesThe term supported employment
				services means ongoing support services, including customized
				employment, needed to support and maintain an individual with a most
				significant disability in supported employment, that—(A)are provided
				singly or in combination and are organized and made available in such a way as
				to assist an eligible individual to achieve an employment outcome in
				competitive integrated employment;(B)are based on a
				determination of the needs of an eligible individual, as specified in an
				individualized plan for employment; and(C)are provided by
				the designated State unit for a period of not more than 24 months, except that
				that period may be extended, if necessary, in order to achieve the employment
				outcome identified in the individualized plan for
				employment.;(24)in paragraph
			 (41), as redesignated by paragraph (18), by striking 1998 and
			 inserting 2013; and(25)by inserting
			 after paragraph (41), as redesignated by paragraph (18), the following:(42)Youth with a
				disability(A)In
				generalThe term youth with a disability means an
				individual with a disability who—(i)is
				not younger than 14 years of age; and(ii)is not older than
				25 years of age.(B)Youth with
				disabilitiesThe term youth with disabilities means
				more than 1 youth with a
				disability..505.Administration
			 of the Act(a)
			 PromulgationSection 8(a)(2) (29 U.S.C. 706(a)(2)) is amended by
			 inserting of Labor after Secretary.(b)Administration
			 by the Secretary of LaborSection 12 (29 U.S.C. 709) is
			 amended—(1)in the section header, by striking
			 of the
			 act and inserting by the secretary of
			 labor;(2)in subsection (a)—(A)in paragraph (1)—(i)by striking (1) and
			 inserting (1)(A); and(ii)by
			 adding at the end the following:(B)provide technical assistance to the
				designated State units on developing successful partnerships with local and
				multi-State businesses in an effort to increase the employment of individuals
				with disabilities;(C)provide technical assistance to
				providers and organizations on developing self-employment opportunities and
				outcomes for individuals with disabilities; and(D)provide technical assistance to
				entities carrying out community rehabilitation programs to build their internal
				capacity to provide individualized services and supports leading to competitive
				integrated employment, and to transition individuals with disabilities away
				from nonintegrated settings;;
				and(B)in paragraph (2),
			 by striking , centers for independent living,;(3)in subsections
			 (d), (e), and (f), by inserting of Labor after
			 Secretary each place it appears;(4)in subsection (e),
			 by striking Rehabilitation Act Amendments of 1998 each place it
			 appears and inserting Workforce Investment Act of 2013;(5)by redesignating
			 subsection (g) as subsection (h); and(6)by inserting after
			 subsection (f) the following:(g)In this section, a
				reference to this Act means a provision of this Act that the
				Secretary of Labor has authority to carry
				out..(c)Administration
			 by the Secretary of Health and Human ServicesThe Act is amended
			 by inserting after section 12 (29 U.S.C. 709) the following:12A.Administration
				by the Secretary of Health and Human Services(a)AuthoritiesIn
				carrying out the purposes of this Act, the ILA Director may—(1)provide
				consultative services and technical assistance to public or nonprofit private
				agencies and organizations, including assistance to enable such agencies and
				organizations to facilitate meaningful and effective collaboration with
				independent living programs, and promote a philosophy of independent living for
				individuals with disabilities in community activities;(2)provide short-term
				training and technical instruction, including training for the personnel of
				centers for independent living and Statewide Independent Living
				Councils;(3)conduct special
				projects and demonstrations;(4)collect, prepare,
				publish, and disseminate educational or informational materials, including
				reports of the projects for which funds are provided under this Act; and(5)provide monitoring
				and conduct evaluations.(b)Authorities
				concerning other agencies(1)Services and
				facilitiesIn carrying out the duties under this Act, the ILA
				Director may utilize the services and facilities of any agency of the Federal
				Government and of any other public or nonprofit agency or organization, in
				accordance with agreements between the ILA Director and the head thereof, and
				may pay therefor, in advance or by way of reimbursement, as may be provided in
				the agreement.(2)Task
				forcesIn carrying out the provisions of this Act, the ILA
				Director shall appoint such task forces as may be necessary to collect and
				disseminate information in order to improve the ability of the ILA Director to
				carry out the provisions of this Act.(c)Regulations
				generallyThe Secretary of Health and Human Services may
				promulgate such regulations as are considered appropriate to carry out the ILA
				Director's duties under this Act.(d)Regulations To
				implement the Workforce Investment Act of 2013Not later than 180
				days after the date of enactment of the Workforce Investment Act of 2013, the
				Secretary of Health and Human Services shall receive public comment and
				promulgate regulations to implement the amendments made by the Workforce
				Investment Act of 2013.(e)NecessityIn
				promulgating regulations to carry out this Act, the Secretary of Health and
				Human Services shall promulgate only regulations that are necessary to
				administer and ensure compliance with the specific requirements of this
				Act.(f)ApplicationIn
				this section, a reference to this Act means a provision of this
				Act that the Secretary of Health and Human Services has authority to carry
				out.(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be
				necessary..506.ReportsSection 13 (29 U.S.C. 710) is
			 amended—(1)in section (c)—(A)by striking (c) and
			 inserting (c)(1);(B)in the second
			 sentence, by striking section 136(d) of the Workforce Investment Act of
			 1998 and inserting section 131(d)(2) of the Workforce Investment
			 Act of 2013; and(C)by adding at the end the following:(2)The ILA Director described in section
				701A shall include, in the annual report, information on the extent to which
				centers for independent living receiving funds under part C of title VII have
				complied with the standards and assurances set forth in section 725. The ILA
				Director may identify individual centers for independent living in the analysis
				contained in that information. The ILA Director shall include in the report the
				results of onsite compliance reviews, identifying individual centers for
				independent living and other recipients of assistance under part C of title
				VII.;
				and(2)by adding at the end the following:(d)(1)(A)The Commissioner shall
				ensure that the reports, information, and data described in subparagraph (B)
				are made publicly available in a timely manner, including through electronic
				means, in order to inform the public about the administration and performance
				of programs in each State under this Act.(B)The reports, information, and data
				referred to in subparagraph (A) shall consist of—(i)reports submitted by a designated
				State agency or designated State unit under this Act;(ii)accountability information, including
				State performance information relating to evaluation standards and performance
				indicators, and additional performance accountability indicators, under section
				106, including information on compliance with such standards, indicators, and
				measures, relating to individuals with disabilities, submitted by a designated
				State agency or designated State unit under this Act, or submitted by a State
				to the Secretary of Labor or the Secretary of Education under section 131 of
				the Workforce Investment Act of 2013;(iii)data collected from each designated
				State unit under this Act with the approval of the Office of Management and
				Budget, which shall be made publicly available in the aggregate, and in a
				manner that will not reveal personally identifiable information; and(iv)reports from monitoring conducted
				under this Act, including relevant reports required under section 131 of the
				Workforce Investment Act of 2013 and other relevant reports, information, and
				data required under title I of such Act.(C)(i)The Commissioner shall
				ensure that the information described in clause (ii) is made publicly available
				in a timely manner, including through electronic means.(ii)The information referred to in
				clause (i) is—(I)the reports, information, and data
				required to be submitted by designated State units or designated State agencies
				under this Act;(II)evaluations, studies, and audits
				conducted by Federal agencies, concerning programs carried out under this Act;
				and(III)a list that specifies the designated
				State unit or designated State agency for each State, including a link to the
				website maintained by each such unit or agency.(2)The Commissioner shall maintain
				public use read-only access to the State and aggregated reports, and analyzed
				data, concerning programs carried out under this Act, that are filed and
				maintained in the Disability Employment Services and Supports Administration
				management information system or a system maintained by the Department of
				Labor..
				507.Evaluation and
			 information(a)Evaluation by
			 the Secretary of LaborSection 14 (29 U.S.C. 711)—(1)in the section header, by striking
			 evaluation and inserting
			 evaluation by the
			 secretary of labor;(2)by inserting
			 of Labor after Secretary each place it
			 appears;(3)in subsection
			 (f)(2), by striking nonintegrated to integrated employment and
			 inserting nonintegrated to competitive integrated
			 employment;(4)by redesignating
			 subsection (g) as subsection (h); and(5)by inserting after
			 subsection (f) the following:(g)In this section, a
				reference to this Act means a provision of this Act that the
				Secretary of Labor has authority to carry
				out..(b)Evaluation by
			 the Secretary of Health and Human ServicesThe Act is amended by
			 inserting after section 14 (29 U.S.C. 711) the following:14A.Evaluation by
				the Secretary of Health and Human Services(a)In
				generalFor the purpose of
				improving program management and effectiveness, the Secretary of Health and
				Human Services, in consultation with the ILA Director, shall evaluate all the
				programs authorized by this Act, their general effectiveness in relation to
				their cost, their impact on related programs, and their structure and
				mechanisms for delivery of services, using appropriate methodology and
				evaluative research designs. The Secretary of Health and Human Services shall
				establish and use standards for the evaluations required by this subsection.
				Such an evaluation shall be conducted by a person not immediately involved in
				the administration of the program evaluated.(b)Participant
				opinionsIn carrying out evaluations under this section, the
				Secretary of Health and Human Services shall obtain the opinions of program and
				project participants about the strengths and weaknesses of the programs and
				projects.(c)PropertyThe
				Secretary of Health and Human Services shall take the necessary action to
				assure that all studies, evaluations, proposals, and data produced or developed
				with Federal funds under this Act shall become the property of the United
				States.(d)InformationSuch
				information as the Secretary of Health and Human Services may determine to be
				necessary for purposes of the evaluations conducted under this section shall be
				made available upon request of the Secretary, by the departments and agencies
				of the executive branch.(e)Information on
				independent livingThe ILA Director shall identify and
				disseminate information on exemplary practices concerning independent living
				services and centers for independent living.(f)ApplicationIn
				this section, a reference to this Act means a provision of this
				Act that the Secretary of Health and Human Services has authority to carry
				out.(g)AuthorizationThere
				are authorized to be appropriated to carry out this section such sums as may be
				necessary..(c)InformationSection
			 15 (29 U.S.C. 712) is amended—(1)in subsection
			 (a)—(A)by inserting
			 of Labor after Secretary each place it appears;
			 and(B)in paragraph (1),
			 by striking State workforce investment boards and inserting
			 State workforce development boards; and(2)in subsection (b),
			 by striking Secretary to develop within the Department of
			 Education and inserting Secretary of Labor to develop, within
			 the Department of Labor,.508.CarryoverSection 19 (29 U.S.C. 716) is
			 amended—(1)in subsection
			 (a)(1), by striking part B of title I and all that follows
			 through including and inserting part B of title I (except
			 the client assistance program funded under section 112), part B of title VI,
			 chapter 1 of title VII, or chapter 2 of title VII (except as provided in
			 section 753(b)), including; and(2)by adding at the end the following:(c)Client
				assistance program; protection and advocacy of individual rights(1)Appropriated
				amountsNotwithstanding any other provision of law, any funds
				appropriated for a fiscal year to carry out a grant program under section 112
				or 509 (except as provided in section 509(b)), including any funds reallotted
				during that fiscal year under such grant program, that are not obligated and
				expended by a recipient prior to the beginning of the succeeding fiscal year,
				shall remain available for obligation and expenditure by such recipient during
				such succeeding fiscal year.(2)Program
				incomeNotwithstanding any other provision of law, any amount of
				program income received by a recipient under a grant program under section 112
				or 509 in a fiscal year that is not obligated and expended by the recipient
				prior to the beginning of the succeeding fiscal year, shall remain available
				until the end of the second fiscal year after the fiscal year in which it was
				received..
				509.Traditionally
			 underserved populationsSection 21 (29 U.S.C. 718) is
			 amended—(1)in subsection (a), by striking paragraphs
			 (1) and (2) and inserting the following:(1)Racial
				profileThe demographic profile of the United States is changing
				at an unprecedented rate, with the population of the Nation becoming far more
				ethnically diverse than in the past. Within the United States, while the
				percentage increase from 2000 to 2010 for white Americans was 9.7 percent, the
				percentage increase during that period for racial and ethnic minorities was
				much higher: 43.0 percent for Latinos, 12.3 percent for African-Americans, and
				43.2 percent for Asian-Americans. By the year 2020, the Nation is projected to
				have a population of 341,000,000, and the percentage of the population that
				will be either Latino, African-American, or Asian-American is projected to be
				over 40 percent.(2)Rate of
				disabilityEthnic and racial minorities tend to have disabling
				conditions at a disproportionately high rate. In 2011—(A)among Americans
				ages 16 through 64, the rate of disability was 12.1 percent;(B)among
				African-Americans in that age range, the disability rate was more than twice as
				high, at 27.1 percent; and(C)for American
				Indians and Native Alaskans in the same age range, the disability rate was also
				more than twice as high, at 27.0
				percent.;(2)in subsection
			 (b)(1)—(A)by striking
			 National Institute on Disability and Rehabilitation Research and
			 inserting National Institute on Disability, Independent Living, and
			 Rehabilitation Research; and(B)by striking
			 1 percent and inserting 2 percent.BVocational
			 rehabilitation services511.Declaration of
			 policy; authorization of appropriations(a)Findings;
			 purpose; policySection 100(a) (29 U.S.C. 720(a)) is
			 amended—(1)in paragraph
			 (1)—(A)in subparagraph
			 (C), by striking gainful employment in integrated settings and
			 inserting gainful employment in competitive integrated employment
			 settings;(B)in subparagraph
			 (D)(iii), by striking medicare and medicaid and inserting
			 Medicare and Medicaid; and(C)in subparagraph
			 (G)—(i)by
			 striking workforce investment systems and inserting
			 workforce development systems; and(ii)by
			 striking workforce investment activities and inserting
			 workforce development activities;(2)in paragraph
			 (2)—(A)in subparagraph
			 (A), by striking workforce investment system and inserting
			 workforce development system; and(B)in subparagraph
			 (B), by striking gainful employment and inserting high
			 quality employment that will increase opportunities for economic
			 self-sufficiency; and(3)in paragraph
			 (3)—(A)in subparagraph
			 (B), by striking gainful employment in integrated settings and
			 inserting competitive integrated employment; and(B)in subparagraph
			 (E), by inserting should before
			 facilitate.(b)Authorization of
			 appropriationsSection 100(b)(1) (29 U.S.C. 720(b)(1)) is amended
			 by striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2014 through 2018.512.State
			 plans(a)Plan
			 requirementsSection 101(a) (29 U.S.C. 721(a)) is amended—(1)in paragraph
			 (1)—(A)in subparagraph
			 (A), by striking to participate and all that follows and
			 inserting to receive funds under this title for a fiscal year, a State
			 shall submit, and have approved by the Secretary and the Secretary of Education
			 a unified State plan in accordance with section 112, or a combined State plan
			 in accordance with section 113, of the Workforce Investment Act of 2013. The
			 unified or combined State plan shall include, in the portion of the plan
			 described in section 112(b)(2)(D) of such Act (referred to in this subsection
			 as the vocational rehabilitation services portion), the
			 provisions of a State plan for vocational rehabilitation services, described in
			 this subsection.;(B)in subparagraph
			 (B)—(i)by
			 striking in the State plan for vocational rehabilitation
			 services, and inserting as part of the vocational rehabilitation
			 services portion of the unified or combined State plan submitted in accordance
			 with subparagraph (A),; and(ii)by
			 striking Rehabilitation Act Amendments of 1998 and inserting
			 Workforce Investment Act of 2013; and(C)in subparagraph
			 (C)—(i)by
			 striking The State plan shall remain in effect subject to the submission
			 of such modifications and inserting The vocational
			 rehabilitation services portion of the unified or combined State plan submitted
			 in accordance with subparagraph (A) shall remain in effect until the State is
			 required to submit the plan in accordance with subparagraph (A) or until the
			 submission of such modifications; and(ii)by striking
			 , until the State submits and receives approval of a new State
			 plan;(2)in paragraph
			 (2)—(A)in subparagraph
			 (A), by striking The State plan and inserting The State
			 plan for vocational rehabilitation services;(B)in subparagraph
			 (B)(ii), by striking subclauses (I) through (IV) and inserting the
			 following:(I)is primarily
				concerned with vocational rehabilitation, or vocational and other
				rehabilitation, of individuals with disabilities, and is responsible for
				administering the vocational rehabilitation program of the designated State
				agency;(II)has a full-time
				director who is responsible for the day-to-day operation of the vocational
				rehabilitation program, including—(aa)making all
				decisions affecting eligibility for vocational rehabilitation services, the
				nature and scope of available services, and the provision of the
				services;(bb)the
				determination to close the record of services of an individual who has achieved
				an employment outcome;(cc)policy
				formulation and implementation;(dd)the
				allocation and expenditure of funds for vocational rehabilitation
				services;(ee)representation of
				the organizational unit as a one-stop partner in the one-stop delivery system
				under title I of the Workforce Investment Act of 2013; and(ff)representation of
				the vocational rehabilitation services core program for purposes of section
				111(b)(1)(C)(iii)(I) of the Workforce Investment Act of 2013;(III)has a staff
				employed on the rehabilitation work of the organizational unit, all or
				substantially all of whom are employed full-time on the vocational
				rehabilitation or vocational and other rehabilitation work of the
				organizational unit;(IV)is located at an
				organizational level and has an organizational status within the designated
				State agency comparable to that of other major organizational units of the
				designated State agency for which the head of the designated State agency has a
				direct line of authority; and(V)(aa)has the sole authority
				and responsibility within the State to ensure that the funds appropriated under
				this title are expended only in a manner that is consistent with the purposes
				of this title; and(bb)may not delegate to another agency,
				including the designated State agency, the authority and responsibility
				described in item (aa) or allow an agency described in this item to perform
				that authority and responsibility.;
				and(C)by adding at the
			 end the following:(D)State agency for
				reimbursement purposesA governing body of an Indian tribe that
				receives a grant under section 121 shall be considered, for purposes of the
				cost reimbursement provisions—(i)in
				section 222(d)(1) of the Social Security Act (42 U.S.C. 422(d)(1)), to be a
				State; and(ii)in subsections
				(d) and (e) of section 1615 of the Social Security Act (42 U.S.C. 1382d), to be
				a State agency described in subsection (d) of that
				section.;(3)in paragraph
			 (5)—(A)in subparagraph
			 (C), by striking and at the end;(B)by redesignating
			 subparagraph (D) as subparagraph (E); and(C)by inserting after
			 subparagraph (C) the following:(D)notwithstanding
				subparagraph (C), permit the State, in its discretion, to elect to serve
				eligible individuals (whether or not receiving vocational rehabilitation
				services) who require specific services or equipment to maintain employment;
				and;(4)in paragraph
			 (6)(B), by striking to employ and advance in employment and
			 inserting to employ and advance in competitive integrated
			 employment;(5)in paragraph
			 (7)—(A)in subparagraph
			 (A)(v)—(i)in
			 subclause (I), after rehabilitation technology insert the
			 following: , including training implemented in coordination with
			 entities carrying out State programs under section 4 of the Assistive
			 Technology Act of 1998 (29 U.S.C. 3003); and(ii)in
			 subclause (II), by striking Rehabilitation Act Amendments of
			 1998 and inserting Workforce Investment Act of 2013;
			 and(B)in subparagraph
			 (B), by striking clause (ii) and inserting the following:(ii)the establishment
				and maintenance of education and experience requirements, to ensure that the
				personnel have a 21st century understanding of the evolving labor force and the
				needs of individuals with disabilities, including requirements for—(I)(aa)attainment of a
				baccalaureate degree in a field of study reasonably related to vocational
				rehabilitation, to indicate a level of competency and skill demonstrating basic
				preparation in a field of study such as vocational rehabilitation counseling,
				social work, psychology, disability studies, business administration, human
				resources, special education, supported employment, customized employment, job
				placement, economics, or another field that reasonably prepares individuals to
				work with consumers and employers; and(bb)demonstrated paid or unpaid
				experience, for not less than 1 year, consisting of—(AA)direct work with individuals with
				disabilities in a setting such as an independent living center or experience as
				a member of the governing board of an independent living center;(BB)advocacy experience with a nonprofit
				disability rights or disability membership organization, a State Council on
				Developmental Disabilities, established under section 125 of the Developmental
				Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15025) or as
				a member of the governing board for such a council, or as a parent advocate or
				member of the governing board of a parent information and training center
				authorized under section 303(f);(CC)direct service or advocacy activities that
				provide such individual with experience and skills in working with individuals
				with disabilities; or(DD)direct experience as an employer, as a
				small business owner or operator, or in self-employment, or other experience in
				human resources, recruitment, or experience in supervising employees, training,
				or other activities that provide experience in competitive integrated
				employment environments; or(II)attainment of a
				master's or doctoral degree in a field of study such as vocational
				rehabilitation counseling, law, social work, psychology, disability studies,
				business administration, human resources, special education, management, public
				administration, or another field that reasonably provides competence in the
				employment sector, in a disability field, or in both business-related and
				rehabilitation-related fields;
				and;(6)in paragraph
			 (8)—(A)in subparagraph
			 (A), by striking (5)(D) and inserting
			 (5)(E);(B)in subparagraph
			 (B)—(i)in
			 the matter preceding clause (i)—(I)by striking
			 workforce investment system and inserting workforce
			 development system; and(II)by striking
			 (5)(D) and inserting (5)(E);(ii)in
			 clause (iv), by striking (5)(D) and inserting
			 (5)(E); and(iii)by
			 adding at the end the following:(v)Provision of
				accommodations and auxiliary aids and servicesInformation
				specifying policies and procedures for resolving issues of financial
				responsibility and reimbursement, as appropriate, for an accommodation or
				auxiliary aid or service for an individual with a disability, in the event that
				the designated State unit pays for that item or that aid or service, in order
				to avoid interruption of or delay in—(I)the progress of an
				individual in achieving an employment outcome;(II)an immediate job
				placement; or(III)the provision of
				services to an individual at extreme medical
				risk.;
				and(C)in subparagraph
			 (C)(i), by striking (5)(D) and inserting
			 (5)(E);(7)in paragraph
			 (10)—(A)in subparagraph
			 (B), by striking annual and all that follows through of
			 1998 and inserting annual reporting of information, on eligible
			 individuals receiving the services, that is necessary to assess the State's
			 performance on those primary indicators of performance (described in section
			 131(b)(2)(A)(i) of the Workforce Investment Act of 2013);(B)in subparagraph
			 (C)—(i)in
			 the matter preceding clause (i), by inserting , from each individual
			 State, after additional data;(ii)in
			 clause (i)(II), by striking determined and all that follows and
			 inserting determined to be ineligible for vocational rehabilitation
			 services, and the reason for such determination of ineligibility (disaggregated
			 by type of disability, and age);;(iii)in
			 clause (ii)—(I)in subclause (I),
			 by striking (5)(D) and inserting (5)(E);(II)in subclause
			 (II), by striking and at the end; and(III)by adding at the
			 end the following:(IV)a comparison,
				among individuals who obtained employment, of—(aa)the
				number of individuals who continued to use public benefits; and(bb)the
				number of individuals who no longer used public benefits;(V)the total number
				of individuals with ongoing open cases (disaggregated by individuals who are in
				training settings, and individuals who are in postsecondary education), and the
				services individuals described in this subclause are receiving;(VI)the total number
				of students with disabilities that are receiving pre-employment transition
				services, and the cost for providing those services for each full fiscal year
				after the date of enactment of the Workforce Investment Act of 2013;(VII)the total number
				of youth with disabilities that are receiving transition services, and the
				total cost for providing those services to such youth during the last full
				fiscal year prior to the date of enactment of the Workforce Investment Act of
				2013 and during each fiscal year thereafter;(VIII)the number of
				youth with disabilities who entered postsecondary training or programs for
				apprenticeships registered under the Act of August 16, 1937 (commonly known as
				the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29
				U.S.C. 50 et seq.);(IX)the number of
				youth with disabilities who entered postsecondary education;(X)the number of
				youth with disabilities who attained academic levels and job skills needed for
				employment;(XI)the number of
				youth with disabilities who entered employment;(XII)the number of
				individuals referred to one-stop centers, as defined in section 101 of the
				Workforce Investment Act of 2013; and(XIII)the number of
				individuals referred from such one-stop centers to designated State units and
				the outcomes of such referrals;;
				(iv)in
			 clause (iii), by striking and at the end;(v)in
			 clause (iv)—(I)in subclause (I),
			 by inserting before the semicolon the following: and, for those who
			 achieved employment outcomes, the average length of time to obtain
			 employment; and(II)in subclause
			 (II), by striking the period and inserting ; and; and(vi)by
			 adding at the end the following:(v)(I)the transition from
				school to postsecondary life, including employment, and achievement of the
				postsecondary vocational goals, of students with disabilities served under the
				program carried out under this title; and(II)the provision of supported employment
				services.;(C)in subparagraph
			 (D)(i), by striking title I of the Workforce Investment Act of
			 1998 and inserting title II of the Workforce Investment Act of
			 2013;(D)in subparagraph
			 (E)(ii), by striking of the State and all that follows and
			 inserting of the State in meeting the standards and indicators
			 established pursuant to section 106.; and(E)by adding at the
			 end the following:(G)Rules for
				reporting of dataThe disaggregation of data under this section
				shall not be required within a category if the number of participants in a
				category is insufficient to yield statistically reliable information, or
				required if the results would reveal personally identifiable information about
				an individual participant.(H)Comprehensive
				reportThe State plan shall specify that the Commissioner will
				provide an annual comprehensive report that includes the reports and data
				required under this section, as well as a summary of the reports and data, for
				each fiscal year. The Commissioner shall submit the report to the Committee on
				Education and the Workforce of the House of Representatives, the Committee on
				Appropriations of the House of Representatives, the Committee on Health,
				Education, Labor, and Pensions of the Senate, and the Committee on
				Appropriations of the Senate, not later than 90 days after the end of the
				fiscal year
				involved.;(8)in paragraph
			 (11)—(A)in subparagraph
			 (A)—(i)in
			 the subparagraph header, by striking workforce investment
			 systems and inserting workforce development
			 systems;(ii)in
			 the matter preceding clause (i), by striking workforce investment
			 system and inserting workforce development
			 system;(iii)in
			 clause (i)(II), by inserting (including programmatic accessibility and
			 physical accessibility) after program
			 accessibility;(iv)in
			 clause (ii), by striking workforce investment system and
			 inserting workforce development system; and(v)in
			 clause (v), by striking workforce investment system and
			 inserting workforce development system;(B)in subparagraph
			 (B), by striking workforce investment system and inserting
			 workforce development system;(C)in subparagraph
			 (C)—(i)by
			 inserting the State programs carried out under section 4 of the
			 Assistive Technology Act of 1998 (29 U.S.C. 3003), after
			 including;(ii)by
			 inserting , noneducational agencies serving out-of-school youth,
			 after Agriculture;(iii)by
			 striking such agencies and programs and inserting such
			 Federal, State, and local agencies and programs; and(iv)by
			 striking workforce investment system and inserting
			 workforce development system;(D)in subparagraph
			 (D)—(i)in
			 clause (ii), by striking completion and inserting
			 implementation;(ii)by
			 redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
			 and(iii)by
			 inserting after clause (ii) the following:(iii)identifying
				options for additional education and training, in order to facilitate the
				provision of transition services for youth with disabilities and students with
				disabilities, such as services provided under section
				114;;(E)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (H), respectively;(F)by inserting after
			 subparagraph (D) the following:(E)Coordination
				with employersThe State plan shall contain plans, policies, and
				procedures for coordination between the designated State unit and employers
				that provide for building relationships with employers and identifying
				community-based competitive integrated employment opportunities and career
				exploration opportunities, in order to facilitate the provision of transition
				services for youth with disabilities and students with disabilities, such as
				services provided under section
				114;;(G)in subparagraph
			 (F), as redesignated by subparagraph (E) of this paragraph—(i)by
			 inserting chapter 1 of after part C of;
			 and(ii)by
			 inserting , as appropriate before the period;(H)by inserting after
			 subparagraph (F), as redesignated by subparagraph (E) of this paragraph, the
			 following:(G)Cooperative
				agreement regarding individuals eligible for home and community-based waiver
				programsThe State plan shall include an assurance that the
				designated State unit has entered into a formal cooperative agreement with the
				State agency responsible for administering the State Medicaid plan under title
				XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and the State agency
				with primary responsibility for providing services and supports for individuals
				with intellectual disabilities and individuals with developmental disabilities,
				with respect to the delivery of vocational rehabilitation services, including
				extended services, for individuals with the most significant disabilities who
				have been determined to be eligible for home and community-based services under
				a Medicaid waiver, Medicaid State plan amendment, or other authority related to
				a State Medicaid program.;
				(I)in subparagraph
			 (H), as redesignated by subparagraph (E) of this paragraph—(i)in
			 clause (ii)—(I)by inserting
			 on or before near; and(II)by striking
			 and at the end;(ii)by
			 redesignating clause (iii) as clause (iv); and(iii)by
			 inserting after clause (ii) the following:(iii)strategies for
				the provision of transition planning, by personnel of the designated State
				unit, the State educational agency, and the recipient of funds under part C,
				that will facilitate the development and implementation of the individualized
				education programs under section 614(d) of the Individuals with Disabilities
				Education Act (20 U.S.C. 1414(d)) and, as appropriate, the development and
				completion of the individualized plans for employment under section 102, in
				order to enable students with disabilities to achieve postschool employment
				outcomes; and; and
				(J)by adding at the
			 end the following:(I)Coordination
				with assistive technology programsThe State plan shall include
				an assurance that the designated State unit, and the lead agency and
				implementing entity (if any) designated by the Governor of the State under
				section 4 of the Assistive Technology Act of 1998 (29 U.S.C. 3003), have
				developed working relationships and will enter into agreements for the
				coordination of their activities, including the referral of individuals with
				disabilities to programs and activities described in that section.(J)Coordination
				with ticket to work and self-sufficiency programThe State plan
				shall include an assurance that the designated State unit will coordinate
				activities with any other State agency that is functioning as an employment
				network under the Ticket to Work and Self-Sufficiency Program established under
				section 1148 of the Social Security Act (42 U.S.C.
				1320b–19).;(9)in paragraph
			 (14)—(A)in the paragraph
			 header, by striking Annual and inserting
			 Semiannual;(B)in subparagraph
			 (A)—(i)by
			 striking annual and inserting semiannual;(ii)by
			 striking (and thereafter and all that follows through
			 representative) and inserting , and annually
			 thereafter; and(iii)by
			 striking to competitive and all that follows and inserting the
			 following: to competitive integrated employment or training for
			 competitive integrated employment;;(C)in subparagraph
			 (B), by striking and at the end;(D)in subparagraph
			 (C), by striking the individuals described and all that follows
			 and inserting individuals in attaining competitive integrated
			 employment; and; and(E)by adding at the
			 end the following:(D)an assurance that
				the State will report the information generated under subparagraphs (A), (B),
				and (C), for each of the individuals, to the Administrator of the Wage and Hour
				Division of the Department of Labor for each fiscal year, not later than 60
				days after the end of the fiscal year.;
				(10)in paragraph
			 (15)—(A)in subparagraph
			 (A)—(i)in
			 clause (i)—(I)in subclause (II),
			 by striking and at the end;(II)in subclause
			 (III)—(aa)by
			 striking workforce investment system and inserting
			 workforce development system; and(bb)by
			 adding and at the end; and(III)by adding at the
			 end the following:(IV)youth with
				disabilities, and students with disabilities, including their need for
				pre-employment transition services described in section 114 or other transition
				services; and;
				and(ii)by
			 striking clauses (ii) and (iii) and inserting the following:(ii)include an
				assessment of the needs of individuals with disabilities for transition
				services and pre-employment transition services provided under this Act, and
				coordinated with transition services provided under the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.), and an assessment as to
				whether the transition and pre-employment transition services provided under
				those Acts meet the needs of individuals with
				disabilities.;
				(B)in subparagraph
			 (B)—(i)in
			 clause (ii), by striking and at the end;(ii)by
			 redesignating clause (iii) as clause (iv); and(iii)by
			 inserting after clause (ii) the following:(iii)the number of
				individuals who are eligible for services under this title, but are not
				receiving such services due to an order of selection;
				and;
				and(C)in subparagraph
			 (D)—(i)by
			 redesignating clauses (iii) through (v) as clauses (iv) through (vi);(ii)by
			 inserting after clause (ii) the following:(iii)the methods to
				be used to improve and expand vocational rehabilitation services for students
				with disabilities, including the coordination of services designed to
				facilitate the transition of such students from the receipt of educational
				services in school to postsecondary life (including the receipt of vocational
				rehabilitation services under this title, postsecondary education, employment,
				and pre-employment transition services under section
				114);;
				and(iii)in
			 clause (vi), as redesignated by clause (i) of this subparagraph, by striking
			 workforce investment system and inserting workforce
			 development system;(11)in paragraph
			 (20)—(A)in subparagraphs
			 (A) and (B)(i), by striking workforce investment system and
			 inserting workforce development system;(B)by redesignating
			 subparagraph (B) as subparagraph (C); and(C)by inserting after
			 subparagraph (A) the following:(B)Information on
				assistance for beneficiaries of assistance under title II or XVI of the Social
				Security ActThe State plan shall include an assurance that the
				designated State unit will make available, to individuals entitled to benefits
				under title II or XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381
				et seq.) on the basis of a disability or blindness—(i)information on the
				availability of benefits and medical assistance authorized under the State
				Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et
				seq.) or under the Medicare program under title XVIII of the Social Security
				Act (42 U.S.C. 1395 et seq.), and medical assistance authorized under other
				federally funded programs;(ii)information on
				the availability of assistance through benefits planning and assistance
				programs authorized under section 1149 of the Social Security Act (42 U.S.C.
				1320b–20) and services provided by the State protection and advocacy system and
				authorized under section 1150 of the Social Security Act (42 U.S.C. 1320b–21);
				and(iii)in the case of
				individuals who are also eligible for a ticket under the Ticket to Work and
				Self-Sufficiency Program established under section 1148 of the Social Security
				Act (42 U.S.C. 1320b–19), general information regarding the options for using
				the ticket and information on how to contact a program manager of the Ticket to
				Work and Self-Sufficiency Program to obtain information on approved employment
				networks, on providers for the benefits planning and assistance programs
				described in clause (ii) in the State, and on the services provided by the
				State protection and advocacy system and described in clause
				(ii).;
				and(12)by adding at the
			 end the following:(25)Services for
				students with disabilitiesThe State plan shall provide an
				assurance that, with respect to students with disabilities, the State—(A)has developed and
				will implement—(i)strategies to
				address the needs identified in the assessments described in paragraph (15);
				and(ii)strategies to
				achieve the goals and priorities identified by the State, in accordance with
				paragraph (15), to improve and expand vocational rehabilitation services for
				students with disabilities on a statewide basis; and(B)has developed and
				will implement strategies to carry out the provision of pre-employment
				transition services in accordance with section 114.(26)Job growth and
				developmentThe State plan shall provide an assurance describing
				how the State will utilize initiatives involving in-demand industry sectors or
				occupations under sections 116(c) and 118 of the Workforce Investment Act of
				2013 to increase competitive integrated employment opportunities for
				individuals with disabilities..
				(b)ApprovalSection
			 101(b) (29 U.S.C. 721(b)) is amended to read as follows:(b)Submission;
				approval; modificationThe State plan for vocational
				rehabilitation services shall be subject to—(1)subsection (c) of
				section 112 of the Workforce Investment Act of 2013, in a case in which that
				plan is a portion of the unified State plan described in that section 112;
				and(2)subsection (b),
				and paragraphs (1), (2), and (3) of subsection (c), of section 113 of such Act
				in a case in which that State plan for vocational rehabilitation services is a
				portion of the combined State plan described in that section
				113..(c)ConstructionSection 101 (29 U.S.C. 721) is amended by
			 adding at the end the following:(c)ConstructionNothing in this part shall be construed to
				reduce the obligation of a local educational agency or any other agency to
				provide or pay for any transition services that are also considered special
				education or related services and that are necessary for ensuring a free
				appropriate public education to children with disabilities within the State
				involved..513.Eligibility and
			 individualized plan for employment(a)EligibilitySection
			 102(a) (29 U.S.C. 722(a)) is amended—(1)in paragraph
			 (1)(B), by striking regain employment and inserting
			 regain employment, including accomplishing career advancement, in
			 employment that is consistent with the individual's strengths, resources,
			 priorities, concerns, abilities, capabilities, and informed
			 choice;(2)in paragraph
			 (2)—(A)in subparagraph
			 (A)—(i)in
			 the subparagraph header, by striking Demonstration and
			 inserting Applicants; and(ii)by
			 striking , unless and all that follows and inserting a period;
			 and(B)in subparagraph
			 (B)—(i)in
			 the subparagraph header, by striking Methods and inserting
			 Responsibilities;(ii)in
			 the first sentence—(I)by striking
			 In making the demonstration required under subparagraph (A), and
			 inserting Prior to determining under this subsection that an applicant
			 described in subparagraph (A) is unable to benefit due to the severity of the
			 individual's disability or that the individual is ineligible for vocational
			 rehabilitation services,; and(II)by striking
			 , except under and all that follows and inserting a period;
			 and(iii)in
			 the second sentence, by striking individual or to determine and
			 all that follows and inserting individual. In providing the trial
			 experiences, the designated State unit shall provide the individual with the
			 opportunity to try different employment experiences, including supported
			 employment, and the opportunity to become employed in competitive integrated
			 employment.;(3)in paragraph
			 (3)(A)(ii), by striking outcome from and all that follows and
			 inserting outcome, including supported employment, from vocational
			 rehabilitation services due to the current (as of the date of the
			 determination) severity of the disability of the individual.;
			 and(4)in paragraph
			 (5)—(A)in the matter
			 preceding subparagraph (A)—(i)by
			 striking If an individual and inserting If, after the
			 designated State unit carries out the activities described in paragraph (2)(B),
			 a review of existing data, and, to the extent necessary, the assessment
			 activities described in section 7(2)(A)(ii), an individual; and(ii)by
			 striking is determined and all that follows through not
			 to be and inserting is determined not to be;(B)by redesignating
			 subparagraphs (A) through (D) as subparagraphs (B) through (E),
			 respectively;(C)by inserting
			 before subparagraph (B) the following:(A)the ineligibility
				determination shall be an individualized one, based on the available data, and
				shall not be based on assumptions about broad categories of
				disabilities;;
				and(D)in clause (i) of
			 subparagraph (C), as redesignated by subparagraph (B) of this paragraph, by
			 inserting after determination the following: , including
			 clear and convincing evidence that forms the basis for the determination of
			 ineligibility.(b)Development of
			 an individualized plan for employment, and related
			 informationSection 102(b) (29 U.S.C. 722(b)) is amended—(1)in paragraph
			 (1)—(A)in subparagraph
			 (A), by striking , to the extent determined to be appropriate by the
			 eligible individual,;(B)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (C), and (D), and (E),
			 respectively; and(C)by inserting after
			 subparagraph (A) the following:(B)information on the
				availability of assistance from consumer organizations, as defined in section
				106(a)(4) (including a listing of such organizations) that can assist an
				individual in the development of an individualized plan for employment, in
				order to ensure that the plan reflects the informed and effective choices of
				the individual;;
				(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;(3)by inserting after
			 paragraph (1) the following:(2)Individuals
				entitled to benefits under the social security actFor an
				individual entitled to benefits under title II or XVI of the Social Security
				Act (42 U.S.C. 401 et seq., 1381 et seq.) on the basis of a disability or
				blindness, the designated State unit shall provide to the individual—(A)general
				information on the availability of benefits and medical assistance authorized
				under the State Medicaid program under title XIX of the Social Security Act (42
				U.S.C. 1396 et seq.) or under the Medicare program under title XVIII of the
				Social Security Act (42 U.S.C. 1395 et seq.), and medical assistance authorized
				under other federally funded programs;(B)general
				information on the availability of assistance through benefits planning and
				assistance programs authorized under section 1149 of the Social Security Act
				(42 U.S.C. 1320b–20) and services provided by the State protection and advocacy
				system and authorized under section 1150 of the Social Security Act (42 U.S.C.
				1320b–21); and(C)in the case of
				individuals who are also eligible for a ticket under the Ticket to Work and
				Self-Sufficiency Program established under section 1148 of the Social Security
				Act (42 U.S.C. 1320b–19), general information regarding the options for using
				the ticket and information on how to contact a program manager of the Ticket to
				Work and Self-Sufficiency Program to obtain information on approved employment
				networks, on providers for the benefits planning and assistance programs
				described in subparagraph (B) in the State, and on the services provided by the
				State protection and advocacy system and described in subparagraph
				(B).;(4)in paragraph (3),
			 as redesignated by paragraph (2) of this subsection—(A)in subparagraph
			 (E)—(i)in
			 clause (i), by striking and at the end;(ii)in
			 clause (ii), by striking the period and inserting ; and;
			 and(iii)by
			 adding at the end the following:(iii)amended, as
				necessary, to include the postemployment services and service providers that
				are necessary for the individual to maintain or regain employment, consistent
				with the individual's strengths, resources, priorities, concerns, abilities,
				capabilities, interests, and informed
				choice.;
				and(B)by adding at the
			 end the following:(F)Timeframe for
				completing the individualized plan for employmentThe
				individualized plan for employment shall be developed as soon as possible, but
				not later than a deadline of 90 days after the date of the determination of
				eligibility described in paragraph (1), unless the designated State unit and
				the eligible individual agree to an extension of that deadline to a specific
				date by which the individualized plan for employment shall be completed.(G)Failure to
				develop the individualized plan for employment within the specified
				timeframeIn the event the individualized plan for employment is
				not completed by the deadline or extended deadline, as appropriate, under
				subparagraph (F), the eligible individual shall have the right to request the
				procedures described in subsection (c). If the eligible individual requests a
				hearing, the hearing officer shall have the authority to order the designated
				State unit to complete the individualized plan for employment within a
				reasonable period of time.;
				and(5)in paragraph (4),
			 as redesignated by paragraph (2) of this subsection—(A)in subparagraph
			 (A)—(i)by
			 inserting in competitive integrated employment after
			 outcome; and(ii)by
			 striking choice of the and all that follows and inserting
			 choice of the eligible individual, consistent with the general goal of
			 competitive integrated employment (except that in the case of an eligible
			 individual who is a student, the description may be a description of the
			 student's projected postschool employment outcome);;(B)in subparagraph
			 (B)(i)—(i)by
			 redesignating subclause (II) as subclause (III); and(ii)by
			 striking subclause (I) and inserting the following:(I)needed to achieve the employment outcome,
				including, as appropriate—(aa)the provision of assistive technology
				devices and assistive technology services (including referrals described in
				section 103(a)(3) to the device reutilization programs and demonstrations
				described in subparagraphs (B) and (D) of section 4(e)(2) of the Assistive
				Technology Act of 1998 (29 U.S.C. 3003(e)(2)) through agreements developed
				under section 101(a)(11)(H);(bb)mentoring services; and(cc)personal assistance services
				(including training in the management of such services);(II)in the case of a plan for an eligible
				individual that is a student, the specific transition services and supports
				(including work experience, mentoring activities, and supported employment)
				needed to achieve the student's employment outcome or projected postschool
				employment outcome; and;
				(C)in subparagraph
			 (F), by striking and at the end;(D)in subparagraph
			 (G), by striking the period and inserting ; and; and(E)by adding at the
			 end the following:(H)for an individual
				who also is receiving assistance from an employment network under the Ticket to
				Work and Self-Sufficiency Program established under section 1148 of the Social
				Security Act (42 U.S.C. 1320b–19), a list of the services that are listed in
				the individual work plan that the individual developed with the employment
				network under subsection (g) of that section, and a description of how
				responsibility for service delivery will be divided between the employment
				network and the designated State
				unit..(c)ProceduresSection
			 102(c) (29 U.S.C. 722(c)) is amended—(1)in paragraph (1),
			 by adding at the end the following: The procedures shall allow an
			 applicant or an eligible individual or, as appropriate, the applicant's
			 representative or individual's representative, the opportunity to request
			 mediation, an impartial due process hearing, or both
			 procedures.;(2)in paragraph
			 (2)—(A)in subparagraph
			 (A)—(i)in
			 clause (ii), by striking and at the end;(ii)in
			 clause (iii), by striking the period and inserting ; and;
			 and(iii)by
			 adding at the end the following:(iv)any applicable
				State limit on the time by which a request for mediation under paragraph (4) or
				a hearing under paragraph (5) shall be made, and any required procedure by
				which the request shall be made.; and
				(B)in subparagraph
			 (B)(iii), by inserting the denial, before
			 reduction,; and(3)in paragraph
			 (5)—(A)by striking
			 subparagraph (A) and inserting the following:(A)OfficerA
				due process hearing described in paragraph (2) shall be conducted by an
				impartial hearing officer who, on reviewing the evidence presented, shall issue
				a written decision based on the provisions of the approved State plan,
				requirements specified in this Act (including regulations implementing this
				Act), and State regulations and policies that are consistent with the Federal
				requirements specified in this title. The officer shall provide the written
				decision to the applicant or eligible individual, or, as appropriate, the
				applicant’s representative or individual’s representative, and to the
				designated State unit. The impartial hearing officer shall have the authority
				to render a decision and require actions, consistent with the requirements
				specified in this title (including regulations implementing this title),
				regarding all aspects of the applicant's or eligible individual's vocational
				rehabilitation services under this
				title.; and
				(B)in subparagraph
			 (B), by striking in laws (including regulations) and inserting
			 about Federal and State laws (including regulations) and the approved
			 State plan.514.Vocational
			 rehabilitation servicesSection 103 (29 U.S.C. 723) is
			 amended—(1)in subsection (a)—(A)in paragraph (13), by striking
			 workforce investment system and inserting workforce
			 development system;(B)by striking paragraph (15) and inserting
			 the following:(15)transition services for students with
				disabilities, that facilitate the transition from school to postsecondary life,
				such as achievement of an employment outcome in competitive integrated
				employment, or pre-employment transition services described in section
				114;;(C)by redesignating
			 paragraphs (17) and (18) as paragraphs (18) and (19), respectively;(D)by inserting after
			 paragraph (16) the following:(17)customized
				employment;;
				(E)in paragraph (18),
			 as redesignated by subparagraph (C) of this paragraph, by striking the
			 and at the end;(F)in paragraph (19),
			 as redesignated by subparagraph (C) of this paragraph, by striking the period
			 and inserting ; and; and(G)by adding at the
			 end the following:(20)mentoring
				services.;
				and(2)in subsection
			 (b)—(A)in paragraph
			 (2)(A), by striking the second sentence and inserting Such programs
			 shall be used to provide services described in this section that promote
			 integration into the community and that result in competitive integrated
			 employment, including supported employment and customized employment, for
			 applicants or eligible individuals with disabilities.;(B)by striking
			 paragraph (2)(B) and inserting the following:(B)The establishment,
				development, or improvement of a facility for a community rehabilitation
				program, or the construction of such a facility, which shall be limited to that
				necessary for the expansion or improvement of services described in this
				section for applicants or eligible individuals with
				disabilities.;(C)by striking
			 paragraph (5) and inserting the following:(5)Technical
				assistance to businesses that are seeking to employ individuals with
				disabilities.;
				and(D)by striking
			 paragraph (6) and inserting the following:(6)Consultation and
				technical assistance services to assist State educational agencies and local
				educational agencies in planning for the transition of students with
				disabilities from school to postsecondary life, including
				employment..515.State
			 Rehabilitation CouncilSection
			 105 (29 U.S.C. 725) is amended—(1)in subsection (b)(1)—(A)in subparagraph (A)—(i)by striking clause (ix) and inserting the
			 following:(ix)in a State in
				which one or more projects are funded under section 121 and in which such
				services are provided through those projects, at least one representative of
				the directors of the projects located in such
				State;;
				(ii)in
			 clause (x), by striking and at the end;(iii)in
			 clause (xi)—(I)by striking
			 State workforce investment board and inserting State
			 workforce development board; and(II)by striking the
			 period and inserting ; and; and(iv)by
			 adding at the end the following:(xii)the director of
				the State's comprehensive statewide program of technology-related assistance
				funded under section 4 of the Assistive Technology Act of 1998 (29 U.S.C.
				3003).; and
				(B)in subparagraph
			 (B)—(i)in
			 clause (xi), by striking and at the end;(ii)in
			 clause (xii), by striking the period and inserting ; and;
			 and(iii)by
			 adding at the end the following:(xiii)the director of
				the State's comprehensive statewide program of technology-related assistance
				funded under section 4 of the Assistive Technology Act of 1998 (29 U.S.C.
				3003).;
				and(2)in subsection
			 (c)—(A)in the matter
			 preceding paragraph (1), by striking State workforce investment
			 board and inserting State workforce development board;
			 and(B)in paragraph (6),
			 by striking Service Act and all that follows and inserting
			 Service Act (42 U.S.C. 300x–3(a)) and the State workforce development
			 board, and with the activities of entities carrying out programs under the
			 Assistive Technology Act of 1998 (29 U.S.C. 3001 et seq.);.516.Evaluation
			 standards and performance indicatorsSection 106 (29 U.S.C. 726) is amended by
			 striking subsection (a) and inserting the following:(a)In
				general(1)Standards and
				indicatorsThe evaluation standards and performance indicators
				for the vocational rehabilitation program carried out under this title shall be
				subject to the performance accountability provisions described in section
				131(b) of the Workforce Investment Act of 2013.(2)Additional
				performance accountability indicators(A)In
				generalSubject to subparagraph (B), the Commissioner may
				establish additional performance accountability indicators, which may include
				outcome and related measures of program performance.(B)CommentSuch
				additional performance accountability indicators shall be developed with input
				from State vocational rehabilitation agencies, related professional and
				consumer organizations, recipients of vocational rehabilitation services, and
				other interested parties. The Commissioner shall publish in the Federal
				Register a notice of intent to regulate regarding the development of proposed
				additional performance accountability indicators. Proposed additional
				performance accountability indicators shall be published in the Federal
				Register for review and comment. Final additional performance accountability
				indicators shall be published in the Federal Register.(3)ReportsEach
				State that receives funds under this title shall submit a report to the
				Commissioner containing information on any additional performance
				accountability indicators established under paragraph (2).(4)Consumer
				organizationIn this subsection, the term consumer
				organization means a membership organization, or disability advocacy
				group, for which a majority of the members of the board of directors of the
				organization or group are individuals with disabilities or family members of
				individuals with
				disabilities..517.Monitoring and
			 review(a)In
			 generalSection 107(a) (29
			 U.S.C. 727(a)) is amended—(1)in paragraph
			 (3)(E), by inserting before the period the following: , including
			 personnel of a client assistance program under section 112, and past or current
			 recipients of vocational rehabilitation services; and(2)in paragraph
			 (4)—(A)by striking
			 subparagraphs (A) and (B) and inserting the following:(A)the eligibility
				process, including the process related to the determination of ineligibility
				under section 102(a)(5);(B)the provision of
				services, including supported employment services, and pre-employment
				transition services for students with disabilities and, if applicable, the
				order of selection;;
				(B)in subparagraph
			 (C), by striking and at the end;(C)by redesignating
			 subparagraph (D) as subparagraph (E); and(D)by inserting after
			 subparagraph (C) the following:(D)data on
				individuals determined to be ineligible for services due to severity of their
				disability, to determine if systematic changes could result in increased
				capacity to meet the needs of such individuals;
				and.(b)ReviewSection
			 107(d) (29 U.S.C. 727(d)) is amended, in paragraphs (1) and (2), by striking
			 a final determination of the Commissioner under section 101(b) or
			 subsection (c) and inserting a final determination on a State
			 plan for vocational rehabilitation services under the procedures referenced in
			 section 101(b), or a final determination by the Commissioner under subsection
			 (c).518.Training and
			 services for employersSection
			 109 (29 U.S.C. 728a) is amended to read as follows:109.Training and
				services for employersA State
				may expend payments received under section 111 to educate and provide services
				to employers who have hired or are interested in hiring individuals with
				disabilities under programs carried out under this title, including—(1)providing training
				and technical assistance to employers regarding the employment of individuals
				with disabilities, including disability awareness, and the requirements of the
				Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and other
				employment-related laws;(2)working with
				employers to—(A)provide
				opportunities for work-based learning experience (including internships,
				short-term employment, apprenticeships, and fellowships), such as opportunities
				in conjunction with pre-employment transition services;(B)recruit qualified
				applicants with disabilities;(C)train employees
				with disabilities; and(D)promote retention
				of employees who are at risk of losing a job due to disability-related
				barriers;(3)providing
				consultations, technical assistance, and support to employers on workplace
				accommodations, assistive technology, and facilities and workplace
				access;(4)assisting
				employers with utilizing available financial support, including tax credits and
				deductions available for hiring or accommodating individuals with disabilities;
				and(5)supporting the
				development of working relationships between State vocational rehabilitation
				agencies, their community partners, and employers on multi-State and national
				levels, including—(A)encouraging
				employers to recruit qualified individuals with disabilities for available
				employment opportunities;(B)facilitating such
				recruitment by disseminating information about specific available employment
				opportunities to qualified individuals who are recipients of vocational
				rehabilitation services under this subtitle, or who are applicants for such
				services;(C)matching qualified
				individuals who are recipients of vocational rehabilitation services under this
				subtitle, or who are applicants for such services, with employers that have
				available employment opportunities on the local, regional, or national level;
				and(D)providing support
				services, as appropriate, to employers to facilitate the hiring of qualified
				individuals who are recipients of vocational rehabilitation services under this
				subtitle, or who are applicants for such
				services..519.State
			 allotments(a)In
			 generalSection 110 (29
			 U.S.C. 730) is amended—(1)in subsection
			 (a)(1), by striking Subject to the provisions of subsection (c)
			 and inserting Subject to the provisions of subsections (c), (d), and
			 (e),; and(2)by striking subsections (b) and (c) and
			 inserting the following:(b)(1)Not later than 45 days
				prior to the end of the fiscal year, the Commissioner shall determine, after
				reasonable opportunity for the submission to the Commissioner of comments by
				the State agency administering or supervising the program established under
				this title, whether any amount from the payment of an allotment to a State
				under section 111(a) for any fiscal year will not be utilized by such State in
				carrying out the purposes of this title.(2)(A)As soon as practicable
				but not later than the end of the fiscal year, the Commissioner shall reallot
				the amount available under paragraph (1) to other States, consistent with
				subparagraphs (B) and (C), for carrying out the purposes of this title to the
				extent the Commissioner determines such an other State will be able to use an
				additional amount, during that fiscal year or the subsequent fiscal year for
				carrying out such purposes.(B)(i)The Commissioner shall
				reallot a portion of the amount available under paragraph (1) for a fiscal year
				to each State whose allotment under subsection (a) for such fiscal year is less
				than such State's allotment under subsection (a) for the immediately preceding
				fiscal year, adjusted by the percentage change in the funds available for
				subsection (a) from the immediately preceding fiscal year.(ii)(I)Subject to subclause
				(II), a State that is eligible to receive a reallotment under clause (i) shall
				receive a portion for a fiscal year from the amount available for reallotment
				under paragraph (1) that is equal to the difference between—(aa)the amount such State was allotted
				under subsection (a) for such fiscal year; and(bb)the amount such State was allotted
				under subsection (a) for the immediately preceding fiscal year, adjusted by the
				percentage change in the funds available for subsection (a) from the
				immediately preceding fiscal year.(II)If the amount available for
				reallotment under paragraph (1) is insufficient to provide each State eligible
				to receive a reallotment under clause (i) with the portion described in
				subclause (I), the amount reallotted to each eligible State shall be determined
				by the Commissioner.(C)If there are funds remaining after
				each State eligible to receive a reallotment under subparagraph (B)(i) receives
				the portion described in subparagraph (B)(ii), the Commissioner shall reallot
				the remaining funds among the States requesting a reallotment.(3)The Commissioner shall reallot an
				amount to a State under this subsection only if the State will be able to make
				sufficient payments from non-Federal sources to pay for the non-Federal share
				of the cost of vocational rehabilitation services under the State plan for the
				fiscal year for which the amount was appropriated.(4)For the purposes of this part, any
				portion made available to a State for any fiscal year pursuant to this
				subsection shall be regarded as an increase of such State's allotment (as
				determined under the preceding provisions of this section) for such
				year.(c)(1)For fiscal year 2014 and
				each fiscal year thereafter, the Commissioner shall reserve, from the funds
				appropriated under section 100(b)(1) for the fiscal year involved, an amount
				that is not less than 1.23 percent and not more than 1.5 percent of those funds
				in order to carry out section 121, except that the minimum percentage that may
				be so reserved shall increase by 0.01 percentage points for each succeeding
				fiscal year after fiscal year 2014.(2)Notwithstanding paragraph (1), there
				shall be no increase in the minimum percentage of funds reserved under
				paragraph (1) unless there is an equivalent increase in the funds appropriated
				under section
				100(b)(1)..(b)Reservation for
			 pre-Employment transition servicesSection 110 (29 U.S.C. 730) is amended by
			 adding at the end the following:(d)(1)From any State allotment
				under subsection (a) for a fiscal year, the State shall reserve not less than
				15 percent of the allotted funds for the provision of transition services to
				assist students with disabilities and youth with disabilities in transitioning
				from education or training to employment, which includes pre-employment
				transition services under section 114.(2)From the funds reserved under
				paragraph (1), the designated State unit shall not expend more than 5 percent
				of the funds to pay for the administrative costs of providing the transition
				services.(e)(1)For fiscal year 2014 and
				each fiscal year thereafter, the Commissioner shall reserve, from the funds
				appropriated under section 100(b) for each fiscal year, an amount that is equal
				to 0.25 percent of those funds to support the transition of students with
				disabilities and youth with disabilities from education, or training, to
				competitive integrated employment.(2)Such reserved funds may be used
				for—(A)the development of innovative
				policies, practices, and programs;(B)the provision of technical assistance
				to designated State units, employers, and individuals with disabilities;(C)the development of regional
				partnerships and technical assistance centers;(D)the provision of support and technical
				assistance for the provision of services and coordination of activities under
				section 114; and(E)the dissemination of best practices
				regarding the transition of students with disabilities and youth with
				disabilities from education, or training, to competitive integrated
				employment..520.Payments to
			 StatesSection 111(a)(2) (29
			 U.S.C. 731(a)(2)) is amended by striking subparagraph (B) and inserting the
			 following:(B)The amount otherwise payable to a
				State for a fiscal year under this section shall be reduced by the amount by
				which expenditures from non-Federal sources under the State plan under this
				title for any previous fiscal year are less than the total of such expenditures
				for the second fiscal year preceding that previous fiscal
				year..521.Client
			 assistance programSection 112
			 (29 U.S.C. 732) is amended—(1)in subsection
			 (a)—(A)in the first
			 sentence—(i)by
			 striking grants to States and inserting grants to
			 agencies designated under subsection (c) (referred to individually in this
			 section as a designated CAP agency);(ii)by
			 inserting including under sections 114 and 511, after all
			 available benefits under this Act,; and(iii)by
			 inserting and eligibility after to ensure the protection
			 of the rights; and(B)in the second
			 sentence, by striking disabilities in the State and inserting
			 disabilities in the State in which the program is
			 located;(2)in subsection (b),
			 by striking the matter preceding paragraph (1) and inserting Neither an
			 agency within the State, nor the State, may receive payments from an allotment
			 under subsection (e) in any fiscal year unless the State has designated under
			 subsection (c) an agency that—;(3)in subsection
			 (c)—(A)in paragraph (2),
			 by inserting (as defined in section 106(a)(4)) after
			 consumer organizations; and(B)in paragraph (3),
			 by striking agency designated under this subsection and
			 inserting designated CAP agency;(4)in subsection (d),
			 by striking agency designated under subsection (c) of this
			 section and inserting designated CAP agency;(5)in subsection
			 (e)—(A)in paragraph
			 (1)—(i)by
			 striking subparagraph (A) and inserting the following:(A)After reserving funds under
				subparagraphs (E) and (F), the Secretary shall allot the remainder of the sums
				appropriated for each fiscal year under this section among the designated CAP
				agencies within the States on the basis of relative population of each State,
				except that no such agency shall receive less than
				$50,000.;
				(ii)in
			 subparagraph (B), by inserting the designated CAP agencies located
			 in before American Samoa; and(iii)by
			 striking subparagraph (D) and inserting the following:(D)(i)For any fiscal year for
				which the funds appropriated for such fiscal year under subsection (h) exceed
				$7,500,000, the minimum allotment under this subsection shall be $100,000 for
				the designated CAP agencies located in States and $45,000 for the designated
				CAP agencies located in territories.(ii)For any fiscal year for which the
				total amount appropriated under subsection (h) exceeds the total amount
				appropriated under such subsection (or the corresponding provision) for the
				preceding fiscal year, the Secretary shall increase each of the minimum
				allotments under clause (i) by a percentage that shall not exceed the
				percentage increase, calculated by dividing such total amount for the fiscal
				year involved by such total amount for the preceding fiscal year.(E)(i)For any fiscal year for
				which the amount appropriated under subsection (h) equals or exceeds
				$13,000,000, and for each subsequent fiscal year, the Secretary shall reserve
				funds appropriated under subsection (h) to make a grant to the protection and
				advocacy system serving the American Indian Consortium, to provide designated
				CAP agency services in accordance with the requirements of this section. The
				amount of such a grant shall be the same amount as is provided to a territory
				under subparagraph (B), as increased under clauses (i) and, if applicable, (ii)
				of subparagraph (D).(ii)In this subparagraph:(I)The term American Indian
				Consortium has the meaning given the term in section 102 of the
				Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C.
				15002).(II)The term protection and
				advocacy system means a protection and advocacy system established under
				subtitle C of title I of the Developmental Disabilities Assistance and Bill of
				Rights Act of 2000 (42 U.S.C. 15041 et seq.).(F)For any fiscal year for which the
				amount appropriated under subsection (h) equals or exceeds $14,000,000, the
				Secretary shall reserve not less than 1.8 percent and not more than 2.2 percent
				of such amount to provide a grant for training and technical assistance for the
				programs established under this section. Such training and technical assistance
				shall be coordinated with activities provided under section
				509(c)(1)(A).;
				(B)in paragraph
			 (2)—(i)except as provided
			 in clause (ii), by striking State each place it appears and
			 inserting designated CAP agency; and(ii)by
			 striking States each place it appears and inserting
			 designated CAP agencies; and(C)in paragraph (3),
			 by striking agency designated and all that follows and inserting
			 designated CAP agency the amount specified in the application approved
			 under subsection (f).;(6)in subsection (f),
			 by striking State and inserting designated CAP
			 agency;(7)in paragraph (1)
			 of subsection (g), by striking such programs and inserting
			 the designated CAP agency of a State; and(8)in subsection (h),
			 by striking 1999 through 2003 and inserting 2014 through
			 2018.522.Technical
			 assistance for quality servicesPart B of title I (29 U.S.C. 730 et seq.),
			 is amended by adding at the end the following:113.Additional
				technical assistanceThe
				Commissioner shall provide technical assistance for programs provided under
				this title regarding improving the quality of vocational rehabilitation
				services provided through the programs, including—(1)consulting with
				the Department of Education, the Small Business Administration, other
				appropriate Federal agencies, State and local workforce development boards, and
				businesses or business-led intermediaries;(2)based on
				information obtained through the consultations, providing—(A)technical
				assistance that improves that quality by enabling designated State units to
				develop successful partnerships with local and multi-State businesses in an
				effort to employ individuals with disabilities; and(B)technical
				assistance on developing self-employment opportunities and improving employment
				outcomes for individuals with disabilities; and(3)providing
				technical assistance to improve the quality of vocational rehabilitation
				services programs carried out under section
				121.. 523.Pre-employment
			 transition servicesPart B of
			 title I (29 U.S.C. 730 et seq.), as amended by section 522, is further amended
			 by adding at the end the following:114.Provision of
				pre-employment transition services(a)In
				generalFrom the funds reserved under section 110(d), and funds
				made available through other funding sources, each State shall ensure that the
				designated State unit, in collaboration with the local educational agencies
				involved and other appropriate entities, shall provide, or arrange for the
				provision of, pre-employment transition services.(b)Local
				pre-Employment transition coordinator(1)CoordinatorEach
				local office of a designated State unit shall designate staff to carry out the
				responsibilities of Local Pre-Employment Transition Coordinators for the local
				office, as well as appropriate staff to support the Coordinators in carrying
				out the responsibilities described in paragraph (2).(2)ResponsibilitiesIt
				shall be the responsibility of a Local Pre-Employment Transition Coordinator
				to—(A)attend
				individualized education program meetings for students with disabilities, when
				invited;(B)work with the
				local workforce development boards, one-stop centers, and employers to develop
				job opportunities for students with disabilities, including internships, summer
				employment opportunities and other employment opportunities available
				throughout the school year, and apprenticeships; and(C)work with schools,
				including those carrying out activities under section 614(d)(1)(A)(i)(VIII) of
				the Individuals with Disabilities Education Act (20 U.S.C.
				1414(d)(1)(A)(i)(VIII)), to coordinate and ensure the provision of
				pre-employment transition services for students with disabilities, including
				services described in clauses (i) through (v) of section 7(30)(B).(c)National
				pre-Employment transition coordination(1)In
				generalThe Secretary of Education and the Secretary of Labor
				shall each designate a lead staff person to fulfill the responsibilities of a
				National Pre-Employment Transition Coordinator for Students with Disabilities.
				The National Pre-Employment Transition Coordinators shall work cooperatively,
				and with other Federal agencies including the Corporation for National and
				Community Service, to develop and coordinate—(A)agency policies
				related to pre-employment transition services; and(B)resources to
				increase job opportunities for students with disabilities, including
				internships, summer employment opportunities and other employment opportunities
				available throughout the school year, and apprenticeships.(2)ConstructionNothing
				in this subsection shall be construed to prohibit either Secretary from
				assigning additional responsibilities, other than the responsibilities
				described in this subsection, to a staff person designated under this
				subsection..524.American Indian
			 vocational rehabilitation servicesSection 121 (29 U.S.C. 741) is
			 amended—(1)in subsection (a),
			 in the first sentence, by inserting before the period the following:
			 (referred to in this section as eligible individuals),
			 consistent with such eligible individuals' strengths, resources, priorities,
			 concerns, abilities, capabilities, interests, and informed choice, so that such
			 individuals may prepare for, and engage in, high quality employment that will
			 increase opportunities for economic self-sufficiency;(2)in subsection
			 (b)—(A)in paragraph
			 (1)—(i)in
			 subparagraph (B), by striking and at the end;(ii)in
			 subparagraph (C), by striking the period and inserting ; and;
			 and(iii)by
			 adding at the end the following:(D)contains
				assurances that—(i)all decisions
				affecting eligibility for vocational rehabilitation services, the nature and
				scope of available vocational rehabilitation services, and the provision of
				such services, will be made by a representative of the tribal vocational
				rehabilitation program funded through the grant; and(ii)such decisions
				will not be delegated to another agency or
				individual.;
				and(B)by striking
			 paragraphs (3) and (4) and inserting the following:(3)If an application is approved under
				this part for a grant, the resulting grant shall be for 5 years, if the grant
				recipient complies with the program requirements for the program carried out
				under this part (including the regulations promulgated for the program). The
				grant shall be renewed for additional 5-year periods if the Commissioner
				determines that the grant recipient demonstrated acceptable past performance
				and the grant recipient submits, and obtains approval by the Commissioner, for
				a plan, including a proposed budget, that identifies future performance
				criteria, goals, and objectives. The State shall continue to provide vocational
				rehabilitation services under the State plan to American Indians residing on or
				near a reservation whenever such State includes any such American Indians in
				its State population under section 110(a)(1).(4)In allocating funds for grants under
				this part, the Secretary shall give priority to paying the continuation costs
				of projects in existence on the date of the allocation and may provide for
				increases in funding for such projects that the Secretary determines to be
				necessary.;(3)by redesignating
			 subsection (c) as subsection (d); and(4)by inserting after
			 subsection (b) the following:(c)(1)From the funds appropriated and made
				available to carry out this part for any fiscal year, beginning with fiscal
				year 2014, the Commissioner shall first reserve not less than 1.8 percent and
				not more than 2 percent of the funds to provide training and technical
				assistance to governing bodies described in subsection (a) for such fiscal
				year.(2)From the funds reserved under
				paragraph (1), the Commissioner shall make grants to, and enter into contracts
				and other arrangements with, entities that have experience in the operation of
				vocational rehabilitation services programs under this section to provide such
				training and technical assistance with respect to developing, conducting,
				administering, and evaluating such programs.(3)The Commissioner shall conduct a
				survey of the governing bodies regarding training and technical assistance
				needs in order to determine funding priorities for such grants, contracts, or
				other arrangements.(4)To be eligible to receive a grant or
				enter into a contract or other arrangement under this section, such an entity
				shall submit an application to the Commissioner at such time, in such manner,
				and containing a proposal to provide such training and technical assistance,
				and containing such additional information as the Commissioner may require. The
				Commissioner shall provide for peer review of grant applications by panels that
				include persons who are not government employees and who have experience in the
				operation of vocational rehabilitation services programs under this
				section..525.Vocational
			 rehabilitation services client informationSection 131 (29 U.S.C. 751) is
			 amended—(1)in subsection (a)—(A)in paragraph
			 (1)—(i)in
			 the matter preceding subparagraph (A), by striking Education and
			 inserting Labor; and(ii)in
			 subparagraph (B)(i), by striking Rehabilitation Services
			 Administration and inserting Disability Employment Services and
			 Supports Administration; and(B)in paragraph (2), by striking title
			 I of the Workforce Investment Act of 1998 and inserting title II
			 of the Workforce Investment Act of 2013; and(2)in subsection (b),
			 by striking Rehabilitation Services Administration and inserting
			 Disability Employment Services and Supports
			 Administration.526.GAO study on
			 interaction with the Ticket to Work and Self-Sufficiency Program(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study on the interaction of programs carried out under title I of the
			 Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.) with the Ticket to Work and
			 Self-Sufficiency Program established under section 1148 of the Social Security
			 Act (42 U.S.C. 1320b–19), including the impact of the interaction on
			 beneficiaries, community rehabilitation programs (as defined in section 7 of
			 the Rehabilitation Act of 1973 (29 U.S.C. 705)), and designated State agencies
			 (as so defined).(b)Conduct of
			 studyIn conducting the study under paragraph (1), the
			 Comptroller General of the United States shall consult with all types of
			 participants in the Ticket to Work and Self-Sufficiency Program, including the
			 Social Security Administration, the Disability Employment Services and Supports
			 Administration, ticketholders, such designated State agencies, entities
			 carrying out such community rehabilitation programs (including employment
			 networks), protection and advocacy systems, relevant contractors, and
			 organizations representing the interests of ticketholders.(c)Report to
			 congressNot later than 18 months after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit a report,
			 based on the findings of the study conducted pursuant to this section, to
			 the Committee on Education and the Workforce of
			 the House of Representatives,
			 the Committee on Ways and Means of the House of
			 Representatives, the Committee on Health, Education, Labor, and Pensions of
			 the Senate, and the Committee on Finance of the
			 Senate.CResearch and
			 Training531.PurposeSection 200 (29 U.S.C. 760) is
			 amended—(1)in paragraph (1),
			 by inserting technical assistance, after
			 training,;(2)in paragraph (2), by inserting
			 technical assistance, after training,;(3)in paragraph
			 (3)—(A)in the matter
			 preceding subparagraph (A)—(i)by
			 inserting , use, and adoption after transfer;
			 and(ii)by
			 inserting in a timely and efficient manner, after
			 disabilities; and(B)in subparagraph
			 (D), by inserting and dissemination of research findings to individuals
			 with disabilities and other interested entities after
			 technology;(4)in paragraph (5),
			 by striking and after the semicolon;(5)in paragraph (6),
			 by striking the period and inserting ; and; and(6)by adding at the
			 end the following:(7)identify effective
				strategies for supporting the employment of individuals with disabilities in
				competitive integrated
				employment..532.Authorization
			 of appropriationsSection
			 201(a) (29 U.S.C. 761(a)) is amended—(1)in paragraph
			 (1)—(A)by striking
			 1999 through 2003 and inserting 2014 through
			 2018;(B)by striking
			 National Institute on Disability and Rehabilitation Research and
			 inserting National Institute on Disability, Independent Living, and
			 Rehabilitation Research; and(C)by striking
			 Rehabilitation Research Advisory Council and inserting
			 Disability, Independent Living, and Rehabilitation Research Advisory
			 Council; and(2)in paragraph (2),
			 by striking 1999 through 2003 and inserting 2014 through
			 2018.533.National
			 Institute on Disability, Independent Living, and Rehabilitation
			 ResearchSection 202 (29
			 U.S.C. 762) is amended—(1)in the section
			 heading, by inserting , Independent Living, after
			 Disability;(2)in subsection
			 (a)—(A)in paragraph
			 (1)—(i)in
			 the matter preceding subparagraph (A), by striking Department of
			 Education and all that follows through which and
			 inserting Administration for Community Living of the Department of
			 Health and Human Services a National Institute on Disability, Independent
			 Living, and Rehabilitation Research (referred to in this title as the
			 Institute), which; and(ii)in
			 subparagraph (A)—(I)in clause (i), by
			 inserting , as appropriate after research;(II)in clause (ii),
			 by striking and training; and and inserting , training,
			 and technical assistance;;(III)by redesignating
			 clause (iii) as clause (iv); and(IV)by inserting
			 after clause (ii) the following:(iii)outreach and
				information that clarifies research implications for policy and practice;
				and;
				and(B)in paragraph (2),
			 by striking directly and all that follows through the period and
			 inserting directly responsible to the Administrator for the
			 Administration for Community Living of the Department of Health and Human
			 Services.;(3)in subsection
			 (b)—(A)in paragraph (2),
			 by striking subparagraphs (A) through (D) and inserting the following:(A)individuals with
				disabilities and the individuals’ representatives;(B)other Federal,
				State, tribal, and local public agencies;(C)private
				organizations engaged in research relating to independent living,
				rehabilitation, or providing rehabilitation or independent living
				services;(D)rehabilitation
				practitioners; and(E)international
				organizations and other organizations, as
				appropriate;;(B)in paragraph (3),
			 by striking in rehabilitation and inserting on
			 disability, independent living, and rehabilitation;(C)in paragraph
			 (4)—(i)in
			 the matter preceding subparagraph (A), by inserting education, health
			 care, after independent living,; and(ii)by
			 striking subparagraphs (A) through (D) and inserting the following:(A)public and private
				entities, including—(i)elementary schools
				and secondary schools (as defined in section 9101 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7801));(ii)institutions of
				higher education; and(iii)nongovernmental
				agencies and organizations;(B)rehabilitation
				practitioners;(C)employers and
				organizations representing employers with respect to employment-based
				educational materials or research;(D)individuals with
				disabilities (especially such individuals who are members of minority groups or
				of populations that are unserved or underserved by programs under this
				Act);(E)the individuals'
				representatives for the individuals described in subparagraph (D); and(F)the Committee on
				Health, Education, Labor, and Pensions of the Senate, the Committee on
				Appropriations of the Senate, the Committee on Education and the Workforce of
				the House of Representatives, and the Committee on Appropriations of the House
				of
				Representatives;;(D)in paragraph
			 (6)—(i)by
			 striking advances in rehabilitation and inserting
			 advances in disability, independent living, and rehabilitation;
			 and(ii)by
			 inserting education, health care, after independent
			 living,;(E)in paragraph (7),
			 by striking taking whatever action is necessary to keep the Congress
			 fully and currently informed and inserting reporting to Congress
			 annually;(F)in paragraph
			 (8)—(i)by
			 striking health, income, and inserting health care,
			 income, education,; and(ii)by
			 striking and evaluation of vocational and other and inserting
			 and evaluation of independent living, vocational, and;(G)in paragraph (9),
			 by striking with vocational rehabilitation services for the purpose of
			 identifying effective rehabilitation programs and policies that promote the
			 independence of individuals with disabilities and achievement of long-term
			 vocational goals and inserting with independent living and
			 vocational rehabilitation services for the purpose of identifying effective
			 independent living and rehabilitation programs and policies that promote the
			 independence of individuals with disabilities and achievement of long-term
			 independent living and employment goals;(H)in paragraph (10),
			 by striking and telecommuting; and and inserting ,
			 supported employment (including customized employment), and
			 telecommuting;;(I)in paragraph (11),
			 by striking the period and inserting ; and; and(J)by adding at the
			 end the following:(12)ensuring that the
				research activities and findings, demonstration projects, reports, evaluations,
				studies, information described in this section, as well as information about
				any reports in progress, will be made publicly available in a timely manner,
				including through electronic means (such as the website of the Department of
				Health and Human Services and other relevant government agency websites) in
				order to inform the public about the research and activities performed under
				this
				title.;(4)in subsection
			 (d)(1), by striking the second sentence and inserting the following: The
			 Director shall be an individual with substantial knowledge and experience in
			 independent living, rehabilitation, and research
			 administration.;(5)in subsection
			 (f)(1)—(A)in the first
			 sentence, by striking financial assistance and inserting
			 funding; and(B)by striking the
			 second sentence and inserting the following: The scientific peer review
			 shall be conducted by individuals who are not Department of Health and Human
			 Services employees. The Secretary shall consider for peer review individuals
			 who are scientists or other experts in disability, independent living, and
			 rehabilitation, including individuals with disabilities and the individuals’
			 representatives, and who have sufficient expertise for the research
			 funding.;(6)in subsection
			 (h)—(A)in paragraph
			 (1)(A)—(i)by
			 striking priorities for rehabilitation research, and inserting
			 priorities for disability, independent living, and rehabilitation
			 research,; and(ii)by
			 inserting dissemination, after training,;
			 and(B)in paragraph
			 (2)—(i)in
			 subparagraph (A), by striking especially in the area of
			 employment and inserting especially in the areas of employment
			 and independent living;(ii)in
			 subparagraph (D)—(I)in clause (i), by
			 striking Rehabilitation and inserting Disability,
			 Independent Living, and Rehabilitation; and(II)in clause (iv),
			 by striking researchers in the rehabilitation field and
			 inserting researchers in the independent living and rehabilitation
			 fields;(iii)in
			 subparagraph (E), by striking widespread dissemination of the results
			 of and inserting widespread dissemination of the information
			 that clarifies implications of the results for policy and practice of;
			 and(iv)in
			 subparagraph (F), by inserting of information that clarifies
			 implications of the results for policy and practice and after
			 widespread dissemination;(7)in subsection (j),
			 by striking paragraph (3); and(8)by striking
			 subsection (k) and inserting the following:(k)The Director shall
				make grants to institutions of higher education for the training of independent
				living and rehabilitation researchers, including individuals with disabilities
				and traditionally underserved populations of individuals with disabilities, as
				described in section 21, with particular attention to research areas
				that—(1)support the
				implementation and objectives of this Act; and(2)improve the
				effectiveness of services authorized under this Act.(l)(1)Not later than December
				31 of each year, the Director shall prepare, and submit to the Secretary, the
				Committee on Health, Education, Labor, and Pensions of the Senate, and the
				Committee on Education and the Workforce of the House of Representatives, a
				report on the activities funded under this title.(2)The report under paragraph (1) shall
				include—(A)a compilation and summary of the
				information provided by recipients of funding for such activities under this
				title;(B)a summary of recipients funding
				received under this title and the progress of the recipients of funding in
				achieving the measurable goals described in section 204(d)(2); and(C)a summary of practical implications of
				research outcomes and anticipated next steps.(m)(1)If the Director
				determines that an entity that receives funding under this title fails to
				comply with the applicable requirements of this Act, or to make progress toward
				achieving the measurable goals described in section 204(d)(2), with respect to
				the covered activities involved, the Director shall utilize available
				monitoring and enforcement measures.(2)As part of the annual report required
				under subsection (l), the Secretary shall describe each action taken by the
				Secretary under paragraph (1) and the outcomes of such
				action..534.Interagency
			 committeeSection 203 (29
			 U.S.C. 763) is amended—(1)in subsection
			 (a)(1)—(A)by striking
			 and cooperation and inserting , cooperation, and
			 collaboration;(B)by striking
			 conducting rehabilitation research and inserting
			 conducting disability, independent living, and rehabilitation
			 research;(C)by striking
			 chaired by the Director and inserting chaired by the
			 Secretary of Health and Human Services, or the Secretary's
			 designee,;(D)by inserting
			 the Chairman of the National Council on Disability, the Assistant
			 Secretary on Disability Employment Policy, Services, and Supports, the
			 Secretary of Defense, the Administrator of the Administration for Community
			 Living, after Assistant Secretary for Special Education and
			 Rehabilitative Services,; and(E)by striking
			 and the Director of the National Science Foundation. and
			 inserting the Director of the National Science Foundation, the Secretary
			 of Commerce, and the Administrator of the Small Business Administration. Each
			 member of the Committee shall participate in 1 or more of the standing
			 committees based on the responsibilities of the agency or office the member
			 represents.;(2)in subsection
			 (b)—(A)in paragraph
			 (1)—(i)by
			 striking from targeted individuals and inserting
			 individuals with disabilities and their representatives;
			 and(ii)by
			 inserting independent living and before
			 rehabilitation; and(B)in paragraph
			 (2)—(i)by
			 striking subparagraphs (A) and (B) and inserting the following:(A)share information
				regarding the range of assistive technology research, independent living
				research, and research that incorporates the principles of universal design,
				that is being carried out by members of the Committee and other Federal
				departments and organizations;(B)identify and make
				efforts to address, gaps in assistive technology research, independent living
				research, and research that incorporates the principles of universal design,
				that are not being adequately
				addressed;;(ii)in
			 subparagraph (D), by striking and research that incorporates the
			 principles of universal design and inserting , independent
			 living research, and research that incorporates the principles of universal
			 design; and(iii)in
			 subparagraph (E), by striking and research that incorporates the
			 principles of universal design. and inserting , independent
			 living research, and research that incorporates the principles of universal
			 design.;(3)by striking
			 subsection (d);(4)by redesignating
			 subsection (c) as subsection (d);(5)by inserting after
			 subsection (b) the following:(c)(1)Not later than 2 years
				after the date of enactment of the Workforce Investment Act of 2013, and not
				later than every 3 years thereafter, the Committee shall host a disability,
				independent living, and rehabilitation research summit bringing together
				policymakers, representatives from Federal agencies conducting disability,
				independent living, and rehabilitation research, and organizations representing
				individuals with disabilities, researchers, and providers.(2)Based on the proceedings of the
				summit described in paragraph (1), the Committee shall develop a comprehensive
				governmentwide strategic plan for disability, independent living, and
				rehabilitation research. The strategic plan shall include measurable goals and
				objectives, action-oriented measures, timetables, budgets, and assignment of
				responsible individuals and agencies for carrying out research activities. At a
				minimum, the strategic plan shall include—(A)research priorities and
				recommendations;(B)the development of a searchable
				governmentwide inventory of disability, independent living, and rehabilitation
				research for trend and data analysis across Federal agencies;(C)a set of guiding principles and
				policies and procedures for conducting and administering disability,
				independent living, and rehabilitation research across Federal agencies;
				and(D)a summary of underemphasized and of
				duplicative areas of research.(3)Not later than 90 days after the
				conclusion of the summit described in paragraph (1), the strategic plan
				described in paragraph (2) shall be submitted to the President and the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and the Workforce of the House of
				Representatives.(4)The annual report prepared by the
				Committee under subsection (d) shall include an annual accounting of the
				progress made in implementing the strategic plan described in paragraph (2),
				including achievement of measurable goals and objectives, timetables, budgets,
				and the assignment of responsible individuals and agencies.(5)The Committee shall have the
				authority to facilitate collaborative projects among Federal agencies by
				receiving the transfer of funds from such
				agencies.;(6)in subsection (d),
			 as redesignated by paragraph (4)—(A)in the matter
			 preceding paragraph (1), by striking Committee on Labor and Human
			 Resources of the Senate and inserting Committee on Health,
			 Education, Labor, and Pensions of the Senate; and(B)by striking
			 paragraph (1) and inserting the following:(1)describes the
				progress of the Committee in fulfilling the duties described in subsections (b)
				and (c), and including specifically for subsection (c)—(A)a report of the
				progress made in implementing the strategic plan;(B)a description of
				the achievement of measurable goals, objectives, and timetables;(C)detailed budgetary
				information; and(D)the assignment of
				responsible individuals and agencies.;
				and(7)in subsection
			 (e)—(A)in paragraph (1),
			 by striking and after the semicolon;(B)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and(C)by adding at the
			 end the following:(3)the term
				independent living research means research on issues and topics
				related to attaining maximum self sufficiency and function by individuals with
				disabilities, including research on assistive technology and universal design,
				employment, education, health and function, and community integration and
				participation..535.Research and
			 other covered activitiesSection 204 (29 U.S.C. 764) is
			 amended—(1)in subsection (a)—(A)in paragraph
			 (1)—(i)by
			 striking pay part of and inserting fund;(ii)by
			 inserting have practical real life applications and before
			 maximize; and(iii)by
			 striking employment, independent living, and inserting
			 employment, education, independent living, health care,;(B)in paragraph
			 (2)—(i)in
			 subparagraph (A), by inserting and from which the research findings can
			 be transferred to practice after State agencies;
			 and(ii)in
			 subparagraph (B)—(I)by striking clause
			 (ii) and inserting the following:(ii)studies and analysis of factors
				related to industrial, vocational, educational, employment, social,
				recreational, psychiatric, psychological, economic, and health and health care
				variables for individuals with disabilities, including traditionally
				underserved populations as described in section 21, and how those variables
				affect such individuals' ability to live independently and their participation
				in the labor
				force;;(II)in clause (iii),
			 by striking are homebound and inserting have significant
			 challenges attempting to engage with community life outside of their
			 homes;(III)in clause (iv),
			 by inserting , including the principles of universal design and the
			 interoperability of products and services after
			 disabilities;(IV)in clause (v), by
			 inserting , and to promote employment opportunities in competitive
			 integrated employment after employment;(V)in clause (vi), by
			 striking and after the semicolon;(VI)in clause (vii),
			 by striking and assistive technology. and inserting ,
			 assistive technology, and communications technology; and; and(VII)by adding at the
			 end the following:(viii)studies, analyses, and other
				activities affecting employment outcomes as defined in section 7(11), including
				self-employment and telecommuting, of individuals with
				disabilities.;
				and(C)by adding at the
			 end the following:(3)In carrying out this section, the
				Director shall emphasize covered activities that include plans for—(A)dissemination of high quality
				materials, scientifically valid research results, or findings, conclusions, and
				recommendations resulting from covered activities, including through electronic
				means (such as the website of the Department of Health and Human Services), so
				that such information is available in a timely manner to the general public;
				or(B)the commercialization of marketable
				products, research results, or findings, resulting from the covered
				activities.;(2)in subsection
			 (b)—(A)in paragraph (1),
			 by striking (18) both places the term appears and inserting
			 (17);(B)in paragraph
			 (2)—(i)in
			 subparagraph (A), by striking clauses (i) and (ii) and inserting the
			 following:(i)be operated in collaboration with
				institutions of higher education or providers of rehabilitation services,
				developers or providers of assistive technology devices, assistive technology
				services, or information technology devices or services, as appropriate, or
				providers of other appropriate services; and(ii)serve as centers of national
				excellence and national or regional resources for individuals with
				disabilities, as well as providers, educators, and
				researchers.;(ii)in
			 subparagraph (B)—(I)by striking clause
			 (i) and inserting the following:(i)conducting
				coordinated and advanced programs of research in independent living and
				rehabilitation targeted toward the production of new knowledge that will
				improve independent living and rehabilitation methodology and service delivery
				systems, maximize health and function (including alleviating or stabilizing
				conditions, or preventing secondary conditions), and promote maximum social and
				economic independence of individuals with disabilities, including promoting the
				ability of the individuals to prepare for, secure, retain, regain, or advance
				in
				employment;;(II)by redesignating
			 clauses (ii), (iii), and (iv), as clauses (iii), (iv), and (v),
			 respectively;(III)by inserting
			 after clause (i) the following:(ii)conducting coordinated and advanced
				programs in research in employer practices targeted toward production of new
				knowledge that will facilitate the ability of employers to identify, recruit,
				accommodate, advance, and retain qualified individuals with
				disabilities;;(IV)in clause (iii),
			 as redesignated by subclause (II), by inserting independent living
			 and before rehabilitation services;(V)in clause (iv), as
			 redesignated by subclause (II)—(aa)by
			 inserting independent living and before
			 rehabilitation each place the term appears; and(bb)by
			 striking and after the semicolon; and(VI)by striking
			 clause (v), as redesignated by subclause (II), and inserting the
			 following:(v)serving as an informational and
				technical assistance resource to individuals with disabilities, as well as to
				providers, educators, and researchers, through conferences, workshops, public
				education programs, in-service training programs, and similar activities and
				providing outreach and information that clarifies research implications for
				policy and practice to promote the use of research findings through training,
				technical assistance, and dissemination, including identifying potential new
				areas of research; and(vi)developing practical applications for
				the findings of the research of the
				Centers.;(iii)in
			 subparagraph (C)—(I)in clause (i), by
			 inserting , including research on assistive technology devices,
			 assistive technology services, and accessible electronic and information
			 technology devices after research;(II)in clause
			 (ii)—(aa)by
			 striking and social and inserting , social, and
			 economic; and(bb)by
			 inserting independent living and before
			 rehabilitation; and(III)by striking
			 clauses (iii) through (vi) and inserting the following:(iii)improving the evaluation process for
				determining the assistive technology needs of individuals with
				disabilities;(iv)research related to vocational
				rehabilitation, including the use of assistive technology devices and
				accessible electronic and information technology devices in employment;(v)continuation of research that promotes
				the emotional, social, educational, and functional growth of children who are
				individuals with disabilities, as well as their integration in school,
				employment, and community activities;(vi)continuation of research to develop
				and evaluate interventions, policies, and services that support families of
				those children and adults who are individuals with disabilities;(vii)continuation of research that will
				improve services and policies that foster the independence and social
				integration of individuals with disabilities, and enable individuals with
				disabilities, including individuals with intellectual disabilities and other
				developmental disabilities, to live in their communities; and(viii)research, dissemination, and
				technical assistance on best practices in supported employment and other
				strategies to promote competitive integrated employment for persons with the
				most significant
				disabilities.;(iv)by
			 striking subparagraph (D) and inserting the following:(D)Training of students preparing to be
				independent living or rehabilitation personnel or to provide independent
				living, rehabilitative, assistive, or supportive services (such as
				rehabilitation counseling, personal care services, direct care, job coaching,
				aides in school based settings, or advice or assistance in utilizing assistive
				technology devices, assistive technology services, and accessible electronic
				and information technology devices and services) shall be an important priority
				for each such
				Center.;(v)in
			 subparagraph (E), by striking comprehensive;(vi)in
			 subparagraph (G)(i), by inserting independent living and before
			 rehabilitation-related;(vii)by striking
			 subparagraph (I); and(viii)by
			 redesignating subparagraphs (J) through (O) as subparagraphs (I) through (N),
			 respectively;(C)in paragraph
			 (3)—(i)in
			 subparagraph (A), by inserting independent living strategies and
			 before rehabilitation technology;(ii)in
			 subparagraph (B)—(I)in clause (i)(I),
			 by inserting independent living and before rehabilitation
			 problems;(II)in clause
			 (ii)(II), by striking employment and inserting
			 educational, employment,; and(III)in clause
			 (iii)(II), by striking employment and inserting
			 educational, employment,;(iii)in
			 subparagraph (D)(i)(II), by striking postschool and inserting
			 postsecondary education, competitive integrated employment, and other
			 age-appropriate; and(iv)in
			 subparagraph (G)(ii), by inserting the success of any commercialized
			 product researched or developed through the Center, after
			 individuals with disabilities,;(D)in paragraph
			 (4)(B)—(i)in
			 clause (i)—(I)by striking
			 vocational and inserting independent living,
			 employment;(II)by striking
			 special and inserting unique; and(III)by inserting
			 social and functional needs, and before acute
			 care; and(ii)in
			 clause (iv), by inserting education, health care, after
			 employment,;(E)by striking
			 paragraph (8) and inserting the following:(8)Grants may be used
				to conduct a program of joint projects with the National Institutes of Health,
				the National Institute of Mental Health, the Health Services Administration,
				the Administration on Aging, the Administration for Community Living, the
				National Science Foundation, the Department of Veterans Affairs, the Department
				of Defense, the Substance Abuse and Mental Health Services Administration, the
				Federal Communications Commission, the Department of Health and Human Services,
				the National Aeronautics and Space Administration, the Department of Commerce,
				the Small Business Administration, the Department of Labor, other Federal
				agencies, and private industry in areas of joint interest involving
				rehabilitation.;(F)by striking
			 paragraphs (9) and (11);(G)by redesignating
			 paragraphs (10), (12), (13), (14), (15), (16), (17), and (18), as paragraphs
			 (9), (10), (11), (12), (13), (14), (15), and (16), respectively;(H)in paragraph (11),
			 as redesignated by subparagraph (G)—(i)in the matter
			 preceding subparagraph (A), by striking employment needs of individuals
			 with disabilities, including and inserting employment needs,
			 opportunities, and outcomes (including those relating to self-employment,
			 supported employment, and telecommuting) of individuals with disabilities,
			 including;(ii)in
			 subparagraph (B), by inserting and employment related after
			 the employment;(iii)in
			 subparagraph (E), by striking and after the semicolon;(iv)in
			 subparagraph (F), by striking the period at the end and inserting ;
			 and; and(v)by
			 adding at the end the following:(G)develop models and
				alternatives to help transition sheltered workshops for individuals with
				disabilities to competitive integrated employment for such individuals, and
				develop recommendations for decreasing reliance on the special minimum wage
				certificate program under section 14(c) of the Fair Labor Standards Act of 1938
				(29 U.S.C. 214(c)).;
				(I)in paragraph (12),
			 as redesignated by subparagraph (G)—(i)in
			 the matter preceding subparagraph (A), by inserting an independent
			 living or after conduct;(ii)in
			 subparagraph (D), by inserting independent living or before
			 rehabilitation; and(iii)in
			 the matter following subparagraph (E), by striking National Institute on
			 Disability and Rehabilitation Research and inserting National
			 Institute on Disability, Independent Living, and Rehabilitation
			 Research;(J)in paragraph (13),
			 as redesignated by subparagraph (G), by inserting independent living
			 and before rehabilitation needs; and(K)in paragraph (14),
			 as redesignated by subparagraph (G), by striking and access to gainful
			 employment. and inserting , full participation, equal
			 opportunity, and economic self-sufficiency.; and(3)by adding at the
			 end the following:(d)(1)In awarding grants,
				contracts, or other funding under this title, the Director shall award the
				funding on a competitive basis.(2)(A)To be eligible to
				receive funds under this section for a covered activity, an entity shall submit
				an application to the Director at such time, in such manner, and containing
				such information as the Director may require.(B)The application shall include
				information describing—(i)measurable goals, as established
				through section 1115 of title 31, United States Code, and a timeline and
				specific plan for meeting the goals, that the applicant has set for addressing
				priorities related to—(I)commercialization of a marketable
				product (including a marketable curriculum or research) resulting from the
				covered activity;(II)in the case of a covered activity
				relating to technology, technology transfer;(III)in the case of research,
				dissemination of research results to, as applicable, Government entities,
				individuals with disabilities, covered schools, the independent living
				community, the business community, the assistive technology community, and the
				accessible electronic and information technology community; and(IV)other priorities as required by
				the Director; and(ii)how the applicant will quantifiably
				measure the goals to determine whether the goals have been accomplished.(3)(A)In the case of an
				application for funding under this section to carry out a covered activity that
				results in the development of a marketable product, the application shall also
				include a commercialization and dissemination plan, as appropriate, containing
				commercialization and marketing strategies for the product involved, and
				strategies for disseminating information about the product. The funding shall
				not be used to carry out the commercialization and marketing strategies.(B)In the case of any other application
				for funding to carry out a covered activity under this section, the application
				shall also include a dissemination plan, containing strategies for
				disseminating educational materials, research results, or findings,
				conclusions, and recommendations, resulting from the covered
				activity..536.Disability,
			 Independent Living, and Rehabilitation Research Advisory CouncilSection 205 (29 U.S.C. 765) is
			 amended—(1)in the section
			 heading, by inserting Disability, Independent Living, and before
			 Rehabilitation;(2)in subsection
			 (a)—(A)by striking
			 Department of Education a Rehabilitation Research Advisory
			 Council and inserting Department of Health and Human Services a
			 Disability, Independent Living, and Rehabilitation Research Advisory
			 Council; and(B)by inserting
			 not less than after composed of ;(3)by striking
			 subsection (c) and inserting the following:(c)QualificationsMembers
				of the Council shall be generally representative of the community of
				disability, independent living, and rehabilitation professionals, the community
				of disability, independent living, and rehabilitation researchers, the
				directors of independent living centers and community rehabilitation programs,
				the business community (including a representative of the small business
				community) that has experience with the system of vocational rehabilitation
				services and independent living services carried out under this Act and with
				hiring individuals with disabilities, the community of stakeholders involved in
				assistive technology, the community of covered school professionals, the
				community of individuals with disabilities, and the individuals’
				representatives. At least one-half of the members shall be individuals with
				disabilities or the individuals’
				representatives.;
				and(4)in subsection (g),
			 by striking Department of Education and inserting
			 Department of Health and Human Services.537.Definition of
			 covered schoolTitle II (29
			 U.S.C. 760) is amended by adding at the end the following:206.Definition of
				covered schoolIn this title, the term covered
				school means an elementary school or secondary school (as such terms are
				defined in section 9101 of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 7801)) or an institution of higher
				education..DProfessional
			 Development and Special Projects and Demonstration541.Purpose;
			 training(a)PurposeSection
			 301(a)(5) (29 U.S.C. 771(a)(5)) is amended by striking workforce
			 investment systems and inserting workforce development
			 systems.(b)TrainingSection 302 (29 U.S.C. 772) is
			 amended—(1)in subsection
			 (a)—(A)in paragraph
			 (1)—(i)in
			 subparagraph (E)—(I)by striking all
			 after deliver and inserting supported employment services
			 and customized employment services to individuals with the most significant
			 disabilities; and(II)by striking
			 and after the semicolon;(ii)in
			 subparagraph (F), by striking and after the semicolon;(iii)in
			 subparagraph (G), by striking the period at the end and inserting ;
			 and; and(iv)by
			 adding at the end the following:(H)personnel trained
				in providing assistive technology
				services.;(B)in paragraph
			 (4)—(i)in
			 the matter preceding subparagraph (A), by striking title I of the
			 Workforce Investment Act of 1998 and inserting title II of the
			 Workforce Investment Act of 2013;(ii)in
			 subparagraph (A), by striking workforce investment system and
			 inserting workforce development system; and(iii)in
			 subparagraph (B), by striking section 134(c) of the Workforce Investment
			 Act of 1998. and inserting section 221(e) of the Workforce
			 Investment Act of 2013.; and(C)in paragraph
			 (5)—(i)by
			 striking title I of the Workforce Investment Act of 1998 and
			 inserting title II of the Workforce Investment Act of 2013;
			 and(ii)by
			 striking Department of Labor and inserting Department of
			 Education;(2)in subsection
			 (b)(1)(B)(i), by striking or prosthetics and orthotics and
			 inserting prosthetics and orthotics, vision rehabilitation therapy,
			 orientation and mobility instruction, or low vision therapy;(3)in subsection
			 (g)—(A)in paragraph (1),
			 by adding after the period the following: Any technical assistance
			 provided to community rehabilitation programs shall be focused on the
			 employment outcome of competitive integrated employment for individuals with
			 disabilities.; and(B)in paragraph
			 (3)—(i)in subparagraph
			 (A), by striking clause (iv) and inserting the following:(iv)for the 2 years
				following the date of enactment of the Workforce Investment Act of 2013, to
				provide training regarding the amendments made to this Act under title V of the
				Workforce Investment Act of 2013.;
				and(ii)in subparagraph
			 (B), by striking on the date of enactment of the Rehabilitation Act
			 Amendments of 1998 and inserting on the date of enactment of the
			 Workforce Investment Act of 2013; and(4)in subsection (i),
			 by striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2014 through 2018.542.Demonstration
			 and training programsSection
			 303 (29 U.S.C. 773) is amended—(1)in subsection
			 (b)—(A)in paragraph
			 (3)(A), by striking National Institute on Disability and Rehabilitation
			 Research and inserting National Institute on Disability,
			 Independent Living, and Rehabilitation Research;(B)in paragraph
			 (5)—(i)in
			 subparagraph (A)—(I)by striking clause
			 (i) and inserting the following:(i)an
				initiative focused on improving transition from education to employment for
				youth who are individuals with significant disabilities, particularly in
				competitive integrated employment, as described in subsection
				(c);;
				and(II)by striking
			 clause (iii) and inserting the following:(iii)increasing
				competitive integrated employment for individuals with significant
				disabilities.;
				and(ii)in
			 subparagraph (B)(viii), by striking under title I of the Workforce
			 Investment Act of 1998 and inserting under title II of the
			 Workforce Investment Act of 2013; and(C)by striking
			 paragraph (6);(2)by redesignating
			 subsections (c), (d), and (e), as subsections (f), (g), and (h),
			 respectively;(3)by inserting after
			 subsection (b) the following:(c)National
				transition initiative for youth with significant disabilities(1)PurposeThe
				purpose of this subsection is to demonstrate and increase systemic reforms
				necessary for promoting the effective transition of covered students from
				secondary school to competitive integrated employment settings and
				opportunities, and ultimately to create enduring systems of service delivery
				and training within States that facilitate the transition of covered students
				from school to postsecondary life with the emphasis on achieving the outcome of
				competitive integrated employment.(2)Covered
				students(A)In
				generalIn this subsection, the term covered student
				means an individual who is not younger than 14 years of age and has not yet
				attained 22 years of age, who is within 3 years of leaving secondary school and
				for whom, without an alternative intervention, the anticipated outcome would
				likely be placement in a facility-based day habilitation program, or in a
				vocational or employment program where the individual is paid less than minimum
				wage, or a lack of further training and assistance and who—(i)is
				an individual with an intellectual disability;(ii)is an individual
				with a developmental disability, as the term is defined in section 102 of the
				Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C.
				15002); or(iii)is an individual
				with mental illness.(B)Individual with
				an intellectual disabilityIn this paragraph, the term
				individual with an intellectual disability means an individual
				with a cognitive impairment, characterized by significant limitations
				in—(i)intellectual and
				cognitive functioning; and(ii)adaptive behavior
				as expressed in conceptual, social, and practical adaptive skills.(3)Awards
				authorized(A)Competitive
				awards authorizedThe Commissioner may award grants, contracts,
				and cooperative agreements, on a competitive basis, to eligible entities
				described in paragraph (4), to enable such entities to carry out activities
				aimed at creating systemic reform focused on the improvement of employment
				outcomes in integrated settings at minimum wage or higher with commensurate
				benefits for covered students.(B)DurationThe
				Commissioner shall award grants, contracts, and cooperative agreements under
				this subsection for 5 years.(4)Eligible
				entitiesTo be eligible to receive a grant, contract, or
				cooperative agreement under this subsection, an applicant shall establish a
				consortium that—(A)is managed by a
				multidisciplinary team to include the State Department of Labor, the State
				educational agency, the State vocational rehabilitation agency, and either the
				State Agency on Developmental Disabilities Services or the State Department of
				Mental Health Services, or both if individuals with intellectual disabilities,
				developmental disabilities, and mental illness are targeted populations of the
				applicant;(B)includes
				representatives from the developmental disability and mental health services
				community (including statewide provider agencies such as the Developmental
				Disabilities Planning Councils and the University Centers for Excellence in
				Developmental Disabilities), as well as individuals with disabilities and their
				advocates; and(C)includes
				additional public and private entities, with demonstrated expertise in
				providing supported employment services in integrated settings at minimum wage
				or higher with commensurate benefits for covered students and with expertise in
				the provision of employment supports, and that—(i)have a proven
				track record in successfully running supported employment programs;(ii)provide
				employment services that are integrated community-based supported employment
				services resulting in jobs at minimum wage or higher with commensurate
				benefits;(iii)have expertise
				in creating natural supports for employment;(iv)have expertise in
				providing computer training for the targeted population for the project
				involved; or(v)have experience
				operating mentoring programs for the target population in middle schools and
				high schools for not less than the previous 10 years in diverse communities
				throughout the Nation.(5)ApplicationsEach
				eligible entity desiring to receive a grant, contract, or cooperative agreement
				under this subsection shall submit an application to the Commissioner at such
				time, in such manner, and including such information as the Commissioner may
				require. Each application shall include—(A)a comprehensive
				implementation plan describing the actions the consortium intends to take to
				carry out the activities authorized in this subsection;(B)a description of
				the means and mechanisms by which participating State agencies will coordinate
				efforts to evaluate and reform existing State policies, regulations,
				guidelines, operational procedures, and funding structures to institute
				systemic change focused on improving employment outcomes in integrated settings
				at minimum wage or higher with commensurate benefits;(C)an evaluation plan
				detailing the strategy the consortium will deploy to evaluate the project, with
				a specific focus on the collection of data on participants, including the
				following information:(i)The number of
				covered students who directly enter competitive integrated employment upon
				exiting the school system.(ii)The wages and
				number of hours worked of such covered students per pay period.(iii)The impact of
				employment on any Federal and State benefits received.(iv)Indicators of
				improved economic status and self-sufficiency.(v)Data on those
				covered students who have not yet been placed in competitive integrated
				employment, including the reasons that the covered students were not placed in
				competitive integrated employment, as well as the progress made to date in the
				acquisition of skills, training, and development necessary to attain
				competitive integrated employment;(D)a description of
				the ways in which the consortium will disseminate information about the
				activities and the impact of the activities on the lives of covered students
				served by the project;(E)a description of
				the approaches the consortium intends to use to coordinate activities with
				other relevant service providers in the localities in which the effort will be
				focused, including Centers for Independent Living under title VII; and(F)a description of
				the policies and procedures, including specific program strategies and
				financial responsibilities, that the partners in the consortium (including the
				State agency responsible for the education of students with disabilities under
				the Individuals with Disabilities Education Act) will implement in order to
				develop and maintain a collaborative and coordinated network of services and
				providers.(6)Authorized
				activitiesAn eligible entity that receives a grant, contract, or
				cooperative agreement under this subsection shall use the funds made available
				through the grant, contract, or cooperative agreement to carry out the
				following activities for covered students:(A)Providing
				supported competitive integrated employment experiencesThe
				development of innovative and effective strategies for attaining competitive
				integrated employment experiences after school, on weekends, and in the summer,
				utilizing natural supports that lead to competitive high-paying jobs.(B)Providing
				support activities for the successful transition of youth with
				disabilitiesThe development of school-based preparatory
				experiences, career preparation and work-based learning experiences (including
				in-school, after school, and work experiences outside the traditional school
				setting), youth development and leadership, connecting activities, and family
				involvement and supports directly linked to the successful attainment of
				competitive integrated employment.(C)Providing
				training to school and transition personnelThe development of
				appropriate and effective curricula and the deployment of professionals with
				expertise to provide training to school and transition personnel to enable them
				to develop the skills needed to train covered students to be successful in
				attaining competitive integrated employment in a range of settings, including
				office settings. The training shall include providing instruction to covered
				students in computer skills, office skills, etiquette, and appropriate social
				behavior required for successful long-term employment in professional
				environments.(D)Providing
				assistance to students and families in the appropriate navigation of various
				supports, services, benefits, and programsThe provision of
				formal assistance to covered students and their families in navigating the
				complex system of supports and services across the array of relevant Federal
				and State programs, including the following:(i)An
				informed decision process leading to an employment outcome and the securing of
				funding supports for attaining the outcome.(ii)A
				benefits planning process in order to educate covered students and their
				families regarding strategies for identifying, optimizing, and managing
				available benefits and resources.(iii)Individualized
				economic advancement strategies to increase a covered student's economic
				self-sufficiency, with specific asset goals, including the use of favorable tax
				benefits, work incentives, matched savings plans, and financial
				education.(7)Contingency on
				receipt of fundingAn eligible entity that receives a grant,
				contract, or cooperative agreement under this subsection shall develop a draft
				memorandum of understanding among State government agencies participating in
				the consortium outlining key steps to be taken to collaborate and coordinate
				efforts to institute systemic change (including braided funding across agencies
				as a methodology for streamlining multiple funding streams, sharing of
				expertise among agencies, and collaboration among key personnel) focused on
				increasing opportunities for competitive integrated employment for covered
				students.(8)Outcomes and
				evaluationAn eligible entity that receives a grant, contract, or
				cooperative agreement under this subsection shall collect data and report
				annually on, at a minimum, progress in achieving specific outcomes outlined by
				the Commissioner, including—(A)the number of
				covered students who directly enter competitive integrated employment upon
				exiting the school system;(B)the wages and
				number of hours worked of such covered students per pay period;(C)the impact of
				employment on any Federal and State benefits received;(D)indicators of
				improved economic status and self-sufficiency; and(E)data on those
				covered students who have not yet been placed in competitive integrated
				employment, including the reasons that the covered students were not placed in
				competitive integrated employment, as well as the progress made to date in the
				acquisition of skills, training, and development necessary to attain
				competitive integrated employment.(d)Commissioner's
				Scholar Program(1)In
				generalThe Commissioner shall annually recognize, in a highly
				visible manner, eligible individuals with significant disabilities who are
				successfully completing a postgraduate degree in law, business, science,
				technology, engineering, mathematics, or medicine (including completing any
				residency program).(2)Student
				applications to StatesNot later than May of 2014 and each
				subsequent year, each designated State unit shall solicit and consider the
				applications of individuals with significant disabilities who are receiving, or
				eligible to receive, vocational rehabilitation services under this title and
				who have the potential to complete rigorous professional training in law,
				medicine, science, technology, engineering, mathematics, or business. The
				designated State unit shall select not more than 2 individuals, who are
				otherwise eligible for vocational rehabilitation services under title I (but
				without regard to any order of selection established under section 101(a)(5) in
				the State), for recognition as a Commissioner's Scholar.(3)Eligibility of
				studentsIn order to be eligible to receive assistance through
				the program, an applicant—(A)shall be
				receiving, or eligible to receive, vocational rehabilitation services under
				this title pursuant to an individualized plan for employment that specifies an
				employment outcome in competitive integrated employment that would require
				graduate studies in the relevant field;(B)shall have
				previously completed a bachelor’s degree program at an institution of higher
				education or to be scheduled to complete the degree not later than the July
				preceding the first school year for which the applicant proposes to use the
				assistance; and(C)shall have applied
				to, and been accepted by, a program at an accredited institution of higher
				education in the United States that confers a juris doctor degree, a master's
				of business administration degree, a doctor of medicine degree, a doctor of
				osteopathic medicine degree, or a doctoral degree in a field of science,
				technology, engineering, or mathematics.(4)Determination by
				the CommissionerEach eligible individual selected to be a
				Commissioner’s Scholar shall—(A)be recognized in a
				manner determined by the Commissioner; and(B)participate in
				Commissioner’s Scholar activities, as determined by the Commissioner.(5)Services and
				supportsAn individual selected to be a Commissioner's Scholar in
				the State shall be eligible for the services and supports (including tuition)
				needed in order to successfully complete the individual's degree program. Such
				services and supports (including tuition) shall be paid for from the funds
				appropriated under title I for the vocational rehabilitation State grants
				program.(6)Efforts to
				secure assistance from other sourcesThe limitations of section
				103(a)(5) that apply to training services shall apply to services and supports
				described in paragraph (5).(7)Rule of
				constructionNothing in this subsection shall prevent any
				designated State unit from providing educational supports and services, similar
				to the supports and services described in paragraph (5), to eligible
				individuals with disabilities within the State who are not served under this
				subsection.(e)Training and
				technical assistance center To promote high-Quality employment outcomes for
				individuals receiving services from designated State agencies and AIVRS
				grantees(1)In
				generalThe Commissioner shall award a grant, contract, or
				cooperative agreement to an eligible entity to support a training and technical
				assistance program that—(A)responds to agency
				specific information requests concerning high-quality employment outcomes, from
				designated States agencies and recipients of American Indian vocational
				rehabilitation service grants funded under part C of title I (referred to in
				this subsection as AIVRS grantees), including—(i)requests for
				information on the expansion of self-employment, business ownership, business
				development opportunities, and other types of entrepreneurial employment
				opportunities for individuals with disabilities;(ii)requests for
				information on the expansion and improvement of services to facilitate the
				transition of students with disabilities from school to postsecondary life,
				including competitive integrated employment;(iii)requests for
				examples of policies, practices, procedures, or regulations that have enhanced
				or may enhance access to funding for assistive technology devices and assistive
				technology services for individuals with disabilities;(iv)requests for
				information on effective approaches to enhance informed choice and a
				consumer-directed State vocational rehabilitation system;(v)requests for
				assistance developing corrective action plans;(vi)requests for
				assistance in developing and implementing effective data collection and
				reporting systems that measure the outcomes of the vocational rehabilitation
				services, and preparing reports for the Commissioner as described in section
				106(b)(1); and(vii)requests for
				information on effective approaches that enhance employment outcomes for
				individuals with disabilities, including conducting outreach and forming
				partnerships with business and industry; and(B)provides agency
				specific, regional, and national training and technical assistance concerning
				vocational rehabilitation services and related information to designated State
				agencies and AIVRS grantees, including—(i)facilitating
				on-site and electronic information sharing using state-of-the-art technologies,
				such as real-time on-line discussions, multipoint video conferencing, and
				web-based audio/video broadcasts, on emerging topics that affect vocational
				rehabilitation programs authorized under title I;(ii)enabling the
				designated State agencies and AIVRS grantees to coordinate training and data
				collection efforts with one-stop centers established under section 221(e) of
				the Workforce Investment Act of 2013;(iii)enabling the
				designated State agencies and AIVRS grantees to provide information on how the
				vocational rehabilitation programs authorized under title I can provide
				technical assistance to the one-stop centers on making programs offered through
				the centers physically and programmatically accessible to individuals with
				disabilities;(iv)sharing
				evidence-based and promising practices among the vocational rehabilitation
				programs;(v)maintaining an
				accessible website that includes links to—(I)the vocational
				rehabilitation programs;(II)appropriate
				Federal departments and agencies, and private associations;(III)State assistive
				technology device and assistive technology service demonstration programs,
				device loan programs, device reutilization programs, alternative financing
				systems, or State financing activities, operated through, or independently of,
				comprehensive statewide programs of technology-related assistance carried out
				under section 4 of the Assistive Technology Act of 1998 (29 U.S.C. 3003),
				telework programs, and other programs that provide sources of funding for
				assistive technology devices; and(IV)various programs,
				including programs with tax credits, available to employers for hiring or
				accommodating employees who are individuals with disabilities;(vi)enhancing
				employment outcomes for individuals with mental illness and individuals with
				cognitive disabilities, particularly in competitive integrated
				employment;(vii)convening
				experts from the vocational rehabilitation programs to discuss and make
				recommendations with regard to the employment of individuals with disabilities
				and national emerging issues of importance to individuals with vocational
				rehabilitation needs;(viii)enabling the
				designated State agencies and AIVRS grantees to provide practical information
				on effective approaches for business and industry to use in employing
				individuals with disabilities, including provision of reasonable
				accommodations;(ix)providing
				information on other emerging issues concerning the delivery of publicly funded
				employment and training services and supports to assist individuals with
				disabilities to enter the workforce, achieve improved employment outcomes, and
				become economically self-sufficient; and(x)carrying out such
				other activities as the Commissioner may require.(2)Eligible
				entitiesIn this subsection, the term eligible
				entity means an entity that has—(A)experience and
				expertise in administering vocational rehabilitation services;(B)documented
				experience with and knowledge about self-employment, business ownership,
				business development, and other types of entrepreneurial employment
				opportunities and outcomes for individuals with disabilities, providing
				transition services for students with disabilities, and assistive
				technology;(C)the expertise
				necessary to identify the additional data elements needed to provide
				comprehensive reporting of activities and outcomes of the vocational
				rehabilitation programs authorized under title I, and experience in utilizing
				data to provide annual reports; and(D)personnel with the
				skill and background necessary to provide guidance or training to entities
				carrying out programs authorized under section 121.(3)CollaborationIn
				developing and providing training and technical assistance under this
				subsection, a recipient of a grant, contract, or cooperative agreement under
				this subsection shall collaborate with other entities or individuals, in
				particular—(A)agencies carrying
				out vocational rehabilitation programs under title I (including the programs
				authorized under section 121) and national organizations representing such
				programs;(B)organizations
				representing individuals with disabilities;(C)organizations
				representing State officials and agencies engaged in the delivery of assistive
				technology;(D)relevant employees
				from Federal departments and agencies other than the Department of
				Labor;(E)representatives of
				businesses;(F)individuals with
				disabilities, including individuals who use assistive technology and understand
				the barriers to the acquisition of such technology and related services;
				and(G)family members,
				guardians, advocates, and authorized representatives of such
				individuals.(4)Rule of
				constructionThe training and technical assistance provided under
				this subsection may be delivered through the technical assistance and
				continuing education centers funded under this
				title.;(4)in subsection
			 (f)(2), as redesignated by paragraph (2)—(A)in subparagraph
			 (E), by striking and after the semicolon;(B)by redesignating
			 subparagraph (F) as subparagraph (G); and(C)by inserting after
			 subparagraph (E) the following:(F)to provide support
				and guidance in helping individuals with significant disabilities, including
				students with disabilities, transition to competitive integrated employment;
				and;
				and(5)by striking
			 subsection (h), as redesignated by paragraph (2), and inserting the
			 following:(h)Authorization of
				appropriations(1)In
				generalFor the purpose of carrying out this section there are
				authorized to be appropriated such sums as may be necessary for each of the
				fiscal years 2014 through 2018.(2)ReservationsOf
				the sums appropriated under paragraph (1) for a fiscal year, the Secretary may
				reserve not more than $500,000 to carry out subsection
				(e)..543.Migrant and
			 seasonal farmworkersSection
			 304 (29 U.S.C. 774) is amended—(1)in subsection
			 (a)(1), by striking of Labor; and(2)in subsection (b), by striking
			 fiscal years 1999 through 2003 and inserting fiscal years
			 2014 through 2018.544.Recreational
			 programsSection 305 (29
			 U.S.C. 776) is amended—(1)in subsection
			 (a)(1)(B), by striking construction of facilities for aquatic
			 rehabilitation therapy,; and(2)in subsection (b),
			 by striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2014 through 2018.ENational Council
			 on Disability551.Establishment(a)In
			 generalSection 400 (29 U.S.C. 780) is amended—(1)in subsection
			 (a)(1)(A), by striking fifteen and inserting 9;
			 and(2)in subsection (d),
			 by striking Eight and inserting Five.(b)Effective
			 dateThis section takes effect 3 years after the date of
			 enactment of this Act.552.ReportSection 401 (29 U.S.C. 781) is
			 amended—(1)in subsection
			 (a)—(A)in paragraph (1),
			 by striking National Institute on Disability and Rehabilitation
			 Research and inserting National Institute on Disability,
			 Independent Living, and Rehabilitation Research each place the term
			 appears;(B)in paragraph (2),
			 by striking Rehabilitation Services Administration and inserting
			 Disability Employment Services and Supports
			 Administration;(C)by inserting
			 the appropriate Assistant Secretary of the Department of Labor,
			 after the appropriate Assistant Secretary of the Department of
			 Education,; and(D)in paragraph (8),
			 by inserting of Labor after Secretary; and(2)by striking subsection (c).553.Authorization
			 of appropriationsSection 405
			 (29 U.S.C. 785) is amended by striking fiscal years 1999 through
			 2003 and inserting fiscal years 2014 through
			 2018.FRights and
			 advocacy556.Interagency
			 Committee, Board, and Council(a)Interagency
			 committeeSection 501 (29 U.S.C. 791) is amended—(1)by striking
			 subsection (f); and(2)by redesignating
			 subsection (g) as subsection (f).(b)Architectural
			 and transportation barriers compliance boardSection 502(j) (29 U.S.C. 792(j)) is
			 amended by striking 1999 through 2003 and inserting 2014
			 through 2018.(c)Program or
			 activitySection 504(b)(2)(B)
			 (29 U.S.C. 794(b)(2)(B)) is amended by striking vocational
			 education and inserting career and technical
			 education.(d)Interagency
			 Disability Coordinating CouncilSection 507(a) (29 U.S.C. 794c(a)) is
			 amended by inserting the Chairperson of the National Council on
			 Disability, before and such other.557.Protection and
			 advocacy of individual rightsSection 509 (29 U.S.C. 794e) is
			 amended—(1)in subsection
			 (c)(1)(A), by inserting a grant or contract for before
			 training;(2)in subsection
			 (f)—(A)in paragraph
			 (2),—(i)by
			 striking general and all that follows through
			 records and inserting general authorities (including
			 rights and remedies), including the authority to access records;
			 and(ii)by
			 inserting of title I  after subtitle C;
			 and(B)in paragraph (3),
			 by striking authority and inserting authority (including
			 the right);(3)in subsection
			 (g)(2), by striking was paid and all that follows and inserting
			 was paid, except that program income generated from the amount paid to
			 an eligible system for a fiscal year shall remain available to such system for
			 the following 2 fiscal years.;(4)in subsection (l), by striking 1999
			 through 2003 and inserting 2014 through 2018;(5)by redesignating
			 subsections (l) and (m) as subsections (m) and (n), respectively; and(6)by inserting after
			 subsection (k) the following:(l)System
				authorityFor purposes of serving persons eligible for services
				under this section, an eligible system shall have the same general authorities,
				including access to records, as the system is afforded under subtitle C of
				title I of the Developmental Disabilities Assistance and Bill of Rights Act of
				2000 (42 U.S.C. 15041 et seq.), as determined by the Commissioner of the
				Administration on Developmental
				Disabilities..558.Employment of
			 individuals with disabilities at wages below minimum wage(a)In
			 generalTitle V (29 U.S.C.
			 791 et seq.) is amended by adding at the end the following:511.Employment of
				individuals with disabilities at a subminimum wage(a)In
				generalAn entity, including
				a contractor or subcontractor of the entity, may not employ an individual with
				a disability at a wage (referred to in this section as a subminimum
				wage) that is less than the Federal minimum wage, unless the entity has
				complied with the requirements of section 14(c) of the Fair Labor Standards Act
				of 1938 (29 U.S.C. 214(c)), and any of the following additional conditions is
				met:(1)The individual is
				currently employed, as of the effective date of this section, by an entity that
				holds a valid certificate pursuant to section 14(c) of the Fair Labor Standards
				Act of 1938 (referred to in this section as a certificate
				holder).(2)The individual is
				older than age 24 on the date when the individual begins employment at a
				subminimum wage.(3)The individual is
				age 24 or younger and, before beginning work at a subminimum wage, has
				completed, and produces documentation indicating completion of, each of the
				following 3 actions:(A)The individual has
				received pre-employment transition services that are available to the
				individual under section 114, or transition services under the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.) such as transition services
				available to the individual under section 614(d) of that Act (20 U.S.C.
				1414(d)).(B)The individual has
				applied for vocational rehabilitation services under title I, with the result
				that—(i)the individual has
				been found ineligible for the services pursuant to that title; or(ii)(I)the individual has been
				determined to be eligible for vocational rehabilitation services;(II)the individual has an individualized
				plan for employment under section 102;(III)the individual has been working toward
				an employment outcome specified in such individualized plan for employment,
				with appropriate supports and services, for a reasonable period of time without
				success; and(IV)the individual's vocational
				rehabilitation case is closed after the individual's qualified vocational
				rehabilitation counselor and the individual both agree that continued efforts
				by the individual to work toward an employment outcome, as defined in section
				7, at the present time will likely not be successful.(C)The individual
				(with, in an appropriate case, the individual's parent or guardian)—(i)has been provided
				career counseling, and information and referrals to Federal and State programs
				and other resources in the individual's geographic area that offer
				employment-related services and supports designed to enable the individual to
				explore, discover, experience, and attain competitive integrated
				employment;(ii)understands the
				conditions under which a subminimum wage may be paid; and(iii)consents to work
				for the employer and be paid a subminimum wage.(4)The individual,
				regardless of age, is receiving work readiness or job training services
				provided by a certificate holder, as part of the individual's preparation for
				competitive integrated employment, for—(A)a period of not
				more than 6 months; or(B)a longer period,
				if the individual wishes to continue to receive such services after an initial
				6-month period and is reassessed by the agency referring the individual for
				such services, or an appropriate entity, not less often than every 6 months, to
				determine the individual's ability to transition to competitive integrated
				employment.(b)Construction(1)ServicesNothing
				in subsection (a)(3)(B) shall be construed to prohibit a designated State unit
				from allowing an individual to receive work readiness or job training services
				provided by a certificate holder, for a period of not more than 6
				months.(2)RuleNothing
				in this section shall be construed as changing the purpose of this Act
				described in section 2(b)(1), to empower individuals with disabilities to
				maximize opportunities for competitive integrated employment.(c)During
				employment(1)In
				generalThe entity described in subsection (a) may not continue
				to employ an individual at a subminimum wage unless, after the individual
				begins work at that wage, at the intervals described in paragraph (2), the
				individual (with, in an appropriate case, the individual's parent or
				guardian)—(A)is provided career
				counseling, and information and referrals described in subsection (a)(3)(C)(i),
				delivered in a manner that facilitates independent decisionmaking and informed
				choice, as the individual makes decisions regarding employment and career
				advancement; and(B)is informed by the
				employer of self-advocacy, self-determination, and peer mentoring training
				opportunities available in the individual's geographic area, provided by an
				entity that does not have any financial interest in the individual's employment
				outcome, under applicable Federal and State programs or other sources.(2)TimingThe
				actions required under subparagraphs (A) and (B) of paragraph (1) shall be
				carried out once every 6 months for the first year of the individual's
				employment at a subminimum wage, and annually thereafter for the duration of
				such employment.(3)Small business
				exceptionIn the event that the entity described in subsection
				(a) is a business with fewer than 15 employees, such entity can satisfy the
				requirements of subparagraphs (A) and (B) of paragraph (1) by referring the
				individual, at the intervals described in paragraph (2), to the designated
				State unit for the counseling, information, and referrals described in
				subparagraph (A) and the information described in subparagraph (B).(d)Documentation(1)In
				generalThe designated State unit, in consultation with the State
				educational agency, shall develop a new process or utilize an existing process,
				consistent with guidelines developed by the Secretary, to document the
				completion of the actions described in subparagraphs (A), (B), and (C) of
				subsection (a)(3) by a youth with a disability who is an individual with a
				disability.(2)Documentation
				processSuch process shall require that—(A)in the case of a
				student with a disability, for documentation of actions described in subsection
				(a)(3)(A)—(i)if
				such a student with a disability receives and completes each category described
				in clauses (i) through (v) of section 7(30)(B) of available pre-employment
				transition services, such completion of services shall be documented by the
				designated State unit in a manner consistent with this section;(ii)if such a student
				with a disability receives and completes any transition services available for
				students with disabilities under the Individuals with Disabilities Education
				Act, including those provided under section 614(d)(1)(A)(i)(VIII) (20 U.S.C.
				1414(d)(1)(A)(i)(VIII)), such completion of services shall be documented by the
				appropriate school official responsible for the provision of such transition
				services for students with disabilities in the school or school district, in a
				manner consistent with this section; and(iii)a Local
				Pre-Employment Transition Coordinator shall provide the final documentation, in
				a form and manner consistent with this section, of the completion of
				pre-employment transition services as described in clause (i), or transition
				services under the Individuals with Disabilities Education Act as described in
				clause (ii), to the student with a disability within a reasonable period of
				time following the completion; and(B)when an individual
				has completed the actions described in subsection (a)(3)(C), following the
				completion of the actions described in subparagraphs (A) and (B) of subsection
				(a)(3), the designated State unit shall provide the individual a document
				indicating such completion, in a manner consistent with this section, within a
				reasonable time period following the completion of the actions described in
				this subparagraph.(e)Verification(1)Before
				employmentBefore an individual covered by subsection (a)(3)
				begins work for an employer at a subminimum wage, the employer shall review the
				documentation received by the individual under subsection (d), and provided by
				the individual to the employer, that indicates that the individual has
				completed the actions described in subparagraphs (A), (B), and (C) of
				subsection (a)(3) and the employer shall maintain copies of the
				documentation.(2)During
				employmentIn order to continue to employ an individual at a
				subminimum wage, the employer shall verify completion of the requirements of
				subsection (c), including reviewing any relevant documents provided by the
				individual, and shall maintain copies of the documentation.(f)Federal minimum
				wageIn this section, the term Federal minimum wage
				means the rate applicable under section 6(a)(1) of the Fair Labor Standards Act
				of 1938 (29 U.S.C.
				206(a)(1))..(b)Effective
			 dateThis section takes effect 2 years after the date of
			 enactment of the Workforce Investment Act of 2013.GEmployment
			 Opportunities for Individuals With Disabilities 561.Projects With
			 IndustrySection 611 (29
			 U.S.C. 795) is amended—(1)in subsection
			 (a)—(A)in paragraph
			 (1)—(i)by
			 striking in the competitive and inserting in competitive
			 integrated employment in the; and(ii)by
			 inserting locally after career advancement;
			 and(B)in paragraph
			 (2)—(i)in
			 the matter preceding subparagraph (A)—(I)by inserting
			 local and national after jointly financed;(II)by inserting
			 in competitive integrated employment after career
			 opportunities; and(III)by striking
			 Secretary of Labor and inserting Secretary of
			 Education;(ii)in
			 subparagraph (A)—(I)by striking clause
			 (ii) and inserting the following:(ii)identify job and career
				availability within the community, consistent with the existing and emerging
				in-demand industry sectors and occupations, and the employment needs of
				employers in those industry sectors and occupations, identified by the local
				workforce development board for the corresponding local area under section
				118(b)(1)(A) of the Workforce Investment Act of
				2013;;(II)in clause (iii),
			 by striking and after the semicolon;(III)in clause (iv),
			 by inserting and after the semicolon; and(IV)by adding at the
			 end the following:(v)coordinate such training and job
				placement activities with the local workforce development boards described in
				clause (ii) as appropriate, and with the Job Corps center industry councils
				established under section 254 of the Workforce Investment Act of
				2013.;
				and(iii)in
			 subparagraph (C)—(I)in clause (i), by
			 striking and after the semicolon;(II)by redesignating
			 clause (ii) as clause (iii); and(III)by inserting
			 after clause (i) the following:(ii)internship programs for
				individuals with disabilities who seek employment;
				and;(2)in subsection
			 (e)(2), by striking in States, portions of States, Indian tribes, or
			 tribal organizations and inserting nationally or in States, in
			 portions of States, across multiple States, or in Indian tribes or tribal
			 organizations; and(3)by adding at the
			 end the following:(i)Prohibited use
				of fundsGrant funds awarded under this section shall not be used
				to support services in sheltered workshops or segregated
				settings..562.Authorization
			 of appropriationsSection 612
			 (29 U.S.C. 795a) is amended by striking fiscal years 1999 through
			 2003 and inserting fiscal years 2014 through
			 2018.563.Supported
			 employment servicesPart B of
			 title VI (29 U.S.C. 795g) is amended to read as follows:BSupported
				employment services for individuals with the most significant
				disabilities621.PurposeIt is the purpose of this part to authorize
				allotments, in addition to grants for vocational rehabilitation services under
				title I, to assist States in developing collaborative programs with appropriate
				entities to provide supported employment services for individuals with the most
				significant disabilities, including youth with the most significant
				disabilities, to enable such individuals to achieve an employment outcome of
				supported employment in competitive integrated employment.622.Allotments(a)In
				general(1)StatesThe
				Secretary shall allot the sums appropriated for each fiscal year to carry out
				this part among the States on the basis of relative population of each State,
				except that—(A)no State shall
				receive less than $250,000, or 1/3 of 1 percent of the
				sums appropriated for the fiscal year for which the allotment is made,
				whichever amount is greater; and(B)if the sums
				appropriated to carry out this part for the fiscal year exceed the sums
				appropriated to carry out this part for fiscal year 1992 by $1,000,000 or more,
				no State shall receive less than $300,000, or 1/3 of 1
				percent of the sums appropriated for the fiscal year for which the allotment is
				made, whichever amount is greater.(2)Certain
				territories(A)In
				generalFor the purposes of this subsection, Guam, American
				Samoa, the United States Virgin Islands, and the Commonwealth of the Northern
				Mariana Islands shall not be considered to be States.(B)AllotmentEach
				jurisdiction described in subparagraph (A) shall be allotted not less than
				1/8 of 1 percent of the amounts appropriated for the
				fiscal year for which the allotment is made.(b)ReallotmentWhenever
				the Commissioner determines that any amount of an allotment to a State for any
				fiscal year will not be expended by such State for carrying out the provisions
				of this part, the Commissioner shall make such amount available for carrying
				out the provisions of this part to 1 or more of the States that the
				Commissioner determines will be able to use additional amounts during such year
				for carrying out such provisions. Any amount made available to a State for any
				fiscal year pursuant to the preceding sentence shall, for the purposes of this
				section, be regarded as an increase in the allotment of the State (as
				determined under the preceding provisions of this section) for such
				year.(c)Limitations on
				administrative costsA State that receives an allotment under
				this part shall not use more than 5 percent of the funds made available through
				the allotment to pay for administrative costs.(d)Services for
				youth with the most significant disabilitiesA State that
				receives an allotment under this part shall expend half of the allotment for
				the provision of supported employment services, including extended services, to
				youth with the most significant disabilities in order to assist those youth to
				achieve an employment outcome in supported employment.623.Availability of
				services(a)Supported
				employment servicesFunds
				provided under this part may be used to provide supported employment services
				to individuals who are eligible under this part.(b)Extended
				services(1)In
				generalExcept as provided in
				paragraph (2), funds provided under this part, or title I, may not be used to
				provide extended services to individuals who are eligible under this part or
				title I.(2)Extended
				services for youth with the most significant disabilitiesFunds
				allotted under this part, or title I, and used for the provision of services
				under this part to youth with the most significant disabilities pursuant to
				section 622(d), may be used to provide extended services to youth with the most
				significant disabilities. Such extended services shall be available for a
				period not to exceed 4 years.624.EligibilityAn individual, including a youth with a
				disability, shall be eligible under this part to receive supported employment
				services authorized under this part if—(1)the individual is
				eligible for vocational rehabilitation services under title I;(2)the individual is
				determined to be an individual with a most significant disability;(3)for purposes of
				activities carried out with funds described in section 622(d), the individual
				is a youth with a disability, as defined in section (7)(42); and(4)a comprehensive
				assessment of rehabilitation needs of the individual described in section
				7(2)(B), including an evaluation of rehabilitation, career, and job needs,
				identifies supported employment as the appropriate employment outcome for the
				individual.625.State
				plan(a)State plan
				supplementsTo be eligible for an allotment under this part, a
				State shall submit to the Commissioner, as part of the State plan under section
				101, a State plan supplement for providing supported employment services
				authorized under this Act to individuals, including youth with the most
				significant disabilities, who are eligible under this Act to receive the
				services. Each State shall make such annual revisions in the plan supplement as
				may be necessary.(b)ContentsEach
				such plan supplement shall—(1)designate each
				designated State agency as the agency to administer the program assisted under
				this part;(2)summarize the
				results of the comprehensive, statewide assessment conducted under section
				101(a)(15)(A)(i), with respect to the rehabilitation needs of individuals,
				including youth, with significant disabilities and the need for supported
				employment services, including needs related to coordination;(3)describe the
				quality, scope, and extent of supported employment services authorized under
				this Act to be provided to individuals, including youth with the most
				significant disabilities, who are eligible under this Act to receive the
				services and specify the goals and plans of the State with respect to the
				distribution of funds received under section 622;(4)demonstrate
				evidence of the efforts of the designated State agency to identify and make
				arrangements (including entering into cooperative agreements) with other State
				agencies and other appropriate entities to assist in the provision of supported
				employment services;(5)demonstrate
				evidence of the efforts of the designated State agency to identify and make
				arrangements (including entering into cooperative agreements) with other public
				or nonprofit agencies or organizations within the State, employers, natural
				supports, and other entities with respect to the provision of extended
				services;(6)describe the
				activities to be conducted pursuant to section 622(d) for youth with the most
				significant disabilities, including—(A)the provision of
				extended services for a period not to exceed 4 years; and(B)how the State will
				use the funds specified in section 622(d) to leverage other public and private
				funds to increase resources for extended services and expand supported
				employment opportunities for youth with the most significant
				disabilities;(7)provide assurances
				that—(A)funds made
				available under this part will only be used to provide supported employment
				services authorized under this Act to individuals who are eligible under this
				part to receive the services;(B)the comprehensive
				assessments of individuals with significant disabilities, including youth with
				the most significant disabilities, conducted under section 102(b)(1) and funded
				under title I will include consideration of supported employment as an
				appropriate employment outcome;(C)an individualized
				plan for employment, as required by section 102, will be developed and updated
				using funds under title I in order to—(i)specify the
				supported employment services to be provided, including, as appropriate, for
				youth with the most significant disabilities, transition services, and
				pre-employment transition services provided in accordance with sections
				101(a)(25) and 114;(ii)specify the
				expected extended services needed, including the extended services that may be
				provided to youth with the most significant disabilities under this part, in
				accordance with an approved individualized plan for employment, for a period
				not to exceed 4 years; and(iii)identify, as
				appropriate, the source of extended services, which may include natural
				supports, or that it is not possible to identify the source of extended
				services at the time the individualized plan for employment is
				developed;(D)the State will use
				funds provided under this part only to supplement, and not supplant, the funds
				provided under title I, in providing supported employment services specified in
				the individualized plan for employment;(E)services provided
				under an individualized plan for employment will be coordinated with services
				provided under other individualized plans established under other Federal or
				State programs;(F)to the extent jobs
				skills training is provided, the training will be provided onsite;(G)supported
				employment services will include placement in an integrated setting based on
				the unique strengths, resources, priorities, concerns, abilities, capabilities,
				interests, and informed choice of individuals with the most significant
				disabilities;(H)the State agencies
				designated under paragraph (1) will expend not more than 5 percent of the
				allotment of the State under this part for administrative costs of carrying out
				this part; and(I)with respect to
				supported employment services provided to youth with the most significant
				disabilities pursuant to section 622(d), the designated State agency will
				provide, directly or indirectly through public or private entities, non-Federal
				contributions towards the grant award in an amount that is not less than 10
				percent of the costs of carrying out such services; and(8)contain such other
				information and be submitted in such manner as the Commissioner may
				require.626.RestrictionEach State agency designated under section
				625(b)(1) shall collect the information required by section 101(a)(10)
				separately for—(1)eligible individuals receiving supported
				employment services under this part;(2)eligible individuals receiving supported
				employment services under title I;(3)eligible youth receiving supported
				employment services under this part; and(4)eligible youth receiving supported
				employment services under title I.627.Savings
				provision(a)Supported
				employment servicesNothing in this Act shall be construed to
				prohibit a State from providing supported employment services in accordance
				with the State plan submitted under section 101 by using funds made available
				through a State allotment under section 110.(b)Postemployment
				servicesNothing in this part shall be construed to prohibit a
				State from providing discrete postemployment services in accordance with the
				State plan submitted under section 101 by using funds made available through a
				State allotment under section 110 to an individual who is eligible under this
				part.628.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part, including for technical
				assistance, such sums as may be necessary for each of the fiscal years 2014
				through
				2018..HIndependent Living
			 Services and Centers for Independent Living1General
			 provisions571.PurposeSection 701 (29 U.S.C. 796) is amended, in
			 paragraph (3), by inserting before the period the following: , with the
			 goal of improving the independence of and equal opportunity for individuals
			 with disabilities.572.Independent
			 Living AdministrationTitle
			 VII (29 U.S.C. 796 et seq.) is amended by inserting after section 701 the
			 following:701A.Independent
				Living Administration(a)EstablishmentIn
				order to promote the philosophy and purpose of section 701, there is
				established within the Administration for Community Living of the Department of
				Health and Human Services, an Independent Living Administration.(b)Director(1)AppointmentThe
				Independent Living Administration shall be headed by a Director (referred to in
				this title as the ILA Director) appointed by the Secretary of
				Health and Human Services.(2)QualificationsThe
				ILA Director shall have substantial knowledge of independent living
				services.(3)AuthoritiesThe
				Independent Living Administration shall be the principal agency, and the ILA
				Director shall be the principal officer, to carry out this title. In performing
				the functions of the office, the ILA Director shall be directly responsible to
				the Administrator for the Administration for Community Living of the Department
				of Health and Human Services.(c)General
				CounselThe Office of the General Counsel of the Department of
				Health and Human Services shall designate 1 or more individuals, with
				substantial background and experience in, and knowledge of, independent living
				services, centers for independent living, and Statewide Independent Living
				Councils, under this title, to provide advice, support, and technical
				assistance to the ILA Director.(d)InputThe
				ILA Director shall have the authority to seek such input and advice, including
				convening meetings, as the ILA Director determines to be appropriate with
				respect to the policies and conduct of the Independent Living
				Administration.(e)StaffThe
				Secretary shall ensure that—(1)the Independent
				Living Administration has sufficient staff to provide oversight of, conduct
				auditing of, and provide technical assistance to, the centers for independent
				living and Statewide Independent Living Councils funded under this Act;
				and(2)such staff
				includes qualified individuals who have significant experience with centers for
				independent living or Statewide Independent Living Councils described in
				section
				705..573.DefinitionsSection 702 (29 U.S.C. 796a) is
			 amended—(1)in paragraph
			 (1)—(A)in the matter
			 before subparagraph (A), by inserting for individuals with significant
			 disabilities (regardless of age or income) before
			 that—;(B)in subparagraph
			 (A), by striking and at the end;(C)in subparagraph
			 (B), by striking the period and inserting , including, at a minimum,
			 independent living core services as defined in section 7(17); and;
			 and(D)by adding at the
			 end the following:(C)has sufficient
				staff to provide the services described in subparagraph
				(B).;
				and(2)in paragraph (2),
			 by striking the period and inserting the following: “, both in terms of—(A)the management,
				staffing, decisionmaking, and operation of the center; and(B)the center's
				establishment of policies, direction, and provision of
				services..574.State
			 planSection 704 (29 U.S.C.
			 796c) is amended—(1)in subsection
			 (a)—(A)in paragraph
			 (1)—(i)by inserting after
			 State plan the following: developed and signed in
			 accordance with paragraph (2),; and(ii)by striking
			 Commissioner each place it appears and inserting ILA
			 Director;(B)in paragraph
			 (2)—(i)in
			 the matter preceding subparagraph (A), by striking developed and signed
			 by; and(ii)by
			 striking subparagraphs (A) and (B) and inserting the following:(A)developed by the
				chairperson of the Statewide Independent Living Council, and the directors of
				the centers for independent living in the State, after receiving public input
				from individuals with disabilities and other stakeholders throughout the State;
				and(B)signed by—(i)the chairperson of
				the Statewide Independent Living Council, acting on behalf of and at the
				direction of the Council;(ii)the director of
				the designated State entity described in subsection (c); and(iii)not less than 51
				percent of the directors of the centers for independent living in the
				State.;(C)in paragraph
			 (3)—(i)in
			 subparagraph (A), by striking State independent living services
			 and inserting independent living services in the State;(ii)in
			 subparagraph (B), by striking and at the end; and(iii)by
			 striking subparagraph (C) and inserting the following:(C)working
				relationships and collaboration between—(i)centers for
				independent living; and(ii)(I)entities carrying out
				programs that provide independent living services, including those serving
				older individuals;(II)other community-based organizations that
				provide or coordinate the provision of housing, transportation, employment,
				information and referral assistance, services, and supports for individuals
				with significant disabilities; and(III)entities carrying out other programs
				providing services for individuals with disabilities; and(D)cooperative
				agreements and partnerships to provide a seamless model for provision of
				services to individuals with disabilities and to avoid duplication of
				services.;(D)in paragraph (4),
			 by striking Commissioner each place it appears and inserting
			 ILA Director; and(E)by adding at the
			 end the following:(5)StatewidenessThe
				State plan shall provide for the provision of independent living services on a
				statewide basis, to the greatest extent possible, including through the
				establishment of additional centers for independent living, expanded catchment
				areas, or focused outreach to serve underserved
				populations.;(2)in subsection (b),
			 by striking the period and inserting the following: , as well as a plan
			 for funding the administrative costs of the Council.;(3)in subsection
			 (c)—(A)in the subsection
			 heading, by striking unit and inserting entity;(B)in the matter
			 preceding paragraph (1), by striking the designated State unit of such
			 State and inserting a State entity of such State (referred to in
			 this title as the designated State entity);(C)in paragraphs (3)
			 and (4), by striking Commissioner each place it appears and
			 inserting ILA Director;(D)in paragraph (3),
			 by striking and at the end;(E)in paragraph (4),
			 by striking the period and inserting ; and; and(F)by adding at the
			 end the following:(5)retain not more
				than 15 percent of the funds received by the State for any fiscal year under
				part B, for the performance of the services outlined in paragraphs (1) through
				(4).;(4)in subsection (i),
			 by striking paragraphs (1) and (2) and inserting the following:(1)the Statewide
				Independent Living Council;(2)centers for
				independent living;(3)the designated
				State entity; and(4)other State
				agencies or entities represented on the Council, other councils that address
				the needs and issues of specific disability populations, and other public and
				private entities determined to be appropriate by the
				Council.;(5)in subsection
			 (m)—(A)in paragraph (4),
			 by striking Commissioner each place it appears and inserting
			 ILA Director; and(B)in paragraph (5),
			 by striking Commissioner each place it appears and inserting
			 ILA Director; and(6)by adding at the
			 end the following:(o)Promoting full
				access to community life(1)In
				generalThe plan shall describe how the State will provide
				independent living services that promote full access to community life for
				individuals with significant disabilities.(2)ServicesThe
				services shall include—(A)facilitating
				transitions of individuals with significant disabilities from nursing homes and
				other institutions, to home and community-based residences, with the requisite
				supports and services;(B)providing
				assistance to individuals with significant disabilities that are at risk of
				entering institutions so that the individuals may remain in the community;
				and(C)facilitating
				transitions of youth (including students) who are individuals with significant
				disabilities, who were eligible for individualized education programs under
				section 614(d) of the Individuals with Disabilities Education Act (20 U.S.C.
				1414(d)), and who have completed their secondary education or otherwise left
				school, to postsecondary life, including
				employment..575.Statewide
			 Independent Living CouncilSection 705 (29 U.S.C. 796d) is
			 amended—(1)in subsection
			 (b)—(A)by striking
			 paragraph (2) and inserting the following:(2)CompositionThe
				Council shall include—(A)among its voting
				members, at least 1 director of a center for independent living chosen by the
				directors of centers for independent living within the State;(B)among its voting
				members, for a State in which 1 or more centers for independent living are run
				by, or in conjunction with, the governing bodies of American Indian tribes
				located on Federal or State reservations, at least 1 representative of the
				directors of the centers; and(C)as ex officio,
				nonvoting members, a representative of the designated State entity, and
				representatives from State agencies that provide services for individuals with
				disabilities.;(B)in paragraph
			 (3)—(i)by
			 redesignating subparagraphs (C) through (F) as subparagraphs (D) through (G),
			 respectively;(ii)in
			 subparagraph (B), by striking parents and guardians of;
			 and(iii)by
			 inserting after paragraph (B) the following:(C)parents and
				guardians of individuals with
				disabilities;;
				(C)in paragraph
			 (5)(B), by striking paragraph (3) and inserting paragraph
			 (1); and(D)in paragraph (6),
			 by striking subparagraph (B) and inserting the following:(B)Number of
				termsNo member of the Council, other than a representative
				described in paragraph (2)(A) if there is only one center for independent
				living within the State, may serve more than 2 consecutive full
				terms.;(2)by striking
			 subsection (c) and inserting the following:(c)Functions(1)DutiesThe
				Council shall—(A)in conjunction
				with the directors of the centers for independent living in the State, jointly
				develop the State plan as provided in section 704(a)(2), and sign the State
				plan;(B)monitor, review,
				and evaluate the implementation of the State plan;(C)have at least 4
				regularly scheduled meetings per year, and ensure that such meetings of the
				Council are open to the public and sufficient advance notice of such meetings
				is provided;(D)submit to the ILA
				Director such periodic reports as the ILA Director may reasonably request, and
				keep such records, and afford such access to such records, as the ILA Director
				finds necessary to verify the information in such reports; and(E)as appropriate,
				coordinate activities with other entities in the State that provide services
				similar to or complementary to independent living services, such as entities
				that facilitate the provision of or provide long-term community-based services
				and supports.(2)AuthoritiesThe
				Council may, consistent with the State plan described in section 704, unless
				prohibited by State law—(A)facilitate the
				improvement and coordination of services provided to individuals with
				disabilities by centers for independent living, government agencies, and
				community organizations;(B)conduct resource
				development activities to obtain funding from public and private resources to
				support the activities described in this subsection or to support the provision
				of independent living services by centers for independent living; and(C)perform such other
				functions, consistent with the purpose of this chapter and comparable to other
				functions described in this subsection, as the Council determines to be
				appropriate.(3)LimitationThe
				Council shall not provide independent living services directly to individuals
				with significant disabilities or manage such
				services.;(3)in subsection
			 (e)—(A)in paragraph (1),
			 in the first sentence, by striking prepare and all that follows
			 through a plan and inserting prepare, in conjunction with
			 the designated State entity (as necessary), a plan; and(B)in paragraph (3),
			 by striking State agency and inserting State
			 entity; and(4)in subsection
			 (f)—(A)by striking
			 such resources and inserting available resources;
			 and(B)by striking
			 (including and all that follows through
			 compensation and inserting (such as personal assistance
			 services), and to pay reasonable compensation.575A.Responsibilities
			 of the ILA DirectorSection
			 706 (29 U.S.C. 796d–1) is amended—(1)by striking the
			 title of the section and inserting the following:706.Responsibilities
				of the ILA
				Director;(2)in subsection
			 (a)—(A)in paragraph (1),
			 by striking Commissioner each place it appears and inserting
			 ILA Director; and(B)in paragraph
			 (2)—(i)in
			 subparagraph (A), by striking Commissioner each place it appears
			 and inserting ILA Director; and(ii)in
			 subparagraph (B)—(I)in clause
			 (i)—(aa)by
			 striking Secretary and inserting Secretary or the
			 Commissioner; and(bb)by
			 striking to the Commissioner; and and inserting to the
			 ILA Director;;(II)by redesignating
			 clause (ii) as clause (iii); and(III)by inserting
			 after clause (i) the following:(ii)to the State
				agency shall be deemed to be references to the designated State entity;
				and; (3)by striking
			 subsection (b) and inserting the following:(b)IndicatorsNot
				later than 1 year after the date of enactment of the Workforce Investment Act
				of 2013, the ILA Director shall develop and publish in the Federal Register
				indicators of minimum compliance for centers for independent living (consistent
				with the standards set forth in section 725), and indicators of minimum
				compliance for Statewide Independent Living
				Councils.;(4)in subsection
			 (c)—(A)in paragraph
			 (1)—(i)by
			 striking Commissioner each place it appears and inserting
			 ILA Director; and(ii)by
			 striking the last sentence; and(B)in paragraph
			 (2)—(i)in
			 the matter preceding subparagraph (A), by striking Commissioner
			 and inserting ILA Director;(ii)in
			 subparagraph (A), by striking such a review and inserting
			 a review described in paragraph (1); and(iii)in
			 subparagraphs (A) and (B), by striking Department each place it
			 appears and inserting Independent Living Administration;
			 and(5)by striking
			 subsection (d).2Independent living
			 services576.Administration(a)AllotmentsSection
			 711 (29 U.S.C. 796e) is amended—(1)in subsection
			 (a)—(A)in paragraph
			 (1)(A)—(i)by
			 striking Except and inserting After the reservation
			 required by section 711A is made, and except; and(ii)by
			 inserting the remainder of the before sums
			 appropriated; and(B)in paragraph
			 (2)(B), by striking amounts made available for purposes of this
			 part and inserting remainder described in paragraph
			 (1)(A);(2)in subsections
			 (a), (b), and (c), by striking Commissioner each place it
			 appears and inserting ILA Director; and(3)by adding at the
			 end the following:(d)AdministrationFunds
				allotted or made available to a State under this section shall be administered
				by the designated State entity, in accordance with the approved State
				plan..(b)Training and
			 technical assistancePart B of title VII is amended by inserting
			 after section 711 (29 U.S.C. 796e) the following:711A.Training and
				technical assistance(a)In
				generalFrom the funds appropriated to carry out this part for
				any fiscal year, beginning with fiscal year 2014, the ILA Director shall first
				reserve not less than 1.8 percent and not more than 2 percent of the funds to
				provide training and technical assistance to Statewide Independent Living
				Councils for such fiscal year.(b)AllocationFrom
				the funds reserved under subsection (a), the ILA Director shall make grants to,
				and enter into contracts and other arrangements with, entities that have
				experience in the operation of Statewide Independent Living Councils to provide
				such training and technical assistance with respect to developing, conducting,
				administering, and evaluating Statewide Independent Living Councils.(c)Funding
				prioritiesThe ILA Director shall conduct a survey of Statewide
				Independent Living Councils regarding training and technical assistance needs
				in order to determine funding priorities for such grants, contracts, or other
				arrangements.(d)ReviewTo
				be eligible to receive a grant or enter into a contract or other arrangement
				under this section, such an entity shall submit an application to the ILA
				Director at such time, in such manner, and containing a proposal to provide
				such training and technical assistance, and containing such additional
				information as the ILA Director may require. The ILA Director shall provide for
				peer review of grant applications by panels that include persons who are not
				government employees and who have experience in the operation of Statewide
				Independent Living
				Councils..(c)PaymentsSection 712(a) (29 U.S.C. 796e–1(a)) is
			 amended by striking Commissioner and inserting ILA
			 Director.(d)Authorized uses
			 of fundsSection 713 (29
			 U.S.C. 796e–2) is amended—(1)by striking the matter preceding paragraph
			 (1) and inserting the following:(a)In
				GeneralThe State may use funds received under this part to
				provide the resources described in section 705(e) (but may not use more than 30
				percent of the funds paid to the State under section 712 for such resources
				unless the State specifies that a greater percentage of the funds is needed for
				such resources in a State plan approved under section 706), relating to the
				Statewide Independent Living Council, may retain funds under section 704(c)(5),
				and shall distribute the remainder of the funds received under this part in a
				manner consistent with the approved State plan for the activities described in
				subsection (b).(b)ActivitiesThe
				State may use the remainder of the funds described in subsection
				(a)—; and
				(2)in paragraph (1),
			 by inserting , particularly those in unserved areas of the State
			 after disabilities.(e)Authorization of
			 appropriationsSection 714
			 (29 U.S.C. 796e–3) is amended by striking 1999 through 2003 and
			 inserting 2014 through 2018.3Centers for
			 independent living581.Program
			 authorizationSection 721 (29
			 U.S.C. 796f) is amended—(1)in subsection
			 (a)—(A)by striking
			 1999 and inserting 2014;(B)by striking
			 Commissioner shall allot and inserting ILA Director shall
			 make available; and(C)by inserting
			 , centers for independent living, after
			 States;(2)in subsection
			 (b)—(A)in paragraph
			 (1)—(i)by
			 striking For and all that follows through
			 Commissioner and inserting From the funds appropriated to
			 carry out this part for any fiscal year, beginning with fiscal year 2014, the
			 ILA Director;(ii)by
			 striking reserve from such excess and inserting reserve
			 not less than 1.8 percent and not more than 2 percent of the funds;
			 and(iii)by
			 striking eligible agencies and all that follows and inserting
			 centers for independent living and eligible agencies for such fiscal
			 year.;(B)in paragraph
			 (2)—(i)by
			 striking Commissioner and inserting ILA Director;
			 and(ii)by
			 inserting fiscal management of, before
			 planning,;(C)in paragraphs (3),
			 (4), and (5), by striking Commissioner each place it appears and
			 inserting ILA Director; and(D)in paragraph (3),
			 by striking Statewide Independent Living Councils and;(3)in subsection (c),
			 by striking Commissioner each place it appears and inserting
			 ILA Director;(4)in subsection (d),
			 by striking Commissioner each place it appears and inserting
			 ILA Director; and(5)by adding at the
			 end the following:(e)Carryover
				authorityNotwithstanding any other provision of law—(1)any funds
				appropriated for a fiscal year to carry out a grant program under section 722
				or 723, that are not obligated and expended by the recipients prior to the
				beginning of the succeeding fiscal year shall remain available for obligation
				and expenditure by such recipients during that succeeding fiscal year and the
				subsequent fiscal year; and(2)any amounts of
				program income received by recipients under a grant program under section 722
				or 723 in a fiscal year, that are not obligated and expended by the recipients
				prior to the beginning of the succeeding fiscal year, shall remain available
				for obligation and expenditure by such recipients during that succeeding fiscal
				year and the subsequent fiscal year..
				582.Centers(a)Centers in States in which Federal funding
			 exceeds State fundingSection
			 722 (29 U.S.C. 796f–1) is amended—(1)in subsections
			 (a), (b), and (c), by striking Commissioner each place it
			 appears and inserting ILA Director;(2)in subsection
			 (c)—(A)by striking
			 grants and inserting grants for a fiscal year;
			 and(B)by striking
			 by September 30, 1997 and inserting for the preceding
			 fiscal year;(3)in subsection
			 (d)—(A)in paragraph
			 (1)—(i)by
			 striking Commissioner and inserting ILA Director;
			 and(ii)by
			 striking region, consistent and all that follows and inserting
			 region. The ILA Director's determination of the most qualified applicant
			 shall be consistent with the provisions in the State plan setting forth the
			 design of the State for establishing a statewide network of centers for
			 independent living.; and(B)in paragraph
			 (2)—(i)in
			 the matter preceding subparagraph (A), by striking Commissioner
			 and inserting ILA Director; and(ii)by
			 striking subparagraph (A) and inserting the following:(A)shall consider
				comments regarding the application—(i)by
				individuals with disabilities and other interested parties within the new
				region proposed to be served; and(ii)if any, by the
				Statewide Independent Living Council in the State in which the applicant is
				located;;
				and(iii)in
			 subparagraph (C), by inserting , and consistent with the other
			 objectives of this title before the period; and(4)in subsections (e)
			 and (g) by striking Commissioner each place it appears and
			 inserting ILA Director.(b)Centers in
			 States in which State funding exceeds Federal fundingSection 723 (29 U.S.C. 796f–2) is
			 amended—(1)in subsections
			 (a), (b), (g), (h), and (i), by striking Commissioner each place
			 it appears and inserting ILA Director;(2)in subsection (a),
			 in the header of paragraph (3), by striking commissioner and
			 inserting ila
			 director; and(3)in subsection
			 (c)—(A)by striking
			 grants and inserting grants for a fiscal year;
			 and(B)by striking
			 by September 30, 1997 and inserting for the preceding
			 fiscal year.(c)Centers operated
			 by State agenciesSection 724
			 (29 U.S.C. 796f–3) is amended—(1)in the matter preceding paragraph
			 (1)—(A)by striking 1993 and
			 inserting 2013;(B)by striking Rehabilitation Act
			 Amendments of 1998 and inserting Workforce Investment Act of
			 2013; and(C)by striking 1994 and
			 inserting 2014; and(2)by striking Commissioner
			 each place it appears and inserting ILA Director.583.Standards and
			 assurancesSection 725 (29
			 U.S.C. 796f–4) is amended—(1)in subsection
			 (b)—(A)in paragraph
			 (1)(D), by striking to society and inserting , both
			 within the community and throughout the United States,; and(B)in paragraph (5),
			 by inserting (as defined in section 7(17)) after core
			 services; and(2)in subsection (c),
			 by striking Commissioner each place it appears and inserting
			 ILA Director.584.Authorization
			 of appropriationsSection 727
			 (29 U.S.C. 796f–6) is amended by striking fiscal years 1999 through
			 2003 and inserting fiscal years 2014 through
			 2018.4Independent Living
			 Services for Older Individuals who are Blind586.Independent
			 living services for older individuals who are blindChapter 2 of title VII (29 U.S.C. 796j et
			 seq.) is amended—(1)by redesignating
			 sections 752 and 753 as sections 753 and 754, respectively; and(2)by inserting after
			 section 751 the following:752.Training and
				technical assistance(a)Grants;
				Contracts; Other ArrangementsFor any fiscal year for which the
				funds appropriated to carry out this chapter exceed the funds appropriated to
				carry out this chapter for fiscal year 2008, the Commissioner shall first
				reserve from such excess, to provide training and technical assistance to
				designated State agencies, or other providers of independent living services
				for older individuals who are blind, that are funded under this chapter for
				such fiscal year, not less than 1.8 percent, and not more than 2 percent, of
				the funds appropriated to carry out this chapter for the fiscal year
				involved.(b)AllocationFrom
				the funds reserved under subsection (a), the Commissioner shall make grants to,
				and enter into contracts and other arrangements with, entities that demonstrate
				expertise in the provision of services to older individuals who are blind, to
				provide training and technical assistance with respect to planning, developing,
				conducting, administering, and evaluating independent living programs for older
				individuals who are blind.(c)Funding
				PrioritiesThe Commissioner shall conduct a survey of designated
				State agencies that receive grants under section 753 regarding training and
				technical assistance needs in order to determine funding priorities for grants,
				contracts, and other arrangements under this section.(d)ApplicationTo
				be eligible to receive a grant or enter into a contract or other arrangement
				under this section, an entity shall submit an application to the Commissioner
				at such time, in such manner, containing a proposal to provide such training
				and technical assistance, and containing such additional information as the
				Commissioner may
				require..587.Program of
			 grantsSection 753 (29 U.S.C.
			 796k), as redesignated by section 586, is amended—(1)by striking
			 subsection (h);(2)by redesignating
			 subsections (i) and (j) as subsections (h) and (i), respectively;(3)in subsection (b),
			 by striking section 753 and inserting section
			 754;(4)in subsection
			 (c)—(A)in paragraph (1),
			 by striking section 753 and inserting section
			 754; and(B)in paragraph
			 (2)—(i)by
			 striking subsection (j) and inserting subsection
			 (i); and(ii)by
			 striking subsection (i) and inserting subsection
			 (h);(5)in subsection (g),
			 by inserting , or contracts with, after grants
			 to;(6)in subsection (h),
			 as redesignated by paragraph (2)—(A)in paragraph (1),
			 by striking subsection (j)(4) and inserting subsection
			 (i)(4); and(B)in paragraph
			 (2)—(i)in
			 subparagraph (A)(vi), by adding and after the semicolon;(ii)in
			 subparagraph (B)(ii)(III), by striking ; and and inserting a
			 period; and(iii)by
			 striking subparagraph (C); and(7)in subsection (i),
			 as redesignated by paragraph (2)—(A)by striking
			 paragraph (2) and inserting the following:(2)Minimum
				allotment(A)StatesIn
				the case of any of the several States, the District of Columbia, or the
				Commonwealth of Puerto Rico, the amount referred to in paragraph (1)(A) for a
				fiscal year is the greater of—(i)$350,000;(ii)an amount equal
				to the amount the State, the District of Columbia, or the Commonwealth of
				Puerto Rico received to carry out this chapter for fiscal year 2008; or(iii)an amount equal
				to 1/3 of 1 percent of the amount appropriated under
				section 754, and not reserved under section 752, for the fiscal year and
				available for allotments under subsection (a).(B)Certain
				territoriesIn the case of Guam, American Samoa, the United
				States Virgin Islands, or the Commonwealth of the Northern Mariana Islands, the
				amount referred to in paragraph (1)(A) for a fiscal year is
				$60,000.;(B)in paragraph
			 (3)(A), by striking section 753 and inserting section
			 754, and not reserved under section 752,; and(C)in paragraph
			 (4)(B)(i), by striking subsection (i) and inserting
			 subsection (h).588.Independent living
			 services for older individuals who are blind authorization of
			 appropriationsSection
			 754 (29 U.S.C. 796l), as redesignated
			 by section 586, is amended by striking fiscal years 1999 through
			 2003 and inserting fiscal years 2014 through
			 2018.IIncreasing
			 employment opportunities for individuals with disabilities591.Disability
			 employment(a)In
			 GeneralThe Rehabilitation
			 Act of 1973 (29 U.S.C. 701 et seq.) is amended by adding at the end the
			 following:VIIIIncreasing
				Employment Opportunities for Individuals with Disabilities801.Office of
				Disability Employment Policy, Services, and Supports(a)PurposeThe
				purpose of this section is to establish an Office of Disability Employment
				Policy, Services, and Supports—(1)to help develop
				and support national policies and practices that will increase employment and
				economic advancement opportunities for all individuals with
				disabilities;(2)to ensure that
				such individuals are fully integrated into the 21st century workforce;
				and(3)to help advance
				the purposes specified in section 2(b).(b)OfficeThere
				is established within the Department of Labor an Office of Disability
				Employment Policy, Services, and Supports (referred to in this section as the
				Office). Except as otherwise specifically provided in this Act,
				such Office shall be the principal entity carrying out the functions described
				in this section.(c)Assistant
				secretary(1)In
				generalThe Office shall be headed by an Assistant Secretary of
				Disability Employment Policy, Services, and Supports (referred to in this title
				as the Assistant Secretary) appointed by the President by and
				with the advice and consent of the Senate. Except as otherwise specifically
				provided in this Act, the Assistant Secretary shall be the principal officer
				carrying out the functions described in this section.(2)ExperienceThe
				Assistant Secretary shall be an individual with experience in, and a thorough
				knowledge of, disability employment policy, training and educational
				opportunities for individuals with disabilities (including youth with
				disabilities), public benefit programs for individuals with disabilities, job
				development, and the barriers that may limit employment and economic
				advancement opportunities of individuals with disabilities.(3)Goals and
				directionIn carrying out the functions of the Office, the
				Assistant Secretary shall be guided by the goals of achieving equal
				opportunity, full participation, economic self-sufficiency, and independent
				living for all individuals with disabilities, to the greatest extent possible.
				In the performance of the functions of the Office, the Assistant Secretary
				shall be directly responsible to the Secretary of Labor.(d)Functions(1)In
				generalThe Assistant Secretary shall provide national
				leadership, and encourage interagency collaboration, on increasing employment
				and training opportunities for individuals with disabilities through the
				development of policies and initiatives (taking into account relevant
				information from other Federal agencies and including the awarding of grants as
				appropriate) that—(A)eliminate barriers
				to the employment and training of individuals with disabilities;(B)advance
				opportunities for employment, and identify strategies that increase employment
				opportunities in the private sector, for individuals with disabilities,
				including recruitment, retention, and promotion of such individuals;(C)identify and
				remove disincentives that limit or prevent the full employment of individuals
				with disabilities who are receiving benefits through Federal or State programs
				such as medical assistance under a State Medicaid program under title XIX of
				the Social Security Act (42 U.S.C. 1396 et seq.), disability insurance benefits
				under title II of the Social Security Act (42 U.S.C. 401 et seq.), or
				supplemental security income benefits under title XVI of the Social Security
				Act (42 U.S.C. 1381 et seq.);(D)advise and assist
				the Department of Labor and other Federal agencies in the development of
				policies and practices that increase employment opportunities in the Federal
				Government for individuals with disabilities, including outreach to and
				recruitment, retention, and promotion of such individuals;(E)assist youth with
				disabilities, including such youth who are out-of-school youth, in successfully
				transitioning into competitive integrated employment;(F)increase access
				for individuals with disabilities seeking employment, education, and training
				services from a one-stop delivery system described in section 221(e) of the
				Workforce Investment Act of 2013, and other public and private providers of
				such services and supports;(G)increase
				coordination of activities between State vocational rehabilitation programs and
				the workforce development systems (as defined in section 101 of such Act),
				including the one-stop centers (as defined in such section 101), including
				assisting individuals with disabilities in maximizing the services available
				through such programs, systems, and centers;(H)leverage available
				public and system resources to address individual and systematic employment
				barriers for individuals with disabilities, and assist such individuals in
				navigating the process of coordinating their public benefits, including health
				care;(I)increase
				employment opportunities for individuals with significant disabilities;
				and(J)meet other
				objectives, as specified by the Secretary of Labor, that will increase
				employment and training opportunities for individuals with disabilities.(2)Limited
				enforcement authorityThe Assistant Secretary does not have
				enforcement authority, under Federal laws other than this Act, to carry out the
				functions described in paragraph (1).(e)ReportFor
				each fiscal year, beginning with the first full fiscal year following the date
				of enactment of the Workforce Investment Act of 2013, the Secretary of Labor
				shall prepare a report and submit the report to the Committee on Education and
				the Workforce of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions of the Senate, not later than 90 days after the
				end of that fiscal year. The report shall summarize the Office’s progress
				in—(1)meeting the
				general objectives specified in paragraphs (1) and (2) of subsection
				(a);(2)meeting each of
				the 4 goals specified in subsection (c)(3); and(3)developing the
				specific policies and initiatives specified in subsection (d).(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2014
				through 2018.802.Advisory
				committee on increasing competitive integrated employment for individuals with
				disabilities(a)EstablishmentNot
				later than 60 days after the date of enactment of the Workforce Investment Act
				of 2013, the Secretary of Labor shall establish an Advisory Committee on
				Increasing Competitive Integrated Employment for Individuals with Disabilities
				(referred to in this section as the Committee).(b)Appointment and
				vacancies(1)AppointmentThe
				Secretary of Labor shall appoint the members of the Committee described in
				subsection (c)(6), in accordance with subsection (c). Each member so appointed
				shall be appointed for a 2-year term.(2)VacanciesAny
				vacancy in the Committee shall not affect its powers, but shall be filled in
				the same manner, in accordance with the same paragraph of subsection (c), as
				the original appointment or designation was made.(c)CompositionThe Committee shall be composed of—(1)the Assistant
				Secretary of Disability Employment Policy, Services, and Supports, the
				Assistant Secretary for Employment and Training, and the Administrator of the
				Wage and Hour Division, of the Department of Labor;(2)the Commissioner
				of the Administration on Developmental Disabilities, or the Commissioner's
				designee;(3)the Director of
				the Centers for Medicare & Medicaid Services of the Department of Health
				and Human Services, or the Director's designee;(4)the Commissioner
				of Social Security, or the Commissioner's designee;(5)the Commissioner
				of the Disability Employment Services and Supports Administration, or the
				Commissioner's designee; and(6)representatives
				from constituencies consisting of—(A)self-advocates for
				individuals with intellectual or developmental disabilities;(B)providers of
				employment services, including those that employ individuals with intellectual
				or developmental disabilities in competitive integrated employment;(C)representatives of
				national disability advocacy organizations for adults with intellectual or
				developmental disabilities;(D)experts with a
				background in academia or research and expertise in employment and wage policy
				issues for individuals with intellectual or developmental disabilities;(E)representatives
				from the employer community or a national employer organization; and(F)other individuals
				or representatives of organizations with expertise on the issue of increasing
				opportunities for competitive integrated employment for individuals with
				disabilities.(d)ChairpersonThe
				Secretary of Labor shall designate a Chairperson of the Committee from among
				the appointed members of the Committee.(e)MeetingsThe
				Committee shall meet at the call of the Chairperson, but not less often than 4
				times per year.(f)DutiesThe
				Committee shall study, and prepare findings, conclusions, and recommendations
				for the Secretary of Labor on, ways to—(1)reduce reliance on
				the use of the certificate program carried out under section 14(c) of the Fair
				Labor Standards Act of 1938 (29 U.S.C. 214(c)) for the employment of
				individuals with intellectual or developmental disabilities, or other
				individuals with significant disabilities, except in limited circumstances or
				for training purposes;(2)increase the
				employment opportunities for individuals described in paragraph (1) in
				competitive integrated employment; and(3)increase oversight
				of and accountability for the use of such certificates.(g)Committee
				personnel matters(1)Travel
				expensesThe members of the Committee shall not receive
				compensation for the performance of services for the Committee, but shall be
				allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter I of chapter 57 of title
				5, United States Code, while away from their homes or regular places of
				business in the performance of services for the Committee. Notwithstanding
				section 1342 of title 31, United States Code, the Secretary may accept the
				voluntary and uncompensated services of members of the Committee.(2)StaffThe
				Secretary of Labor may designate such personnel as may be necessary to enable
				the Committee to perform its duties.(3)Detail of
				government employeesAny Federal Government employee, with the
				approval of the head of the appropriate Federal agency, may be detailed to the
				Committee without reimbursement, and such detail shall be without interruption
				or loss of civil service status or privilege.(4)Facilities,
				equipment, and servicesThe Secretary of Labor shall make
				available to the Committee necessary office space and furnish the Committee,
				under such arrangements respecting financing as may be appropriate, with
				necessary equipment, supplies, and services.(h)Reports(1)Interim and
				final reportsThe Committee shall prepare and submit to the
				Secretary of Labor, as well as the Committee on Health, Education, Labor, and
				Pensions of the Senate and other appropriate committees of Congress—(A)an interim report
				that summarizes the progress of the Committee, along with any interim findings,
				conclusions, and recommendations described in subsection (f); and(B)a final report
				that summarizes that progress and states final findings, conclusions, and
				recommendations described in subsection (f).(2)Preparation and
				submissionThe reports shall be prepared and submitted—(A)in the case of the
				interim report, not later than 1 year after the date on which the Committee
				first meets; and(B)in the case of the
				final report, not later than 2 years after the date on which the Committee
				first meets.(i)TerminationThe Committee shall terminate on the day
				after the date on which the Committee submits the final report.803.Public
				education campaigns about hiring individuals with disabilities(a)In
				generalNot later than 120 days after the date of enactment of
				the Workforce Investment Act of 2013, the Secretary of Labor, acting through
				the Assistant Secretary and in coordination with the Commissioner of the
				Disability Employment Services and Supports Administration, the Commissioner of
				Social Security, and the heads of other relevant Federal agencies and divisions
				of Federal agencies, shall develop and carry out public education campaigns
				that educate employers (including small businesses), employees (including
				individuals with disabilities), and members of the general public (including
				young adults) on the benefits of hiring individuals with disabilities. The
				public education campaign for employers (including small businesses) shall
				include information on—(1)the work
				opportunity credit under section 51 of the Internal Revenue Code of 1986;
				and(2)tax incentives
				available to businesses to help cover the cost of improving accessibility,
				including—(A)the disabled
				access credit under section 44 of the Internal Revenue Code of 1986; and(B)the tax deduction
				available under section 190 of the Internal Revenue Code of 1986, for expenses
				for architectural barrier removal.(b)Educational
				materialsThe public education campaigns described in subsection
				(a) shall include, as necessary, different educational materials in order to
				adequately target and educate, small businesses, employers generally,
				employees, and members of the general public, including educational materials
				on work incentives that may assist individuals with disabilities in leaving
				programs of public benefits, entering the workforce, advancing their economic
				status, and contributing to and participating more fully in their
				communities..(b)Elimination of
			 text establishing existing officeTitle I of the Department of
			 Labor Appropriations Act, 2001, as enacted into law by section 1(a)(1) of the
			 Consolidated Appropriations Act, 2001 is amended, in the matter under the
			 header salaries and
			 expenses in the matter under the header
			 Departmental
			 Management, by striking : Provided
			 further, That beginning and all that follows through
			 this purpose.(c)ReferencesA
			 reference in any other Federal law, Executive order, rule, regulation, or
			 delegation of authority, or any document of or relating to—(1)the Assistant
			 Secretary for Disability Employment Policy, shall be deemed to refer to the
			 Assistant Secretary of Disability Employment Policy, Services, and Supports;
			 and(2)the Office of
			 Disability Employment Policy, shall be deemed to refer to the Office of
			 Disability Employment Policy, Services, and Supports.JGeneral
			 provisions596.Transfer of
			 functions to Department of Labor, and savings provisions(a)DefinitionsFor
			 purposes of this section, unless otherwise provided or indicated by the
			 context—(1)the term
			 Disability Employment Services and Supports Administration means
			 the Disability Employment Services and Supports Administration of the Office of
			 Disability Employment Policy, Services, and Supports of the Department of
			 Labor;(2)the term
			 Federal agency has the meaning given to the term
			 agency by section 551(1) of title 5, United States Code;(3)the term
			 function means any duty, obligation, power, authority,
			 responsibility, right, privilege, activity, or program;(4)the term
			 office includes any office, administration, agency, institute,
			 unit, organizational entity, or component thereof; and(5)the term
			 Rehabilitation Services Administration means the Rehabilitation
			 Services Administration of the Office of Special Education and Rehabilitative
			 Services of the Department of Education.(b)Transfer of
			 functionsThere are transferred to the Disability Employment
			 Services and Supports Administration, all functions which the Commissioner of
			 the Rehabilitation Services Administration exercised before the effective date
			 of this section (including all related functions of any officer or employee of
			 that Administration) under the Rehabilitation Act of 1973 (29 U.S.C. 701 et
			 seq.), other than title VII of that Act (29 U.S.C. 796 et seq.).(c)Determinations
			 of certain functions by the office of management and budgetIf
			 necessary, the Office of Management and Budget shall make any determination of
			 the functions that are transferred under this section.(d)Personnel
			 provisions(1)AppointmentsThe
			 Commissioner of the Disability Employment Services and Supports Administration
			 may appoint and fix the compensation of such officers and employees, including
			 investigators, attorneys, and administrative law judges, as may be necessary to
			 carry out the respective functions transferred under this section. Except as
			 otherwise provided by law, such officers and employees shall be appointed in
			 accordance with the civil service laws and their compensation fixed in
			 accordance with title 5, United States Code.(2)Experts and
			 consultantsThe Commissioner of the Disability Employment
			 Services and Supports Administration may obtain the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, and
			 compensate such experts and consultants for each day (including travel time) at
			 rates not in excess of the rate of pay for level IV of the Executive Schedule
			 under section 5315 of such title. The Commissioner of the Disability Employment
			 Services and Supports Administration may pay experts and consultants who are
			 serving away from their homes or regular place of business travel expenses and
			 per diem in lieu of subsistence at rates authorized by sections 5702 and 5703
			 of such title for persons in Government service employed intermittently.(e)Delegation and
			 assignmentExcept where otherwise expressly prohibited by law or
			 otherwise provided by this section, the Commissioner of the Disability
			 Employment Services and Supports Administration may delegate any of the
			 functions transferred to the Commissioner of such Administration by this
			 section and any function transferred or granted to such Commissioner after the
			 effective date of this section to such officers and employees of such
			 Administration as the Commissioner may designate, and may authorize successive
			 redelegations of such functions as may be necessary or appropriate. No
			 delegation of functions by the Commissioner of the Disability Employment
			 Services and Supports Administration under this subsection or under any other
			 provision of this section shall relieve such Commissioner of responsibility for
			 the administration of such functions.(f)ReorganizationThe
			 Commissioner of the Disability Employment Services and Supports Administration
			 is authorized to allocate or reallocate any function transferred under this
			 section among the officers of such Administration, and to establish,
			 consolidate, alter, or discontinue such organizational entities in such
			 Administration as may be necessary or appropriate.(g)RulesThe
			 Commissioner of the Disability Employment Services and Supports Administration
			 is authorized to prescribe, in accordance with the provisions of chapters 5 and
			 6 of title 5, United States Code, such rules and regulations as that
			 Commissioner determines necessary or appropriate to administer and manage the
			 functions of that Administration.(h)Transfer and
			 allocations of appropriations and personnelExcept as otherwise
			 provided in this section, the personnel employed in connection with, and the
			 assets, liabilities, contracts, property, records, and unexpended balances of
			 appropriations, authorizations, allocations, and other funds employed, used,
			 held, arising from, available to, or to be made available in connection with
			 the functions transferred by this section, subject to section 1531 of title 31,
			 United States Code, shall be transferred to the Disability Employment Services
			 and Supports Administration. Unexpended funds transferred pursuant to this
			 subsection shall be used only for the purposes for which the funds were
			 originally authorized and appropriated.(i)Incidental
			 transfersThe Director of the Office of Management and Budget, at
			 such time or times as the Director shall provide, is authorized to make such
			 determinations as may be necessary with regard to the functions transferred by
			 this section, and to make such additional incidental dispositions of personnel,
			 assets, liabilities, grants, contracts, property, records, and unexpended
			 balances of appropriations, authorizations, allocations, and other funds held,
			 used, arising from, available to, or to be made available in connection with
			 such functions, as may be necessary to carry out the provisions of this
			 section. The Director of the Office of Management and Budget shall provide for
			 the termination of the affairs of all entities terminated by this section and
			 for such further measures and dispositions as may be necessary to effectuate
			 the purposes of this section.(j)Effect on
			 personnel(1)In
			 generalExcept as otherwise provided by this section, the
			 transfer pursuant to this section of full-time personnel (except special
			 Government employees) and part-time personnel holding permanent positions shall
			 not cause any such employee to be separated or reduced in grade or compensation
			 for 1 year after the date of transfer of such employee under this
			 section.(2)Executive
			 schedule positionsExcept as otherwise provided in this section,
			 any person who, on the day preceding the effective date of this section, held a
			 position compensated in accordance with the Executive Schedule prescribed in
			 chapter 53 of title 5, United States Code, and who, without a break in service,
			 is appointed in the Disability Employment Services and Supports Administration
			 to a position having duties comparable to the duties performed immediately
			 preceding such appointment shall continue to be compensated in such new
			 position at not less than the rate provided for such previous position, for the
			 duration of the service of such person in such new position.(3)Termination of
			 certain positionsPositions whose incumbents are appointed by the
			 President, by and with the advice and consent of the Senate, the functions of
			 which are transferred by this section, shall terminate on the effective date of
			 this section.(k)Savings
			 provisions(1)Continuing
			 effect of legal documentsAll orders, determinations, rules,
			 regulations, permits, agreements, grants, contracts, certificates, licenses,
			 registrations, privileges, and other administrative actions—(A)which have been
			 issued, made, granted, or allowed to become effective by the President, any
			 Federal agency or official thereof, or by a court of competent jurisdiction, in
			 the performance of functions which are transferred under this section;
			 and(B)which are in
			 effect at the time this section takes effect, or were final before the
			 effective date of this section and are to become effective on or after the
			 effective date of this section,shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with law by the President, the
			 Commissioner of the Disability Employment Services and Supports Administration
			 or other authorized official, a court of competent jurisdiction, or by
			 operation of law.(2)Proceedings not
			 affectedThe provisions of this section shall not affect any
			 proceedings, including notices of proposed rulemaking, or any application for
			 any license, permit, certificate, or financial assistance pending before the
			 Rehabilitation Services Administration at the time this section takes effect,
			 with respect to functions transferred by this section but such proceedings and
			 applications shall be continued. Orders shall be issued in such proceedings,
			 appeals shall be taken therefrom, and payments shall be made pursuant to such
			 orders, as if this section had not been enacted, and orders issued in any such
			 proceedings shall continue in effect until modified, terminated, superseded, or
			 revoked by a duly authorized official, by a court of competent jurisdiction, or
			 by operation of law. Nothing in this paragraph shall be deemed to prohibit the
			 discontinuance or modification of any such proceeding under the same terms and
			 conditions and to the same extent that such proceeding could have been
			 discontinued or modified if this section had not been enacted.(3)Suits not
			 affectedThe provisions of this section shall not affect suits
			 commenced (with respect to functions transferred under this section) before the
			 effective date of this section, and in all such suits, proceedings shall be
			 had, appeals taken, and judgments rendered in the same manner and with the same
			 effect as if this section had not been enacted.(4)Nonabatement of
			 actionsNo suit, action, or other proceeding commenced by or
			 against the Rehabilitation Services Administration (with regard to functions
			 transferred under this section), or by or against any individual in the
			 official capacity of such individual as an officer of the Rehabilitation
			 Services Administration (with regard to functions transferred under this
			 section), shall abate by reason of the enactment of this section.(5)Administrative
			 actions relating to promulgation of regulationsAny
			 administrative action relating to the preparation or promulgation of a
			 regulation by the Rehabilitation Services Administration (with regard to
			 functions transferred under this section) may be continued by the Disability
			 Employment Services and Supports Administration with the same effect as if this
			 section had not been enacted.(l)SeparabilityIf
			 a provision of this section or its application to any person or circumstance is
			 held invalid, neither the remainder of this section nor the application of the
			 provision to other persons or circumstances shall be affected.(m)ReferencesA
			 reference in any other Federal law, Executive order, rule, regulation, or
			 delegation of authority, or any document of or relating to—(1)the Commissioner
			 of the Rehabilitation Services Administration (with regard to functions
			 transferred under this section), shall be deemed to refer to the Commissioner
			 of the Disability Employment Services and Supports Administration; and(2)the Rehabilitation
			 Services Administration (with regard to functions transferred under this
			 section), shall be deemed to refer to the Disability Employment Services and
			 Supports Administration.(n)Additional
			 conforming amendments(1)Recommended
			 legislationAfter consultation with the appropriate committees of
			 Congress and the Director of the Office of Management and Budget, the
			 Commissioner of the Disability Employment Services and Supports Administration
			 shall prepare and submit to Congress recommended legislation containing
			 technical and conforming amendments to reflect the changes made by this
			 section.(2)Submission to
			 congressNot later than 180 days after the effective date of this
			 section, the Commissioner of the Disability Employment Services and Supports
			 Administration shall submit the recommended legislation referred to under
			 paragraph (1).(o)TransitionThe
			 Commissioner of the Disability Employment Services and Supports Administration
			 is authorized to utilize—(1)the services of
			 such officers, employees, and other personnel of the Rehabilitation Services
			 Administration with regard to functions transferred under this section;
			 and(2)funds appropriated
			 to such functions,for such
			 period of time as may reasonably be needed to facilitate the orderly
			 implementation of this section.(p)Interim
			 LeadershipUntil the date on which the Commissioner of the
			 Disability Employment Services and Supports Administration takes office, the
			 Secretary of Labor may exercise any authority of that Administration.597.Transfer of
			 functions to Department of Health and Human Services, and savings
			 provisions(a)Independent
			 Living Administration(1)DefinitionsFor
			 purposes of this subsection, unless otherwise provided or indicated by the
			 context—(A)the terms
			 Disability Employment Services and Supports Administration,
			 function, and Rehabilitation Services Administration
			 have the meanings given the terms in section 596; and(B)the term
			 Independent Living Administration means the Independent Living
			 Administration of the Administration for Community Living of the Department of
			 Health and Human Services.(2)Transfer of
			 functionsThere are transferred to the Independent Living
			 Administration, all functions which the Commissioner of the Rehabilitation
			 Services Administration exercised before the effective date of this section
			 (including all related functions of any officer or employee of that
			 Administration) under title VII of the Rehabilitation Act of 1973 (29 U.S.C.
			 796 et seq.).(3)Determinations
			 of certain functions by the office of management and budgetIf
			 necessary, the Office of Management and Budget shall make any determination of
			 the functions that are transferred under paragraph (2).(4)Administrative
			 matters(A)In
			 generalExcept as provided in subparagraph (B), subsections (d)
			 through (o) of section 596—(i)shall apply to the
			 Rehabilitation Services Administration; and(ii)shall apply to
			 the Independent Living Administration and the Director of that Administration
			 in the same manner and to the same extent as those subsections apply to the
			 Disability Employment Services and Supports Administration and the Commissioner
			 of that Administration.(B)References to
			 transfersFor purposes of applying those subsections under
			 subparagraph (A), references in those subsections to a transfer shall be
			 considered to refer to a transfer under paragraph (2) or a corresponding
			 provision of this subsection.(5)Interim
			 LeadershipUntil the date on which the Director of the
			 Independent Living Administration takes office, the Secretary of Health and
			 Human Services may exercise any authority of that Administration.(b)National
			 Institute on Disability, Independent Living, and Rehabilitation
			 Research(1)DefinitionsFor
			 purposes of this subsection, unless otherwise provided or indicated by the
			 context—(A)the terms
			 Disability Employment Services and Supports Administration,
			 function, and Rehabilitation Services Administration
			 have the meanings given the terms in section 596;(B)the term
			 NIDILRR means the National Institute on Disability, Independent
			 Living, and Rehabilitation Research of the Administration for Community Living
			 of the Department of Health and Human Services; and(C)the term
			 NIDRR means the National Institute on Disability and
			 Rehabilitation Research of the Office of Special Education and Rehabilitative
			 Services of the Department of Education.(2)Transfer of
			 functionsThere are transferred to the NIDILRR, all functions
			 which the Director of the NIDRR exercised before the effective date of this
			 section (including all related functions of any officer or employee of the
			 NIDRR).(3)Determinations
			 of certain functions by the office of management and budgetIf
			 necessary, the Office of Management and Budget shall make any determination of
			 the functions that are transferred under paragraph (2).(4)Administrative
			 matters(A)In
			 generalExcept as provided in subparagraph (B), subsections (d)
			 through (o) of section 596—(i)shall apply to the
			 NIDRR and the Director of the NIDRR in the same manner and to the same extent
			 as those subsections apply to the Rehabilitation Services Administration and
			 the Commissioner of that Administration; and(ii)shall apply to
			 the NIDILRR and the Director of the NIDILRR in the same manner and to the same
			 extent as those subsections apply to the Disability Employment Services and
			 Supports Administration and the Commissioner of that Administration.(B)References to
			 transfersFor purposes of applying those subsections under
			 subparagraph (A), references in those subsections to a transfer shall be
			 considered to refer to a transfer under paragraph (2) or a corresponding
			 provision of this subsection.598.Table of
			 contentsThe table of contents
			 in section 1(b) is amended—(1)by striking the
			 item relating to section 12 and inserting the following:Sec. 12. Administration by the
				Secretary of Labor.Sec. 12A. Administration by the
				Secretary of Health and Human
				Services.;(2)by striking the
			 item relating to section 14 and inserting the following:Sec. 14. Evaluation by the
				Secretary of Labor.Sec. 14A. Evaluation by the
				Secretary of Health and Human
				Services.;(3)by striking the
			 item relating to section 109 and inserting the following:Sec. 109. Training and services
				for employers.;
				  (4)by inserting after
			 the item relating to section 112 the following:Sec. 113. Additional technical
				assistance.Sec. 114. Pre-employment
				transition
				services.;(5)by striking the
			 item relating to section 202 and inserting the following:Sec. 202. National Institute on
				Disability, Independent Living, and Rehabilitation
				Research.;(6)by striking the
			 item relating to section 205 and inserting the following:Sec. 205. Disability,
				Independent Living, and Rehabilitation Research Advisory Council.Sec. 206. Definition of covered
				school.;(7)by inserting after
			 the item relating to section 509 the following:Sec. 510. Establishment of
				standards for accessible medical diagnostic equipment.Sec. 511. Employment of
				individuals with significant disabilities at a subminimum
				wage.;(8)by striking the
			 items relating to part B of title VI and inserting the following:Part B—Supported employment
				servicesSec. 621. Purpose.Sec. 622. Allotments.Sec. 623. Availability of
				services.Sec. 624. Eligibility.Sec. 625. State plan.Sec. 626. Restriction.Sec. 627. Savings provision.Sec. 628. Authorization of
				appropriations.;(9)in the items
			 relating to title VII—(A)(i)by inserting after the
			 item relating to section 701 the following:Sec. 701A. Independent Living
				Administration.;
				  and(ii)by striking the item relating to
			 section 706 and inserting the following:Sec. 706. Responsibilities of
				the ILA
				Director.;(B)by inserting after
			 the item relating to section 711 the following:Sec. 711A. Training and
				technical
				assistance.;and(C)by striking the
			 items relating to sections 752 and 753 and inserting the following:Sec. 752. Training and
				technical assistance.Sec. 753. Program of
				grants.Sec. 754. Authorization of
				appropriations.;
				  and(10)by adding at the
			 end the following:TITLE VIII—INCREASING EMPLOYMENT
				OPPORTUNITIES FOR INDIVIDUALS WITH DISABILITIESSec. 801. Office of Disability
				Employment Policy, Services, and Supports.Sec. 802. Advisory Committee on
				Increasing Competitive Integrated Employment for Individuals with
				Disabilities.Sec. 803. Public education
				campaigns about hiring individuals with
				disabilities..VIGeneral
			 provisionsAWorkforce
			 investment601.Privacy(a)Section 444 of
			 the General Education Provisions ActNothing in this Act shall be
			 construed to supersede the privacy protections afforded parents and students
			 under section 444 of the General Education Provisions Act (20 U.S.C.
			 1232g).(b)Prohibition on
			 Development of National Database(1)In generalNothing in this Act shall be construed to
			 permit the development of a national database of personally identifiable
			 information on individuals receiving services under title II.(2)LimitationNothing in paragraph (1) shall be construed
			 to prevent the proper administration of national programs under subtitles C and
			 D of title II or to carry out program management activities consistent with
			 title II.602.Buy-American requirements(a)Compliance with
			 buy american actNone of the funds made available under title II
			 or III or under the Wagner-Peyser Act (29 U.S.C. 49 et seq.) may be expended by
			 an entity unless the entity agrees that in expending the funds the entity will
			 comply with sections 8301 through 8303 of title 41, United States Code
			 (commonly known as the Buy American Act).(b)Sense of the
			 congress; requirement regarding notice(1)Purchase of
			 american-made equipment and productsIn the case of any equipment
			 or product that may be authorized to be purchased with financial assistance
			 provided using funds made available under title II or III or under the
			 Wagner-Peyser Act (29 U.S.C. 49 et seq.), it is the sense of Congress that
			 entities receiving the assistance should, in expending the assistance, purchase
			 only American-made equipment and products.(2)Notice to
			 recipients of assistanceIn providing financial assistance using
			 funds made available under title II or III or under the Wagner-Peyser Act, the
			 head of each Federal agency shall provide to each recipient of the assistance a
			 notice describing the statement made in paragraph (1) by Congress.(c)Prohibition of
			 contracts with persons falsely labeling products as made in
			 americaIf it has been finally determined by a court or Federal
			 agency that any person intentionally affixed a label bearing a Made in
			 America inscription, or any inscription with the same meaning, to any
			 product sold in or shipped to the United States that is not made in the United
			 States, the person shall be ineligible to receive any contract or subcontract
			 made with funds made available under title II or III or under the Wagner-Peyser
			 Act (29 U.S.C. 49 et seq.), pursuant to the debarment, suspension, and
			 ineligibility procedures described in sections 9.400 through 9.409 of title 48,
			 Code of Federal Regulations, as such sections were in effect on August 7, 1998,
			 or pursuant to any successor regulations.603.Transition
			 provisions(a)Workforce
			 development systemsThe Secretary of Labor and the Secretary of
			 Education shall take such actions as the Secretaries determine to be
			 appropriate to provide for the orderly transition from any authority under the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) to any authority
			 under title I. Such actions shall include the provision of guidance related to
			 unified state planning and the performance accountability system described
			 under such title.(b)Workforce
			 investment activitiesThe Secretary of Labor shall take such
			 actions as the Secretary determines to be appropriate to provide for the
			 orderly transition from any authority under the Workforce Investment Act of
			 1998 to any authority under title II.(c)Adult education
			 and literacy programsThe Secretary of Education shall take such
			 actions as the Secretary determines to be appropriate to provide for the
			 orderly transition from any authority under the Adult Education and Family
			 Literacy Act (20 U.S.C. 9201 et seq.), as in effect on the day before the date
			 of enactment of this Act, to any authority under the Adult Education and Family
			 Literacy Act, as amended by this Act.(d)Employment
			 services activitiesThe Secretary of Labor shall take such
			 actions as the Secretary determines to be appropriate to provide for the
			 orderly transition from any authority under the Wagner-Peyser Act (29 U.S.C. 49
			 et seq.), as in effect on the day before the date of enactment of this Act, to
			 any authority under the Wagner-Peyser Act, as amended by this Act.(e)Vocational
			 rehabilitation programsThe Secretary of Education shall take
			 such actions as the Secretary determines to be appropriate to provide for the
			 orderly transition from any authority under the Rehabilitation Act of 1973 (29
			 U.S.C. 701 et seq.), as in effect on the day before the date of enactment of
			 this Act, to any authority under the Rehabilitation Act of 1973, as amended by
			 this Act.(f)Regulations(1)Proposed
			 regulationsNot later than 180 days after the date of enactment
			 of this Act, the Secretary of Labor and the Secretary of Education, as
			 appropriate, shall develop and publish in the Federal Register proposed
			 regulations relating to the transition to, and implementation of, this
			 Act.(2)Final
			 regulationsNot later than 18 months after the date of enactment
			 of this Act, the Secretary of Labor and the Secretary of Education, as
			 appropriate, shall develop and publish in the Federal Register final
			 regulations relating to the transition to, and implementation of, this
			 Act.(g)Expenditure of
			 funds during transition(1)In
			 generalSubject to paragraph (2) and in accordance with
			 regulations developed under subsection (f), States, grant recipients,
			 administrative entities, and other recipients of financial assistance under the
			 Workforce Investment Act of 1998 may expend funds received under such Act,
			 prior to July 1, 2015, in order to plan and implement programs and activities
			 authorized under this Act.(2)Additional
			 requirementsNot more than 2 percent of any allotment to any
			 State from amounts appropriated under the Workforce Investment Act of 1998 for
			 fiscal year 2014 may be made available to carry out activities authorized under
			 paragraph (1) and not less than 50 percent of any amount used to carry out
			 activities authorized under paragraph (1) shall be made available to local
			 entities for the purposes of the activities described in such paragraph.604.Effective
			 dates(a)In
			 generalExcept as otherwise
			 provided in this Act, this Act, and the amendments made by this Act, take
			 effect on the date of enactment of this Act.(b)Effective date
			 for workforce development performance accountability systemThe requirements of section 131 shall apply
			 beginning on the first day of the second full program year after the date of
			 enactment of this Act.BAmendments to
			 other laws611.Repeal of the
			 Workforce Investment Act of 1998(a)Youth
			 opportunity grantsSection
			 169 of the Workforce Investment Act of 1998 (29 U.S.C. 2914) is
			 repealed.(b)Twenty-First
			 Century Workforce CommissionSubtitle C of title III of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2701 note) is repealed.(c)Workforce
			 Investment Act of 1998The
			 Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) is repealed.612.Preparation and
			 submission of conforming amendments(a)PreparationAfter
			 consultation with the appropriate committees of Congress and the Director of
			 the Office of Management and Budget, the Secretary of Labor and the Secretary
			 of Education, as appropriate, shall prepare recommended legislation containing
			 technical and conforming amendments to reflect the changes made by titles I
			 through V.(b)Submission to
			 CongressNot later than 6 months after the date of enactment of
			 this Act, the Secretary of Labor and the Secretary of Education, as
			 appropriate, shall submit to Congress the recommended legislation referred to
			 in subsection (a).613.Workforce
			 investment references and conforming amendments(a)Workforce
			 Investment Act of 1998 referencesExcept as otherwise specified, a reference
			 in a Federal law to a provision of the Workforce Investment Act of 1998 (29
			 U.S.C. 2801 et seq.) shall be deemed to refer to the corresponding provision of
			 this Act.(b)Wagner-Peyser
			 Act referencesExcept as otherwise specified, a reference in a
			 Federal law to a provision of the Wagner-Peyser Act (29 U.S.C. 49 et seq.)
			 shall be deemed to refer to the corresponding provision of such Act, as amended
			 by this Act.614.Disability-related
			 references and conforming amendmentsExcept as otherwise specified, a reference
			 in a Federal law to a provision of the Rehabilitation Act of 1973 (29 U.S.C.
			 701 et seq.) shall be deemed to refer to the corresponding provision of such
			 Act, as amended by this Act.1.Short
		title; table of contents(a)Short
		titleThis Act may be cited as the Workforce Investment Act of
		2013.(b)Table of
		contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of
		  contents.Sec. 2. Purposes.TITLE
		  I—System alignment and innovationSec. 101. Definitions.Subtitle A—Workforce boards and plansChapter 1—State provisionsSec. 111. State workforce development boards.Sec. 112. Unified State plan.Sec. 113. Combined State plan.Chapter 2—Local provisionsSec. 116. Local workforce development areas.Sec. 117. Local workforce development boards.Sec. 118. Local plan.Chapter 3—General ProvisionsSec. 121. Qualifications for directors.Sec. 122. Funding of State and local boards.Subtitle B—Workforce development performance accountability
		  systemSec. 131. Performance accountability system.Subtitle C—Workforce innovation and replication
		  grantsSec. 141. Purposes.Sec. 142. Workforce innovation and replication
		  grants.Sec. 143. Youth innovation and replication grants.Sec. 144. Interagency agreement.TITLE II—Workforce investment and related
		  activitiesSubtitle A—DefinitionSec. 201. Definition.Subtitle B—Workforce investment activities
		  and providersSec. 211. Purpose.Chapter 1—Workforce investment activities
		  providersSec. 221. Establishment of one-stop delivery
		  systems.Sec. 222. Identification of eligible providers
		  of training services.Sec. 223. Eligible providers of youth
		  workforce investment activities.Chapter 2—Youth workforce investment
		  activitiesSec. 226. General authorization.Sec. 227. State allotments.Sec. 228. Within State
		  allocations.Sec. 229. Use of funds for youth workforce
		  investment activities.Chapter 3—Adult and dislocated worker
		  employment and training activitiesSec. 231. General authorization.Sec. 232. State allotments.Sec. 233. Within State
		  allocations.Sec. 234. Use of funds for employment and
		  training activities.Chapter 4—General workforce investment
		  provisionsSec. 236. Authorization of
		  appropriations.Subtitle C—Job CorpsSec. 241. Purposes.Sec. 242. Definitions.Sec. 243. Establishment.Sec. 244. Individuals eligible for the Job
		  Corps.Sec. 245. Recruitment, screening, selection,
		  and assignment of enrollees.Sec. 246. Enrollment.Sec. 247. Job Corps centers.Sec. 248. Program activities.Sec. 249. Counseling and job
		  placement.Sec. 250. Support.Sec. 251. Operating plan.Sec. 252. Standards of conduct.Sec. 253. Community participation.Sec. 254. Industry councils.Sec. 255. Advisory committees.Sec. 256. Experimental, research, and
		  demonstration projects.Sec. 257. Application of provisions of Federal
		  law.Sec. 258. Special provisions.Sec. 259. Management information.Sec. 260. General provisions.Sec. 261. Job Corps oversight and reporting.Sec. 262. Authorization of appropriations.Subtitle D—National programsSec. 266. Native American
		  programs.Sec. 267. Migrant and seasonal farmworker
		  programs.Sec. 268. Veterans’ workforce investment
		  programs.Sec. 269. Technical assistance.Sec. 270. Evaluations and
		  research.Sec. 271. National dislocated worker
		  grants.Sec. 272. YouthBuild program.Sec. 273. Authorization of
		  appropriations.Subtitle E—AdministrationSec. 281. Requirements and
		  restrictions.Sec. 282. Prompt allocation of
		  funds.Sec. 283. Monitoring.Sec. 284. Fiscal controls;
		  sanctions.Sec. 285. Reports; recordkeeping;
		  investigations.Sec. 286. Administrative
		  adjudication.Sec. 287. Judicial review.Sec. 288. Nondiscrimination.Sec. 289. Secretarial administrative
		  authorities and responsibilities.Sec. 290. Workforce flexibility
		  plans.Sec. 291. State legislative
		  authority.Sec. 292. Transfer of Federal equity in State
		  employment security agency real property to the States.Sec. 293. Continuation of State activities and
		  policies.Sec. 294. General program
		  requirements.TITLE III—Adult education and
		  literacySec. 301. Short title.Sec. 302. Purpose.Sec. 303. Definitions.Sec. 304. Home schools.Sec. 305. Rule of construction regarding
		  postsecondary transition and concurrent enrollment activities.Sec. 306. Authorization of
		  appropriations.Subtitle A—Federal provisions Sec. 311. Reservation of funds; grants to
		  eligible agencies; allotments.Sec. 312. Performance accountability
		  system.Subtitle B—State provisionsSec. 321. State administration.Sec. 322. State distribution of funds;
		  matching requirement.Sec. 323. State leadership
		  activities.Sec. 324. State plan.Sec. 325. Programs for corrections education
		  and other institutionalized individuals.Subtitle C—Local provisionsSec. 331. Grants and contracts for eligible
		  providers.Sec. 332. Local application.Sec. 333. Local administrative cost
		  limits.Subtitle D—General provisionsSec. 341. Administrative
		  provisions.Sec. 342. National leadership
		  activities.Sec. 343. Integrated English literacy and
		  civics education.TITLE IV—Amendments to the Wagner-Peyser
		  ActSec. 401. Employment service
		  offices.Sec. 402. Definitions.Sec. 403. Federal and State employment service
		  offices.Sec. 404. Allotment of sums.Sec. 405. Use of sums.Sec. 406. State plan.Sec. 407. Performance measures.Sec. 408. Pilot projects.Sec. 409. Workforce and labor market
		  information system.TITLE V—Amendments to the Rehabilitation Act of 1973Subtitle A—Introductory ProvisionsSec. 501. References.Sec. 502. Findings, purpose, policy.Sec. 503. Disability Employment Services and Supports Administration.Sec. 504. Definitions.Sec. 505. Administration of the Act.Sec. 506. Reports.Sec. 507. Evaluation and information.Sec. 508. Carryover.Sec. 509. Traditionally underserved populations.Subtitle B—Vocational rehabilitation servicesSec. 511. Declaration of policy; authorization of appropriations.Sec. 512. State plans.Sec. 513. Eligibility and individualized plan for employment.Sec. 514. Vocational rehabilitation services.Sec. 515. State Rehabilitation Council.Sec. 516. Evaluation standards and performance indicators.Sec. 517. Monitoring and review.Sec. 518. Training and services for employers.Sec. 519. State allotments.Sec. 520. Payments to States.Sec. 521. Client assistance program.Sec. 522. Technical assistance for quality services.Sec. 523. Pre-employment transition services.Sec. 524. American Indian vocational rehabilitation services.Sec. 525. Vocational rehabilitation services client information.Sec. 526. GAO study on interaction with the Ticket to Work and Self-Sufficiency Program.Subtitle C—Research and TrainingSec. 531. Purpose.Sec. 532. Authorization of appropriations.Sec. 533. National Institute on Disability, Independent Living, and Rehabilitation Research.Sec. 534. Interagency committee.Sec. 535. Research and other covered activities.Sec. 536. Disability, Independent Living, and Rehabilitation Research Advisory Council.Sec. 537. Definition of covered school.Subtitle D—Professional Development and Special Projects and DemonstrationSec. 541. Purpose; training.Sec. 542. Demonstration, training, and technical assistance programs.Sec. 543. Migrant and seasonal farmworkers.Sec. 544. Recreational programs.Subtitle E—National Council on DisabilitySec. 551. Establishment.Sec. 552. Report.Sec. 553. Authorization of appropriations.Subtitle F—Rights and advocacySec. 556. Interagency Committee, Board, and Council.Sec. 557. Protection and advocacy of individual rights.Sec. 558. Employment of individuals with disabilities at wages below minimum wage.Subtitle G—Employment Opportunities for Individuals With Disabilities Sec. 561. Projects With Industry.Sec. 562. Authorization of appropriations.Sec. 563. Supported employment services.Subtitle H—Independent Living Services and Centers for Independent LivingChapter 1—Individuals with significant disabilitiesSUBCHAPTER A—General provisionsSec. 571. Purpose.Sec. 572. Independent Living Administration.Sec. 573. Definitions.Sec. 574. State plan.Sec. 575. Statewide Independent Living Council.Sec. 575A. Responsibilities of the ILA Director.SUBCHAPTER B—Independent living servicesSec. 576. Administration.SUBCHAPTER C—Centers for independent livingSec. 581. Program authorization.Sec. 582. Centers.Sec. 583. Standards and assurances.Sec. 584. Authorization of appropriations.Chapter 2—Independent Living Services for Older Individuals who are BlindSec. 586. Independent living services for older individuals who are blind.Sec. 587. Program of grants.Sec. 588. Independent living services for older individuals who are blind authorization of appropriations.Subtitle I—Increasing employment opportunities for individuals with disabilitiesSec. 591. Disability employment.Subtitle J—General provisionsSec. 596. Transfer of functions to Department of Labor, and savings provisions.Sec. 597. Transfer of functions to Department of Health and Human Services, and savings provisions.Sec. 598. Table of contents.TITLE VI—General provisionsSubtitle A—Workforce investmentSec. 601. Privacy.Sec. 602. Buy-American
		  requirements.Sec. 603. Transition provisions.Sec. 604. Reduction of reporting burdens and
		  requirements.Sec. 605. Effective dates.Subtitle B—Amendments to other
		  lawsSec. 611. Repeal of the Workforce Investment
		  Act of 1998.Sec. 612. Conforming amendments.Sec. 613. References.2.PurposesThe purposes of this Act are the
		following:(1)To
		increase, for individuals in the United States, particularly those individuals
		with barriers to employment, access to and opportunities for the employment,
		education, training, and support services they need to succeed in the labor
		market.(2)To
		support the alignment of workforce investment, education, and economic
		development systems in support of a comprehensive, accessible, and high-quality
		workforce development system in the United States.(3)To
		improve the quality and labor market relevance of workforce investment,
		education, and economic development efforts to provide America's workers with
		the skills and credentials necessary to secure and advance in employment with
		family-sustaining wages and to provide America's employers with the skilled
		workers the employers need to succeed in a global economy.(4)To
		promote improvement in the structure of and delivery of services through the
		United States workforce development system to better address the employment and
		skill needs of—(A)workers and
		jobseekers; and(B)employers.(5)To increase the
		prosperity of workers and employers in the United States, the economic growth
		of communities, regions, and States, and the global competitiveness of the
		United States.ISystem
		alignment and innovation101.DefinitionsIn this Act, and the core program provisions
		that are not in this Act, except as otherwise expressly provided:(1)AdultExcept
		as otherwise specified in section 232, the term adult means an
		individual who is age 18 or older.(2)Adult
		education; adult education and literacy activitiesThe terms
		adult education and adult education and literacy
		activities have the meanings given the terms in section 303.(3)Area career and
		technical education schoolThe term area career and
		technical education school has the meaning given the term in section 3
		of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
		2302).(4)Basic skills
		deficientThe term basic skills deficient means,
		with respect to an individual—(A)who is a youth,
		that the individual has English reading, writing, or computing skills at or
		below the 8th grade level on a generally accepted standardized test; or(B)who is a youth or
		adult, that the individual is unable to compute or solve problems, or read,
		write, or speak English, at a level necessary to function on the job, in the
		individual's family, or in society.(5)Career and
		technical educationThe term career and technical
		education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical
		Education Act of 2006 (20 U.S.C. 2302).(6)Career
		pathway(A)In
		generalThe term career pathway means a set of
		rigorous, engaging, and high-quality education, training, and other services to
		prepare individuals to meet a set of career-related objectives as referenced in
		subparagraph (C).(B)ServicesThe
		services referred to in subparagraph (A) shall be—(i)aligned
		with the skill needs of industries in the State or regional economy involved;
		and(ii)designed to
		increase an individual's educational and skill attainment, and improve the
		individual's employment outcomes and ability to meet career-related objectives,
		by—(I)preparing
		individuals for the full range of secondary or postsecondary education options,
		including apprenticeships registered under the Act of August 16, 1937 (commonly
		known as the National Apprenticeship Act; 50 Stat. 664, chapter
		663; 29 U.S.C. 50 et seq.) (referred to individually in this Act as an
		apprenticeship, except in section 272);(II)including
		counseling to support individuals in achieving their education and career
		goals;(III)including, as
		appropriate for an individual, education offered concurrently with and in the
		same context as workforce preparation activities and training for a specific
		occupation or occupational cluster; and(IV)organizing
		education, training, and other services to meet the particular needs of the
		individual in a manner that accelerates the educational and career advancement
		of the individual to the extent practicable.(C)ObjectivesThe
		objectives referred to in subparagraph (A) include—(i)enabling a worker
		to attain a secondary school diploma or its recognized equivalent, and at least
		1 recognized postsecondary credential; and(ii)helping a worker
		enter or advance within a specific occupation or occupational cluster.(7)Career
		planningThe term career planning means the
		provision of a client-centered approach in the delivery of services,
		designed—(A)to prepare and
		coordinate comprehensive employment plans, such as service strategies, for
		participants to ensure access to necessary workforce investment activities and
		supportive services, using, where feasible, computer-based technologies;
		and(B)to provide job,
		education, and career counseling, as appropriate during program participation
		and after job placement.(8)Chief elected
		officialThe term chief elected official
		means—(A)the chief elected
		executive officer of a unit of general local government in a local area;
		and(B)in a case in
		which a local area includes more than 1 unit of general local government, the
		individuals designated under the agreement described in section
		117(c)(1)(B).(9)Community-based
		organizationThe term community-based organization
		means a private nonprofit organization (which may include a faith-based
		organization), that is representative of a community or a significant segment
		of a community and that has demonstrated expertise and effectiveness in the
		field of workforce development.(10)Competitive
		integrated employmentThe term competitive integrated
		employment has the meaning given the term in section 7 of the
		Rehabilitation Act of 1973 (29 U.S.C. 705), for individuals with
		disabilities.(11)Core
		programThe term core programs means a program
		authorized under a core program provision.(12)Core program
		provisionThe term core program provision
		means—(A)chapters 2 and 3
		of subtitle B of title II (relating to youth workforce investment activities
		and adult and dislocated worker employment and training activities);(B)title III
		(relating to adult education and literacy activities);(C)sections 1
		through 13 of the Wagner-Peyser Act (29 U.S.C. 49 et seq.) (relating to
		employment services); and(D)title I of the
		Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or
		part C of that title (29 U.S.C. 732, 741) (relating to vocational
		rehabilitation services).(13)Customized
		trainingThe term customized training means
		training—(A)that is designed
		to meet the specific requirements of an employer (including a group of
		employers);(B)that is conducted
		with a commitment by the employer to employ an individual upon successful
		completion of the training; and(C)for which the
		employer pays—(i)a
		significant portion of the cost of training, as determined by the local board
		involved, taking into account the size of the employer and such other factors
		as the local board determines to be appropriate, which may include the number
		of employees participating in training, wage and benefit levels of those
		employees (at present and anticipated upon completion of the training),
		relation of the training to the competitiveness of a participant, and other
		employer-provided training and advancement opportunities; and(ii)in the
		case of customized training (as defined in subparagraphs (A) and (B)) involving
		an employer located in multiple local areas in the State, a significant portion
		of the cost of the training, as determined by the Governor of the State, taking
		into account the size of the employer and such other factors as the Governor
		determines to be appropriate.(14)Dislocated
		workerThe term dislocated worker means an
		individual who—(A)(i)has been terminated or
		laid off, or who has received a notice of termination or layoff, from
		employment;(ii)(I)is eligible for or has
		exhausted entitlement to unemployment compensation; or(II)has been employed for a duration
		sufficient to demonstrate, to the appropriate entity at a one-stop center
		referred to in section 221(e), attachment to the workforce, but is not eligible
		for unemployment compensation due to insufficient earnings or having performed
		services for an employer that were not covered under a State unemployment
		compensation law; and(iii)is unlikely to return to a
		previous industry or occupation;(B)(i)has been terminated or
		laid off, or has received a notice of termination or layoff, from employment as
		a result of any permanent closure of, or any substantial layoff at, a plant,
		facility, or enterprise;(ii)is employed at a facility at which
		the employer has made a general announcement that such facility will close
		within 180 days; or(iii)for purposes of eligibility to
		receive services other than training services described in section 234(c)(4),
		intensive services described in section 234(c)(3), or supportive services, is
		employed at a facility at which the employer has made a general announcement
		that such facility will close;(C)was self-employed
		(including employment as a farmer, a rancher, or a fisherman) but is unemployed
		as a result of general economic conditions in the community in which the
		individual resides or because of natural disasters;(D)is a displaced
		homemaker; or(E)(i)is the spouse of a
		member of the Armed Forces on active duty (as defined in section 101(d)(1) of
		title 10, United States Code), and who has experienced a loss of employment as
		a direct result of relocation to accommodate a permanent change in duty station
		of such member; or(ii)is the spouse of a member of the
		Armed Forces on active duty and who meets the criteria described in paragraph
		(15)(B).(15)Displaced
		homemakerThe term displaced homemaker means an
		individual who has been providing unpaid services to family members in the home
		and who—(A)(i)has been dependent on
		the income of another family member but is no longer supported by that
		income;(ii)is the dependent spouse of a
		member of the Armed Forces on active duty (as defined in section 101(d)(1) of
		title 10, United States Code) and whose family income is significantly reduced
		because of a deployment (as defined in section 991(b) of title 10, United
		States Code, or pursuant to paragraph (4) of such section), a call or order to
		active duty pursuant to a provision of law referred to in section 101(a)(13)(B)
		of title 10, United States Code, a permanent change of station, or the
		service-connected (as defined in section 101(16) of title 38, United States
		Code) death or disability of the member; or(iii)is a parent whose youngest
		dependent child will become ineligible to receive assistance under part A of
		title IV of the Social Security Act (42 U.S.C. 601 et seq.) not later than 2
		years after the date on which the parent applies for assistance under such
		title; and(B)is unemployed or
		underemployed and is experiencing difficulty in obtaining or upgrading
		employment.(16)Economic
		development agencyThe term economic development
		agency includes a local planning or zoning commission or board, a
		community development agency, and another local agency or institution
		responsible for regulating, promoting, or assisting in local economic
		development.(17)Economic
		self-sufficiencyThe term economic self-sufficiency
		means economic self-sufficiency within the meaning of subsections
		(a)(3)(A)(xii) and (d)(1)(A)(xii) of section 234.(18)Eligible
		youthExcept as provided in subtitles C and D of title II, the
		term eligible youth means an in-school youth or out-of-school
		youth.(19)Employment and
		training activityThe term employment and training
		activity means an activity described in section 234 that is carried out
		for an adult or dislocated worker.(20)English
		language acquisition programThe term English language
		acquisition program has the meaning given the term in section
		303.(21)English
		language learnerThe term English language learner
		has the meaning given the term in section 303.(22)GovernorThe
		term Governor means the chief executive of a State or an outlying
		area.(23)In-demand
		industry sector or occupation(A)In
		generalThe term in-demand industry sector or
		occupation means—(i)an
		industry sector that has a substantial current or potential impact (including
		through jobs that lead to economic self-sufficiency and opportunities for
		advancement) on the State, regional, or local economy, as appropriate, and that
		contributes to the growth or stability of other supporting businesses, or the
		growth of other industry sectors; or(ii)an
		occupation that currently has or is projected to have a number of positions
		(including positions that lead to economic self-sufficiency and opportunities
		for advancement) in an industry sector so as to have a significant impact on
		the State, regional, or local economy, as appropriate.(B)DeterminationThe
		determination of whether an industry sector or occupation is in-demand under
		this paragraph shall be made by the State board or local board, as appropriate,
		using State and regional business and labor market projections, including the
		use of labor market information.(24)Individual
		with a barrier to employmentThe term individual with a
		barrier to employment means a member of 1 or more of the following
		populations:(A)Displaced
		homemakers.(B)Low-income
		individuals.(C)Indians, Alaska
		Natives, and Native Hawaiians, as such terms are defined in section 266.(D)Individuals with
		disabilities, including youth who are individuals with disabilities.(E)Older
		individuals.(F)Ex-offenders.(G)Homeless
		individuals (as defined in section 41403(6) of the Violence Against Women Act
		of 1994 (42 U.S.C. 14043e–2(6)), except that clauses (i)(IV) and (iii) of
		subparagraph (B) of such section shall not apply), or homeless children and
		youths (as defined in section 725(2) of the McKinney-Vento Homeless Assistance
		Act (42 U.S.C. 11434a(2)), except that subparagraph (B)(iv) of such section
		shall not apply).(H)Youth who are in
		or have aged out of the foster care system.(I)Individuals who
		are English language learners, individuals who have low levels of literacy, and
		individuals facing substantial cultural barriers.(J)Eligible migrant
		and seasonal farmworkers, as defined in section 267(i).(K)Individuals
		within 2 years of exhausting lifetime eligibility under part A of title IV of
		the Social Security Act (42 U.S.C. 601 et seq.).(L)Single parents
		(including single pregnant women).(M)Such other groups
		as the Governor involved determines to have barriers to employment.(25)Individual
		with a disability(A)In
		generalThe term individual with a disability means
		an individual with a disability as defined in section 3 of the Americans with
		Disabilities Act of 1990 (42 U.S.C. 12102).(B)Individuals
		with disabilitiesThe term individuals with
		disabilities means more than 1 individual with a disability.(26)Industry or
		sector partnershipThe term industry or sector
		partnership means a workforce collaborative, convened by or acting in
		partnership with a State board or local board, that—(A)organizes key
		stakeholders in an industry cluster into a working group that focuses on the
		shared goals and human resources needs of the industry cluster and that
		includes, at the appropriate stage of development of the partnership—(i)representatives
		of multiple businesses or other employers in the industry cluster, including
		small and medium-sized employers when practicable;(ii)1 or
		more representatives of a recognized State labor organization or central labor
		council, or another labor representative, as appropriate; and(iii)1 or
		more representatives of an institution of higher education with, or another
		provider of, education or training programs that support the industry cluster;
		and(B)may include
		representatives of—(i)State
		or local government;(ii)State
		or local economic development agencies;(iii)State
		boards or local boards, as appropriate;(iv)a
		State workforce agency or other entity providing employment services;(v)other
		State or local agencies;(vi)business or
		trade associations;(vii)economic
		development organizations;(viii)nonprofit
		organizations, community-based organizations, or intermediaries;(ix)philanthropic
		organizations;(x)industry
		associations; and(xi)other
		organizations, as determined to be necessary by the members comprising the
		industry or sector partnership.(27)In-school
		youthThe term in-school youth means a youth
		described in section 229(a)(1)(C).(28)Institution of
		higher educationThe term institution of higher
		education has the meaning given the term in section 101, and
		subparagraphs (A) and (B) of section 102(a)(1), of the Higher Education Act of
		1965 (20 U.S.C. 1001, 1002(a)(1)).(29)Integrated
		education and trainingThe term integrated education and
		training has the meaning given the term in section 303.(30)Labor market
		areaThe term labor market area means an
		economically integrated geographic area within which individuals can reside and
		find employment within a reasonable distance or can readily change employment
		without changing their place of residence. Such an area shall be identified in
		accordance with criteria used by the Bureau of Labor Statistics of the
		Department of Labor in defining such areas or similar criteria established by a
		Governor.(31)LiteracyThe
		term literacy has the meaning given the term in section
		303.(32)Local
		areaThe term local area means a local workforce
		investment area designated under section 116, subject to sections
		116(c)(1)(A)(v), 117(c)(4)(B)(i), and 289(i).(33)Local
		boardThe term local board means a local workforce
		development board established under section 117, subject to section
		117(c)(4)(B)(i).(34)Local
		educational agencyThe term local educational agency
		has the meaning given the term in section 9101 of the Elementary and Secondary
		Education Act of 1965 (20 U.S.C. 7801).(35)Local
		planThe term local plan means a plan submitted
		under section 118, subject to section 116(c)(1)(A)(v).(36)Low-income
		individualThe term low-income individual means an
		individual who—(A)receives, or in
		the past 6 months has received, or is a member of a family that is receiving or
		in the past 6 months has received, assistance through the supplemental
		nutrition assistance program established under the Food and Nutrition Act of
		2008 (7 U.S.C. 2011 et seq.), the program of block grants to States for
		temporary assistance for needy families program under part A of title IV of the
		Social Security Act (42 U.S.C. 601 et seq.), or the supplemental security
		income program established under title XVI of the Social Security Act (42
		U.S.C. 1381 et seq.), or State or local income-based public assistance;(B)is in a family
		with gross income below 150 percent of the poverty line;(C)is a homeless
		individual (as defined in section 41403(6) of the Violence Against Women Act of
		1994 (42 U.S.C. 14043e–2(6)), except that clauses (i)(IV) and (iii) of
		subparagraph (B) of such section shall not apply), or a homeless child or youth
		(as defined under section 725(2) of the McKinney-Vento Homeless Assistance Act
		(42 U.S.C. 11434a(2)), except that subparagraph (B)(iv) of such section shall
		not apply);(D)receives or is
		eligible to receive a free or reduced price lunch under the Richard B. Russell
		National School Lunch Act (42 U.S.C. 1751 et seq.);(E)is a foster child
		on behalf of whom State or local government payments are made; or(F)is an individual
		with a disability whose own income meets the income requirement of subparagraph
		(B), but who is a member of a family whose income does not meet this
		requirement.(37)Nontraditional
		employmentThe term nontraditional employment refers
		to occupations or fields of work, for which individuals from the gender
		involved comprise less than 25 percent of the individuals employed in each such
		occupation or field of work.(38)OffenderThe
		term offender means an adult or juvenile—(A)who is or has
		been subject to any stage of the criminal justice process, and for whom
		services under this Act may be beneficial; or(B)who requires
		assistance in overcoming artificial barriers to employment resulting from a
		record of arrest or conviction.(39)Older
		individualThe term older individual means an
		individual age 55 or older.(40)One-stop
		centerThe term one-stop center means a center
		described in section 221(e)(2).(41)One-stop
		operatorThe term one-stop operator means 1 or more
		entities designated or certified under section 221(d).(42)One-stop
		partnerThe term one-stop partner means—(A)an entity
		described in section 221(b)(1); and(B)an entity
		described in section 221(b)(2) that is participating, with the approval of the
		local board and chief elected official, in the operation of a one-stop delivery
		system.(43)One-stop
		partner programThe term one-stop partner program
		means a program or activities described in section 221(b) of a one-stop
		partner.(44)On-the-job
		trainingThe term on-the-job training means training
		by an employer that is provided to a paid participant while engaged in
		productive work in a job that—(A)provides
		knowledge or skills essential to the full and adequate performance of the
		job;(B)is made available
		through a program that provides reimbursement to the employer of up to 50
		percent of the wage rate of the participant, except as provided in section
		234(c)(4)(H), for the extraordinary costs of providing the training and
		additional supervision related to the training; and(C)is limited in
		duration as appropriate to the occupation for which the participant is being
		trained, taking into account the content of the training, the prior work
		experience of the participant, and the service strategy of the participant, as
		appropriate.(45)Outlying
		areaThe term outlying area means—(A)American Samoa,
		Guam, the Commonwealth of the Northern Mariana Islands,  and the United States
		Virgin Islands; and(B)the Republic of
		Palau, except during any period for which the Secretary of Labor and the
		Secretary of Education determine that a Compact of Free Association is in
		effect and contains provisions for training and education assistance
		prohibiting the assistance provided under this Act.(46)Out-of-school
		youthThe term out-of-school youth means a youth
		described in section 229(a)(1)(B).(47)Planning
		regionThe term planning region means a planning
		region as described in section 116(c)(1)(A)(ii)(II).(48)Poverty
		lineThe term poverty line means the poverty line
		(as defined by the Office of Management and Budget, and revised annually in
		accordance with section 673(2) of the Community Services Block Grant Act (42
		U.S.C. 9902(2))) applicable to a family of the size involved.(49)Public
		assistanceThe term public assistance means Federal,
		State, or local government cash payments for which eligibility is determined by
		a needs or income test.(50)Rapid response
		activityThe term rapid response activity means an
		activity provided by a State, or by an entity designated by a State, with funds
		provided by the State under section 234(a)(1)(A), in the case of a permanent
		closure or mass layoff at a plant, facility, or enterprise, or a natural or
		other disaster, that results in mass job dislocation, in order to assist
		dislocated workers in obtaining reemployment as soon as possible, with services
		including—(A)the establishment
		of onsite contact with employers and employee representatives—(i)immediately after
		the State is notified of a current or projected permanent closure or mass
		layoff; or(ii)in the
		case of a disaster, immediately after the State is made aware of mass job
		dislocation as a result of such disaster;(B)the provision of
		information on and access to available employment and training
		activities;(C)assistance in
		establishing a labor-management committee, voluntarily agreed to by labor and
		management, with the ability to devise and implement a strategy for assessing
		the employment and training needs of dislocated workers and obtaining services
		to meet such needs;(D)the provision of
		emergency assistance adapted to the particular closure, layoff, or disaster;
		and(E)the provision of
		assistance to the local community in developing a coordinated response and in
		obtaining access to State economic development assistance.(51)Recognized
		postsecondary credentialThe term recognized postsecondary
		credential means a credential consisting of an industry-recognized
		certificate or certification, a certificate of completion of an apprenticeship,
		a license recognized by the State involved or Federal Government, or an
		associate or baccalaureate degree.(52)RegionThe
		term region, used without further description, means a region
		identified under section 116(c), subject to section 117(c)(4)(B)(i).(53)School
		dropoutThe term school dropout means an individual
		who is no longer attending any school and who has not received a secondary
		school diploma or its recognized equivalent.(54)Secondary
		schoolThe term secondary school has the meaning
		given the term in section 9101 of the Elementary and Secondary Education Act of
		1965 (20 U.S.C. 7801).(55)StateThe
		term State means each of the several States of the United States,
		the District of Columbia, and the Commonwealth of Puerto Rico.(56)State
		boardThe term State board means a State workforce
		development board established under section 111.(57)State
		planThe term State plan, used without further
		description, means a unified plan under section 112 or a combined plan under
		section 113.(58)Supportive
		servicesThe term supportive services means services
		such as transportation, child care, dependent care, housing, and needs-related
		payments, that are necessary to enable an individual to participate in
		activities authorized under this Act.(59)Training
		servicesThe term training services means services
		described in section 234(c)(4).(60)Unemployed
		individualThe term unemployed individual means an
		individual who is without a job and who wants and is available for work. The
		determination of whether an individual is without a job, for purposes of this
		paragraph, shall be made in accordance with the criteria used by the Bureau of
		Labor Statistics of the Department of Labor in defining individuals as
		unemployed.(61)Unit of
		general local governmentThe term unit of general local
		government means any general purpose political subdivision of a State
		that has the power to levy taxes and spend funds, as well as general corporate
		and police powers.(62)Veteran;
		related definition(A)VeteranThe
		term veteran has the meaning given the term in section 101 of
		title 38, United States Code.(B)Recently
		separated veteranThe term recently separated
		veteran means any veteran who applies for participation under this Act
		within 48 months after the discharge or release from active military, naval, or
		air service.(63)Vocational
		rehabilitation programThe term vocational rehabilitation
		program means a program authorized under a provision described in
		paragraph (12)(D).(64)Workforce
		development activityThe term workforce development
		activity means an activity carried out through a workforce development
		program.(65)Workforce
		development programThe term workforce development
		program means a program made available through a workforce development
		system.(66)Workforce
		development systemThe term workforce development
		system means a system that makes available the core programs, the other
		one-stop partner programs, and any other programs providing employment and
		training services as identified by a State board or local board.(67)Workforce
		investment activityThe term workforce investment
		activity means an employment and training activity, and a youth
		workforce investment activity.(68)Workforce
		preparation activitiesThe term workforce preparation
		activities has the meaning given the term in section 303.(69)Workplace
		learning advisorThe term workplace learning advisor
		means an individual employed by an organization who has the knowledge and
		skills necessary to advise other employees of that organization about the
		education, skill development, job training, career counseling services, and
		credentials, including services provided through the workforce development
		system, required to progress toward career goals of such employees in order to
		meet employer requirements related to job openings and career advancements that
		support economic self-sufficiency.(70)Youth
		workforce investment activityThe term youth workforce
		investment activity means an activity described in section 229 that is
		carried out for eligible youth (or as described in section
		229(a)(3)(A)).AWorkforce boards
		and plans1State
		provisions111.State
		workforce development boards(a)In
		generalThe Governor of a State shall establish a State workforce
		development board to carry out the functions described in subsection
		(d).(b)Membership(1)In
		generalThe State board shall include—(A)the
		Governor;(B)2
		members of each chamber of the State legislature (to the extent consistent with
		State law), appointed by the appropriate presiding officers of such chamber;
		and(C)members appointed
		by the Governor, of which—(i)a
		majority shall be representatives of businesses in the State, who—(I)are
		owners of businesses, chief executives or operating officers of businesses, or
		other business executives or employers with optimum policymaking or hiring
		authority, and who, in addition, may be members of a local board described in
		section 117(b)(2)(A)(i);(II)represent
		businesses (including small businesses), or organizations representing
		businesses described in this subclause, that provide employment opportunities
		that, at a minimum, will provide clear and accessible career pathways, and
		include high-quality, work-relevant training and development in in-demand
		industry sectors or occupations in the State; and(III)are appointed
		from among individuals nominated by State business organizations and business
		trade associations;(ii)not
		less than 20 percent shall be representatives of the workforce within the
		State, who—(I)shall include
		representatives of labor organizations, who have been nominated by State labor
		federations;(II)may
		include representatives of community-based organizations that have demonstrated
		experience and expertise in addressing the employment, training, or education
		needs of individuals with barriers to employment, including organizations that
		serve veterans or that provide or support competitive, integrated employment
		for individuals with disabilities; and(III)may include
		representatives of organizations that have demonstrated experience and
		expertise in addressing the employment, training, or education needs of eligible
		youth, including representatives of organizations that serve out-of-school
		youth; and(iii)the
		balance—(I)shall include
		representatives of government, who—(aa)shall
		include the lead State officials with primary responsibility for the core
		programs; and(bb)shall
		include chief elected officials (collectively representing both cities and
		counties, where appropriate);(II)shall include a
		representative, who shall be  an employer, a member of a labor organization, or a
		staff director, from a joint labor-management apprenticeship program, or if no
		such joint program exists in the State, a representative of an apprenticeship
		program in the State; and(III)may include
		such other representatives and officials as the Governor may designate, such as—(aa)the State agency officials from agencies that are one-stop partners not
		specified in subclause (I) (including additional one-stop partners whose
		programs are covered by the State plan, if any);(bb)State agency officials
		responsible for economic development or juvenile justice programs in the State;(cc)individuals who represent an Indian tribe or tribal organization, as such terms
		are defined in section 266(b); and(dd)State agency officials responsible for
		education programs in the State, including chief executive officers of
		community colleges and other institutions of higher education.(2)Diverse and
		distinct representationThe members of the State board shall
		represent diverse geographic areas of the State, including urban, rural, and
		suburban areas.(3)No
		representation of multiple categoriesNo person shall serve as a
		member for more than 1 of—(A)the category
		described in paragraph (1)(C)(i); or(B)1 category
		described in a subclause of clause (ii) or (iii) of paragraph (1)(C).(c)ChairpersonThe
		Governor shall select a chairperson for the State board from among the
		representatives described in subsection (b)(1)(C)(i).(d)FunctionsThe
		State board shall assist the Governor in—(1)the
		development, implementation, and modification of the State plan, including the
		periodic assessment and development of recommendations regarding the
		implementation of the State plan;(2)consistent with
		paragraph (1), the review of statewide policies and programs and development of
		recommendations on actions that should be taken by the State to align core
		programs and other programs in the State in a manner that supports a
		comprehensive State workforce development system that will result in meeting
		the workforce needs of the State, its regions, and its local areas;(3)the
		review of and provision of comments on the State plans, if any, for activities
		and programs of one-stop partners that are not core programs, in order to
		provide strategic leadership and to align to the extent practicable such
		non-core programs with the core programs, and with the strategy described in
		the State plan under section 112 or 113;(4)the
		development of guidance for the implementation and continuous improvement of a
		workforce development system within the State that includes guidance on—(A)the
		identification of and means for removing barriers to coordination of, alignment
		of, and nonduplication among the programs and activities carried out through
		the system;(B)the development
		of career pathways by using workforce development programs aligned for the
		purpose of providing individuals, including low-skilled adults and youth, with
		the employment, training, education, and supportive services the individuals
		need to attain the necessary credentials to secure and advance in
		employment;(C)the development
		and expansion of strategies for meeting the needs of workers and jobseekers,
		and employers, including industry or sector partnership initiatives relating to
		in-demand industry sectors and occupations;(D)coordinating
		planning between the local boards and State entities carrying out relevant
		State-administered programs;(E)the
		identification of regions, including planning regions, for the purposes of
		section 116(c), after consultation with local boards and chief elected
		officials;(F)the provision of
		technical assistance to local boards, one-stop partners, one-stop operators,
		and providers, as appropriate, in local areas concerning planning and
		delivering services;(G)strategies to
		support staff training and awareness across programs supported under workforce
		development systems in local areas; and(H)the design and
		implementation of intake and case management information systems (including
		common intake, case management, performance tracking, and reporting systems),
		and how local input will be incorporated into such design and implementation,
		to improve coordination of services across workforce development
		programs;(5)the
		development and update of comprehensive State performance accountability
		measures, including State adjusted levels of performance, to assess the
		effectiveness of the core programs in the State as required under subtitle
		B;(6)the
		identification and dissemination of information on best practices, including
		best practices for—(A)the effective
		operation of one-stop centers, relating to the use of business outreach,
		partnerships, and service delivery strategies (including strategies for
		effectively serving individuals with barriers to employment), and other
		practices relevant to workforce development; and(B)the development
		of effective local boards, which may include information on those factors that
		contribute to enabling local boards to exceed negotiated levels of performance,
		sustain fiscal integrity, and achieve other measures of effectiveness;(7)the
		development and review of statewide policies affecting the coordinated
		provision of services through the State's one-stop delivery system described in
		section 221(e), including—(A)the development
		of objective criteria and procedures for use by local boards in assessing the
		effectiveness and continuous improvement of one-stop centers described in such
		section;(B)the development
		of guidance for the allocation of one-stop center infrastructure funds under
		section 221(h);(C)the development
		of—(i)statewide
		policies relating to the appropriate roles and contributions of entities
		carrying out one-stop partner programs within the one-stop delivery system,
		including approaches to facilitating equitable and efficient cost allocation in
		the one-stop delivery system;(ii)strategies for
		providing effective outreach to and improved access for individuals and
		employers who could benefit from services provided through the one-stop
		delivery system;(iii)strategies for
		technological improvements to facilitate access to, and improve the quality of,
		services provided through the one-stop delivery system (including access for
		individuals with disabilities and individuals residing in remote areas), which
		strategies may be utilized throughout the State; and(iv)strategies for
		aligning technology and data systems across one-stop partner programs, to
		enhance service delivery and improve efficiencies in reporting on performance
		accountability measures; and(D)the development
		of such other policies as may promote statewide objectives for, and enhance the
		performance of, the one-stop delivery system;(8)the
		development of allocation formulas for the distribution of funds for employment
		and training activities for adults, and youth workforce investment activities,
		to local areas as permitted under sections 228(b)(3) and 233(b)(3);(9)the
		preparation of the annual reports described in paragraphs (1) and (2) of
		section 131(d); and(10)the
		development of the statewide workforce and labor market information system
		described in section 15(e) of the Wagner-Peyser Act (29 U.S.C.
		49l-2(e)).(e)Alternative
		entity(1)In
		generalFor the purposes of complying with subsections (a), (b),
		and (c), a State may use any State entity (including a State council, State
		workforce development board (within the meaning of the Workforce Investment Act
		of 1998, as in effect on the day before the date of enactment of this Act), combination of regional workforce development boards, or similar
		entity) that—(A)was in existence
		on the day before the date of enactment of the Workforce Investment Act of
		1998;(B)is substantially
		similar to the State board described in subsections (a) through (c); and(C)includes
		representatives of business in the State and representatives of labor
		organizations in the State.(2)ReferencesA
		reference in this Act, or a core program provision that is not in this Act, to
		a State board shall be considered to include such an entity.(f)Conflict of
		interestA member of a State board may not—(1)vote
		on a matter under consideration by the State board—(A)regarding the
		provision of services by such member (or by an entity that such member
		represents); or(B)that would
		provide direct financial benefit to such member or the immediate family of such
		member; or(2)engage in any
		other activity determined by the Governor to constitute a conflict of interest
		as specified in the State plan.(g)Sunshine
		provisionThe State board shall make available to the public, on
		a regular basis through open meetings, information regarding the activities of
		the State board, including information regarding the State plan, or a
		modification to the State plan, prior to submission of the plan or modification
		of the plan, respectively, information regarding membership, and, on request,
		minutes of formal meetings of the State board.(h)Authority To
		hire staff(1)In
		generalThe State board may hire a director and other staff to
		assist in carrying out the functions described in subsection (d) using funds
		available as described in section 229(b)(2) or 234(a)(3)(B)(i).(2)Limitation on
		rateThe director and staff described in paragraph (1) shall be
		subject to the limitations on the payment of salary and bonuses described in
		section 294(15).112.Unified State
		plan(a)PlanFor
		a State to be eligible to receive allotments for the core programs, the
		Governor shall submit to the Secretary of Labor and the Secretary of Education
		for consideration by the Secretaries, a unified State plan. The unified State
		plan shall outline a 4-year strategy for the core programs of the State and
		meet the requirements of this section.(b)Contents(1)Strategic
		planning elementsThe unified State plan shall include strategic
		planning elements consisting of—(A)an analysis of
		the economic conditions in the State, including—(i)existing and
		emerging in-demand industry sectors and occupations; and(ii)the
		employment needs of employers in those industries and occupations;(B)an analysis of
		the knowledge and skills needed to meet the employment needs of the employers
		in the State, including employment needs in in-demand industry sectors and
		occupations;(C)an analysis of
		the workforce in the State, including current labor force employment and
		unemployment data, and information on labor market trends, and the educational
		and skill levels of the workforce, including individuals with barriers to
		employment (including individuals with disabilities);(D)an analysis of
		the workforce development activities (including education and training) in the
		State, including an analysis of the strengths and weaknesses of such services,
		and the capacity of State entities to provide such services, in order to
		address the identified education and skill needs of the workforce and the
		employment needs of employers in the State;(E)a
		description of the State’s strategic vision and goals for preparing an educated
		and skilled workforce (including preparing youth and individuals with barriers
		to employment) and for meeting the skilled workforce needs of employers,
		including goals relating to performance accountability measures based on
		primary indicators of performance described in section 131(b)(2)(A), in order
		to support economic growth and economic self-sufficiency; and(F)taking into
		account analyses described in subparagraphs (A) through (D), a strategy for
		aligning the core programs, as well as other resources available to the State,
		to achieve the strategic vision and goals described in subparagraph (E).(2)Operational
		planning elements(A)In
		generalThe unified State plan shall include the operational
		planning elements contained in this paragraph, which shall support the strategy
		described in paragraph (1)(F).(B)Implementation
		of State strategyThe unified State plan shall describe how the
		lead State agency with responsibility for the administration of a core program
		will implement the strategy described in paragraph (1)(F), including a
		description of—(i)the
		activities that will be funded by the entities carrying out the respective
		programs to implement the strategy and how such activities will be aligned
		across the programs and among the entities administering the programs;(ii)how
		the activities described in clause (i) will be aligned with activities provided
		under employment, training, education, including career and technical
		education, and human services programs not covered by the plan, as appropriate,
		to assist in implementing the strategy, including coordinating intake,
		eligibility determinations, and assessment activities;(iii)(I)how the entities
		carrying out the respective core programs will coordinate activities to provide
		comprehensive, high-quality services to individuals, including using
		co-enrollment and other strategies;(II)how the entities carrying out the
		programs under title II or under the Wagner-Peyser Act (29 U.S.C. 49 et seq.)
		will provide employment-related services or training-related services to
		individuals receiving education services under title III or vocational
		rehabilitation services under title I of the Rehabilitation Act of 1973 (29
		U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C.
		732, 741), and how the entities carrying out adult education and literacy
		activities under title III or programs of such vocational rehabilitation
		services will provide education services or vocational rehabilitation services
		to individuals receiving employment-related services or training-related
		services under title II or under the Wagner-Peyser Act; and(III)how the entities carrying out programs
		serving youth under title II will carry out the programs in collaboration with
		entities carrying out activities under title III and entities carrying out
		programs of such vocational rehabilitation services;(iv)how
		the entities carrying out the respective programs will develop and implement
		career pathways and education (offered concurrently with and in the same
		context as workforce preparation activities and training for a specific
		occupation or occupational cluster), including how such pathways and education
		will be made available to individuals with disabilities;(v)how the
		State’s strategy will engage the State’s community colleges and area career and
		technical education schools as partners in the workforce development system and
		enable the State to leverage other Federal, State, and local investments that
		have enhanced capacity and access to workforce development programs at those
		institutions;(vi)how
		the entities carrying out the respective programs will strengthen the provision
		of support services through coordination of activities with Federal, State, and
		local providers of such services, in order to facilitate increased
		participation and persistence of individuals in employment, education, and
		training programs;(vii)how
		technology will be used, through distance education and other methods, by
		entities carrying out the respective programs to provide education and training
		activities, activities to enhance digital literacy skills (as defined in
		section 202 of the Museum and Library Services Act (20 U.S.C. 9101); referred
		to in this Act as digital literacy skills) and accelerate the
		acquisition of skills and recognized postsecondary credentials by participants,
		and activities to strengthen the professional development of providers and
		workforce professionals, and how the entities will ensure such technology is
		accessible to individuals with disabilities;(viii)the
		methods used for joint planning and coordination of the core programs;(ix)how
		the State will assess the overall effectiveness of the workforce investment
		system in the State; and(x)how the
		activities described in clause (i) will be coordinated with economic
		development strategies and activities in the State.(C)State operating
		systems and policiesThe unified State plan shall describe the
		State operating systems and policies that will support the implementation of
		the strategy described in paragraph (1)(F), including a description of—(i)State
		actions to assist local boards, one-stop partners, and one-stop operators, as
		appropriate, in local areas, in developing, refining, changing, or otherwise
		implementing the one-stop delivery system in those areas, including assisting
		with training and establishing qualifications for one-stop delivery system
		staff and members of local boards, and how such actions will ensure effective
		delivery of services to workers, jobseekers, and employers;(ii)the
		State board, including the activities conducted to train and develop members of
		the State board and the staff of such board to carry out the functions of the
		State board effectively (but funds for such activities may not be used for
		long-distance travel expenses for training or development activities available
		locally or regionally);(iii)the
		common data collection and reporting processes used for the one-stop partner
		programs in the system;(iv)(I)how the respective core
		programs will be assessed each year, including an assessment of the quality,
		effectiveness, and improvement of programs (analyzed by local area, or by
		provider), based on State performance accountability measures described in
		section 131(b); and(II)how other one-stop partner programs will
		be assessed each year;(v)the
		results of an assessment of the effectiveness of the core programs and other
		one-stop partner programs during the preceding 2-year period;(vi)the
		methods and factors the State will use in distributing funds under the core
		programs, in accordance with the provisions authorizing such
		distributions;(vii)(I)how the lead State
		agencies with responsibility for the administration of the core programs will
		align and integrate available workforce and education data on core programs,
		unemployment insurance programs, and education through postsecondary
		education;(II)how such agencies will use the system to
		assess the progress of participants that are exiting core programs in entering,
		persisting in, and completing postsecondary education, or entering or remaining
		in employment; and(III)the privacy safeguards incorporated in
		such system, including safeguards required by section 444 of the General
		Education Provisions Act (20 U.S.C. 1232g) and other applicable Federal
		laws;(viii)how
		the entity carrying out a core program will carry out the activities to provide
		outreach to populations, including youth, and individuals with barriers to
		employment (including youth with disabilities and other individuals with
		disabilities), who can benefit from one-stop partner programs;(ix)how
		the State will implement the priority of service provisions for veterans in
		accordance with the requirements of section 4215 of title 38, United States
		Code;(x)how the
		one-stop delivery system, including one-stop operators and the one-stop
		partners, will comply with section 288 and applicable provisions of the
		Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) regarding the
		physical and programmatic accessibility of facilities, programs, services,
		technology, and materials, for individuals with disabilities, including
		complying through providing staff training and support for addressing the needs
		of individuals with disabilities;(xi)how
		the State will assist local boards, one-stop partners, and one-stop operators
		in implementing and transitioning to an integrated, technology-enabled intake
		and case management information system for programs carried out under the Act
		and programs carried out by one-stop partners, that includes common intake
		information and procedures for sharing participant demographic and contact
		information in order to prevent duplication of data collection and promote
		access to the array of services for which participants are eligible; and(xii)such
		other operational planning elements as the Secretary of Labor and Secretary of
		Education determine to be necessary for effective State operating systems and
		policies.(D)Program-specific
		requirementsThe unified State plan shall include—(i)with
		respect to activities carried out under title II, a description of—(I)State policies or
		guidance, for the statewide workforce development system;(II)the State's
		policies and strategies for use of State funds for workforce investment
		activities;(III)the local areas
		designated in the State, including the process used for designating local
		areas, and the process used for identifying any planning regions under section
		116(c), including a description of how the State consulted with the local
		boards and chief elected officials in determining the planning regions;(IV)the appeals
		process referred to in section 116(a)(4), relating to designation of local
		areas;(V)the appeal
		process referred to in section 221(h)(2)(E), relating to determinations for
		infrastructure funding; and(VI)with respect to
		youth workforce investment activities authorized in section 229, information
		identifying the criteria to be used by local boards in awarding grants for
		youth workforce investment activities, including criteria that the Governor and
		local boards will use to identify effective and ineffective youth workforce
		investment activities and providers of such activities;(ii)with
		respect to activities carried out under title III, a description of—(I)how
		the eligible agency will, if applicable, align content standards for adult
		education with State-adopted challenging academic content standards, as adopted
		under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965
		(20 U.S.C. 6311(b)(1));(II)how
		the State will fund local activities using considerations specified in section
		331(e) for—(aa)activities under
		section 331(b);(bb)programs
		for corrections education under section 325;(cc)programs
		for integrated English literacy and civics education under section 343;
		and(dd)integrated
		education and training;(III)how the State
		will use the funds to carry out activities under section 323;(IV)how
		the eligible agency will provide technical assistance and use incentives and
		sanctions to improve eligible provider performance; and(V)how
		the eligible agency will assess the quality of providers of adult education and
		literacy activities under title III and take actions to improve such quality,
		including providing the activities described in section 323(a)(1)(B);(iii)with
		respect to programs carried out under title I of the Rehabilitation Act of 1973
		(29 U.S.C. 720 et seq.), other than section 112 or part C of that title (29
		U.S.C. 732, 741), the information described in section 101(a) of that Act (29
		U.S.C. 721(a)); and(iv)information on
		such additional specific requirements for a program referenced in any of
		clauses (i) through (iii) or the Wagner-Peyser Act (29 U.S.C. 49 et seq.) as
		the Secretary of Labor and the Secretary of Education determine are necessary
		to administer that program but cannot reasonably be applied across all such
		programs.(E)AssurancesThe
		unified State plan shall include assurances—(i)that
		the State has established a policy identifying circumstances that may present a
		conflict of interest for a State board or local board member, or the entity or
		class of officials that the member represents, and procedures to resolve such
		conflicts;(ii)that
		the State has established a policy to provide to the public (including
		individuals with disabilities) access to meetings of State boards and local
		boards, and information regarding activities of State boards and local boards,
		such as data on board membership and minutes;(iii)(I)that the lead State
		agencies with responsibility for the administration of core programs reviewed
		and commented on the appropriate operational planning elements of the unified
		State plan, and approved the elements as serving the needs of the populations
		served by such programs; and(II)that the State obtained input into the
		development of the unified State plan and provided an opportunity for comment
		on the plan by representatives of local boards and chief elected officials,
		businesses, labor organizations, institutions of higher education, other
		primary stakeholders, and the general public and that the unified State plan is
		available and accessible to the general public;(iv)that
		the State has established, in accordance with section 131(i), fiscal control
		and fund accounting procedures that may be necessary to ensure the proper
		disbursement of, and accounting for, funds paid to the State through allotments
		made for adult, dislocated worker, and youth programs to carry out workforce
		investment activities under chapters 2 and 3 of subtitle B of title II;(v)that
		the State will annually monitor local areas to ensure compliance with the
		uniform administrative requirements under section 284(a)(3);(vi)that
		the State has taken appropriate action to secure compliance with uniform
		administrative requirements in this Act;(vii)that the State
		has taken the appropriate actions to be in compliance with section 288;(viii)that the
		Federal funds received to carry out a core program will not be expended for any
		purpose other than for activities authorized with respect to such funds under
		that core program;(ix)that the
		eligible agency under title III will—(I)expend the funds
		appropriated to carry out that title only in a manner consistent with fiscal
		requirements under section 341(a) (regarding supplement and not supplant
		provisions); and(II)ensure that
		there is at least 1 eligible provider serving each local area;(x)that the State
		will pay an appropriate share (as defined by the State board) of the costs of
		carrying out subtitle B, from funds made available through each of the core
		programs; and(xi)regarding such
		other matters as the Secretary of Labor and the Secretary of Education
		determine to be necessary for the administration of the core programs.(c)Plan submission
		and approval(1)Submission(A)Initial
		planThe initial unified State plan under this section (after the
		date of enactment of the Workforce Investment Act of 2013) shall be submitted not later than 120 days prior
		to the commencement of the second full program year after the date of enactment
		of this Act.(B)Subsequent
		plansExcept as provided in subparagraph (A), a unified State
		plan shall be submitted not later than 120 days prior to the end of the 4-year
		period covered by the preceding unified State plan.(2)ApprovalA
		unified State plan shall be subject to the approval of both the Secretary of
		Labor and the Secretary of Education, after approval of the Commissioner of the
		Rehabilitation Services Administration for the portion of the plan described in
		subsection (b)(2)(D)(iii). The unified State plan shall be considered to be
		approved at the end of the 90-day period beginning on the day the plan is
		submitted, unless the Secretary of Labor or the Secretary of Education makes a
		written determination, during the 90-day period, that the plan is inconsistent
		with the provisions of this section or the provisions authorizing the core
		programs, as appropriate.(3)Modifications(A)ModificationsAt
		the end of the first 2-year period of any 4-year unified State plan, the State
		board shall review the unified State plan, and the Governor shall submit
		modifications to the plan to reflect changes in labor market and economic
		conditions or in other factors affecting the implementation of the unified
		State plan.(B)ApprovalA
		modified unified State plan submitted for the review required under
		subparagraph (A) shall be subject to the approval requirements described in
		paragraph (2). A Governor may submit a modified unified State plan at such
		other times as the Governor determines to be appropriate, and such modified
		unified State plan shall also be subject to the approval requirements described
		in paragraph (2).(4)Early
		implementersThe Secretary of Labor and the Secretary of
		Education shall establish a process for approving and may approve unified State
		plans that meet the requirements of this section and are submitted to cover
		periods commencing prior to the second full program year described in paragraph
		(1)(A).113.Combined State
		plan(a)In
		general(1)Authority to
		submit planA State may develop and submit to the appropriate
		Secretaries a combined State plan for the core programs and 1 or more of the
		programs and activities described in paragraph (2) in lieu of submitting 2 or
		more plans, for the programs and activities and the core programs.(2)ProgramsThe
		programs and activities referred to in paragraph (1) are as follows:(A)Career and
		technical education programs authorized under the Carl D. Perkins Career and
		Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).(B)Programs
		authorized under part A of title IV of the Social Security Act (42 U.S.C. 601
		et seq.).(C)Programs
		authorized under section 6(d)(4) of the Food and Nutrition Act of 2008 (7
		U.S.C. 2015(d)(4)).(D)Work programs
		authorized under section 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C.
		2015(o)).(E)Activities
		authorized under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271
		et seq.).(F)Activities
		authorized under chapter 41 of title 38, United States Code.(G)Programs
		authorized under State unemployment compensation laws (in accordance with
		applicable Federal law).(H)Programs
		authorized under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et
		seq.).(I)Employment and
		training activities carried out by the Department of Housing and Urban
		Development.(J)Employment and
		training activities carried out under the Community Services Block Grant Act
		(42 U.S.C. 9901 et seq.).(K)Programs
		authorized under section 212 of the Second Chance Act of 2007 (42 U.S.C.
		17532).(b)Requirements(1)In
		generalThe portion of a combined plan covering the core programs
		shall be subject to the requirements of section 112 (including section
		112(c)(3)). The portion of such plan covering a program or activity described
		in subsection (a)(2) shall be subject to the requirements, if any, applicable
		to a plan or application for assistance for that program or activity, under the
		Federal law authorizing the program or activity. At the election of the State,
		section 112(c)(3) may apply to that portion.(2)Additional
		submission not requiredA State that submits a combined plan that
		is approved under subsection (c) shall not be required to submit any other plan
		or application in order to receive Federal funds to carry out the core programs
		or the program or activities described in subsection (a)(2) that are covered by
		the combined plan.(3)CoordinationA
		combined plan shall include—(A)a
		description of the methods used for joint planning and coordination of the core
		programs and the other programs and activities covered by the combined plan;
		and(B)an assurance that
		the methods included an opportunity for the entities responsible for planning
		or administering the core programs and the other programs and activities to
		review and comment on all portions of the combined plan.(c)Approval by the
		appropriate secretaries(1)JurisdictionThe
		appropriate Secretary shall have the authority to approve the corresponding
		portion of a combined plan as described in subsection (d). On the approval of
		the appropriate Secretary, that portion of the combined plan, relating to a
		program or activity, shall be implemented by the State pursuant to that portion
		of the combined plan, and the Federal law authorizing the program or
		activity.(2)Approval of
		core programsNo portion of the plan relating to a core program
		shall be implemented until the appropriate Secretary approves the corresponding
		portions of the plan for all core programs.(3)Timing of
		approval(A)In
		generalExcept as provided in subparagraphs (B) and (C), a
		portion of the combined State plan covering the core programs or a program or
		activity described in subsection (a)(2) shall be considered to be approved by
		the appropriate Secretary at the end of the 90-day period beginning on the day
		the plan is submitted.(B)Plan approved
		by 3 or more appropriate SecretariesIf an appropriate Secretary
		other than the Secretary of Labor or the Secretary of Education has authority
		to approve a portion of a combined plan, that portion of the combined plan
		shall be considered to be approved by the appropriate Secretary at the end of
		the 120-day period beginning on the day the plan is submitted.(C)DisapprovalThe
		portion shall not be considered to be approved if the appropriate Secretary
		makes a written determination, during the 90-day period (or the 120-day period,
		for an appropriate Secretary covered by subparagraph (B)), that the portion is
		not consistent with the requirements of the Federal law authorizing or
		applicable to the program or activity involved, including the criteria for
		approval of a plan or application, if any, under such law, or the plan is not
		consistent with the requirements of this section.(4)Special
		ruleIn paragraph (3), the term criteria for approval of a
		plan or application, with respect to a State and a core program or a
		program under the Carl D. Perkins Career and Technical Education Act of 2006
		(20 U.S.C. 2301 et seq.), includes a requirement for agreement between the
		State and the appropriate Secretaries regarding State performance
		accountability measures or State performance measures, as the case may be,
		including levels of performance.(d)Appropriate
		secretaryIn this section, the term appropriate
		Secretary means—(1)with
		respect to the portion of a combined plan relating to any of the core programs
		(including a description, and an assurance concerning that program, specified
		in subsection (b)(3)), the Secretary of Labor and the Secretary of Education;
		and(2)with
		respect to the portion of a combined plan relating to a program or activity
		described in subsection (a)(2) (including a description, and an assurance
		concerning that program or activity, specified in subsection (b)(3)), the head
		of the Federal agency who exercises plan or application approval authority for
		the program or activity under the Federal law authorizing the program or
		activity, or, if there are no planning or application requirements for such
		program or activity, exercises administrative authority over the program or
		activity under that Federal law.2Local
		provisions116.Local
		workforce development areas(a)Designation of
		areas(1)In
		general(A)ProcessExcept
		as provided in subsection (b), and consistent with paragraphs (2) and (3), in
		order for a State to receive an allotment under section 227 or 232, the
		Governor of the State shall designate local workforce development areas within
		the State—(i)through
		consultation with the State board; and(ii)after
		consultation with chief elected officials and affected local boards, and after
		consideration of comments received through the public comment process as
		described in section 112(b)(2)(E)(iii)(II).(B)CriteriaThe
		Governor shall designate local areas (except for those local areas described in
		paragraphs (2) and (3)), based on criteria consisting of—(i)the
		extent to which the areas are consistent with labor market areas in the
		State;(ii)the
		extent to which the areas are consistent with regional economic development
		areas in the State; and(iii)whether the
		areas have available the Federal and non-Federal resources necessary to
		effectively administer activities under title II and other applicable
		provisions of this Act, including whether the areas have the appropriate
		education and training providers, such as institutions of higher education and
		area career and technical education schools.(C)Rule of
		constructionFor purposes of subparagraph (B)(ii), the definition
		of the term region in section 101 shall not be applicable.(2)Automatic
		designation(A)Initial
		periodFor the second full program year that commences after the
		date of enactment of this Act, any area that was designated as a local area
		under section 116 of the Workforce Investment Act of 1998, as in effect on the
		day before the date of enactment of this Act, and was so designated for the
		2-year period preceding that day, shall be designated as a local area by the
		Governor under this subparagraph—(i)if such
		area so requests; and(ii)if
		such local area—(I)performed
		successfully; and(II)sustained fiscal
		integrity.(B)Subsequent
		designationFor the third full program year that commences after
		the date of enactment of this Act and thereafter, the Governor shall designate
		as a local area under this subparagraph any area that was designated as a local
		area under subparagraph (A)—(i)if such
		local area so requests;(ii)if
		such local area—(I)performed
		successfully; and(II)sustained fiscal
		integrity; and(iii)in
		the case of a local area that is part of a consortium of local areas in a
		planning region under subsection (c), if such local area met each of the
		following implementation conditions:(I)Participated in
		preparing a regional plan under subsection (c)(1)(A)(iv) and in implementing
		the plan.(II)Developed and
		implemented regional service strategies and activities, such as industry and
		sector-based strategies (including establishment of industry partnerships), in
		accordance with the regional plan.(C)DefinitionsFor
		purposes of this paragraph:(i)Performed
		successfullyThe term performed successfully, used
		with respect to a local area, means the local area met or exceeded the adjusted
		levels of performance for primary indicators of performance described in
		section 131(b)(2)(A) (or, if applicable, core indicators of performance
		described in section 136(b)(2)(A) of the Workforce Investment Act of 1998, as
		in effect the day before the date of enactment of this Act) for each of the
		last 2 consecutive years for which data are available preceding the
		determination of performance under this clause.(ii)Sustained
		fiscal integrityThe term sustained fiscal
		integrity, used with respect to a local area, means that the Secretary
		has not made a formal determination, during either of the last 2 consecutive
		years preceding the determination regarding such integrity, that either the
		grant recipient or the administrative entity of the area misexpended funds
		provided under title II (or, if applicable, title I of the Workforce Investment
		Act of 1998 as in effect prior to the effective date of such title II) due to
		willful disregard of the requirements of the title involved, gross negligence,
		or failure to comply with accepted standards of administration.(3)Designation on
		recommendation of State boardThe Governor may approve a request
		from any unit of general local government (including a combination of such
		units) for designation as a local area if the State board determines, based on
		the factors described in paragraph (1)(B), and recommends to the Governor, that
		such area should be so designated.(4)AppealsA
		unit of general local government (including a combination of such units) or
		grant recipient that requests but is not granted designation of an area as a
		local area under paragraph (2) may submit an appeal to the State board under an
		appeal process established in the State plan. If the appeal does not result in
		such a designation, the Secretary of Labor, after receiving a request for
		review from the unit or grant recipient and on determining that the unit or
		grant recipient was not accorded procedural rights under the appeal process
		described in the State plan, as specified in section 112(b)(2)(D)(i), or that
		the area meets the requirements of paragraph (2), may require that the area be
		designated as a local area under such paragraph.(b)Single State
		local areas(1)Continuation of
		previous designationThe Governor of any State that was a single
		State local area for purposes of title I of the Workforce Investment Act of
		1998, as in effect on July 1, 2011, may designate the State as a single State
		local area for purposes of this title and title II if the Governor identifies
		the State as a local area in the State plan.(2)RedesignationThe
		Governor of a State not described in paragraph (1) may designate the State as a
		single local area if, prior to the submission of the State plan or modification
		to such plan so designating the State, no local area meeting the requirements
		for automatic designation under subsection (a)(2) requests such designation as
		a separate local area.(3)Composition of
		State board(A)Continuation of
		previous designationFor a State that is designated as a single
		State local area under paragraph (1), the composition of the State board
		shall—(i)be
		consistent with the composition of the State board for such State for purposes
		of title I of the Workforce Investment Act of 1998, as in effect on the day
		before the date of enactment of this Act; or(ii)(I)include the members
		described in subparagraphs (A) and (B) of section 111(b)(1);(II)include, as a majority of the members,
		the representatives described in section 111(b)(1)(C)(i);(III)include, as members other than the
		members described in subparagraphs (A), (B), and (C)(i) of section 111(b)(1),
		an equal number of—(aa)representatives described in
		subparagraph (C)(ii) of that section; and(bb)representatives described in
		subparagraph (C)(iii) of that section; and(IV)include as chairperson an individual
		elected from among the members described in section 111(b)(1)(C)(i).(B)RedesignationFor
		a State that is designated as a single State local area under paragraph (2),
		the composition of the State board shall be consistent with the requirements
		described in subparagraph (A)(ii).(4)Effect on local
		plan and local functionsIn any case in which a State is
		designated as a local area pursuant to this subsection, the local plan prepared
		under section 118 for the area shall be submitted for approval as part of the
		State plan. In such a State, the State board shall carry out the functions of a
		local board, as specified in this Act or the provisions authorizing a core
		program, but the State shall not be required to meet and report on a set of
		local performance accountability measures.(c)Regional
		planning and service delivery(1)In
		general(A)Planning(i)IdentificationBefore
		the first day of the second full program year that commences after the date of
		enactment of this Act, as part of the process for developing the State plan, a
		State shall identify regions in the State. The State shall identify regions
		after consultation with the local boards and chief elected officials in the
		affected local areas and consistent with the criteria described in subsection
		(a)(1)(B).(ii)Types of
		regionsFor purposes of this Act, the State shall
		identify—(I)which regions are
		comprised of 1 local area that is aligned with the region; and(II)which regions
		are comprised of 2 or more local areas that are (collectively) aligned with the
		region.(iii)Planning for
		cooperative initiatives and arrangementsIn the regions comprised
		of 2 or more local areas, the State shall require regional planning, including
		planning for regional service delivery, by local boards in those regions. The
		State shall require the local boards in a planning region to participate in a
		regional planning process for cooperative initiatives and arrangements that
		result in—(I)the
		establishment of regional service strategies and activities, including service
		delivery cooperative arrangements and regional approaches to address the
		employment and training needs of individuals with barriers to
		employment;(II)as
		appropriate, the development and implementation of initiatives involving
		in-demand industry sectors or occupations;(III)the collection
		and analysis of regional labor market data (in conjunction with the State);
		and(IV)the
		establishment of administrative cost arrangements, as appropriate.(iv)Regional
		plansThe State, after consultation with the local boards and
		chief elected officials for the planning region, shall require the local boards
		and officials to collaborate in order to prepare, submit, and obtain approval
		of a single regional plan. Such plan shall include a description of the
		cooperative initiatives and arrangements developed pursuant to clause (iii) and
		incorporate local plans for each of the local areas in the planning region (as
		required under section 118), which shall contain strategies that are consistent
		and aligned with each other.(v)ReferencesIn
		this Act, and the core program provisions that are not in this Act:(I)Local
		areaExcept as provided in section 111(d)(8), this section,
		paragraph (1)(B) or (4) of section 117(c), or section 117(d)(12)(B), or in any
		text that provides an accompanying provision specifically for a planning
		region, the term local area in a provision includes a reference to
		a planning region for purposes of implementation of that provision by the
		corresponding local areas in the region.(II)Local
		planExcept as provided in subsection (b)(4) or this subsection,
		the term local plan includes a reference to the portion of a
		regional plan developed with respect to the corresponding local area within the
		region, and any regionwide provision of that plan that impacts or relates to
		the local area.(B)Assistance for
		local areas(i)In
		generalThe State shall provide technical assistance and labor
		market information to local boards in planning regions to assist such local
		boards with regional planning and subsequent service delivery efforts, and with
		the alignment of programs consistent with the alignment envisioned in the State
		and local plans.(ii)Redesignation
		assistanceOn the request of all of the local areas in a planning
		region, the State shall provide funding from funds made available under
		sections 228(a) and 233(a)(1) to assist the local areas in carrying out
		activities to facilitate the redesignation of the local areas as a single local
		area.(2)Information
		sharingThe State shall require the local boards for a planning
		region to share, consistent with State law, employment statistics, information
		about employment opportunities and trends, information about the skill
		requirements of existing and emerging in-demand industry sectors and
		occupations, information on the skills and workforce development activities,
		and any skill or services gaps, in the planning region, and other types of
		information that would assist in improving the performance of all local areas
		in the planning region on the performance accountability measures established
		under section 131(c).(3)Coordination of
		servicesThe State shall require the local boards for a planning
		region to coordinate—(A)the provision of
		workforce investment activities with the activities of the other one-stop
		partner programs, including the provision of transportation and other
		supportive services, so that services provided through such programs may be
		provided across the boundaries of local areas within the planning region;
		and(B)the provision of
		such activities with regional economic development services and
		strategies.(4)Interstate
		regionsTwo or more States that contain an interstate region that
		is a labor market area, economic development region, or other appropriate
		contiguous subarea of the States may designate the area as a planning region
		for purposes of this subsection, and jointly exercise the State functions
		described in this Act (including paragraphs (1) through (3)).117.Local
		workforce development boards(a)EstablishmentExcept
		as provided in subsection (c)(2)(A), there shall be established, and certified
		by the Governor of the State, a local workforce development board in each local
		area of a State to carry out the functions described in subsection (d) (and any
		functions specified for the local board under this Act or the provisions
		establishing a core program) for such area.(b)Membership(1)State
		criteriaThe Governor, in partnership with the State board, shall
		establish criteria for use by chief elected officials in the local areas for
		appointment of members of the local boards in such local areas in accordance
		with the requirements of paragraph (2).(2)CompositionSuch
		criteria shall require that, at a minimum—(A)a
		majority of the members of each local board shall be representatives of
		business in the local area, who—(i)are
		owners of businesses, chief executives or operating officers of businesses, or
		other business executives or employers with optimum policymaking or hiring
		authority;(ii)represent
		businesses, including small businesses, or organizations representing
		businesses described in this clause, that provide employment opportunities
		that, at a minimum, will provide clear and accessible career pathways, and
		include high-quality, work-relevant training and development in in-demand
		industry sectors or occupations in the local area; and(iii)are
		appointed from among individuals nominated by local business organizations and
		business trade associations;(B)not less than 20
		percent of the members of each local board shall be representatives of the
		workforce within the local area, who—(i)shall
		include representatives of labor organizations (for a local area in which
		employees are represented by labor organizations), who have been nominated by
		local labor federations, or (for a local area in which no employees are
		represented by such organizations) other representatives of employees;(ii)may
		include representatives of community-based organizations that have demonstrated
		experience and expertise in addressing the employment needs of individuals with
		barriers to employment, including organizations that serve veterans or that
		provide or support competitive integrated employment for individuals with
		disabilities; and(iii)may
		include representatives of organizations that have demonstrated experience and
		expertise in addressing the employment, training, or education needs of
		eligible youth, including representatives of organizations that serve
		out-of-school youth;(C)each local board
		shall include representatives of entities administering education and training
		activities in the local area, who—(i)shall
		include a representative of eligible providers administering adult education
		and literacy activities under title III;(ii)shall
		include a representative of institutions of higher education providing
		workforce investment activities (including community colleges);(iii)shall
		include a representative, either an employer, a member of a labor organization,
		or a staff director, from a joint labor-management apprenticeship program, or
		if no such joint program exists in the area, a representative of an
		apprenticeship program in the area; and(iv)may
		include representatives of local educational agencies, and of community-based
		organizations with demonstrated experience and expertise in addressing the
		education or training needs of individuals with barriers to employment;(D)each local board
		shall include representatives of governmental and economic and community
		development entities serving the local area, who—(i)shall
		include 1 or more representatives of economic and community development
		entities;(ii)shall
		include an appropriate representative from the State employment service office
		under the Wagner-Peyser Act (29 U.S.C. 49 et seq.) serving the local
		area;(iii)shall
		include an appropriate representative of the programs carried out under title I
		of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section
		112 or part C of that title (29 U.S.C. 732, 741), serving the local
		area;(iv)may
		include representatives of agencies or entities administering programs serving
		the local area relating to transportation, housing, and public assistance;
		and(v)may
		include representatives of philanthropic organizations serving the local area;
		and(E)each local board
		may include such other individuals or representatives of entities as the chief
		elected official in the local area may determine to be appropriate.(3)ChairpersonThe
		members of the local board shall elect a chairperson for the local board from
		among the representatives described in paragraph (2)(A).(4)Standing
		committees(A)In
		generalThe local board shall designate and direct the activities
		of standing committees to provide information and to assist the local board in
		carrying out activities under this section. Such standing committees shall be
		chaired by a member of the local board, may include other members of the local
		board, and shall include other individuals appointed by the local board who are
		not members of the local board and who the local board determines have
		appropriate experience and expertise. At a minimum, the local board shall
		designate each of the following:(i)A
		standing committee to provide information and assist with operational
		and other issues relating to the one-stop delivery system, which may
		include as members representatives of the one-stop partners.(ii)A
		standing committee to provide information and to assist with planning,
		operational, and other issues relating to the provision of services to youth,
		which shall include community-based organizations with a demonstrated record of
		success in serving eligible youth.(iii)A
		standing committee to provide information and to assist with operational and
		other issues relating to the provision of services to individuals with
		disabilities, including issues relating to compliance with section 288 and
		applicable provisions of the Americans with Disabilities Act of 1990 (42 U.S.C.
		12101 et seq.) regarding providing programmatic and physical access to the
		services, programs, and activities of the one-stop delivery system, as well as
		appropriate training for staff on providing supports for or accommodations to,
		and finding employment opportunities for, individuals with disabilities.(B)Additional
		committeesThe local board may designate standing committees in
		addition to the standing committees specified in subparagraph (A).(C)Designation of
		entityNothing in this paragraph shall be construed to prohibit
		the designation of an existing (as of the date of enactment of this Act)
		entity, such as an effective youth council, to fulfill the requirements of this
		paragraph as long as the entity meets the requirements of this
		paragraph.(5)Authority of
		board membersMembers of the board that represent organizations,
		agencies, or other entities shall be individuals with optimum policymaking
		authority within the organizations, agencies, or entities. The members of the
		board shall represent diverse geographic areas within the local area.(6)Special
		ruleIf there are multiple eligible providers serving the local
		area by administering adult education and literacy activities under title III,
		or multiple institutions of higher education serving the local area by
		providing workforce investment activities, each representative on the local
		board described in clause (i) or (ii) of paragraph (2)(C), respectively, shall
		be appointed from among individuals nominated by local providers representing
		such providers or institutions, respectively.(c)Appointment and
		certification of board(1)Appointment of
		board members and assignment of responsibilities(A)In
		generalThe chief elected official in a local area is authorized
		to appoint the members of the local board for such area, in accordance with the
		State criteria established under subsection (b).(B)Multiple units
		of local government in area(i)In
		generalIn a case in which a local area includes more than 1 unit
		of general local government, the chief elected officials of such units may
		execute an agreement that specifies the respective roles of the individual
		chief elected officials—(I)in
		the appointment of the members of the local board from the individuals
		nominated or recommended to be such members in accordance with the criteria
		established under subsection (b); and(II)in
		carrying out any other responsibilities assigned to such officials under this
		title or subtitle B of title II.(ii)Lack
		of agreementIf, after a reasonable effort, the chief elected
		officials are unable to reach agreement as provided under clause (i), the
		Governor may appoint the members of the local board from individuals so
		nominated or recommended.(C)Concentrated
		employment programsIn the case of an area that was designated as
		a local area in accordance with section 116(a)(2)(B) of the Workforce
		Investment Act of 1998 (as in effect on the day before the date of enactment of
		this Act), and that remains a local area on that date, the governing body of
		the concentrated employment program involved shall act in consultation with the
		chief elected official in the local area to appoint members of the local board,
		in accordance with the State criteria established under subsection (b), and to
		carry out any other responsibility relating to workforce investment activities
		assigned to such official under this Act.(2)Certification(A)In
		generalThe Governor shall, once every 2 years, certify 1 local
		board for each local area in the State.(B)CriteriaSuch
		certification shall be based on criteria established under subsection (b), and
		for a second or subsequent certification, the extent to which the local board
		has ensured that workforce investment activities carried out in the local area
		have enabled the local area to meet the corresponding performance
		accountability measures and achieve sustained fiscal integrity, as defined in
		section 116(a)(2)(C).(C)Failure to
		achieve certificationFailure of a local board to achieve
		certification shall result in appointment and certification of a new local
		board for the local area pursuant to the process described in paragraph (1) and
		this paragraph.(3)Decertification(A)Fraud, abuse,
		failure to carry out functionsNotwithstanding paragraph (2), the
		Governor shall have the authority to decertify a local board at any time after
		providing notice and an opportunity for comment, for—(i)fraud
		or abuse; or(ii)failure to carry
		out the functions specified for the local board in subsection (d).(B)NonperformanceNotwithstanding
		paragraph (2), the Governor may decertify a local board if a local area fails
		to meet the local performance accountability measures for such local area in
		accordance with section 131(c) for 2 consecutive program years.(C)Reorganization
		planIf the Governor decertifies a local board for a local area
		under subparagraph (A) or (B), the Governor may require that a new local board
		be appointed and certified for the local area pursuant to a reorganization plan
		developed by the Governor, in consultation with the chief elected official in
		the local area and in accordance with the criteria established under subsection
		(b).(4)Single state
		local area(A)State
		boardNotwithstanding subsection (b) and paragraphs (1) and (2),
		if a State described in section 116(b) indicates in the State plan that the
		State will be treated as a single State local area, for purposes of the
		application of this Act or the provisions authorizing a core program, the State
		board shall carry out any of the functions of a local board under this Act or
		the provisions authorizing a core program, including the functions described in
		subsection (d).(B)References(i)In
		generalExcept as provided in clauses (ii) and (iii), with
		respect to such a State, a reference in this Act or a core program provision to
		a local board shall be considered to be a reference to the State board, and a
		reference in the Act or provision to a local area or region shall be considered
		to be a reference to the State.(ii)PlansThe
		State board shall prepare a local plan under section 118 for the State, and
		submit the plan for approval as part of the State plan.(iii)Performance
		accountability measuresThe State shall not be required to meet
		and report on a set of local performance accountability measures.(d)Functions of
		local boardConsistent with section 118, the functions of the
		local board shall include the following:(1)Local
		planThe local board, in partnership with the chief elected
		official for the local area involved, shall develop and submit a local plan to
		the Governor that meets the requirements in section 118. If the local area is
		part of a planning region that includes other local areas, the local board
		shall collaborate with the other local boards and chief elected officials from
		such other local areas in the development and submission of the local plan as
		described in section 116(c)(1)(A).(2)Workforce
		research and regional labor market analysisIn order to assist in
		the development and implementation of the local plan, the local board
		shall—(A)carry out
		analyses of the economic conditions in the region, the needed knowledge and
		skills for the region, the workforce in the region, and workforce development
		activities (including education and training) in the region described in
		section 118(b)(1)(D), and regularly update such information;(B)assist the
		Governor in developing the statewide workforce and labor market information
		system described in section 15(e) of the Wagner-Peyser Act (29 U.S.C.
		49l–2(e)), specifically in the collection, analysis, and utilization of
		workforce and labor market information for the region; and(C)conduct such
		other research, data collection, and analysis related to the workforce needs of
		the regional economy as the board, after receiving input from a wide array of
		stakeholders, determines to be necessary to carry out its functions.(3)Convening,
		brokering, leveragingThe local board shall convene local
		workforce development system stakeholders to assist in the development of the
		local plan under section 118 and in identifying non-Federal expertise and
		resources to leverage support for workforce development activities. The local
		board, including standing committees, may engage such stakeholders in carrying
		out the functions described in this subsection.(4)Employer
		engagementThe local board shall lead efforts to engage with a
		diverse range of employers and with entities in the region involved—(A)to promote
		business representation (particularly representatives with optimal policymaking
		or hiring authority from employers whose employment opportunities reflect
		existing and emerging employment opportunities in the region) on the local
		board;(B)to develop
		effective linkages (including the use of intermediaries) with employers in the
		region to support employer utilization of the local workforce development
		system and to support local workforce investment activities;(C)to ensure that
		workforce investment activities meet the needs of employers and support
		economic growth in the region, by enhancing communication, coordination, and
		collaboration among employers, economic development entities, and service
		providers; and(D)to develop and
		implement proven or promising strategies for meeting the employment and skill
		needs of workers and employers (such as the establishment of industry and
		sector partnerships), that provide the skilled workforce needed by employers in
		the region, and that expand employment and career advancement opportunities for
		workforce development system participants in in-demand industry sectors or
		occupations.(5)Career pathways
		developmentThe local board, with representatives of secondary
		and postsecondary education programs, shall lead efforts in the local area to
		develop and implement career pathways within the local area by aligning the
		employment, training, education, and supportive services that are needed by
		adults and youth, particularly individuals with barriers to employment.(6)Proven and
		promising practicesThe local board shall lead efforts in the
		local area to—(A)identify and
		promote proven and promising strategies and initiatives for meeting the needs
		of employers, and workers and jobseekers (including individuals with barriers
		to employment) in the local workforce development system, including providing
		physical and programmatic accessibility, in accordance with section 288 and
		applicable provisions of the Americans with Disabilities Act of 1990 (42 U.S.C.
		12101 et seq.), to the one-stop delivery system; and(B)identify and
		disseminate information on proven and promising practices carried out in other
		local areas for meeting such needs.(7)TechnologyThe
		local board shall develop strategies for using technology to maximize the
		accessibility and effectiveness of the local workforce development system for
		employers, and workers and jobseekers, by—(A)facilitating
		connections among the intake and case management information systems of the
		one-stop partner programs to support a comprehensive workforce development
		system in the local area;(B)facilitating
		access to services provided through the one-stop delivery system involved,
		including facilitating the access in remote areas;(C)identifying
		strategies for better meeting the needs of individuals with barriers to
		employment, including strategies that augment traditional service delivery, and
		increase access to services and programs of the one-stop delivery system, such
		as improving digital literacy skills; and(D)leveraging
		resources and capacity within the local workforce development system, including
		resources and capacity for services for individuals with barriers to
		employment.(8)Program
		oversightThe local board, in partnership with the chief elected
		official for the local area, shall—(A)(i)conduct oversight for
		local youth workforce investment activities authorized under section 229, local
		employment and training activities authorized under section 234, and the
		one-stop delivery system in the local area; and(ii)ensure the appropriate use and
		management of the funds provided under this title and title II for the
		activities and system described in clause (i); and(B)for workforce
		development activities, ensure the appropriate use, management, and
		investment of funds to maximize performance outcomes under section 131.(9)Negotiation of
		local performance accountability measuresThe local board, the
		chief elected official, and the Governor shall negotiate and reach agreement on
		local performance accountability measures as described in section
		131(c).(10)Selection of
		operators and providers(A)Selection of
		one-stop operatorsConsistent with section 221(d), the local
		board, with the agreement of the chief elected official for the local
		area—(i)shall
		designate or certify one-stop operators as described in section 221(d)(2)(A);
		and(ii)may
		terminate for cause the eligibility of such operators.(B)Selection of
		youth providersConsistent with section 223, the local
		board—(i)shall
		identify eligible providers of youth workforce investment activities in the
		local area by awarding grants or contracts on a competitive basis (except as
		provided in section 223(b)), based on the recommendations of the youth standing
		committee established under subsection (b)(4); and(ii)may
		terminate for cause the eligibility of such providers.(C)Identification
		of eligible providers of training servicesConsistent with
		section 222, the local board shall identify eligible providers of training
		services in the local area.(D)Identification
		of eligible providers of intensive servicesIf the one-stop
		operator does not provide intensive services described in section
		234(c)(3) in a local area, the local board
		shall identify eligible providers of  those intensive services in the local area by awarding contracts.(E)Consumer choice
		requirementsConsistent with section 222 and paragraphs (3) and
		(4) of section 234(c), the local board shall work with the State to ensure
		there are sufficient numbers and types of providers of intensive services and
		training services (including eligible providers with expertise in assisting
		individuals with disabilities and eligible providers with expertise in
		assisting adults in need of adult education and literacy activities) serving
		the local area and providing the services involved in a manner that maximizes
		consumer choice, as well as providing opportunities that lead to competitive
		integrated employment for individuals with disabilities.(11)Coordination
		with education providers(A)In
		generalThe local board shall coordinate activities with
		education and training providers in the local area, including providers of
		workforce investment activities, providers of adult education and literacy
		activities under title III, providers of career and technical education (as
		defined in section 3 of the Carl D. Perkins Career and Technical Education Act
		of 2006 (20 U.S.C. 2302)) and local agencies administering plans under title I
		of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section
		112 or part C of that title (29 U.S.C. 732, 741).(B)Applications
		and agreementsThe coordination described in subparagraph (A)
		shall include—(i)consistent with
		section 332—(I)reviewing the
		applications to provide adult education and literacy activities under title III
		for the local area, submitted under such section to the eligible agency by
		eligible providers, to determine whether such applications are consistent with
		the local plan; and(II)making
		recommendations to the eligible agency to promote alignment with such plan;
		and(ii)replicating
		cooperative agreements in accordance with subparagraph (B) of section
		101(a)(11) of the Rehabilitation Act of 1973 (29 U.S.C. 721(a)(11)), and
		implementing cooperative agreements in accordance with that section with the
		local agencies administering plans under title I of that Act (29 U.S.C. 720 et
		seq.) (other than section 112 or part C of that title (29 U.S.C. 732, 741) and
		subject to section 221(f)), with respect to efforts that will enhance the
		provision of services to individuals with disabilities and other individuals,
		such as cross training of staff, technical assistance, use and sharing of
		information, cooperative efforts with employers, and other efforts at
		cooperation, collaboration, and coordination.(C)Cooperative
		agreementIn this paragraph, the term cooperative
		agreement means an agreement entered into by a State designated agency
		or State designated unit under subparagraph (A) of section 101(a)(11) of the
		Rehabilitation Act of 1973.(12)Budget and
		administration(A)BudgetThe
		local board shall develop a budget for the activities of the local board in the
		local area, consistent with the local plan and the duties of the local board
		under this section, subject to the approval of the chief elected
		official.(B)Administration(i)Grant
		recipient(I)In
		generalThe chief elected official in a local area shall serve as
		the local grant recipient for, and shall be liable for any misuse of, the grant
		funds allocated to the local area under sections 228 and 233, unless the chief
		elected official reaches an agreement with the Governor for the Governor to act
		as the local grant recipient and bear such liability.(II)DesignationIn
		order to assist in administration of the grant funds, the chief elected
		official or the Governor, where the Governor serves as the local grant
		recipient for a local area, may designate an entity to serve as a local grant
		subrecipient for such funds or as a local fiscal agent. Such designation shall
		not relieve the chief elected official or the Governor of the liability for any
		misuse of grant funds as described in subclause (I).(III)DisbursalThe
		local grant recipient or an entity designated under subclause (II) shall
		disburse the grant funds for workforce investment activities at the direction
		of the local board, pursuant to the requirements of this title and title II.
		The local grant recipient or entity designated under subclause (II) shall
		disburse the funds immediately on receiving such direction from the local
		board.(ii)Grants and
		donationsThe local board may solicit and accept grants and
		donations from sources other than Federal funds made available under this
		Act.(iii)Tax-exempt
		statusFor purposes of carrying out duties under this Act, local
		boards may incorporate, and may operate as entities described in section
		501(c)(3) of the Internal Revenue Code of 1986 that are exempt from taxation
		under section 501(a) of such Code.(13)Accessibility
		for individuals with disabilitiesThe local board shall annually
		assess the physical and programmatic accessibility, in accordance with section
		288 and applicable provisions of the Americans with Disabilities Act of 1990
		(42 U.S.C. 12101 et seq.), of all one-stop centers in the local area.(e)Sunshine
		provisionThe local board shall make available to the public, on
		a regular basis through electronic means and open meetings, information
		regarding the activities of the local board, including information regarding
		the local plan prior to submission of the plan, and regarding membership, the
		designation and certification of one-stop operators, and the award of grants or
		contracts to eligible providers of youth workforce investment activities, and
		on request, minutes of formal meetings of the local board.(f)Staff(1)In
		generalThe local board may hire a director and other
		staff.(2)Limitation on
		rateThe director and staff described in paragraph (1) shall be
		subject to the limitations on the payment of salaries and bonuses described in
		section 294(15).(g)Limitations(1)Training
		services(A)In
		generalExcept as provided in subparagraph (B), no local board
		may provide training services.(B)Waivers of
		training prohibitionThe Governor of the State in which a local
		board is located may, pursuant to a request from the local board, grant a
		written waiver of the prohibition set forth in subparagraph (A) (relating to
		the provision of training services) for a program of training services, if the
		local board—(i)submits
		to the Governor a proposed request for the waiver that includes—(I)satisfactory
		evidence that there is an insufficient number of eligible providers of such a
		program of training services to meet local demand in the local area;(II)information
		demonstrating that the board meets the requirements for an eligible provider of
		training services under section 222; and(III)information
		demonstrating that the program of training services prepares participants for
		an in-demand industry sector or occupation in the local area;(ii)makes
		the proposed request available to eligible providers of training services and
		other interested members of the public for a public comment period of not less
		than 30 days; and(iii)includes, in
		the final request for the waiver, the evidence and information described in
		clause (i) and the comments received pursuant to clause (ii).(C)DurationA
		waiver granted to a local board under subparagraph (B) shall apply for a period
		that shall not exceed the duration of the local plan. The waiver may be renewed
		for additional periods under subsequent local plans, not to exceed the
		durations of such subsequent plans, pursuant to requests from the local board,
		if the board meets the requirements of subparagraph (B) in making the
		requests.(D)RevocationThe
		Governor shall have the authority to revoke the waiver during the appropriate
		period described in subparagraph (C) if the Governor determines the waiver is
		no longer needed or that the local board involved has engaged in a pattern of
		inappropriate referrals to training services operated by the local
		board.(2)Core services;
		intensive services; designation or certification as one-stop
		operatorsA local board may provide core services described in
		section 234(c)(2) or intensive services described in section 234(c)(3) through
		a one-stop delivery system or be designated or certified as a one-stop operator
		only with the agreement of the chief elected official in the local area and the
		Governor.(3)Limitation on
		authorityNothing in this Act shall be construed to provide a
		local board with the authority to mandate curricula for schools.(h)Conflict of
		interestA member of a local board, or a member of a standing
		committee, may not—(1)vote
		on a matter under consideration by the local board—(A)regarding the
		provision of services by such member (or by an entity that such member
		represents); or(B)that would
		provide direct financial benefit to such member or the immediate family of such
		member; or(2)engage in any
		other activity determined by the Governor to constitute a conflict of interest
		as specified in the State plan.(i)Alternative
		entity(1)In
		generalFor purposes of complying with subsections (a), (b), and
		(c), a State may use any local entity (including a local council, regional
		workforce development board, or similar entity) that—(A)is established to
		serve the local area (or the service delivery area that most closely
		corresponds to the local area);(B)was in existence
		on August 7, 1998, pursuant to State law; and(C)includes—(i)representatives
		of business in the local area; and(ii)(I)representatives of
		labor organizations (for a local area in which employees are represented by
		labor organizations), nominated by local labor federations; or(II)other representatives of employees in
		the local area (for a local area in which no employees are represented by such
		organizations).(2)ReferencesA
		reference in this Act or a core program provision to a local board, shall
		include a reference to such an entity.118.Local
		plan(a)In
		generalEach local board shall develop and submit to the Governor
		a comprehensive 4-year local plan, in partnership with the chief elected
		official. The local plan shall support the strategy described in the State plan
		in accordance with section 112(b)(1)(F), and otherwise be consistent with the
		State plan. If the local area is part of a planning region, the local board
		shall comply with section 116(c)(1)(A) in the preparation and submission of a
		regional plan. At the end of the first 2-year period of the 4-year local plan,
		each local board shall review the local plan and the local board, in
		partnership with the chief elected official, shall prepare and submit
		modifications to the local plan to reflect changes in labor market and economic
		conditions or in other factors affecting the implementation of the local
		plan.(b)ContentsThe
		local plan shall include—(1)a
		description of the strategic planning elements consisting of—(A)an analysis of
		the regional economic conditions including—(i)existing and
		emerging in-demand industry sectors and occupations; and(ii)the
		employment needs of employers in those industry sectors and occupations;(B)an analysis of
		the knowledge and skills needed to meet the employment needs of the employers
		in the region, including employment needs in in-demand industry sectors and
		occupations;(C)an analysis of
		the workforce in the region, including current labor force employment (and
		unemployment) data, and information on labor market trends, and the educational
		and skill levels of the workforce in the region, including individuals with
		barriers to employment;(D)an analysis of
		the workforce development activities (including education and training) in the
		region, including an analysis of the strengths and weaknesses of such services,
		and the capacity to provide such services, to address the identified education
		and skill needs of the workforce and the employment needs of employers in the
		region;(E)a
		description of the local board’s strategic vision and goals for preparing an
		educated and skilled workforce (including youth and individuals with barriers
		to employment), including goals relating to the performance accountability
		measures based on primary indicators of performance described in section
		131(b)(2)(A) in order to support regional economic growth and economic
		self-sufficiency; and(F)taking into
		account analyses described in subparagraphs (A) through (D), a strategy to work
		with the entities that carry out the core programs to align resources available
		to the local area, to achieve the strategic vision and goals described in
		subparagraph (E);(2)a
		description of the workforce development system in the local area that
		identifies the programs that are included in that system and how the local
		board will work with the entities carrying out core programs and other
		workforce development programs to support alignment to provide services,
		including programs of study authorized under the Carl D. Perkins Career and
		Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), that support the
		strategy identified in the State plan under section 112(b)(1)(F);(3)a
		description of how the local board, working with the entities carrying out core
		programs, will expand access to employment, training, education, and supportive
		services for eligible individuals, particularly eligible individuals with
		barriers to employment, including how the local board will facilitate the
		development of career pathways and co-enrollment, as appropriate, in core
		programs;(4)a
		description of the strategies and services that will be used in the local
		area—(A)in order
		to—(i)facilitate
		engagement of employers, including small employers and employers in in-demand
		industry sectors and occupations, in workforce development programs;(ii)support a local
		workforce development system that meets the needs of businesses in the local
		area;(iii)better
		coordinate workforce development programs and economic development; and(iv)strengthen
		linkages between the one-stop delivery system and unemployment insurance
		programs; and(B)that may include
		the implementation of initiatives such as incumbent worker training programs,
		on-the-job training programs, customized training programs, industry and sector
		strategies, career pathways initiatives, utilization of effective business
		intermediaries, and other business services and strategies, designed to meet
		the needs of employers in the corresponding region in support of the strategy
		described in paragraph (1)(F);(5)a
		description of how the local board will coordinate workforce investment
		activities carried out in the local area with economic development activities
		carried out in the region in which the local area is located (or planning
		region), and promote entrepreneurial skills training and microenterprise
		services;(6)a
		description of the one-stop delivery system in the local area,
		including—(A)a
		description of how the local board will ensure the continuous improvement of
		eligible providers of services through the system and ensure that such
		providers meet the employment needs of local employers, and workers and
		jobseekers;(B)a
		description of how the local board will facilitate access to services provided
		through the one-stop delivery system, including in remote areas, through the
		use of technology and through other means;(C)a
		description of how entities within the one-stop delivery system, including
		one-stop operators and the one-stop partners, will comply with section 288 and
		applicable provisions of the Americans with Disabilities Act of 1990 (42 U.S.C.
		12101 et seq.) regarding the physical and programmatic accessibility of
		facilities, programs and services, technology, and materials for individuals
		with disabilities, including providing staff training and support for
		addressing the needs of individuals with disabilities; and(D)a
		description of the roles and resource contributions of the one-stop
		partners;(7)a
		description and assessment of the type and availability of adult and dislocated
		worker employment and training activities in the local area;(8)a
		description of how the local board will coordinate workforce investment
		activities carried out in the local area with statewide rapid response
		activities, as described in section 234(a)(2)(A);(9)a
		description and assessment of the type and availability of youth workforce
		investment activities in the local area, including activities for youth who are
		individuals with disabilities, which description and assessment shall include
		an identification of successful models of such youth workforce investment
		activities;(10)a
		description of how the local board will coordinate education and workforce
		investment activities carried out in the local area with relevant secondary and
		postsecondary education programs and activities to coordinate strategies,
		enhance services, and avoid duplication of services;(11)a
		description of how the local board will coordinate workforce investment
		activities carried out under this title or title II in the local area with the
		provision of transportation, including public transportation, and other
		appropriate supportive services in the local area;(12)a
		description of plans and strategies for, and assurances concerning, maximizing
		coordination of services provided by the State employment service under the
		Wagner-Peyser Act (29 U.S.C. 49 et seq.) and services provided in the local
		area through the one-stop delivery system, to improve service delivery and
		avoid duplication of services;(13)a description of
		how the local board will coordinate workforce investment activities carried out
		under this title or title II in the local area with the provision of adult
		education and literacy activities under title III in the local area, including
		a description of how the local board will carry out, consistent with
		subparagraphs (A) and (B)(i) of section 117(d)(11) and section 332, the review
		of local applications submitted under title III;(14)a description of
		the replicated cooperative agreements (as defined in section 117(d)(11))
		between the local board or other local entities described in section
		101(a)(11)(B) of the Rehabilitation Act of 1973 (29 U.S.C. 721(a)(11)(B)) and
		the local office of a designated State agency or designated State unit
		administering programs carried out under title I of such Act (29 U.S.C. 720 et
		seq.) (other than section 112 or part C of that title (29 U.S.C. 732, 741) and
		subject to section 221(f)) in accordance with section 101(a)(11) of such Act
		(29 U.S.C. 721(a)(11)) with respect to efforts that will enhance the provision
		of services to individuals with disabilities and to other individuals, such as
		cross training of staff, technical assistance, use and sharing of information,
		cooperative efforts with employers, and other efforts at cooperation,
		collaboration, and coordination;(15)an
		identification of the entity responsible for the disbursal of grant funds
		described in section 117(d)(12)(B)(i)(III), as determined by the chief elected
		official or the Governor under section 117(d)(12)(B)(i);(16)a
		description of the competitive process to be used to award the subgrants and
		contracts in the local area for activities carried out under title I or title
		II;(17)a
		description of the local levels of performance negotiated with the Governor and
		chief elected official pursuant to section 131(c), to be used to measure the
		performance of the local area and to be used by the local board for measuring
		the performance of the local fiscal agent (where appropriate), eligible
		providers under title II, and the one-stop delivery system, in the local
		area;(18)a
		description of the actions the local board will take toward becoming or
		remaining a high-performing board, consistent with the factors developed by the
		State board pursuant to section 111(d)(6);(19)a
		description of how training services under chapter 3 of subtitle B of title II
		will be provided in accordance with section 234(c)(4)(G), including, if
		contracts for the training services will be used, how the use of such contracts
		will be coordinated with the use of individual training accounts under that
		chapter and how the local board will ensure informed customer choice in the
		selection of training programs regardless of how the training services are to
		be provided;(20)a
		description of the process used by the local board, consistent with subsection
		(c), to provide an opportunity for public comment, including comment by
		representatives of businesses and comment by representatives of labor
		organizations, and input into the development of the local plan, prior to
		submission of the plan;(21)a
		description of how one-stop centers are implementing and transitioning to an
		integrated, technology-enabled intake and case management information system
		for programs carried out under the Act and programs carried out by one-stop
		partners; and(22)such other
		information as the Governor may require.(c)ProcessPrior
		to the date on which the local board submits a local plan under this section,
		the local board shall—(1)make
		available copies of a proposed local plan to the public through electronic and
		other means, such as public hearings and local news media;(2)allow members of
		the public, including representatives of business, representatives of labor
		organizations, and representatives of education to submit to the local board
		comments on the proposed local plan, not later than the end of the 30-day
		period beginning on the date on which the proposed local plan is made
		available; and(3)include with the
		local plan submitted to the Governor under this section any such comments that
		represent disagreement with the plan.(d)Plan submission
		and approvalA local plan submitted to the Governor under this
		section (including a modification to such a local plan) shall be considered to
		be approved by the Governor at the end of the 90-day period beginning on the
		day the Governor receives the plan (including such a modification), unless the
		Governor makes a written determination during the 90-day period that—(1)deficiencies in
		activities carried out under this title or subtitle B of title II have been
		identified, through audits conducted under section 284 or otherwise, and the
		local area has not made acceptable progress in implementing corrective measures
		to address the deficiencies;(2)the
		plan does not comply with the applicable provisions of this Act; or(3)the plan does not
		align with the State plan, including failing to provide for alignment of the
		core programs to support the strategy identified in the State plan in
		accordance with section 112(b)(1)(F).3General
		Provisions121.Qualifications
		for directors(a)Development of
		guidelines(1)DevelopmentNot
		later than 3 months after the date of enactment of this Act, the Secretary of
		Labor, in consultation with the Secretary of Education, shall initiate a
		process to develop guidelines for qualifications for the position of director
		(which may be known as an executive director or chief executive officer, or by
		a similar title) of State boards and local boards, which may be used by State
		boards or local boards as the State boards or local boards determine
		appropriate.(2)ConsultationThe
		Secretary shall solicit and consider advice from a diverse set of parties,
		drawn from each of the following groups:(A)Representatives
		of Federal, State, regional, and local officials responsible for the
		administration of one-stop partner programs, as well as other workforce
		development programs the Secretary determines are appropriate.(B)Representatives
		of State boards and local boards, including representatives of the directors of
		such boards.(C)Individuals with
		relevant expertise in workforce development representing entities such as
		national associations and organizations, academic and research organizations,
		labor organizations, businesses and business organizations, economic
		development entities, institutions of higher education, community-based
		organizations and intermediaries, and philanthropic organizations.(3)QualificationsIn
		developing guidelines for qualifications for the directors of State boards and
		local boards under this section, the Secretary shall analyze and determine the
		requisite knowledge, skills, and abilities necessary to assist the boards in
		carrying out the functions described in, as appropriate, sections 111(d) and
		117(d) and necessary for understanding and leading workforce development
		systems.(b)Identification
		of guidelinesNot later than 15 months after the date of
		enactment of this Act, the Secretary of Labor, in consultation with the
		Secretary of Education, shall identify the guidelines for qualifications the
		Secretary of Labor determines are appropriate for the directors of State boards
		and local boards and shall disseminate such guidelines to the public,
		Governors, and chief elected officials, and to State boards and local boards
		for their consideration and use in hiring such directors. The Secretary of
		Labor may provide technical assistance to State boards and local boards
		relating to the use of such guidelines.(c)Periodic
		reviewThe Secretary of Labor, in consultation with the Secretary
		of Education, shall periodically review the guidelines identified under this
		section for qualifications for the directors of State boards and local boards
		and, after consultation with the individuals referenced in subsection (a)(2),
		may issue such revised guidelines, in accordance with this section, as the
		Secretary determines to be appropriate.122.Funding of
		State and local boards(a)State
		boardsIn funding a State board under this subtitle, a
		State—(1)shall use funds
		available as described in section 229(b)(2) or 234(a)(3)(B); and(2)may use
		non-Federal funds available to the State that the State determines are
		appropriate and available for that use.(b)Local
		boardsIn funding a local board under this subtitle, the chief
		elected official and local board for the local area—(1)shall use funds
		available as described in section 228(b)(4); and(2)may use
		non-Federal funds available to the local area that the chief elected official
		and local board determine are appropriate and available for that use.BWorkforce
		development performance accountability system131.Performance
		accountability system(a)PurposeThe
		purpose of this section is to establish performance accountability measures
		that apply—(1)across the core
		programs to assess the effectiveness of States in achieving positive outcomes
		for individuals served by those programs; and(2)across the title
		II core programs to assess the effectiveness of local areas in achieving
		positive outcomes for individuals served by those programs.(b)State
		performance accountability measures(1)In
		generalFor each State, the performance accountability measures
		for the core programs shall consist of—(A)(i)the primary indicators
		of performance described in paragraph (2)(A); and(ii)the additional indicators of
		performance (if any) identified by the State under paragraph (2)(B); and(B)a
		State adjusted level of performance for each indicator described in
		subparagraph (A).(2)Indicators of
		performance(A)Primary
		indicators of performance(i)In
		generalThe State primary indicators of performance for
		activities provided under the adult and dislocated worker programs authorized
		under chapter 3 of subtitle B of title II, the program of adult education and
		literacy activities authorized under title III, the employment services program
		authorized under sections 1 through 13 of the Wagner-Peyser Act (29 U.S.C. 49
		et seq.) (except that subclauses (IV) and (V) shall not apply to such program),
		and the program authorized under title I of the Rehabilitation Act of 1973 (29
		U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C.
		732, 741), shall consist of—(I)the
		percentage of program participants who are employed during the second quarter
		after exit from the program;(II)the
		percentage of program participants who are employed during the fourth quarter
		after exit from the program;(III)the median
		earnings of program participants who are employed during the second quarter
		after exit from the program;(IV)the
		percentage of program participants who obtain a recognized postsecondary
		credential, or a secondary school diploma or its recognized equivalent (subject
		to clause (iii)), during participation in or within 1 year after exit from the
		program;(V)the
		percentage of program participants who, during a program year, are in an
		education or training program that leads to a recognized postsecondary
		credential or employment and who are achieving measurable skill gains toward
		such a credential or employment; and(VI)the
		indicators of effectiveness in serving employers established pursuant to clause
		(iv).(ii)Primary
		indicators for eligible youthThe primary indicators of
		performance for the youth program authorized under chapter 2 of subtitle B of
		title II shall consist of—(I)the
		percentage of program participants who are in education or training activities,
		or employed, during the second quarter after exit from the program;(II)the
		percentage of program participants who are in education or training activities,
		or employed, during the fourth quarter after exit from the program;(III)the median
		earnings of program participants who are employed during the second quarter
		after exit from the program;(IV)the
		percentage of program participants who obtain a recognized postsecondary
		credential or a secondary school diploma or its
		recognized equivalent subject to clause (iii), during participation in or
		within 1 year after exit from the program;(V)the
		percentage of program participants who, during a program year, are in an
		education or training program that leads to a recognized postsecondary
		credential or employment and who are achieving measurable skill gains toward
		such a credential or employment; and(VI)the
		indicators of effectiveness in serving employers established pursuant to clause
		(iv).(iii)Indicator
		relating to credentialFor purposes of clause (i)(IV) or
		(ii)(IV), program participants who obtain a secondary school diploma or its
		recognized equivalent shall be included in the percentage counted as meeting
		the criterion under such clause only if such participants, in addition to
		obtaining such diploma or its recognized equivalent, have obtained or retained
		employment or are in an education or training program leading to a recognized
		postsecondary credential within 1 year after exit
		from the program.(iv)Indicator for
		services to employersPrior to the commencement of the second
		full program year after the date of enactment of this Act, for purposes of
		clauses (i)(VI) and (ii)(VI), the Secretary of Labor and the Secretary of
		Education, after consultation with the representatives described in subsection
		(h)(2), shall jointly develop and establish, for purposes of this subparagraph,
		1 or more primary indicators of performance that indicate the effectiveness of
		the core programs in serving employers.(B)Additional
		indicatorsA State may identify in the State plan additional
		performance accountability indicators.(3)Levels of
		performance(A)State adjusted
		levels of performance for primary indicators(i)In
		generalFor each State submitting a State plan, there shall be
		established, in accordance with this subparagraph, levels of performance for
		each of the corresponding primary indicators of performance described in
		paragraph (2) for each of the programs described in clause (ii).(ii)Included
		programsThe programs included under clause (i) are—(I)the
		youth program authorized under chapter 2 of subtitle B of title II;(II)the
		adult program authorized under chapter 3 of subtitle B of title II;(III)the dislocated
		worker authorized under chapter 3 of subtitle B of title II;(IV)the
		program of adult education and literacy activities authorized under title
		III;(V)the
		employment services program authorized under sections 1 through 13 of the
		Wagner-Peyser Act (29 U.S.C. 49 et seq.); and(VI)the
		program authorized under title I of the Rehabilitation Act of 1973 (29 U.S.C.
		720 et seq.), other than section 112 or part C of that title (29 U.S.C. 732,
		741).(iii)Identification
		in State planEach State shall identify, in the State plan,
		expected levels of performance for each of the corresponding primary indicators
		of performance for each of the programs described in clause (ii) for the first
		2 program years covered by the State plan.(iv)Agreement on
		State adjusted levels of performance(I)First 2
		yearsThe State shall reach agreement with the Secretary of Labor
		and the Secretary of Education on levels of performance for each indicator
		described in clause (iii) for each of the programs described in clause (ii) for
		each of the first 2 program years covered by the State plan. In reaching the
		agreement, the State and Secretaries shall take into account the levels
		identified in the State plan under clause (iii) and the factors described in
		clause (v). The levels agreed to shall be considered to be the State adjusted
		levels of performance for the State for such program years and shall be
		incorporated into the State plan prior to the approval of such plan.(II)Third and
		fourth yearThe State and the Secretaries shall reach agreement,
		prior to the third program year covered by the State plan, on levels of
		performance for each indicator described in clause (iii) for each of the
		programs described in clause (ii) for each of the third and fourth program
		years covered by the State plan. In reaching the agreement, the State and
		Secretaries shall take into account the factors described in clause (v). The
		levels agreed to shall be considered to be the State adjusted levels of
		performance for the State for such program years and shall be incorporated into
		the State plan as a modification to the plan.(v)FactorsIn
		reaching the agreements described in clause (iv), the State and Secretaries
		shall—(I)take
		into account how the levels involved compare with the State adjusted levels of
		performance established for other States;(II)ensure that the
		levels involved are adjusted, using the objective statistical model established
		by the Secretaries pursuant to clause (viii), based on—(aa)the
		differences among States in actual economic conditions (including differences
		in unemployment rates and job losses or gains in particular industries);
		and(bb)the
		characteristics of participants when the participants entered the program
		involved, including indicators of poor work history, lack of work experience,
		lack of educational or occupational skills attainment, dislocation from
		high-wage and high-benefit employment, low levels of literacy or English
		proficiency, disability status, homelessness, ex-offender status, and welfare
		dependency;(III)take into
		account the extent to which the levels involved promote continuous improvement
		in performance accountability on the performance accountability measures by
		such State and ensure optimal return on the investment of Federal funds;
		and(IV)take into
		account the extent to which the levels involved will assist the State in
		meeting the goals described in clause (vi).(vi)GoalsIn
		order to promote enhanced performance outcomes and to facilitate the process of
		reaching agreements with the States under clause (iv), the Secretary of Labor
		and the Secretary of Education shall establish performance goals for the core
		programs, in accordance with the Government Performance and Results Act of 1993
		(Public Law 103–62; 107 Stat. 285) and the amendments made by that Act, and in consultation with States and other appropriate parties. Such goals shall
		be long-term goals for the adjusted levels of performance to be achieved by
		each of the programs described in clause (ii) regarding the corresponding
		primary indicators of performance described in paragraph (2)(A).(vii)Revisions
		based on economic conditions and individuals served during the program
		yearThe Secretary of Labor and the Secretary of Education shall,
		in accordance with the objective statistical model developed pursuant to clause
		(viii), revise the State adjusted levels of performance applicable for each of
		the programs described in clause (ii), for a program year and a State, to
		reflect the actual economic conditions and characteristics of participants (as
		described in clause (v)(II)) in that program during such program year in such
		State.(viii)Statistical
		adjustment modelThe Secretary of Labor and the Secretary of
		Education, after consultation with the representatives described in subsection
		(h)(2), shall develop and disseminate an objective statistical model that will
		be used to make the adjustments in the State adjusted levels of performance for
		actual economic conditions and characteristics of participants under clauses
		(v) and (vii).(B)Levels of
		performance for additional indicatorsThe State may identify, in
		the State plan, State levels of performance for each of the additional
		indicators identified under paragraph (2)(B). Such levels shall be considered
		to be State adjusted levels of performance for purposes of this section.(c)Local
		performance accountability measures for title II(1)In
		generalFor each local area in a State designated under section
		116, the local performance accountability measures for each of the programs
		described in subclauses (I) through (III) of subsection (b)(3)(A)(ii) shall
		consist of—(A)(i)the primary indicators
		of performance described in subsection (b)(2)(A) that are applicable to such
		programs; and(ii)additional indicators of
		performance, if any, identified by the State for such programs under subsection
		(b)(2)(B); and(B)the local level
		of performance for each indicator described in subparagraph (A).(2)Local level of
		performanceThe local board, the chief elected official, and the
		Governor shall negotiate and reach agreement on local levels of performance
		based on the State adjusted levels of performance established under subsection
		(b)(3)(A).(3)Adjustment
		factorsIn negotiating the local levels of performance, the local
		board, the chief elected official, and the Governor shall make adjustments for
		the expected economic conditions and the expected characteristics of
		participants to be served in the local area, using the statistical adjustment
		model developed pursuant to subsection (b)(3)(A)(viii). In addition, the
		negotiated local levels of performance applicable to a program year shall be
		revised to reflect the actual economic conditions experienced and the
		characteristics of the populations served in the local area during such program
		year using the statistical adjustment model.(d)Performance
		reports(1)In
		generalNot later than 12 months after the date of enactment of
		this Act, the Secretary of Labor and the Secretary of Education shall jointly
		develop a template for performance reports that shall be used by States, local
		boards, and eligible providers of training services under section 222 to report
		on outcomes achieved by the core programs. In developing such templates, the
		Secretary of Labor and the Secretary of Education will take into account the
		need to maximize the value of the templates for workers, jobseekers, employers,
		local elected officials, State officials, Federal policymakers, and other key
		stakeholders.(2)Contents of
		State performance reportsThe performance report for a State
		shall include, subject to paragraph (5)(C)—(A)information
		specifying the levels of performance achieved with respect to the primary
		indicators of performance described in subsection (b)(2)(A) for each of the
		programs described in subsection (b)(3)(A)(ii) and the State adjusted levels of
		performance with respect to such indicators for each program;(B)information
		specifying the levels of performance achieved with respect to the primary
		indicators of performance described in subsection (b)(2)(A) for each of the
		programs described in subsection (b)(3)(A)(ii) with respect to individuals with
		barriers to employment, disaggregated by each subpopulation of such
		individuals, and by race, ethnicity, sex, and age;(C)the total number
		of participants served by each of the programs described in subsection
		(b)(3)(A)(ii), and the types of services provided;(D)the number of
		individuals with barriers to employment served by each of the programs
		described in subsection (b)(3)(A)(ii), disaggregated by each subpopulation of
		such individuals;(E)the number of
		participants who are enrolled in more than 1 of the programs described in
		subsection (b)(3)(A)(ii); and(F)other information
		that facilitates comparisons of programs with programs in other States.(3)Contents of
		local area performance reportsThe performance reports for a
		local area shall include, subject to paragraph (5)(C)—(A)information
		specifying the levels of performance achieved with respect to the primary
		indicators of performance described in subsection (b)(2)(A) for each of the
		programs described in subclauses (I) through (III) of subsection (b)(3)(A)(ii),
		and the local adjusted levels of performance with respect to such indicators
		for each program;(B)information
		specifying the levels of performance achieved with respect to the primary
		indicators of performance described in subsection (b)(2)(A) for each of the
		programs described in subclauses (I) through (III) of subsection (b)(3)(A)(ii)
		with respect to individuals with barriers to employment, disaggregated by each
		subpopulation of such individuals, and by race, ethnicity, sex, and age;(C)the total number
		of participants served by each of the programs described in subclauses (I)
		through (III) of subsection (b)(3)(A)(ii), and the types of services
		provided;(D)the number of
		individuals with barriers to employment served by each of the programs
		described in subclauses (I) through (III) of subsection (b)(3)(A)(ii),
		disaggregated by each subpopulation of such individuals;(E)the number of
		participants who are enrolled in any of the programs described in subclauses
		(I) through (III) of subsection (b)(3)(A)(ii) who are enrolled in more than 1
		program described in subsection (b)(3)(A)(ii); and(F)other information
		that facilitates comparisons of programs with programs in other local areas (or
		planning regions, as appropriate).(4)Contents of
		eligible training providers performance reportsThe performance
		report for an eligible provider of training services under section 222 shall
		include, subject to paragraph (5)(C), with respect to each program of study (or
		the equivalent) of such provider—(A)information
		specifying the levels of performance achieved with respect to the primary
		indicators of performance described in subclauses (I) through (IV) of
		subsection (b)(2)(A)(i) with respect to all individuals engaging in the program
		of study (or the equivalent);(B)the total number
		of individuals engaging in the program of study (or the equivalent);(C)the total number
		of participants served by each of the adult program and the dislocated worker
		program authorized under chapter 3 of subtitle B of title II; and(D)the number of
		individuals with barriers to employment served by each of the adult program and
		the dislocated worker program authorized under chapter 3 of subtitle B of title
		II, disaggregated by each subpopulation of such individuals, and by race,
		ethnicity, sex, and age.(5)Publication(A)State
		performance reportsThe Secretary of Labor and the Secretary of
		Education shall annually make available (including by electronic means), in an
		easily understandable format, the performance reports for States containing the
		information described in paragraph (2).(B)Local area and
		eligible training provider performance reportsThe State shall
		make available (including by electronic means), in an easily understandable
		format, the performance reports for the local areas containing the information
		described in paragraph (3) and the performance reports for eligible providers
		of training services containing the information described in paragraph
		(4).(C)Rules for
		reporting of dataThe disaggregation of data under this
		subsection shall not be required when the number of participants in a category
		is insufficient to yield statistically reliable information or when the results
		would reveal personally identifiable information about an individual
		participant.(D)Dissemination
		to congressThe Secretary of Labor and the Secretary of Education
		shall make available (including by electronic means) a summary of the reports,
		and the reports, required under this subsection to the Committee on Education
		and the Workforce of the House of Representatives and the Committee on Health,
		Education, Labor, and Pensions of the Senate.(e)Evaluation of
		State programs(1)In
		generalUsing funds authorized under a core program and made
		available to carry out this section, the State, in coordination with local
		boards in the State and the State agencies responsible for the administration
		of the core programs, shall conduct ongoing evaluations of activities carried
		out in the State under such programs. The State, local boards, and State
		agencies shall conduct the evaluations in order to promote, establish,
		implement, and utilize methods for continuously improving core program
		activities in order to achieve high-level performance within, and high-level
		outcomes from, the workforce development system. The State shall coordinate the
		evaluations with the evaluations provided for by the Secretary of Labor and the
		Secretary of Education under section 270, section 342(c)(3)(E), and sections 12(a)(5), 14, and 107
		of the Rehabilitation Act of 1973 (29 U.S.C. 709(a)(5), 711, 727) (applied with
		respect to programs carried out under title I of that Act (29 U.S.C. 720 et
		seq.)) and the investigations provided for by the Secretary of Labor under section 10(b) of the Wagner-Peyser Act (29 U.S.C.  49i(b)).(2)DesignThe
		evaluations conducted under this subsection shall be designed in conjunction
		with the State board, State agencies responsible for the administration of the
		core programs, and local boards and shall include analysis of customer feedback
		and outcome and process measures in the statewide workforce development system.
		The evaluations shall use designs that employ the most rigorous analytical and
		statistical methods that are reasonably feasible, such as the use of control
		groups.(3)ResultsThe
		State shall annually prepare, submit to the State board and local boards in the
		State, and make available to the public (including by electronic means),
		reports containing the results of evaluations conducted under this subsection,
		to promote the efficiency and effectiveness of the workforce development
		system.(4)Cooperation
		with federal evaluationsThe State shall, to the extent
		practicable, cooperate in the conduct of evaluations (including related
		research projects) provided for by the Secretary of Labor or the Secretary of
		Education under the provisions of Federal law identified in paragraph (1). Such
		cooperation shall include the provision of data (in accordance with appropriate
		privacy protections established by the Secretary of Labor), the provision of
		responses to surveys, and allowing site visits in a timely manner, for the
		Secretaries or their agents.(f)Sanctions for
		State failure To meet state performance accountability measures(1)States(A)Technical
		assistanceIf a State fails to meet the State adjusted levels of
		performance relating to indicators described in subsection (b)(2)(A) for a
		program for any program year, the Secretary of Labor and the Secretary of
		Education shall provide technical assistance, including assistance in the
		development of a performance improvement plan.(B)Reduction in
		amount of grantIf such failure continues for a second
		consecutive year, or if a State fails to submit a report under subsection (d)
		for any program year, the Secretary of Labor or the Secretary of Education, as
		appropriate, may reduce by not more than 5 percent, the amount of the allotment
		that would (in the absence of this paragraph) be payable to the State under
		such program for the immediately succeeding program year. Such penalty shall be
		based on the degree of failure to meet State adjusted levels of
		performance.(2)Funds resulting
		from reduced allotmentsThe Secretary of Labor or the Secretary
		of Education, as appropriate, shall use any amount retained, as a result of a
		reduction in an allotment to a State made under paragraph (1)(B), to provide
		technical assistance to the States the Secretaries determine to be appropriate
		to improve the performance of their core programs.(g)Sanctions for
		local area failure To meet local performance accountability measures(1)Technical
		assistanceIf a local area fails to meet local performance
		accountability measures established under subsection (c) for the youth, adult,
		or dislocated worker program authorized under chapter 2 or 3 of subtitle B of
		title II for a program described in subsection (d)(2)(A) for any program year,
		the Governor, or upon request by the Governor, the Secretary of Labor, shall
		provide technical assistance, which may include assistance in the development
		of a performance improvement plan or the development of a modified local plan
		(or regional plan).(2)Corrective
		actions(A)In
		generalIf such failure continues for a second consecutive year,
		the Governor shall take corrective actions, which shall include development of
		a reorganization plan through which the Governor may—(i)require
		the appointment and certification of a new local board, consistent with the
		criteria established under section 117(b)(1);(ii)prohibit the use
		of eligible providers and one-stop partners identified as achieving a poor
		level of performance;(iii)redesignate the
		local area in accordance with section 116; or(iv)take
		such other actions as the Governor determines are appropriate.(B)Appeal by local
		area(i)Appeal to
		GovernorThe local board and chief elected official for a local
		area that is subject to a reorganization plan under subparagraph (A) may, not
		later than 30 days after receiving notice of the reorganization plan, appeal to
		the Governor to rescind or revise such plan. In such case, the Governor shall
		make a final decision not later than 30 days after the receipt of the
		appeal.(ii)Subsequent
		actionThe local board and chief elected official for a local
		area may, not later than 30 days after receiving a decision from the Governor
		pursuant to clause (i), appeal such decision to the Secretary of Labor. In such
		case, the Secretary shall make a final decision not later than 30 days after
		the receipt of the appeal.(C)Effective
		dateThe decision made by the Governor under subparagraph (B)(i)
		shall become effective at the time the Governor issues the decision pursuant to
		such clause. Such decision shall remain effective unless the Secretary of Labor
		rescinds or revises such plan pursuant to subparagraph (B)(ii).(h)Definitions of
		indicators of performance(1)In
		generalIn order to ensure nationwide comparability of
		performance data, the Secretary of Labor and the Secretary of Education, after
		consultation with representatives described in paragraph (2), shall issue
		definitions for the indicators described in subsection (b)(2).(2)RepresentativesThe
		representatives referred to in paragraph (1) are representatives of States and
		political subdivisions, business and industry, employees, eligible providers of
		activities carried out through the core programs, educators, researchers,
		participants, the lead State agency officials with responsibility for the
		programs carried out through the core programs, individuals with expertise in
		serving individuals with barriers to employment, and other interested
		parties.(i)Fiscal and
		management accountability information systems(1)In
		generalUsing funds authorized under a core program and made
		available to carry out this subtitle, the Governor, in coordination with the
		State board, the State agencies administering the core programs, local boards,
		and chief elected officials in the State, shall establish and operate a fiscal
		and management accountability information system based on guidelines
		established by the Secretary of Labor and the Secretary of Education after
		consultation with the Governors of States, chief elected officials, and
		one-stop partners. Such guidelines shall promote efficient collection and use
		of fiscal and management information for reporting and monitoring the use of
		funds authorized under the core programs and for preparing the annual report
		described in subsection (d).(2)Wage
		recordsIn measuring the progress of the State on State and local
		performance accountability measures, a State shall utilize quarterly wage
		records, consistent with State law. The Secretary of Labor shall make
		arrangements, consistent with State law, to ensure that the wage records of any
		State are available to any other State to the extent that such wage records are
		required by the State in carrying out the State plan of the State or completing
		the annual report described in subsection (d).(3)ConfidentialityIn
		carrying out the requirements of this Act, the State shall comply with section
		444 of the General Education Provisions Act (20 U.S.C. 1232g).CWorkforce
		innovation and replication grants141.PurposesThe purposes of this subtitle are—(1)to
		promote the development of comprehensive workforce development systems at the
		State, regional, and local levels that reflect the alignment of strategies and
		activities across the core programs and, where appropriate, across other
		workforce development, education, economic development, and human services
		programs, to provide effective, high quality, and client-centered services to
		job seekers and workers, youth, and employers;(2)to
		promote innovation and to improve, replicate, and expand models and service
		delivery strategies—(A)that are of
		demonstrated effectiveness in meeting the education, training, and employment
		needs of job seekers and workers, and youth, including such individuals with
		barriers to employment, and employers; and(B)that may
		include—(i)industry and
		sector strategies, career pathway models, and other examples of models and
		strategies involving integrated partnerships;(ii)models or
		strategies that utilize pay for performance, prior learning, or retention
		grants; or(iii)models or
		strategies that address areas of high poverty or individuals who are long-term
		unemployed, and that lead to economic self-sufficiency; and(3)to
		establish and improve programs for youth that engage, recover, and connect
		youth by providing access to career pathways that include the attainment of a
		recognized postsecondary credential and employment that leads to economic
		self-sufficiency.142.
		Workforce innovation and replication grants(a)Authorization
		of appropriationsThere are authorized to be appropriated to
		carry out this section such sums as may be necessary for each of fiscal years
		2014 through 2018.(b)Workforce
		innovation and replication grants to eligible entities(1)In
		generalFrom funds described in subsection (a), the Secretary of
		Labor and the Secretary of Education shall award workforce innovation and
		replication grants on a competitive basis to eligible entities.(2)Use of
		fundsThe grants awarded under this subsection shall be used to
		support innovative new strategies and activities, which may include strategies
		and activities with proven effectiveness in 2 or more noncontiguous areas, or
		the replication and expansion of effective evidence-based strategies and
		activities, such as on-the-job training, that are designed to align programs
		and strengthen the workforce development system in a State or region,
		consistent with the workforce development plans under this Act for such State
		or region, in order to substantially improve the education and employment
		outcomes for adults and youth served by such system and the services provided
		to employers under such system.(3)Eligible
		entities(A)In
		generalTo be eligible to receive a grant under this subsection,
		a State partnership or regional entity shall meet the requirements of this
		paragraph and submit an application in accordance with paragraph (4).(B)State
		partnershipFor a State partnership to be eligible for funding
		under this subsection, a Governor of a State shall—(i)submit
		the application in partnership with the State board and with 1 or more regional
		entities in the State described in subparagraph (C); and(ii)demonstrate that
		the State has—(I)aligned the core
		programs;(II)made significant
		progress towards aligning the core programs with other workforce development
		programs; and(III)achieved the
		alignments described in subclauses (I) and (II) consistent with the State
		plan.(C)Regional
		entitiesTo be identified as a regional entity and to be eligible
		for funding under this subsection, a local board for a local area that is
		aligned with a region, or all of the local boards for local areas that comprise
		a planning region under section 116(c), shall demonstrate that—(i)the
		application has been developed in consultation with the State and is not
		duplicative of other applications under this subsection submitted by a State
		partnership; and(ii)the
		local board, or all of the local boards for the planning region, has—(I)worked with the
		core programs to achieve alignment of such programs in the region;(II)made significant
		progress towards aligning the core programs with other workforce development
		programs in the region; and(III)achieved the
		alignments described in subclauses (I) and (II) consistent with the State
		plan.(4)ApplicationAn
		eligible entity seeking to receive a grant under this subsection shall submit
		to the Secretary of Labor and the Secretary of Education an application at such
		time, in such manner, and containing such information, consistent with this
		paragraph, as the Secretaries may require. Each such application shall describe
		the innovation and replication strategies and activities, and any waivers, in
		accordance with appropriate authorizing statutes, necessary to implement such
		strategies and activities, that the eligible entity will carry out to
		strengthen the workforce development system in the State or region in order to
		substantially improve the education and employment outcomes for individuals
		served by such system and the services provided to employers under such system,
		including—(A)a
		description of the region in the State or the State, as appropriate, that will
		be the focus of grant activities, including analyses of economic conditions,
		skill needs, the workforce, and the workforce development services (including
		the strengths and weaknesses of such services and the capacity to provide such
		services) that are relevant to the proposed strategies and activities that
		would be carried out under the grant;(B)a
		description of the populations to be served, including individuals with
		barriers to employment, and the skill needs of those populations;(C)a
		description of the promising strategies and activities the eligible entity is
		proposing to demonstrate, or the evidence-based strategies and activities that
		the eligible entity is proposing to expand or replicate;(D)a
		description of how, in carrying out such strategies and activities, the entity
		will—(i)collaborate to
		leverage resources among strategic partners to achieve the purposes of the
		grant, and to provide the matching share described in paragraph (5)(B);
		and(ii)ensure
		the sustainability of the programs and activities supported by the grant after
		grant funds are no longer available;(E)a
		description of how the strategies and activities will be aligned with the State
		plan and the local plans in the region of the State that will be the focus of
		grant activities;(F)a
		description of the outcomes, including outcomes for the performance
		accountability measures based on indicators described in section
		131(b)(2)(A)(i), to be achieved by the proposed strategies and activities;
		and(G)a
		description of how the eligible entity will—(i)use
		technology;(ii)collect
		data;(iii)make
		data publicly available; and(iv)use
		technology and data to improve program delivery, activities, and
		administration.(5)Matching
		requirements; supplement, not supplant(A)Innovation fund
		shareThe amount of the share of the funds provided under
		paragraph (1) shall be not greater than 50 percent of the cost of the programs
		and activities that are carried out under the grant.(B)Matching
		share(i)In
		general(I)AmountThe
		amount of the matching share under this subsection for a program year may not
		be less than 50 percent of the costs of the programs and activities that are
		carried out under the grant.(II)In cash or in
		kindThe matching share may be in cash or in kind (fairly
		evaluated).(III)Sources of
		matching share(aa)In
		generalNot more than 50 percent of the matching share required
		under this subsection may be provided from Federal resources, of which not less
		than 50 percent shall be provided from Federal resources from the partner
		programs identified in the application other than resources provided under the
		core programs.(bb)Non-Federal
		sourcesNon-Federal sources for the matching share may include
		State resources, local resources, contributions from private organizations, or
		a combination of such resources and contributions.(ii)Financial
		hardship waiverThe Secretary of Labor and the Secretary of
		Education may waive or reduce the matching share of an eligible entity that has
		submitted an application under this subsection if such entity demonstrates a
		need for such waiver or reduction due to extreme financial hardship as jointly
		defined by the Secretary of Labor and the Secretary of Education.(C)Supplement, not
		supplantThe Federal and matching shares required by this
		subsection shall be used to supplement and not supplant other Federal and State
		funds used to carry out activities described in this subsection.(6)Grant
		periodGrants awarded under this subsection shall be awarded for
		periods of not more than 3 years in duration and may not be renewed.(7)Geographic
		diversityIn awarding grants under this subsection, the Secretary
		of Labor and the Secretary of Education shall take into consideration the
		geographic diversity, and diversity with respect to population density, of the
		areas in which projects will be carried out under this section.(8)ReportingThe
		Secretary of Labor and the Secretary of Education are authorized to establish
		appropriate reporting requirements for grantees under this subsection.(9)Technical
		assistance and evaluationFor each program year for which funds
		are available to carry out this section, the Secretary of Labor and the
		Secretary of Education may reserve not more than 5 percent of the amount
		available to carry out this subsection to provide technical assistance to
		applicants and grantees under this subsection, and to evaluate projects carried
		out under this subsection. The Secretaries shall ensure that the results of the
		evaluations are publicly available (including by electronic means).143.Youth
		innovation and replication grants(a)Program
		authorizedThere are authorized to be appropriated to carry out
		this section such sums as may be necessary for each of fiscal years 2014
		through 2018.(b)Youth
		innovation and replication grants to eligible entities(1)In
		generalFrom funds described in subsection (a), the Secretary of
		Labor and the Secretary of Education shall award youth innovation and
		replication grants on a competitive basis to eligible entities.(2)Use of
		fundsThe grants awarded under this subsection shall be used to
		support the demonstration of innovative new strategies and activities, or the
		replication and expansion of effective evidence-based strategies and
		activities, that are designed to substantially improve education and employment
		outcomes for eligible youth. Such strategies and activities shall
		include—(A)establishing
		career pathways in in-demand industry sectors and occupations for eligible
		youth, in collaboration with other Federal, State, and local programs, such as
		career and technical education programs, and public
		and private entities;(B)developing and
		implementing a comprehensive strategy, for an area of high poverty, that
		provides education and training programs, resources, and other activities that
		prepare youth for postsecondary education and training and for employment that
		leads to economic self-sufficiency;(C)developing and
		implementing strategies and activities that provide opportunities for youth
		with disabilities to receive education, training, and employment services that
		lead to a recognized postsecondary credential or integrated, competitive
		employment;(D)developing and
		implementing evidence-based strategies and activities, such as—(i)education offered
		concurrently and contextually with workforce preparation and training for a
		specific occupation or occupational cluster;(ii)career
		academies;(iii)dropout
		prevention and recovery strategies;(iv)paid
		or unpaid work experience, including summer employment opportunities and
		employment opportunities available throughout the school year, combined with
		academic learning leading to a recognized postsecondary credential; or(v)innovative
		programs for youth facing multiple barriers to employment that arrange for the
		provision of or provide supportive services combined with education, training,
		or employment activities; or(E)other
		evidence-based strategies or activities designed to improve the education and
		employment outcomes for youth.(3)Eligible
		entities(A)In
		generalTo be eligible to receive a grant under this subsection,
		an eligible entity shall—(i)meet
		the requirements of this paragraph; and(ii)submit
		an application in accordance with paragraph (4).(B)Eligible entity
		definedAn eligible entity shall include—(i)(I)the Governor of a State
		in coordination with the State board and with a local board for a local area
		that is aligned with a region, or with all local boards for local areas that
		comprise a planning region, under section 116(c), in consultation with the
		standing committee on youth associated with the local board; or(II)a local board for a local area that is
		aligned with a region, or all local boards for local areas that comprise a
		planning region, under section 116(c), in consultation with the standing
		committee on youth associated with the local board; and(ii)one or
		more of the following:(I)A
		State educational agency.(II)A
		local educational agency.(III)A
		nonprofit organization with expertise serving eligible youth, including—(aa)a
		community-based organization or an intermediary; and(bb)including such a nonprofit
		organization in partnership with a national or regional intermediary that has a
		multistate community-based affiliate network.(IV)An
		institution of higher education, including a community college.(V)A
		joint labor-management partnership.(4)ApplicationTo
		be eligible to receive a grant under this subsection, an eligible entity shall
		submit an application to the Secretary of Labor and the Secretary of Education
		at such time, in such manner, and containing such information, consistent with
		this paragraph, as the Secretaries may require. Each such application shall
		describe the innovation and replication strategies and activities that the
		eligible entity will carry out to strengthen the workforce development system
		in the State or region in order to substantially improve education and
		employment outcomes for youth, such as youth with disabilities, served by such
		system, and shall include—(A)a
		description of the region in the State or the State, as applicable, that will
		be the focus of grant activities, including analyses of economic conditions,
		skill needs, the workforce, and the workforce development services (including
		the strengths and weaknesses of such services and the capacity to provide such
		services) that are relevant to the proposed strategies and activities that
		would be carried out under the grant;(B)a
		description of the youth populations to be served, including individuals with
		barriers to employment who are youth, and the skill needs of those
		populations;(C)a
		description of the promising strategies and activities the eligible entity is
		proposing to demonstrate, or the evidence-based strategies and activities that
		the eligible entity is proposing to expand or replicate;(D)a
		description of how the eligible entity will meaningfully involve youth in the
		design and implementation of the proposed strategies and activities;(E)a
		description of how, in carrying out such strategies and activities, the
		eligible entity will—(i)collaborate to
		leverage resources among strategic partners to achieve the purposes of the
		grant, and to provide the matching share described in paragraph (5)(B);
		and(ii)ensure
		the sustainability of the programs and activities supported by the grant after
		grant funds are no longer available;(F)a
		description of how the strategies and activities will be aligned with the State
		plan and the local plans in the region of the State that will be the focus of
		grant activities;(G)a
		description of the outcomes, including outcomes for the performance
		accountability measures based on indicators of performance described in section
		131(b)(2)(A)(ii), to be achieved by the proposed strategies and activities;
		and(H)a
		description of how the eligible entity will—(i)use
		technology;(ii)collect
		data;(iii)make
		data publicly available; and(iv)use
		technology and data to improve program delivery, activities, and
		administration.(5)Matching
		requirements; supplement, not supplant(A)Innovation fund
		shareThe amount of the share of the funds provided under
		paragraph (1) shall be not greater than 50 percent of the cost of the programs
		and activities that are carried out under the grant.(B)Matching
		share(i)In
		general(I)AmountThe
		amount of the matching share under this subsection for a program year may not
		be less than 50 percent of the costs of the programs and activities that are
		carried out under the grant.(II)In cash or in
		kindThe matching share may be in cash or in kind (fairly
		evaluated).(III)Sources of
		matching share(aa)In
		generalNot more than 50 percent of the matching share required
		under this subsection may be provided from Federal resources, of which not less
		than 50 percent shall be provided from Federal resources from the partner
		programs identified in the application other than resources provided under the
		core programs.(bb)Non-Federal
		sourcesNon-Federal sources for the matching share may include
		State resources, local resources, contributions from private organizations, or
		a combination of such resources and contributions.(ii)Financial
		hardship waiverThe Secretary of Labor and the Secretary of
		Education may waive or reduce the matching share of an eligible entity that has
		submitted an application under this subsection if such entity demonstrates a
		need for such waiver or reduction due to extreme financial hardship as defined
		by the Secretary of Labor and the Secretary of Education.(C)Supplement, not
		supplantThe Federal and matching shares required by this
		subsection shall be used to supplement and not supplant other Federal and State
		funds used to carry out activities described in this subsection.(6)Grant
		periodGrants awarded under this subsection shall be awarded for
		periods of not more than 3 years in duration and may not be renewed.(7)Geographic
		diversityIn awarding grants under this subsection, the Secretary
		of Labor and the Secretary of Education shall take into consideration the
		geographic diversity, and diversity with respect to population density, of the
		areas in which projects will be carried out under this section.(8)ReportingThe
		Secretary of Labor and the Secretary of Education are authorized to establish
		appropriate reporting requirements for grantees under this subsection.(9)Technical
		assistance and evaluationFor each program year for which funds
		are available to carry out this section, the Secretary of Labor and the
		Secretary of Education may reserve not more than 5 percent of the amount
		available to carry out this subsection to provide technical assistance to
		applicants and grantees under this subsection, and to evaluate projects carried
		out under this subsection. The Secretaries shall ensure that the results of the
		evaluations are publicly available (including by electronic means).144.Interagency
		agreement(a)Interagency
		agreementThe Secretary of Education and the Secretary of Labor
		shall jointly develop policies for the administration of this subtitle in
		accordance with such terms as the Secretaries shall set forth in an interagency
		agreement. Such interagency agreement, at a minimum, shall include a
		description of the respective roles and responsibilities of the Secretaries in
		carrying out this subtitle (both jointly and separately), including how—(1)the
		funds available under this subtitle will be obligated and disbursed and
		compliance with applicable laws (including regulations) will be ensured, as
		well as how the grantees will be selected and monitored, and a peer review
		process for selection of grantees that includes program practitioners and
		national experts will be carried out;(2)evaluations and
		research will be conducted on the effectiveness of grants awarded under this
		subtitle in addressing the education and employment needs of job seekers and
		workers, youth, and employers;(3)technical
		assistance will be provided to applicants and grant recipients;(4)information will
		be disseminated (including by electronic means) on best practices and effective
		strategies and service delivery models for activities carried out under this
		subtitle; and(5)policies and
		processes critical to the successful achievement of the education, training,
		and employment goals of this subtitle will be established.(b)Transfer
		authorityThe Secretary of Labor and the Secretary of Education
		shall have the authority to transfer funds between the Department of Labor and
		the Department of Education to carry out this subtitle in accordance with the
		agreement described in subsection (a).(c)ReportsThe
		Secretary of Labor and the Secretary of Education shall jointly develop and
		submit a biennial report to the Committee on Health, Education, Labor, and
		Pensions of the Senate and the Committee on Education and the Workforce of the
		House of Representatives, describing—(1)actions the
		Departments have taken to—(A)assess the
		effectiveness of the projects carried out under this subtitle; and(B)facilitate the
		coordination of the programs carried out through the grants awarded with other
		education, employment, and training programs;(2)barriers that
		impede effectiveness of projects carried out under this subtitle;(3)the
		best practices and effective strategies and service delivery models that the
		Departments have identified pursuant to this subtitle and actions the
		Departments have taken to promptly disseminate information (including by
		electronic means) on such best practices and effective strategies and service
		delivery models; and(4)the actions the
		Departments have taken to leverage resources provided under Federal law other
		than this subtitle and non-Federal resources, to improve the workforce
		development system nationwide, including in States, regions, and local areas
		that have not received funds under this subtitle.IIWorkforce
		investment and related activitiesADefinition201.DefinitionIn this title, the term
		Secretary, used without further description, means the Secretary
		of Labor.BWorkforce
		investment activities and providers211.PurposeThe purpose of this subtitle is to provide
		workforce investment activities, through statewide and local workforce
		development systems, that increase the employment, retention, economic
		self-sufficiency, and earnings of participants, and increase attainment of
		recognized postsecondary credentials by participants, and as a result, improve
		the quality of the workforce, reduce welfare dependency, increase economic
		self-sufficiency, meet the skill requirements of employers, and enhance the
		productivity and competitiveness of the Nation.1Workforce
		investment activities providers221.
		Establishment of one-stop delivery systems(a)In
		generalConsistent with an approved State plan, the local board
		for a local area, with the agreement of the chief elected official for the
		local area, shall—(1)develop and enter
		into the memorandum of understanding described in subsection (c) with one-stop
		partners;(2)designate or
		certify one-stop operators under subsection (d); and(3)conduct oversight
		with respect to the one-stop delivery system in the local area.(b)One-stop
		partners(1)Required
		partners(A)Roles and
		responsibilities of one-stop partnersEach entity that carries
		out a program or activities described in subparagraph (B) in a local area
		shall—(i)provide
		access through the one-stop delivery system to such program or activities
		carried out by the entity, including making the core services described in
		section 234(c)(2) that are applicable to the program or activities available at
		the one-stop centers (in addition to any other appropriate locations);(ii)use a
		portion of the funds available for the program and activities to maintain the
		one-stop delivery system, including payment of the infrastructure costs of
		one-stop centers in accordance with subsection (h);(iii)enter
		into a local memorandum of understanding with the local board, relating to the
		operation of the one-stop system, that meets the requirements of subsection
		(c);(iv)participate in
		the operation of the one-stop system consistent with the terms of the
		memorandum of understanding, the requirements of this title, and the
		requirements of the Federal laws authorizing the program or activities;
		and(v)provide
		representation on the State board to the extent provided under section
		111.(B)Programs and
		activitiesThe programs and activities referred to in
		subparagraph (A) consist of—(i)programs
		authorized under this title;(ii)programs
		authorized under the Wagner-Peyser Act (29 U.S.C. 49 et seq.);(iii)adult
		education and literacy activities authorized under title III;(iv)programs
		authorized under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et
		seq.) (other than section 112 or part C of title I of such Act (29 U.S.C. 732,
		741);(v)activities
		authorized under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et
		seq.);(vi)career
		and technical education programs at the postsecondary level authorized under
		the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301
		et seq.);(vii)activities
		authorized under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271
		et seq.);(viii)activities
		authorized under chapter 41 of title 38, United States Code;(ix)employment and
		training activities carried out under the Community Services Block Grant Act
		(42 U.S.C. 9901 et seq.);(x)employment and
		training activities carried out by the Department of Housing and Urban
		Development;(xi)programs
		authorized under State unemployment compensation laws (in accordance with
		applicable Federal law);(xii)programs
		authorized under section 212 of the Second Chance Act of 2007 (42 U.S.C.
		17532); and(xiii)programs
		authorized under part A of title IV of the Social Security Act (42 U.S.C. 601
		et seq.), subject to subparagraph (C).(C)Determination
		by the Governor(i)In
		generalAn entity that carries out a program referred to in
		subparagraph (B)(xiii) shall be included in the one-stop partners for the local
		area, as a required partner, for purposes of this Act and the other core
		program provisions that are not part of this Act, unless the Governor provides
		the notification described in clause (ii).(ii)NotificationThe
		notification referred to in clause (i) is a notification that—(I)is
		made in writing of a determination by the Governor not to include such entity
		in the one-stop partners described in clause (i); and(II)is
		provided to the Secretary and the Secretary of Health and Human
		Services.(2)Additional
		partners(A)In
		generalWith the approval of the local board and chief elected
		official, in addition to the entities described in paragraph (1), other
		entities that carry out workforce development programs described in
		subparagraph (B) may be one-stop partners for the local area and carry out the
		responsibilities described in paragraph (1)(A).(B)ProgramsThe
		programs referred to in subparagraph (A) may include—(i)employment and
		training programs administered by the Social Security Administration, including
		the Ticket to Work and Self-Sufficiency Program established under section 1148
		of the Social Security Act (42 U.S.C. 1320b–19);(ii)employment and
		training programs carried out by the Small Business Administration;(iii)programs
		authorized under section 6(d)(4) of the Food and Nutrition Act of 2008 (7
		U.S.C. 2015(d)(4));(iv)work
		programs authorized under section 6(o) of the Food and Nutrition Act of 2008 (7
		U.S.C. 2015(o));(v)programs carried
		out under section 112 of the Rehabilitation Act of 1973 (29 U.S.C. 732);(vi)programs
		authorized under the National and Community Service Act of 1990 (42 U.S.C.
		12501 et seq.); and(vii)other
		appropriate Federal, State, or local programs, including employment, education,
		and training programs provided by public libraries or in the private
		sector.(c)Memorandum of
		understanding(1)DevelopmentThe
		local board, with the agreement of the chief elected official, shall develop
		and enter into a memorandum of understanding (between the local board and the
		one-stop partners), consistent with paragraph (2), concerning the operation of
		the one-stop delivery system in the local area.(2)ContentsEach
		memorandum of understanding shall contain—(A)provisions
		describing—(i)the
		services to be provided through the one-stop delivery system consistent with
		the requirements of this section, including the manner in which the services
		will be coordinated and delivered through such system;(ii)how
		the costs of such services and the operating costs of such system will be
		funded, including—(I)funding through
		cash and in-kind contributions (fairly evaluated), which contributions may
		include funding from philanthropic organizations or other private entities, or
		through other alternative financing options, to provide a stable and equitable
		funding stream for ongoing one-stop delivery system operations; and(II)funding of the
		infrastructure costs of one-stop centers in accordance with subsection
		(h);(iii)methods of
		referral of individuals between the one-stop operator and the one-stop partners
		for appropriate services and activities;(iv)methods to
		ensure the needs of workers and youth, and individuals with barriers to
		employment, including individuals with disabilities, are addressed in the
		provision of necessary and appropriate access to services, including access to
		technology and materials, made available through the one-stop delivery system;
		and(v)the
		duration of the memorandum of understanding and the procedures for amending the
		memorandum during the duration of the memorandum, and assurances that such
		memorandum shall be reviewed not less than once every 2-year period to ensure
		appropriate funding and delivery of services; and(B)such other
		provisions, consistent with the requirements of this title, as the parties to
		the agreement determine to be appropriate.(d)One-stop
		operators(1)Designation and
		certificationConsistent with paragraphs (2) and (3), the local
		board, with the agreement of the chief elected official, is authorized to
		designate or certify one-stop operators and to terminate for cause the
		eligibility of such operators.(2)EligibilityTo
		be eligible to receive funds made available under this subtitle to operate a
		one-stop center referred to in subsection (e), an entity (which may be a
		consortium of entities)—(A)shall be
		designated or certified as a one-stop operator—(i)through
		a competitive process; or(ii)in
		accordance with an agreement reached between the local board and a consortium
		of entities that, at a minimum, includes 3 or more of the one-stop partners
		described in subsection (b)(1); and(B)shall be an
		entity (public or private), or consortium of entities, of demonstrated
		effectiveness, located in the local area, which may include—(i)an
		institution of higher education;(ii)an
		employment service State agency established under the Wagner-Peyser Act (29
		U.S.C. 49 et seq.), on behalf of the local office of the agency;(iii)a
		community-based organization, nonprofit organization, or intermediary;(iv)a
		private for-profit entity;(v)a
		government agency; and(vi)another
		interested organization or entity, which may include a local chamber of
		commerce or other business organization, or a labor organization.(3)ExceptionElementary
		schools and secondary schools shall not be eligible for designation or
		certification as one-stop operators, except that nontraditional public
		secondary schools and area career and technical education schools may be
		eligible for such designation or certification.(4)Additional
		requirementsThe State and local boards shall ensure that in
		carrying out activities under this title, one-stop operators—(A)disclose any
		potential conflicts of interest arising from the relationships of the operators
		with particular training service providers or other service providers;(B)do not establish
		practices that create disincentives to providing services to individuals with
		barriers to employment who may require longer-term services, such as intensive
		employment, training, and education services; and(C)comply with
		Federal regulations, and procurement policies, relating to the calculation and
		use of profits.(e)Establishment
		of one-stop delivery system(1)In
		generalThere shall be established in each local area in a State
		that receives an allotment under section 232(b) a one-stop delivery system,
		which—(A)shall provide the
		core services described in section 234(c)(2);(B)shall provide
		access to intensive services and training services as described in paragraphs
		(3) and (4) of section 234(c), including serving as the point of access to
		training services for participants in accordance with section
		234(c)(4)(G);(C)shall provide
		access to the employment and training activities carried out under section
		234(d), if any;(D)shall provide
		access to programs and activities carried out by one-stop partners described in
		subsection (b); and(E)shall provide
		access to the data, information, and analysis described in section 15(a) of the
		Wagner-Peyser Act (29 U.S.C. 49l–2(a)) and all job search, placement,
		recruitment, and other labor exchange services authorized under the
		Wagner-Peyser Act (29 U.S.C. 49 et seq.).(2)One-stop
		deliveryThe one-stop delivery system—(A)at a minimum,
		shall make each of the programs, services, and activities described in
		paragraph (1) accessible at not less than 1 physical center in each local area
		of the State; and(B)may also make
		programs, services, and activities described in paragraph (1) available—(i)through
		a network of affiliated sites that can provide 1 or more of the programs,
		services, and activities to individuals; and(ii)through a
		network of eligible one-stop partners—(I)in
		which each partner provides 1 or more of the programs, services, and activities
		to such individuals and is accessible at an affiliated site that consists of a
		physical location or an electronically or technologically linked access point;
		and(II)that assures
		individuals that information on the availability of the core services will be
		available regardless of where the individuals initially enter the statewide
		workforce development system, including information made available through an
		access point described in subclause (I);(C)may have
		specialized centers to address special needs, such as the needs of dislocated
		workers, youth, or key industry sectors or clusters; and(D)as applicable and
		practicable, shall make programs, services, and activities accessible to
		individuals through electronic means in a manner that improves efficiency,
		coordination, and quality in the delivery of one-stop partner services.(3)Colocation of
		wagner-peyser servicesConsistent with section 3(d) of the
		Wagner-Peyser Act (29 U.S.C. 49b(d)), and in order to improve service delivery,
		avoid duplication of services, and enhance coordination of services, including
		location of staff to ensure access to services in underserved areas, the
		employment service offices in each State shall be colocated with one-stop
		centers established under this title.(4)Use of common
		one-stop delivery system identifierIn addition to using any
		State or locally developed identifier, each one-stop delivery system shall
		include in the identification of products, programs, activities, services,
		facilities, and related property and materials, a common one-stop delivery
		system identifier. The identifier shall be developed by the Secretary, in
		consultation with heads of other appropriate departments and agencies, and
		representatives of State boards and local boards and of other stakeholders in
		the one-stop delivery system, not later than the beginning of the second full
		program year after the date of enactment of this Act. Such common identifier
		may consist of a logo, phrase, or other identifier that informs users of the
		one-stop delivery system that such products, programs, activities, services,
		facilities, property, or materials are being provided through such system.
		Nothing in this paragraph shall be construed to prohibit one-stop partners,
		States, or local areas from having additional identifiers.(f)Application to
		certain vocational rehabilitation programs(1)LimitationNothing
		in this section shall be construed to apply to part C of title I of the
		Rehabilitation Act of 1973 (29 U.S.C. 741).(2)Client
		assistanceNothing in this Act shall be construed to require that
		any entity carrying out a client assistance program authorized under section
		112 of the Rehabilitation Act of 1973 (29 U.S.C. 732)—(A)be included as a
		mandatory one-stop partner under subsection (b)(1); or(B)if the entity is
		included as an additional one-stop partner under subsection (b)(2)—(i)violate
		the requirement of section 112(c)(1)(A) of that Act (29 U.S.C. 732(c)(1)(A))
		that the entity be independent of any agency that provides treatment, services,
		or rehabilitation to individuals under that Act; or(ii)carry
		out any activity not authorized under section 112 of that Act (including
		appropriate Federal regulations).(g)Continuous
		improvement of one-stop centers(1)In
		generalThe State board, in consultation with chief elected
		officials and local boards, shall establish objective criteria and procedures
		for use by local boards in periodically assessing the effectiveness, physical
		and programmatic accessibility in accordance with section 288 and the Americans
		with Disabilities Act of 1990 (42 U.S.C. 12101 et seq), and continuous
		improvement of one-stop centers and the one-stop delivery system, consistent
		with the requirements of section 111(d)(7).(2)CriteriaThe
		criteria and procedures developed under this subsection shall include standards
		relating to service coordination achieved by the one-stop delivery system with
		respect to the programs administered by the one-stop partners at the one-stop
		centers. Such criteria and procedures shall—(A)be developed in a
		manner that is consistent with the guidelines, guidance, and policies provided
		by the Governor and by the State board, in consultation with the chief elected
		officials and local boards, for such partners’ participation under subsections
		(h)(1) and (i); and(B)include such
		factors relating to the effectiveness, accessibility, and improvement of the
		one-stop delivery system as the State board determines to be
		appropriate.(3)Local
		criteriaConsistent with the criteria developed under paragraph
		(1) by the State, a local board in the State may develop additional criteria
		(or higher levels of service coordination than required for the State-developed
		criteria) relating to service coordination achieved by the one-stop delivery
		system, for purposes of assessments described in paragraph (1), in order to
		respond to labor market, economic, and demographic, conditions and trends in
		the region.(4)Review and
		updateThe criteria and procedures established under this
		subsection shall be reviewed and updated by the State board or the local board,
		as the case may be, as part of the biennial process for review and modification
		of State and local plans described in sections 112(c) and 118(a).(h)Funding of
		one-stop infrastructure(1)In
		general(A)Options for
		infrastructure funding(i)Local
		optionsThe local board, chief elected officials, and one-stop
		partners described in subsection (b)(1) in a local area may fund the costs of
		infrastructure of one-stop centers in the local area through—(I)methods agreed on
		by the local board, chief elected officials, and one-stop partners (and described
		in the memorandum of understanding described in subsection (c)); or(II)the
		State infrastructure funding mechanism described in paragraph (2).(ii)Failure to
		reach consensus agreement on funding methodsBeginning July 1,
		2015, if the local board, chief elected officials, and one-stop partners
		described in subsection (b)(1) in a local area fail to reach consensus
		agreement on methods of sufficiently funding the costs of infrastructure of
		one-stop centers for a program year, the State infrastructure funding mechanism
		described in paragraph (2) shall be applicable to such local area for that
		program year and for each subsequent program year for which those entities and
		individuals fail to reach such agreement.(B)Guidance for
		infrastructure fundingIn addition to carrying out the
		requirements relating to the State infrastructure funding mechanism described
		in paragraph (2), the Governor, after consultation with chief elected
		officials, local boards, and the State board, and consistent with the guidance
		and policies provided by the State board under subparagraphs (B) and (C)(i) of
		section 111(d)(7), shall provide, for the use of local areas under subparagraph
		(A)(i)(I)—(i)guidelines for
		State-administered one-stop partner programs, for determining such programs’
		contributions to a one-stop delivery system, based on such programs'
		proportionate use of such system consistent with chapter II of title 2, Code of
		Federal Regulations (or any corresponding similar regulation or ruling),
		including determining funding for the costs of infrastructure, which
		contributions shall be negotiated pursuant to the memorandum of understanding
		under subsection (c); and(ii)guidance to
		assist local boards, chief elected officials, and one-stop partners in local
		areas in determining equitable and stable methods of funding the costs of
		infrastructure of one-stop centers in such areas.(2)State one-stop
		infrastructure funding(A)DefinitionIn
		this paragraph, the term covered portion, used with respect to
		funding for a fiscal year for a program described in subsection (b)(1), means a
		portion determined under subparagraph (C) of the Federal funds provided to a
		State (including local areas within the State) under the Federal law
		authorizing that program described in subsection (b)(1) for the fiscal year
		(taking into account the availability of funding for purposes related to
		infrastructure from philanthropic organizations, private entities, or other
		alternative financing options).(B)Partner
		contributionsSubject to subparagraph (D), for local areas in a
		State that are not covered by paragraph (1)(A)(i)(I), the covered portions of
		funding for a fiscal year shall be provided to the Governor from the programs
		described in subsection (b)(1), to assist in paying the costs of infrastructure
		of one-stop centers in those local areas of the State not adequately funded
		under the option described in paragraph (1)(A)(i)(I).(C)Determination
		of Governor(i)In
		generalSubject to clause (ii) and subparagraph (D), the
		Governor, after consultation with chief elected officials, local boards, and
		the State board, shall determine the portion of funds to be provided under
		subparagraph (B) by each one-stop partner from each program described in
		subparagraph (B). In making such determination for the purpose of determining
		funding contributions, for funding pursuant to clause (i)(II) or (ii) of
		paragraph (1)(A) by each partner, the Governor shall calculate amounts for the
		proportionate use of the one-stop centers in the State, consistent with chapter
		II of title 2, Code of Federal Regulations (or any corresponding similar
		regulation or ruling), taking into account the costs of administration of the
		one-stop delivery system for purposes not related to one-stop centers, for each
		partner. The Governor shall exclude from such determination of funds the
		amounts for proportionate use of one-stop centers attributable to the programs
		of one-stop partners for those local areas of the State where the costs of
		infrastructure of one-stop centers are funded under the option described in
		paragraph (1)(A)(i)(I).(ii)Special
		ruleIn a State in which the State constitution or a State
		statute places policymaking authority that is independent of the authority of
		the Governor in an entity or official with respect to the funds provided for
		adult education and literacy activities authorized under title III,
		postsecondary career and technical education activities authorized under the
		Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et
		seq.), or vocational rehabilitation services offered under a provision covered
		by section 101(12)(D), the determination described in clause (i) with respect
		to the programs authorized under that title, Act, or provision shall be made
		by the chief officer of the entity, or the official, with such authority in
		consultation with the Governor.(D)Limitations(i)Provision from
		administrative funds(I)In
		generalSubject to subclause (II), the funds provided under this
		paragraph by each one-stop partner shall be provided only from funds available
		for the costs of administration under the program administered by such partner,
		and shall be subject to the program's limitations with respect to the portion
		of funds under such program that may be used for administration.(II)ExceptionsNothing
		in this clause shall be construed to apply to the programs carried out under
		this title, or under title V of the Older Americans Act of 1965 (42 U.S.C. 3056
		et seq.).(ii)Cap
		on required contributionsFor local areas in a State that are not
		covered by paragraph (1)(A)(i)(I), the following rules shall apply:(I)Wia formula
		programs and employment serviceThe portion of funds required to
		be contributed under this paragraph from a program authorized under chapter 2
		or 3, or the Wagner-Peyser Act (29 U.S.C. 49 et seq.) shall not exceed 3
		percent of the amount of Federal funds provided to carry out that program in
		the State for a fiscal year.(II)Other one-stop
		partnersThe portion of funds required to be contributed under
		this paragraph from a program described in subsection (b)(1) other than the
		programs described in subclause (I) shall not exceed 1.5 percent of the amount of
		Federal funds provided to carry out that program in the State for a fiscal
		year.(III)Vocational
		rehabilitationNotwithstanding subclauses (I) and (II), an entity
		administering a program described in subsection (b)(1)(B)(iv) shall not be
		required to provide from that program, under this paragraph, a portion that
		exceeds—(aa)0.75 percent of
		the amount of Federal funds provided to carry out such program in the State for
		the second full program year that begins after the date of enactment of this
		Act;(bb)1.0 percent of
		the amount provided to carry out such program in the State for the third full
		program year that begins after such date;(cc)1.25 percent of
		the amount provided to carry out such program in the State for the fourth full
		program year that begins after such date; and(dd)1.5 percent of
		the amount provided to carry out such program in the State for the fifth and
		each succeeding full program year that begins after such date.(iii)Federal
		direct spending programsFor local areas in a State that are not
		covered by paragraph (1)(A)(i)(I), an entity administering a program funded
		with direct spending as defined in section 250(c)(8) of the Balanced Budget and
		Emergency Deficit Control Act of 1985, as in effect on August 2, 2011 (2 U.S.C.
		900(c)(8)) shall not be required to provide, for purposes of this paragraph, an
		amount in excess of the amount determined under subparagraph (C)(i) to be
		equivalent to the cost of the proportionate use of the one-stop centers for the
		one-stop partner for such program in the State.(iv)Native
		American programsOne-stop partners for Native American programs
		established under section 266 shall not be subject to the provisions of this
		subsection (other than this clause) or subsection (i). For purposes of
		subsection (c)(2)(A)(ii)(II), the method for determining the appropriate
		portion of funds to be provided by such partners to pay for the costs of
		infrastructure of a one-stop center shall be determined as part of the
		development of the memorandum of understanding under subsection (c) for the
		one-stop center and shall be stated in the memorandum.(E)Appeal by
		one-stop partnersThe Governor shall establish a process,
		described under section 112(b)(2)(D)(i)(V), for a one-stop partner
		administering a program described in subsection (b)(1) to appeal a
		determination regarding the portion of funds to be provided under this
		paragraph. Such a determination may be appealed under the process on the basis
		that such determination is inconsistent with the requirements of this
		paragraph. Such process shall ensure prompt resolution of the appeal in order
		to ensure the funds are distributed in a timely manner, consistent with the
		requirements of section 282(e).(3)Allocation by
		Governor(A)In
		generalFrom the funds provided under paragraph (1), the Governor
		shall allocate the funds to local areas described in subparagraph (B) in
		accordance with the formula established under subparagraph (B) for the purposes
		of assisting in paying the costs of infrastructure of one-stop centers.(B)Allocation
		formulaThe State board shall develop a formula to be used by the
		Governor to allocate the funds provided under paragraph (1) to local areas not
		funding costs of infrastructure under the option described in paragraph
		(1)(A)(i)(I). The formula shall be based on factors including the number of
		one-stop centers in a local area, the population served by such centers, the
		services provided by such centers, and other factors relating to the
		performance of such centers that the State board determines are
		appropriate.(4)Costs of
		infrastructureIn this subsection, the term costs of
		infrastructure, used with respect to a one-stop center, means the
		nonpersonnel costs that are necessary for the general operation of the one-stop
		center, including the rental costs of the facilities, the costs of utilities
		and maintenance, equipment (including assessment-related products and assistive
		technology for individuals with disabilities), and technology to facilitate
		access to the one-stop center, including the center’s planning and outreach
		activities.(i)Other
		funds(1)In
		generalSubject to the memorandum of understanding described in
		subsection (c) for the one-stop delivery system involved, in addition to the
		funds provided to carry out subsection (h), a portion of funds made available
		under Federal law authorizing the programs described in subsection (b) and
		administered by one-stop partners, or the noncash resources available under
		such programs, shall be used to pay the additional costs relating to the
		operation of the one-stop delivery system that are not paid from the funds
		provided under subsection (h), as determined in accordance with paragraph (3),
		to the extent not inconsistent with the Federal law involved. Such costs shall
		include the costs of the provision of core services described in section
		234(c)(2) applicable to each program and may include common costs that are not
		paid from the funds provided under subsection (h).(2)Shared
		servicesThe costs described under paragraph (1) may include
		costs of services that are authorized for and may be commonly provided through
		the one-stop partner programs to any individual, such as initial intake,
		assessment of needs, appraisal of basic skills, identification of appropriate
		services to meet such needs, referrals to other one-stop partners, and other
		similar services.(3)Determination
		and guidanceThe method for determining the appropriate portion
		of funds and noncash resources to be provided by the one-stop partner for each
		program under paragraph (1) for a one-stop center shall be determined as part
		of the development of the memorandum of understanding under subsection (c) for
		the one-stop center and shall be stated in the memorandum. The State board
		shall provide guidance to facilitate the determination, for purposes of the
		memorandum of understanding, of an appropriate allocation of the funds and
		noncash resources in local areas, consistent with the requirements of section
		111(d)(7)(C)(i).222.Identification
		of eligible providers of training services(a)Eligibility(1)In
		generalExcept as provided in subsection (h), the Governor, after
		consultation with the State board, shall establish criteria, information
		requirements, and procedures regarding the eligibility of providers of training
		services to receive funds provided under section 233(b) for the provision of
		training services in local areas in the State.(2)ProvidersSubject
		to the provisions of this section, to be eligible to receive those funds for
		the provision of training services, the provider shall be—(A)an institution of
		higher education that provides a program that leads to a recognized
		postsecondary credential;(B)an entity that
		carries out programs registered under the Act of August 16, 1937 (commonly
		known as the National Apprenticeship Act; 50 Stat. 664, chapter
		663; 29 U.S.C. 50 et seq.); or(C)another public or
		private provider of a program of training services, which may include joint
		labor-management organizations, and eligible providers of adult education and
		literacy activities under title III if such activities are provided in
		combination with occupational skills training.(3)Inclusion in
		list of eligible providersA provider described in subparagraph
		(A) or (C) of paragraph (2) shall comply with the criteria, information
		requirements, and procedures established under this section to be included on
		the list of eligible providers of training services described in subsection
		(d). A provider described in paragraph (2)(B) shall be included and maintained
		on the list of eligible providers of training services described in subsection
		(d) for so long as the corresponding program of the provider remains registered
		as described in paragraph (2)(B).(b)Criteria and
		information requirements(1)State
		criteriaIn establishing criteria pursuant to subsection (a), the
		Governor shall take into account each of the following:(A)The performance
		of providers of training services with respect to—(i)the
		performance accountability measures and other matters for which information is
		required under paragraph (2); and(ii)other
		appropriate measures of performance outcomes determined by the Governor for
		those participants receiving training services under this subtitle (taking into
		consideration the characteristics of the population served and relevant
		economic conditions), and the outcomes of the program through which those
		training services were provided for students in general with respect to
		employment and earnings as defined under section 131(b)(2).(B)The need to
		ensure access to training services throughout the State, including through the
		use of technology.(C)Information
		reported to State agencies with respect to Federal and State programs involving
		training services (other than the program carried out under this subtitle),
		including one-stop partner programs.(D)The requirements
		for State licensing of providers of training services, and the licensing status
		of providers of training services if applicable.(E)Ways in which the
		criteria can encourage, to the extent practicable, the providers to use
		industry-recognized certificates or certifications.(F)The ability of
		the providers to offer programs that lead to recognized postsecondary
		credentials.(G)The quality of a
		program of training services, including a program of training services that
		leads to a recognized postsecondary credential.(H)The ability of
		the providers to provide training services to individuals who are employed and
		individuals with barriers to employment.(I)Such other
		factors as the Governor determines are appropriate to ensure—(i)the
		accountability of the providers;(ii)that
		the one-stop centers in the State will ensure that such providers meet the
		needs of local employers and participants;(iii)the
		informed choice of participants among training services providers; and(iv)that
		the collection of information required to demonstrate compliance with the
		criteria is not unduly burdensome or costly to providers.(2)State
		information requirementsThe information requirements established
		by the Governor shall require that a provider of training services submit
		appropriate, accurate, and timely information to the State, to enable the State
		to carry out subsection (d), with respect to participants receiving training
		services under this subtitle in the applicable program, including—(A)information on
		the performance of the provider with respect to the performance accountability
		measures described in section 131 for such participants (taking into
		consideration the characteristics of the population served and relevant
		economic conditions), and information specifying the percentage of such
		participants who entered unsubsidized employment in an occupation related to
		the program, to the extent practicable;(B)information on
		recognized postsecondary credentials received by such participants;(C)information on
		program costs (such as costs of tuition and fees) for participants in the
		program;(D)information on
		the program completion rate for such participants; and(E)information on
		the criteria described in paragraph (1).(3)Local criteria
		and information requirementsA local board in the State may
		establish criteria and information requirements in addition to the criteria and
		information requirements established by the Governor, or may require higher
		levels of performance than required for the criteria established by the
		Governor, for purposes of determining the eligibility of providers of training
		services to receive funds described in subsection (a) for the provision of
		training services in the local area involved.(4)Criteria and
		information requirements to establish initial eligibility(A)PurposeThe
		purpose of this paragraph is to enable the providers of programs carried out
		under chapter 3 to offer the highest quality training services and be
		responsive to in-demand and emerging industries by providing training services
		for those industries.(B)Initial
		eligibilityProviders may seek initial eligibility under this
		paragraph as providers of training services. The criteria and information
		requirements established by the Governor under this paragraph shall require
		that a provider who has not previously been an eligible provider of training
		services under this section (or section 122 of the Workforce Investment Act of
		1998, as in effect on the day before the date of enactment of this Act) provide
		the information described in subparagraph (C).(C)InformationThe
		provider shall provide verifiable program-specific performance information
		based on criteria established by the State as described in subparagraph (D)
		that supports the provider’s ability to serve participants under this
		subtitle.(D)CriteriaThe
		criteria described in subparagraph (C) shall include at least—(i)a
		factor related to indicators described in section 131;(ii)a
		factor concerning whether the provider is in a partnership with
		business;(iii)other
		factors that indicate high-quality training services; and(iv)a
		factor concerning alignment of the training services with industries projected
		to have potential for employment opportunities, to the extent
		practicable.(E)ProvisionThe
		provider shall provide the information described in subparagraph (C) to the
		Governor and the local board in a manner that will permit the Governor and the
		local board to make a decision on inclusion of the provider on the list of
		eligible providers described in subsection (d).(c)Procedures(1)Application
		proceduresThe procedures established under subsection (a) shall
		identify the application process for a provider of training services to become
		eligible to receive funds provided under section 233(b) for the provision of
		training services. The procedures shall identify the respective roles of the
		State and local areas in receiving and reviewing the applications and in making
		determinations of such eligibility based on the criteria, information, and
		procedures established under this section. The procedures shall also establish
		a process for a provider of training services to appeal a denial or termination
		of eligibility under this section that includes an opportunity for a hearing
		and prescribes appropriate time limits to ensure prompt resolution of the
		appeal.(2)Renewal
		proceduresThe procedures established by the Governor shall also
		provide for biennial review and renewal of eligibility under this section for
		providers of training services.(d)List and
		information to assist participants in choosing providers(1)In
		generalIn order to facilitate and assist participants in
		choosing employment and training activities and in choosing providers of
		training services, the Governor shall ensure that an appropriate list of
		providers determined to be eligible under this section to offer a program in
		the State (and, as appropriate, in a local area), accompanied by information
		identifying the recognized postsecondary credential offered by the provider and
		other appropriate information, is provided to the one-stop delivery system in
		the State.(2)Accompanying
		informationThe accompanying information shall—(A)with respect to
		providers described in subparagraphs (A) and (C) of subsection (a)(2), consist
		of information provided by such providers, disaggregated by local areas served,
		as applicable, in accordance with subsection (b);(B)with respect to
		providers described in subsection (b)(4), consist of information provided by
		such providers in accordance with subsection (b)(4); and(C)such other
		information as the Governor determines to be appropriate.(3)AvailabilityThe
		list and the accompanying information shall be made available to such
		participants and to members of the public through the one-stop delivery system
		in the State, in a manner that does not reveal personally identifiable
		information about an individual participant.(e)Opportunity to
		submit commentsIn establishing, under this section, criteria,
		information requirements, procedures, and the list of eligible providers
		described in subsection (d), the Governor shall provide an opportunity for
		interested members of the public to make recommendations and submit comments
		regarding such criteria, information requirements, procedures, and list.(f)Enforcement(1)In
		generalThe procedures established under this section shall
		provide the following:(A)Intentionally
		supplying inaccurate informationUpon a determination, by an
		individual or entity specified in the procedures, that a provider of training
		services, or individual providing information on behalf of the provider,
		violated this section (or section 122 of the Workforce Investment Act of 1998,
		as in effect on the day before the date of enactment of this Act) by
		intentionally supplying inaccurate information under this section, the
		eligibility of such provider to receive funds under chapter 3 shall be
		terminated for a period of time that is not less than 2 years.(B)Substantial
		violationsUpon a determination, by an individual or entity
		specified in the procedures, that a provider of training services substantially
		violated any requirement under this title (or title I of the Workforce
		Investment Act of 1998, as in effect on the day before such date of enactment),
		the eligibility of such provider to receive funds under chapter 3 for the
		program involved may be terminated, or other appropriate action may be
		taken.(C)RepaymentA
		provider of training services whose eligibility is terminated under
		subparagraph (A) or (B) shall be liable for the repayment of funds received
		under chapter 5 of subtitle B of title I of the Workforce Investment Act of
		1998, as in effect on the day before such date of enactment, or chapter 3 of
		this subtitle during a period of violation described in such
		subparagraph.(2)ConstructionParagraph
		(1) shall be construed to provide remedies and penalties that supplement, but
		shall not supplant, civil and criminal remedies and penalties specified in
		other provisions of law.(g)Agreements with
		other StatesStates may enter into agreements, on a reciprocal
		basis, to permit eligible providers of training services to accept individual
		training accounts provided in another State.(h)On-the-job
		training, customized training, incumbent worker training, and other training
		exceptions(1)In
		generalProviders of on-the-job training, customized training,
		incumbent worker training, internships, and paid or unpaid work experience
		opportunities, or transitional employment shall not be subject to the
		requirements of subsections (a) through (g).(2)Collection and
		dissemination of informationA one-stop operator in a local area
		shall collect such performance information from providers of on-the-job
		training, customized training, incumbent worker training, internships, paid or
		unpaid work experience opportunities, and transitional employment as the
		Governor may require, and use the information to determine whether the
		providers meet such performance criteria as the Governor may require. The
		one-stop operator shall disseminate information identifying such providers that
		meet the criteria as eligible providers, and the performance information,
		through the one-stop delivery system. Providers determined to meet the criteria
		shall be considered to be identified as eligible providers of training
		services.(i)Transition
		period for implementationThe Governor and local boards shall
		implement the requirements of this section not later than 12 months after the
		date of enactment of this Act. In order to facilitate early implementation of
		this section, the Governor may establish transition procedures under which
		providers eligible to provide training services under chapter 5 of subtitle B
		of title I of the Workforce Investment Act of 1998, as such chapter was in
		effect on the day before the date of enactment of this Act, may continue to be
		eligible to provide such services until December 31, 2015, or until such
		earlier date as the Governor determines to be appropriate.223.Eligible
		providers of youth workforce investment activities(a)In
		generalFrom the funds allocated under section 228(b) to a local
		area, the local board for such area shall award grants or contracts on a
		competitive basis to providers of youth workforce investment activities
		identified based on the criteria in the State plan (including such quality
		criteria as the Governor shall establish for a training program that leads to a
		recognized postsecondary credential) as described in section
		112(b)(2)(D)(i)(VI) and shall conduct oversight with respect to such
		providers.(b)ExceptionsA
		local board may award grants or contracts on a sole-source basis if such board
		determines there is an insufficient number of eligible providers of youth
		workforce investment activities in the local area involved (such as a rural
		area) for grants and contracts to be awarded on a competitive basis under
		subsection (a).2Youth
		workforce investment activities226.General
		authorizationThe Secretary
		shall make an allotment under section 227(b)(1)(C) to each State that meets the
		requirements of section 112 or 113 and a grant under section 227(b)(1)(B) to
		each outlying area that complies with the requirements of this title, to assist
		the State or outlying area, and to enable the State or outlying area to assist
		local areas, for the purpose of providing workforce investment activities for
		eligible youth in the State or outlying area and in the local areas.227.State
		allotments(a)In
		generalThe Secretary shall—(1)for
		each fiscal year for which the amount appropriated under section 236(a) exceeds
		$1,000,000,000, reserve a portion (but not more than $10,000,000) of the amount
		appropriated under section 236(a) to provide youth workforce investment
		activities under section 267 (relating to migrant and seasonal farmworkers);
		and(2)use
		the remainder of the amount appropriated under section 236(a) for a fiscal year
		to make allotments and grants in accordance with subsection (b).(b)Allotment among
		States(1)Youth workforce
		investment activities(A)Native
		americansFrom the amount appropriated under section 236(a) for a
		fiscal year that is not reserved under subsection (a)(1), the Secretary shall
		reserve not more than 1 1/2 percent of such amount to
		provide youth workforce investment activities under section 266 (relating to
		Native Americans).(B)Outlying
		areas(i)In
		generalFrom the amount appropriated under section 236(a) for
		each fiscal year that is not reserved under subsection (a)(1) and subparagraph
		(A), the Secretary shall reserve not more than 1/4 of 1
		percent of such amount to provide assistance to the outlying areas to carry out
		youth workforce investment activities and statewide workforce investment
		activities.(ii)Limitation for
		outlying areas(I)Competitive
		grantsThe Secretary shall use funds reserved under clause (i) to
		award grants to outlying areas to carry out youth workforce investment
		activities and statewide workforce investment activities.(II)Award
		basisThe Secretary shall award grants pursuant to subclause (I)
		on a competitive basis and pursuant to the recommendations of experts in the
		field of employment and training, working through the Pacific Region
		Educational Laboratory in Honolulu, Hawaii.(III)Administrative
		costsThe Secretary may provide not more than 5 percent of the
		funds made available for grants under subclause (I) to pay the administrative
		costs of the Pacific Region Educational Laboratory in Honolulu, Hawaii,
		regarding activities assisted under this clause.(iii)Additional
		requirementThe provisions of section 501 of Public Law 95–134
		(48 U.S.C. 1469a), permitting the consolidation of grants by the outlying
		areas, shall not apply to assistance provided to those areas, including Palau,
		under this subparagraph.(C)States(i)In
		generalFrom the remainder of the amount appropriated under
		section 236(a) for a fiscal year that exists after the Secretary determines the
		amounts to be reserved under subsection (a)(1) and subparagraphs (A) and (B),
		the Secretary shall make allotments to the States in accordance with clause
		(ii).(ii)FormulaSubject
		to clauses (iii) and (iv), of the amount described in clause (i), the Secretary
		shall allot—(I)33
		1/3 percent on the basis of the relative number of
		individuals in the civilian labor force who are ages 16 through 21 in each
		State, compared to the total number of individuals in the civilian labor force
		who are ages 16 through 21 in all States;(II)33
		1/3 percent on the basis of the relative number of
		unemployed individuals in each State, compared to the total number of
		unemployed individuals in all States; and(III)33
		1/3 percent on the basis of the relative number of
		disadvantaged youth who are ages 16 through 21 in each State, compared to the
		total number of disadvantaged youth who are ages 16 through 21 in all
		States.(iii)Minimum and
		maximum percentages(I)Minimum
		percentageThe Secretary shall ensure that no State shall receive
		an allotment percentage under this subparagraph for a fiscal year that is less
		than 90 percent of the allotment percentage of the State for the preceding
		fiscal year.(II)Maximum
		percentageSubject to subclause (I), the Secretary shall ensure
		that no State shall receive an allotment percentage under this subparagraph for
		a fiscal year that is more than 130 percent of the allotment percentage of the
		State for the preceding fiscal year.(iv)Small State
		minimum allotmentSubject to clause (iii), the Secretary shall
		ensure that no State shall receive an allotment under this subparagraph that is
		less than the total of—(I)3/10
		of 1 percent of $1,000,000,000, from the remainder described in clause (i) for
		the fiscal year; and(II)if
		the remainder described in clause (i) for the fiscal year exceeds
		$1,000,000,000, 2/5 of 1 percent of the excess.(2)DefinitionsIn
		paragraph (1):(A)Allotment
		percentageThe term allotment percentage, used with
		respect to fiscal year 2014 or a subsequent fiscal year, means a percentage of
		the remainder described in paragraph (1)(C)(i) that is received by the State
		involved through an allotment made under this subsection for the fiscal year.
		The term, used with respect to fiscal year 2013, means the percentage of the
		amount allotted to States under chapter 4 of subtitle B of title I of the
		Workforce Investment Act of 1998 (as in effect on the day before the date of
		enactment of this Act) that is received by the State involved for fiscal year
		2013.(B)Disadvantaged
		youthSubject to paragraph (3), the term disadvantaged
		youth means an individual who—(i)is age
		16 through 21; and(ii)received an
		income, or is a member of a family that received a total family income, that,
		in relation to family size, does not exceed 150 percent of the poverty
		line.(3)Special
		ruleFor purposes of the formula specified in paragraph
		(1)(C)(ii), the Secretary shall, as appropriate and to the extent practicable,
		exclude college students and members of the Armed Forces from the determination
		of the number of disadvantaged youth.(c)Reallotment(1)In
		generalThe Secretary shall, in accordance with this subsection,
		reallot to eligible States amounts that are made available to States from
		allotments made under this section or a corresponding provision of the
		Workforce Investment Act of 1998 for youth workforce investment activities and
		statewide workforce investment activities (referred to individually in this
		subsection as a State allotment) and that are available for
		reallotment.(2)AmountThe
		amount available for reallotment for a program year is equal to the amount by
		which the unobligated balance from State allotments to the State at the end of
		the program year prior to the program year for which the determination is made,
		exceeds 10 percent of the total amount of funds available to the State for that
		prior program year, consisting of the State allotment to the State for such
		prior program year (and amounts from State allotments to the State, for all
		program years before that prior program year, that remained available).(3)ReallotmentIn
		making reallotments to eligible States of amounts available pursuant to
		paragraph (2) for a program year, the Secretary shall allot to each eligible
		State an amount based on the relative amount of the State allotment for the
		program year for which the determination is made, as compared to the total
		amount of the State allotments for all eligible States for such program
		year.(4)EligibilityFor
		purposes of this subsection, an eligible State means a State that does not have
		an amount available for reallotment under paragraph (2) for the program year
		for which the determination under paragraph (2) is made.(5)ProceduresThe
		Governor shall prescribe uniform procedures for the obligation of funds by
		local areas within the State in order to avoid the requirement that funds be
		made available for reallotment under this subsection. The Governor shall
		further prescribe equitable procedures for making funds available from the
		State and local areas in the event that a State is required to make funds
		available for reallotment under this subsection.228.Within State
		allocations(a)Reservations
		for statewide activities(1)In
		generalThe Governor shall reserve not more than 15 percent of
		each of the amounts allotted to the State under section 227(b)(1)(C) and
		paragraphs (1)(B) and (2)(B) of section 232(b) for a fiscal year for statewide
		workforce investment activities.(2)Use of
		fundsRegardless of whether the reserved amounts were allotted
		under section 227(b)(1)(C), or under paragraph (1)(B) or (2)(B) of section
		232(b), the Governor may use the reserved amounts to carry out statewide
		activities under section 229(b) or statewide employment and training
		activities, for adults or dislocated workers, under section 234(a).(b)Within State
		allocations(1)In
		generalOf the amount allotted to the State under section
		227(b)(1)(C) and not reserved under subsection (a)(1)—(A)a
		portion equal to not less than 80 percent of such amount shall be allocated by
		the Governor to local areas in accordance with paragraph (2); and(B)a
		portion equal to not more than 20 percent of such amount may be allocated by
		the Governor to local areas in accordance with paragraph (3).(2)Established
		formula(A)In
		generalSubject to subparagraph (B), of the portion described in
		paragraph (1)(A), the Governor shall allocate—(i)33
		1/3 percent on the basis of the relative number of
		individuals in the civilian labor force who are ages 16 through 21 in each
		local area, compared to the total number of individuals in the civilian labor
		force who are ages 16 through 21 in all local areas in the State;(ii)33
		1/3 percent on the basis of the relative number of
		unemployed individuals in each local area, compared to the total number of
		unemployed individuals in all local areas in the State; and(iii)33
		1/3 percent on the basis of the relative number of
		disadvantaged youth who are ages 16 through 21 in each local area, compared to
		the total number of disadvantaged youth who are ages 16 through 21 in all local
		areas in the State.(B)Minimum and
		maximum percentages(i)Minimum
		percentageThe Governor shall ensure that no local area shall
		receive an allocation percentage under this paragraph for a fiscal year that is
		less than 90 percent of the allocation percentage of the local area for the
		preceding fiscal year.(ii)Maximum
		percentageSubject to clause (i), the Governor shall ensure that
		no local area shall receive an allocation percentage under this paragraph for a
		fiscal year that is more than 130 percent of the allocation percentage of the
		local area for the preceding fiscal year.(C)DefinitionsIn
		this paragraph:(i)Allocation
		percentageThe term allocation percentage, used with
		respect to fiscal year 2014 or a subsequent fiscal year, means a percentage of
		the portion described in paragraph (1)(A) that is received by the local area
		involved through an allocation made under this paragraph for the fiscal year.
		The term, used with respect to fiscal year 2013, means the percentage of the
		amount allocated to local areas under chapter 4 of subtitle B of title I of the
		Workforce Investment Act of 1998 (as in effect on the day before the date of
		enactment of this Act) that is received by the local area involved for fiscal
		year 2013.(ii)Disadvantaged
		youthSubject to subparagraph (D), the term disadvantaged
		youth means an individual who—(I)is
		age 16 through 21; and(II)received an
		income, or is a member of a family that received a total family income, that,
		in relation to family size, does not exceed 150 percent of the poverty
		line.(D)Special
		ruleFor purposes of the formula specified in subparagraph (A),
		the Governor shall, as appropriate and to the extent practicable, exclude
		college students and members of the Armed Forces from the determination of the
		number of disadvantaged youth.(3)Youth
		discretionary allocationThe Governor may allocate the portion
		described in paragraph (1)(B) to local areas where there are a significant
		number of eligible youth, after consultation with the State board and local
		boards.(4)Local
		administrative cost limit(A)In
		generalOf the amount allocated to a local area under this
		subsection and section 233(b) for a fiscal year, not more than 10 percent of
		the amount may be used by the local board involved for the administrative costs
		of carrying out local workforce investment activities under this chapter or
		chapter 3.(B)Use of
		fundsFunds made available for administrative costs under
		subparagraph (A) may be used for the administrative costs of any of the local
		workforce investment activities described in this chapter or chapter 3,
		regardless of whether the funds were allocated under this subsection or section
		233(b).(c)Reallocation
		among local areas(1)In
		generalThe Governor may, in accordance with this subsection and
		after consultation with the State Board, reallocate to eligible local areas
		within the State amounts that are made available to local areas from
		allocations made under this section or a corresponding provision of the
		Workforce Investment Act of 1998 for youth workforce investment activities
		(referred to individually in this subsection as a local
		allocation) and that are available for reallocation.(2)Amount(A)In
		generalThe amount available for reallocation for a program year
		is equal to the amount by which the balance that is unobligated and
		unencumbered for training services at the end of the program year prior to the
		program year for which the determination is made, exceeds 10 percent of the
		total amount of funds available to the local area for that prior program year,
		consisting of the local allocation to the local area for such prior program
		year (and amounts from local allocations to the local area, for all program
		years before that prior program year, that remained available).(B)Balance of
		fundsFor purposes of this paragraph, the balance that is
		unobligated and unencumbered for training services is the amount that is the
		difference between—(i)the
		total amount of funds available to the local area under this section for that
		prior program year, consisting of the local allocation to the local area for
		such prior program year (and amounts from local allocations to the local area,
		for all program years before that prior program year, that remained available);
		and(ii)the
		amount, from that total amount of available funds, that is obligated or
		encumbered (in accordance with generally accepted accounting principles) for
		training services during such prior program year, except that for purposes of
		this paragraph the amount included as encumbered for training services shall
		not exceed 10 percent of the total amount of available funds described in
		clause (i).(3)ReallocationIn
		making reallocations to eligible local areas of amounts available pursuant to
		paragraph (2) for a program year, the Governor shall allocate to each eligible
		local area within the State an amount based on the relative amount of the local
		allocation for the program year for which the determination is made, as
		compared to the total amount of the local allocations for all eligible local
		areas for such program year.(4)EligibilityFor
		purposes of this subsection, an eligible local area means a local area that
		does not have an amount available for reallocation under paragraph (2) for the
		program year for which the determination under paragraph (2) is made.(5)Guidance and
		technical assistanceNot later than 90 days after the date of
		enactment of this Act, the Secretary shall issue guidance for implementing this
		subsection, and guidance for implementing section 233(c), including for
		calculating the amount of funds that are unobligated and the amount of funds
		that are unencumbered for training services. The Secretary shall also provide
		technical assistance to local areas regarding the implementation of this
		subsection.229.Use
		of funds for youth workforce investment activities(a)Youth
		participant eligibility(1)Eligibility(A)In
		generalTo be eligible to participate in activities carried out
		under this chapter during any program year an individual shall, at the time the
		eligibility determination is made, be an out-of-school youth or an in-school
		youth.(B)Out-of-school
		youthIn this title, the term out-of-school youth
		means an individual who is—(i)not
		attending any school (as defined under State law);(ii)not
		younger than age 16 or older than age 24; and(iii)one
		or more of the following:(I)A
		school dropout.(II)A
		youth who is within the age of compulsory school attendance, but has not
		attended school for at least the most recent complete school year calendar
		quarter.(III)A
		recipient of a secondary school diploma or its recognized equivalent who is a
		low-income individual and is—(aa)basic
		skills deficient; or(bb)an
		English language learner.(IV)An
		individual who is subject to the juvenile or adult justice system.(V)A
		homeless individual (as defined in section 41403(6) of the Violence Against
		Women Act of 1994 (42 U.S.C. 14043e–2(6)), except that clauses (i)(IV) and
		(iii) of subparagraph (B) of such section shall not apply), a homeless child or
		youth (as defined in section 725(2) of the McKinney-Vento Homeless Assistance
		Act (42 U.S.C. 11434a(2)), except that subparagraph (B)(iv) of such section
		shall not apply), a runaway, in foster care or has aged out of the foster care
		system, a child eligible for assistance under section 477 of the Social
		Security Act (42 U.S.C. 677), or in an out-of-home placement.(VI)An
		individual who is pregnant or parenting.(VII)A
		youth who is an individual with a disability.(VIII)A low-income
		individual who requires additional assistance to enter or complete an
		educational program or to secure or hold employment.(C)In-school
		youthIn this section, the term in-school youth
		means an individual who is—(i)attending school
		(as defined by State law);(ii)not
		younger than age 14 or (unless an individual with a disability who is attending
		school under State law) older than age 21;(iii)a
		low-income individual; and(iv)one or
		more of the following:(I)Basic skills
		deficient.(II)An
		English language learner.(III)An
		offender.(IV)A
		homeless individual (as defined in section 41403(6) of the Violence Against
		Women Act of 1994 (42 U.S.C. 14043e–2(6)), except that clauses (i)(IV) and
		(iii) of subparagraph (B) of such section shall not apply), a homeless child or
		youth (as defined in section 725(2) of the McKinney-Vento Homeless Assistance
		Act (42 U.S.C. 11434a(2)), except that subparagraph (B)(iv) of such section
		shall not apply), a runaway, in foster care or has aged out of the foster care
		system, a child eligible for assistance under section 477 of the Social
		Security Act (42 U.S.C. 677), or in an out-of-home placement.(V)Pregnant or
		parenting.(VI)A
		youth who is an individual with a disability.(VII)An individual
		who requires additional assistance to complete an educational program or to
		secure or hold employment.(2)Special
		ruleFor the purpose of this subsection, the term
		low-income, used with respect to an individual, also includes a
		youth living in a high-poverty area.(3)Exception and
		limitation(A)Exception for
		persons who are not low-income individuals(i)DefinitionIn
		this subparagraph, the term covered individual means an in-school
		youth, or an out-of-school youth who is described in subclause (III) or (VIII)
		of paragraph (1)(B)(iii).(ii)ExceptionIn
		each local area, not more than 5 percent of the individuals assisted under this
		section may be persons who would be covered individuals, except that the
		persons are not low-income individuals.(B)LimitationIn
		each local area, not more than 5 percent of the in-school youth assisted under
		this section may be eligible under paragraph (1) because the youth are
		in-school youth described in paragraph (1)(C)(iv)(VII).(4)Out-of-school
		priority(A)In
		generalFor any program year, not less than 75 percent of the
		funds available for statewide activities under subsection (b), and not less
		than 75 percent of funds available to local areas under subsection (c), shall
		be used to provide youth workforce investment activities for out-of-school
		youth.(B)ExceptionA
		State that receives a minimum allotment under section 227(b)(1) in accordance
		with section 227(b)(1)(C)(iv) or under section 232(b)(1) in accordance with
		section 232(b)(1)(B)(v) may decrease the percentage described in subparagraph
		(A) for a local area in the State, if—(i)after
		an analysis of the in-school youth and out-of-school youth populations in the
		local area, the State determines that the local area will be unable to use at
		least 75 percent of the funds available for activities under subsection (c) to
		serve out-of-school youth due to a low number of out-of-school youth;
		and(ii)(I)the State submits to
		the Secretary, for the local area, a request including a proposed decreased
		percentage for purposes of subparagraph (A), and a summary of the analysis
		described in clause (i); and(II)the request is approved by the
		Secretary.(5)Consistency
		with compulsory school attendance lawsIn providing assistance
		under this section to an individual who is required to attend school under
		applicable State compulsory school attendance laws, the priority in providing
		such assistance shall be for the individual to attend school regularly.(b)Statewide
		activities(1)In
		generalFunds reserved by a Governor as described in sections
		228(a) and 233(a)(1) shall be used, regardless of whether the funds were
		allotted to the State under section 227(b)(1)(C) or under paragraph (1)(B) or
		(2)(B) of section 232(b) for statewide activities, which may include—(A)conducting—(i)evaluations under
		section 131(e) of activities authorized under this chapter and chapter 3 in
		coordination with evaluations carried out by the Secretary under section
		270(a);(ii)research related
		to meeting the education and employment needs of youth; and(iii)demonstration
		projects related to meeting the education and employment needs of youth;(B)providing
		assistance to local areas as described in clauses (i) and (ii) of section
		116(c)(1)(B), for local coordination of activities carried out under this
		title;(C)in order to build
		capacity, providing technical assistance to, as appropriate, local boards,
		chief elected officials, one-stop operators, one-stop partners, and eligible
		providers, in local areas, which provision of technical assistance shall
		include the development and training of staff, the development of exemplary
		program activities, the provision of technical assistance to local areas that
		fail to meet local performance accountability measures described in section
		131(c), and the provision of technology to facilitate remote access to services
		provided through the one-stop delivery system in the State;(D)operating a
		fiscal and management accountability information system under section
		131(i);(E)carrying out
		monitoring and oversight of activities carried out under this chapter and
		chapter 3, which may include a review comparing the services provided to male
		and female youth;(F)providing
		additional assistance to local areas that have high concentrations of eligible
		youth;(G)supporting the
		development of alternative programs and other activities that enhance the
		choices available to eligible youth and encourage such youth to reenter and
		complete secondary education, enroll in postsecondary education and advanced
		training, progress through a career pathway, and enter employment that leads to
		economic self-sufficiency;(H)supporting the
		provision of core services described in section 234(c)(2) in the one-stop
		delivery system in the State; and(I)supporting
		financial literacy, including—(i)supporting the
		ability of participants to create household budgets, initiate savings plans,
		and make informed financial decisions about education, retirement, home
		ownership, wealth building, or other savings goals;(ii)supporting the
		ability to manage spending, credit, and debt, including credit card debt,
		effectively;(iii)increasing
		awareness of the availability and significance of credit reports and credit
		scores in obtaining credit, including determining their accuracy (and how to
		correct inaccuracies in the reports and scores), and their effect on credit
		terms;(iv)supporting the
		ability to understand, evaluate, and compare financial products, services, and
		opportunities; and(v)supporting
		activities that address the particular financial literacy needs of non-English
		speakers, including providing the support through the development and
		distribution of multilingual financial literacy and education materials.(2)LimitationNot
		more than 5 percent of the funds allotted to a State under section 227(b)(1)(C)
		shall be used by the State for administrative activities carried out under this
		subsection or section 234(a).(c)Local elements
		and requirements(1)Program
		designFunds allocated to a local area for eligible youth under
		section 228(b) shall be used to carry out, for eligible youth, programs
		that—(A)provide an
		objective assessment of the academic levels, skill levels, and service needs of
		each participant, which assessment shall include a review of basic skills,
		occupational skills, prior work experience, employability, interests, aptitudes
		(including interests and aptitudes for nontraditional jobs), supportive service
		needs, and developmental needs of such participant, for the purpose of
		identifying appropriate services and career pathways for participants, except
		that a new assessment of a participant is not required if the provider carrying
		out such a program determines it is appropriate to use a recent assessment of
		the participant conducted pursuant to another education or training
		program;(B)develop service
		strategies for each participant that are directly linked to 1 or more of the
		indicators of performance described in section 131(b)(2)(A)(ii), and that shall
		identify career pathways that include education and employment goals
		(including, in appropriate circumstances, nontraditional employment),
		appropriate achievement objectives, and appropriate services for the
		participant taking into account the assessment conducted pursuant to
		subparagraph (A), except that a new service strategy for a participant is not
		required if the provider carrying out such a program determines it is
		appropriate to use a recent service strategy developed for the participant
		under another education or training program; and(C)provide—(i)activities
		leading to the attainment of a secondary school diploma or its recognized
		equivalent, or a recognized postsecondary credential;(ii)preparation for
		postsecondary educational and training opportunities;(iii)strong linkages
		between academic instruction (based on State academic content and student
		academic achievement standards established under section 1111 of the Elementary
		and Secondary Education Act of 1965 (20 U.S.C. 6311)) and occupational
		education that lead to the attainment of recognized postsecondary
		credentials;(iv)preparation for
		unsubsidized employment opportunities, in appropriate cases; and(v)effective
		connections to employers, including small employers, in in-demand industry
		sectors and occupations of the local and regional labor markets.(2)Program
		elementsIn order to support the attainment of a secondary school
		diploma or its recognized equivalent, entry into postsecondary education, and
		career readiness for participants, the programs described in paragraph (1)
		shall provide elements consisting of—(A)tutoring, study
		skills training, instruction, and dropout prevention strategies that lead to
		completion of the requirements for a secondary school diploma or its recognized
		equivalent (including a recognized certificate of attendance or similar
		document for individuals with disabilities) or for a recognized postsecondary
		credential;(B)alternative
		secondary school services, as appropriate;(C)paid and unpaid
		work experiences that have as a component academic and occupational education,
		which may include—(i)summer
		employment opportunities and other employment opportunities available
		throughout the school year;(ii)pre-apprenticeship
		programs;(iii)internships and
		job shadowing; and(iv)on-the-job
		training opportunities;(D)occupational
		skill training, which may include priority consideration for training programs
		that lead to recognized postsecondary credentials that are aligned with
		in-demand industry sectors or occupations in the local area involved, if the
		local board determines that the programs meet the quality criteria described in
		section 223;(E)education offered
		concurrently with and in the same context as workforce preparation activities
		and training for a specific occupation or occupational cluster;(F)leadership
		development opportunities, which may include community service and
		peer-centered activities encouraging responsibility and other positive social
		and civic behaviors, as appropriate;(G)supportive
		services;(H)adult mentoring
		for the period of participation and a subsequent period, for a total of not
		less than 12 months;(I)followup services
		for not less than 12 months after the completion of participation, as
		appropriate;(J)comprehensive
		guidance and counseling, which may include drug and alcohol abuse counseling
		and referral, as appropriate;(K)financial
		literacy education;(L)entrepreneurial
		skills training;(M)services that
		provide labor market and employment information about in-demand industry
		sectors or occupations available in the local area, such as career awareness,
		career counseling, and career exploration services; and(N)activities that
		help youth prepare for and transition to postsecondary education and
		training.(3)Additional
		requirements(A)Information and
		referralsEach local board shall ensure that each participant
		shall be provided—(i)information on
		the full array of applicable or appropriate services that are available through
		the local board or other eligible providers or one-stop partners, including
		those providers or partners receiving funds under this subtitle; and(ii)referral to
		appropriate training and educational programs that have the capacity to serve
		the participant either on a sequential or concurrent basis.(B)Applicants not
		meeting enrollment requirementsEach eligible provider of a
		program of youth workforce investment activities shall ensure that an eligible
		applicant who does not meet the enrollment requirements of the particular
		program or who cannot be served shall be referred for further assessment, as
		necessary, and referred to appropriate programs in accordance with subparagraph
		(A) to meet the basic skills and training needs of the applicant.(C)Involvement in
		design and implementationThe local board shall ensure that
		parents, participants, and other members of the community with experience
		relating to programs for youth are involved in the design and implementation of
		the programs described in paragraph (1).(4)PriorityNot
		less than 20 percent of the funds allocated to the local area as described in
		paragraph (1) shall be used to provide in-school youth and out-of-school youth
		with activities under paragraph (2)(C).(5)Rule of
		constructionNothing in this chapter shall be construed to
		require that each of the elements described in subparagraphs of paragraph (2)
		be offered by each provider of youth services.(6)Prohibitions(A)Prohibition
		against Federal control of educationNo provision of this Act
		shall be construed to authorize any department, agency, officer, or employee of
		the United States to exercise any direction, supervision, or control over the
		curriculum, program of instruction, administration, or personnel of any
		educational institution, school, or school system, or over the selection of
		library resources, textbooks, or other printed or published instructional
		materials by any educational institution, school, or school system.(B)Noninterference
		and nonreplacement of regular academic requirementsNo funds
		described in paragraph (1) shall be used to provide an activity for eligible
		youth who are not school dropouts if participation in the activity would
		interfere with or replace the regular academic requirements of the
		youth.(7)LinkagesIn
		coordinating the programs authorized under this section, local boards shall
		establish linkages with local educational agencies responsible for services to
		participants as appropriate.(8)VolunteersThe
		local board shall make opportunities available for individuals who have
		successfully participated in programs carried out under this section to
		volunteer assistance to participants in the form of mentoring, tutoring, and
		other activities.3Adult
		and dislocated worker employment and training activities231.General
		authorizationThe Secretary
		shall make allotments under paragraphs (1)(B) and (2)(B) of section 232(b) to
		each State that meets the requirements of section 112 or 113 and grants under
		paragraphs (1)(A) and (2)(A) of section 232(b) to each outlying area that
		complies with the requirements of this title, to assist the State or outlying
		area, and to enable the State or outlying area to assist local areas, for the
		purpose of providing workforce investment activities for adults, and dislocated
		workers, in the State or outlying area and in the local areas.232.State
		allotments(a)In
		generalThe Secretary shall—(1)make
		allotments and grants from the amount appropriated under section 236(b) for a
		fiscal year in accordance with subsection (b)(1); and(2)(A)reserve 20 percent of
		the amount appropriated under section 236(c) for the fiscal year for use under
		subsection (b)(2)(A), and under sections 269(b) (relating to dislocated worker
		technical assistance), 270(c) (relating to dislocated worker projects), and 271
		(relating to national dislocated worker grants); and(B)make allotments from 80 percent of the
		amount appropriated under section 236(c) for the fiscal year in accordance with
		subsection (b)(2)(B).(b)Allotment among
		States(1)Adult
		employment and training activities(A)Reservation for
		outlying areas(i)In
		generalFrom the amount made available under subsection (a)(1)
		for a fiscal year, the Secretary shall reserve not more than
		1/4 of 1 percent of such amount to provide assistance to
		the outlying areas.(ii)Applicability
		of additional requirementsFrom the amount reserved under clause
		(i), the Secretary shall provide assistance to the outlying areas for adult
		employment and training activities and statewide workforce investment
		activities in accordance with the requirements of section 227(b)(1)(B).(B)States(i)In
		generalAfter determining the amount to be reserved under
		subparagraph (A), the Secretary shall allot the amount made available under
		subsection (a)(1) for that fiscal year to the States pursuant to clause (ii)
		for adult employment and training activities and statewide workforce investment
		activities.(ii)FormulaSubject
		to clauses (iii), (iv), and (v), of the remainder, the Secretary shall
		allot—(I)40 percent on the
		basis of the relative number of unemployed individuals in areas of substantial
		unemployment in each State, compared to the total number of unemployed
		individuals in areas of substantial unemployment in all States;(II)25 percent on
		the basis of the relative number of individuals in the civilian labor force in
		each State, compared to the total number of such individuals in all States;
		and(III)35 percent on
		the basis of the relative number of disadvantaged adults in each State,
		compared to the total number of disadvantaged adults in all States, except as
		described in clause (iii).(iii)CalculationIn
		determining an allotment under clause (ii)(III) for any State in which there is
		a local area whose governing body is the governing body of a concentrated
		employment program described in section 117(c)(1)(C), the allotment shall be
		calculated by counting, for that local area, the higher of—(I)the
		number of adults in families with an income below 150 percent of the poverty
		line in such area; or(II)the
		number of disadvantaged adults in such area.(iv)Minimum and
		maximum percentages and minimum allotmentsIn making allotments
		under this subparagraph, the Secretary shall ensure the following:(I)Minimum
		percentage and allotmentThe Secretary shall ensure that no State
		shall receive an allotment for a fiscal year that is less than an amount based
		on 90 percent of the allotment percentage of the State for the preceding fiscal
		year.(II)Maximum
		percentageSubject to subclause (I), the Secretary shall ensure
		that no State shall receive an allotment percentage for a fiscal year that is
		more than 130 percent of the allotment percentage of the State for the
		preceding fiscal year.(v)Small
		State minimum allotmentSubject to clause (iii), the Secretary
		shall ensure that no State shall receive an allotment under this subparagraph
		that is less than the total of—(I)3/10
		of 1 percent of $960,000,000, from the remainder described in clause (i) for
		the fiscal year; and(II)if
		the remainder described in clause (i) for the fiscal year exceeds $960,000,000,
		2/5 of 1 percent of the excess.(C)DefinitionsIn
		this paragraph:(i)AdultThe
		term adult means an individual who is not less than age 22 and not
		more than age 72.(ii)Allotment
		percentageThe term allotment percentage, used with
		respect to fiscal year 2014 or a subsequent fiscal year, means a percentage of
		the remainder described in subparagraph (B)(i) that is received by the State
		involved through an allotment made under this paragraph for the fiscal year.
		The term, used with respect to fiscal year 2013, means the percentage of the
		amount allotted to States under section 132(b)(1)(B) of the Workforce
		Investment Act of 1998 (as in effect on the day before the date of enactment of
		this Act) that is received by the State involved for fiscal year 2013.(iii)Area of
		substantial unemploymentThe term area of substantial
		unemployment means any area that is of sufficient size and scope to
		sustain a program of workforce investment activities carried out under this
		subtitle and that has an average rate of unemployment of at least 6.5 percent
		for the most recent 12 months, as determined by the Secretary. For purposes of
		this clause, determinations of areas of substantial unemployment shall be made
		once each fiscal year.(iv)Disadvantaged
		adultSubject to subparagraph (D), the term disadvantaged
		adult means an adult who received an income, or is a member of a family
		that received a total family income, that, in relation to family size, does not
		exceed 150 percent of the poverty line.(D)Disadvantaged
		adult special ruleFor purposes of the formula specified in
		clauses (ii) and (iii) of subparagraph (B), the Secretary shall, as appropriate
		and to the extent practicable, exclude college students and members of the
		Armed Forces from the determination of the number of disadvantaged
		adults.(2)Dislocated
		worker employment and training(A)Reservation for
		outlying areas(i)In
		generalFrom the amount made available under subsection (a)(2)(A)
		for a fiscal year, the Secretary shall reserve not more than
		1/4 of 1 percent of the amount appropriated under section
		236(c) for the fiscal year to provide assistance to the outlying areas.(ii)Applicability
		of additional requirementsFrom the amount reserved under clause
		(i), the Secretary shall provide assistance to the outlying areas for
		dislocated worker employment and training activities and statewide workforce
		investment activities in accordance with the requirements of section
		227(b)(1)(B).(B)States(i)In
		generalThe Secretary shall allot the amount made available under
		subsection (a)(2)(B) for that fiscal year to the States pursuant to clause (ii)
		for dislocated worker employment and training activities and statewide
		workforce investment activities.(ii)FormulaSubject
		to clause (iii), of such amount, the Secretary shall allot—(I)331/3
		percent on the basis of the relative number of unemployed individuals in each
		State, compared to the total number of unemployed individuals in all
		States;(II)331/3
		percent on the basis of the relative excess number of unemployed individuals in
		each State, compared to the total excess number of unemployed individuals in
		all States; and(III)331/3
		percent on the basis of the relative number of individuals in each State who
		have been unemployed for 15 weeks or more, compared to the total number of
		individuals in all States who have been unemployed for 15 weeks or more.(iii)Minimum and
		maximum percentages and minimum allotmentsIn making allotments
		under this subparagraph, the Secretary shall ensure the following:(I)Minimum
		percentage and allotmentThe Secretary shall ensure that no State
		shall receive an allotment for a fiscal year that is less than an amount based
		on 90 percent of the allotment percentage of the State for the preceding fiscal
		year.(II)Maximum
		percentageSubject to subclause (I), the Secretary shall ensure
		that no State shall receive an allotment percentage for a fiscal year that is
		more than 130 percent of the allotment percentage of the State for the
		preceding fiscal year.(C)DefinitionsIn
		this paragraph:(i)Excess
		numberThe term excess number means, used with
		respect to the excess number of unemployed individuals within a State, the
		number that represents the number of unemployed individuals in excess of 4.5
		percent of the civilian labor force in the State.(ii)Allotment
		percentageThe term allotment percentage, used with
		respect to fiscal year 2014 or a subsequent fiscal year, means a percentage of
		the amount described in subparagraph (B)(i) that is received by the State
		involved through an allotment made under this paragraph for the fiscal year.
		The term, used with respect to fiscal year 2013, means the percentage of the
		amount allotted to States under section 132(b)(2)(B) of the Workforce
		Investment Act of 1998 (as in effect on the day before the date of enactment of
		this Act) that is received by the State involved for fiscal year 2013.(c)Reallotment(1)In
		generalThe Secretary shall, in accordance with this subsection,
		reallot to eligible States amounts that are made available to States from
		allotments made under this section or a corresponding provision of the
		Workforce Investment Act of 1998 for employment and training activities and
		statewide workforce investment activities (referred to individually in this
		subsection as a State allotment) and that are available for
		reallotment.(2)AmountThe
		amount available for reallotment for a program year for programs funded under
		subsection (b)(1)(B) (relating to adult employment and training) or for
		programs funded under subsection (b)(2)(B) (relating to dislocated worker
		employment and training) is equal to the amount by which the unobligated
		balance from State allotments to the State for adult employment and training
		activities or dislocated worker employment and training activities,
		respectively, at the end of the program year prior to the program year for
		which the determination is made, exceeds 10 percent of the total amount of
		funds available to the State for that prior program year, consisting of the
		State allotment to the State for such prior program year (and amounts from
		State allotments to the State, for all program years before that prior program
		year, for adult employment and training activities or dislocated worker
		employment and training activities, respectively, that remained
		available).(3)ReallotmentIn
		making reallotments to eligible States of amounts available pursuant to
		paragraph (2) for a program year, the Secretary shall allot to each eligible
		State an amount based on the relative amount of the State allotment under
		paragraph (1)(B) or (2)(B), respectively, of subsection (b) for the program
		year for which the determination is made, as compared to the total amount of
		the State allotments under paragraph (1)(B) or (2)(B), respectively, of
		subsection (b) for such program year.(4)EligibilityFor
		purposes of this subsection, an eligible State means—(A)with respect to
		funds allotted through a State allotment for adult employment and training
		activities, a State that does not have an amount of such funds available for
		reallotment under paragraph (2) for the program year for which the
		determination under paragraph (2) is made; and(B)with respect to
		funds allotted through a State allotment for dislocated worker employment and
		training activities, a State that does not have an amount of such funds
		available for reallotment under paragraph (2) for the program year for which
		the determination under paragraph (2) is made.(5)ProceduresThe
		Governor shall prescribe uniform procedures for the obligation of funds by
		local areas within the State in order to avoid the requirement that funds be
		made available for reallotment under this subsection. The Governor shall
		further prescribe equitable procedures for making funds available from the
		State and local areas in the event that a State is required to make funds
		available for reallotment under this subsection.233.Within State
		allocations(a)Reservations
		for State activities(1)Statewide
		workforce investment activitiesThe Governor shall make the
		reservation required under section 228(a).(2)Statewide rapid
		response activitiesThe Governor shall reserve not more than 25
		percent of the total amount allotted to the State under section 232(b)(2)(B)
		for a fiscal year for statewide rapid response activities described in section
		234(a)(2)(A).(b)Within State
		allocation(1)MethodsThe
		Governor, acting in accordance with the State plan, and after consulting with
		chief elected officials and local boards in the local areas, shall
		allocate—(A)the funds that
		are allotted to the State for adult employment and training activities and
		statewide workforce investment activities under section 232(b)(1)(B) and are
		not reserved under subsection (a)(1), in accordance with paragraph (2) or (3);
		and(B)the funds that
		are allotted to the State for dislocated worker employment and training
		activities and statewide workforce investment activities under section
		232(b)(2)(B) and are not reserved under paragraph (1) or (2) of subsection (a),
		in accordance with paragraph (2).(2)Formula
		allocations(A)Adult
		employment and training activities(i)AllocationIn
		allocating the funds described in paragraph (1)(A) to local areas, a State may
		allocate—(I)40 percent of the
		funds on the basis described in section 232(b)(1)(B)(ii)(I);(II)25 percent of
		the funds on the basis described in section 232(b)(1)(B)(ii)(II); and(III)35 percent of
		the funds on the basis described in clauses (ii)(III) and (iii) of section
		232(b)(1)(B).(ii)Minimum
		percentageEffective at the end of the second full fiscal year
		after the date on which a local area is designated under section 116, the local
		area shall not receive an allocation percentage for a fiscal year that is less
		than 90 percent of the average allocation percentage of the local area for the
		2 preceding fiscal years. Amounts necessary for increasing such allocations to
		local areas to comply with the preceding sentence shall be obtained by ratably
		reducing the allocations to be made to other local areas under this
		subparagraph.(iii)DefinitionIn
		this subparagraph, the term allocation percentage—(I)used with respect
		to fiscal year 2012 or 2013, means a percentage of the amount allocated to
		local areas under paragraphs (2)(A) and (3) of section 133(b) of the Workforce
		Investment Act of 1998 (as in effect on the day before the date of enactment of
		this Act) that is received by the local area involved for fiscal year 2012 or
		2013, respectively; and(II)used with
		respect to fiscal year 2014 or a subsequent fiscal year, means a percentage of
		the funds referred to in clause (i) that is received by the local area involved
		through an allocation made under this subparagraph for the fiscal year.(B)Dislocated
		worker employment and training activities(i)FormulaIn
		allocating the funds described in paragraph (1)(B) to local areas, a State
		shall allocate the funds based on an allocation formula prescribed by the
		Governor of the State. Such formula may be amended by the Governor not more
		than once for each program year. Such formula shall utilize the most
		appropriate information available to the Governor to distribute amounts to
		address the State’s worker readjustment assistance needs.(ii)InformationThe
		information described in clause (i) shall include insured unemployment data,
		unemployment concentrations, plant closing and mass layoff data, declining
		industries data, farmer-rancher economic hardship data, and long-term
		unemployment data.(iii)Minimum
		percentageEffective at the end of the second full fiscal year
		after the date on which a local area is designated under section 116, the local
		area shall not receive an allocation percentage for a fiscal year that is less
		than 90 percent of the average allocation percentage of the local area for the
		2 preceding fiscal years. Amounts necessary for increasing such allocations to
		local areas to comply with the preceding sentence shall be obtained by ratably
		reducing the allocations to be made to other local areas under this
		subparagraph.(iv)DefinitionIn
		this subparagraph, the term allocation percentage—(I)used with respect
		to fiscal year 2012 or 2013, means a percentage of the amount allocated to
		local areas under section 133(b)(2)(B) of the Workforce Investment Act of 1998
		(as in effect on the day before the date of enactment of this Act) that is
		received by the local area involved for fiscal year 2012 or 2013, respectively;
		and(II)used with
		respect to fiscal year 2014 or a subsequent fiscal year, means a percentage of
		the funds referred to in clause (i), received through an allocation made under
		this subparagraph, for the fiscal year.(C)ApplicationFor
		purposes of carrying out subparagraph (A)—(i)references in
		clauses (ii) and (iii) of section 232(b)(1)(B) to a State shall be deemed to be
		references to a local area; and(ii)references in
		clauses (ii) and (iii) of section 232(b)(1)(B) to all States shall be deemed to
		be references to all local areas in the State involved.(3)Adult
		employment and training discretionary allocationsIn lieu of
		making the allocation described in paragraph (2)(A), in allocating the funds
		described in paragraph (1)(A) to local areas, a State may distribute—(A)a
		portion equal to not less than 70 percent of the funds in accordance with
		paragraph (2)(A); and(B)the remaining
		portion of the funds on the basis of a formula that—(i)incorporates
		additional factors (other than the factors described in paragraph (2)(A))
		relating to—(I)excess poverty in
		urban, rural, and suburban local areas; and(II)excess
		unemployment above the State average in urban, rural, and suburban local areas;
		and(ii)was
		developed by the State board and approved by the Secretary as part of the State
		plan.(4)Transfer
		authorityA local board may transfer, if such a transfer is
		approved by the Governor, up to and including 100 percent of the funds
		allocated to the local area under paragraph (2)(A) or (3), and up to and
		including 100 percent of the funds allocated to the local area under paragraph
		(2)(B), for a fiscal year between—(A)adult employment
		and training activities; and(B)dislocated worker
		employment and training activities.(5)Allocation(A)In
		generalThe Governor shall allocate the funds described in
		paragraph (1) to local areas under paragraphs (2) and (3) for the purpose of
		providing a single system of employment and training activities for adults and
		dislocated workers in accordance with subsections (c) and (d) of section
		234.(B)Additional
		requirements(i)AdultsFunds
		allocated under paragraph (2)(A) or (3) shall be used by a local area to
		contribute to the costs of the one-stop delivery system described in section
		221(e) as determined under subsections (h) and (i) of section 221 and to pay
		for employment and training activities provided to adults in the local area,
		consistent with section 234.(ii)Dislocated
		workersFunds allocated under paragraph (2)(B) shall be used by a
		local area to contribute to the costs of the one-stop delivery system described
		in section 221(e) as determined under subsections (h) and (i) of section 221
		and to pay for employment and training activities provided to dislocated
		workers in the local area, consistent with section 234.(c)Reallocation
		among local areas(1)In
		generalThe Governor may, in accordance with this subsection,
		reallocate to eligible local areas within the State amounts that are made
		available to local areas from allocations made under paragraph (2)(A) or (3) of
		subsection (b) or a corresponding provision of the Workforce Investment Act of
		1998 for adult employment and training activities, or under subsection
		(b)(2)(B) or a corresponding provision of the Workforce Investment Act of 1998
		for dislocated worker employment and training activities (referred to
		individually in this subsection as a local allocation) and that
		are available for reallocation.(2)Amount(A)In
		generalThe amount available for reallocation for a program year
		for programs funded under paragraphs (2)(A) and (3) of subsection (b) (relating
		to adult employment and training) or for programs funded under subsection
		(b)(2)(B) (relating to dislocated worker employment and training) is equal to
		the amount by which the balance that is unobligated and unencumbered for
		training services at the end of the program year prior to the program year for
		which the determination is made, exceeds 10 percent of the total amount of
		funds available to the local area for that prior program year, consisting of
		the local allocation to the local area for such prior program year (and amounts
		from local allocations to the local area, for all program years before that
		prior program year, for adult employment and training activities or dislocated
		worker employment and training services, respectively, that remained
		available).(B)Balance of
		fundsFor purposes of this paragraph, the balance that is
		unobligated and unencumbered for training services is the amount that is the
		difference between—(i)the
		total amount of funds available to the local area under paragraphs (2)(A) and
		(3) of subsection (b), or subsection (b)(2)(B), respectively, for that prior
		program year, consisting of the local allocation to the local area for such
		prior program year (and amounts from local allocations to the local area, for
		all program years before that prior program year, for adult employment and
		training activities or dislocated worker employment and training activities,
		respectively, that remained available); and(ii)the
		amount, from that total amount of available funds, that is obligated or
		encumbered (in accordance with generally accepted accounting principles) for
		training services for adults or dislocated workers, respectively, during such
		prior program year, except that for purposes of this paragraph the amount
		included as encumbered for training services shall not exceed 10 percent of the
		total amount of available funds described in subparagraph (A) for adult
		employment and training activities or dislocated worker employment and training
		activities, respectively.(3)ReallocationIn
		making reallocations to eligible local areas of amounts available pursuant to
		paragraph (2) for a program year, the Governor shall allocate to each eligible
		local area within the State—(A)with respect to
		such available amounts that were allocated under paragraph (2)(A) or (3) of
		subsection (b), an amount based on the relative amount of the local allocation
		under paragraph (2)(A) or (3) of subsection (b), as appropriate, for the
		program year for which the determination is made, as compared to the total
		amount of the local allocations under paragraph (2)(A) or (3) of subsection
		(b), as appropriate, for such program year; and(B)with respect to
		such available amounts that were allocated under subsection (b)(2)(B), an
		amount based on the relative amount of the local allocation under subsection
		(b)(2)(B) for the program year for which the determination is made, as compared
		to the total amount of the local allocations under subsection (b)(2)(B) for
		such program year.(4)EligibilityFor
		purposes of this subsection, an eligible local area means—(A)with respect to
		funds allocated through a local allocation for adult employment and training
		activities, a local area that does not have an amount of such funds available
		for reallocation under paragraph (2) for the program year for which the
		determination under paragraph (2) is made; and(B)with respect to
		funds allocated through a local allocation for dislocated worker employment and
		training activities, a local area that does not have an amount of such funds
		available for reallocation under paragraph (2) for the program year for which
		the determination under paragraph (2) is made.234.Use
		of funds for employment and training activities(a)Statewide
		employment and training activities(1)In
		generalFunds reserved by a Governor—(A)as described in
		section 233(a)(2) shall be used to carry out the statewide rapid response
		activities described in paragraph (2)(A); and(B)as described in
		sections 228(a) and 233(a)(1)—(i)shall
		be used to carry out the statewide employment and training activities described
		in paragraph (2)(B); and(ii)may be
		used to carry out any of the statewide employment and training activities
		described in paragraph (3),regardless of
		whether the funds were allotted to the State under section 227(b)(1) or under
		paragraph (1) or (2) of section 232(b).(2)Required
		statewide employment and training activities(A)Statewide rapid
		response activities(i)In
		generalA State shall carry out statewide rapid response
		activities using funds reserved by the Governor for the State under section
		233(a)(2), which activities shall include—(I)provision of
		rapid response activities, carried out in local areas by the State or by an
		entity designated by the State, working in conjunction with the local boards
		and the chief elected officials for the local areas; and(II)provision of
		additional assistance to local areas that experience disasters, mass layoffs,
		or plant closings, or other events that precipitate substantial increases in
		the number of unemployed individuals, carried out in local areas by the State,
		working in conjunction with the local boards and the chief elected officials
		for the local areas.(ii)Use
		of unobligated fundsFunds reserved by a Governor under section
		233(a)(2), and section 133(a)(2) of the Workforce Investment Act of 1998 (as in
		effect on the day before the date of enactment of this Act), to carry out this
		subparagraph that remain unobligated after the first program year for which
		such funds were allotted may be used by the Governor to carry out statewide
		activities authorized under subparagraph (B) or paragraph (3)(A), in addition
		to activities under this subparagraph.(B)Statewide
		employment and training activitiesFunds reserved by a Governor
		under sections 228(a)(1) and 233(a)(1) and not used under paragraph (1)(A)
		(regardless of whether the funds were allotted to the States under section
		227(b)(1)(C) or paragraph (1)(B) or (2)(B) of section 232(b)) shall be used for
		statewide employment and training activities, including—(i)building capacity
		by providing assistance to—(I)State entities
		and agencies, local areas, and one-stop partners in carrying out the activities
		described in the State plan, including the coordination and alignment of data
		systems used to carry out the requirements of this Act;(II)local areas for
		carrying out the regional planning and service delivery activities required
		under section 116(c); and(III)local areas,
		one-stop operators, one-stop partners, and eligible providers, including the
		development and training of staff, which may include the development and
		training of staff to provide opportunities for individuals with barriers to
		employment to enter in-demand industry sectors or occupations and
		nontraditional occupations, the development of exemplary program activities,
		and the provision of technical assistance to local areas that fail to meet
		local performance accountability measures described in section 131(c);(ii)providing
		assistance to local areas, in accordance with section 116(c)(1)(B);(iii)operating a
		fiscal and management accountability information system in accordance with
		section 131(i);(iv)carrying out
		monitoring and oversight of activities carried out under this chapter and
		chapter 2;(v)disseminating—(I)the
		State list of eligible providers of training services, including eligible
		providers of nontraditional training services and eligible providers of
		apprenticeship programs described in section 222(a)(2)(B);(II)information
		identifying eligible providers of on-the-job training, customized training,
		incumbent worker training, internships, paid or unpaid work experience
		opportunities, or transitional jobs;(III)information on
		effective outreach to, partnerships with, and services for, business;(IV)information on
		effective service delivery strategies to serve workers and job seekers;(V)performance
		information and information on program costs (such as tuition and fees) for
		participants in applicable programs, as described in subsections (d) and (h) of
		section 222; and(VI)information on
		physical and programmatic accessibility, in accordance with section 288 and the
		Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), for
		individuals with disabilities;(vi)conducting
		evaluations under section 131(e) of activities authorized under this chapter
		and chapter 2 in coordination with evaluations carried out by the Secretary
		under section 270(a); and(vii)developing
		strategies for ensuring that activities carried out under this section are
		placing men and women in jobs, education, and training that lead to comparable
		pay for men and women, including strategies to increase women’s participation
		in high-wage, high-demand occupations in which women are underrepresented in
		the State’s workforce.(3)Allowable
		statewide employment and training activities(A)In
		generalFunds reserved by a Governor under sections 228(a)(1) and
		233(a)(1) and not used under paragraph (1)(A) or (2)(B) (regardless of whether
		the funds were allotted to the State under section 227(b)(1)(C) or paragraph
		(1)(B) or (2)(B) of section 232(b)) may be used to carry out additional
		statewide employment and training activities, which may include—(i)implementing
		innovative programs and strategies designed to meet the needs of businesses in
		the State, including small businesses, which may include—(I)providing
		incumbent worker training;(II)providing
		customized training;(III)developing and
		implementing industry sector strategies (including strategies involving
		industry partnerships, regional skills alliances, industry skill panels, and
		sectoral skills partnerships) in which representatives of multiple employers
		for a specific industry sector or group of related occupations—(aa)collaborate to
		address common workforce needs with suppliers, labor organizations, economic
		development agencies, eligible providers of training services described in
		section 222, and other entities that can provide needed supportive services
		tailored to the needs of workers in that sector or group for a local area or
		region;(bb)identify
		current and expected gaps between the demand for and supply of labor and skills
		in that sector or group for that area or region; and(cc)develop
		a strategic plan and training efforts to address skill gaps, advance industry
		growth and competitiveness, and improve worker productivity, retention,
		advancement, and competitiveness;(IV)providing career
		ladder and career pathway programs;(V)providing
		microenterprise and entrepreneurial training and support programs;(VI)utilizing
		effective business intermediaries;(VII)using layoff
		aversion strategies in collaboration with appropriate economic development
		entities, which strategies may include early identification of firms at risk of
		layoffs, use of feasibility studies to assess the needs of and options for
		at-risk firms, and the delivery of employment and training activities to
		address risk factors;(VIII)providing
		activities to improve linkages between the one-stop delivery systems in the
		State and employers (including small employers) in the State; and(IX)providing other
		business services and strategies that better engage employers in workforce
		investment activities and make the workforce development system more relevant
		to meeting the needs of State and local businesses, consistent with the
		objectives of this title;(ii)developing
		strategies for effectively serving individuals with barriers to employment and
		for coordinating programs and services among one-stop partners;(iii)implementing
		programs for displaced homemakers, which for purposes of this clause may
		include an individual who is receiving public assistance and is within 2 years
		of exhausting lifetime eligibility under part A of title IV of the Social
		Security Act (42 U.S.C. 601 et seq.);(iv)implementing
		programs to increase the number of individuals training for and placed in
		nontraditional employment;(v)carrying out
		activities to facilitate remote access to services, including training services
		described in subsection (c)(4), provided through a one-stop delivery system,
		including facilitating access through the use of technology;(vi)supporting the
		provision of core services described in subsection (c)(2) in the one-stop
		delivery systems in the State;(vii)coordinating
		activities with the child welfare system to facilitate provision of services
		for children in foster care and children who are eligible for assistance under
		section 477 of the Social Security Act (42 U.S.C. 677);(viii)activities—(I)to
		improve coordination of workforce investment activities, and economic
		development activities, carried out within the State involved and to promote
		entrepreneurial skills training and microenterprise services;(II)to
		improve coordination of employment and training activities, child support
		services, and assistance provided by State and local agencies carrying out part
		D of title IV of the Social Security Act (42 U.S.C. 651 et seq.);(III)to
		improve coordination of employment and training activities and cooperative
		extension programs carried out by the Department of Agriculture;(IV)to
		improve coordination of employment and training activities and programs carried
		out in local areas for individuals with disabilities, including programs
		carried out by State agencies relating to intellectual disabilities and
		developmental disabilities, activities carried out by Statewide Independent
		Living Councils established under section 705 of the Rehabilitation Act of 1973
		(29 U.S.C. 796d), programs funded under part B of chapter 1 of title VII of
		such Act (29 U.S.C. 796e et seq.), and activities carried out by centers for
		independent living, as defined in section 702 of such Act (29 U.S.C.
		796a);(V)to
		develop and disseminate workforce and labor market information;(VI)to
		improve coordination of employment and training activities, and adult education
		and literacy activities, provided by public libraries;(VII)to
		improve coordination of activities with the corrections system to facilitate
		provision of training services and employment opportunities that will assist
		ex-offenders in reentering the workforce; and(VIII)to promote
		financial literacy, including carrying out activities described in section
		229(b)(1)(I);(ix)conducting—(I)research related
		to meeting the employment and education needs of adult and dislocated workers;
		and(II)demonstration
		projects related to meeting the employment and education needs of adult and
		dislocated workers;(x)implementing
		promising services for workers and businesses, which may include providing
		support for education, training, skill upgrading, and statewide networking for
		employees to become workplace learning advisors and maintain proficiency in
		carrying out the activities associated with such advising;(xi)providing
		incentive grants to local areas for performance by the local areas on local
		performance accountability measures described in section 131(c);(xii)adopting,
		calculating, or commissioning for approval an economic self-sufficiency
		standard for the State that specifies the income needs of families, by family
		size, the number and ages of children in the family, and substate geographical
		considerations; and(xiii)developing and
		disseminating common intake procedures and related items, including
		registration processes, materials, or software.(B)Limitation(i)In
		generalOf the funds allotted to a State under sections 227(b)
		and 232(b) and reserved as described in sections 228(a) and 233(a)(1) for a
		fiscal year—(I)not
		more than 5 percent of the amount allotted under section 227(b)(1);(II)not
		more than 5 percent of the amount allotted under section 232(b)(1); and(III)not more than 5
		percent of the amount allotted under section 232(b)(2),may be used by the
		State for the administration of statewide youth workforce investment activities
		carried out under section 229 and statewide employment and training activities
		carried out under this section.(ii)Use
		of fundsFunds made available for administrative costs under
		clause (i) may be used for the administrative cost of any of the statewide
		youth workforce investment activities or statewide employment and training
		activities, regardless of whether the funds were allotted to the State under
		section 227(b)(1) or paragraph (1) or (2) of section 232(b).(b)Local
		employment and training activitiesFunds allocated to a local
		area for adults under paragraph (2)(A) or (3), as appropriate, of section
		233(b), and funds allocated to a local area for dislocated workers under
		section 233(b)(2)(B)—(1)shall be used to
		carry out employment and training activities described in subsection (c) for
		adults or dislocated workers, respectively; and(2)may
		be used to carry out employment and training activities described in subsection
		(d) for adults or dislocated workers, respectively.(c)Required local
		employment and training activities(1)In
		general(A)Allocated
		fundsFunds allocated to a local area for adults under paragraph
		(2)(A) or (3), as appropriate, of section 233(b), and funds allocated to the
		local area for dislocated workers under section 233(b)(2)(B), shall be
		used—(i)to
		establish a one-stop delivery system described in section 221(e);(ii)to
		provide the core services described in paragraph (2) to adults and dislocated
		workers, respectively, through the one-stop delivery system in accordance with
		such paragraph;(iii)to
		provide the intensive services described in paragraph (3) to adults and
		dislocated workers, respectively, described in such paragraph; and(iv)to
		provide training services described in paragraph (4) to adults and dislocated
		workers, respectively, described in such paragraph;(v)to
		designate a dedicated business liaison in the local area (whose activities may
		be funded with funds provided under this title or from other sources) to
		establish and develop relationships and networks with large and small employers
		and their intermediaries.(B)Other
		fundsConsistent with subsections (h) and (i) of section 221, a
		portion of the funds made available under Federal law authorizing the programs
		and activities described in section 221(b)(1)(B), including the Wagner-Peyser
		Act (29 U.S.C. 49 et seq.), shall be used as described in clauses (i) and (ii)
		of subparagraph (A), to the extent not inconsistent with the Federal law
		involved.(2)Core
		servicesFunds described in paragraph (1) shall be used to
		provide core services, which shall be available to individuals who are adults
		or dislocated workers through the one-stop delivery system and shall, at a
		minimum, include—(A)determinations of
		whether the individuals are eligible to receive assistance under this
		subtitle;(B)outreach, intake
		(which may include worker profiling), and orientation to the information and
		other services available through the one-stop delivery system;(C)initial
		assessment of skill levels (including literacy, numeracy, and English language
		proficiency), aptitudes, abilities (including skills gaps), and supportive
		service needs;(D)labor exchange
		services, including—(i)job
		search and placement assistance and, in appropriate cases, career counseling,
		including—(I)provision of
		information on in-demand industry sectors and occupations; and(II)provision of
		information on nontraditional employment; and(ii)appropriate
		recruitment and other business services on behalf of employers, including small
		employers, in the local area, which services may include services described in
		this subsection, such as providing information and referral to specialized
		business services not traditionally offered through the one-stop delivery
		system;(E)provision of
		referrals to and coordination of activities with other programs and services,
		including programs and services within the one-stop delivery system and, in
		appropriate cases, other workforce development programs;(F)provision of
		workforce and labor market employment statistics information, including the
		provision of accurate information relating to local, regional, and national
		labor market areas, including—(i)job
		vacancy listings in such labor market areas;(ii)information on
		job skills necessary to obtain the jobs described in clause (i); and(iii)information
		relating to local occupations in demand and the earnings, skill requirements,
		and opportunities for advancement for such occupations; and(G)provision of
		performance information and program cost information on eligible providers of
		training services as described in section 222, provided by program, and
		eligible providers of youth workforce investment activities described in
		section 223, providers of adult education described in title III, providers of
		career and technical education activities at the postsecondary level, and
		career and technical education activities available to school dropouts, under
		the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301
		et seq.), and providers of vocational rehabilitation services described in
		title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.);(H)provision of
		information, in formats that are usable by and understandable to one-stop
		center customers, regarding how the local area is performing on the local
		performance accountability measures described in section 131(c) and any
		additional performance information with respect to the one-stop delivery system
		in the local area;(I)(i)provision of
		information, in formats that are usable by and understandable to one-stop
		center customers, relating to the availability of supportive services or
		assistance, including child care, child support, medical or child health
		assistance under title XIX or XXI of the Social Security Act (42 U.S.C. 1396 et
		seq. and 1397aa et seq.), benefits under the supplemental nutrition assistance
		program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et
		seq.), assistance through the earned income tax credit under section 32 of the
		Internal Revenue Code of 1986, and assistance under a State program for
		temporary assistance for needy families funded under part A of title IV of the
		Social Security Act (42 U.S.C. 601 et seq.) and other supportive services and
		transportation provided through funds made available under such part, available
		in the local area; and(ii)referral to the services or
		assistance described in clause (i), as appropriate;(J)provision of
		information and assistance regarding filing claims for unemployment
		compensation;(K)assistance in
		establishing eligibility for programs of financial aid assistance for training
		and education programs that are not funded under this Act; and(L)followup
		services, including counseling regarding the workplace, for participants in
		workforce investment activities authorized under this subtitle who are placed
		in unsubsidized employment, for not less than 12 months after the first day of
		the employment, as appropriate.(3)Intensive
		services(A)In
		general(i)EligibilityExcept
		as provided in clause (ii), funds allocated to a local area for adults under
		paragraph (2)(A) or (3), as appropriate, of section 233(b), and funds allocated
		to the local area for dislocated workers under section 233(b)(2)(B), shall be
		used to provide intensive services to adults and dislocated workers,
		respectively—(I)who
		are unemployed and who, after an interview, evaluation, or assessment, have
		been determined by a one-stop operator or one-stop partner as appropriate, to
		be—(aa)unlikely
		or unable to obtain employment, that leads to economic self-sufficiency or
		wages comparable to or higher than wages from previous employment, through core
		services described in paragraph (2); and(bb)in need
		of intensive services to obtain employment that leads to economic
		self-sufficiency or wages comparable to or higher than wages from previous
		employment; or(II)who
		are employed, but who, after an interview, evaluation, or assessment are
		determined by a one-stop operator or one-stop partner to be in need of such
		intensive services to obtain or retain employment that leads to economic
		self-sufficiency.(ii)Use
		of previous assessmentsA one-stop operator or one-stop partner
		shall not be required to conduct a new interview, evaluation, or assessment of
		a participant under clause (i) if the one-stop operator or one-stop partner
		determines that it is appropriate to use a recent interview, evaluation, or
		assessment of the participant conducted pursuant to another education or
		training program.(iii)Rule of
		constructionNothing in this subparagraph shall be construed to
		mean that an individual is required to receive core services prior to receiving
		intensive services.(B)Delivery of
		servicesSuch intensive services shall be provided through the
		one-stop delivery system—(i)directly through
		one-stop operators identified pursuant to section 221(d); or(ii)through
		contracts with service providers, which may include contracts with public,
		private for-profit, and private nonprofit service providers, approved by the
		local board.(C)Types of
		servicesSuch intensive services may include the
		following:(i)Comprehensive and
		specialized assessments of the skill levels and service needs of adults and
		dislocated workers, which may include—(I)diagnostic
		testing and use of other assessment tools; and(II)in-depth
		interviewing and evaluation to identify employment barriers and appropriate
		employment goals.(ii)Development of
		an individual employment plan, to identify the employment goals, appropriate
		achievement objectives, and appropriate combination of services for the
		participant to achieve the employment goals, including providing information on
		eligible providers of training services pursuant to paragraph (4)(F)(ii), and
		career pathways to attain career objectives.(iii)Group
		counseling.(iv)Individual
		counseling.(v)Career
		planning.(vi)Short-term
		prevocational services, including development of learning skills, communication
		skills, interviewing skills, punctuality, personal maintenance skills, and
		professional conduct, to prepare individuals for unsubsidized employment or
		training.(vii)Internships and
		work experiences that are linked to careers.(viii)Workforce
		preparation activities.(ix)Financial
		literacy services, such as activities described in section 229(b)(1)(I).(x)Out-of-area job
		search assistance and relocation assistance.(xi)English language
		acquisition and integrated education and training programs.(4)Training
		services(A)In
		general(i)EligibilityExcept
		as provided in clause (ii), funds allocated to a local area for adults under
		paragraph (2)(A) or (3), as appropriate, of section 233(b), and funds allocated
		to the local area for dislocated workers under section 233(b)(2)(B), shall be
		used to provide training services to adults and dislocated workers,
		respectively—(I)who,
		after an interview, evaluation, or assessment, and career planning, have been
		determined by a one-stop operator or one-stop partner, as appropriate,
		to—(aa)be
		unlikely or unable to obtain or retain employment, that leads to economic
		self-sufficiency or wages comparable to or higher than wages from previous
		employment, through the intensive services described in paragraph (3);(bb)be in
		need of training services to obtain or retain employment that leads to economic
		self-sufficiency or wages comparable to or higher than wages from previous
		employment; and(cc)have the
		skills and qualifications to successfully participate in the selected program
		of training services;(II)who
		select programs of training services that are directly linked to the employment
		opportunities in the local area or region involved or in another area to which
		the adults or dislocated workers are willing to commute or relocate;(III)who meet the
		requirements of subparagraph (B); and(IV)who
		are determined to be eligible in accordance with the priority system in effect
		under subparagraph (E).(ii)Use
		of previous assessmentsA one-stop operator or one-stop partner
		shall not be required to conduct a new interview, evaluation, or assessment of
		a participant under clause (i) if the one-stop operator or one-stop partner
		determines that it is appropriate to use a recent interview, evaluation, or
		assessment of the participant conducted pursuant to another education or
		training program.(iii)Rule of
		constructionNothing in this subparagraph shall be construed to
		mean an individual is required to receive core or intensive services prior to
		receiving training services.(B)Qualification(i)RequirementNotwithstanding
		section 479B of the Higher Education Act of 1965 (20 U.S.C. 1087uu) and except
		as provided in clause (ii), provision of such training services shall be
		limited to individuals who—(I)are
		unable to obtain other grant assistance for such services, including Federal
		Pell Grants established under subpart 1 of part A of title IV of the Higher
		Education Act of 1965 (20 U.S.C. 1070a et seq.); or(II)require
		assistance beyond the assistance made available under other grant assistance
		programs, including Federal Pell Grants.(ii)ReimbursementsTraining
		services may be provided under this paragraph to an individual who otherwise
		meets the requirements of this paragraph while an application for a Federal
		Pell Grant is pending, except that if such individual is subsequently awarded a
		Federal Pell Grant, appropriate reimbursement shall be made to the local area
		from such Federal Pell Grant.(iii)ConsiderationIn
		determining whether an individual requires assistance under clause (i)(II), a
		one-stop operator (or one-stop partner, where appropriate) may take into
		consideration the full cost of participating in training services, including
		the costs of dependent care and transportation, and other appropriate
		costs.(C)Provider
		qualificationTraining services shall be provided through
		providers identified in accordance with section 222.(D)Training
		servicesTraining services may include—(i)occupational
		skills training, including training for nontraditional employment;(ii)on-the-job
		training;(iii)incumbent
		worker training in accordance with subsection (d)(4);(iv)programs that
		combine workplace training with related instruction, which may include
		cooperative education programs;(v)training programs
		operated by the private sector;(vi)skill
		upgrading and retraining;(vii)entrepreneurial
		training;(viii)transitional
		jobs in accordance with subsection (d)(5);(ix)job
		readiness training provided in combination with services described in any of
		clauses (i) through (viii);(x)adult
		education and literacy activities, including activities of English language
		acquisition and integrated education and training programs, provided
		concurrently or in combination with services described in any of clauses (i)
		through (vii); and(xi)customized
		training conducted with a commitment by an employer or group of employers to
		employ an individual upon successful completion of the training.(E)PriorityWith
		respect to funds allocated to a local area for adult employment and training
		activities under paragraph (2)(A) or (3) of section 233(b), priority shall be
		given to recipients of public assistance, other low-income individuals, and
		individuals who are basic skills deficient for receipt of intensive services
		and training services. The appropriate local board and the Governor shall
		direct the one-stop operators in the local area with regard to making
		determinations related to such priority.(F)Consumer choice
		requirements(i)In
		generalTraining services provided under this paragraph shall be
		provided in a manner that maximizes consumer choice in the selection of an
		eligible provider of such services.(ii)Eligible
		providersEach local board, through one-stop centers, shall make
		available the list of eligible providers of training services described in
		section 222(d), and accompanying information, in accordance with section
		222(d).(iii)Individual
		training accountsAn individual who seeks training services and
		who is eligible pursuant to subparagraph (A), may, in consultation with a
		career planner, select an eligible provider of training services from the list
		of providers described in clause (ii). Upon such selection, the one-stop
		operator involved shall, to the extent practicable, refer such individual to
		the eligible provider of training services, and arrange for payment for such
		services through an individual training account.(iv)CoordinationEach
		local board may, through one-stop centers, coordinate funding for individual
		training accounts with funding from other Federal, State, local, or private job
		training programs or sources to assist the individual in obtaining training
		services.(v)Additional
		informationPriority consideration may be given to programs that
		lead to recognized postsecondary credentials that are aligned with in-demand
		industry sectors or occupations in the local area involved.(G)Use of
		individual training accounts(i)In
		generalExcept as provided in clause (ii), training services
		provided under this paragraph shall be provided through the use of individual
		training accounts in accordance with this paragraph, and shall be provided to
		eligible individuals through the one-stop delivery system.(ii)Training
		contractsTraining services authorized under this paragraph may
		be provided pursuant to a contract for services in lieu of an individual
		training account if—(I)the
		requirements of subparagraph (F) are met;(II)such services
		are on-the-job training, customized training, incumbent worker training, or
		transitional employment;(III)the local board
		determines there are an insufficient number of eligible providers of training
		services in the local area involved (such as in a rural area) to accomplish the
		purposes of a system of individual training accounts;(IV)the
		local board determines that there is a training services program of
		demonstrated effectiveness offered in the local area by a community-based
		organization or another private organization to serve individuals with barriers
		to employment; or(V)the
		local board determines that—(aa)it would
		be most appropriate to award a contract to an institution of higher education
		or other eligible provider of training services in order to facilitate the
		training of multiple individuals in in-demand industry sectors or occupations;
		and(bb)such
		contract does not limit customer choice.(iii)Linkage to
		occupations in demandTraining services provided under this
		paragraph shall be directly linked to an in-demand industry sector or
		occupation in the local area or region, or in another area to which an adult or
		dislocated worker receiving such services is willing to relocate, except that a
		local board may approve training services for occupations determined by the
		local board to be in sectors of the economy that have a high potential for
		sustained demand or growth in the local area.(iv)Rule
		of constructionNothing in this paragraph shall be construed to
		preclude the combined use of individual training accounts and contracts in the
		provision of training services, including arrangements that allow individuals
		receiving individual training accounts to obtain training services that are
		contracted for under clause (ii).(H)Reimbursement
		for on-the-job training(i)Reimbursement
		levelFor purposes of the provision of on-the-job training under
		this paragraph, the Governor or local board involved may increase the amount of
		the reimbursement described in section 101(44) to an amount of up to 75 percent
		of the wage rate of a participant for a program carried out under chapter 2 or
		this chapter, if, respectively—(I)the
		Governor approves the increase with respect to a program carried out with funds
		reserved by the State under that chapter, taking into account the factors
		described in clause (ii); or(II)the
		local board approves the increase with respect to a program carried out with
		funds allocated to a local area under such chapter, taking into account those
		factors.(ii)FactorsFor
		purposes of clause (i), the Governor or local board, respectively, shall take
		into account factors consisting of—(I)the
		characteristics of the participants;(II)the
		size of the employer;(III)the quality of
		employer-provided training and advancement opportunities; and(IV)such other
		factors as the Governor or local board, respectively, may determine to be
		appropriate, which may include the number of employees participating in the
		training, wage and benefit levels of those employees (at present and
		anticipated upon completion of the training), and relation of the training to
		the competitiveness of a participant.(d)Permissible
		local employment and training activities(1)In
		general(A)ActivitiesFunds
		allocated to a local area for adults under paragraph (2)(A) or (3), as
		appropriate, of section 233(b), and funds allocated to the local area for
		dislocated workers under section 233(b)(2)(B), may be used to provide, through
		the one-stop delivery system involved (and through collaboration with the local
		board, for the purpose of the activities described in clauses (ix) and
		(xi))—(i)customized
		screening and referral of qualified participants in training services described
		in subsection (c)(4) to employers;(ii)customized
		employment-related services to employers, employer associations, or other such
		organizations on a fee-for-service basis;(iii)customer
		support to enable individuals with barriers to employment (including
		individuals with disabilities) and veterans, to navigate among multiple
		services and activities for such populations;(iv)technical
		assistance and capacity building for one-stop operators, one-stop partners, and
		eligible providers of training services, regarding the provision of services to
		individuals with disabilities in local areas, including the development and
		training of staff, the provision of outreach, intake, assessments, and service
		delivery, the coordination of services across providers and programs, and the
		development of performance accountability measures;(v)employment and
		training activities provided in coordination with child support enforcement
		activities of the State and local agencies carrying out part D of title IV of
		the Social Security Act (42 U.S.C. 651 et seq.);(vi)activities to
		improve coordination of employment and training activities, child support
		services, and assistance, provided by State and local agencies carrying out
		part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.);(vii)activities to
		improve coordination between employment and training activities and cooperative
		extension programs carried out by the Department of Agriculture;(viii)activities to
		facilitate remote access to services provided through a one-stop delivery
		system, including facilitating access through the use of technology;(ix)activities—(I)to
		improve coordination between workforce investment activities and economic
		development activities carried out within the local area involved, and to
		promote entrepreneurial skills training and microenterprise services;(II)to
		improve services and linkages between the local workforce investment system
		(including the local one-stop delivery system) and employers, including small
		employers, in the local area, through services described in this section;
		and(III)to
		strengthen linkages between the one-stop delivery system and unemployment
		insurance programs;(x)training programs
		for displaced homemakers and for individuals training for nontraditional
		occupations, in conjunction with programs operated in the local area;(xi)activities to
		provide business services and strategies that meet the workforce investment
		needs of area employers, as determined by the local board, consistent with the
		local plan under section 118, which services—(I)may
		be provided through effective business intermediaries working in conjunction
		with the local board, and may also be provided on a fee-for-service basis or
		through the leveraging of economic development, philanthropic, and other public
		and private resources in a manner determined appropriate by the local board;
		and(II)may
		include—(aa)identifying and
		disseminating to business, educators, and job seekers, information related to
		the workforce, economic and community development needs, and opportunities
		presented by the local economy;(bb)developing and
		implementing industry sector strategies (including strategies involving
		industry partnerships, regional skills alliances, industry skill panels, and
		sectoral skills partnerships) in which representatives of multiple employers
		for a specific industry sector or group of related occupations—(AA)collaborate to
		address common workforce needs with suppliers, labor organizations, economic
		development agencies, eligible providers of training services described in
		section 222, and other entities that can provide needed supportive services
		tailored to the needs of workers in that sector or group for a local area or
		region;(BB)identify current
		and expected gaps between the demand for and supply of labor and skills in that
		sector or group for that area or region; and(CC)develop a
		strategic plan and training efforts to address skill gaps, advance industry
		growth and competitiveness, and improve worker productivity, retention,
		advancement, and competitiveness;(cc)developing and
		delivering innovative workforce investment services and strategies for area
		employers, which may include career ladder, skills upgrading, skill standard
		development and certification for recognized postsecondary credential or other
		employer use, apprenticeship, and other effective initiatives for meeting the
		workforce investment needs of area employers and workers;(dd)participation,
		of appropriate personnel of area employers, in seminars and classes offered in
		partnership with relevant organizations focusing on the workforce-related needs
		of area employers and job seekers;(ee)training,
		consulting, needs analysis, and brokering services for area employers,
		including the organization and aggregation of training for individual employers
		and coalitions of employers with similar interests, products, or workforce
		needs, except that services described in this item may be paid for with funds
		other than those provided under this title;(ff)assistance to
		area employers in managing reductions in force in coordination with rapid
		response activities provided under subsection (a)(2)(A) and with strategies for
		the aversion of layoffs, which strategies may include early identification of
		firms at risk of layoffs, use of feasibility studies to assess the needs of and
		options for at-risk firms, and the delivery of employment and training
		activities to address risk factors;(gg)the
		marketing of business services offered under this title, to appropriate area
		employers, including small and mid-sized employers;(hh)information
		referral on concerns affecting local employers; and(ii)other
		business services and strategies that better engage employers in workforce
		investment activities and make the workforce investment system more relevant to
		meeting the needs of local businesses, as determined by the local board to be
		consistent with the objectives of this title;(xii)activities to
		adjust the economic self-sufficiency standards referred to in subsection
		(a)(3)(A)(xii) for local factors, or activities to adopt, calculate, or
		commission for approval, economic self-sufficiency standards for the local
		areas that specify the income needs of families, by family size, the number and
		ages of children in the family, and substate geographical
		considerations;(xiii)improved
		coordination between employment and training activities and programs carried
		out in the local area for individuals with disabilities, including programs
		carried out by State agencies relating to intellectual disabilities and
		developmental disabilities, activities carried out by Statewide Independent
		Living Councils established under section 705 of the Rehabilitation Act of 1973
		(29 U.S.C. 796d), programs funded under part B of chapter 1 of title VII of
		such Act (29 U.S.C. 796e et seq.), and activities carried out by centers for
		independent living, as defined in section 702 of such Act (29 U.S.C. 796a);
		and(xiv)implementation
		of promising services to workers and businesses, which may include support for
		education, training, skill upgrading, and statewide networking for employees to
		become workplace learning advisors and maintain proficiency in carrying out the
		activities associated with such advising.(B)Work support
		activities for low-wage workers(i)In
		generalFunds allocated to a local area for adults under
		paragraph (2)(A) or (3), as appropriate, of section 233(b), and funds allocated
		to the local area for dislocated workers under section 233(b)(2)(B), may be
		used to provide, through the one-stop delivery system involved, work support
		activities designed to assist low-wage workers in retaining and enhancing
		employment. The one-stop partners of the system shall coordinate the
		appropriate programs and resources of the partners with the activities and
		resources provided under this subparagraph.(ii)ActivitiesThe
		work support activities described in clause (i) may include the provision of
		activities described in this section through the one-stop delivery system in a
		manner that enhances the opportunities of such workers to participate in the
		activities, such as the provision of activities described in this section
		during nontraditional hours and the provision of onsite child care while such
		activities are being provided.(2)Supportive
		servicesFunds allocated to a local area for adults under
		paragraph (2)(A) or (3), as appropriate, of section 233(b), and funds allocated
		to the local area for dislocated workers under section 233(b)(2)(B), may be
		used to provide supportive services to adults and dislocated workers,
		respectively—(A)who are
		participating in programs with activities authorized in any of paragraphs (2),
		(3), or (4) of subsection (c); and(B)who are unable to
		obtain such supportive services through other programs providing such
		services.(3)Needs-related
		payments(A)In
		generalFunds allocated to a local area for adults under
		paragraph (2)(A) or (3), as appropriate, of section 233(b), and funds allocated
		to the local area for dislocated workers under section 233(b)(2)(B), may be
		used to provide needs-related payments to adults and dislocated workers,
		respectively, who are unemployed and do not qualify for (or have ceased to
		qualify for) unemployment compensation for the purpose of enabling such
		individuals to participate in programs of training services under subsection
		(c)(4).(B)Additional
		eligibility requirementsIn addition to the requirements
		contained in subparagraph (A), a dislocated worker who has ceased to qualify
		for unemployment compensation may be eligible to receive needs-related payments
		under this paragraph only if such worker was enrolled in the training
		services—(i)by the
		end of the 13th week after the most recent layoff that resulted in a
		determination of the worker’s eligibility for employment and training
		activities for dislocated workers under this subtitle; or(ii)if
		later, by the end of the 8th week after the worker is informed that a
		short-term layoff will exceed 6 months.(C)Level of
		paymentsThe level of a needs-related payment made to a
		dislocated worker under this paragraph shall not exceed the greater of—(i)the
		applicable level of unemployment compensation; or(ii)if
		such worker did not qualify for unemployment compensation, an amount equal to
		the poverty line, for an equivalent period, which amount shall be adjusted to
		reflect changes in total family income.(4)Incumbent
		worker training programs(A)In
		general(i)Standard
		reservation of fundsExcept as provided in clause (ii), the local
		board may reserve and use not more than 15 percent of the funds allocated to
		the local area involved under section 233(b) to pay for the Federal share of
		the cost of providing training through a training program for incumbent
		workers, carried out in accordance with this paragraph.(ii)Increased
		reservation of fundsIf the local board determines that there is
		sufficient evidence that use of the funds reserved under clause (i) led to
		employee retention by and contributed to creation of new jobs with employers
		that participated in incumbent worker training programs, the local board may
		reserve and use not more than a total of 20 percent of such funds to pay for
		the Federal share of such cost.(iii)Determination
		of eligibilityFor the purpose of determining the eligibility of
		an employer to receive funding under clause (i), the local board shall take
		into account factors consisting of—(I)the
		characteristics of the participants in the program;(II)the
		relationship of the training to the competitiveness of a participant and the
		employer; and(III)such other
		factors as the local board may determine to be appropriate, which may include
		the number of employees participating in the training, the wage and benefit
		levels of those employees (at present and anticipated upon completion of the
		training), and the existence of other training and advancement opportunities
		provided by the employer.(iv)Statewide
		impactThe Governor or State board involved may make
		recommendations to the local board for providing incumbent worker training that
		has statewide impact.(B)Training
		activitiesThe training program for incumbent workers carried out
		under this paragraph shall be carried out by the local board in conjunction
		with the employers or groups of employers of such workers (which may include
		employers in partnership with other entities for the purposes of delivering
		training) for the purpose of assisting such workers in obtaining the skills
		necessary to retain employment or avert layoffs.(C)Employer
		payment of non-federal shareEmployers participating in the
		program carried out under this paragraph shall be required to pay for the
		non-Federal share of the cost of providing the training to incumbent workers of
		the employers.(D)Non-federal
		share(i)FactorsSubject
		to clause (ii), the local board shall establish the non-Federal share of such
		cost (taking into consideration such other factors as the number of employees
		participating in the training, the wage and benefit levels of the employees (at
		the beginning and anticipated upon completion of the training), the
		relationship of the training to the competitiveness of the employer and
		employees, and the availability of other employer-provided training and
		advancement opportunities.(ii)LimitsThe
		non-Federal share shall not be less than—(I)10
		percent of the cost, for employers with not more than 50 employees;(II)25
		percent of the cost, for employers with more than 50 employees but not more
		than 100 employees; and(III)50
		percent of the cost, for employers with more than 100 employees.(iii)Calculation
		of employer shareThe non-Federal share provided by an employer
		participating in the program may include the amount of the wages paid by the
		employer to a worker while the worker is attending a training program under
		this paragraph. The employer may provide the share in cash or in kind, fairly
		evaluated.(5)Transitional
		jobsThe local board may use not more than 10 percent of the
		funds allocated to the local area involved under section 233(b) to provide
		transitional jobs under subsection (c)(4) that—(A)are time-limited
		work experiences that are subsidized and are in the public, private, or
		nonprofit sectors for individuals with barriers to employment who are
		chronically unemployed or have an inconsistent work history;(B)are combined with
		comprehensive employment and supportive services; and(C)are designed to
		assist the individuals described in subparagraph (A) to establish a work
		history, demonstrate success in the workplace, and develop the skills that lead
		to entry into and retention in unsubsidized employment.4General workforce
		investment provisions236.Authorization
		of appropriations(a)Youth workforce
		investment activitiesThere are authorized to be appropriated to
		carry out the activities described in section 227(a), such sums as may be
		necessary for each of fiscal years 2014 through 2018.(b)Adult
		employment and training activitiesThere are authorized to be
		appropriated to carry out the activities described in section 232(a)(1), such
		sums as may be necessary for each of fiscal years 2014 through 2018.(c)Dislocated
		worker employment and training activitiesThere are authorized to
		be appropriated to carry out the activities described in section 232(a)(2),
		such sums as may be necessary for each of fiscal years 2014 through
		2018.CJob
		Corps241.PurposesThe purposes of this subtitle are—(1)to
		maintain a national Job Corps program, carried out in partnership with States
		and communities, to—(A)assist eligible
		youth to connect to the labor force by providing them with intensive social,
		academic, career and technical education, and service-learning opportunities,
		in primarily residential centers, in order for such youth to obtain secondary
		school diplomas or recognized postsecondary
		credentials leading to—(i)successful
		careers, in in-demand industry sectors or occupations or the Armed Forces, that
		will result in economic self-sufficiency and opportunities for advancement;
		or(ii)enrollment in
		postsecondary education, including an apprenticeship program; and(B)support
		responsible citizenship;(2)to
		set forth standards and procedures for selecting individuals as enrollees in
		the Job Corps;(3)to
		authorize the establishment of Job Corps centers in which enrollees will
		participate in intensive programs of activities described in this subtitle;
		and(4)to
		prescribe various other powers, duties, and responsibilities incident to the
		operation and continuing development of the Job Corps.242.DefinitionsIn this subtitle:(1)Applicable
		local boardThe term applicable local board means a
		local board—(A)that provides
		information for a Job Corps center on local employment opportunities and the
		job skills needed to obtain the opportunities; and(B)that serves
		communities in which the graduates of the Job Corps center seek
		employment.(2)Applicable
		one-stop centerThe term applicable one-stop center
		means a one-stop center that provides services, such as referral, assessment,
		recruitment, and placement, to support the purposes of the Job Corps.(3)EnrolleeThe
		term enrollee means an individual who has voluntarily applied for,
		been selected for, and enrolled in the Job Corps program, and remains with the
		program, but has not yet become a graduate.(4)Former
		enrolleeThe term former enrollee means an
		individual who has voluntarily applied for, been selected for, and enrolled in
		the Job Corps program, but left the program prior to becoming a
		graduate.(5)GraduateThe
		term graduate means an individual who has voluntarily applied for,
		been selected for, and enrolled in the Job Corps program and who, as a result
		of participation in the Job Corps program, has received a secondary school
		diploma or  recognized equivalent, or completed the requirements of a career and
		technical education and training program that prepares individuals for
		employment leading to economic self-sufficiency or entrance into postsecondary
		education or training.(6)Job
		corpsThe term Job Corps means the Job Corps
		described in section 243.(7)Job corps
		centerThe term Job Corps center means a center
		described in section 247.(8)OperatorThe
		term operator means an entity selected under this subtitle to
		operate a Job Corps center.(9)RegionThe
		term region means an area defined by the Secretary.(10)Service
		providerThe term service provider means an entity
		selected under this subtitle to provide services described in this subtitle to
		a Job Corps center.243.EstablishmentThere shall be within the Department of
		Labor a Job Corps.244.Individuals
		eligible for the Job Corps(a)In
		generalTo be eligible to become an enrollee, an individual shall
		be—(1)not
		less than age 16 and not more than age 21 on the date of enrollment, except
		that—(A)not more than 20
		percent of the individuals enrolled in the Job Corps may be not less than age
		22 and not more than age 24 on the date of enrollment; and(B)either such
		maximum age limitation may be waived by the Secretary, in accordance with
		regulations of the Secretary, in the case of an individual with a
		disability;(2)a
		low-income individual; and(3)an
		individual who is one or more of the following:(A)Basic skills
		deficient.(B)A
		school dropout.(C)A
		homeless individual (as defined in section 41403(6) of the Violence Against
		Women Act of 1994 (42 U.S.C. 14043e–2(6)), except that clauses (i)(IV) and
		(iii) of subparagraph (B) of such section shall not apply), a homeless child or
		youth (as defined in section 725(2) of the McKinney-Vento Homeless Assistance
		Act (42 U.S.C. 11434a(2)), except that subparagraph (B)(iv) of such section
		shall not apply), a runaway, an individual in foster care, or an individual who
		was in foster care and has aged out of the foster care system.(D)A
		parent.(E)An individual who
		requires additional education, career and technical education or training, or
		workforce preparation skills to be able to obtain and retain employment that
		leads to economic self-sufficiency.(b)Special rule
		for veteransNotwithstanding the requirement of subsection
		(a)(2), a veteran shall be eligible to become an enrollee under subsection (a)
		if the individual—(1)meets the
		requirements of paragraphs (1) and (3) of such subsection; and(2)does
		not meet the requirement of subsection (a)(2) because the military income
		earned by such individual within the 6-month period prior to the individual’s
		application for Job Corps prevents the individual from meeting such
		requirement.245.Recruitment,
		screening, selection, and assignment of enrollees(a)Standards and
		procedures(1)In
		generalThe Secretary shall prescribe specific standards and
		procedures for the recruitment, screening, and selection of eligible applicants
		for the Job Corps, after considering recommendations from Governors of States,
		local boards, and other interested parties.(2)MethodsIn
		prescribing standards and procedures under paragraph (1), the Secretary, at a
		minimum, shall—(A)prescribe
		procedures for informing enrollees that drug tests will be administered to the
		enrollees and the results received within 45 days after the enrollees enroll in
		the Job Corps;(B)establish
		standards for recruitment of Job Corps applicants;(C)establish
		standards and procedures for—(i)determining, for
		each applicant, whether the educational and career and technical education and
		training needs of the applicant can best be met through the Job Corps program
		or an alternative program in the community in which the applicant resides;
		and(ii)obtaining from
		each applicant pertinent data relating to background, needs, and interests for
		determining eligibility and potential assignment;(D)where
		appropriate, take measures to improve the professional capability of the
		individuals conducting screening of the applicants; and(E)assure
		appropriate representation of enrollees from urban areas and from rural
		areas.(3)ImplementationTo
		the extent practicable, the standards and procedures shall be implemented
		through arrangements with—(A)applicable
		one-stop centers;(B)community action
		agencies, business organizations, and labor organizations;(C)agencies and
		individuals that have contact with youth over substantial periods of time and
		are able to offer reliable information about the needs and problems of youth;
		and(D)child welfare
		agencies that are responsible for children in foster care and children eligible
		for assistance under section 477 of the Social Security Act (42 U.S.C.
		677).(4)ConsultationThe
		standards and procedures shall provide for necessary consultation with
		individuals and organizations, including court, probation, parole, law
		enforcement, education, welfare, and medical authorities and advisers.(5)ReimbursementThe
		Secretary is authorized to enter into contracts with and make payments to
		individuals and organizations for the cost of conducting recruitment,
		screening, and selection of eligible applicants for the Job Corps, as provided
		for in this section. The Secretary shall make no payment to any individual or
		organization solely as compensation for referring the names of applicants for
		the Job Corps.(b)Special
		limitations on selection(1)In
		generalNo individual shall be selected as an enrollee unless the
		individual or organization implementing the standards and procedures described
		in subsection (a) determines that—(A)there is a
		reasonable expectation that the individual considered for selection can
		participate successfully in group situations and activities, and is not likely
		to engage in behavior that would prevent other enrollees from receiving the
		benefit of the Job Corps program or be incompatible with the maintenance of
		sound discipline and satisfactory relationships between the Job Corps center to
		which the individual might be assigned and communities surrounding the Job
		Corps center;(B)the individual
		manifests a basic understanding of both the rules to which the individual will
		be subject and of the consequences of failure to observe the rules, and agrees
		to comply with such rules; and(C)the individual
		has passed a background check conducted in accordance with procedures
		established by the Secretary.(2)Individuals on
		probation, parole, or supervised releaseAn individual on
		probation, parole, or supervised release may be selected as an enrollee only if
		release from the supervision of the probation or parole official involved is
		satisfactory to the official and the Secretary and does not violate applicable
		laws (including regulations). No individual shall be denied a position in the
		Job Corps solely on the basis of individual contact with the criminal justice
		system.(c)Assignment
		plan(1)In
		generalEvery 2 years, the Secretary shall develop and implement
		a plan for assigning enrollees to Job Corps centers. In developing the plan,
		the Secretary shall, based on the analysis described in paragraph (2),
		establish targets, applicable to each Job Corps center, for—(A)the maximum
		attainable percentage of enrollees at the Job Corps center that reside in the
		State in which the center is located; and(B)the maximum
		attainable percentage of enrollees at the Job Corps center that reside in the
		region in which the center is located, and in surrounding regions.(2)AnalysisIn
		order to develop the plan described in paragraph (1), every 2 years the
		Secretary, in consultation with operators of Job Corps centers, shall analyze
		relevant factors relating to each Job Corps center, including—(A)the size of the
		population of individuals eligible to participate in Job Corps in the State and
		region in which the Job Corps center is located, and in surrounding
		regions;(B)the relative
		demand for participation in the Job Corps in the State and region, and in
		surrounding regions;(C)the capacity and
		utilization of the Job Corps center, including the education, training, and
		supportive services provided through the center; and(D)the performance
		of the Job Corps center relating to the expected levels of performance for the
		indicators described in section 259(c)(1), and whether any actions have been
		taken with respect to such center pursuant to paragraphs (2) and (3) of section 259(f).(d)Assignment of
		individual enrollees(1)In
		generalAfter an individual has been selected for the Job Corps
		in accordance with the standards and procedures of the Secretary under
		subsection (a), the enrollee shall be assigned to the Job Corps center that
		offers the type of career and technical education and training selected by the
		individual and, among the centers that offer such education and training, is
		closest to the home of the individual. The Secretary may waive this requirement
		if—(A)the enrollee
		would be unduly delayed in participating in the Job Corps program because the
		closest center is operating at full capacity; or(B)the parent or
		guardian of the enrollee requests assignment of the enrollee to another Job
		Corps center due to circumstances in the community of the enrollee that would
		impair prospects for successful participation in the Job Corps program.(2)Enrollees who
		are younger than 18An enrollee who is younger than 18 shall not
		be assigned to a Job Corps center other than the center closest to the home
		that offers the career and technical education and training desired by the
		enrollee pursuant to paragraph (1) if the parent or guardian of the enrollee
		objects to the assignment.246.Enrollment(a)Relationship
		between enrollment and military obligationsEnrollment in the Job
		Corps shall not relieve any individual of obligations under the Military
		Selective Service Act (50 U.S.C. App. 451 et seq.).(b)Period of
		enrollmentNo individual may be enrolled in the Job Corps for
		more than 2 years, except—(1)in a
		case in which completion of an advanced career training program under section
		248(c) would require an individual to participate in the Job Corps for not more
		than one additional year;(2)in
		the case of an individual with a disability who would reasonably be expected to
		meet the standards for a Job Corps graduate, as defined under section 242(5),
		if allowed to participate in the Job Corps for not more than 1 additional
		year;(3)in
		the case of an individual who participates in national service, as authorized
		by a Civilian Conservation Center program, who would be granted an enrollment
		extension in the Job Corps for the amount of time equal to the period of
		national service; or(4)as
		the Secretary may authorize in a special case.247.Job
		Corps centers(a)Operators and
		service providers(1)Eligible
		entities(A)OperatorsThe
		Secretary shall enter into an agreement with a Federal, State, or local agency,
		an area career and technical education school, a residential career and
		technical education school, or a private organization, for the operation of
		each Job Corps center.(B)ProvidersThe
		Secretary may enter into an agreement with a local entity, or other entity with
		the necessary capacity, to provide activities described in this subtitle to a
		Job Corps center.(2)Selection
		process(A)Competitive
		basisExcept as provided in subsections (a) and (b) of section
		3304 of title 41, United States Code, the Secretary shall select on a
		competitive basis an entity to operate a Job Corps center and entities to
		provide activities described in this subtitle to the Job Corps center. In
		developing a solicitation for an operator or service provider, the Secretary
		shall consult with the Governor of the State in which the center is located,
		the industry council for the Job Corps center (if established), and the
		applicable local board regarding the contents of such solicitation, including
		elements that will promote the consistency of the activities carried out
		through the center with the objectives set forth in the State plan or in a
		local plan.(B)Recommendations
		and considerations(i)OperatorsIn
		selecting an entity to operate a Job Corps center, the Secretary shall
		consider—(I)the
		ability of the entity to coordinate the activities carried out through the Job
		Corps center with activities carried out under the appropriate State plan and
		local plans;(II)the
		degree to which the career and technical education and training that the entity
		proposes for the center reflects employment opportunities in the local areas in
		which enrollees at the center intend to seek employment;(III)the degree to
		which the entity demonstrates relationships with the surrounding communities,
		employers, labor organizations, State boards, local boards, applicable one-stop
		centers, and the State and region in which the center is located; and(IV)the
		performance of the entity, if any, relating to operating or providing
		activities described in this subtitle to a Job Corps center, including the
		entity's demonstrated effectiveness in assisting individuals in achieving the
		primary indicators of performance for eligible youth described in section
		131(b)(2)(A)(ii).(ii)ProvidersIn
		selecting a service provider for a Job Corps center, the Secretary shall
		consider the factors described in subclauses (I) through (IV) of clause (i), as
		appropriate.(b)Character and
		activitiesJob Corps centers may be residential or nonresidential
		in character, and shall be designed and operated so as to provide enrollees, in
		a well-supervised setting, with access to activities described in this
		subtitle. In any year, no more than 20 percent of the individuals enrolled in
		the Job Corps may be nonresidential participants in the Job Corps.(c)Civilian
		conservation centers(1)In
		generalThe Job Corps centers may include Civilian Conservation
		Centers, operated under an agreement between the Secretary of Labor and the
		Secretary of Agriculture, that are located primarily in rural areas. Such
		centers shall provide, in addition to academics, career and technical education
		and training, and workforce preparation skills training, programs of work
		experience to conserve, develop, or manage public natural resources or public
		recreational areas or to develop community projects in the public interest.(2)Assistance
		during disastersEnrollees in Civilian Conservation Centers may
		provide assistance in addressing national, State, and local disasters,
		consistent with current child labor laws (including regulations). The Secretary
		of Agriculture shall ensure that with respect to the provision of such
		assistance the enrollees are properly trained, equipped, supervised, and
		dispatched consistent with standards for the conservation and rehabilitation of
		wildlife established under the Fish and Wildlife Coordination Act (16 U.S.C.
		661 et seq.).(3)National
		liaisonThe Secretary of Agriculture shall designate a Job Corps
		National Liaison to support the agreement under this section between the
		Departments of Labor and Agriculture.(d)Indian
		tribes(1)General
		authorityThe Secretary may enter into agreements with Indian
		tribes to operate Job Corps centers for Indians.(2)DefinitionsIn
		this subsection, the terms Indian and Indian tribe
		have the meanings given such terms in subsections (d) and (e), respectively, of
		section 4 of the Indian Self-Determination and Education Assistance Act (25
		U.S.C. 450b).248.Program
		activities(a)Activities
		provided by job corps centers(1)In
		generalEach Job Corps center shall provide enrollees with an
		intensive, well organized, and fully supervised program of education, including
		English language acquisition programs, career and technical education and
		training, work experience, work-based learning, recreational activities,
		physical rehabilitation and development, driver's education, and counseling,
		which may include information about financial literacy. Each Job Corps center
		shall provide enrollees assigned to the center with access to core services
		described in section 234(c)(2) and the intensive services described in section
		234(c)(3).(2)Relationship to
		opportunitiesThe activities provided under this subsection shall
		be targeted to helping enrollees, on completion of their enrollment—(A)secure and
		maintain meaningful unsubsidized employment;(B)enroll in and
		complete secondary education or postsecondary
		education or training programs, including other suitable career and technical
		education and training, and apprenticeship programs; or(C)satisfy Armed
		Forces requirements.(3)Link to
		employment opportunitiesThe career and technical education and
		training provided shall be linked to the employment opportunities in the local
		area in which the enrollee intends to seek employment after graduation.(b)Academic and
		career and technical education and trainingThe Secretary may
		arrange for career and technical education and training of enrollees through local public or private educational agencies, career and
		technical educational institutions, technical institutes, or national service
		providers, whenever such entities provide education and training substantially
		equivalent in cost and quality to that which the Secretary could provide
		through other means.(c)Advanced career
		training programs(1)In
		generalThe Secretary may arrange for programs of advanced career
		training for selected enrollees in which the enrollees may continue to
		participate for a period of not to exceed 1 year in addition to the period of
		participation to which the enrollees would otherwise be limited. The advanced
		career training may be provided through the eligible providers of training
		services identified under section 222.(2)BenefitsDuring
		the period of participation in an advanced career training program, an enrollee
		shall be eligible for full Job Corps benefits, or a monthly stipend equal to
		the average value of the residential support, food, allowances, and other
		benefits provided to enrollees assigned to residential Job Corps
		centers.(3)DemonstrationThe
		Secretary shall develop standards by which any operator seeking to enroll
		additional enrollees in an advanced career training program shall demonstrate
		that participants in such program have achieved a satisfactory rate of
		completion and placement in training-related jobs before the operator may carry
		out such additional enrollment.(d)Graduate
		servicesIn order to promote the retention of graduates in
		employment or postsecondary education, the Secretary shall arrange for the
		provision of job placement and support services to graduates for up to 12
		months after the date of graduation. Multiple resources, including one-stop
		partners, may support the provision of these services, including services from
		the State vocational rehabilitation agency to supplement job placement and job
		development efforts for Job Corps graduates who are individuals with
		disabilities.(e)Child
		careThe Secretary shall, to the extent practicable, provide
		child care at or near Job Corps centers, for individuals who require child care
		for their children in order to participate in the Job Corps.249.Counseling and
		job placement(a)Assessment and
		counselingThe Secretary shall arrange for assessment and
		counseling for each enrollee at regular intervals to measure progress in the
		academic and career and technical education and training programs carried out
		through the Job Corps.(b)PlacementThe
		Secretary shall arrange for assessment and counseling for enrollees prior to
		their scheduled graduations to determine their capabilities and, based on their
		capabilities, shall make every effort to arrange to place the enrollees in
		employment leading to economic self-sufficiency for which the enrollees are
		trained or to assist the enrollees in participating in further activities
		described in this subtitle. In arranging for the placement of graduates in
		jobs, the Secretary shall utilize the one-stop delivery system to the maximum
		extent practicable.(c)Status and
		progressThe Secretary shall determine the status and progress of
		enrollees scheduled for graduation and make every effort to assure that their
		needs for further activities described in this subtitle are met.(d)Services to
		former enrolleesThe Secretary may provide such services as the
		Secretary determines to be appropriate under this subtitle to former
		enrollees.250.Support(a)Personal
		allowancesThe Secretary may provide enrollees assigned to Job
		Corps centers with such personal allowances as the Secretary may determine to
		be necessary or appropriate to meet the needs of the enrollees.(b)Transition
		allowancesThe Secretary shall arrange for a transition allowance
		to be paid to graduates. The transition allowance shall be incentive-based to
		reflect a graduate’s completion of academic, career and technical education
		or training, and attainment of recognized postsecondary
		credentials.(c)Transition
		supportThe Secretary may arrange for the provision of 3 months
		of employment services for former enrollees.251.Operating
		plan(a)In
		generalThe provisions of the contract between the Secretary and
		an entity selected to operate a Job Corps center shall, at a minimum, serve as
		an operating plan for the Job Corps center.(b)Additional
		informationThe Secretary may require the operator, in order to
		remain eligible to operate the Job Corps center, to submit such additional
		information as the Secretary may require, which shall be considered part of the
		operating plan.(c)AvailabilityThe
		Secretary shall make the operating plan described in subsections (a) and (b),
		excluding any proprietary information, available to the public.252.Standards of
		conduct(a)Provision and
		enforcementThe Secretary shall provide, and directors of Job
		Corps centers shall stringently enforce, standards of conduct within the
		centers. Such standards of conduct shall include provisions forbidding the
		actions described in subsection (b)(2)(A).(b)Disciplinary
		measures(1)In
		generalTo promote the proper behavioral standards in the Job
		Corps, the directors of Job Corps centers shall have the authority to take
		appropriate disciplinary measures against enrollees if such a director
		determines that an enrollee has committed a violation of the standards of
		conduct. The director shall dismiss the enrollee from the Job Corps if the
		director determines that the retention of the enrollee in the Job Corps will
		jeopardize the enforcement of such standards, threaten the safety of staff,
		students, or the local community, or diminish the opportunities of other
		enrollees.(2)Zero tolerance
		policy and drug testing(A)GuidelinesThe
		Secretary shall adopt guidelines establishing a zero tolerance policy for an
		act of violence, for use, sale, or possession of a controlled substance, for
		abuse of alcohol, or for other illegal or disruptive activity.(B)Drug
		testingThe Secretary shall require drug testing of all enrollees
		for controlled substances in accordance with procedures prescribed by the
		Secretary under section 245(a).(C)DefinitionsIn
		this paragraph:(i)Controlled
		substanceThe term controlled substance has the
		meaning given the term in section 102 of the Controlled Substances Act (21
		U.S.C. 802).(ii)Zero
		tolerance policyThe term zero tolerance policy
		means a policy under which an enrollee shall be automatically dismissed from
		the Job Corps after a determination by the director that the enrollee has
		carried out an action described in subparagraph (A).(c)AppealA
		disciplinary measure taken by a director under this section shall be subject to
		expeditious appeal in accordance with procedures established by the
		Secretary.253.Community
		participation(a)Business and
		community participationThe director of each Job Corps center
		shall ensure the establishment and development of the business and community
		relationships and networks described in
		subsection (b) in order to enhance the effectiveness of such centers.(b)NetworksThe
		activities carried out by each Job Corps center under this section shall
		include—(1)establishing and
		developing relationships and networks with—(A)local and distant
		employers, to the extent practicable, in coordination with
		entities carrying out other Federal and
		non-Federal programs that conduct similar outreach to employers;(B)applicable
		one-stop centers and applicable local boards, for the purpose of
		providing—(i)information to,
		and referral of, potential enrollees; and(ii)job
		opportunities for Job Corps graduates; and(C)(i)entities carrying out
		relevant apprenticeship programs and youth programs;(ii)labor-management organizations and
		local labor organizations;(iii)employers and contractors that
		support national training contractor programs; and(iv)community-based organizations,
		non-profit organizations, and intermediaries providing workforce
		development-related services; and(2)establishing and
		developing relationships with members of the community in which the Job Corps
		center is located, informing members of the community about the projects of the
		Job Corps center and changes in the rules, procedures, or activities of the
		center that may affect the community, and planning events of mutual interest to
		the community and the Job Corps center.(c)New
		centersThe director of a Job Corps center that is not yet
		operating shall ensure the establishment and development of the relationships
		and networks described in subsection (b) at least 3 months prior to the date on
		which the center accepts the first enrollee at the center.254.Industry
		councils(a)In
		generalEach Job Corps center shall have an industry council,
		appointed by the director of the center, in accordance with procedures
		established by the Secretary.(b)Industry
		council composition(1)In
		generalAn industry council shall be comprised of—(A)a
		majority of members who shall be owners of business concerns, chief executives
		or chief operating officers of nongovernmental employers, or other private
		sector employers, who—(i)have
		substantial management, hiring, or policy responsibility; and(ii)represent
		businesses with employment opportunities that reflect the employment
		opportunities of the applicable local areas in which enrollees will be seeking
		employment;(B)representatives
		of labor organizations (where present) and representatives of employees;
		and(C)enrollees and
		graduates of the Job Corps.(2)Local
		boardThe industry council may include members of the applicable
		local boards who meet the requirements described in paragraph (1).(3)Employers
		outside of local areaThe industry council for a Job Corps center
		may include, or otherwise provide for consultation with, employers from outside
		the local area who are likely to hire a significant number of enrollees from the Job Corps
		center.(4)Special rule
		for single State local areasIn the case of a single State local
		area designated under section 116(b), the industry council shall include a
		representative of the State Board.(c)ResponsibilitiesThe
		responsibilities of the industry council shall be—(1)to
		work closely with all applicable local boards in order to determine, and
		recommend to the Secretary, appropriate career and technical education and
		training for the center;(2)to
		review all the relevant labor market information to—(A)determine the
		employment opportunities in the local areas in which the enrollees intend to
		seek employment after graduation;(B)determine the
		skills and education that are necessary to obtain the employment opportunities;
		and(C)recommend to the
		Secretary the type of career and technical education and training that should
		be implemented at the center to enable the enrollees to obtain the employment
		opportunities; and(3)to
		meet at least once every 6 months to reevaluate the labor market information,
		and other relevant information, to determine, and recommend to the Secretary,
		any necessary changes in the career and technical education and training
		provided at the center.(d)New
		centersThe industry council for a Job Corps center that is not
		yet operating shall carry out the responsibilities described in subsection (c)
		at least 3 months prior to the date on which the center accepts the first
		enrollee at the center.255.Advisory
		committeesThe Secretary may
		establish and use advisory committees in connection with
		the operation of the Job Corps program, and the operation of Job Corps centers,
		whenever the Secretary determines that the availability of outside advice and
		counsel on a regular basis would be of substantial benefit in identifying and
		overcoming problems, in planning program or center development, or in
		strengthening relationships between the Job Corps and agencies, institutions,
		or groups engaged in related activities.256.Experimental,
		research, and demonstration projectsThe Secretary may carry out experimental,
		research, or demonstration projects relating to carrying out the Job Corps
		program. The Secretary may waive any provisions of this subtitle that the
		Secretary finds would prevent the Secretary from carrying out the projects if
		the Secretary informs the Committee on Education and the Workforce of the House
		of Representatives and the Committee on Health, Education, Labor, and Pensions
		of the Senate, in writing, not less than 90 days in advance of issuing such
		waiver.257.Application of
		provisions of Federal law(a)Enrollees not
		considered to be Federal employees(1)In
		generalExcept as otherwise provided in this subsection and in
		section 8143(a) of title 5, United States Code, enrollees shall not be
		considered to be Federal employees and shall not be subject to the provisions
		of law relating to Federal employment, including such provisions regarding
		hours of work, rates of compensation, leave, unemployment compensation, and
		Federal employee benefits.(2)Provisions
		relating to taxes and Social Security benefitsFor purposes of
		the Internal Revenue Code of 1986 and title II of the Social Security Act (42
		U.S.C. 401 et seq.), enrollees shall be deemed to be employees of the United
		States and any service performed by an individual as an enrollee shall be
		deemed to be performed in the employ of the United States.(3)Provisions
		relating to compensation to Federal employees for work
		injuriesFor purposes of subchapter I of chapter 81 of title 5,
		United States Code (relating to compensation to Federal employees for work
		injuries), enrollees shall be deemed to be civil employees of the Government of
		the United States within the meaning of the term employee as
		defined in section 8101 of title 5, United States Code, and the provisions of
		such subchapter shall apply as specified in section 8143(a) of title 5, United
		States Code.(4)Federal tort
		claims provisionsFor purposes of the Federal tort claims
		provisions in title 28, United States Code, enrollees shall be considered to be
		employees of the Government.(b)Adjustments and
		settlementsWhenever the Secretary finds a claim for damages to a
		person or property resulting from the operation of the Job Corps to be a proper
		charge against the United States, and the claim is not cognizable under section
		2672 of title 28, United States Code, the Secretary may adjust and settle the
		claim in an amount not exceeding $1,500.(c)Personnel of
		the uniformed servicesPersonnel of the uniformed services who
		are detailed or assigned to duty in the performance of agreements made by the
		Secretary for the support of the Job Corps shall not be counted in computing
		strength under any law limiting the strength of such services or in computing
		the percentage authorized by law for any grade in such services.258.Special
		provisions(a)EnrollmentThe
		Secretary shall ensure that women and men have an equal opportunity to
		participate in the Job Corps program, consistent with section 245.(b)Studies,
		evaluations, proposals, and dataThe Secretary shall assure that
		all studies, evaluations, proposals, and data produced or developed with
		Federal funds in the course of carrying out the Job Corps program shall become
		the property of the United States.(c)Transfer of
		property(1)In
		generalNotwithstanding chapter 5 of title 40, United States
		Code, and any other provision of law, the Secretary and the Secretary of
		Education shall receive priority by the Secretary of Defense for the direct
		transfer, on a nonreimbursable basis, of the property described in paragraph
		(2) for use in carrying out programs under this Act or under any other
		Act.(2)PropertyThe
		property described in this paragraph is real and personal property under the
		control of the Department of Defense that is not used by such Department,
		including property that the Secretary of Defense determines is in excess of
		current and projected requirements of such Department.(d)Gross
		receiptsTransactions conducted by a private for-profit or
		nonprofit entity that is an operator or service provider for a Job Corps center
		shall not be considered to be generating gross receipts. Such an operator or
		service provider shall not be liable, directly or indirectly, to any State or
		subdivision of a State (nor to any person acting on behalf of such a State or
		subdivision) for any gross receipts taxes, business privilege taxes measured by
		gross receipts, or any similar taxes imposed on, or measured by, gross receipts
		in connection with any payments made to or by such entity for operating or
		providing services to a Job Corps center. Such an operator or service provider
		shall not be liable to any State or subdivision of a State to collect or pay
		any sales, excise, use, or similar tax imposed on the sale to or use by such
		operator or service provider of any property, service, or other item in
		connection with the operation of or provision of services to a Job Corps
		center.(e)Management
		feeThe Secretary shall provide each operator and (in an
		appropriate case, as determined by the Secretary) service provider with an
		equitable and negotiated management fee of not less than 1 percent of the
		amount of the funding provided under the appropriate agreement specified in
		section 247.(f)DonationsThe
		Secretary may accept on behalf of the Job Corps or individual Job Corps centers
		charitable donations of cash or other assistance, including equipment and
		materials, if such donations are available for appropriate use for the purposes
		set forth in this subtitle.(g)Sale of
		propertyNotwithstanding any other provision of law, if the
		Administrator of General Services sells a Job Corps center facility, the
		Administrator shall transfer the proceeds from the sale to the Secretary, who
		shall use the proceeds to carry out the Job Corps program.259.Management
		information(a)Financial
		management information system(1)In
		generalThe Secretary shall establish procedures to ensure that
		each operator, and each service provider, maintains a financial management
		information system that will provide—(A)accurate,
		complete, and current disclosures of the costs of Job Corps operations;
		and(B)sufficient data
		for the effective evaluation of activities carried out through the Job Corps
		program.(2)AccountsEach
		operator and service provider shall maintain funds received under this subtitle
		in accounts in a manner that ensures timely and accurate reporting as required
		by the Secretary.(3)Fiscal
		responsibilityOperators shall remain fiscally responsible and
		control costs, regardless of whether the funds made available for Job Corps
		centers are incrementally increased or decreased between fiscal years.(b)Audit(1)AccessThe
		Secretary, the Inspector General of the Department of Labor, the Comptroller
		General of the United States, and any of their duly authorized representatives,
		shall have access to any books, documents, papers, and records of the operators
		and service providers described in subsection (a) that are pertinent to the Job
		Corps program, for purposes of conducting surveys, audits, and evaluations of
		the operators and service providers.(2)Surveys,
		audits, and evaluationsThe Secretary shall survey, audit, or
		evaluate, or arrange for the survey, audit, or evaluation of, the operators and
		service providers, using Federal auditors or independent public accountants.
		The Secretary shall conduct such surveys, audits, or evaluations not less often
		than once every 3 years.(c)Information on
		indicators of performance(1)Levels of
		performance and indicatorsThe Secretary shall annually establish
expected levels of performance for Job Corps
		centers and the Job Corps program relating to each of the primary indicators of
		performance for eligible youth activities described in section
		131(b)(2)(A)(ii).(2)Performance of
		recruitersThe Secretary shall also establish
		performance indicators and expected performance levels on
		the performance indicators, for recruitment service providers serving the Job
		Corps program. The performance indicators shall relate to the number of
		enrollees recruited, compared to the established goals for such recruitment,
		and the number of enrollees who remain committed to the program for 90 days
		after enrollment.(3)ReportThe
		Secretary shall collect, and annually submit to the Committee on Education and
		the Workforce of the House of Representatives and the Committee on Health,
		Education, Labor, and Pensions of the Senate, a report containing—(A)information on
		the performance of each Job Corps center, and the Job Corps program, on the
		performance indicators described in paragraph (1), as compared to the expected
		level of performance established under such paragraph for each performance
		accountability measure; and(B)information on
		the performance of the service providers described in paragraph (2) on the
		performance indicators established under such paragraph, as compared to the
		expected performance levels for the performance indicators.(d)Additional
		information(1)In
		generalThe Secretary shall also collect, and submit in the
		report described in subsection (c), information on the performance of each Job
		Corps center, and the Job Corps program, regarding—(A)the number of
		enrollees served;(B)demographic
		information on the enrollees served,
		including age, race, gender, and education and income level;(C)the number of
		graduates who entered the Armed Forces;(D)the number of
		graduates who entered apprenticeship programs;(E)the number of
		graduates who entered unsubsidized employment related to the career and
		technical education and training received through the Job Corps program and the
		number who entered unsubsidized employment not related to the education and
		training received;(F)the number and
		percentage of former enrollees, including the number dismissed under the zero
		tolerance policy described in section 252(b); and(G)any additional
		information required by the Secretary.(2)Rules for
		reporting of dataThe disaggregation of data under this
		subsection shall not be required when the number of individuals in a category
		is insufficient to yield statistically reliable information or when the results
		would reveal personally identifiable information about an individual.(e)MethodsThe
		Secretary shall collect the information described in subsections (c) and (d),
		using methods described in section 131(i)(2) and consistent with State law, by
		entering into agreements with the States to access such data for Job Corps
		enrollees, former enrollees, and graduates.(f)Performance
		assessments and improvements(1)AssessmentsThe
		Secretary shall conduct an annual assessment of the performance of each Job
		Corps center. Based on the assessment, the Secretary shall take measures to
		continuously improve the performance of the Job Corps program.(2)Performance
		improvementWith respect to a Job Corps center that fails to meet
		the expected levels of performance relating to the primary indicators of
		performance specified in subsection (c)(1), the Secretary shall develop and
		implement a performance improvement plan. Such a plan shall require action to
		be taken during a 1-year period, including—(A)providing
		technical assistance to the center;(B)changing the
		career and technical education and training offered at the center;(C)changing the
		management staff of the center;(D)replacing the
		operator of the center;(E)reducing the
		capacity of the center;(F)relocating the
		center; or(G)closing the
		center.(3)Additional
		performance improvementIn addition to the performance
		improvement plans required under paragraph (2), the Secretary may develop and
		implement additional performance improvement plans. Such a plan shall require
		improvements, including the actions described in such paragraph, for a Job
		Corps center that fails to meet criteria established by the Secretary other
		than the expected levels of performance described in such paragraph.(4)Civilian
		conservation centersWith respect to a Civilian Conservation
		Center that fails to meet the expected levels of performance relating to the
		primary indicators of performance specified in subsection (c)(1) or
		fails to improve performance as described in paragraph (2), the Secretary, in consultation
		with the Secretary of Agriculture, may select an entity to operate the Civilian
		Conservation Center on a competitive basis, in accordance with the requirements
		of section 247(a)(2)(B).(g)Participant
		health and safetyThe Secretary shall require that an entity that
		has entered into a contract to provide work-based learning activities for
		any Job Corps enrollee under this subtitle shall comply with the Occupational
		Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) or, as appropriate, under
		the corresponding State Occupational Safety and Health Act of 1970 requirements
		in the State in which such activities occur.(h)Buildings and
		facilitiesThe Secretary shall collect, and submit in the report
		described in subsection (c), information regarding the state of Job Corps
		buildings and facilities. Such report shall include—(1)a
		review of requested construction, rehabilitation, and acquisition projects, by
		each Job Corps center; and(2)a
		review of new facilities under construction.(i)National and
		community serviceThe Secretary shall include in the report
		described in subsection (c) available information regarding the national and
		community service activities of enrollees, particularly those enrollees at
		Civilian Conservation Centers.(j)Closure of job
		corps centerPrior to the closure of any Job Corps center, the
		Secretary shall ensure—(1)that
		the proposed decision to close the center is announced in advance to the
		general public through publication in the Federal Register or other appropriate
		means;(2)the
		establishment of a reasonable comment period, not to exceed 30 days, for
		interested individuals to submit written comments to the Secretary; and(3)that
		the Member of Congress who represents the district in which such center is
		located is notified within a reasonable period of time in advance of any final
		decision to close the center.260.General
		provisionsThe Secretary is
		authorized to—(1)disseminate, with
		regard to the provisions of section 3204 of title 39, United States Code, data
		and information in such forms as the Secretary shall determine to be
		appropriate, to public agencies, private organizations, and the general
		public;(2)subject to
		section 257(b), collect or compromise all obligations to or held by the
		Secretary and exercise all legal or equitable rights accruing to the Secretary
		in connection with the payment of obligations until such time as such
		obligations may be referred to the Attorney General for suit or collection;
		and(3)expend funds made
		available for purposes of this subtitle—(A)for printing and
		binding, in accordance with applicable law (including regulation); and(B)without regard to
		any other law (including regulation), for rent of buildings and space in
		buildings and for repair, alteration, and improvement of buildings and space in
		buildings rented by the Secretary, except that the Secretary shall not expend
		funds under the authority of this subparagraph—(i)except
		when necessary to obtain an item, service, or facility, that is required in the
		proper administration of this subtitle, and that otherwise could not be
		obtained, or could not be obtained in the quantity or quality needed, or at the
		time, in the form, or under the conditions in which the item, service, or
		facility is needed; and(ii)prior
		to having given written notification to the Administrator of General Services
		(if the expenditure would affect an activity that otherwise would be under the
		jurisdiction of the General Services Administration) of the intention of the
		Secretary to make the expenditure, and the reasons and justifications for the
		expenditure.261.Job
		Corps oversight and reporting(a)Inspector
		general reportBy not later than December 1, 2013, the Inspector
		General of the Department of Labor shall prepare and submit to the applicable
		committees a report regarding the recent administrative changes made to the Job
		Corps program, as operated under this subtitle and subtitle C of title II of
		the Workforce Investment Act of 1998, as in effect before the date of enactment
		of this Act. Such report shall—(1)describe the
		administrative, structural, and organizational changes implemented to the Job
		Corps program when responsibility for such program was transferred from the
		Office of the Secretary of Labor to the Employment and Training Administration
		of the Department of Labor, in accordance with section 108 of division D of the
		Consolidated Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3238);
		and(2)describe how such
		changes have impacted the Job Corps program and compare the differences between
		the Job Corps program as administered by the Office of the Secretary of Labor,
		and the program as administered by the Employment and Training Administration
		of the Department of Labor.(b)Temporary
		financial reporting(1)In
		generalDuring the periods described in paragraphs (2) and
		(3)(B), the Secretary shall prepare and submit to the applicable committees
		financial reports regarding the Job Corps program under this subtitle. Each
		such financial report shall include—(A)information
		regarding the implementation of the financial oversight measures suggested in
		the May 31, 2013, report of the Office of Inspector General of the Department
		of Labor entitled The U.S. Department of Labor's Employment and Training
		Administration Needs to Strengthen Controls over Job Corps
		Funds;(B)a
		description of any budgetary shortfalls for the program for the period covered
		by the report, and the reasons for such shortfalls; and(C)a
		description and explanation for any approval for contract expenditures that is
		in excess of the amount provided for under the contract.(2)Timing of
		reportsThe Secretary shall submit a financial report under
		paragraph (1) once every 6 months beginning on the date of enactment of this
		Act, for a 3-year period. After the completion of such 3-year period, the
		Secretary shall submit a financial report under such paragraph once a year for
		the next 2 years, unless additional reports are required under paragraph
		(3)(B).(3)Reporting
		requirements in cases of budgetary shortfallsIf any financial
		report required under this subsection finds that the Job Corps program under
		this subtitle has a budgetary shortfall for the period covered by the report,
		the Secretary shall—(A)not later than 90
		days after the budgetary shortfall was identified, submit a report to the
		applicable committees explaining how the budgetary shortfall will be addressed;
		and(B)submit an
		additional financial report under paragraph (1) for each
		6-month period subsequent to the finding of the budgetary
		shortfall until the Secretary demonstrates, through such
		report, that the Job Corps program has no budgetary shortfall.(c)Response to OIG
		Job Corps reportBy not later than December 1, 2013, the
		Assistant Secretary for Employment and Training of the Department of Labor
		shall prepare and submit a report—(1)responding to the
		May 31, 2013, report of the Office of Inspector General of the Department of
		Labor entitled The U.S. Department of Labor's Employment and Training
		Administration Needs to Strengthen Controls over Job Corps Funds;
		and(2)describing—(A)any changes the
		Employment and Training Administration has implemented or is implementing to
		correct problems identified in the report; and(B)how the
		Employment and Training Administration plans to implement, or otherwise
		address, any other changes recommended in the report.(d)Third-party
		reviewEvery 5 years after the date of enactment of this Act, the
		Secretary shall provide for a third-party review of the Job Corps program under
		this subtitle that addresses all of the areas described in subparagraphs (A)
		through (G) of section 270(a)(1). The results of the review shall be submitted
		to the Committee on Education and the Workforce of the House of Representatives
		and the Committee on Health, Education, Labor, and Pensions of the
		Senate.(e)Criteria for
		Job Corps center closuresBy not later than December 1, 2013, the
		Secretary shall establish written criteria that the Secretary shall use to
		determine when a Job Corps center supported under this subtitle is to be closed
		and how to carry out such closure, and shall submit such criteria to the
		applicable committees.(f)Definition of
		applicable committeesIn this section, the term applicable
		committees means—(1)the
		Committee on Education and the Workforce of the House of
		Representatives;(2)the
		Subcommittee on Labor, Health and Human Services, Education, and Related
		Agencies of the Committee of Appropriations of the House of
		Representatives;(3)the
		Committee on Health, Education, Labor, and Pensions of the Senate; and(4)the
		Subcommittee on Labor, Health and Human Services, Education, and Related
		Agencies of the Committee of Appropriations of the Senate.262.Authorization
		of appropriationsThere are
		authorized to be appropriated to carry out this subtitle such sums as may be
		necessary for each of fiscal years 2014 through 2018.DNational
		programs266.Native
		American programs(a)Purpose(1)In
		generalThe purpose of this section is to support employment and
		training activities for Indian, Alaska Native, and Native Hawaiian individuals
		in order—(A)to develop more
		fully the academic, occupational, and literacy skills of such
		individuals;(B)to make such
		individuals more competitive in the workforce and to equip them with the
		entrepreneurial skills necessary for successful self-employment; and(C)to promote the
		economic and social development of Indian, Alaska Native, and Native Hawaiian
		communities in accordance with the goals and values of such communities.(2)Indian
		policyAll programs assisted under this section shall be
		administered in a manner consistent with the principles of the Indian
		Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) and the
		government-to-government relationship between the Federal Government and Indian
		tribal governments.(b)DefinitionsAs
		used in this section:(1)Alaska
		nativeThe term Alaska Native includes a Native and
		a descendant of a Native, as such terms are defined in subsections (b) and (r)
		of section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(b),
		(r)).(2)Indian, indian
		tribe, and tribal organizationThe terms Indian,
		Indian tribe, and tribal organization have the
		meanings given such terms in subsections (d), (e), and (l), respectively, of
		section 4 of the Indian Self-Determination and Education Assistance Act (25
		U.S.C. 450b).(3)Native hawaiian
		and native hawaiian organizationThe terms Native
		Hawaiian and Native Hawaiian organization have the meanings
		given such terms in section 7207 of the Native Hawaiian Education Act (20
		U.S.C. 7517).(c)Program
		authorizedEvery 4 years, the Secretary shall, on a competitive
		basis, make grants to, or enter into contracts or cooperative agreements with,
		Indian tribes, tribal organizations, Alaska Native entities, Indian-controlled
		organizations serving Indians, or Native Hawaiian organizations to carry out
		the authorized activities described in subsection (d).(d)Authorized
		activities(1)In
		generalFunds made available under subsection (c) shall be used
		to carry out the activities described in paragraph (2) that—(A)are consistent
		with this section; and(B)are necessary to
		meet the needs of Indians, Alaska Natives, or Native Hawaiians preparing to
		enter, reenter, or retain employment leading to self-sufficiency.(2)Workforce
		development activities and supplemental services(A)In
		generalFunds made available under subsection (c) shall be used
		for—(i)comprehensive
		workforce development activities for Indians, Alaska Natives, or Native
		Hawaiians, including training on entrepreneurial skills; or(ii)supplemental
		services for Indian, Alaska Native, or Native Hawaiian youth on or near Indian
		reservations and in Oklahoma, Alaska, or Hawaii.(B)Special
		ruleNotwithstanding any other provision of this section,
		individuals who were eligible to participate in programs under section 401 of
		the Job Training Partnership Act (as such section was in effect on the day
		before the date of enactment of the Workforce Investment Act of 1998) shall be
		eligible to participate in an activity assisted under this section.(e)Program
		planIn order to receive a grant or enter into a contract or
		cooperative agreement under this section, an entity described in subsection (c)
		shall submit to the Secretary a program plan that describes a 4-year strategy
		for meeting the needs of Indian, Alaska Native, or Native Hawaiian individuals,
		as appropriate, in the area served by such entity. Such plan shall—(1)be
		consistent with the purpose of this section;(2)identify the
		population to be served;(3)identify the
		education and employment needs of the population to be served and the manner in
		which the activities to be provided will strengthen the ability of the
		individuals served to obtain or retain employment leading to
		self-sufficiency;(4)describe the
		activities to be provided and the manner in which such activities are to be
		integrated with other appropriate activities; and(5)describe, after
		the entity submitting the plan consults with the Secretary, the performance
		accountability measures to be used to assess the performance of entities in
		carrying out the activities assisted under this section, which shall include
		the primary indicators of performance described in section 131(b)(2)(A) and
		expected levels of performance for such indicators, in accordance with
		subsection (h).(f)Consolidation
		of fundsEach entity receiving assistance under subsection (c)
		may consolidate such assistance with assistance received from related programs
		in accordance with the provisions of the Indian Employment, Training and
		Related Services Demonstration Act of 1992 (25 U.S.C. 3401 et seq.).(g)Nonduplicative
		and nonexclusive servicesNothing in this section shall be
		construed—(1)to
		limit the eligibility of any entity described in subsection (c) to participate
		in any activity offered by a State or local entity under this Act; or(2)to
		preclude or discourage any agreement, between any entity described in
		subsection (c) and any State or local entity, to facilitate the provision of
		services by such entity or to the population served by such entity.(h)Performance
		accountability measures(1)Additional
		performance indicators and standards(A)Development of
		indicators and standardsThe Secretary, in consultation with the
		Native American Employment and Training Council, shall develop a set of
		performance indicators and standards that is in addition to the primary
		indicators of performance described in section 131(b)(2)(A) and that shall be
		applicable to programs under this section.(B)Special
		considerationsSuch performance indicators and standards shall
		take into account—(i)the
		purpose of this section as described in subsection (a)(1);(ii)the
		needs of the groups served by this section, including the differences in needs
		among such groups in various geographic service areas; and(iii)the
		economic circumstances of the communities served, including differences in
		circumstances among various geographic service areas.(2)Agreement on
		adjusted levels of performanceThe Secretary and the entity
		described in subsection (c) shall reach agreement on the levels of performance
		for each of the primary indicators of performance described in section
		131(b)(2)(A), taking into account economic conditions, characteristics of the
		individuals served, and other appropriate factors and using, to the extent
		practicable, the statistical adjustment model under section 131(b)(3)(A)(viii).
		The levels agreed to shall be the adjusted levels of performance and shall be
		incorporated in the program plan.(i)Administrative
		provisions(1)Organizational
		unit establishedThe Secretary shall designate a single
		organizational unit within the Department of Labor that shall have primary
		responsibility for the administration of the activities authorized under this
		section.(2)RegulationsThe
		Secretary shall consult with the entities described in subsection (c)
		in—(A)establishing
		regulations to carry out this section, including regulations relating to the
		performance accountability measures for entities receiving assistance under
		this section; and(B)developing a
		funding distribution plan that takes into consideration previous levels of
		funding (prior to the date of enactment of this Act) to such entities.(3)Waivers(A)In
		generalWith respect to an entity described in subsection (c),
		the Secretary, notwithstanding any other provision of law, may, pursuant to a
		request submitted by such entity that meets the requirements established under
		subparagraph (B), waive any of the statutory or regulatory requirements of this
		title or title I that are inconsistent with the specific needs of the entity
		described in such subsection, except that the Secretary may not waive
		requirements relating to wage and labor standards, worker rights, participation
		and protection of workers and participants, grievance procedures, and judicial
		review.(B)Request and
		approvalAn entity described in subsection (c) that requests a
		waiver under subparagraph (A) shall submit a plan to the Secretary to improve
		the program of workforce investment activities carried out by the entity, which
		plan shall meet the requirements established by the Secretary and shall be
		generally consistent with the requirements of section 289(i)(3)(B).(4)Advisory
		council(A)In
		generalUsing funds made available to carry out this section, the
		Secretary shall establish a Native American Employment and Training Council to
		facilitate the consultation described in paragraph (2) and to provide the
		advice described in subparagraph (C).(B)CompositionThe
		Council shall be composed of individuals, appointed by the Secretary, who are
		representatives of the entities described in subsection (c).(C)DutiesThe
		Council shall advise the Secretary on the operation and administration of the
		programs assisted under this section, including the selection of the individual
		appointed as head of the unit established under paragraph (1).(D)Personnel
		matters(i)Compensation of
		membersMembers of the Council shall serve without
		compensation.(ii)Travel
		expensesThe members of the Council shall be allowed travel
		expenses, including per diem in lieu of subsistence, at rates authorized for
		employees of agencies under subchapter I of chapter 57 of title 5, United
		States Code, while away from their homes or regular places of business in the
		performance of services for the Council.(iii)Administrative
		supportThe Secretary shall provide the Council with such
		administrative support as may be necessary to perform the functions of the
		Council.(E)ChairpersonThe
		Council shall select a chairperson from among its members.(F)MeetingsThe
		Council shall meet not less than twice each year.(G)ApplicationSection
		14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the
		Council.(5)Technical
		assistanceThe Secretary, acting through the unit established
		under paragraph (1), is authorized to provide technical assistance to entities
		described in subsection (c) that receive assistance under such subsection to
		enable such entities to improve the activities authorized under this section
		that are provided by such entities.(6)Agreement for
		certain federally recognized indian tribes to transfer funds to the
		programA federally recognized Indian tribe that administers
		funds provided under this section and funds provided by more than one State
		under other sections of this title may enter into an agreement with the
		Secretary and the Governors of the affected States to transfer the funds
		provided by the States to the program administered by the tribe under this
		section.(j)Compliance with
		single audit requirements; related requirementGrants made and contracts and cooperative agreements entered into under this section shall be subject to
		the requirements of chapter 75 of subtitle V of title 31, United States Code,
		and charging of costs under this section shall be subject to appropriate
		circulars issued by the Office of Management and Budget.(k)Assistance to
		unique populations in Alaska and Hawaii(1)In
		generalNotwithstanding any other provision of law, the Secretary
		is authorized to provide assistance to the Cook Inlet Tribal Council,
		Incorporated, and the University of Hawaii at Maui, for the unique populations
		who reside in Alaska or Hawaii, respectively, to improve job training and
		workforce investment activities.(2)Authorization
		of appropriationsThere are authorized to be appropriated to
		carry out this subsection such sums as may be necessary for each of fiscal
		years 2014 through 2018.267.Migrant and
		seasonal farmworker programs(a)In
		generalEvery 4 years, the Secretary shall, on a competitive
		basis, make grants to, or enter into contracts with, eligible entities to carry
		out the activities described in subsection (d).(b)Eligible
		entitiesTo be eligible to receive a grant or enter into a
		contract under this section, an entity shall have an understanding of the
		problems of eligible migrant and seasonal farmworkers (including dependents), a
		familiarity with the area to be served, and the ability to demonstrate a
		capacity to administer and deliver effectively a diversified program of
		workforce investment activities (including youth workforce investment
		activities) and related assistance for eligible migrant and seasonal
		farmworkers.(c)Program
		plan(1)In
		generalTo be eligible to receive a grant or enter into a
		contract under this section, an entity described in subsection (b) shall submit
		to the Secretary a plan that describes a 4-year strategy for meeting the needs
		of eligible migrant and seasonal farmworkers in the area to be served by such
		entity.(2)ContentsSuch
		plan shall—(A)describe the
		population to be served and identify the education and employment needs of the
		population to be served and the manner in which the services to be provided
		will strengthen the ability of the eligible migrant and seasonal farmworkers
		and dependents to obtain or retain unsubsidized employment, or stabilize their
		unsubsidized employment, including upgraded employment in agriculture;(B)describe the
		related assistance and supportive services to be provided and the manner in
		which such assistance and services are to be integrated and coordinated with
		other appropriate services;(C)describe the
		performance accountability measures to be used to assess the performance of
		such entity in carrying out the activities assisted under this section, which
		shall include the expected levels of performance for the primary indicators of
		performance described in section 131(b)(2)(A);(D)describe the
		availability and accessibility of local resources such as supportive services,
		services provided through one-stop delivery systems, and education and training
		services, and how the resources can be made available to the population to be
		served; and(E)describe the plan
		for providing services under this section, including strategies and systems for
		outreach, career planning, assessment, and delivery through one-stop delivery
		systems.(3)Agreement on
		adjusted levels of performanceThe Secretary and the entity
		described in subsection (b) shall reach agreement on the levels of performance
		for each of the primary indicators of performance described in section
		131(b)(2)(A), taking into account economic conditions, characteristics of the
		individuals served, and other appropriate factors, and using, to the extent
		practicable the statistical adjustment model under section 131(b)(3)(A)(viii).
		The levels agreed to shall be the adjusted levels of performance and shall be
		incorporated in the program plan.(4)AdministrationGrants
		and contracts awarded under this section shall be centrally administered by the
		Department of Labor and competitively awarded by the Secretary using procedures
		consistent with standard Federal Government competitive procurement
		policies.(d)Authorized
		activitiesFunds made available under this section and section
		227 shall be used to carry out workforce investment activities (including youth
		workforce investment activities) and provide related assistance for eligible
		migrant and seasonal farmworkers, which may include—(1)outreach,
		employment, training, educational assistance, literacy assistance, English
		language and literacy instruction, pesticide and worker safety training,
		housing (including permanent housing), supportive services, and school dropout
		prevention activities;(2)followup services
		for those individuals placed in employment;(3)self-employment
		and related business or micro-enterprise development or education as needed by
		eligible individuals as identified pursuant to the plan required by subsection
		(c);(4)customized career
		and technical education in occupations that will lead to higher wages, enhanced
		benefits, and long-term employment in agriculture or another area; and(5)technical
		assistance to improve coordination of services and implement best practices
		relating to service delivery through one-stop delivery systems.(e)Consultation
		with governors and local boardsIn making grants and entering
		into contracts under this section, the Secretary shall consult with the
		Governors and local boards of the States in which the eligible entities will
		carry out the activities described in subsection (d).(f)RegulationsThe
		Secretary shall consult with eligible migrant and seasonal farmworkers groups
		and States in establishing regulations to carry out this section, including
		regulations relating to how economic and demographic barriers to employment of
		eligible migrant and seasonal farmworkers should be considered and included in
		the negotiations leading to the adjusted levels of performance described in
		subsection (c).(g)Compliance with
		single audit requirements; related requirementGrants made and
		contracts entered into under this section shall be subject to the requirements
		of chapter 75 of subtitle V of title 31, United States Code and charging of
		costs under this section shall be subject to appropriate circulars issued by
		the Office of Management and Budget.(h)Funding
		allocationFrom the funds appropriated and made available to
		carry out this section, the Secretary shall reserve not more than 1 percent for
		discretionary purposes, such as providing technical assistance to eligible
		entities.(i)DefinitionsIn
		this section:(1)DependentThe
		term dependent, used with respect to an eligible migrant or
		seasonal farmworker, means an individual who—(A)was claimed as a
		dependent on the farmworker’s Federal income tax return for the year prior to the determination of dependent status;(B)is the spouse of
		the farmworker; or(C)is able to
		establish—(i)a
		relationship as the farmworker’s—(I)biological or
		legally adopted child, grandchild, or great-grandchild;(II)foster
		child;(III)stepchild;(IV)brother, sister,
		half-brother, half-sister, stepbrother, or stepsister;(V)parent,
		grandparent, or other direct ancestor (but not foster parent);(VI)stepfather or
		stepmother;(VII)uncle or
		aunt;(VIII)niece or
		nephew; or(IX)father-in-law,
		mother-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law;
		and(ii)the
		receipt of over half of the individual’s total support from the farmworker’s
		family during the eligibility determination period described in paragraph
		(4)(A) for the farmworker.(2)Eligible migrant and seasonal farmworkersThe term eligible migrant and seasonal farmworkers means individuals who are eligible migrant farmworkers or are eligible seasonal farmworkers.(3)Eligible
		migrant farmworkerThe term eligible migrant
		farmworker means—(A)an eligible
		seasonal farmworker described in paragraph (4)(A) whose agricultural labor
		requires travel to a job site such that the farmworker is unable to return to a
		permanent place of residence within the same day; and(B)a
		dependent of the farmworker described in subparagraph (A).(4)Eligible
		seasonal farmworkerThe term eligible seasonal
		farmworker means—(A)a
		low-income individual who—(i)for 12
		consecutive months out of the 24 months prior to application for the program
		involved, has been primarily employed in agricultural or fish farming labor
		that is characterized by chronic unemployment or underemployment; and(ii)faces
		multiple barriers to economic self-sufficiency; and(B)a
		dependent of the person described in subparagraph (A).268.Veterans’
		workforce investment programs(a)Authorization(1)In
		generalThe Secretary shall conduct, directly or through grants
		or contracts, programs to meet the needs for workforce investment activities of
		veterans with service-connected disabilities, veterans who have significant
		barriers to employment, veterans who served on active duty in the armed forces
		during a war or in a campaign or expedition for which a campaign badge has been
		authorized, and recently separated veterans.(2)Conduct of
		programsPrograms supported under this section may be conducted
		through grants and contracts with public agencies and private nonprofit
		organizations, including recipients of Federal assistance under other
		provisions of this title, that the Secretary determines have an understanding
		of the unemployment problems of veterans described in paragraph (1),
		familiarity with the area to be served, and the capability to administer
		effectively a program of workforce investment activities for such
		veterans.(3)Required
		activitiesPrograms supported under this section shall
		include—(A)activities to
		enhance services provided to veterans by other providers of workforce
		investment activities funded by Federal, State, or local government, including
		services provided by one-stop operators and one-stop partners;(B)activities to
		provide workforce investment activities to such veterans that are not
		adequately provided by other public providers of workforce investment
		activities; and(C)outreach and
		public information activities to develop and promote maximum job and job
		training opportunities for such veterans and to inform such veterans about
		employment, job training, on-the-job training, and educational opportunities
		under this title, under title 38, United States Code, and under other
		provisions of law, which activities shall be coordinated with activities
		provided through the one-stop centers described in section 221(e).(b)Administration
		of programs(1)In
		generalThe Secretary shall administer programs supported under
		this section through the Assistant Secretary for Veterans’ Employment and
		Training.(2)Additional
		responsibilitiesIn carrying out responsibilities under this
		section, the Assistant Secretary for Veterans’ Employment and Training
		shall—(A)be responsible
		for the awarding of grants and contracts and the distribution of funds under
		this section and for the establishment of appropriate fiscal controls,
		accountability, and program performance accountability measures for recipients
		of grants and contracts under this section; and(B)consult with the
		Secretary of Veterans Affairs and take steps to ensure that programs supported
		under this section are coordinated, to the maximum extent feasible, with
		related programs and activities conducted under title 38, United States Code,
		including programs and activities conducted under chapter 63 of such title, any
		of chapters 30 through 34 of such title, and sections 1712A, 1720A, 3687, and
		4103A of such title.(3)Performance
		accountability measuresIn carrying out the responsibilities
		relating to performance accountability measures described in paragraph (2)(A),
		the Assistant Secretary for Veterans’ Employment and Training shall, for each
		grant or contract under this section providing education, training, or
		employment services to veterans, include among such measures the primary
		indicators of performance described in section 131(b)(2)(A)(i) and adjusted
		levels of performance for each such indicator that are agreed to by the
		Assistant Secretary and the recipient of the grant or contract.269.Technical
		assistance(a)General
		technical assistance(1)In
		generalThe Secretary shall provide, coordinate, and support the
		development of, appropriate training, technical assistance, staff development,
		and other activities, including—(A)assistance in
		replicating programs of demonstrated effectiveness, to States and
		localities;(B)the training of
		staff providing rapid response services;(C)the training of
		other staff of recipients of funds under this title, including the staff of
		local boards and State boards;(D)the training of
		members of State boards and local boards;(E)assistance in the
		development and implementation of integrated, technology-enabled intake and
		case management information systems for programs carried out under this Act and
		programs carried out by one-stop partners, such as standard sets of technical
		requirements for the systems, offering interfaces that States could use in
		conjunction with their current (as of the first date of implementation of the
		systems) intake and case management information systems that would facilitate
		shared registration across programs;(F)peer review
		activities under this title; and(G)in particular,
		assistance to States in making transitions to implement the provisions of this
		Act.(2)Sufficient
		capacityThe Secretary shall ensure that the Department has
		sufficient capacity to carry out, and carries out, directly or in accordance
		with paragraph (3), the activities described in paragraph (1) for all States
		and recipients of financial assistance under any of sections 266 through
		268.(3)Form of
		assistance(A)In
		generalIn order to carry out paragraph (1) on behalf of a State
		or recipient of financial assistance under any of sections 266 through 268, the
		Secretary, after consultation with the State or grant recipient, may award
		grants or enter into contracts or cooperative agreements.(B)LimitationGrants
		or contracts awarded under paragraph (1) to entities other than States or local
		units of government that are for amounts in excess of $100,000 shall only be
		awarded on a competitive basis.(b)Dislocated
		worker technical assistance(1)AuthorityOf
		the amounts available pursuant to section 232(a)(2)(A), the Secretary shall
		reserve not more than 5 percent of such amounts to provide technical assistance
		to States that do not meet the State performance accountability measures
		described in section 131(b)(2)(A)(i) with respect to employment and training
		activities for dislocated workers. Using such reserved funds, the Secretary may
		provide such assistance to other States, local areas, and other entities
		involved in providing assistance to dislocated workers, to promote the
		continuous improvement of assistance provided to dislocated workers, under this
		title.(2)TrainingAmounts
		reserved under this subsection may be used to provide for the training of
		staff, including specialists, who provide rapid response services. Such
		training shall include instruction in proven methods of promoting,
		establishing, and assisting labor-management committees. Such projects shall be
		administered through the Employment and Training Administration of the
		Department.(c)Promising and
		proven practices coordinationConsistent with the identification
		and dissemination of promising and proven practices under subtitle C of title
		I, the Secretary shall—(1)establish a
		system through which States may share information regarding promising and
		proven practices with regard to the operation of workforce investment
		activities under this Act;(2)evaluate and
		disseminate information regarding such promising and proven practices and
		identify knowledge gaps; and(3)commission
		research under section 270(b) to address knowledge gaps identified under
		paragraph (2).270.Evaluations
		and research(a)Evaluations(1)Evaluations of
		programs and activities carried out under this title and title
		IFor the purpose of improving the management and effectiveness
		of programs and activities carried out under this title and title I, the
		Secretary shall provide for the continuing evaluation of the programs and
		activities, including those programs and activities carried out under this
		section. Each such evaluation shall address—(A)the general
		effectiveness of such programs and activities in relation to their cost,
		including the extent to which the programs and activities—(i)improve
		the employment competencies of participants in comparison to
		comparably-situated individuals who did not participate in such programs and
		activities; and(ii)to the
		extent feasible, increase the level of total employment over the level that
		would have existed in the absence of such programs and activities;(B)the effectiveness
		of the performance accountability measures relating to such programs and
		activities;(C)the effectiveness
		of the structure and mechanisms for delivery of services through such programs
		and activities, including the coordination and integration of services through
		such programs and activities;(D)the impact of
		such programs and activities on the community and participants involved;(E)the impact of
		such programs and activities on related programs and activities;(F)the extent to
		which such programs and activities meet the needs of various demographic
		groups; and(G)such other
		factors as may be appropriate.(2)Evaluations of
		other programs and activitiesThe Secretary may conduct
		evaluations of other federally funded employment-related programs and
		activities under other provisions of law.(3)TechniquesEvaluations
		conducted under this subsection shall utilize appropriate methodology and
		research designs, including the use of control groups chosen by scientific
		random assignment methodologies. The Secretary shall conduct at least 1
		multisite control group evaluation under this subsection by the end of fiscal
		year 2018.(4)ReportsThe
		entity carrying out an evaluation described in paragraph (1) or (2) shall
		prepare and submit to the Secretary a draft report and a final report
		containing the results of the evaluation.(5)Reports to
		congressNot later than 30 days after the completion of a draft
		report under paragraph (4), the Secretary shall transmit the draft report to
		the Committee on Education and the Workforce of the House of Representatives
		and the Committee on Health, Education, Labor and Pensions of the Senate. Not
		later than 60 days after the completion of a final report under such paragraph,
		the Secretary shall transmit the final report to such committees.(6)Publication of
		reportsIf an entity that enters into a contract or other
		arrangement with the Secretary to conduct an evaluation of a program or
		activity under this subsection requests permission from the Secretary to
		publish a report resulting from the evaluation, such entity may publish the
		report unless the Secretary denies the request during the 90-day period
		beginning on the date the Secretary receives such request.(7)CoordinationThe
		Secretary shall ensure the coordination of evaluations carried out by States
		pursuant to section 131(e) with the evaluations carried out under this
		subsection.(b)Research,
		studies, and multistate projects(1)In
		generalAfter consultation with States, localities, and other
		interested parties, the Secretary shall, every 2 years, publish in the Federal
		Register, a plan that describes the research, studies, and multistate project
		priorities of the Department of Labor concerning employment and training for
		the 5-year period following the submission of the plan. The plan shall be
		consistent with the purposes of this title and title I, including the purpose
		of aligning and coordinating core programs with other one-stop partner
		programs. Copies of the plan shall be transmitted to the Committee on Education
		and the Workforce of the House of Representatives, the Committee on Health,
		Education, Labor, and Pensions of the Senate, the Department of Education, and
		other relevant Federal agencies.(2)FactorsThe
		plan published under paragraph (1) shall contain strategies to address national
		employment and training problems and take into account factors such as—(A)the availability
		of existing research (as of the date of the publication);(B)the need to
		ensure results that have interstate validity;(C)the benefits of
		economies of scale and the efficiency of proposed projects; and(D)the likelihood
		that the results of the projects will be useful to policymakers and
		stakeholders in addressing employment and training problems.(3)Research
		projectsThe Secretary shall, through grants or contracts, carry
		out research projects that will contribute to the solution of employment and
		training problems in the United States and that are consistent with the
		priorities specified in the plan published under paragraph (1).(4)Studies and
		reports(A)Net impact
		studies and reports(i)In
		generalThe Secretary of Labor, in coordination with the
		Secretary of Education and other relevant Federal agencies, may conduct studies
		to determine the net impact and best practices of programs, services, and
		activities carried out under this Act.(ii)ReportsThe
		Secretary shall prepare and disseminate to the public, including through
		electronic means, reports containing the results of the studies conducted under
		clause (i).(B)Study on
		resources available to assist disconnected youthThe Secretary of
		Labor, in coordination with the Secretary of Education, may conduct a study
		examining—(i)the
		characteristics of eligible youth that result in such youth being significantly
		disconnected from education and workforce participation;(ii)the
		ways in which such youth could have greater opportunities for education
		attainment and obtaining employment; and(iii)the
		resources available at the Federal, State, and local levels to assist such
		youth in obtaining the skills (including skills acquired through workforce
		preparation activities), credentials, and work experience necessary to become
		economically self-sufficient.(C)Study of
		effectiveness of workforce development system in meeting business
		needs(i)In
		generalUsing funds available to carry out this subsection
		jointly with funds available to the Secretary of Commerce, the Administrator of
		the Small Business Administration, and the Secretary of Education, the
		Secretary of Labor, in coordination with the Secretary of Commerce, the
		Administrator of the Small Business Administration, and the Secretary of
		Education, may conduct a study of the effectiveness of the workforce
		development system in meeting the needs of business, with particular attention
		to the needs of small business, including in assisting workers to obtain the
		skills needed to utilize emerging technologies. The study may examine issues
		such as—(I)methods for
		identifying the workforce needs of businesses and how the requirements of small
		businesses may differ from larger establishments;(II)business
		satisfaction with the workforce development system, with particular emphasis on
		the satisfaction of small businesses;(III)the extent to
		which business is engaged as a collaborative partner in the workforce
		development system, including—(aa)the
		number and percentage of members of State boards and local boards who are
		representatives of businesses; and(bb)the
		extent to which State boards, local boards, and one-stop centers established
		under section 221(e) effectively collaborate with business and industry leaders
		in developing workforce development strategies, including strategies to
		identify high-growth employment opportunities;(IV)ways in which
		the workforce development system addresses the changing skill needs of business
		that result from changes in technology and work processes;(V)promising
		practices for serving small businesses;(VI)the
		extent and manner in which the workforce development system uses technology to
		serve business and individual needs, and how uses of technology could enhance
		the efficiency and effectiveness of the system in providing services;
		and(VII)the extent to
		which various segments of the labor force have access to and utilize technology
		to locate job openings and apply for jobs, and characteristics of individuals
		utilizing such technology (such as age, gender, race or ethnicity, industry
		sector, and occupational group).(ii)Report to
		congressIf the Secretary conducts a study under clause (i), the
		Secretary shall prepare and submit to the Committee on Education and the
		Workforce of the House of Representatives and the Committee on Health,
		Education, Labor, and Pensions of the Senate a report containing the results of
		the study. Such report shall include any recommendations the Secretary
		determines are appropriate to include in such report, including ways to enhance
		the effectiveness of the workforce development system in meeting the needs of
		business for skilled workers.(D)Study on
		participants entering nontraditional occupationsThe Secretary of
		Labor, in coordination with the Secretary of Education, may conduct a study
		examining—(i)the
		number and percentage of individuals who receive employment and training
		activities and who enter nontraditional occupations;(ii)successful
		strategies through which State boards and local boards can place and support
		the retention of individuals in nontraditional employment, such as by providing
		post-placement assistance to participants in the form of exit interviews,
		mentoring, networking, and leadership development; and(iii)the
		degree to which recipients of employment and training activities are informed
		of the possibility of, or directed to begin, training or education needed for
		entrance into nontraditional occupations.(E)Study on
		performance indicators(i)In
		generalThe Secretary of Labor, in coordination with the
		Secretary of Education, may conduct studies to determine the feasibility of,
		and potential means to replicate, measuring the compensation, including the
		wages, benefits, and other incentives provided by an employer, received by
		program participants by using data other than or in addition to data available
		through wage records, for potential use as a performance indicator.(ii)ReportThe
		Secretary shall prepare and disseminate to the public, including through
		electronic means, a report containing the results of any study conducted under
		this subparagraph.(F)Study on job
		training for recipients of public housing assistance(i)In
		generalThe Secretary of Labor, in coordination with the
		Secretary of Housing and Urban Development, may conduct studies to assist
		public housing authorities to provide, to recipients of public housing
		assistance, job training programs that successfully upgrade job skills and
		employment in, and access to, jobs with opportunity for advancement and
		economic self-sufficiency for such recipients.(ii)ReportThe
		Secretary shall prepare and disseminate to the public, including through
		electronic means, a report containing the results of any study conducted under
		this subparagraph.(G)Study on
		improving employment prospects for older individuals(i)In
		generalThe Secretary of Labor, in coordination with the
		Secretary of Education and the Secretary of Health and Human Services, may
		conduct studies that lead to better design and implementation of, in
		conjunction with employers, local boards or State boards, community colleges or
		area career and technical education schools, and other organizations, effective
		evidence-based strategies to provide services to workers who are low-income,
		low-skilled older individuals that increase the workers’ skills and employment
		prospects.(ii)ReportThe
		Secretary shall prepare and disseminate to the public, including through
		electronic means, a report containing the results of any study conducted under
		this subparagraph.(H)Study on prior
		learning(i)In
		generalThe Secretary of Labor, in coordination with other
		heads of Federal agencies, as appropriate, may conduct studies that, through convening
		stakeholders from the fields of education, workforce, business, labor, defense,
		and veterans services, and experts in such fields, develop guidelines for
		assessing, accounting for, and utilizing the prior learning of individuals,
		including dislocated workers and veterans, in order to provide the individuals
		with postsecondary educational credit for such prior learning that leads to the
		attainment of a recognized postsecondary credential identified under section 222(d) and employment.(ii)ReportThe
		Secretary shall prepare and disseminate to the public, including through
		electronic means, reports containing the results of the studies
		conducted.(5)Multistate
		projects(A)AuthorityThe
		Secretary may, through grants or contracts, carry out multistate projects that
		require demonstrated expertise that is available at the national level to
		effectively disseminate best practices and models for implementing employment
		and training services, address the specialized employment and training needs of
		particular service populations, or address industry-wide skill shortages, to
		the extent such projects are consistent with the priorities specified in the
		plan published under paragraph (1).(B)Design of
		grantsAgreements for grants or contracts awarded under this paragraph shall be
		designed to obtain information relating to the provision of services under
		different economic conditions or to various demographic groups in order to
		provide guidance at the national and State levels about how best to administer
		specific employment and training services.(6)Limitations(A)Competitive
		awardsA grant or contract awarded for carrying out a project
		under this subsection in an amount that exceeds $100,000 shall be awarded only
		on a competitive basis, except that a noncompetitive award may be made in the
		case of a project that is funded   jointly with other public or private sector
		entities that provide a substantial portion of assistance under the grant or
		contract for the project.(B)Time
		limitsA grant or contract shall not be awarded under this
		subsection to the same organization for more than 3 consecutive years unless
		such grant or contract is competitively reevaluated within such period.(C)Peer
		review(i)In
		generalThe Secretary shall utilize a peer review process—(I)to
		review and evaluate all applications for grants in amounts that exceed $500,000
		that are submitted under this section; and(II)to
		review and designate exemplary and promising programs under this
		section.(ii)Availability
		of fundsThe Secretary is authorized to use funds provided under
		this section to carry out peer review activities under this
		subparagraph.(D)PriorityIn
		awarding grants or contracts under this subsection, priority shall be provided
		to entities with recognized expertise in the methods, techniques, and knowledge
		of workforce investment activities.  The Secretary shall establish appropriate time limits for the duration of such projects.(c)Dislocated
		worker projectsOf the amount made available pursuant to section
		232(a)(2)(A) for any program year, the Secretary shall use not more than 10
		percent of such amount to carry out demonstration and pilot projects,
		multiservice projects, and multistate projects relating to the employment and
		training needs of dislocated workers. Of the requirements of this section, such
		projects shall be subject only to the provisions relating to review and
		evaluation of applications under subsection (b)(6)(C). Such projects may
		include demonstration and pilot projects relating to promoting self-employment,
		promoting job creation, averting dislocations, assisting dislocated farmers,
		assisting dislocated fishermen, and promoting public works. Such projects shall
		be administered by the Secretary, acting through the Assistant Secretary for Employment and Training.(d)Energy
		efficiency and renewable energy worker training program(1)Grant
		program(A)In
		generalNot later than 6 months after the date of enactment of
		the Green Jobs Act of 2007, the Secretary of Labor, in consultation with the
		Secretary of Energy, shall establish an energy efficiency and renewable energy
		worker training program under which the Secretary of Labor shall carry out the
		activities described in paragraph (2) to achieve the purposes of this
		subsection.(B)EligibilityFor
		purposes of providing assistance and services under the program established
		under this subsection—(i)target
		populations of eligible individuals to be given priority for training and other
		services shall include—(I)workers impacted
		by national energy and environmental policy;(II)individuals in
		need of updated training related to the energy efficiency and renewable energy
		industries;(III)veterans, or
		past and present members of reserve components of the Armed Forces;(IV)unemployed
		individuals;(V)individuals,
		including at-risk youth, seeking employment pathways out of poverty and into
		economic self-sufficiency; and(VI)formerly
		incarcerated, adjudicated, nonviolent offenders; and(ii)energy
		efficiency and renewable energy industries eligible to participate in a program
		under this subsection include—(I)the
		energy-efficient building, construction, and retrofits industries;(II)the
		renewable electric power industry;(III)the energy
		efficient and advanced drive train vehicle industry;(IV)the
		biofuels industry;(V)the
		materials use industry;(VI)the
		energy efficiency assessment industry serving the residential, commercial, or
		industrial sectors; and(VII)manufacturers
		that produce sustainable products using environmentally sustainable processes
		and materials.(2)Activities(A)National research programUnder the program established under paragraph
		(1), the Secretary, acting through the Commissioner of the Bureau of Labor Statistics, where
		appropriate, shall collect and analyze labor market data to track workforce
		trends resulting from energy-related initiatives carried out under this
		subsection. Activities carried out under this subparagraph shall
		include—(i)tracking and
		documentation of academic and occupational competencies as well as future skill
		needs with respect to renewable energy and energy efficiency technology;(ii)tracking and
		documentation of occupational information and workforce training data with
		respect to renewable energy and energy efficiency technology;(iii)collaborating
		with State agencies, State boards, local boards, industry, organized labor,
		and community and nonprofit organizations to disseminate information on
		successful strategies for labor market services and worker training with
		respect to renewable energy and energy efficiency technology;(iv)serving as a
		clearinghouse for best practices in workforce development, job placement, and
		collaborative training partnerships;(v)encouraging the
		establishment of workforce training initiatives with respect to renewable
		energy and energy efficiency technologies;(vi)linking research
		and development in renewable energy and energy efficiency technology with the
		development of standards and curricula for current and future jobs;(vii)assessing new
		employment and work practices including career ladder and upgrade training as
		well as high performance work systems; and(viii)providing
		technical assistance and capacity building to national and State energy
		partnerships, including industry and labor representatives.(B)National energy
		training partnership grants(i)In
		generalUnder the program established under paragraph (1), the
		Secretary shall award National Energy Training Partnerships Grants on a
		competitive basis to eligible entities to enable such entities to carry out
		training that leads to economic self-sufficiency and to develop an energy
		efficiency and renewable energy industries workforce. Grants shall be awarded
		under this subparagraph so as to ensure geographic diversity with at least 2
		grants awarded to entities located in each of the Petroleum Administration for
		Defense Districts with no subdistricts, and at least 1 grant awarded to an
		entity located in each of the subdistricts of the Petroleum Administration for
		Defense District with subdistricts.(ii)EligibilityTo
		be eligible to receive a grant under clause (i), an entity shall be a nonprofit
		partnership that—(I)includes the
		equal participation of industry, including public or private employers, and
		labor organizations, including joint labor-management training programs, and
		may include State boards, local boards, community-based organizations,
		qualified service and conservation corps, educational institutions, small
		businesses, cooperatives, State and local veterans agencies, and veterans
		service organizations; and(II)demonstrates—(aa)experience in
		implementing and operating worker skills training and education
		programs;(bb)the
		ability to identify and involve in training programs carried out under this
		grant, target populations of individuals who would benefit from training and be
		actively involved in activities related to energy efficiency and renewable
		energy industries; and(cc)the
		ability to help individuals achieve economic self-sufficiency.(iii)PriorityPriority
		shall be given to partnerships which leverage additional public and private
		resources to fund training programs, including cash or in-kind matches from
		participating employers.(C)State labor
		market research, information, and labor exchange research program(i)In
		generalUnder the program established under paragraph (1), the
		Secretary shall award competitive grants to States to enable such States to
		administer labor market and labor exchange information programs that include
		the implementation of the activities described in clause (ii), in coordination
		with the one-stop delivery system.(ii)ActivitiesA
		State shall use amounts awarded under a grant under this subparagraph to
		provide funding to the State agency that administers the Wagner-Peyser Act (29
		U.S.C. 49 et seq.) and State unemployment compensation programs to carry out
		the following activities using State agency merit staff:(I)The
		identification of job openings in the renewable energy and energy efficiency
		sector.(II)The
		administration of skill and aptitude testing and assessment for workers.(III)The counseling,
		career planning, and referral of qualified job seekers to openings and training
		programs, including energy efficiency and renewable energy training
		programs.(D)State energy
		training partnership programs(i)In
		generalUnder the program established under paragraph (1), the
		Secretary shall award competitive grants to States to enable such States to
		administer renewable energy and energy efficiency workforce development
		programs that include the implementation of the activities described in clause
		(ii).(ii)PartnershipsA
		State shall use amounts awarded under a grant under this subparagraph to award
		competitive grants to eligible State Energy Sector Partnerships to enable such
		Partnerships to coordinate with existing apprenticeship and labor management
		training programs and implement training programs that lead to the economic
		self-sufficiency of trainees.(iii)EligibilityTo
		be eligible to receive a grant under this subparagraph, a State Energy Sector
		Partnership shall—(I)consist of
		nonprofit organizations that include equal participation from industry,
		including public or private nonprofit employers, and labor organizations,
		including joint labor-management training programs, and may include
		representatives from local governments, the workforce development system
		(including one-stop centers), community-based organizations, qualified service
		and conservation corps, community colleges and other institutions of higher
		education, small businesses, cooperatives, State and local veterans agencies,
		and veterans service organizations;(II)demonstrate
		experience in implementing and operating worker skills training and education
		programs; and(III)demonstrate the
		ability to identify and involve in training programs, target populations of
		workers who would benefit from training and be actively involved in activities
		related to energy efficiency and renewable energy industries.(iv)PriorityIn
		awarding grants under this subparagraph, the Secretary shall give priority to
		States that demonstrate that activities under the grant—(I)meet
		national energy policies associated with energy efficiency, renewable energy,
		and the reduction of emissions of greenhouse gases;(II)meet State
		energy policies associated with energy efficiency, renewable energy, and the
		reduction of emissions of greenhouse gases; and(III)leverage
		additional public and private resources to fund training programs, including
		cash or in-kind matches from participating employers.(v)CoordinationA
		grantee under this subparagraph shall coordinate activities carried out under
		the grant with existing other appropriate training programs, including
		apprenticeship and labor management training programs and activities (including
		such activities referenced in paragraph (3)(A)), and implement training
		programs that lead to the economic self-sufficiency of trainees.(E)Pathways out of
		poverty demonstration program(i)In
		generalUnder the program established under paragraph (1), the
		Secretary shall award competitive grants of sufficient size to eligible
		entities to enable such entities to carry out training that leads to economic
		self-sufficiency. The Secretary shall give priority to entities that serve
		individuals in families with income of less than 200 percent of the economic
		self-sufficiency standard for the local areas where the training is conducted
		that specifies, as defined by the State, or where such standard is not
		established, the income needs of families, by family size, the number and ages
		of children in the family, and sub-State geographical considerations. Grants
		shall be awarded to ensure geographic diversity.(ii)Eligible
		entitiesTo be eligible to receive a grant under this
		subparagraph, an entity shall be a partnership that—(I)includes—(aa)a State
		board or local board;(bb)community-based
		nonprofit organizations;(cc)educational
		institutions with expertise in serving low-income adults or youth;(dd)public
		or private employers from the industry sectors described in paragraph
		(1)(B)(ii);  and(ee)labor
		organizations representing workers in such industry sectors;(II)demonstrates a
		record of successful experience in implementing and operating worker skills
		training and education programs;(III)coordinates
		activities, where appropriate, with the workforce development system;
		and(IV)demonstrates the
		ability to recruit individuals for training and to support such individuals to
		successful completion in training programs carried out under this grant,
		targeting populations of workers who are or will be engaged in activities
		related to energy efficiency and renewable energy industries.(iii)PrioritiesIn
		awarding grants under this subparagraph, the Secretary shall give priority to
		applicants that—(I)target programs
		to benefit low-income workers, unemployed youth and adults, school dropouts, or
		other underserved sectors of the workforce within areas of high poverty;(II)ensure that
		supportive services are integrated with education and training, and delivered
		by organizations with direct access to and experience with targeted
		populations;(III)leverage
		additional public and private resources to fund training programs, including
		cash or in-kind matches from participating employers;(IV)involve
		employers and labor organizations in the determination of relevant skills and
		competencies and ensure that the certificates or credentials that result from
		the training are recognized postsecondary credentials identified under section 222(d);(V)deliver courses
		at alternative times (such as evening and weekend programs) and locations most
		convenient and accessible to participants and link adult remedial education
		with occupational skills training; and(VI)demonstrate
		substantial experience in administering Federal, State, local, municipal,
		foundation, or private entity grants.(iv)Data
		collectionA grantee under this subparagraph shall collect and
		report the following information with respect to the program carried out under
		the grant:(I)The
		number of participants.(II)The
		demographic characteristics of participants, including race, gender, age,
		parenting status, participation in other Federal programs, education and
		literacy level at entry, and other characteristics that are significant
		barriers to employment (such as being an English language learner or having a
		criminal record, addiction or mental health problem requiring treatment, or
		intellectual disability).(III)The services
		received by participants, including training, education, and supportive
		services.(IV)The
		amount of program spending per participant.(V)Program
		completion rates.(VI)Factors
		determined as significantly interfering with program participation or
		completion.(VII)The rate of job
		placement and the rate of employment retention after 1 year.(VIII)The average
		wage at placement, including any benefits, and the rate of average wage
		increase after 1 year.(IX)Any
		post-employment supportive services provided.(v)AssistanceThe Secretary shall
		assist grantees in the collection of data under clause (iv) by making
		available, where practicable, low-cost means of tracking the labor market
		outcomes of participants, and by providing standardized reporting forms, where
		appropriate.(3)Activities(A)In
		generalActivities to be carried out under a program authorized
		by subparagraph (B), (D), or (E) of paragraph (2) shall be coordinated with
		existing systems or providers, as appropriate. Such activities may
		include—(i)occupational
		skills training, including curriculum development, on-the-job training, and
		classroom training;(ii)safety
		and health training;(iii)the
		provision of—(I)adult education
		and literary activities, English as a second language instruction, or job
		readiness training; or(II)training leading
		to the attainment of the recognized equivalent of a secondary school
		diploma;(iv)individual
		referral and tuition assistance for a community college training program, or
		any training program leading to an industry-recognized certificate identified under section 222(d);(v)internship
		programs in fields related to energy efficiency and renewable energy;(vi)customized
		training in conjunction with an existing apprenticeship program or
		labor-management partnership;(vii)incumbent
		worker and career ladder training and skill upgrading and retraining;(viii)the
		implementation of transitional jobs strategies; and(ix)the
		provision of supportive services.(B)Outreach
		activitiesIn addition to the activities authorized under
		subparagraph (A), activities authorized for programs under subparagraph (E) of
		paragraph (2) may include the provision of outreach, recruitment, career
		guidance, and career planning services.(4)Worker
		protections and nondiscrimination requirements(A)Application of
		wiaThe provisions of sections 281 and 288 shall apply to all
		programs carried out with assistance under this subsection.(B)Consultation
		with labor organizationsIf a labor organization represents a
		substantial number of workers who are engaged in similar work or training in an
		area that is the same as the area that is proposed to be funded under this
		subsection, the labor organization shall be provided an opportunity to be
		consulted and to submit comments in regard to such a proposal.(5)Performance
		accountability measures(A)In
		generalThe Secretary shall negotiate and reach agreement with
		each eligible entity that receives a  grant or assistance under this subsection
		on performance accountability measures that will be used to evaluate the
		performance of the eligible entity in carrying out the activities described in
		paragraph (2). Such performance accountability measures shall consist of
		indicators of performance (including the primary indicators of performance
		described in section 131(b)(2)(A)), and an adjusted level of performance
		described in subparagraph (B) for each indicator of performance.(B)Adjusted levels of
		performanceThe Secretary shall negotiate and reach agreement
		with the eligible entity regarding the adjusted levels of performance expected to be
		achieved by the eligible entity on the indicators of performance.(6)Report(A)Status
		reportNot later than 18 months after the date of enactment of
		the Green Jobs Act of 2007, the Secretary shall transmit a report to the
		Committee on Education and the Workforce and the Committee on Energy and
		Commerce of the House of Representatives, and the Committee on Energy and
		Natural Resources and the Committee on Health, Education, Labor, and Pensions
		of the Senate, on the training program established under this subsection. The
		report shall include a description of the entities receiving funding and the
		activities carried out by such entities.(B)EvaluationNot
		later than 3 years after the date of enactment of such Act, the Secretary shall
		transmit to the Committee on Education and the Workforce and the Committee on
		Energy and Commerce of the House of Representatives, and the Committee on
		Energy and Natural Resources and the Committee on Health, Education, Labor, and
		Pensions of the Senate, an assessment of such program and an evaluation of the
		activities carried out by entities receiving funding from such program.(7)DefinitionAs
		used in this subsection, the term renewable energy has the meaning
		given such term in section 203(b)(2) of the Energy Policy Act of 2005 (42
		U.S.C. 15852(b)(2)).(8)Authorization
		of appropriationsThere is authorized to be appropriated to carry
		out this subsection, $125,000,000 for each fiscal year, of which—(A)not to exceed 20
		percent of the amount appropriated for each such fiscal year shall be made
		available for, and shall be equally divided between, the national labor market
		research program under paragraph (2)(A) and State labor market information and labor exchange research under paragraph (2)(C), and not more
		than 2 percent of such amount shall be for the evaluation and report required
		under paragraph (6);(B)20 percent shall
		be dedicated to Pathways Out of Poverty Demonstration Programs under paragraph
		(2)(E); and(C)the remainder
		shall be divided equally between National Energy Training Partnership  Grants
		under paragraph (2)(B) and State energy training partnership grants under
		paragraph (2)(D).(e)Integrated
		workforce training programs for adults who are english language
		learners(1)DefinitionsIn
		this subsection:(A)Integrated
		workforce trainingThe term integrated workforce
		training means training that integrates occupational skills training
		with English language acquisition.(B)SecretaryThe
		term Secretary means the Secretary of Labor, in consultation with
		the Secretary of Education.(2)Demonstration
		projectFrom funds appropriated pursuant to paragraph (11), the
		Secretary shall establish and implement a national demonstration project that
		is designed to both analyze and provide data on workforce training programs
		that integrate English language acquisition and occupational or skills training.(3)Grants(A)In
		generalIn carrying out the demonstration project under this
		subsection, the Secretary shall make not less than 10 grants, on a competitive
		basis, to eligible entities to provide the integrated workforce training
		programs. In awarding grants under this subsection, the Secretary shall take
		into consideration awarding grants to eligible entities from diverse geographic
		areas, including rural areas.(B)PeriodsThe
		Secretary shall award a grant under this subsection for a period of not less
		than 24 months and not more than 48 months.(4)Eligible
		entities(A)In
		generalTo be eligible to receive a grant under this subsection,
		an eligible entity shall work in partnership with a local board and shall
		include as a principal participant 1 or more of the following:(i)An
		employer or employer association.(ii)A
		nonprofit provider of English language instruction.(iii)A
		provider of occupational or skills training.(iv)A
		community-based organization.(v)An
		institution of higher education, including a 2-year or 4-year degree-granting
		institution of higher education, or a postsecondary vocational institution, as
		defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C.
		1002(c)).(vi)A
		labor organization.(B)ExpertiseTo
		be eligible to receive a grant under this subsection, an eligible entity shall
		have proven expertise in—(i)serving
		individuals who are English language learners, including individuals with lower
		levels of oral and written English; and(ii)providing
		workforce programs with training and English language instruction.(5)Applications(A)In
		generalTo be eligible to receive a grant under this subsection,
		an eligible entity shall submit an application to the Secretary at such time,
		in such manner, and containing such information as the Secretary may
		require.(B)ContentsEach
		application submitted under subparagraph (A) shall—(i)contain
		information, including capability statements, that demonstrate that the
		eligible entity has the expertise described in paragraph (4)(B); and(ii)include an
		assurance that the program to be assisted will—(I)establish a
		generalized adult bilingual workforce training and education model that
		integrates English language acquisition and occupational or skills training, and
		incorporates the unique linguistic and cultural factors of the
		participants;(II)establish a
		framework by which the employer, employee, and relevant members of the eligible
		entity can create a career development and training plan that assists both the
		employer and the employee to meet their long-term needs;(III)ensure that the
		framework established under subclause (II) takes into consideration the
		knowledge, skills, and abilities of the employee with respect to both the
		current economic conditions of the employer and the future labor market
		conditions relevant to the local area; and(IV)establish
		identifiable performance accountability measures that include the primary
		indicators of performance described in section 131(b)(2)(A)(i), so that the
		progress of the employee and employer and the relative efficacy of the program
		can be evaluated and best practices identified.(6)CriteriaThe
		Secretary shall establish criteria for awarding grants under this
		subsection.(7)Integrated
		workforce training programs(A)Program
		components(i)Required
		componentsEach entity that receives funding under this
		subsection shall—(I)test
		an individual’s English language proficiency levels to assess oral and literacy
		gains from entry into the program and throughout program enrollment;(II)combine training
		specific to a particular occupation or occupational cluster with—(aa)English
		language instruction, such as instruction through an English as a Second
		Language program or an English for Speakers of Other Languages program;(bb)basic
		skills instruction; and(cc)supportive
		services;(III)effectively
		integrate public and private sector entities, including the local workforce
		development system and its functions, to achieve the goals of the program;
		and(IV)provide from
		private or nonprofit sources a matching amount, in cash or in-kind, to carry
		out the activities supported by the grant.(ii)Permissible
		componentsThe program may offer other services as necessary to
		promote successful participation in and completion of the program, including
		work-based learning, substance abuse treatment, and mental health
		services.(B)GoalEach
		program that receives funding under this subsection shall be designed to
		prepare adults who are English language learners for, and place such adults in,
		employment in growing industries with identifiable career pathways that lead to
		economic self-sufficiency.(C)Program
		typesIn selecting programs to receive funding under this
		subsection, the Secretary shall select programs that meet the requirements of 1
		or more of the following clauses:(i)A
		program—(I)that
		serves unemployed English language learners with significant work experience or
		substantial education whose previous employment provided persistently low
		wages; and(II)that aims to
		prepare such individuals for, and place such individuals in, higher-paying
		employment defined for purposes of this subparagraph as employment that
		provides at least 75 percent of the median wage in the local area.(ii)A
		program—(I)that
		serves English language learners with lower levels of oral and written fluency,
		who are working at persistently low wages; and(II)that aims to
		prepare such individuals for, and place such individuals in, higher paying
		employment through services provided at the worksite, or at a location central
		to several worksites, during work hours.(iii)A
		program—(I)that
		serves unemployed English language learners with lower levels of oral and
		written fluency, who have little or no work experience; and(II)that aims to
		prepare such individuals for, and place such individuals in, employment through
		services that include subsidized employment, in addition to the components
		required under subparagraph (A)(i).(D)Program
		approaches(i)In
		generalIn selecting programs to receive funding under this
		subsection, the Secretary shall select programs with different approaches to
		integrated workforce training and that are provided in different contexts, in
		order to—(I)obtain
		comparative data on multiple approaches to integrated workforce training and English language instruction;(II)ensure programs
		are tailored to characteristics of individuals with varying skill levels;
		and(III)assess how
		different curricula work for English language learner populations.(ii)Types of
		approachesThe different types of approaches described in clause
		(i) may include—(I)bilingual
		programs in which the workplace language component and the training are
		conducted in a combination of an individual’s native language and
		English;(II)integrated
		workforce training programs that combine basic skills instruction, English language instruction,
		and job specific skills training; or(III)sequential
		programs that provide a progression of skills, language, and training to ensure
		success upon an individual’s completion of the program.(8)Evaluation by
		eligible entityEach eligible entity that receives a grant under
		this subsection shall carry out  a continuous evaluation of the program funded
		under the grant and an evaluation specific to the last phase of the program
		operations, and shall submit the evaluations to the Secretary as required.(9)Evaluation by
		secretary(A)In
		generalThe Secretary shall conduct an evaluation of program
		impacts of the programs funded under the demonstration project, using an impact
		study with a random assignment experimental design at each worksite at which
		such a program is carried out.(B)Data collection
		and analysisThe Secretary shall collect and analyze the data
		from the demonstration project under this subsection to determine the
		effectiveness of the project, including project participants’ gains in English language
		proficiency, acquisition of skills, and job advancement.(C)ReportThe
		Secretary shall prepare and submit to the Committee on Education and the
		Workforce of the House of Representatives, and the Committee on Health,
		Education, Labor, and Pensions of the Senate and make available to the public,
		a report on the demonstration projects supported under this subsection,
		including the results of the evaluation.(10)Technical
		assistanceThe Secretary shall provide technical assistance to
		recipients of grants under this subsection throughout the grant period.(f)Community-based
		job training(1)DefinitionsIn
		this subsection:(A)Community
		collegeThe term community college means—(i)an
		institution of higher education, as defined in section 101 of the Higher
		Education Act of 1965 (20 U.S.C. 1001), that provides a 2-year degree that is
		acceptable for full credit toward a baccalaureate degree; or(ii)a
		tribally controlled college or university, as defined in section 2 of the
		Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C.
		1801).(B)Eligible
		entityThe term eligible entity means a partnership
		between a local board and a community college, a consortium of community
		colleges, or a consortium composed of a community college and 1 or more
		institutions of higher education, that is working with—(i)a
		business or consortium of businesses in the in-demand industry sector, as
		identified in the application of the entity, or an industry association in the
		in-demand industry sector; and(ii)an
		economic development entity with expertise relevant to the qualified industry.(C)Institution of
		higher educationExcept as otherwise provided in subparagraph
		(A)(i), the term institution of higher education has the meaning
		given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
		1001) and the meaning given the term postsecondary vocational
		institution in section 102(c) of such Act (20 U.S.C. 1002(c)).(2)Demonstration
		projectIn addition to the demonstration projects authorized
		under subsection (c), the Secretary, in collaboration with the Secretary of
		Education, may establish and implement a national demonstration project
		designed—(A)to develop local
		innovative solutions to the workforce challenges facing in-demand industry
		sectors with labor shortages; and(B)to increase
		employment opportunities for workers by establishing partnerships among
		education entities, State workforce development systems, and businesses in
		in-demand industry sectors.(3)Grants(A)Grants
		authorizedIn carrying out the national demonstration project
		authorized under this subsection, the Secretary shall award grants, on a
		competitive basis, to eligible entities to enable the eligible entities to
		carry out activities described in paragraph (6).(B)RequirementsGrants
		awarded under this subsection shall be for a period of 2, 3, or 4 years and
		shall be awarded in accordance with generally applicable Federal
		requirements.(4)ApplicationsTo
		be eligible to receive a grant under this subsection, an eligible entity shall
		submit an application to the Secretary at such time, in such manner, and
		containing such information as the Secretary may require, including—(A)a
		description of the entity that will offer training under the grant;(B)a
		justification of the need for funding under the grant to create a program to
		carry out the activities described in paragraph (6);(C)an economic
		analysis of the local labor market to identify—(i)in-demand
		industry sectors and occupations;(ii)the
		workforce issues faced by such industries; and(iii)potential
		participants in programs funded under this subsection;(D)a
		description of the in-demand industry sector for which the training will occur,
		the availability of competencies on which the training will be based, and how
		the grant will help workers acquire the competencies and skills necessary for
		employment in the industry;(E)a
		description of the involvement of the local board and businesses (including
		small businesses) in the geographic area where the proposed activities under
		the grant will be implemented;(F)a description of performance
		accountability measures for the activities funded under the grant that include
		the primary indicators of performance described in section 131(b)(2)(A)(i), and
		other appropriate indicators, including indicators relating to the impact of
		business partners;(G)a
		description of how the activities funded by the grant will be coordinated with
		activities provided through the one-stop center in the local area; and(H)a
		description of the local or private resources that will—(i)support
		the activities carried out under this subsection; and(ii)enable
		the entity to carry out and expand such activities after the end of the
		grant period.(5)Factors for
		award of grant(A)In
		generalIn awarding grants under this subsection, the Secretary
		shall consider—(i)the
		extent to which the activities to be carried out under the grant and the grant
		application align with the local plan for the area to be served;(ii)the
		extent of public and private collaboration evidenced in the application,
		including existing partnerships as of the time of the application among the
		in-demand industry sector, the eligible entity, and the workforce
		development system;(iii)the
		extent to which the grant will provide job seekers with high-quality training
		for employment in in-demand occupations;(iv)the
		extent to which the grant will expand the capacity of the eligible entity and 
		the local one-stop center established under section 221(e) to be demand-driven
		and responsive to local economic needs;(v)the
		extent to which local businesses commit to hire, retain, or advance individuals
		who receive training through the grant; and(vi)the
		extent to which the eligible entity commits to make any newly developed
		products, such as skill standards, assessments, or industry-recognized training
		curricula, available for dissemination nationally.(B)Leveraging of
		resourcesIn awarding grants under this subsection, the Secretary
		shall also consider—(i)the
		extent to which local or private resources will be made available to support
		the activities carried out under this subsection, taking into account the
		resources of the eligible entity and the entity’s partners; and(ii)the
		ability of an eligible entity to continue to carry out and expand such
		activities after the end of the grant.(C)Distribution of
		grantsIn awarding grants under this subsection, the Secretary
		shall ensure an equitable distribution of such grants across diverse industries
		and geographic areas.(6)Use of
		funds(A)Mandatory uses
		of fundsAn eligible entity that receives a grant under this
		subsection shall use the grant funds for all of the following:(i)The
		development of rigorous training and education programs leading to a recognized
		postsecondary credential identified under section 222(d) and employment in the in-demand industry sector,
		including programs that are work-based and incorporate other earn-and-learn
		strategies. The community college that is a part of the eligible entity shall
		develop such programs, in collaboration with other partners identified in the
		application, and if applicable, other representatives of qualified
		industries.(ii)Training adults,
		incumbent workers, dislocated workers, or out-of-school youth in the skills and
		competencies needed to obtain or upgrade employment in an in-demand industry
		sector identified in the eligible entity’s application.(B)Optional uses
		of fundsAn eligible entity that receives a grant under this
		subsection may use the grant funds for—(i)disseminating
		information on training available for in-demand occupations in in-demand
		industry sectors, including training available through the grant through the
		one-stop delivery system to prospective participants, businesses, business
		intermediaries, and community-based organizations in the region;(ii)referring
		individuals trained under the grant for employment in in-demand industry
		sectors;(iii)enhancing the
		integration of community colleges, training and education with businesses, and
		the one-stop delivery system in the local area to meet the training needs of
		in-demand industry sectors for new and incumbent workers;(iv)providing
		training and relevant job skills to small business owners or operators to
		facilitate small business development in in-demand industry sectors; or(v)expanding or
		creating programs for distance, evening, weekend, modular, or compressed
		learning opportunities that provide training and relevant job skills for
		high-growth, in-demand occupations.(7)Authority to
		require non-federal shareThe Secretary may require that
		recipients of grants under this subsection provide a non-Federal share, from
		either cash or in-kind resources (fairly evaluated), of the costs of activities
		carried out under the grant.(8)Performance
		accountability and evaluation(A)Performance
		accountabilityThe Secretary shall require an eligible entity
		that receives a grant under this subsection to submit interim and final reports
		to the Secretary on the performance outcomes for the program carried out under the grant, using the
		performance accountability measures identified in the eligible entity’s grant
		application.(B)EvaluationThe
		Secretary shall require that an eligible entity that receives a grant under
		this subsection participate in an evaluation of activities carried out under
		this subsection, including an evaluation using the techniques described in
		subsection (a)(3).(g)Career pathways
		for nursing care providers and providers of early education and child
		careThe Secretary of Labor, in coordination with the Secretary
		of Education and the Secretary of Health and Human Services, may conduct
		projects that focus on career advancement for nursing care providers or
		providers of early education and child care, including faculty education and
		distance education programs. The Secretary shall prepare and disseminate to the
		public, including through electronic means, reports containing the results of
		the projects conducted, and recommendations on how to replicate effective
		practices.271.National
		dislocated worker grants(a)DefinitionsIn
		this section:(1)Emergency or
		disasterThe term emergency or disaster
		means—(A)an emergency or a
		major disaster, as defined in paragraphs (1) and (2), respectively, of section
		102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
		U.S.C. 5122 (1) and (2)); or(B)an emergency or
		disaster situation of national significance that could result in a potentially
		large loss of employment, as declared or otherwise recognized by the chief
		official of a Federal agency with authority for or jurisdiction over the
		Federal response to the emergency or disaster situation.(2)Disaster
		areaIn this subsection, the term disaster area
		means an area that has suffered or in which has occurred an emergency or
		disaster.(b)In
		general(1)GrantsThe
		Secretary is authorized to award national dislocated worker grants—(A)to an entity
		described in subsection (c)(1)(B) to provide employment and training assistance
		to workers affected by major economic dislocations, such as plant closures,
		mass layoffs, or closures and realignments of military installations;(B)to provide
		assistance to—(i)the
		Governor of any State within the boundaries of which is a disaster area, to
		provide disaster relief employment in the disaster area; or(ii)the
		Governor of any State to which a substantial number of workers from an area in
		which an emergency or disaster has been declared or otherwise recognized have
		relocated;(C)to provide
		additional assistance to a State board or local board for eligible dislocated
		workers in a case in which the State board or local board has expended the
		funds provided under this section to carry out activities described in
		subparagraphs (A) and (B) and can demonstrate the need for additional funds to
		provide appropriate services for such workers, in accordance with requirements
		prescribed by the Secretary; and(D)to provide
		additional assistance to a State board or local board serving an area
		where—(i)a
		higher-than-average demand for employment and training activities for
		dislocated members of the Armed Forces, spouses described in section
		101(14)(E), or members of the Armed Forces described in subsection
		(c)(2)(A)(iv), exceeds State and local resources for providing such activities;
		and(ii)such
		activities are to be carried out in partnership with the Department of Defense
		and Department of Veterans Affairs transition assistance programs.(2)Decisions and
		obligationsThe Secretary shall issue a final decision on an
		application for a national dislocated worker grant under this subsection not
		later than 45 calendar days after receipt of the application. The Secretary
		shall issue a notice of obligation for such grant not later than 10 days after
		the award of such grant.(c)Employment and
		training assistance requirements(1)Grant recipient
		eligibility(A)ApplicationTo
		be eligible to receive a grant under subsection (b)(1)(A), an entity shall
		submit an application to the Secretary at such time, in such manner, and
		containing such information as the Secretary may require.(B)Eligible
		entityIn this paragraph, the term entity means a
		State, a local board, an entity described in section 266(c), an entity
		determined to be eligible by the Governor of the State involved, and any other
		entity that demonstrates to the Secretary the capability to effectively respond
		to the circumstances relating to particular dislocations.(2)Participant
		eligibility(A)In
		generalIn order to be eligible to receive employment and
		training assistance under a national dislocated worker grant awarded pursuant
		to subsection (b)(1)(A), an individual shall be—(i)a
		dislocated worker;(ii)a
		civilian employee of the Department of Defense or the Department of Energy
		employed at a military installation that is being closed, or that will undergo
		realignment, within the next 24 months after the date of the determination of
		eligibility;(iii)an
		individual who is employed in a nonmanagerial position with a Department of
		Defense contractor, who is determined by the Secretary of Defense to be at risk
		of termination from employment as a result of reductions in defense
		expenditures, and whose employer is converting operations from defense to
		nondefense applications in order to prevent worker layoffs; or(iv)a
		member of the Armed Forces who—(I)was
		on active duty or full-time National Guard duty;(II)(aa)is involuntarily
		separated (as defined in section 1141 of title 10, United States Code) from
		active duty or full-time National Guard duty; or(bb)is separated from active duty or
		full-time National Guard duty pursuant to a special separation benefits program
		under section 1174a of title 10, United States Code, or the voluntary
		separation incentive program under section 1175 of that title;(III)is
		not entitled to retired or retained pay incident to the separation described in
		subclause (II); and(IV)applies for such
		employment and training assistance before the end of the 180-day period
		beginning on the date of that separation.(B)Retraining
		assistanceThe individuals described in subparagraph (A)(iii)
		shall be eligible for retraining assistance to upgrade skills by obtaining
		marketable skills needed to support the conversion described in subparagraph
		(A)(iii).(C)Additional
		requirementsThe Secretary shall establish and publish additional
		requirements related to eligibility for employment and training assistance
		under the national dislocated worker grants to ensure effective use of the
		funds available for this purpose.(D)DefinitionsIn
		this paragraph, the terms military installation and
		realignment have the meanings given the terms in section 2910 of
		the Defense Base Closure and Realignment Act of 1990 (Public Law 101–510; 10
		U.S.C. 2687 note).(d)Disaster relief
		employment assistance requirements(1)In
		generalFunds made available under subsection (b)(1)(B)—(A)shall be used, in
		coordination with the Administrator of the Federal Emergency Management Agency,
		as applicable, to provide disaster relief employment on projects that provide
		food, clothing, shelter, and other humanitarian assistance for emergency and disaster
		victims, and projects regarding demolition, cleaning, repair, renovation, and
		reconstruction of damaged and destroyed structures, facilities, and lands
		located within the disaster area and in offshore areas related to the emergency
		or disaster;(B)may be expended
		through public and private agencies and organizations engaged in such projects;
		and(C)may be expended
		to provide employment and training activities.(2)EligibilityAn
		individual shall be eligible to be offered disaster relief employment under
		subsection (b)(1)(B) if such individual—(A)is a dislocated
		worker;(B)is a long-term
		unemployed individual;(C)is temporarily or
		permanently laid off as a consequence of the emergency or disaster; or(D)in the case of an
		individual who is self-employed, becomes unemployed or significantly
		underemployed as a result of the emergency or disaster.(3)Limitations on
		disaster relief employment(A)In
		generalExcept as provided in subparagraph (B), no individual
		shall be employed under subsection (b)(1)(B) for more than 12 months for work
		related to recovery from a single emergency or disaster.(B)ExtensionAt
		the request of a State, the Secretary may extend such employment, related to
		recovery from a single emergency or disaster involving the State, for not more
		than an additional 12 months.(4)Use of available fundsFunds made available under subsection
		(b)(1)(B) shall be available to assist workers described in paragraph (2) who
		are affected by an emergency or disaster, including workers who have relocated
		from an area in which an emergency or disaster has been declared or otherwise
		recognized, as appropriate. Under conditions determined by the Secretary and
		following notification to the Secretary, a State may use such funds, that are
		appropriated for any fiscal year and available for expenditure under any grant
		awarded to the State under this section, to provide any assistance authorized
		under this subsection. Funds used pursuant to the authority provided under this
		paragraph shall be subject to the liability and reimbursement requirements
		described in paragraph (5).(5)Liability and
		reimbursementNothing in this Act shall be construed to relieve
		liability, by a responsible party that is liable under Federal law, for any
		costs incurred by the United States under subsection (b)(1)(B) or this
		subsection, including the responsibility to provide reimbursement for such
		costs to the United States.272.YouthBuild
		program(a)Statement of
		purposeThe purposes of this section are—(1)to
		enable disadvantaged youth to obtain the education and employment skills
		necessary to achieve economic self-sufficiency in occupations in demand and
		postsecondary education and training opportunities;(2)to
		provide disadvantaged youth with opportunities for meaningful work and service
		to their communities;(3)to
		foster the development of employment and leadership skills and commitment to
		community development among youth in low-income communities;(4)to
		expand the supply of permanent affordable housing for homeless individuals and
		low-income families by utilizing the energies and talents of disadvantaged
		youth; and(5)to
		improve the quality and energy efficiency of community and other nonprofit and
		public facilities, including those facilities that are used to serve homeless
		and low-income families.(b)DefinitionsIn
		this section:(1)Adjusted
		incomeThe term adjusted income has the meaning
		given the term in section 3(b) of the United States Housing Act of 1937 (42
		U.S.C. 1437a(b)).(2)ApplicantThe
		term applicant means an eligible entity that has submitted an
		application under subsection (c).(3)Eligible
		entityThe term eligible entity means a public or
		private nonprofit agency or organization (including a consortium of such
		agencies or organizations), including—(A)a
		community-based organization;(B)a
		faith-based organization;(C)an entity
		carrying out activities under this title, such as a local board;(D)a
		community action agency;(E)a
		State or local housing development agency;(F)an Indian tribe
		or other agency primarily serving Indians;(G)a
		community development corporation;(H)a
		State or local youth service or conservation corps; and(I)any other entity
		eligible to provide education or employment training under a Federal program
		(other than the program carried out under this section).(4)Homeless
		individualThe term homeless individual means a
		homeless individual (as defined in section 41403(6) of the Violence Against
		Women Act of 1994 (42 U.S.C. 14043e–2(6)), except that clauses (i)(IV) and
		(iii) of subparagraph (B) of such section shall not apply) or a homeless child
		or youth (as defined in section 725(2) of the McKinney-Vento Homeless
		Assistance Act (42 U.S.C. 11434a(2)), except that subparagraph (B)(iv) of such
		section shall not apply).(5)Housing
		development agencyThe term housing development
		agency means any agency of a State or local government, or any private
		nonprofit organization, that is engaged in providing housing for homeless
		individuals or low-income families.(6)IncomeThe
		term income has the meaning given the term in section 3(b) of the
		United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(7)Indian; indian
		tribeThe terms Indian and Indian tribe
		have the meanings given such terms in section 4 of the Indian
		Self-Determination and Education Assistance Act (25 U.S.C. 450b).(8)Low-income
		familyThe term low-income family means a family
		described in section 3(b)(2) of the United States Housing Act of 1937 (42
		U.S.C. 1437a(b)(2)).(9)Qualified
		national nonprofit agencyThe term qualified national
		nonprofit agency means a nonprofit agency that—(A)has significant
		national experience providing services consisting of training, information,
		technical assistance, and data management to YouthBuild programs or similar
		projects; and(B)has the capacity
		to provide those services.(10)Registered
		apprenticeship programThe term registered apprenticeship
		program means an apprenticeship program—(A)registered under
		the Act of August 16, 1937 (commonly known as the National
		Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.);
		and(B)that meets such
		other criteria as may be established by the Secretary under this
		section.(11)Transitional
		housingThe term transitional housing has the
		meaning given the term in section 401(29) of the McKinney-Vento Homeless
		Assistance Act (42 U.S.C. 11360(29)).(12)YouthBuild
		programThe term YouthBuild program means any
		program that receives assistance under this section and provides disadvantaged
		youth with opportunities for employment, education, leadership development, and
		training through the rehabilitation, construction, or energy efficiency
		enhancement of housing for homeless individuals and low-income families, and of
		public facilities.(c)YouthBuild
		grants(1)Amounts of
		grantsThe Secretary is authorized to make grants to applicants
		for the purpose of carrying out YouthBuild programs approved under this
		section.(2)Eligible
		activitiesAn entity that receives a grant under this subsection
		shall use the funds made available through the grant to carry out a YouthBuild
		program, which may include the following activities:(A)Education and
		workforce investment activities including—(i)work
		experience and skills training (coordinated, to the maximum extent feasible,
		with preapprenticeship and registered apprenticeship programs) in the
		rehabilitation, construction, or energy efficiency enhancement activities
		described in subparagraphs (B) and (C);(ii)occupational
		skills training;(iii)other
		paid and unpaid work experiences, including internships and job
		shadowing;(iv)services and
		activities designed to meet the educational needs of participants,
		including—(I)basic skills
		instruction and remedial education;(II)language
		instruction educational programs for participants who are English language
		learners;(III)secondary
		education services and activities, including tutoring, study skills training,
		and dropout prevention activities, designed to lead to the attainment of a
		secondary school diploma or its recognized equivalent (including recognized
		certificates of attendance or similar documents for individuals with
		disabilities);(IV)counseling and
		assistance in obtaining postsecondary education and required financial aid;
		and(V)alternative
		secondary school services;(v)counseling
		services and related activities, such as comprehensive guidance and counseling
		on drug and alcohol abuse and referral;(vi)activities
		designed to develop employment and leadership skills, which may include
		community service and peer-centered activities encouraging responsibility and
		other positive social behaviors, and activities related to youth policy
		committees that participate in decision-making related to the program;(vii)supportive
		services and provision of need-based stipends necessary to enable individuals
		to participate in the program and to assist individuals, for a period not to
		exceed 12 months after the completion of training, in obtaining or retaining
		employment, or applying for and transitioning to postsecondary education or
		training; and(viii)job
		search and assistance.(B)Supervision and
		training for participants in the rehabilitation, construction, or energy
		efficiency enhancement of housing, including residential housing for homeless
		individuals or low-income families, or transitional housing for homeless
		individuals.(C)Supervision and
		training for participants in the rehabilitation, construction, or energy
		efficiency enhancement of community and other public facilities, except that
		not more than 15 percent of funds appropriated to carry out this section may be
		used for such supervision and training.(D)Payment of
		administrative costs of the applicant, including recruitment and selection of
		participants, except that not more than 15 percent of the amount of assistance
		provided under this subsection to the grant recipient may be used for such
		costs.(E)Adult
		mentoring.(F)Provision of
		wages, stipends, or benefits to participants in the program.(G)Ongoing training
		and technical assistance that are related to developing and carrying out the
		program.(H)Follow-up
		services.(3)Application(A)Form and
		procedureTo be qualified to receive a grant under this
		subsection, an eligible entity shall submit an application at such time, in
		such manner, and containing such information as the Secretary may
		require.(B)Minimum
		requirementsThe Secretary shall require that the application
		contain, at a minimum—(i)labor
		market information for the labor market area where the proposed program will be
		implemented, including both current data (as of the date of submission of the
		application) and projections on career opportunities in construction and
		growing industries;(ii)a
		request for the grant, specifying the amount of the grant requested and its
		proposed uses;(iii)a
		description of the applicant and a statement of its qualifications, including a
		description of the applicant’s relationship with local boards, one-stop
		operators, local unions, entities carrying out registered apprenticeship
		programs, other community groups, and employers, and the applicant’s past
		experience, if any, with rehabilitation, construction, or energy efficiency
		enhancement of housing or public facilities, and with youth education and
		employment training programs;(iv)a
		description of the proposed site for the proposed program;(v)a
		description of the educational and job training activities, work opportunities,
		postsecondary education and training opportunities, and other services that
		will be provided to participants, and how those activities, opportunities, and
		services will prepare youth for employment in occupations in demand in the
		labor market area described in clause (i);(vi)a
		description of the proposed rehabilitation, construction, or energy efficiency
		enhancement activities to be undertaken under the grant and the anticipated
		schedule for carrying out such activities;(vii)a
		description of the manner in which eligible youth will be recruited and
		selected as participants, including a description of arrangements that will be
		made with local boards, one-stop operators, faith- and community-based
		organizations, State educational agencies or local educational agencies
		(including agencies of Indian tribes), public assistance agencies, the courts
		of jurisdiction, agencies operating shelters for homeless individuals and other
		agencies that serve youth who are homeless individuals, foster care agencies,
		and other appropriate public and private agencies;(viii)a
		description of the special outreach efforts that will be undertaken to recruit
		eligible young women (including young women with dependent children) as
		participants;(ix)a
		description of the specific role of employers in the proposed program, such as
		their role in developing the proposed program and assisting in service
		provision and in placement activities;(x)a
		description of how the proposed program will be coordinated with other Federal,
		State, and local activities and activities conducted by Indian tribes, such as
		local workforce investment activities, career and technical education and
		training programs, adult and language instruction educational programs,
		activities conducted by public schools, activities conducted by community
		colleges, national service programs, and other job training provided with funds
		available under this title;(xi)assurances that
		there will be a sufficient number of adequately trained supervisory personnel
		in the proposed program;(xii)a
		description of the levels  of performance to be achieved with respect to the primary indicators of
		performance for eligible youth described in section 131(b)(2)(A)(ii);(xiii)a
		description of the applicant’s relationship with local building trade unions
		regarding their involvement in training to be provided through the proposed
		program, the relationship of the proposed program to established registered
		apprenticeship programs and employers, the ability of the applicant to grant an industry-recognized certificate or certification through the program, and the
		quality of the program leading to the certificate or certification;(xiv)a
		description of activities that will be undertaken to develop the leadership
		skills of participants;(xv)a
		detailed budget and a description of the system of fiscal controls, and
		auditing and accountability procedures, that will be used to ensure fiscal
		soundness for the proposed program;(xvi)a
		description of the commitments for any additional resources (in addition to the
		funds made available through the grant) to be made available to the proposed
		program from—(I)the
		applicant;(II)recipients of
		other Federal, State, or local housing and community development assistance that
		will sponsor any part of the rehabilitation, construction, energy efficiency
		enhancement, operation and maintenance, or other housing and community
		development activities undertaken as part of the proposed program; or(III)entities
		carrying out other Federal, State, or local activities or activities conducted
		by Indian tribes, including career and technical education and training
		programs, adult and language instruction educational programs, and job training
		provided with funds available under this title;(xvii)information
		identifying, and a description of, the financing proposed for any—(I)rehabilitation or
		energy efficient enhancement of the property involved;(II)acquisition of
		the property; or(III)construction of
		the property;(xviii)information
		identifying, and a description of, the entity that will operate and manage the
		property;(xix)information
		identifying, and a description of, the data collection systems to be
		used;(xx)a
		certification, by a public official responsible for the housing strategy for
		the State or unit of general local government within which the proposed program
		is located, that the proposed program is consistent with the housing strategy;
		and(xxi)a
		certification that the applicant will comply with the requirements of the Fair
		Housing Act (42 U.S.C. 3601 et seq.) and will affirmatively further fair
		housing.(4)Selection
		criteriaFor an applicant to be eligible to receive a grant under
		this subsection, the applicant and the applicant’s proposed program shall meet
		such selection criteria as the Secretary shall establish under this section,
		which shall include criteria relating to—(A)the
		qualifications or potential capabilities of an applicant;(B)an applicant’s
		potential for developing a successful YouthBuild program;(C)the need for an
		applicant’s proposed program, as determined by the degree of economic distress
		of the community from which participants would be recruited (measured by
		indicators such as poverty, youth unemployment, and the number of individuals
		who have dropped out of secondary school) and of the community in which the
		housing and community and public facilities proposed to be rehabilitated,
		constructed, or provided energy efficiency enhancements is located (measured by
		indicators such as incidence of homelessness, shortage of affordable housing,
		and poverty);(D)the commitment of
		an applicant to providing skills training, leadership development, and
		education to participants;(E)the focus of a
		proposed program on preparing youth for occupations in demand or postsecondary
		education and training opportunities;(F)the extent of an
		applicant’s coordination of activities to be carried out through the proposed
		program with local boards, one-stop operators, and one-stop partners
		participating in the operation of the one-stop delivery system involved, or the
		extent of the applicant’s good faith efforts in achieving such
		coordination;(G)the extent of the
		applicant’s coordination of activities with public education, criminal justice,
		housing and community development, national service, or postsecondary education
		or other systems that relate to the goals of the proposed program;(H)the extent of an
		applicant’s coordination of activities with employers in the local area
		involved;(I)the extent to
		which a proposed program provides for inclusion of tenants who were previously
		homeless individuals in the rental housing provided through the program;(J)the commitment of
		additional resources (in addition to the funds made available through the
		grant) to a proposed program by—(i)an
		applicant;(ii)recipients of
		other Federal, State, or local housing and community development assistance who
		will sponsor any part of the rehabilitation, construction, energy efficiency
		enhancement, operation and maintenance, or other housing and community
		development activities undertaken as part of the proposed program; or(iii)entities
		carrying out other Federal, State, or local activities or activities conducted
		by Indian tribes, including career and technical education and training
		programs, adult and language instruction educational programs, and job training
		provided with funds available under this title;(K)the applicant’s
		potential to serve different regions, including rural areas and States that
		have not previously received grants for YouthBuild programs; and(L)such other
		factors as the Secretary determines to be appropriate for purposes of carrying
		out the proposed program in an effective and efficient manner.(5)ApprovalTo
		the extent practicable, the Secretary shall notify each applicant, not later
		than 5 months after the date of receipt of the application by the Secretary,
		whether the application is approved or not approved.(d)Use of housing
		unitsResidential housing units rehabilitated, constructed, or
		provided energy efficiency improvements using funds made available under
		subsection (c), shall be available solely—(1)for
		rental by, or sale to, homeless individuals or low-income families; or(2)for
		use as transitional or permanent housing, for the purpose of assisting in the
		movement of homeless individuals to independent living.(e)Additional
		program requirements(1)Eligible
		participants(A)In
		generalExcept as provided in subparagraph (B), an individual may
		participate in a YouthBuild program only if such individual is—(i)not
		less than age 16 and not more than age 24, on the date of enrollment;(ii)a
		member of a low-income family, a youth in foster care (including youth aging
		out of foster care), a youth offender, a youth who is an individual with a
		disability, a child of incarcerated parents, or a migrant youth; and(iii)a
		school dropout, or an individual who was a school dropout and has subsequently
		reenrolled.(B)Exception for
		individuals not meeting income or educational need
		requirementsNot more than 25 percent of the participants in such
		program may be individuals who do not meet the requirements of clause (ii) or
		(iii) of subparagraph (A), but who—(i)are
		basic skills deficient, despite attainment of a secondary school diploma or its
		recognized equivalent (including recognized certificates of attendance or
		similar documents for individuals with disabilities); or(ii)have
		been referred by a local secondary school for participation in a YouthBuild
		program leading to the attainment of a secondary school diploma.(2)Participation
		limitationAn eligible individual selected for participation in a
		YouthBuild program shall be offered full-time participation in the program for
		a period of not less than 6 months and not more than 24 months.(3)Minimum time
		devoted to educational services and activitiesA YouthBuild
		program receiving assistance under subsection (c) shall be structured so that
		participants in the program are offered—(A)education and
		related services and activities designed to meet educational needs, such as
		those specified in clauses (iv) through (vii) of subsection (c)(2)(A), during
		at least 50 percent of the time during which the participants participate in
		the program; and(B)work and skill
		development activities such as those specified in clauses (i), (ii), (iii), and
		(viii) of subsection (c)(2)(A), during at least 40 percent of the time during
		which the participants participate in the program.(4)Authority
		restrictionNo provision of this section may be construed to
		authorize any agency, officer, or employee of the United States to exercise any
		direction, supervision, or control over the curriculum, program of instruction,
		administration, or personnel of any educational institution (including a
		school) or school system, or over the selection of library resources,
		textbooks, or other printed or published instructional materials by any
		educational institution or school system.(5)State and local
		standardsAll educational programs and activities supported with
		funds provided under subsection (c) shall be consistent with applicable State
		and local educational standards. Standards and procedures for the programs and
		activities that relate to awarding academic credit for and certifying
		educational attainment in such programs and activities shall be consistent with
		applicable State and local educational standards.(f)Levels of
		performance and indicators(1)In
		generalThe Secretary shall annually establish expected levels of
		performance for YouthBuild programs relating to each of the primary indicators
		of performance for eligible youth activities described in section
		131(b)(2)(A)(ii).(2)Additional
		indicatorsThe Secretary may establish expected levels of
		performance for additional indicators for YouthBuild programs, as the Secretary
		determines appropriate.(g)Management and
		technical assistance(1)Secretary
		assistanceThe Secretary may enter into contracts with 1 or more
		entities to provide assistance to the Secretary in the management, supervision,
		and coordination of the program carried out under this section.(2)Technical
		assistance(A)Contracts and
		grantsThe Secretary shall enter into contracts with or make
		grants to 1 or more qualified national nonprofit agencies, in order to provide
		training, information, technical assistance, program evaluation, and data
		management to recipients of grants under subsection (c).(B)Reservation of
		fundsOf the amounts available under subsection (i) to carry out
		this section for a fiscal year, the Secretary shall reserve 5 percent to carry
		out subparagraph (A).(3)Capacity
		building grants(A)In
		generalIn each fiscal year, the Secretary may use not more than
		3 percent of the amounts available under subsection (i) to award grants to 1 or
		more qualified national nonprofit agencies to pay for the Federal share of the
		cost of capacity building activities.(B)Federal
		shareThe Federal share of the cost described in subparagraph (A)
		shall be 25 percent. The non-Federal share shall be provided from private
		sources.(h)Subgrants and
		contractsEach recipient of a grant under subsection (c) to carry
		out a YouthBuild program shall provide the services and activities described in
		this section directly or through subgrants, contracts, or other arrangements
		with local educational agencies, institutions of higher education, State or
		local housing development agencies, other public agencies, including agencies
		of Indian tribes, or private organizations.(i)Authorization
		of appropriationsThere are authorized to be appropriated for
		each of fiscal years 2014 through 2018 such sums as may be necessary to carry
		out this section.273.Authorization
		of appropriations(a)Native American
		programs; migrant and seasonal farmworker programs; veterans’ workforce
		investment programs(1)In
		generalSubject to paragraph (2), there are authorized to be
		appropriated to carry out sections 266 through 268 such sums as may be
		necessary for each of fiscal years 2014 through 2018.(2)ReservationsOf
		the amount appropriated pursuant to the authorization of appropriations under
		paragraph (1) for a fiscal year, the Secretary shall—(A)reserve not less
		than $55,000,000 for carrying out section 266;(B)reserve not less
		than $70,000,000 for carrying out section 267; and(C)reserve not less
		than $7,300,000 for carrying out section 268.(b)Technical
		assistance; evaluations and researchThere are authorized to be
		appropriated to carry out sections 269 and 270 such sums as may be necessary
		for each of fiscal years 2014 through 2018.(c)Assistance for
		eligible workersIf, as of the date of enactment of this Act, any
		unobligated funds appropriated to carry out subsections (f) and (g) of section
		173 of the Workforce Investment Act of 1998, as in effect on
		the day before the date of enactment of this Act, remain available, the
		Secretary of Labor shall continue to use such funds to carry out such
		subsections until all of such funds are expended.EAdministration281.Requirements
		and restrictions(a)Benefits(1)Wages(A)In
		generalIndividuals in on-the-job training or individuals
		employed in activities under this title or subtitle C of title I shall be
		compensated at the same rates, including periodic increases, as trainees or
		employees who are similarly situated in similar occupations by the same
		employer and who have similar training, experience, and skills, and such rates
		shall be in accordance with applicable law, but in no event less than the
		higher of the rate specified in section 6(a)(1) of the Fair Labor Standards Act
		of 1938 (29 U.S.C. 206(a)(1)) or the applicable State or local minimum wage
		law.(B)Rule of
		constructionThe reference in subparagraph (A) to section 6(a)(1)
		of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) shall not be
		applicable for individuals in territorial jurisdictions in which section 6(a)(1) of
		the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) does not apply.(2)Treatment of
		allowances, earnings, and paymentsAllowances, earnings, and
		payments to individuals participating in programs under this title or subtitle
		C of title I shall not be considered as income for the purposes of determining
		eligibility for and the amount of income transfer and in-kind aid furnished
		under any Federal or federally assisted program based on need, other than as
		provided under the Social Security Act (42 U.S.C. 301 et seq.).(b)Labor
		standards(1)Limitations on
		activities that impact wages of employeesNo funds provided under
		this title or subtitle C of title I shall be used to pay the wages of incumbent
		employees during their participation in economic development activities
		provided through a statewide workforce development system.(2)Displacement(A)ProhibitionA
		participant in a program or activity authorized under this title or subtitle C
		of title I (referred to in this section as a specified activity)
		shall not displace (including a partial displacement, such as a reduction in
		the hours of nonovertime work, wages, or employment benefits) any currently
		employed employee (as of the date of the participation).(B)Prohibition on
		impairment of contractsA specified activity shall not impair an
		existing contract for services or collective bargaining agreement, and no such
		activity that would be inconsistent with the terms of a collective bargaining
		agreement shall be undertaken without the written concurrence of the labor
		organization and employer concerned.(3)Other
		prohibitionsA participant in a specified activity shall not be
		employed in a job if—(A)any other
		individual is on layoff from the same or any substantially equivalent
		job;(B)the employer has
		terminated the employment of any regular employee or otherwise reduced the
		workforce of the employer with the intention of filling the vacancy so created
		with the participant; or(C)the job is
		created in a promotional line that will infringe in any way upon the
		promotional opportunities of currently employed individuals (as of the date of
		the participation).(4)Health and
		safetyHealth and safety standards established under Federal and
		State law otherwise applicable to working conditions of employees shall be
		equally applicable to working conditions of participants engaged in specified
		activities. To the extent that a State workers’ compensation law applies,
		workers’ compensation shall be provided to participants on the same basis as
		the compensation is provided to other individuals in the State in similar
		employment.(5)Employment
		conditionsIndividuals in on-the-job training or individuals
		employed in programs and activities under this title or subtitle C of title I
		shall be provided benefits and working conditions at the same level and to the
		same extent as other trainees or employees working a similar length of time and
		doing the same type of work.(6)Opportunity to
		submit commentsInterested members of the public, including
		representatives of businesses and of labor organizations, shall be provided an
		opportunity to submit comments to the Secretary with respect to programs and
		activities proposed to be funded under subtitle B.(7)No
		impact on union organizingEach recipient of funds under this
		title or subtitle C of title I shall provide to the Secretary assurances that
		none of such funds will be used to assist, promote, or deter union
		organizing.(c)Grievance
		procedure(1)In
		generalEach State and local area receiving an allotment or
		allocation under this title or a grant under subtitle C of title I shall
		establish and maintain a procedure for grievances or complaints alleging
		violations of the requirements of this title or subtitle C of title I from
		participants and other interested or affected parties. Such procedure shall
		include an opportunity for a hearing and be completed within 60 days after the
		filing of the grievance or complaint.(2)Investigation(A)In
		generalThe Secretary shall investigate an allegation of a
		violation described in paragraph (1) if—(i)a
		decision relating to such violation has not been reached within 60 days after
		the date of the filing of the grievance or complaint and either party appeals
		to the Secretary; or(ii)a
		decision relating to such violation has been reached within such 60 days and
		the party to which such decision is adverse appeals such decision to the
		Secretary.(B)Additional
		requirementThe Secretary shall make a final determination
		relating to an appeal made under subparagraph (A) no later than 120 days after
		receiving such appeal.(3)RemediesRemedies
		that may be imposed under this section for a violation of any requirement of
		this title or subtitle C of title I shall be limited—(A)to suspension or
		termination of payments under this title or subtitle C of title I;(B)to prohibition of
		placement of a participant with an employer that has violated any requirement
		under this title or subtitle C of title I;(C)where applicable,
		to reinstatement of an employee, payment of lost wages and benefits, and
		reestablishment of other relevant terms, conditions, and privileges of
		employment; and(D)where
		appropriate, to other equitable relief.(4)Rule of
		constructionNothing in paragraph (3) shall be construed to
		prohibit a grievant or complainant from pursuing a remedy authorized under
		another Federal, State, or local law for a violation of this title or subtitle
		C of title I.(d)Relocation(1)Prohibition on
		use of funds to encourage or induce relocationNo funds provided
		under this title or subtitle C of title I shall be used, or proposed for use,
		to encourage or induce the relocation of a business or part of a business if
		such relocation would result in a loss of employment for any employee of such
		business at the original location and such original location is within the
		United States.(2)Prohibition on
		use of funds after relocationNo funds provided under this title
		or subtitle C of title I for an employment or training activity shall be used
		for customized or skill training, on-the-job training, incumbent worker
		training, transitional employment, or company-specific assessments of job
		applicants or employees, for any business or part of a business that has
		relocated, until the date that is 120 days after the date on which such
		business commences operations at the new location, if the relocation of such
		business or part of a business results in a loss of employment for any employee
		of such business at the original location and such original location is within
		the United States.(3)RepaymentIf
		the Secretary determines that a violation of paragraph (1) or (2) has occurred,
		the Secretary shall require the State that has violated such paragraph (or that
		has provided funding to an entity that has violated such paragraph) to repay to
		the United States an amount equal to the amount expended in violation of such
		paragraph.(e)Limitation on
		use of fundsNo funds available to carry out an activity under
		this title or subtitle C of title I shall be used for employment generating
		activities, investment in revolving loan funds, capitalization of businesses,
		investment in contract bidding resource centers, economic development
		activities, or similar activities, that are not directly related to training
		for eligible individuals under this title or subtitle C of title I. No funds
		received to carry out an activity under subtitle B of this title or under
		subtitle C of title I shall be used for foreign travel.(f)Testing and
		sanctioning for use of controlled substances(1)In
		generalNotwithstanding any other provision of law, a State shall
		not be prohibited by the Federal Government from—(A)testing
		participants in programs under subtitle B of this title or under subtitle C of
		title I for the use of controlled substances; and(B)sanctioning such
		participants who test positive for the use of such controlled
		substances.(2)Additional
		requirements(A)Period of
		sanctionIn sanctioning participants in a program under subtitle
		B of this title or under subtitle C of title I who test positive for the use of
		controlled substances—(i)with
		respect to the first occurrence for which a participant tests positive, a State
		may exclude the participant from the program for a period not to exceed 6
		months; and(ii)with
		respect to the second occurrence and each subsequent occurrence for which a
		participant tests positive, a State may exclude the participant from the
		program for a period not to exceed 2 years.(B)AppealThe
		testing of participants and the imposition of sanctions under this subsection
		shall be subject to expeditious appeal in accordance with due process
		procedures established by the State.(C)PrivacyA
		State shall establish procedures for testing participants for the use of
		controlled substances that ensure a maximum degree of privacy for the
		participants.(3)Funding
		requirementIn testing and sanctioning of participants for the
		use of controlled substances in accordance with this subsection, the only
		Federal funds that a State may use are the amounts made available for the
		administration of statewide workforce investment activities under section
		234(a)(3)(B).(g)Subgrant
		authorityA recipient of grant funds under this title shall have
		the authority to enter into subgrants in order to carry out the grant, subject
		to such conditions as the Secretary may establish.282.Prompt
		allocation of funds(a)Allotments
		based on latest available dataAll allotments to States and
		grants to outlying areas under this title shall be based on the latest
		available data and estimates satisfactory to the Secretary. All data relating
		to disadvantaged adults and disadvantaged youth shall be based on the most
		recent satisfactory data from the Bureau of the Census.(b)Publication in
		Federal register relating to formula fundsWhenever the Secretary
		allots funds required to be allotted under this title, the Secretary shall
		publish in a timely fashion in the Federal Register the amount proposed to be
		distributed to each recipient of the funds.(c)Requirement for
		funds distributed by formulaAll funds required to be allotted
		under section 227 or 232 shall be allotted within 45 days after the date of
		enactment of the Act appropriating the funds, except that, if such funds are
		appropriated in advance as authorized by section 289(g), such funds shall be
		allotted or allocated not later than the March 31 preceding the program year
		for which such funds are to be available for obligation.(d)Publication in
		Federal register relating to discretionary fundsWhenever the
		Secretary utilizes a formula to allot or allocate funds made available for
		distribution at the Secretary’s discretion under this title, the Secretary
		shall, not later than 30 days prior to such allotment or allocation, publish
		for comment in the Federal Register the formula, the rationale for the formula,
		and the proposed amounts to be distributed to each State and local area. After
		consideration of any comments received, the Secretary shall publish final
		allotments and allocations in the Federal Register.(e)Availability of
		fundsFunds shall be made available under section 228, and funds
		shall be made available under section 233, for a local area not later than 30
		days after the date the funds are made available to the Governor involved,
		under section 227 or 232 (as the case may be), or 7 days after the date the
		local plan for the area is approved, whichever is later.283.Monitoring(a)In
		generalThe Secretary is authorized to monitor all recipients of
		financial assistance under this title to determine whether the recipients are
		complying with the provisions of this title and subtitles A and B of title I,
		including the regulations issued under this title and such subtitles.(b)InvestigationsThe
		Secretary may investigate any matter the Secretary determines to be necessary
		to determine the compliance of the recipients with this title and subtitles A
		and B of title I, including the regulations issued under this title and such
		subtitles. The investigations authorized by this subsection may include
		examining records (including making certified copies of the records),
		questioning employees, and entering any premises or onto any site in which any
		part of a program or activity of such a recipient is conducted or in which any
		of the records of the recipient are kept.(c)Additional
		requirementFor the purpose of any investigation or hearing
		conducted under this title by the Secretary, the provisions of section 9 of the
		Federal Trade Commission Act (15 U.S.C. 49) (relating to the attendance of
		witnesses and the production of documents) apply to the Secretary, in the same
		manner and to the same extent as the provisions apply to the Federal Trade
		Commission.284.Fiscal
		controls; sanctions(a)Establishment
		of fiscal controls by States(1)In
		generalEach State shall establish such fiscal control and fund
		accounting procedures as may be necessary to assure the proper disbursal of,
		and accounting for, Federal funds allocated to local areas under subtitle B.
		Such procedures shall ensure that all financial transactions carried out under
		subtitle B are conducted and records maintained in accordance with generally
		accepted accounting principles applicable in each State.(2)Cost
		principles(A)In
		generalEach State (including the Governor of the State), local
		area (including the chief elected official for the area), and provider
		receiving funds under this title shall comply with the applicable uniform cost
		principles included in appropriate circulars or rules of the Office of
		Management and Budget for the type of entity receiving the funds.(B)ExceptionThe
		funds made available to a State for administration of statewide workforce
		investment activities in accordance with section 234(a)(3)(B) shall be
		allocable to the overall administration of workforce investment activities, but
		need not be specifically allocable to—(i)the
		administration of adult employment and training activities;(ii)the
		administration of dislocated worker employment and training activities;
		or(iii)the administration
		of youth workforce investment activities.(3)Uniform
		administrative requirements(A)In
		generalEach State (including the Governor of the State), local
		area (including the chief elected official for the area), and provider
		receiving funds under this title shall comply with the appropriate uniform
		administrative requirements for grants and agreements applicable for the type
		of entity receiving the funds, as promulgated in circulars or rules of the
		Office of Management and Budget.(B)Additional
		requirementProcurement transactions under this title between
		local boards and units of State or local governments shall be conducted only on
		a cost-reimbursable basis.(4)MonitoringEach
		Governor of a State shall conduct on an annual basis onsite monitoring of each
		local area within the State to ensure compliance with the uniform
		administrative requirements referred to in paragraph (3).(5)Action by
		GovernorIf the Governor determines that a local area is not in
		compliance with the uniform administrative requirements referred to in
		paragraph (3), the Governor shall—(A)require
		corrective action to secure prompt compliance with the requirements; and(B)impose the
		sanctions provided under subsection (b) in the event of failure to take the
		required corrective action.(6)CertificationThe
		Governor shall, every 2 years, certify to the Secretary that—(A)the State has
		implemented the uniform administrative requirements referred to in paragraph
		(3);(B)the State has
		monitored local areas to ensure compliance with the uniform administrative
		requirements as required under paragraph (4); and(C)the State has
		taken appropriate action to secure compliance with the requirements pursuant to
		paragraph (5).(7)Action by the
		SecretaryIf the Secretary determines that the Governor has not
		fulfilled the requirements of this subsection, the Secretary shall—(A)require
		corrective action to secure prompt compliance with the requirements of this
		subsection; and(B)impose the
		sanctions provided under subsection (e) in the event of failure of the Governor
		to take the required appropriate action to secure compliance with the
		requirements.(b)Substantial
		violation(1)Action by
		GovernorIf, as a result of financial and compliance audits or
		otherwise, the Governor determines that there is a substantial violation of a
		specific provision of this title or subtitle A or B of title I that relates to
		the administration of programs or activities funded under this title or under
		the Wagner-Peyser Act (29 U.S.C. 49 et seq.), and corrective action has not
		been taken, the Governor shall—(A)issue a notice of
		intent to revoke approval of all or part of the local plan affected; or(B)impose a
		reorganization plan, which may include—(i)decertifying the
		local board involved;(ii)prohibiting the
		use of eligible providers;(iii)selecting an
		alternative entity to administer the program for the local area
		involved;(iv)merging the
		local area into one or more other local areas; or(v)making
		such other changes as the Secretary or Governor determines to be necessary to
		secure compliance with the provision.(2)Appeal(A)In
		generalThe actions taken by the Governor pursuant to
		subparagraphs (A) and (B) of paragraph (1) may be appealed to the Secretary and
		shall not become effective until—(i)the
		time for appeal has expired; or(ii)the
		Secretary has issued a decision.(B)Additional
		requirementThe Secretary shall make a final decision under
		subparagraph (A) not later than 45 days after the receipt of the appeal.(3)Action by the
		SecretaryIf the Governor fails to take promptly an action
		required under paragraph (1), the Secretary shall take such action.(c)Repayment of
		certain amounts to the United States(1)In
		generalEvery recipient of funds under this title shall repay to
		the United States amounts found not to have been expended in accordance with
		this title and subtitles A and B of title I.(2)Offset of
		repayment amountIf the Secretary determines that a State has
		expended funds received under this title in a manner contrary to the
		requirements of this title or subtitle A or B of title I, the Secretary may
		require repayment by offsetting the amount of such expenditures against any
		other amount to which the State is or may be entitled under this title, except
		as provided under subsection (d)(1).(3)Repayment from
		deduction by StateIf the Secretary requires a State to repay
		funds as a result of a determination that a local area of the State has
		expended funds in a manner contrary to the requirements of this title or
		subtitle A or B of title I, the Governor of the State may use an amount
		deducted under paragraph (4) to repay the funds, except as provided under
		subsection (e).(4)Deduction by
		StateThe Governor may deduct an amount equal to the
		misexpenditure described in paragraph (3) from subsequent program year
		(subsequent to the program year for which the determination was made)
		allocations to the local area from funds reserved for the administrative costs
		of the local programs involved, as appropriate.(5)LimitationsA
		deduction made by a State as described in paragraph (4) shall not be made until
		such time as the Governor has taken appropriate corrective action to ensure
		full compliance with this title and subtitles A and B of title I within such
		local area with regard to appropriate expenditures of funds under this
		title.(d)Repayment of
		amounts(1)In
		generalEach recipient of funds under this title shall be liable
		to repay the amounts described in subsection (c)(1), from funds other than
		funds received under this title, upon a determination by the Secretary that the
		misexpenditure of the amounts was due to willful disregard of the requirements
		of this title or subtitle A or B of title I, gross negligence, failure to
		observe accepted standards of administration, or a pattern of misexpenditure
		described in subsection (c)(1). No such determination shall be made under this
		subsection or subsection (c) until notice and opportunity for a fair hearing
		have been given to the recipient.(2)Factors in
		imposing sanctionsIn determining whether to impose any sanction
		authorized by this section against a recipient of funds under this title for
		violations of this title or subtitle A or B of title I (including applicable
		regulations) by a subgrantee or contractor of such recipient, the Secretary
		shall first determine whether such recipient has adequately demonstrated that
		the recipient has—(A)established and
		adhered to an appropriate system, for entering into and monitoring subgrant
		agreements and contracts with subgrantees and contractors, that contains
		acceptable standards for ensuring accountability;(B)entered into a
		written subgrant agreement or contract with such a subgrantee or contractor
		that established clear goals and obligations in unambiguous terms;(C)acted with due
		diligence to monitor the implementation of the subgrant agreement or contract,
		including carrying out the appropriate monitoring activities (including audits)
		at reasonable intervals; and(D)taken prompt and
		appropriate corrective action upon becoming aware of any evidence of a
		violation of this title or subtitle A or B of title I, including regulations
		issued under this title or such subtitle, by such subgrantee or
		contractor.(3)WaiverIf
		the Secretary determines that the recipient has demonstrated substantial
		compliance with the requirements of paragraph (2), the Secretary may waive the
		imposition of sanctions authorized by this section upon such recipient. The
		Secretary is authorized to impose any sanction consistent with the provisions
		of this title and subtitles A and B of title I and with any applicable Federal
		or State law directly against any subgrantee or contractor for violation of
		this title or subtitle A or B of title I, including regulations issued under
		this title or such subtitle.(e)Immediate
		termination or suspension of assistance in emergency
		situationsIn emergency situations, if the Secretary determines
		it is necessary to protect the integrity of the funds or ensure the proper
		operation of the program or activity involved, the Secretary may immediately
		terminate or suspend financial assistance, in whole or in part, to the
		recipient if the recipient is given prompt notice and the opportunity for a
		subsequent hearing within 30 days after such termination or suspension. The
		Secretary shall not delegate any of the functions or authority specified in
		this subsection, other than to an officer whose appointment is required to be
		made by and with the advice and consent of the Senate.(f)Discrimination
		against participantsIf the Secretary determines that any
		recipient under this title has discharged or in any other manner discriminated
		against a participant or against any individual in connection with the
		administration of the program involved, or against any individual because such
		individual has filed any complaint or instituted or caused to be instituted any
		proceeding under or related to this title, or has testified or is about to
		testify in any such proceeding or an investigation under or related to this
		title, or otherwise unlawfully denied to any individual a benefit to which that
		individual is entitled under the provisions of this title, including
		regulations issued under this title, the Secretary shall, within 30 days, take
		such action or order such corrective measures, as necessary, with respect to
		the recipient or the aggrieved individual, or both.(g)RemediesThe
		remedies described in this section shall not be considered to be the exclusive
		remedies available for violations described in this section.285.Reports;
		recordkeeping; investigations(a)Recipient
		recordkeeping and reports(1)In
		generalRecipients of funds under this title shall keep records
		that are sufficient to permit the preparation of reports required by this title
		or subtitle A or B of title I and to permit the tracing of funds to a level of
		expenditure adequate to ensure that the funds have not been spent
		unlawfully.(2)Records and
		reports regarding general performanceEvery such recipient shall
		maintain such records and submit such reports, in such form and containing such
		information, as the Secretary may require regarding the performance of programs
		and activities carried out under this title. Such records and reports shall be
		submitted to the Secretary but shall not be required to be submitted more than
		once each quarter unless specifically requested by Congress or a committee of
		Congress, in which case an estimate regarding such information may be
		provided.(3)Maintenance of
		standardized recordsIn order to allow for the preparation of the
		reports required under subsection (c), such recipients shall maintain
		standardized records for all individual participants and provide to the
		Secretary a sufficient number of such records to provide for an adequate
		analysis of the records.(4)Availability to
		the public(A)In
		generalExcept as provided in subparagraph (B), records
		maintained by such recipients pursuant to this subsection shall be made
		available to the public upon request.(B)ExceptionSubparagraph
		(A) shall not apply to—(i)information, the
		disclosure of which would constitute a clearly unwarranted invasion of personal
		privacy; and(ii)trade
		secrets, or commercial or financial information, that is—(I)obtained from a
		person; and(II)privileged or
		confidential.(C)Fees to recover
		costsSuch recipients may charge fees sufficient to recover costs
		applicable to the processing of requests for records under subparagraph
		(A).(b)Investigations
		of use of funds(1)In
		general(A)SecretaryIn
		order to evaluate compliance with the provisions of this title and subtitles A
		and B of title I, the Secretary shall conduct, in several States, in each
		fiscal year, investigations of the use of funds received by recipients under
		this title.(B)Comptroller
		general of the United StatesIn order to ensure compliance with
		the provisions of this title and subtitles A and B of title I, the Comptroller
		General of the United States may conduct investigations of the use of funds
		received under this title by any recipient.(2)ProhibitionIn
		conducting any investigation under this title, the Secretary or the Comptroller
		General of the United States may not request the compilation of any information
		that the recipient is not otherwise required to compile and that is not readily
		available to such recipient.(3)Audits(A)In
		generalIn carrying out any audit under this title (other than
		any initial audit survey or any audit investigating possible criminal or
		fraudulent conduct), either directly or through grant or contract, the
		Secretary, the Inspector General of the Department of Labor, or the Comptroller
		General of the United States shall furnish to the State, recipient, or other
		entity to be audited, advance notification of the overall objectives and
		purposes of the audit, and any extensive recordkeeping or data requirements to
		be met, not later than 14 days (or as soon as practicable) prior to the
		commencement of the audit.(B)Notification
		requirementIf the scope, objectives, or purposes of the audit
		change substantially during the course of the audit, the entity being audited
		shall be notified of the change as soon as practicable.(C)Additional
		requirementThe reports on the results of such audits shall cite
		the law, regulation, policy, or other criteria applicable to any finding
		contained in the reports.(D)Rule of
		constructionNothing contained in this title shall be construed
		so as to be inconsistent with the Inspector General Act of 1978 (5 U.S.C. App.)
		or government auditing standards issued by the Comptroller General of the
		United States.(c)Grantee
		information responsibilitiesEach State, each local board, and
		each recipient (other than a subrecipient, subgrantee, or contractor of a
		recipient) receiving funds under this title—(1)shall make
		readily accessible such reports concerning its operations and expenditures as
		shall be prescribed by the Secretary;(2)shall prescribe
		and maintain comparable management information systems, in accordance with
		guidelines that shall be prescribed by the Secretary, designed to facilitate
		the uniform compilation, cross tabulation, and analysis of programmatic,
		participant, and financial data, on statewide, local area, and other
		appropriate bases, necessary for reporting, monitoring, and evaluating
		purposes, including data necessary to comply with section 288;(3)shall monitor the
		performance of providers in complying with the terms of grants, contracts, or
		other agreements made pursuant to this title; and(4)shall, to the
		extent practicable, submit or make available (including through electronic
		means) any reports, records, plans, or any other data that are required to be
		submitted or made available, respectively, under this title or subtitle A or B
		of title I.(d)Information to
		be included in reports(1)In
		generalThe reports required in subsection (c) shall include
		information regarding programs and activities carried out under this title
		pertaining to—(A)the relevant
		demographic characteristics (including race, ethnicity, sex, and age) and other
		related information regarding participants;(B)the programs and
		activities in which participants are enrolled, and the length of time that
		participants are engaged in such programs and activities;(C)outcomes of the
		programs and activities for participants, including the occupations of
		participants, and placement for participants in nontraditional
		employment;(D)specified costs
		of the programs and activities; and(E)information
		necessary to prepare reports to comply with section 288.(2)Additional
		requirementThe Secretary shall ensure that all elements of the
		information required for the reports described in paragraph (1) are defined and
		that the information is reported uniformly.(e)Quarterly
		financial reports(1)In
		generalEach local board in a State shall submit quarterly
		financial reports to the Governor with respect to programs and activities
		carried out under this title. Such reports shall include information
		identifying all program and activity costs by cost category in accordance with
		generally accepted accounting principles and by year of the appropriation
		involved.(2)Additional
		requirementEach State shall submit to the Secretary, on a
		quarterly basis, a summary of the reports submitted to the Governor pursuant to
		paragraph (1).(f)Maintenance of
		additional recordsEach State and local board shall maintain
		records with respect to programs and activities carried out under this title
		that identify—(1)any
		income or profits earned, including such income or profits earned by
		subrecipients; and(2)any
		costs incurred (such as stand-in costs) that are otherwise allowable except for
		funding limitations.(g)Cost
		categoriesIn requiring entities to maintain records of costs by
		cost category under this title, the Secretary shall require only that the costs
		be categorized as administrative or programmatic costs.286.Administrative
		adjudication(a)In
		generalWhenever any applicant for financial assistance under
		this title is dissatisfied because the Secretary has made a determination not
		to award financial assistance in whole or in part to such applicant, the
		applicant may request a hearing before an administrative law judge of the
		Department of Labor. A similar hearing may also be requested by any recipient
		for whom a corrective action has been required or a sanction has been imposed
		by the Secretary under section 284.(b)AppealThe
		decision of the administrative law judge shall constitute final action by the
		Secretary unless, within 20 days after receipt of the decision of the
		administrative law judge, a party dissatisfied with the decision or any part of
		the decision has filed exceptions with the Secretary specifically identifying
		the procedure, fact, law, or policy to which exception is taken. Any exception
		not specifically urged during the 20-day period shall be deemed to have been
		waived. After the 20-day period the decision of the administrative law judge
		shall become the final decision of the Secretary unless the Secretary, within
		30 days after such filing, notifies the parties that the case involved has been
		accepted for review.(c)Time
		limitAny case accepted for review by the Secretary under
		subsection (b) shall be decided within 180 days after such acceptance. If the
		case is not decided within the 180-day period, the decision of the
		administrative law judge shall become the final decision of the Secretary at
		the end of the 180-day period.(d)Additional
		requirementThe provisions of section 287 shall apply to any
		final action of the Secretary under this section.287.Judicial
		review(a)Review(1)PetitionWith
		respect to any final order by the Secretary under section 286 by which the
		Secretary awards, declines to award, or only conditionally awards, financial
		assistance under this title, or any final order of the Secretary under section
		286 with respect to a corrective action or sanction imposed under section 284,
		any party to a proceeding that resulted in such final order may obtain review
		of such final order in the United States Court of Appeals having jurisdiction
		over the applicant for or recipient of the funds involved, by filing a review
		petition within 30 days after the date of issuance of such final order.(2)Action on
		petitionThe clerk of the court shall transmit a copy of the
		review petition to the Secretary, who shall file the record on which the final
		order was entered as provided in section 2112 of title 28, United States Code.
		The filing of a review petition shall not stay the order of the Secretary,
		unless the court orders a stay. Petitions filed under this subsection shall be
		heard expeditiously, if possible within 10 days after the date of filing of a
		reply to the petition.(3)Standard and
		scope of reviewNo objection to the order of the Secretary shall
		be considered by the court unless the objection was specifically urged, in a
		timely manner, before the Secretary. The review shall be limited to questions
		of law and the findings of fact of the Secretary shall be conclusive if
		supported by substantial evidence.(b)JudgmentThe
		court shall have jurisdiction to make and enter a decree affirming, modifying,
		or setting aside the order of the Secretary in whole or in part. The judgment
		of the court regarding the order shall be final, subject to certiorari review
		by the Supreme Court as provided in section 1254(1) of title 28, United States
		Code.288.Nondiscrimination(a)In
		general(1)Federal
		financial assistanceFor the purpose of applying the prohibitions
		against discrimination on the basis of age under the Age Discrimination Act of
		1975 (42 U.S.C. 6101 et seq.), on the basis of disability under section 504 of
		the Rehabilitation Act of 1973 (29 U.S.C. 794), on the basis of sex under title
		IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), or on the
		basis of race, color, or national origin under title VI of the Civil Rights Act
		of 1964 (42 U.S.C. 2000d et seq.), programs and activities funded or otherwise
		financially assisted in whole or in part under this Act are considered to be
		programs and activities receiving Federal financial assistance.(2)Prohibition of
		discrimination regarding participation, benefits, and
		employmentNo individual shall be excluded from participation in,
		denied the benefits of, subjected to discrimination under, or denied employment
		in the administration of or in connection with, any such program or activity
		because of race, color, religion, sex (except as otherwise permitted under
		title IX of the Education Amendments of 1972), national origin, age,
		disability, or political affiliation or belief.(3)Prohibition on
		assistance for facilities for sectarian instruction or religious
		worshipParticipants shall not be employed under this title or
		subtitle C of title I to carry out the construction, operation, or maintenance
		of any part of any facility that is used or to be used for sectarian
		instruction or as a place for religious worship (except with respect to the
		maintenance of a facility that is not primarily or inherently devoted to
		sectarian instruction or religious worship, in a case in which the organization
		operating the facility is part of a program or activity providing services to
		participants).(4)Prohibition on
		discrimination on basis of participant statusNo person may
		discriminate against an individual who is a participant in a program or
		activity that receives funds under this title or subtitle C of title I, with
		respect to the terms and conditions affecting, or rights provided to, the
		individual, solely because of the status of the individual as a
		participant.(5)Prohibition on
		discrimination against certain noncitizensParticipation in
		programs and activities or receiving funds under this title shall be available
		to citizens and nationals of the United States, lawfully admitted permanent
		resident aliens, refugees, asylees, and parolees, and other immigrants
		authorized by the Attorney General to work in the United States.(b)Action of
		SecretaryWhenever the Secretary finds that a State or other
		recipient of funds under this title has failed to comply with a provision of
		law referred to in subsection (a)(1), or with paragraph (2), (3), (4), or (5)
		of subsection (a), including an applicable regulation prescribed to carry out
		such provision or paragraph, the Secretary shall notify such State or recipient
		and shall request that the State or recipient comply. If within a reasonable
		period of time, not to exceed 60 days, the State or recipient fails or refuses
		to comply, the Secretary may—(1)refer the matter
		to the Attorney General with a recommendation that an appropriate civil action
		be instituted; or(2)take
		such other action as may be provided by law.(c)Action of
		attorney generalWhen a matter is referred to the Attorney
		General pursuant to subsection (b)(1), or whenever the Attorney General has
		reason to believe that a State or other recipient of funds under this title is
		engaged in a pattern or practice of discrimination in violation of a provision
		of law referred to in subsection (a)(1) or in violation of paragraph (2), (3),
		(4), or (5) of subsection (a), the Attorney General may bring a civil action in
		any appropriate district court of the United States for such relief as may be
		appropriate, including injunctive relief.(d)Job
		corpsFor the purposes of this section, Job Corps members shall
		be considered to be the ultimate beneficiaries of Federal financial
		assistance.(e)RegulationsThe
		Secretary shall issue regulations necessary to implement this section not later
		than 1 year after the date of enactment of the Workforce Investment Act of
		2013.  Such regulations shall adopt standards for determining discrimination and
		procedures for enforcement that are consistent with the Acts referred to in
		subsection (a)(1), as well as procedures to ensure that complaints filed under
		this section and such Acts are processed in a manner that avoids duplication of
		effort.289.Secretarial
		administrative authorities and responsibilities(a)In
		generalIn accordance with chapter 5 of title 5, United States
		Code, the Secretary may prescribe rules and regulations to carry out this title
		and appropriate provisions of subtitles A and B of title I, only to the extent
		necessary to administer and ensure compliance with the requirements of this
		title and such subtitles. Such rules and regulations may include provisions
		making adjustments authorized by section 6504 of title 31, United States Code.
		All such rules and regulations shall be published in the Federal Register at
		least 30 days prior to their effective dates. Copies of each such rule or
		regulation shall be transmitted to the appropriate committees of Congress on
		the date of such publication and shall contain, with respect to each material
		provision of such rule or regulation, a citation to the particular substantive
		section of law that is the basis for the provision.(b)Acquisition of
		certain property and servicesThe Secretary is authorized, in
		carrying out this title, to accept, purchase, or lease in the name of the
		Department of Labor, and employ or dispose of in furtherance of the purposes of
		this title, any money or property, real, personal, or mixed, tangible or
		intangible, received by gift, devise, bequest, or otherwise, and to accept
		voluntary and uncompensated services notwithstanding the provisions of section
		1342 of title 31, United States Code.(c)Authority to
		enter into certain agreements and to make certain
		expendituresThe Secretary may make such grants, enter into such
		contracts or agreements, establish such procedures, and make such payments, in
		installments and in advance or by way of reimbursement, or otherwise allocate
		or expend such funds under this title, as may be necessary to carry out this
		title, including making expenditures for construction, repairs, and capital
		improvements, and including making necessary adjustments in payments on account
		of over-payments or underpayments.(d)Annual
		reportThe Secretary shall prepare and submit to the Committee on
		Education and the Workforce of the House of Representatives and the Committee
		on Health, Education, Labor, and Pensions of the Senate an annual report
		regarding the programs and activities funded under this title. The Secretary
		shall include in such report—(1)a
		summary of the achievements, failures, and challenges of the programs and
		activities in meeting the objectives of this title and title I;(2)a
		summary of major findings from research, evaluations, pilot projects, and
		experiments conducted under this title in the fiscal year prior to the
		submission of the report;(3)recommendations
		for modifications in the programs and activities based on analysis of such
		findings; and(4)such
		other recommendations for legislative or administrative action as the Secretary
		determines to be appropriate.(e)Utilization of
		services and facilitiesThe Secretary is authorized, in carrying
		out this title and subtitles A and B of title I, under the same procedures as
		are applicable under subsection (c) or to the extent permitted by law other
		than this title and such subtitles, to accept and use the services and
		facilities of departments, agencies, and establishments of the United States.
		The Secretary is also authorized, in carrying out this title and such
		subtitles, to accept and use the services and facilities of the agencies of any
		State or political subdivision of a State, with the consent of the State or
		political subdivision.(f)Obligational
		authorityNotwithstanding any other provision of this title, the
		Secretary shall have no authority to enter into contracts, grant agreements, or
		other financial assistance agreements under this title, except to such extent
		and in such amounts as are provided in advance in appropriations Acts.(g)Program
		year(1)In
		general(A)Program
		yearExcept as provided in subparagraph (B) and section 272,
		appropriations for any fiscal year for programs and activities funded under
		this title shall be available for obligation only on the basis of a program
		year. The program year shall begin on July 1 in the fiscal year for which the
		appropriation is made.(B)Youth workforce
		investment activitiesThe Secretary may make available for
		obligation, beginning April 1 of any fiscal year, funds appropriated for such
		fiscal year to carry out youth workforce investment activities under subtitle
		B.(2)Availability(A)In
		generalFunds obligated for any program year for a program or
		activity funded under subtitle B may be expended by each State receiving such
		funds during that program year and the 2 succeeding program years. Funds
		received by local areas from States under subtitle B during a program year may
		be expended during that program year and the succeeding program year.(B)Certain
		national activities(i)In
		generalFunds obligated for any program year for any program or
		activity carried out under section 270 shall remain available until
		expended.(ii)Incremental
		funding basisA contract or arrangement entered into under the
		authority of subsection (a) or (b) of section 270 (relating to evaluations,
		research projects, studies and reports, and multistate projects), including a
		long-term, nonseverable services contract, may be funded on an incremental
		basis with annual appropriations or other available funds.(C)Special
		ruleNo amount of the funds obligated for a program year for a
		program or activity funded under this title shall be deobligated on account of
		a rate of expenditure that is consistent with a State plan, an operating plan
		described in section 251, or a plan, grant agreement, contract, application, or
		other agreement described in subtitle D, as appropriate.(h)Enforcement of
		Military Selective Service ActThe Secretary shall ensure that
		each individual participating in any program or activity established under this
		title, or receiving any assistance or benefit under this title, has not
		violated section 3 of the Military Selective Service Act (50 U.S.C. App. 453)
		by not presenting and submitting to registration as required pursuant to such
		section. The Director of the Selective Service System shall cooperate with the
		Secretary to enable the Secretary to carry out this subsection.(i)Waivers(1)Special rule
		regarding designated areasA State that has enacted, not later
		than December 31, 1997, a State law providing for the designation of service
		delivery areas for the delivery of workforce investment activities, may use
		such areas as local areas under this title and title I, notwithstanding section
		116.(2)Special rule
		regarding sanctionsA State that has enacted, not later than December
		31, 1997, a State law providing for the sanctioning of such service delivery
		areas for failure to meet performance measures for workforce investment
		activities, may use the State law to sanction local areas for failure to meet
		State performance accountability measures under title I.(3)General waivers
		of statutory or regulatory requirements(A)General
		authorityNotwithstanding any other provision of law, the
		Secretary may waive for a State, or a local area in a State, pursuant to a
		request submitted by the Governor of the State (in consultation with
		appropriate local elected officials) with a plan that meets the requirements of
		subparagraph (B)—(i)any of
		the statutory or regulatory requirements of subtitle A or B of title I that
		relate to the administration of programs or activities funded under this title
		or the Wagner-Peyser Act (29 U.S.C. 49 et seq.), subtitle B of this title,
		section 272, or this subtitle (except for requirements relating to wage and
		labor standards, including nondisplacement protections, worker rights,
		participation and protection of workers and participants, grievance procedures
		and judicial review, nondiscrimination, allocation of funds to local areas,
		eligibility of providers or participants, the establishment and functions of
		local areas and local boards, the funding of infrastructure costs for one-stop
		centers, and procedures for review and approval of plans, and other
		requirements relating to the basic purposes of this title and title I);
		and(ii)any of
		the statutory or regulatory requirements of sections 8 through 10 of the
		Wagner-Peyser Act (29 U.S.C. 49g through 49i) (excluding requirements relating
		to the provision of services to unemployment insurance claimants and veterans,
		and requirements relating to universal access to basic labor exchange services
		without cost to jobseekers).(B)RequestsA
		Governor requesting a waiver under subparagraph (A) shall submit a plan to the
		Secretary to improve the statewide workforce development system that—(i)identifies the
		statutory or regulatory requirements that are requested to be waived and the
		goals that the State or local area in the State, as appropriate, intends to
		achieve as a result of the waiver;(ii)describes the
		actions that the State or local area, as appropriate, has undertaken to remove
		State or local statutory or regulatory barriers;(iii)describes the
		goals of the waiver and the expected programmatic outcomes if the request is
		granted;(iv)describes the
		individuals impacted by the waiver; and(v)describes the
		process used to monitor the progress in implementing such a waiver, and the
		process by which notice and, in the case of a waiver for a local area, an
		opportunity to comment on such request has been provided to the local board for
		the local area for which the waiver is requested.(C)ConditionsNot
		later than 90 days after the date of the original submission of a request for a
		waiver under subparagraph (A), the Secretary shall provide a waiver under this
		subsection if and only to the extent that—(i)the
		Secretary determines that the requirements requested to be waived impede the
		ability of the State or local area, as appropriate, to implement the plan
		described in subparagraph (B); and(ii)the
		State has executed a memorandum of understanding with the Secretary requiring
		such State to meet, or ensure that the local area for which the waiver is
		requested meets, agreed-upon outcomes and to implement other appropriate
		measures to ensure accountability.(D)Expedited
		determination regarding provision of waiversIf the Secretary has
		approved a waiver of statutory or regulatory requirements for a State or local
		area pursuant to this subsection, the Secretary shall expedite the
		determination regarding the provision of that waiver, for another State or
		local area if such waiver is in accordance with the approved State or local
		plan, as appropriate.290.Workforce
		flexibility plans(a)PlansA
		State may submit to the Secretary, and the Secretary may approve, a workforce
		flexibility plan under which the State is authorized to waive, in accordance
		with the plan—(1)any
		of the statutory or regulatory requirements applicable under this title or 
		subtitle A or  B of title I to local areas, pursuant to applications for such
		waivers from the local areas, except for requirements relating to the basic
		purposes of this title and title I, wage and labor standards, grievance
		procedures and judicial review, nondiscrimination, eligibility of participants,
		allocation of funds to local areas, establishment and functions of local areas
		and local boards, procedures for review and approval of local plans, and worker
		rights, participation, and protection;(2)any
		of the statutory or regulatory requirements applicable under sections 8 through
		10 of the Wagner-Peyser Act (29 U.S.C. 49g through 49i) to the State (excluding
		requirements relating to the provision of services to unemployment insurance
		claimants and veterans, and requirements relating to universal access to basic
		labor exchange services without cost to jobseekers); and(3)any
		of the statutory or regulatory requirements applicable under the Older
		Americans Act of 1965 (42 U.S.C. 3001 et seq.) to State agencies on aging with
		respect to activities carried out using funds allotted under section 506(b) of
		such Act (42 U.S.C. 3056d(b)), except for requirements relating to the basic
		purposes of such Act, wage and labor standards, eligibility of participants in
		the activities, and standards for grant agreements.(b)Content of
		plansA workforce flexibility plan implemented by a State under
		subsection (a) shall include descriptions of—(1)(A)the process by which
		local areas in the State may submit and obtain approval by the State of
		applications for waivers of requirements applicable under this title or
		subtitle A or B of title I; and(B)the requirements described in
		subparagraph (A) that are likely to be waived by the State under the
		plan;(2)the
		requirements applicable under sections 8 through 10 of the Wagner-Peyser Act
		that are proposed to be waived, if any;(3)the
		requirements applicable under the Older Americans Act of 1965 that are proposed
		to be waived, if any;(4)the
		outcomes to be achieved by the waivers described in paragraphs (1) through (3);
		and(5)other measures to
		be taken to ensure appropriate accountability for Federal funds in connection
		with the waivers.(c)PeriodsThe
		Secretary may approve a workforce flexibility plan for a period of not more
		than 5 years.(d)Opportunity for
		public commentsPrior to submitting a workforce flexibility plan
		to the Secretary for approval, the State shall provide to all interested
		parties and to the general public adequate notice of and a reasonable
		opportunity for comment on the waiver requests proposed to be implemented
		pursuant to such plan.291.State
		legislative authority(a)Authority of
		State legislatureNothing in this title or subtitle A or B of
		title I shall be interpreted to preclude the enactment of State legislation
		providing for the implementation, consistent with the provisions of this title
		and subtitles A and B of title I, of the activities assisted under this title
		or subtitle A or B of title I. Any funds received by a State under this title
		shall be subject to appropriation by the State legislature, consistent with the
		terms and conditions required under this title and such subtitles.(b)Interstate
		compacts and cooperative agreementsIn the event that compliance
		with provisions of this title or title I would be enhanced by compacts and
		cooperative agreements between States, the consent of Congress is given to
		States to enter into such compacts and agreements to facilitate such
		compliance, subject to the approval of the Secretary.292.Transfer of
		Federal equity in State employment security agency real property to the
		States(a)Transfer of
		Federal equityNotwithstanding any other provision of law, any
		Federal equity acquired in real property through grants to States awarded under
		title III of the Social Security Act (42 U.S.C. 501 et seq.) or under the
		Wagner-Peyser Act (29 U.S.C. 49 et seq.) is transferred to the States that used
		the grants for the acquisition of such equity. The portion of any real property
		that is attributable to the Federal equity transferred under this section shall
		be used to carry out activities authorized under this Act, title III of the
		Social Security Act, or the Wagner-Peyser Act. Any disposition of such real
		property shall be carried out in accordance with the procedures prescribed by
		the Secretary and the portion of the proceeds from the disposition of such real
		property that is attributable to the Federal equity transferred under this
		section shall be used to carry out activities authorized under this Act, title
		III of the Social Security Act, or the Wagner-Peyser Act.(b)Limitation on
		useA State shall not use funds awarded under this Act, title III
		of the Social Security Act, or the Wagner-Peyser Act to amortize the costs of
		real property that is purchased by any State on or after the date of enactment
		of the Revised Continuing Appropriations Resolution, 2007.293.Continuation
		of State activities and policies(a)In
		generalNotwithstanding any other provision of this title, or
		subtitle A of title I, the Secretary may not deny approval of a State plan for
		a covered State, or an application of a covered State for financial assistance,
		under this title or subtitle A of title I, or find a covered State (including a
		State board or Governor), or a local area (including a local board or chief
		elected official) in a covered State, in violation of a provision of this title
		or subtitle A of title I, on the basis that—(1)(A)the State proposes to
		allocate or disburse, allocates, or disburses, within the State, funds made
		available to the State under section 227 or 232 in accordance with the
		allocation formula for the type of activities involved, or in accordance with a
		disbursal procedure or process, used by the State under prior consistent State
		laws; or(B)a local board in the State proposes to
		disburse, or disburses, within the local area, funds made available to the
		State under section 227 or 232 in accordance with a disbursal procedure or
		process used by a private industry council under prior consistent State
		law;(2)the
		State proposes to carry out or carries out a State procedure through which
		local areas use, as fiscal agents for funds made available to the State under
		section 227 or 232 and allocated within the State, fiscal agents selected in
		accordance with a process established under prior consistent State laws;(3)the
		State proposes to carry out or carries out a State procedure through which the
		local boards in the State (or the local boards, the chief elected officials in
		the State, and the Governor) designate or select the one-stop partners and
		one-stop operators of the statewide system in the State under prior consistent
		State laws, in lieu of making the designation or certification described in
		section 221 (regardless of the date the one-stop delivery systems involved have
		been established);(4)the
		State proposes to carry out or carries out a State procedure through which the
		persons responsible for selecting eligible providers for purposes of subtitle B
		are permitted to determine that a provider shall not be selected to provide
		both intake services under section 234(c)(2) and training services under
		section 234(c)(4), under prior consistent State laws;(5)the
		State proposes to designate or designates a State board, or proposes to assign
		or assigns functions and roles of the State board (including determining the
		time periods for development and submission of a State plan required under
		section 112 or 113), for purposes of subtitle A of title I in accordance with
		prior consistent State laws; or(6)a
		local board in the State proposes to use or carry out, uses, or carries out a
		local plan (including assigning functions and roles of the local board) for
		purposes of subtitle A of title I in accordance with the authorities and
		requirements applicable to local plans and private industry councils under
		prior consistent State laws.(b)DefinitionIn
		this section:(1)Covered
		StateThe term covered State means a State that
		enacted State laws described in paragraph (2).(2)Prior
		consistent State lawsThe term prior consistent State
		laws means State laws, not inconsistent with the Job Training
		Partnership Act or any other applicable Federal law, that took effect on
		September 1, 1993, September 1, 1995, and September 1, 1997.294.General
		program requirementsExcept as
		otherwise provided in this title or title I, the following conditions apply to
		all programs under this title or title I, as applicable:(1)Each
		program under this title or title I shall provide employment and training
		opportunities to those who can benefit from, and who are most in need of, such
		opportunities. In addition, the recipients of Federal funding for programs
		under this title or title I shall make efforts to develop programs that
		contribute to occupational development, upward mobility, development of new
		careers, and opportunities for nontraditional employment.(2)Funds provided
		under this title shall only be used for activities that are in addition to
		activities that would otherwise be available in the local area in the absence
		of such funds.(3)(A)Any local area may
		enter into an agreement with another local area (including a local area that is
		a city or county within the same labor market) to pay or share the cost of
		educating, training, or placing individuals participating in programs assisted
		under this title, including the provision of supportive services.(B)Such agreement shall be approved by
		each local board for a local area entering into the agreement and shall be
		described in the local plan under section 118.(4)On-the-job
		training contracts under this title or subtitle C of title I, shall not be
		entered into with employers who have received payments under previous contracts
		under this Act or the Workforce Investment Act of 1998 and have exhibited a
		pattern of failing to provide on-the-job training participants with continued
		long-term employment as regular employees with wages and employment benefits
		(including health benefits) and working conditions at the same level and to the
		same extent as other employees working a similar length of time and doing the
		same type of work.(5)No
		person or organization may charge an individual a fee for the placement or
		referral of the individual in or to a workforce investment activity under this
		title.(6)The
		Secretary shall not provide financial assistance for any program under this
		title or subtitle C of title I that involves political activities.(7)(A)Income under any
		program administered by a public or private nonprofit entity may be retained by
		such entity only if such income is used to continue to carry out the
		program.(B)Income subject to the requirements of
		subparagraph (A) shall include—(i)receipts from goods or services
		(including conferences) provided as a result of activities funded under this
		title;(ii)funds provided to a service
		provider under this title that are in excess of the costs associated with the
		services provided; and(iii)interest income earned on funds
		received under this title.(C)For purposes of this paragraph, each
		entity receiving financial assistance under this title shall maintain records
		sufficient to determine the amount of such income received and the purposes for
		which such income is expended.(8)(A)The Secretary shall
		notify the Governor and the appropriate local board and chief elected official
		of, and consult with the Governor and such board and official concerning, any
		activity to be funded by the Secretary under this title within the
		corresponding State or local area.(B)The Governor shall notify the
		appropriate local board and chief elected official of, and consult with such
		board and official concerning, any activity to be funded by the Governor under
		this title within the corresponding local area.(9)(A)All education programs
		for youth supported with funds provided under chapter 2 of subtitle B shall be
		consistent with applicable State and local educational standards.(B)Standards and procedures with respect
		to awarding academic credit and certifying educational attainment in programs
		conducted under such chapter shall be consistent with the requirements of
		applicable State and local law, including regulation.(10)No
		funds available under this title or title I may be used for public service
		employment except as specifically authorized under this title or title
		I.(11)The
		Federal requirements governing the title, use, and disposition of real
		property, equipment, and supplies purchased with funds provided under this
		title or subtitle C of title I shall be the corresponding Federal requirements
		generally applicable to such items purchased through Federal grants to States
		and local governments.(12)Nothing in this
		title or subtitle C of title I shall be construed to provide an individual with
		an entitlement to a service under this title or subtitle C of title I.(13)Services,
		facilities, or equipment funded under this title may be used, as appropriate,
		on a fee-for-service basis, by employers in a local area in order to provide
		employment and training activities to incumbent workers—(A)when such
		services, facilities, or equipment are not in use for the provision of services
		for eligible participants under this title;(B)if such use for
		incumbent workers would not have an adverse affect on the provision of services
		to eligible participants under this title; and(C)if the income
		derived from such fees is used to carry out the programs authorized under this
		title.(14)Funds provided
		under this title shall not be used to establish or operate a stand-alone
		fee-for-service enterprise in a situation in which a private sector employment
		agency (as defined in section 701 of the Civil Rights Act of 1964 (42 U.S.C.
		2000e)) is providing full access to similar or related services in such a
		manner as to fully meet the identified need. For purposes of this paragraph,
		such an enterprise does not include a one-stop delivery system described in
		section 221(e).(15)(A)None of the funds
		available under this title shall be used by a recipient or subrecipient of such
		funds to pay the salary and bonuses of an individual, either as direct costs or
		indirect costs, at a rate in excess of the annual rate of basic pay prescribed
		for level II of the Executive Schedule under section 5313 of title 5, United
		States Code.(B)The limitation described in
		subparagraph (A) shall not apply to vendors providing goods and services as
		defined in Office of Management and Budget Circular A–133. In a case in which a
		State is a recipient of such funds, the State may establish a lower limit than
		is provided in subparagraph (A) for salaries and bonuses of those receiving
		salaries and bonuses from a subrecipient of such funds, taking into account
		factors including the relative cost of living in the State, the compensation
		levels for comparable State or local government employees, and the size of the
		organizations that administer the Federal programs involved.IIIAdult
		education and literacy301.Short
		titleThis title may be cited
		as the Adult Education and Family Literacy Act.302.PurposeIt is the purpose of this title to create a
		partnership among the Federal Government, States, and localities to provide, on
		a voluntary basis, adult education and literacy activities, in order to—(1)assist adults to
		become literate and obtain the knowledge and skills necessary for employment
		and economic self-sufficiency;(2)assist adults who
		are parents or family members to obtain the education and skills that—(A)are necessary to
		becoming full partners in the educational development of their children;
		and(B)lead to
		sustainable improvements in the economic opportunities for their family;(3)assist adults in
		attaining a secondary school diploma and in the transition to postsecondary
		education and training, through career pathways; and(4)assist immigrants
		and other individuals who are English language learners in—(A)improving
		their—(i)reading, writing,
		speaking, and comprehension skills in English; and(ii)mathematics
		skills; and(B)acquiring an
		understanding of the American system of Government, individual freedom, and the
		responsibilities of citizenship.303.DefinitionsIn this title:(1)Adult
		educationThe term adult education means academic
		instruction and education services below the postsecondary level that increase
		an individual’s ability to—(A)read, write, and
		speak in English and perform mathematics or other activities necessary for the
		attainment of a secondary school diploma or its recognized equivalent;(B)transition to
		postsecondary education and training; and(C)obtain
		employment.(2)Adult education
		and literacy activitiesThe term adult education and
		literacy activities means programs, activities, and services that
		include adult education, literacy, workplace adult education and literacy
		activities, family literacy activities, English language acquisition
		activities, integrated English literacy and civics education, workforce
		preparation activities, or integrated education and training.(3)Eligible
		agencyThe term eligible agency means the sole
		entity or agency in a State or an outlying area responsible for administering
		or supervising policy for adult education and literacy activities in the State
		or outlying area, respectively, consistent with the law of the State or
		outlying area, respectively.(4)Eligible
		individualThe term eligible individual means an
		individual—(A)who has attained
		16 years of age;(B)who is not
		enrolled or required to be enrolled in secondary school under State law;
		and(C)who—(i)is basic skills
		deficient, as defined in section 101;(ii)does not have a
		secondary school diploma or its recognized equivalent, and has not achieved an
		equivalent level of education; or(iii)is an English
		language learner.(5)Eligible
		providerThe term eligible provider means an
		organization that has demonstrated effectiveness in providing adult education
		and literacy activities that may include —(A)a local
		educational agency;(B)a community-based
		organization;(C)a volunteer
		literacy organization;(D)an institution of
		higher education;(E)a public or
		private nonprofit agency;(F)a library;(G)a public housing
		authority;(H)a nonprofit
		institution that is not described in any of subparagraphs (A) through (G) and
		has the ability to provide adult education and literacy activities to eligible
		individuals;(I)a consortium or
		coalition of the agencies, organizations, institutions, libraries, or
		authorities described in any of subparagraphs (A) through (H); and(J)a partnership
		between an employer and an entity described in any of subparagraphs (A) through
		(I).(6)English
		language acquisition programThe term English language
		acquisition program means a program of instruction—(A)designed to help
		eligible individuals who are English language learners achieve competence in
		reading, writing, speaking, and comprehension of the English language;
		and(B)that leads
		to—(i)(I)attainment of a
		secondary school diploma or its recognized equivalent; and(II)transition to postsecondary education
		and training; or(ii)employment.(7)English
		language learnerThe term English language learner
		when used with respect to an eligible individual, means an eligible individual
		who has limited ability in reading, writing, speaking, or comprehending the
		English language, and—(A)whose native
		language is a language other than English; or(B)who lives in a
		family or community environment where a language other than English is the
		dominant language.(8)Essential
		components of reading instructionThe term essential
		components of reading instruction has the meaning given the term in
		section 1208 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
		6368).(9)Family literacy
		activitiesThe term family literacy activities means
		activities that are of sufficient intensity and quality, to make sustainable
		improvements in the economic prospects for a family and that better enable
		parents or family members to support their children’s learning needs, and that
		integrate all of the following activities:(A)Parent or family
		adult education and literacy activities that lead to readiness for
		postsecondary education or training, career advancement, and economic
		self-sufficiency.(B)Interactive
		literacy activities between parents or family members and their
		children.(C)Training for
		parents or family members regarding how to be the primary teacher for their
		children and full partners in the education of their children.(D)An
		age-appropriate education to prepare children for success in school and life
		experiences.(10)Institution of
		higher educationThe term institution of higher
		education has the meaning given the term in section 101 of the Higher
		Education Act of 1965 (20 U.S.C. 1001).(11)Integrated
		education and trainingThe term integrated education and
		training means a service approach that provides adult education and
		literacy activities concurrently and contextually with workforce preparation
		activities and workforce training for a specific occupation or occupational
		cluster for the purpose of educational and career advancement.(12)Integrated
		english literacy and civics educationThe term integrated
		English literacy and civics education means education services provided
		to English language learners who are adults, including professionals with
		degrees and credentials in their native countries, that enables such adults to
		achieve competency in the English language and acquire the basic and more
		advanced skills needed to function effectively as parents, workers, and
		citizens in the United States. Such services shall include instruction in
		literacy and English language acquisition and instruction on the rights and
		responsibilities of citizenship and civic participation, and may include
		workforce training.(13)LiteracyThe
		term literacy means an individual’s ability to read, write, and
		speak in English, compute, and solve problems, at levels of proficiency
		necessary to function on the job, in the family of the individual, and in
		society.(14)Postsecondary
		educational institutionThe term postsecondary educational
		institution means—(A)an institution of
		higher education that provides not less than a 2-year program of instruction
		that is acceptable for credit toward a bachelor’s degree;(B)a tribally
		controlled community college; or(C)a nonprofit
		educational institution offering certificate or apprenticeship programs at the
		postsecondary level.(15)SecretaryThe
		term Secretary means the Secretary of Education.(16)Workplace
		adult education and literacy activitiesThe term workplace
		adult education and literacy activities means adult education and
		literacy activities offered by an eligible provider in collaboration with an
		employer or employee organization at a workplace or an off-site location that
		is designed to improve the productivity of the workforce.(17)Workforce
		preparation activitiesThe term workforce preparation
		activities means activities, programs, or services designed to help an
		individual acquire a combination of basic academic skills, critical thinking
		skills, digital literacy skills, and self-management skills, including
		competencies in utilizing resources, using information, working with others,
		understanding systems, and skills necessary for successful transition into and
		completion of postsecondary education or training, or employment.304.Home
		schoolsNothing in this title
		shall be construed to affect home schools, whether a home school is treated as
		a home school or a private school under State law, or to compel a parent or
		family member engaged in home schooling to participate in adult education and
		literacy activities.305.Rule of
		construction regarding postsecondary transition and concurrent enrollment
		activitiesNothing in this
		title shall be construed to prohibit or discourage the use of funds provided
		under this title for adult education and literacy activities that help eligible
		individuals transition to postsecondary education and training or employment,
		or for concurrent enrollment activities.306.Authorization
		of appropriationsThere are
		authorized to be appropriated to carry out this title such sums as may be
		necessary for each of the fiscal years 2014 through 2018.AFederal
		provisions 311.Reservation of
		funds; grants to eligible agencies; allotments(a)Reservation of
		fundsFrom the sum appropriated under section 306 for a fiscal
		year, the Secretary—(1)shall reserve 2
		percent to carry out section 342 and subsection (g), except that the amount so
		reserved shall not exceed $15,000,000; and(2)shall reserve 12
		percent of the amount that remains after reserving funds under paragraph (1) to
		carry out section 343.(b)Grants to
		eligible agencies(1)In
		generalFrom the sum appropriated under section 306 and not
		reserved under subsection (a) for a fiscal year, the Secretary shall award a
		grant to each eligible agency having a unified State plan approved under
		section 112 or a combined State plan approved under section 113 in an amount
		equal to the sum of the initial allotment under subsection (c)(1) and the
		additional allotment under subsection (c)(2) for the eligible agency for the
		fiscal year, subject to subsections (f) and (h), to enable the eligible agency
		to carry out the activities assisted under this title.(2)Purpose of
		grantsThe Secretary may award a grant under paragraph (1) only
		if the eligible entity involved agrees to expend the grant for adult education
		and literacy activities in accordance with the provisions of this title.(c)Allotments(1)Initial
		allotmentsFrom the sum appropriated under section 306 and not
		reserved under subsection (a) for a fiscal year, the Secretary shall allot to
		each eligible agency having a unified State plan approved under section 112 or
		a combined State plan approved under section 113—(A)$100,000, in the
		case of an eligible agency serving an outlying area, except as provided in
		subsection (e); and(B)$250,000, in the
		case of any other eligible agency.(2)Additional
		allotmentsFrom the sum appropriated under section 306, not
		reserved under subsection (a), and not allotted under paragraph (1), for a
		fiscal year, the Secretary shall allot to each eligible agency that receives an
		initial allotment under paragraph (1) an additional amount that bears the same
		relationship to such sum as the number of qualifying adults in the State or
		outlying area served by the eligible agency bears to the number of such adults
		in all States and outlying areas.(d)Qualifying
		adultFor the purpose of subsection (c)(2), the term
		qualifying adult means an adult who—(1)is
		at least 16 years of age;(2)is
		beyond the age of compulsory school attendance under the law of the State or
		outlying area;(3)does
		not have a secondary school diploma or its recognized equivalent; and(4)is
		not enrolled in secondary school.(e)Special rule
		for the Republic of Palau(1)In
		generalNotwithstanding subsection (c)(1)(A), from the sum
		appropriated under section 306 and not reserved under subsection (a) for a
		fiscal year, the Secretary shall allot to the Republic of Palau, except during
		the period described in section 101(45), an amount based on the recommendations
		of the Pacific Region Educational Laboratory under paragraph (2).(2)Award basis to
		PalauFor each fiscal year, the Pacific Region Educational
		Laboratory in Honolulu, Hawaii shall make recommendations to the Secretary
		concerning a grant amount to the Republic of Palau based on the number of
		qualifying adults (as defined in subsection (d)) in the population of the
		Republic of Palau.(3)Administrative
		costsThe Secretary may provide not more than 5 percent of the
		funds made available for grants under this subsection to pay the administrative
		costs of the Pacific Region Educational Laboratory regarding activities
		assisted under this subsection.(f)Hold-harmless
		provisions(1)In
		generalNotwithstanding subsection (c) and subject to paragraph
		(2), for fiscal year 2014 and each succeeding fiscal year, no eligible agency
		shall receive an allotment under this section that is less than 90 percent of
		the allotment the eligible agency received for the preceding fiscal year under
		this section.(2)100 Percent
		allotmentNotwithstanding paragraphs (1) and (2) of subsection
		(e), for a fiscal year for which an eligible agency receives only an initial
		allotment under subsection (c)(1) (and no additional allotment under subsection
		(c)(2)) the eligible agency shall receive an allotment under this section that
		is equal to 100 percent of the initial allotment under subsection
		(c)(1).(3)Ratable
		reductionIf for any fiscal year the amount available for
		allotment under this title is insufficient to satisfy the provisions of
		paragraphs (1) and (2), the Secretary shall ratably reduce the payments to all
		eligible agencies, as necessary.(g)Additional
		assistance(1)In
		generalFrom amounts reserved under subsection (a)(1), the
		Secretary shall make grants to eligible agencies described in paragraph (2) to
		enable such agencies to provide activities authorized under subtitle B.(2)EligibilityAn
		eligible agency is eligible to receive a grant under this subsection for a
		fiscal year if the amount of the allotment such agency receives under this
		section for the fiscal year is less than the amount such agency would have
		received for the fiscal year if the allotment formula under this section as in
		effect on September 30, 2003, were in effect for such year.(3)Amount of
		grantThe amount of a grant made to an eligible agency under this
		subsection for a fiscal year shall be the difference between—(A)the amount of the
		allotment such agency would have received for the fiscal year if the allotment
		formula under this section as in effect on September 30, 2003, were in effect
		for such year; and(B)the amount of the
		allotment such agency receives under this section for the fiscal year.(h)ReallotmentThe
		portion of any eligible agency’s allotment under this title for a fiscal year
		that the Secretary determines will not be required for the period such
		allotment is available for carrying out activities under this title, shall be
		available for reallotment from time to time, on such dates during such period
		as the Secretary shall fix, to other eligible agencies in proportion to the
		original allotments to such agencies under this title for such year.(i)Study and
		report(1)StudyThe
		Comptroller General of the United States shall conduct a study concerning the
		formula described in this section and, in conducting the study, shall, at a
		minimum—(A)examine whether
		the formula results in a distribution of funds that sufficiently serves the
		entire population of individuals eligible for adult education and literacy
		activities under this title;(B)examine whether
		the data used to count qualified adults, for purposes of the formula,
		accurately measure the population of individuals eligible for the activities;
		and(C)develop
		recommendations for improving the formula so that the formula results in a
		distribution of funds that better serves that population and the data used to
		count qualified adults accurately measure that population.(2)ReportNot
		later than 3 years after the date of enactment of the Workforce Investment Act
		of 2013, the Comptroller General shall submit to the Committee on Health,
		Education, Labor, and Pensions of the Senate and the Committee on Education and
		the Workforce of the House of Representatives a report containing the results
		of the study described in paragraph (1).312.Performance
		accountability systemPrograms
		and activities authorized in this title are subject to the performance
		accountability provisions described in section 131.BState
		provisions321.State
		administrationEach eligible
		agency shall be responsible for the State or outlying area administration of
		activities under this title, including—(1)the
		development, implementation, and monitoring of the relevant components of the
		unified State plan in section 112 or the combined State plan in section
		113;(2)consultation with
		other appropriate agencies, groups, and individuals that are involved in, or
		interested in, the development and implementation of activities assisted under
		this title; and(3)coordination and
		nonduplication with other Federal and State education, training, corrections,
		public housing, and social service programs.322.State
		distribution of funds; matching requirement(a)State
		distribution of fundsEach eligible agency receiving a grant
		under section 311(b) for a fiscal year—(1)shall use not
		less than 80 percent of the grant funds to award grants and contracts under
		section 331 and to carry out section 325, of which not more than 25 percent of
		such amount shall be available to carry out section 325;(2)shall use not
		more than 15 percent of the grant funds to carry out State leadership
		activities under section 323; and(3)shall use not
		more than 5 percent of the grant funds, or $85,000, whichever is greater, for
		the administrative expenses of the eligible agency.(b)Matching
		requirement(1)In
		generalIn order to receive a grant from the Secretary under
		section 311(b) each eligible agency shall provide, for the costs to be incurred
		by the eligible agency in carrying out the adult education and literacy
		activities for which the grant is awarded, a non-Federal contribution in an
		amount that is not less than—(A)in the case of an
		eligible agency serving an outlying area, 12 percent of the total amount of
		funds expended for adult education and literacy activities in the outlying
		area, except that the Secretary may decrease the amount of funds required under
		this subparagraph for an eligible agency; and(B)in the case of an
		eligible agency serving a State, 25 percent of the total amount of funds
		expended for adult education and literacy activities in the State.(2)Non-Federal
		contributionAn eligible agency’s non-Federal contribution
		required under paragraph (1) may be provided in cash or in kind, fairly
		evaluated, and shall include only non-Federal funds that are used for adult
		education and literacy activities in a manner that is consistent with the
		purpose of this title.323.State
		leadership activities(a)Activities(1)RequiredEach
		eligible agency shall use funds made available under section 322(a)(2) for the
		following adult education and literacy activities to develop or enhance the
		adult education system of the State or outlying area:(A)The alignment of
		adult education and literacy activities with other core programs and one-stop
		partners, including eligible providers, to implement the strategy identified in
		the unified State plan under section 112 or the combined State plan under
		section 113, including the development of career pathways to provide access to
		employment and training services for individuals in adult education and
		literacy activities.(B)The establishment
		or operation of high quality professional development programs to improve the
		instruction provided pursuant to local activities required under section
		331(b), including instruction incorporating the essential components of reading
		instruction as such components relate to adults, instruction related to the
		specific needs of adult learners, instruction provided by volunteers or by
		personnel of a State or outlying area, and dissemination of information about
		models and promising practices related to such programs.(C)The provision of
		technical assistance to eligible providers of adult education and literacy
		activities receiving funds under this title, including—(i)the
		development and dissemination of instructional and programmatic practices based
		on the most rigorous or scientifically valid research available and
		appropriate, in reading, writing, speaking, mathematics, English language
		acquisition programs, distance education, and staff training;(ii)the
		role of eligible providers as a one-stop partner to provide access to
		employment, education, and training services; and(iii)assistance in
		the use of technology, including for staff training, to eligible providers,
		especially the use of technology to improve system efficiencies.(D)The monitoring
		and evaluation of the quality of, and the improvement in, adult education and
		literacy activities and the dissemination of information about models and
		proven or promising practices within the State.(2)Permissible
		activitiesEach eligible agency may use funds made available
		under section 322(a)(2) for 1 or more of the following adult education and
		literacy activities:(A)The support of
		State or regional networks of literacy resource centers.(B)The development
		and implementation of technology applications, translation technology, or
		distance education, including professional development to support the use of
		instructional technology.(C)Developing and
		disseminating curricula, including curricula incorporating the essential
		components of reading instruction as such components relate to adults.(D)The provision of
		technical assistance to eligible providers to support the purpose of this
		title.(E)Developing
		content and models for integrated education and training and career pathways,
		including the provision of technical assistance to eligible providers in the
		State administering such programs.(F)The provision of
		assistance to eligible providers in developing and implementing programs that
		achieve the objectives of this title and in measuring the progress of those
		programs in achieving such objectives, including meeting the State adjusted
		levels of performance described in section 131(b)(3).(G)The development
		and implementation of a system to assist in the transition from adult education
		to postsecondary education, including linkages with postsecondary educational
		institutions or institutions of higher education.(H)Integration of
		literacy and English language instruction with occupational skill training,
		including promoting linkages with employers.(I)Activities to
		promote workplace adult education and literacy activities.(J)Activities to
		promote and complement local outreach initiatives described in section
		342(c)(3)(G).(K)Identifying
		curriculum frameworks and aligning rigorous content standards that—(i)specify
		what adult learners should know and be able to do in the areas of reading and
		language arts, mathematics, and English language acquisition; and(ii)take
		into consideration the following:(I)State adopted
		academic standards.(II)The
		current adult skills and literacy assessments used in the State or outlying
		area.(III)The primary
		indicators of performance described in section 131.(IV)Standards and
		academic requirements for enrollment in nonremedial, for-credit courses in
		postsecondary educational institutions or institutions of higher education
		supported by the State or outlying area.(V)Where
		appropriate, the content of occupational and industry skill standards widely
		used by business and industry in the State or outlying area.(L)In cooperation
		with efforts funded under section 342, development and piloting of—(i)new and
		promising assessment tools and strategies that—(I)are
		based on scientifically valid research, where available and appropriate;
		and(II)identify the
		needs and capture the gains of students at all levels, with particular emphasis
		on—(aa)students
		at the lowest achievement level;(bb)students
		who are English language learners; and(cc)adults
		with learning disabilities;(ii)options for
		improving teacher quality and retention; and(iii)assistance in
		converting scientifically valid research into practice.(M)The development
		and implementation of programs and services to meet the needs of adult learners
		with learning disabilities who are English language learners.(N)Support for
		recruitment and outreach for instructors, students, and employers.(O)Other activities
		of statewide significance that promote the purpose of this title.(b)CollaborationIn
		carrying out this section, eligible agencies shall collaborate where possible,
		and avoid duplicating efforts, in order to maximize the impact of the
		activities described in subsection (a).(c)State-imposed
		requirementsWhenever a State or outlying area implements any
		rule or policy relating to the administration or operation of a program
		authorized under this title that has the effect of imposing a requirement that
		is not imposed under Federal law (including any rule or policy based on a State
		or outlying area interpretation of a Federal statute, regulation, or
		guideline), the State or outlying area shall identify, to eligible providers,
		the rule or policy as being imposed by the State or outlying area.324.State
		planEach State desiring to
		receive funds under this title for any fiscal year shall submit and have
		approved by the Secretary and the Secretary of Labor a unified State plan in
		accordance with section 112 or a combined State plan in accordance with section
		113.325.Programs for
		corrections education and other institutionalized individuals(a)Program
		authorizedFrom funds made available under section 322(a)(1) for
		a fiscal year, each eligible agency shall carry out corrections education and
		education for other institutionalized individuals.(b)Uses of
		fundsThe funds described in subsection (a) shall be used for the
		cost of educational programs for criminal offenders in correctional
		institutions and for other institutionalized individuals, including academic
		programs for—(1)adult education
		and literacy activities;(2)special
		education, as determined by the eligible agency;(3)secondary school
		credit;(4)integrated
		education and training;(5)career
		pathways;(6)concurrent
		enrollment;(7)peer
		tutoring; and(8)transition to
		re-entry initiatives and other postrelease services with the goal of reducing
		recidivism.(c)PriorityEach
		eligible agency that is using assistance provided under this section to carry
		out a program for criminal offenders within a correctional institution shall
		give priority to serving individuals who are likely to leave the correctional
		institution within 5 years of participation in the program.(d)ReportIn
		addition to any report required under section 131, each eligible agency that
		receives assistance provided under this section shall annually prepare and
		submit to the Secretary a report on the progress, as described in section 131,
		of the eligible agency with respect to the programs and activities carried out
		under this section, including the relative rate of recidivism for the criminal
		offenders served.(e)DefinitionsIn
		this section:(1)Correctional
		institutionThe term correctional institution means
		any—(A)prison;(B)jail;(C)reformatory;(D)work farm;(E)detention center;
		or(F)halfway house,
		community-based rehabilitation center, or any other similar institution
		designed for the confinement or rehabilitation of criminal offenders.(2)Criminal
		offenderThe term criminal offender means any
		individual who is charged with or convicted of any criminal offense.CLocal
		provisions331.Grants and
		contracts for eligible providers(a)Grants and
		contractsFrom grant funds made available under section
		322(a)(1), each eligible agency shall award multiyear grants or contracts, on a
		competitive basis, to eligible providers within the State or outlying area to
		enable the eligible providers to develop, implement, and improve adult
		education and literacy activities within the State.(b)Required local
		activitiesThe eligible agency shall require that each eligible
		provider receiving a grant or contract under subsection (a) use the grant or
		contract to establish or operate programs that provide adult education and
		literacy activities, including programs that provide such activities
		concurrently.(c)Direct and
		equitable access; same process(1)In
		generalEach eligible agency
		receiving funds under this title shall ensure that—(A)all eligible
		providers have direct and equitable access to apply and compete for grants or
		contracts under this section; and(B)the same grant or
		contract announcement process and application process is used for all eligible
		providers in the State or outlying area.(2)GAO
		studyNot later than the second program year following the date
		of enactment of the Workforce Investment Act of 2013, the Comptroller General
		shall conduct a study to determine how the provisions of paragraph (1) have
		been implemented and whether such provisions accomplished the purposes of such
		paragraph.(d)Special
		ruleEach eligible agency awarding a grant or contract under this
		section shall not use any funds made available under this title for adult
		education and literacy activities for the purpose of supporting or providing
		programs, services, or activities for individuals who are not individuals
		described in subparagraphs (A) and (B) of section 303(4), except that such
		agency may use such funds for such purpose if such programs, services, or
		activities are related to family literacy activities. In providing family
		literacy activities under this title, an eligible provider shall attempt to
		coordinate with programs and services that are not assisted under this title
		prior to using funds for adult education and literacy activities under this
		title for activities other than activities for eligible individuals.(e)ConsiderationsIn
		awarding grants or contracts under this section, the eligible agency shall
		consider—(1)the
		degree to which the eligible provider would be responsive to—(A)regional needs as
		identified in the local plan under section 118; and(B)serving
		individuals in the community who were identified in such plan as most in need
		of adult education and literacy activities, including individuals—(i)who
		have low levels of literacy skills;(ii)who
		have learning disabilities; or(iii)who
		are English language learners;(2)capacity,
		including past effectiveness in improving the literacy of eligible individuals
		of the eligible provider, to meet State-adjusted levels of performance for the
		primary indicators of performance described in section 131 for eligible
		individuals, especially with respect to eligible individuals who have low
		levels of literacy;(3)the
		extent to which the eligible provider demonstrates alignment between proposed
		activities and services and the strategy and goals of the local plan under
		section 118, as well as the activities and services of the one-stop
		partners;(4)whether the
		eligible provider’s program—(A)is of sufficient
		intensity and quality, and based on the most rigorous research available so
		that participants achieve substantial learning gains; and(B)uses
		instructional practices that include the essential components of reading
		instruction;(5)whether the
		eligible provider’s activities are built on a strong foundation of the most
		rigorous research available, including scientifically valid research, and
		effective educational practice;(6)whether the
		eligible provider’s activities effectively employ advances in technology and
		delivery systems, including distance education;(7)whether the
		eligible provider’s activities provide learning in context, including through
		integrated education and training, so that an individual acquires the skills
		needed to transition to and complete postsecondary education and training
		programs, obtain and advance in employment leading to economic
		self-sufficiency, and to exercise the rights and responsibilities of
		citizenship;(8)whether the
		eligible provider’s activities are delivered by well-trained instructors,
		counselors, and administrators who meet any minimum qualifications established
		by the State, where applicable, and who have access to high quality
		professional development, including through electronic means;(9)whether the
		eligible provider’s activities coordinate with other available education,
		training, and social service resources in the community, such as by
		establishing strong links with elementary schools and secondary schools,
		postsecondary educational institutions, institutions of higher education, local
		workforce investment boards, one-stop centers, job training programs, and
		social service agencies, business, industry, labor organizations,
		community-based organizations, nonprofit organizations, and intermediaries, for
		the development of career pathways;(10)whether the
		eligible provider’s activities offer flexible schedules and coordination with
		Federal, State, and local support services (such as child care, transportation,
		mental health services, and career planning) that are necessary to enable
		individuals, including individuals with disabilities or other special needs, to
		attend and complete programs;(11)the
		capacity of the eligible provider to provide integrated education and
		training;(12)whether the
		eligible provider maintains a high-quality information management system that
		has the capacity to report measurable participant outcomes (consistent with
		section 131) and to monitor program performance;(13)whether the
		local areas in which the eligible provider is located have a demonstrated need
		for additional English language acquisition programs and civics education
		programs;(14)whether reading,
		writing, speaking, mathematics, and English language acquisition instruction
		delivered by the eligible provider is based on the best practices derived from
		the most rigorous research available and appropriate, including scientifically
		valid research that is available and appropriate;(15)whether the
		eligible provider’s applications of technology and services to be provided are
		sufficient to increase the amount and quality of learning and how such
		technology and services lead to improved performance; and(16)the
		capacity of the eligible provider to serve eligible individuals with
		disabilities, including individuals with learning disabilities.332.Local
		applicationEach eligible
		provider desiring a grant or contract from an eligible agency shall submit an
		application to the eligible agency containing such information and assurances
		as the eligible agency may require, including—(1)a
		description of how funds awarded under this title will be spent consistent with
		the requirements of this title;(2)a
		description of any cooperative arrangements the eligible provider has with
		other agencies, institutions, or organizations for the delivery of adult
		education and literacy activities;(3)a
		description of how the eligible provider will provide services in alignment
		with the local plan under section 118, including how such provider will promote
		concurrent enrollment in programs and activities under title II, as
		appropriate, to assist eligible individuals in accessing education and job
		training services;(4)a
		description of how the eligible provider will meet the State adjusted levels of
		performance described in section 131(b)(3), including how such provider will
		collect data to report on such performance indicators;(5)a
		description of how the eligible provider will fulfill one-stop partner
		responsibilities as described in section 221(b)(1)(A), as appropriate;(6)a
		description of how the eligible provider will provide services in a manner that
		meets the needs of eligible individuals; and(7)information that
		addresses the considerations described under section 331(e), as
		applicable.333.Local
		administrative cost limits(a)In
		generalSubject to subsection (b), of the amount that is made
		available under this title to an eligible provider—(1)not
		less than 95 percent shall be expended for carrying out adult education and
		literacy activities; and(2)the
		remaining amount, not to exceed 5 percent, shall be used for planning,
		administration (including carrying out the requirements of section 131),
		professional development, and the activities described in paragraphs (3) and
		(5) of section 332.(b)Special
		ruleIn cases where the cost limits described in subsection (a)
		are too restrictive to allow for the activities described in subsection (a)(2),
		the eligible provider shall negotiate with the eligible agency in order to
		determine an adequate level of funds to be used for noninstructional
		purposes.DGeneral
		provisions341.Administrative
		provisions(a)Supplement not
		supplantFunds made available for adult education and literacy
		activities under this title shall supplement and not supplant other State or
		local public funds expended for adult education and literacy activities.(b)Maintenance of
		effort(1)In
		general(A)DeterminationAn
		eligible agency may receive funds under this title for any fiscal year if the
		Secretary finds that the fiscal effort per student or the aggregate
		expenditures of such eligible agency for activities under this title, in the
		second preceding fiscal year, were not less than 90 percent of the fiscal
		effort per student or the aggregate expenditures of such eligible agency for
		adult education and literacy activities in the third preceding fiscal
		year.(B)Proportionate
		reductionSubject to paragraphs (2), (3), and (4), for any fiscal
		year with respect to which the Secretary determines under subparagraph (A) that
		the fiscal effort or the aggregate expenditures of an eligible agency for the
		preceding program year were less than such effort or expenditures for the
		second preceding program year, the Secretary—(i)shall
		determine the percentage decreases in such effort or in such expenditures;
		and(ii)shall
		decrease the payment made under this title for such program year to the agency
		for adult education and literacy activities by the lesser of such
		percentages.(2)ComputationIn
		computing the fiscal effort and aggregate expenditures under paragraph (1), the
		Secretary shall exclude capital expenditures and special one-time project
		costs.(3)Decrease in
		Federal supportIf the amount made available for adult education
		and literacy activities under this title for a fiscal year is less than the
		amount made available for adult education and literacy activities under this
		title for the preceding fiscal year, then the fiscal effort per student and the
		aggregate expenditures of an eligible agency required in order to avoid a
		reduction under paragraph (1)(B) shall be decreased by the same percentage as
		the percentage decrease in the amount so made available.(4)WaiverThe
		Secretary may waive the requirements of this subsection for not more than 1
		fiscal year, if the Secretary determines that a waiver would be equitable due
		to exceptional or uncontrollable circumstances, such as a natural disaster or
		an unforeseen and precipitous decline in the financial resources of the State
		or outlying area of the eligible agency. If the Secretary grants a waiver under
		the preceding sentence for a fiscal year, the level of effort required under
		paragraph (1) shall not be reduced in the subsequent fiscal year because of the
		waiver.342.National
		leadership activities(a)In
		generalThe Secretary shall establish and carry out a program of
		national leadership activities to enhance the quality and outcomes of adult
		education and literacy activities and programs nationwide.(b)Required
		activitiesThe national leadership activities described in
		subsection (a) shall include technical assistance, including—(1)assistance to
		help States meet the requirements of section 131;(2)upon
		request by a State, assistance provided to eligible providers in using
		performance accountability measures based on indicators described in section
		131, and data systems for the improvement of adult education and literacy
		activities; and(3)carrying out
		rigorous research and evaluation on effective adult education and literacy
		activities, as well as estimating the number of adults functioning at the
		lowest levels of literacy proficiency, which may be coordinated across relevant
		Federal agencies.(c)Allowable
		activitiesThe national leadership activities described in
		subsection (a) may include the following:(1)Technical
		assistance, including—(A)assistance
		related to professional development activities, and assistance for the purposes
		of developing, improving, identifying, and disseminating the most successful
		methods and techniques for providing adult education and literacy activities,
		based on scientifically valid research where available;(B)assistance in
		distance education and promoting and improving the use of technology in the
		classroom, including through the use of instructional models that blend
		in-person and online instruction; and(C)assistance in the
		development and dissemination of proven models for addressing the digital
		literacy needs of adults, including older adults.(2)A
		program of grants, contracts, or cooperative agreements awarded on a
		competitive basis to national, regional, or local networks of private nonprofit
		organizations, public libraries, or institutions of higher education to build
		the capacity of such networks’ members to—(A)meet the
		performance requirements, described in section 131, of eligible providers under
		this title; and(B)involve eligible
		individuals in program improvement.(3)Funding national
		leadership activities that are not described in paragraph (1), either directly
		or through grants, contracts, or cooperative agreements awarded on a
		competitive basis to or with postsecondary educational institutions,
		institutions of higher education, public or private organizations or agencies,
		or consortia of such institutions, organizations, or agencies, such as—(A)developing,
		improving, and identifying the most successful methods and techniques for
		addressing the education needs of adults, including instructional practices
		using the essential components of reading instruction based on the work of the
		National Institute of Child Health and Human Development;(B)increasing the
		effectiveness of, and improving the quality of, adult education and literacy
		activities;(C)carrying out
		rigorous research, including scientifically valid research where appropriate,
		on national literacy basic skill acquisition for adult learning, including
		estimating the number of adults functioning at the lowest levels of literacy
		proficiency;(D)(i)carrying out
		demonstration programs, which may include programs that—(I)accelerate learning outcomes for eligible
		individuals with the lowest literacy levels;(II)develop and promote career pathways for
		eligible individuals;(III)promote concurrent enrollment programs
		in adult education and credit bearing postsecondary coursework; and(IV)develop high-quality professional
		development activities for eligible providers;(ii)disseminating
		best practices information, including information regarding promising practices
		resulting from federally funded demonstration programs; and(iii)developing and
		replicating best practices and innovative programs, such as—(I)programs for
		skill certification;(II)the
		identification of effective strategies for working with adults with learning
		disabilities and with adults who are English language learners;(III)integrated
		education and training programs;(IV)programs
		providing adult education and literacy activities coordinated with employment
		services; and(V)postsecondary
		education and training transition programs;(E)providing for the
		conduct of an independent evaluation and assessment of adult education and
		literacy activities through grants and contracts awarded on a competitive
		basis, which evaluation and assessment shall include descriptions of—(i)the
		effect of performance accountability measures and other measures of
		accountability on the delivery of adult education and literacy
		activities;(ii)the
		extent to which the adult education and literacy activities increase the
		literacy skills of eligible individuals, lead to involvement in education and
		training, enhance the employment and earnings of such participants, and, if
		applicable, lead to other positive outcomes, such as success in re-entry and
		reductions in recidivism in the case of prison-based adult education and
		literacy activities;(iii)the
		extent to which the provision of support services to eligible individuals
		enrolled in adult education and literacy activities increase the rate of
		enrollment in, and successful completion of, such programs; and(iv)the
		extent to which different types of providers measurably improve the skills of
		eligible individuals in adult education and literacy activities;(F)carrying out
		rigorous research on the relationship between instructional quality, including
		education levels, certification status, and experience of instructors, and the
		performance outcomes of eligible providers consistent with section 131;(G)supporting
		efforts aimed at capacity building of programs at the State and local levels
		such as technical assistance in program planning, assessment, evaluation, and
		monitoring of activities carried out under this title;(H)collecting data,
		such as data regarding the improvement of both local and State data systems,
		through technical assistance and development of model performance data
		collection systems;(I)supporting the
		development of an entity that would produce and distribute technology-based
		programs and materials for adult education and literacy activities using an
		interconnection system (as defined in section 397 of the Communications Act of
		1934 (47 U.S.C. 397)) and expand the effective outreach and use of such
		programs and materials to eligible providers;(J)determining how
		participation in adult education and literacy activities prepares eligible
		individuals for entry into postsecondary education and employment and, in the
		case of programs carried out in correctional institutions, has an effect on
		recidivism; and(K)other activities
		designed to enhance the quality of adult education and literacy activities
		nationwide.343.Integrated
		English literacy and civics education(a)In
		generalFrom funds made available under section 311(a)(2) for
		each fiscal year, the Secretary shall award grants to States, from allotments
		under subsection (b), for integrated English literacy and civics
		education.(b)Allotment(1)In
		generalSubject to paragraph (2), from amounts made available
		under section 311(a)(2) for a fiscal year, the Secretary shall allocate—(A)65 percent to the
		States on the basis of a State’s need for integrated English literacy and
		civics education, as determined by calculating each State’s share of a 10-year
		average of the data of the Office of Immigration Statistics of the Department
		of Homeland Security for immigrants admitted for legal permanent residence for
		the 10 most recent years; and(B)35 percent to the
		States on the basis of whether the State experienced growth, as measured by the
		average of the 3 most recent years for which the data of the Office of
		Immigration Statistics of the Department of Homeland Security for immigrants
		admitted for legal permanent residence are available.(2)MinimumNo
		State shall receive an allotment under paragraph (1) in an amount that is less
		than $60,000.IVAmendments to
		the Wagner-Peyser Act401.Employment
		service officesSection 1 of
		the Wagner-Peyser Act (29 U.S.C. 49) is amended by inserting
		service before offices.402.DefinitionsSection 2 of the Wagner-Peyser Act (29
		U.S.C. 49a) is amended—(1)by
		striking paragraph (1) and inserting the following:(1)the terms
		  chief elected official, institution of higher
		  education, one-stop center, one-stop partner,
		  training services, workforce development activity,
		  and workplace learning advisor, have the meaning given the terms
		  in section 101 of the Workforce Investment Act of
		  2013;;(2)in
		paragraph (2)—(A)by striking
		investment board each place it appears and inserting
		development board; and(B)by striking
		of 1998 and inserting of 2013;(3)in
		paragraph (3)—(A)by striking 134(c) and
		inserting 221(e); and(B)by striking
		1998 and inserting 2013; and(4)in
		paragraph (4), by striking and at the end;(5)in
		paragraph (5), by striking the period and inserting ; and;
		and(6)by
		adding at the end the following:(6)the term
		  employment service office means a local office of a State agency;
		  and(7)except in section
		  15, the term State agency, used without further description, means
		  an agency designated or authorized under section
		  4.. 403.Federal and
		State employment service offices(a)CoordinationSection
		3(a) of the Wagner-Peyser Act (29 U.S.C. 49b(a)) is amended by striking
		services and inserting service offices.(b)Public labor
		exchange services systemSection 3(c)(2) of the Wagner-Peyser Act
		(29 U.S.C. 49b(c)(2)) is amended by inserting , and identify and
		disseminate information on best practices for such system before the
		semicolon.(c)One-stop
		centersSection 3 of the Wagner-Peyser Act (29 U.S.C. 49b) is
		amended by inserting after subsection (c) the following:(d)In order to
		  improve service delivery, avoid duplication of services, and enhance
		  coordination of services, including location of staff to ensure access to
		  services under section 7(a) statewide in underserved areas, employment service
		  offices in each State shall be colocated with one-stop centers.(e)The Secretary, in
		  consultation with States, is authorized to assist the States in the development
		  of national electronic tools that may be used to improve access to workforce
		  information for individuals through—(1)the one-stop
		  delivery systems established as described in section 221(e) of the Workforce
		  Investment Act of 2013; and(2)such other
		  delivery systems as the Secretary determines to be
		  appropriate..404.Allotment of
		sumsSection 6 of the
		Wagner-Peyser Act (29 U.S.C. 49e) is amended—(1)in
		subsection (a), by striking amounts appropriated pursuant to section
		5 and inserting funds appropriated and (except for Guam)
		certified under section 5 and made available for allotments under this
		section; and(2)in
		subsection (b)(1)—(A)in the matter
		preceding subparagraph (A)—(i)by
		inserting before the Secretary the following after making
		the allotments required by subsection (a),; and(ii)by
		striking sums and all that follows through this
		Act and inserting funds described in subsection
		(a);(B)in each of
		subparagraphs (A) and (B), by striking sums and inserting
		remainder; and(C)by adding at the
		end the following: For purposes of this paragraph, the term
		State does not include Guam or the Virgin Islands..405.Use
		of sums(a)Improved
		coordinationSection 7(a)(1) of the Wagner-Peyser Act (29 U.S.C.
		49f(a)(1)) is amended by inserting , including unemployment insurance
		claimants, after seekers.(b)Resources for
		unemployment insurance claimantsSection 7(a)(3) of the Wagner-Peyser Act
		(29 U.S.C. 49f(a)(3)) is amended—(1)by
		striking and at the end of subparagraph (E);(2)in
		subparagraph (F)—(A)by inserting
		, including making eligibility assessments, after
		system; and(B)by striking the
		period at the end and inserting ; and; and(3)by inserting after subparagraph (F) the
		following:(G)providing
		  unemployment insurance claimants with referrals to, and application assistance
		  for, training and education resources and programs, including Federal Pell
		  Grants under subpart 1 of part A of title IV of the Higher Education Act of
		  1965 (20 U.S.C. 1070a et seq.), educational assistance under chapter 30 of
		  title 38, United States Code (commonly referred to as the Montgomery GI Bill),
		  and chapter 33 of that title (Post-9/11 Veterans Educational Assistance),
		  student assistance under title IV of the Higher Education Act of 1965 (20
		  U.S.C. 1070 et seq.), State student higher education assistance, and training
		  and education programs provided under titles II and III of the Workforce
		  Investment Act of 2013, and title I of the Rehabilitation Act of 1973 (29
		  U.S.C. 720 et
		  seq.)..(c)State
		activitiesSection 7(b) of the Wagner-Peyser Act (29 U.S.C.
		49f(b)) is amended—(1)in paragraph (1),
		by striking performance standards established by the Secretary
		and inserting the performance accountability measures that are based on
		indicators described in section 131(b)(2)(A)(i) of the Workforce Investment Act
		of 2013; and(2)in paragraph (2),
		by inserting offices after employment
		service.(d)Providing
		additional fundsSection 7(c)(2) of the Wagner-Peyser Act (29
		U.S.C. 49f(c)(2)) is amended by striking 1998 and inserting
		2013.(e)Other services
		and activitiesSection 7(d) of the Wagner-Peyser Act (29 U.S.C.
		49f(d)) is amended by striking 1998 and inserting
		2013.(f)Conforming
		amendmentSection 7(e) of the Wagner-Peyser Act (29 U.S.C.
		49f(e)) is amended by striking labor employment statistics and
		inserting workforce and labor market information.406.State
		planSection 8 of the
		Wagner-Peyser Act (29 U.S.C. 49g) is amended to read as follows:8.Any State desiring to receive assistance
		  under section 6 shall prepare and submit to, and have approved by, the
		  Secretary and the Secretary of Education, a State plan in accordance with
		  section 112 or 113 of the Workforce Investment Act of
		  2013..407.Performance
		measuresSection 13(a) of the
		Wagner-Peyser Act (29 U.S.C. 49l(a)) is amended to read as follows:(a)The activities carried out pursuant to
		  section 7 shall be subject to the performance accountability measures that are
		  based on indicators described in section 131(b)(2)(A)(i) of the Workforce
		  Investment Act of
		  2013..408.Pilot
		projectsThe Wagner-Peyser Act
		is amended by inserting after section 13 (29 U.S.C. 49l) the following:13A.Pilot
		  projects(a)GrantsFrom
		  funds appropriated under subsection (f), the Secretary, in consultation with
		  the Secretary of Education, shall establish and carry out a pilot program. In
		  carrying out the program, the Secretary shall annually make not more than 5
		  grants, on a competitive basis, to State agencies to cooperate in the
		  administration of this Act by carrying out pilot projects that enhance the
		  professional development and provision of services by the staff of such State
		  agencies.(b)Use of
		  fundsFunds made available under this section may be used to
		  enable a State agency to—(1)make available a
		  broad range of career guidance services, including career planning, aptitude
		  and interest assessments, and provision of workforce and labor market
		  information, and evaluate the outcomes for recipients of such services;(2)strengthen the
		  capacity of the State agency to identify job openings through the use of
		  technology, and through intensive outreach to small and medium size employers
		  while using and enhancing the business and employer services authorized under
		  this Act;(3)provide
		  professional development and career advancement opportunities for staff of a
		  State agency in order to upgrade their skills and competencies in the provision
		  of career development activities, employer outreach, and other services
		  authorized under this Act, including upgrading those skills and competencies
		  through the training of such staff to improve their knowledge of, and ability
		  to effectively interact with, staff and programs of one-stop partners and other
		  entities administering workforce development programs;(4)in
		  cooperation with professional organizations and institutions of higher
		  education, demonstrate the efficacy and value of professional credentialing for
		  counselors of the State agency to cooperate in the administration of this
		  Act;(5)identify and
		  implement strategies for State agency staff to provide technical assistance and
		  training to assist other providers of workforce development activities,
		  including workplace learning advisors, in providing counseling and
		  employment-related services to workers and job seekers, and employers;
		  and(6)identify and
		  implement new strategies for integrating counseling and technology to enhance
		  the provision of employment-related services under this Act.(c)ApplicationsA
		  State agency that seeks a grant under this section shall submit an application
		  to the Secretary at such time, in such manner, and containing such information
		  as the Secretary may require.(d)PriorityIn
		  awarding grants under this section, the Secretary, in consultation with the
		  Secretary of Education, shall—(1)give priority to
		  a State agency that—(A)demonstrates
		  participation by employees of the agency in the planning of the proposed pilot
		  project;(B)demonstrates
		  participation by the employees, or provides an assurance that the employees
		  will participate, in the implementation of the pilot project; and(C)demonstrates that
		  the State agency has established a partnership, or provides an assurance that
		  the agency will establish a partnership, with a relevant professional
		  organization, or with an institution of higher education; and(2)ensure geographic
		  diversity and diversity with respect to the population density of the States in
		  which projects under this section will be carried out.(e)ReportsThe
		  Secretary shall annually prepare and submit to the Committee on Education and
		  Labor of the House of Representatives and the Committee on Health, Education,
		  Labor, and Pensions of the Senate, a report assessing the projects carried out
		  under this section and containing such recommendations for improvements in the
		  provision of counseling and other employment-related services under this Act as
		  the Secretary determines to be appropriate.(f)Authorization
		  of appropriationsThere is authorized to be appropriated to carry
		  out this section such sums as may be necessary for each of fiscal years 2014
		  through
		  2018..409.Workforce and
		labor market information system(a)HeadingThe section heading for section 15 of the
		Wagner-Peyser Act (29 U.S.C. 49l–2) is amended by striking
		Employment
		statistics and inserting Workforce and labor market information
		system.(b)Name of
		systemSection 15(a)(1) of the Wagner-Peyser Act (29 U.S.C.
		49l–2(a)(1)) is amended by striking employment statistics system of
		employment statistics and inserting workforce and labor market
		information system.(c)System
		responsibilitiesSection 15(b) of the Wagner-Peyser Act (29
		U.S.C. 49l–2(b)) is amended—(1)by
		striking paragraph (1) and inserting the following:(1)In
		  general(A)StructureThe
		  workforce and labor market information system described in subsection (a) shall
		  be evaluated and improved by the Secretary, in consultation with the Workforce
		  Information Advisory Council established in subsection (d).(B)Grants and
		  responsibilities(i)In
		  generalThe Secretary shall carry out the provisions of this
		  section in a timely manner, through grants to or agreements with States.(ii)Distribution
		  of fundsUsing amounts appropriated under subsection (g), the
		  Secretary shall provide funds through those grants and agreements. In
		  distributing the funds (relating to workforce and labor market information
		  funding) for fiscal years 2014 through 2018, the Secretary shall continue to
		  distribute the funds to States in the manner in which the Secretary distributed
		  funds to the States under this section for fiscal years 2004 through
		  2008.;
		  and(2)by
		striking paragraph (2) and inserting the following:(2)DutiesThe
		  Secretary, with respect to data collection, analysis, and dissemination of
		  workforce and labor market information for the system, shall carry out the
		  following duties:(A)Assign
		  responsibilities within the Department of Labor for elements of the workforce
		  and labor market information system described in subsection (a) to ensure that
		  the statistical and administrative data collected is consistent with
		  appropriate Bureau of Labor Statistics standards and definitions, and that the
		  information is accessible and understandable to users of such data.(B)Actively seek the
		  cooperation of heads of other Federal agencies to establish and maintain
		  mechanisms for ensuring complementarity and nonduplication in the development
		  and operation of statistical and administrative data collection
		  activities.(C)Solicit, receive,
		  and evaluate the recommendations from the Workforce Information Advisory
		  Council established in subsection (d) concerning the evaluation and improvement
		  of the workforce and labor market information system described in subsection
		  (a) and respond in writing to the Council regarding the recommendations.(D)Eliminate gaps
		  and duplication in statistical undertakings.(E)Through the
		  Bureau of Labor Statistics and the Employment and Training Administration, and
		  in collaboration with States, develop and maintain the elements of the
		  workforce and labor market information system described in subsection (a),
		  including the development of consistent procedures and definitions for use by
		  the States in collecting the data and information described in subparagraphs
		  (A) and (B) of subsection (a)(1).(F)Establish
		  procedures for the system to ensure that—(i)such
		  data and information are timely; and(ii)paperwork and
		  reporting for the system are reduced to a
		  minimum..(d)Two-year
		planSection 15 of the Wagner-Peyser Act (29 U.S.C. 49l–2) is
		amended by striking subsection (c) and inserting the following:(c)Two-year
		  planThe Secretary, acting through the Commissioner of Labor
		  Statistics and the Assistant Secretary for Employment and Training, and in
		  consultation with the Workforce Information Advisory Council described in
		  subsection (d) and heads of other appropriate Federal agencies, shall prepare a
		  2-year plan for the workforce and labor market information system. The plan
		  shall be developed and implemented in a manner that takes into account the
		  activities described in State plans submitted by States under section 112 or
		  113 of the Workforce Investment Act of 2013 and shall be submitted to the
		  Committee on Education and the Workforce of the House of Representatives and
		  the Committee on Health, Education, Labor, and Pensions of the Senate. The plan
		  shall include—(1)a
		  description of how the Secretary will work with the States to manage the
		  nationwide workforce and labor market information system described in
		  subsection (a) and the statewide workforce and labor market information systems
		  that comprise the nationwide system;(2)a
		  description of the steps to be taken in the following 2 years to carry out the
		  duties described in subsection (b)(2);(3)an
		  evaluation of the performance of the system, with particular attention to the
		  improvements needed at the State and local levels;(4)a
		  description of the involvement of States in the development of the plan,
		  through consultation by the Secretary with the Workforce Information Advisory
		  Council in accordance with subsection (d); and(5)a
		  description of the written recommendations received from the Workforce
		  Information Advisory Council established under subsection (d), and the extent
		  to which those recommendations were incorporated into the
		  plan..(e)Workforce
		information advisory councilSection 15 of the Wagner-Peyser Act
		(29 U.S.C. 49l–2) is amended by striking subsection (d) and inserting the
		following:(d)Workforce
		  information advisory council(1)In
		  generalThe Secretary, through the Commissioner of Labor
		  Statistics and the Assistant Secretary for Employment and Training, shall
		  formally consult at least twice annually with the Workforce Information
		  Advisory Council established in accordance with paragraph (2). Such
		  consultations shall address the evaluation and improvement of the nationwide
		  workforce and labor market information system described in subsection (a) and
		  the statewide workforce and labor market information systems that comprise the
		  nationwide system and how the Department of Labor and the States will cooperate
		  in the management of such systems. The Council shall provide written
		  recommendations to the Secretary concerning the evaluation and improvement of
		  the nationwide system, including any recommendations regarding the 2-year plan
		  described in subsection (c).(2)Establishment
		  of council(A)EstablishmentThe
		  Secretary shall establish an advisory council that shall be known as the
		  Workforce Information Advisory Council (referred to in this section as the
		  Council) to participate in the consultations and provide the
		  recommendations described in paragraph (1).(B)MembershipThe
		  Secretary shall appoint the members of the Council, which shall consist
		  of—(i)4
		  members who are representatives of lead State agencies with responsibility for
		  workforce investment activities, or State agencies described in section 4, who
		  have been nominated by such agencies or by a national organization that
		  represents such agencies;(ii)4
		  members who are representatives of the State workforce and labor market
		  information directors affiliated with the State agencies that perform the
		  duties described in subsection (e)(2), who have been nominated by the
		  directors;(iii)1
		  member who is a representative of providers of training services under section
		  222 of the Workforce Investment Act of 2013;(iv)1
		  member who is a representative of economic development entities;(v)1
		  member who is a representative of businesses, who has been nominated by
		  national business organizations or trade associations;(vi)1
		  member who is a representative of labor organizations, who has been nominated
		  by a national labor federation;(vii)1
		  member who is a representative of local workforce development boards, who has
		  been nominated by a national organization representing such boards; and(viii)1
		  member who is a representative of research entities that utilize workforce and
		  labor market information.(C)Geographic
		  diversityThe Secretary shall ensure that the membership of the
		  Council is geographically diverse and that no 2 of the members appointed under
		  clauses (i), (ii), and (vii) represent the same State.(D)Period of
		  appointment; vacancies(i)In
		  generalEach member of the Council shall be appointed for a term
		  of 3 years, except that the initial terms for members may be 1, 2, or 3 years
		  in order to establish a rotation in which one-third of the members are selected
		  each year. Any such member may be appointed for not more than 2 consecutive
		  terms.(ii)VacanciesAny
		  member appointed to fill a vacancy occurring before the expiration of the term
		  for which the member's predecessor was appointed shall be appointed only for
		  the remainder of that term. A member may serve after the expiration of that
		  member's term until a successor has taken office.(E)Travel
		  expensesThe members of the Council shall not receive
		  compensation for the performance of services for the Council, but shall be
		  allowed travel expenses, including per diem in lieu of subsistence, at rates
		  authorized for employees of agencies under subchapter I of chapter 57 of title
		  5, United States Code, while away from their homes or regular places of
		  business in the performance of services for the Council. Notwithstanding
		  section 1342 of title 31, United States Code, the Secretary may accept the
		  voluntary and uncompensated services of members of the Council.(F)Permanent
		  councilSection 14 of the Federal Advisory Committee Act (5
		  U.S.C. App.) shall not apply to the
		  Council..(f)State
		responsibilitiesSection 15(e) of the Wagner-Peyser Act (29
		U.S.C. 49l–2(e)) is amended—(1)by
		striking employment statistics each place it appears and
		inserting workforce and labor market information;(2)in
		paragraph (1)(A) by striking annual plan and inserting
		plan described in subsection (c);(3)in
		paragraph (2)—(A)in subparagraph
		(G), by inserting and at the end;(B)by striking
		subparagraph (H);(C)in subparagraph
		(I), by striking section 136(f)(2) of the Workforce Investment Act of
		1998 and inserting section 131(i)(2) of the Workforce Investment
		Act of 2013; and(D)by redesignating
		subparagraph (I) as subparagraph (H).(g)Authorization
		of appropriationsSection 15(g) of the Wagner-Peyser Act (29
		U.S.C. 49l–2(g)) is amended by striking 1999 through 2004 and
		inserting 2014 through 2018.VAmendments to the
		Rehabilitation Act of 1973AIntroductory
		Provisions501.ReferencesExcept as otherwise specifically provided,
		whenever in this title an amendment or repeal is expressed in terms of an
		amendment to, or repeal of, a provision, the amendment or repeal shall be
		considered to be made to a provision of the Rehabilitation Act of 1973 (29
		U.S.C. 701 et seq.).502.Findings,
		purpose, policy(a)FindingsSection
		2(a) (29 U.S.C. 701(a)) is amended—(1)in
		paragraph (4), by striking workforce investment systems under title I of
		the Workforce Investment Act of 1998 and inserting workforce
		development systems defined in section 101 of the Workforce Investment Act of
		2013;(2)in
		paragraph (5), by striking and at the end;(3)in
		paragraph (6), by striking the period and inserting ; and;
		and(4)by
		adding at the end the following:(7)(A)a high proportion of
		  students with disabilities is leaving secondary education without being
		  employed in competitive integrated employment, or being enrolled in
		  postsecondary education; and(B)there is a substantial need to support
		  such students as they transition from school to postsecondary
		  life..(b)PurposeSection
		2(b) (29 U.S.C. 701(b)) is amended—(1)in
		paragraph (1)—(A)in subparagraph
		(A), by striking workforce investment systems implemented in accordance
		with title I of the Workforce Investment Act of 1998 and inserting
		workforce development systems defined in section 101 of the Workforce
		Investment Act of 2013; and(B)at the end of
		subparagraph (F), by striking and;(2)by
		redesignating paragraph (2) as paragraph (3);(3)by
		inserting after paragraph (1) the following:(2)to
		  maximize opportunities for individuals with disabilities, including individuals
		  with significant disabilities, for competitive integrated
		  employment;;(4)in
		paragraph (3), as redesignated by paragraph (2), by striking the period at the
		end and inserting a semicolon; and(5)by
		adding at the end the following:(4)to
		  increase employment opportunities and employment outcomes for individuals with
		  disabilities, including through encouraging meaningful input by employers and
		  vocational rehabilitation service providers on successful and prospective
		  employment and placement strategies; and(5)to
		  ensure, to the greatest extent possible, that youth with disabilities and
		  students with disabilities who are transitioning from receipt of special
		  education services under the Individuals with Disabilities Education Act (20
		  U.S.C. 1400 et seq.) and receipt of services under section 504 of this Act are
		  either continuing their education or employed in competitive integrated
		  employment..503.Disability
		Employment Services and Supports AdministrationSection 3 (29 U.S.C. 702) is amended—(1)by
		striking subsection (a) and inserting the following:(a)(1)There is established in
		  the Department of Labor, in the Office of Disability Employment Policy,
		  Services, and Supports, a Disability Employment Services and Supports
		  Administration. The Administration shall be headed by a Commissioner (referred
		  to in this Act as the Commissioner), appointed by the President
		  by and with the advice and consent of the Senate. Such Administration shall be
		  the principal agency, and the Commissioner shall be the principal officer, of
		  the Department of Labor for carrying out titles I, III, and VI.(2)The Commissioner shall be an
		  individual with substantial experience in programs that increase employment
		  opportunities for individuals with disabilities in competitive integrated
		  employment, including through the provision of employment services, education,
		  training, and supports.(3)In performing the functions of the
		  office, the Commissioner shall be directly responsible to the Assistant
		  Secretary of Disability Employment Policy, Services, and Supports. The
		  functions of the Commissioner shall not be delegated to any other officer
		  unless the officer is directly responsible to the Assistant Secretary of
		  Disability Employment Policy, Services, and
		  Supports.;(2)by
		redesignating subsection (b) as subsection (c);(3)by
		inserting after subsection (a) the following:(b)The Secretary of
		  Labor shall ensure that—(1)the Disability
		  Employment Services and Supports Administration provides effective oversight
		  of, conducts monitoring of, and provides technical assistance to, the
		  designated State agencies funded under this Act; and(2)the staff
		  providing such oversight, monitoring, and technical assistance includes
		  individuals who have training in and experience with the programs administered
		  by the Administration.;
		  and(4)in
		subsection (c), as redesignated by paragraph (2), by inserting of
		Labor after Secretary.504.DefinitionsSection 7 (29 U.S.C. 705) is amended—(1)in
		paragraph (2)—(A)in the matter
		preceding subparagraph (A), by inserting after means the
		following: an assessment that presumes a goal of an employment outcome
		for all individuals with disabilities (including individuals with significant
		disabilities and individuals with the most significant disabilities), and that
		relies on; and(B)in subparagraph
		(B)—(i)in
		clause (iii), by striking and at the end;(ii)in
		clause (iv), by striking the semicolon and inserting ; and;
		and(iii)by
		adding at the end the following—(v)to
		  the maximum extent possible, relies on information obtained from experiences in
		  integrated employment settings in the community, and other integrated community
		  settings;;
		  (2)by
		striking paragraphs (3) and (4) and inserting the following:(3)Assistive
		  technology terms(A)Assistive
		  technologyThe term assistive technology has the
		  meaning given such term in section 3 of the Assistive Technology Act of 1998
		  (29 U.S.C. 3002).(B)Assistive
		  technology deviceThe term assistive technology
		  device has the meaning given such term in section 3 of the Assistive
		  Technology Act of 1998, except that the reference in such section to the term
		  individuals with disabilities shall be deemed to mean more than 1
		  individual with a disability as defined in paragraph (20)(A)).(C)Assistive
		  technology serviceThe term assistive technology
		  service has the meaning given such term in section 3 of the Assistive
		  Technology Act of 1998, except that the reference in such section—(i)to
		  the term individual with a disability shall be deemed to mean an
		  individual with a disability, as defined in paragraph (20)(A); and(ii)to
		  the term individuals with disabilities shall be deemed to mean
		  more than 1 such
		  individual.;(3)by
		redesignating paragraph (5) as paragraph (4);(4)in
		paragraph (4), as redesignated by paragraph (3)—(A)by redesignating
		subparagraphs (O) through (Q) as subparagraphs (P) through (R),
		respectively;(B)by inserting
		after subparagraph (N) the following:(O)customized
		  employment services;;
		  and(C)in subparagraph
		(R), as redesignated by subparagraph (A) of this paragraph, by striking
		(P) and inserting (Q);(5)by
		inserting before paragraph (6) the following:(5)Competitive
		  integrated employment(A)In
		  generalThe term competitive integrated employment
		  means work, including self-employment, performed by an employee who is an
		  individual with a disability—(i)that is
		  compensated—(I)at a rate
		  that—(aa)is the same rate
		  as the rate for other employees who are not individuals with disabilities, and
		  who are similarly situated in similar occupations by the same employer and who
		  have similar training, experience, and skills; and(bb)shall be in
		  accordance with the applicable law, but in no event less than the higher of the
		  rate specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29
		  U.S.C. 206(a)(1)) or the applicable State or local minimum wage law; or(II)in the case of
		  an individual who is self-employed, at an income that is comparable to the
		  income received by other individuals who are not individuals with disabilities,
		  and who are self-employed in similar occupations or on similar tasks and who
		  have similar training, experience, and skills;(ii)due
		  to which the employee is eligible for the same employment benefits as are
		  provided to other employees;(iii)that is at a
		  location where the employee interacts with other persons who are not
		  individuals with disabilities (not including supervisory personnel) to the same
		  extent that individuals without disabilities in comparable positions interact
		  with other persons; and(iv)that
		  presents opportunities for advancement that are equivalent to those for other
		  employees who are not individuals with disabilities and who have comparable
		  positions.(B)Inclusion of
		  customized or supported employmentThe term competitive
		  integrated employment includes integrated employment resulting from the
		  provision of customized employment strategies or supported employment services,
		  as long as the work involved satisfies the criteria described in subparagraph
		  (A).;(6)in
		paragraph (6)(B), by striking includes and all that follows
		through fees and inserting includes architects'
		fees;(7)by
		inserting after paragraph (6) the following:(7)Customized
		  employmentThe term customized employment means
		  competitive integrated employment, for an individual with a significant
		  disability, that is based on an individualized determination of the strengths,
		  needs, and interests of the individual with a significant disability, is
		  designed to meet the specific abilities of the individual with a significant
		  disability and the business needs of the employer, and is carried out through
		  flexible strategies, such as—(A)job exploration
		  by the individual;(B)working with an
		  employer to facilitate placement, including—(i)customizing a job
		  description based on current employer needs or on previously unidentified and
		  unmet employer needs;(ii)developing a set
		  of job duties, a work schedule and job arrangement, and specifics of
		  supervision (including performance evaluation and review), and determining a
		  job location;(iii)representation
		  by a professional chosen by the individual, or self-representation of the
		  individual, in working with an employer to facilitate placement; and(iv)providing
		  services and supports at the job
		  location.;(8)in paragraph
		(9)(B), by striking 14, and inserting 14,
		14A,;(9)in
		paragraph (11)—(A)in subparagraph
		(A), by striking competitive and all that follows and inserting
		competitive integrated employment;; and(B)in subparagraph
		(C)—(i)by
		inserting of Labor after Secretary; and(ii)by
		inserting customized employment, before
		self-employment,;(10)in
		paragraph (12), by inserting of Labor after
		Secretary each place it appears;(11)in paragraph
		(14)(C), by inserting of Labor after
		Secretary;(12)in
		paragraph (17)—(A)in subparagraph
		(C), by striking and at the end;(B)in subparagraph
		(D), by striking the period at the end and inserting a semicolon; and(C)by adding at the
		end the following:(E)services
		  that—(i)facilitate the
		  transition of individuals with significant disabilities from nursing homes and
		  other institutions to home and community-based residences, with the requisite
		  supports and services;(ii)provide
		  assistance to individuals with significant disabilities who are at risk of
		  entering institutions so that the individuals may remain in the community;
		  and(iii)facilitate the
		  transition of youth (including students) who are individuals with significant
		  disabilities, who were eligible for individualized education programs under
		  section 614(d) of the Individuals with Disabilities Education Act (20 U.S.C.
		  1414(d)), and who have completed their secondary education or otherwise left
		  school, to postsecondary life, including employment; and(F)services to
		  promote full access to community life.;
		  (13)in
		paragraph (18), by striking term and all that follows through
		includes— and inserting term independent living
		services includes—;(14)in
		paragraph (19)—(A)in subparagraph
		(A), by inserting before the period the following: and includes a Native
		and a descendant of a Native, as such terms are defined in subsections (b) and
		(r) of section 3 of the Alaska Native Claims Settlement Act (43 U.S.C.
		1602); and(B)in subparagraph
		(B), by inserting before the period the following: and a tribal
		organization (as defined in section 4(l) of the Indian Self-Determination and
		Education Assistance Act (25 U.S.C. 450b(l)));(15)in
		paragraph (20)(B)—(A)by striking
		14, and inserting 14, 14A,; and(B)by striking
		and VII and inserting VII, and VIII;(16)in
		paragraph (23), by striking section 101 and inserting
		section 102;(17)by
		striking paragraph (25) and inserting the following:(25)Local
		  workforce development boardThe term local workforce
		  development board means a local board, as defined in section 101 of the
		  Workforce Investment Act of
		  2013.;(18)by
		striking paragraph (37);(19)by
		redesignating paragraphs (29) through (39) as paragraphs (31) through (36), and
		(38) through (41), respectively;(20)by
		inserting after paragraph (28) the following:(29)Postemployment
		  serviceThe term postemployment service means a
		  service identified under section 103(a) that is—(A)provided
		  subsequent to the achievement of an employment outcome; and(B)necessary for an
		  individual to maintain or regain competitive integrated employment, consistent
		  with the individual's strengths, resources, priorities, concerns, abilities,
		  capabilities, interests, and informed choice.(30)Pre-employment
		  transition services(A)In
		  generalThe term pre-employment transition services
		  means a coordinated set of activities   for a student with a disability who is
		  eligible or potentially eligible for services under title I, designed within an
		  outcome-oriented process, that promotes movement from school to postschool
		  activities, including postsecondary education, vocational training, competitive
		  integrated employment (including supported employment), adult education, adult
		  services, independent living, or community participation.(B)Specific servicesThe term pre-employment transition services
		  means a set of services, that is available to students with disabilities who
		  are eligible or potentially eligible for services under title I, and that makes
		  available—(i)job
		  exploration counseling;(ii)work-based
		  learning experience, such as in-school or after school work experience, or work
		  experience outside the traditional school setting (such as experience through
		  job training or internships), that is provided in an integrated environment to
		  the maximum extent possible;(iii)counseling on
		  opportunities for enrollment in a comprehensive transition or postsecondary
		  educational program at an institution of higher education;(iv)school-based
		  preparatory employment experiences such as role playing, social skills
		  development, and independent living training, coordinated with any transition
		  services provided by the local educational agency under the Individuals with
		  Disabilities Education Act (20 U.S.C. 1400 et seq.); and(v)instruction in
		  self-advocacy, individual rights, self-determination skills, and the informed
		  consent process, as well as peer mentoring.(C)Coordinated set
		  of activitiesFor purposes of subparagraph (A), the coordinated
		  set of activities shall be provided in a manner that leverages appropriate
		  resources and services available outside the vocational rehabilitation program
		  described in title I and shall be based on the individual needs of a student
		  with a disability, taking into account the student’s preferences and interests,
		  and shall include education and training, community experiences, the
		  development of employment and other adult living objectives, and, when
		  appropriate, acquisition of daily living skills and functional vocational
		  evaluation.;(21)by
		striking paragraph (33), as redesignated by paragraph (19), and inserting the
		following:(33)SecretaryUnless
		  where the context otherwise requires, the term Secretary—(A)used in title I,
		  III, V, VI, or VIII, means the Secretary of Labor; and(B)used in title II
		  or VII, means the Secretary of Health and Human
		  Services.;(22)by
		striking paragraphs (35) and (36), as redesignated by paragraph (19), and
		inserting the following:(35)State workforce development
		  boardThe term State
		  workforce development board means a State board, as defined in section
		  101 of the Workforce Investment Act of 2013.(36)Statewide workforce development
		  systemThe term
		  statewide workforce development system means a workforce
		  development system, as defined in section 101 of the Workforce Investment Act
		  of
		  2013.;(23)by
		inserting after that paragraph (36) the following:(37)Student with a
		  disability(A)In
		  generalThe term student with a disability means an
		  individual with a disability who—(i)attends an
		  elementary school, secondary school, or institution of higher education;(ii)(I)(aa)is not younger than
		  the earliest age for the provision of transition services under section
		  614(d)(1)(A)(i)(VIII) of the Individuals with Disabilities Education Act (20
		  U.S.C. 1414(d)(1)(A)(i)(VIII)); or(bb)if the State involved elects to use a
		  lower minimum age for receipt of pre-employment transition services under this
		  Act, is not younger than that minimum age; and(II)(aa)is not older than 21
		  years of age; or(bb)if the State law for the State provides
		  for a higher maximum age for receipt of services under the Individuals with
		  Disabilities Education Act (20 U.S.C. 1400 et seq.), is not older than that
		  maximum age; and(iii)(I)is eligible for, and
		  receiving, special education or related services under part B of the
		  Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.); or(II)is an individual with a disability, for
		  purposes of section 504.(B)Students with
		  disabilitiesThe term students with disabilities
		  means more than 1 student with a
		  disability.;(24)by
		striking paragraphs (38) and (39), as redesignated by paragraph (19), and
		inserting the following:(38)Supported
		  employmentThe term supported employment means
		  competitive integrated employment, including customized employment, that is
		  individualized and customized consistent with the strengths, abilities,
		  interests, and informed choice of the individuals involved, for individuals
		  with the most significant disabilities—(A)(i)for whom competitive
		  integrated employment has not historically occurred; or(ii)for whom competitive integrated
		  employment has been interrupted or intermittent as a result of a significant
		  disability; and(B)who, because of
		  the nature and severity of their disability, need intensive supported
		  employment services and may need extended services after the transition
		  described in paragraph (13)(C), in order to perform the work involved.(39)Supported
		  employment servicesThe term supported employment
		  services means ongoing support services, including customized
		  employment, needed to support and maintain an individual with a most
		  significant disability in supported employment, that—(A)are provided
		  singly or in combination and are organized and made available in such a way as
		  to assist an eligible individual to achieve an employment outcome in
		  competitive integrated employment;(B)are based on a
		  determination of the needs of an eligible individual, as specified in an
		  individualized plan for employment; and(C)are provided by
		  the designated State unit for a period of not more than 24 months, except that
		  that period may be extended, if necessary, in order to achieve the employment
		  outcome identified in the individualized plan for
		  employment.;(25)in
		paragraph (41), as redesignated by paragraph (19), by striking
		1998 and inserting 2013; and(26)by
		inserting after paragraph (41), as redesignated by paragraph (19), the
		following:(42)Youth with a
		  disability(A)In
		  generalThe term youth with a disability means an
		  individual with a disability who—(i)is
		  not younger than 14 years of age; and(ii)is
		  not older than 25 years of age.(B)Youth with
		  disabilitiesThe term youth with disabilities means
		  more than 1 youth with a
		  disability..505.Administration
		of the Act(a)
		PromulgationSection 8(a)(2) (29 U.S.C. 706(a)(2)) is amended by
		inserting of Labor after Secretary.(b)PrivacySection 11 (29 U.S.C. 708) is amended—(1)by inserting (a) before The provisions; and(2)by adding at the end the following:(b)Section 601 of the Workforce Investment Act of 2013 shall apply, as specified in that section, to amendments to this Act that were made by the Workforce Investment Act of 2013..(c)Administration
		by the Secretary of LaborSection 12 (29 U.S.C. 709) is
		amended—(1)in the section header, by striking
		of the
		act and inserting by the secretary of
		labor;(2)in subsection (a)—(A)in paragraph (1)—(i)by striking (1) and
		inserting (1)(A); and(ii)by
		adding at the end the following:(B)provide technical assistance to the
		  designated State units on developing successful partnerships with local and
		  multi-State businesses in an effort to increase the employment of individuals
		  with disabilities;(C)provide technical assistance to
		  providers and organizations on developing self-employment opportunities and
		  outcomes for individuals with disabilities; and(D)provide technical assistance to
		  entities carrying out community rehabilitation programs to build their internal
		  capacity to provide individualized services and supports leading to competitive
		  integrated employment, and to transition individuals with disabilities away
		  from nonintegrated settings;;
		  and(B)in paragraph (2),
		by striking , centers for independent living,;(3)in
		subsections (d), (e), and (f), by inserting of Labor after
		Secretary each place it appears;(4)in
		subsection (e), by striking Rehabilitation Act Amendments of
		1998 each place it appears and inserting Workforce Investment
		Act of 2013;(5)by
		redesignating subsection (g) as subsection (h); and(6)by inserting
		after subsection (f) the following:(g)In this section,
		  a reference to this Act means a provision of this Act that the
		  Secretary of Labor has authority to carry
		  out..(d)Administration
		by the Secretary of Health and Human ServicesThe Act is amended
		by inserting after section 12 (29 U.S.C. 709) the following:12A.Administration
		  by the Secretary of Health and Human Services(a)AuthoritiesIn
		  carrying out the purposes of this Act, the ILA Director may—(1)provide
		  consultative services and technical assistance to public or nonprofit private
		  agencies and organizations, including assistance to enable such agencies and
		  organizations to facilitate meaningful and effective collaboration with
		  independent living programs, and promote a philosophy of independent living for
		  individuals with disabilities in community activities;(2)provide
		  short-term training and technical instruction, including training for the
		  personnel of centers for independent living and Statewide Independent Living
		  Councils;(3)conduct special
		  projects and demonstrations;(4)collect, prepare,
		  publish, and disseminate educational or informational materials, including
		  reports of the projects for which funds are provided under this Act; and(5)provide
		  monitoring and conduct evaluations.(b)Authorities
		  concerning other agencies(1)Services and
		  facilitiesIn carrying out the duties under this Act, the ILA
		  Director may utilize the services and facilities of any agency of the Federal
		  Government and of any other public or nonprofit agency or organization, in
		  accordance with agreements between the ILA Director and the head thereof, and
		  may pay therefor, in advance or by way of reimbursement, as may be provided in
		  the agreement.(2)Task
		  forcesIn carrying out the provisions of this Act, the ILA
		  Director shall appoint such task forces as may be necessary to collect and
		  disseminate information in order to improve the ability of the ILA Director to
		  carry out the provisions of this Act.(c)Regulations
		  generallyThe Secretary of Health and Human Services may
		  promulgate such regulations as are considered appropriate to carry out the ILA
		  Director's duties under this Act.(d)Regulations to
		  implement the Workforce Investment Act of 2013Not later than 180
		  days after the date of enactment of the Workforce Investment Act of 2013, the
		  Secretary of Health and Human Services shall receive public comment and
		  promulgate regulations to implement the amendments made by the Workforce
		  Investment Act of 2013.(e)NecessityIn
		  promulgating regulations to carry out this Act, the Secretary of Health and
		  Human Services shall promulgate only regulations that are necessary to
		  administer and ensure compliance with the specific requirements of this
		  Act.(f)ApplicationIn
		  this section, a reference to this Act means a provision of this
		  Act that the Secretary of Health and Human Services has authority to carry
		  out.(g)Authorization
		  of appropriationsThere are authorized to be appropriated to
		  carry out this section such sums as may be
		  necessary..506.ReportsSection 13 (29 U.S.C. 710) is
		amended—(1)in section (c)—(A)by striking (c) and
		inserting (c)(1);(B)in the second
		sentence, by striking section 136(d) of the Workforce Investment Act of
		1998 and inserting section 131(d)(2) of the Workforce Investment
		Act of 2013; and(C)by adding at the end the following:(2)The ILA Director described in section
		  701A shall include, in the annual report, information on the extent to which
		  centers for independent living receiving funds under part C of chapter 1 of title VII have
		  complied with the standards and assurances set forth in section 725. The ILA
		  Director may identify individual centers for independent living in the analysis
		  contained in that information. The ILA Director shall include in the report the
		  results of onsite compliance reviews, identifying individual centers for
		  independent living and other recipients of assistance under part C of chapter 1 of title
		  VII.;
		  and(2)by adding at the end the following:(d)(1)(A)The Commissioner shall
		  ensure that the reports, information, and data described in subparagraph (B)
		  are made publicly available in a timely manner, including through electronic
		  means, in order to inform the public about the administration and performance
		  of programs in each State under this Act.(B)The reports, information, and data
		  referred to in subparagraph (A) shall consist of—(i)reports submitted by a designated
		  State agency or designated State unit under this Act;(ii)accountability information, including
		  State performance information relating to evaluation standards and performance
		  indicators, and additional performance accountability indicators, under section
		  106, including information on compliance with such standards, indicators, and
		  measures, relating to individuals with disabilities, submitted by a designated
		  State agency or designated State unit under this Act, or submitted by a State
		  to the Secretary of Labor or the Secretary of Education under section 131 of
		  the Workforce Investment Act of 2013;(iii)data collected from each designated
		  State unit under this Act with the approval of the Office of Management and
		  Budget, which shall be made publicly available in the aggregate, and in a
		  manner that will not reveal personally identifiable information; and(iv)reports from monitoring conducted
		  under this Act, including relevant reports required under section 131 of the
		  Workforce Investment Act of 2013 and other relevant reports, information, and
		  data required under title I of such Act.(C)(i)The Commissioner shall
		  ensure that the information described in clause (ii) is made publicly available
		  in a timely manner, including through electronic means.(ii)The information referred to in
		  clause (i) is—(I)the reports, information, and data
		  required to be submitted by designated State units or designated State agencies
		  under this Act;(II)evaluations, studies, and audits
		  conducted by Federal agencies, concerning programs carried out under this Act;
		  and(III)a list that specifies the designated
		  State unit or designated State agency for each State, including a link to the
		  website maintained by each such unit or agency.(2)The Commissioner shall maintain
		  public use read-only access to the State and aggregated reports, and analyzed
		  data, concerning programs carried out under this Act, that are filed and
		  maintained in the Disability Employment Services and Supports Administration
		  management information system or a system maintained by the Department of
		  Labor..
		  507.Evaluation and
		information(a)Evaluation by
		the Secretary of LaborSection 14 (29 U.S.C. 711) is
		amended—(1)in the section header, by striking
		evaluation and inserting
		evaluation by the
		secretary of labor;(2)by
		inserting of Labor after Secretary each place it
		appears;(3)in
		subsection (f)(2), by striking nonintegrated to integrated
		employment and inserting nonintegrated to competitive integrated
		employment;(4)by
		redesignating subsection (g) as subsection (h); and(5)by
		inserting after subsection (f) the following:(g)In this section,
		  a reference to this Act means a provision of this Act that the
		  Secretary of Labor has authority to carry
		  out..(b)Evaluation by
		the Secretary of Health and Human ServicesThe Act is amended by
		inserting after section 14 (29 U.S.C. 711) the following:14A.Evaluation by
		  the Secretary of Health and Human Services(a)In
		  generalFor the purpose of
		  improving program management and effectiveness, the Secretary of Health and
		  Human Services, in consultation with the ILA Director, shall evaluate all the
		  programs authorized by this Act, their general effectiveness in relation to
		  their cost, their impact on related programs, and their structure and
		  mechanisms for delivery of services, using appropriate methodology and
		  evaluative research designs. The Secretary of Health and Human Services shall
		  establish and use standards for the evaluations required by this subsection.
		  Such an evaluation shall be conducted by a person not immediately involved in
		  the administration of the program evaluated.(b)Participant
		  opinionsIn carrying out evaluations under this section, the
		  Secretary of Health and Human Services shall obtain the opinions of program and
		  project participants about the strengths and weaknesses of the programs and
		  projects.(c)PropertyThe
		  Secretary of Health and Human Services shall take the necessary action to
		  assure that all studies, evaluations, proposals, and data produced or developed
		  with Federal funds under this Act shall become the property of the United
		  States.(d)InformationSuch
		  information as the Secretary of Health and Human Services may determine to be
		  necessary for purposes of the evaluations conducted under this section shall be
		  made available upon request of the Secretary, by the departments and agencies
		  of the executive branch.(e)Information on
		  independent livingThe ILA Director shall identify and
		  disseminate information on exemplary practices concerning independent living
		  services and centers for independent living.(f)ApplicationIn
		  this section, a reference to this Act means a provision of this
		  Act that the Secretary of Health and Human Services has authority to carry
		  out.(g)AuthorizationThere
		  are authorized to be appropriated to carry out this section such sums as may be
		  necessary..(c)InformationSection
		15 (29 U.S.C. 712) is amended—(1)in
		subsection (a)—(A)by inserting
		of Labor after Secretary each place it appears;
		and(B)in paragraph (1),
		by striking State workforce investment boards and inserting
		State workforce development boards; and(2)in
		subsection (b), by striking Secretary to develop within the Department
		of Education and inserting Secretary of Labor to develop, within
		the Department of Labor,.508.CarryoverSection 19 (29 U.S.C. 716) is
		amended—(1)in
		subsection (a)(1), by striking part B of title I and all that
		follows through including and inserting part B of title I
		(except the client assistance program funded under section 112), part B of
		title VI, chapter 1 of title VII, or chapter 2 of title VII (except as provided
		in section 753(b)), including; and(2)by adding at the end the following:(c)Client
		  assistance program; protection and advocacy of individual rights(1)Appropriated
		  amountsNotwithstanding any other provision of law, any funds
		  appropriated for a fiscal year to carry out a grant program under section 112
		  or 509 (except as provided in section 509(b)), including any funds reallotted
		  during that fiscal year under such grant program, that are not obligated and
		  expended by a recipient prior to the beginning of the succeeding fiscal year,
		  shall remain available for obligation and expenditure by such recipient during
		  such succeeding fiscal year.(2)Program
		  incomeNotwithstanding any other provision of law, any amount of
		  program income received by a recipient under a grant program under section 112
		  or 509 in a fiscal year that is not obligated and expended by the recipient
		  prior to the beginning of the succeeding fiscal year, shall remain available
		  until the end of the second fiscal year after the fiscal year in which it was
		  received..
		  509.Traditionally
		underserved populationsSection 21 (29 U.S.C. 718) is
		amended—(1)in subsection (a), by striking paragraphs
		(1) and (2) and inserting the following:(1)Racial
		  profileThe demographic profile of the United States is changing
		  at an unprecedented rate, with the population of the Nation becoming far more
		  ethnically diverse than in the past. Within the United States, while the
		  percentage increase from 2000 to 2010 for white Americans was 9.7 percent, the
		  percentage increase during that period for racial and ethnic minorities was
		  much higher: 43.0 percent for Latinos, 12.3 percent for African-Americans, and
		  43.2 percent for Asian-Americans. By the year 2020, the Nation is projected to
		  have a population of 341,000,000, and the percentage of the population that
		  will be either Latino, African-American, or Asian-American is projected to be
		  over 40 percent.(2)Rate of
		  disabilityEthnic and racial minorities tend to have disabling
		  conditions at a disproportionately high rate. In 2011—(A)among Americans
		  ages 16 through 64, the rate of disability was 12.1 percent;(B)among
		  African-Americans in that age range, the disability rate was more than twice as
		  high, at 27.1 percent; and(C)for American
		  Indians and Alaska Natives in the same age range, the disability rate was also
		  more than twice as high, at 27.0
		  percent.;(2)in
		subsection (b)(1)—(A)by striking
		National Institute on Disability and Rehabilitation Research and
		inserting National Institute on Disability, Independent Living, and
		Rehabilitation Research; and(B)by striking
		1 percent and inserting 2 percent.BVocational
		rehabilitation services511.Declaration of
		policy; authorization of appropriations(a)Findings;
		purpose; policySection 100(a) (29 U.S.C. 720(a)) is
		amended—(1)in
		paragraph (1)—(A)in subparagraph
		(C), by striking gainful employment in integrated settings and
		inserting gainful employment in competitive integrated employment
		settings;(B)in subparagraph
		(D)(iii), by striking medicare and medicaid and inserting
		Medicare and Medicaid; and(C)in subparagraph
		(G)—(i)by
		striking workforce investment systems and inserting
		workforce development systems; and(ii)by
		striking workforce investment activities and inserting
		workforce development activities;(2)in
		paragraph (2)—(A)in subparagraph
		(A), by striking workforce investment system and inserting
		workforce development system; and(B)in subparagraph
		(B), by striking gainful employment and inserting high
		quality employment that will increase opportunities for economic
		self-sufficiency; and(3)in
		paragraph (3)—(A)in subparagraph
		(B), by striking gainful employment in integrated settings and
		inserting competitive integrated employment; and(B)in subparagraph
		(E), by inserting should before
		facilitate.(b)Authorization
		of appropriationsSection 100(b)(1) (29 U.S.C. 720(b)(1)) is
		amended by striking fiscal years 1999 through 2003 and inserting
		fiscal years 2014 through 2018.512.State
		plans(a)Plan
		requirementsSection 101(a) (29 U.S.C. 721(a)) is amended—(1)in
		paragraph (1)—(A)in subparagraph
		(A), by striking to participate and all that follows and
		inserting to receive funds under this title for a fiscal year, a State
		shall submit, and have approved by the Secretary and the Secretary of Education
		a unified State plan in accordance with section 112, or a combined State plan
		in accordance with section 113, of the Workforce Investment Act of 2013. The
		unified or combined State plan shall include, in the portion of the plan
		described in section 112(b)(2)(D) of such Act (referred to in this subsection
		as the vocational rehabilitation services portion), the
		provisions of a State plan for vocational rehabilitation services, described in
		this subsection.; and(B)in subparagraph
		(B)—(i)by
		striking in the State plan for vocational rehabilitation
		services, and inserting as part of the vocational rehabilitation
		services portion of the unified or combined State plan submitted in accordance
		with subparagraph (A),; and(ii)by
		striking Rehabilitation Act Amendments of 1998 and inserting
		Workforce Investment Act of 2013; and(C)in subparagraph
		(C)—(i)by
		striking The State plan shall remain in effect subject to the submission
		of such modifications and inserting The vocational
		rehabilitation services portion of the unified or combined State plan submitted
		in accordance with subparagraph (A) shall remain in effect until the State is
		required to submit the plan in accordance with subparagraph (A) or until the
		submission of such modifications; and(ii)by striking
		, until the State submits and receives approval of a new State
		plan;(2)in
		paragraph (2)—(A)in subparagraph
		(A), by striking The State plan and inserting The State
		plan for vocational rehabilitation services;(B)in subparagraph
		(B)(ii), by striking subclauses (I) through (IV) and inserting the
		following:(I)is
		  primarily concerned with vocational rehabilitation, or vocational and other
		  rehabilitation, of individuals with disabilities, and is responsible for
		  administering the vocational rehabilitation program of the designated State
		  agency;(II)has a full-time
		  director who is responsible for the day-to-day operation of the vocational
		  rehabilitation program, including—(aa)making
		  all decisions affecting eligibility for vocational rehabilitation services, the
		  nature and scope of available services, and the provision of the
		  services;(bb)the
		  determination to close the record of services of an individual who has achieved
		  an employment outcome;(cc)policy
		  formulation and implementation;(dd)the
		  allocation and expenditure of funds for vocational rehabilitation
		  services;(ee)representation
		  of the organizational unit as a one-stop partner in the one-stop delivery
		  system under title I of the Workforce Investment Act of 2013; and(ff)representation
		  of the vocational rehabilitation services core program for purposes of section
		  111(b)(1)(C)(iii)(I) of the Workforce Investment Act of 2013;(III)has a staff
		  employed on the rehabilitation work of the organizational unit, all or
		  substantially all of whom are employed full-time on the vocational
		  rehabilitation or vocational and other rehabilitation work of the
		  organizational unit;(IV)is located at an
		  organizational level and has an organizational status within the designated
		  State agency comparable to that of other major organizational units of the
		  designated State agency for which the head of the designated State agency has a
		  direct line of authority; and(V)(aa)has the sole authority
		  and responsibility within the State to ensure that the funds appropriated under
		  this title are expended only in a manner that is consistent with the purposes
		  of this title; and(bb)may not delegate to another agency,
		  including the designated State agency, the authority and responsibility
		  described in item (aa) or allow an agency described in this item to perform
		  that authority and responsibility.;
		  and(C)by adding at the
		end the following:(D)State agency
		  for reimbursement purposesA governing body of an Indian tribe
		  that receives a grant under section 121 shall be considered, for purposes of
		  the cost reimbursement provisions—(i)in
		  section 222(d)(1) of the Social Security Act (42 U.S.C. 422(d)(1)), to be a
		  State; and(ii)in
		  subsections (d) and (e) of section 1615 of the Social Security Act (42 U.S.C.
		  1382d), to be a State agency described in subsection (d) of that
		  section.;(3)in
		paragraph (5)—(A)in subparagraph
		(C), by striking and at the end;(B)by redesignating
		subparagraph (D) as subparagraph (E); and(C)by inserting
		after subparagraph (C) the following:(D)notwithstanding
		  subparagraph (C), permit the State, in its discretion, to elect to serve
		  eligible individuals (whether or not receiving vocational rehabilitation
		  services) who require specific services or equipment to maintain employment;
		  and;(4)in
		paragraph (6)(B), by striking to employ and advance in
		employment and inserting to employ and advance in competitive
		integrated employment;(5)in
		paragraph (7)—(A)in subparagraph
		(A)(v)—(i)in
		subclause (I), after rehabilitation technology insert the
		following: , including training implemented in coordination with
		entities carrying out State programs under section 4 of the Assistive
		Technology Act of 1998 (29 U.S.C. 3003); and(ii)in
		subclause (II), by striking Rehabilitation Act Amendments of
		1998 and inserting Workforce Investment Act of 2013;
		and(B)in subparagraph
		(B), by striking clause (ii) and inserting the following:(ii)the
		  establishment and maintenance of education and experience requirements, to
		  ensure that the personnel have a 21st Century understanding of the evolving
		  labor force and the needs of individuals with disabilities, including
		  requirements for—(I)(aa)attainment of a
		  baccalaureate degree in a field of study reasonably related to vocational
		  rehabilitation, to indicate a level of competency and skill demonstrating basic
		  preparation in a field of study such as vocational rehabilitation counseling,
		  social work, psychology, disability studies, business administration, human
		  resources, special education, supported employment, customized employment,
		  economics, or another field that reasonably prepares individuals to work with
		  consumers and employers; and(bb)demonstrated paid or unpaid
		  experience, for not less than 1 year, consisting of—(AA)direct work with individuals with
		  disabilities in a setting such as an independent living center;(BB)direct service or advocacy activities that
		  provide such individual with experience and skills in working with individuals
		  with disabilities; or(CC)direct experience as an employer, as a
		  small business owner or operator, or in self-employment, or other experience in
		  human resources, recruitment, or experience in supervising employees, training,
		  or other activities that provide experience in competitive integrated
		  employment environments; or(II)attainment of a
		  master's or doctoral degree in a field of study such as vocational
		  rehabilitation counseling, law, social work, psychology, disability studies,
		  business administration, human resources, special education, management, public
		  administration, or another field that reasonably provides competence in the
		  employment sector, in a disability field, or in both business-related and
		  rehabilitation-related fields;
		  and;(6)in
		paragraph (8)—(A)in subparagraph
		(A), by striking (5)(D) and inserting
		(5)(E);(B)in subparagraph
		(B)—(i)in the
		matter preceding clause (i)—(I)by
		striking workforce investment system and inserting
		workforce development system; and(II)by
		striking (5)(D) and inserting (5)(E); and(ii)in
		clause (iv), by striking (5)(D) and inserting
		(5)(E); and(iii)by
		adding at the end the following:(v)Provision of
		  accommodations and auxiliary aids and servicesInformation
		  specifying policies and procedures for resolving issues of financial
		  responsibility and reimbursement, as appropriate, for an accommodation or
		  auxiliary aid or service for an individual with a disability, in the event that
		  the designated State unit pays for that item or that aid or service, in order
		  to avoid interruption of or delay in—(I)the progress of
		  an individual in achieving an employment outcome;(II)an immediate job
		  placement; or(III)the provision
		  of services to an individual at extreme medical
		  risk.;
		  and(C)in subparagraph
		(C)(i), by striking (5)(D) and inserting
		(5)(E);(7)in
		paragraph (10)—(A)in subparagraph
		(B), by striking annual and all that follows through of
		1998 and inserting annual reporting of information, on eligible
		individuals receiving the services, that is necessary to assess the State's
		performance on those primary indicators of performance (described in section
		131(b)(2)(A)(i) of the Workforce Investment Act of 2013);(B)in subparagraph
		(C)—(i)in the
		matter preceding clause (i), by inserting , from each individual
		State, after additional data;(ii)in
		clause (i)(II), by striking determined and all that follows and
		inserting determined to be ineligible for vocational rehabilitation
		services, and the reason for such determination of ineligibility (disaggregated
		by type of disability, and age);;(iii)in
		clause (ii)—(I)in
		subclause (I), by striking (5)(D) and inserting
		(5)(E);(II)in
		subclause (II), by striking and at the end; and(III)by
		adding at the end the following:(IV)a
		  comparison, among individuals who obtained employment, of—(aa)the
		  number of individuals who continued to use public benefits; and(bb)the
		  number of individuals who no longer used public benefits;(V)the aggregate
		  number of individuals with ongoing open cases (disaggregated by individuals who
		  are in training settings, and individuals who are in postsecondary education),
		  and the services individuals described in this subclause are receiving;(VI)the aggregate
		  number of students with disabilities and the aggregate number of youth with
		  disabilities who are receiving transition services, and the total cost for
		  providing those services to such students and such youth during the last full
		  fiscal year prior to the date of enactment of the Workforce Investment Act of
		  2013 and during each fiscal year thereafter;(VII)the number of
		  youth with disabilities who entered apprenticeship programs and the number of
		  youth with disabilities who entered postsecondary education;(VIII)the number of
		  youth with disabilities who entered employment;(IX)the number of
		  individuals referred to one-stop centers, as defined in section 101 of the
		  Workforce Investment Act of 2013; and(X)the number of
		  individuals referred from such one-stop centers to designated State units and
		  the outcomes of such referrals;;
		  (iv)in
		clause (iii)(II)(bb), by striking and at the end;(v)in
		clause (iv)—(I)in
		subclause (I), by inserting before the semicolon the following: and, for
		those who achieved employment outcomes, the average length of time to obtain
		employment; and(II)in
		subclause (II), by striking the period and inserting ; and;
		and(vi)by
		adding at the end the following:(v)(I)the transition from
		  school to postsecondary life, including employment, and achievement of the
		  postsecondary vocational goals, of students with disabilities served under the
		  program carried out under this title; and(II)the provision of supported employment
		  services.;(C)in subparagraph
		(D)(i), by striking title I of the Workforce Investment Act of
		1998 and inserting title II of the Workforce Investment Act of
		2013;(D)in subparagraph
		(E)(ii), by striking of the State and all that follows and
		inserting of the State in meeting the standards and indicators
		established pursuant to section 106.; and(E)by adding at the
		end the following:(G)Rules for
		  reporting of dataThe disaggregation of data under this section
		  shall not be required within a category if the number of participants in a
		  category is insufficient to yield statistically reliable information, or
		  required if the results would reveal personally identifiable information about
		  an individual participant.(H)Comprehensive
		  reportThe State plan shall specify that the Commissioner will
		  provide an annual comprehensive report that includes the reports and data
		  required under this section, as well as a summary of the reports and data, for
		  each fiscal year. The Commissioner shall submit the report to the Committee on
		  Education and the Workforce of the House of Representatives, the Committee on
		  Appropriations of the House of Representatives, the Committee on Health,
		  Education, Labor, and Pensions of the Senate, and the Committee on
		  Appropriations of the Senate, not later than 90 days after the end of the
		  fiscal year
		  involved.;(8)in
		paragraph (11)—(A)in subparagraph
		(A)—(i)in the
		subparagraph header, by striking workforce investment systems and inserting
		workforce development
		systems;(ii)in the
		matter preceding clause (i), by striking workforce investment
		system and inserting workforce development
		system;(iii)in
		clause (i)(II), by inserting (including programmatic accessibility and
		physical accessibility) after program
		accessibility;(iv)in
		clause (ii), by striking workforce investment system and
		inserting workforce development system; and(v)in
		clause (v), by striking workforce investment system and
		inserting workforce development system;(B)in subparagraph
		(B), by striking workforce investment system and inserting
		workforce development system;(C)in subparagraph
		(C)—(i)by
		inserting the State programs carried out under section 4 of the
		Assistive Technology Act of 1998 (29 U.S.C. 3003), after
		including;(ii)by
		inserting , noneducational agencies serving out-of-school youth,
		after Agriculture; and(iii)by
		striking such agencies and programs and inserting such
		Federal, State, and local agencies and programs; and(iv)by
		striking workforce investment system and inserting
		workforce development system;(D)in subparagraph
		(D)—(i)in
		clause (ii), by striking completion and inserting
		implementation;(ii)by
		redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
		and(iii)by
		inserting after clause (ii) the following:(iii)identifying
		  options for additional education and training, in order to facilitate the
		  provision of transition services for youth with disabilities and students with
		  disabilities, such as services provided under section
		  114;;(E)by redesignating
		subparagraphs (E) and (F) as subparagraphs (F) and (H), respectively;(F)by inserting
		after subparagraph (D) the following:(E)Coordination
		  with employersThe State plan shall contain plans, policies, and
		  procedures for coordination between the designated State unit and employers
		  that build relationships with employers and identify community-based
		  competitive integrated employment opportunities and career exploration
		  opportunities—(i)in
		  order to facilitate the provision of vocational rehabilitation services for
		  individuals with disabilities; and(ii)in
		  order to facilitate the provision of transition services for youth with
		  disabilities and students with disabilities, such as services provided under
		  section
		  114.;(G)in subparagraph
		(F), as redesignated by subparagraph (E) of this paragraph—(i)by
		inserting chapter 1 of after part C of;
		and(ii)by
		inserting , as appropriate before the period;(H)by inserting
		after subparagraph (F), as redesignated by subparagraph (E) of this paragraph,
		the following:(G)Cooperative
		  agreement regarding individuals eligible for home and community-based waiver
		  programsThe State plan shall include an assurance that the
		  designated State unit has entered into a formal cooperative agreement with the
		  State agency responsible for administering the State Medicaid plan under title
		  XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and the State agency
		  with primary responsibility for providing services and supports for individuals
		  with intellectual disabilities and individuals with developmental disabilities,
		  with respect to the delivery of vocational rehabilitation services, including
		  extended services, for individuals with the most significant disabilities who
		  have been determined to be eligible for home and community-based services under
		  a Medicaid waiver, Medicaid State plan amendment, or other authority related to
		  a State Medicaid program.;
		  (I)in subparagraph
		(H), as redesignated by subparagraph (E) of this paragraph—(i)in
		clause (ii)—(I)by
		inserting on or before near; and(II)by
		striking and at the end;(ii)by
		redesignating clause (iii) as clause (iv); and(iii)by
		inserting after clause (ii) the following:(iii)strategies for
		  the provision of transition planning, by personnel of the designated State
		  unit, the State educational agency, and the recipient of funds under part C,
		  that will facilitate the development and implementation of the individualized
		  education programs under section 614(d) of the Individuals with Disabilities
		  Education Act (20 U.S.C. 1414(d)) and, as appropriate, the development and
		  completion of the individualized plans for employment under section 102, in
		  order to enable students with disabilities to achieve postschool employment
		  outcomes; and; and
		  (J)by adding at the
		end the following:(I)Coordination
		  with assistive technology programsThe State plan shall include
		  an assurance that the designated State unit, and the lead agency and
		  implementing entity (if any) designated by the Governor of the State under
		  section 4 of the Assistive Technology Act of 1998 (29 U.S.C. 3003), have
		  developed working relationships and will enter into agreements for the
		  coordination of their activities, including the referral of individuals with
		  disabilities to programs and activities described in that section.(J)Coordination
		  with ticket to work and self-sufficiency programThe State plan
		  shall include an assurance that the designated State unit will coordinate
		  activities with any other State agency that is functioning as an employment
		  network under the Ticket to Work and Self-Sufficiency Program established under
		  section 1148 of the Social Security Act (42 U.S.C. 1320b–19).(K)Interagency
		  agreements with State Medicaid, developmental disabilities, and mental health
		  agencies(i)AgreementsThe
		  State plan shall provide that the Governor, in collaboration with the
		  designated State agency or agencies (if more than 1 agency is designated under
		  paragraph (2)(A)), shall develop agreements with covered State agencies for
		  developing a system for supporting community-based employment in integrated
		  settings, to the greatest extent practicable.(ii)ProvisionsThe
		  State plan shall provide that an agreement developed under clause (i) shall
		  include the components described in clauses (i) through (iv) of section
		  101(a)(8)(B) with respect to services provided through the system (except that,
		  instead of applying to a public entity, the clauses shall apply to each covered
		  State agency). Additional provisions of the agreement shall include a
		  description of how the covered State agencies will work together to increase
		  community-based employment opportunities in integrated settings.(iii)DefinitionIn
		  this subparagraph, the term covered State agency means the State
		  agency that is responsible for administering the State Medicaid plan under
		  title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the State agency
		  that is responsible for providing services for individuals with developmental
		  disabilities, and the State agency that is responsible for providing mental
		  health
		  services.;(9)in
		paragraph (14)—(A)in the paragraph
		header, by striking Annual and inserting
		Semiannual;(B)in subparagraph
		(A)—(i)by
		striking annual and inserting semiannual;(ii)by
		striking (and thereafter and all that follows through
		representative) and inserting , and annually
		thereafter; and(iii)by
		striking to competitive and all that follows and inserting the
		following: to competitive integrated employment or training for
		competitive integrated employment;;(C)in subparagraph
		(B), by striking and at the end;(D)in subparagraph
		(C), by striking the individuals described and all that follows
		and inserting individuals in attaining competitive integrated
		employment; and; and(E)by adding at the
		end the following:(D)an assurance that
		  the State will report the information generated under subparagraphs (A), (B),
		  and (C), for each of the individuals, to the Administrator of the Wage and Hour
		  Division of the Department of Labor for each fiscal year, not later than 60
		  days after the end of the fiscal year.;
		  (10)in
		paragraph (15)—(A)in subparagraph
		(A)—(i)in
		clause (i)—(I)in
		subclause (II), by striking and at the end;(II)in
		subclause (III)—(aa)by
		striking workforce investment system and inserting
		workforce development system; and(bb)by
		adding and at the end; and(III)by
		adding at the end the following:(IV)youth with
		  disabilities, and students with disabilities, including their need for
		  pre-employment transition services described in section 114 or other transition
		  services; and;
		  and(ii)by
		striking clauses (ii) and (iii) and inserting the following:(ii)include an
		  assessment of the needs of individuals with disabilities for transition
		  services and pre-employment transition services provided under this Act, and
		  coordinated with transition services provided under the Individuals with
		  Disabilities Education Act (20 U.S.C. 1400 et seq.), and an assessment as to
		  whether the transition and pre-employment transition services provided under
		  those Acts meet the needs of individuals with
		  disabilities.;
		  (B)in subparagraph
		(B)—(i)in
		clause (ii), by striking and at the end;(ii)by
		redesignating clause (iii) as clause (iv); and(iii)by
		inserting after clause (ii) the following:(iii)the
		  number of individuals who are eligible for services under this title, but are
		  not receiving such services due to an order of selection;
		  and;
		  and(C)in subparagraph
		(D)—(i)by
		redesignating clauses (iii) through (v) as clauses (iv) through (vi),
		respectively;(ii)by
		inserting after clause (ii) the following:(iii)the
		  methods to be used to improve and expand vocational rehabilitation services for
		  students with disabilities, including the coordination of services designed to
		  facilitate the transition of such students from the receipt of educational
		  services in school to postsecondary life (including the receipt of vocational
		  rehabilitation services under this title, postsecondary education, employment,
		  and pre-employment transition services under section
		  114);;
		  and(iii)in
		clause (vi), as redesignated by clause (i) of this subparagraph, by striking
		workforce investment system and inserting workforce
		development system;(11)in
		paragraph (20)—(A)in subparagraphs
		(A) and (B)(i), by striking workforce investment system and
		inserting workforce development system;(B)by redesignating
		subparagraph (B) as subparagraph (C); and(C)by inserting
		after subparagraph (A) the following:(B)Information on
		  assistance for beneficiaries of assistance under title II or XVI of the Social
		  Security ActThe State plan shall include an assurance that the
		  designated State unit will make available, to individuals entitled to benefits
		  under title II or XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381
		  et seq.) on the basis of a disability or blindness—(i)information on
		  the availability of benefits and medical assistance authorized under the State
		  Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et
		  seq.) or under the Medicare program under title XVIII of the Social Security
		  Act (42 U.S.C. 1395 et seq.), and medical assistance authorized under other
		  federally funded programs;(ii)information on
		  the availability of assistance through benefits planning and assistance
		  programs authorized under section 1149 of the Social Security Act (42 U.S.C.
		  1320b–20) and services provided by the State protection and advocacy system and
		  authorized under section 1150 of the Social Security Act (42 U.S.C. 1320b–21);
		  and(iii)in
		  the case of individuals who are also eligible for a ticket under the Ticket to
		  Work and Self-Sufficiency Program established under section 1148 of the Social
		  Security Act (42 U.S.C. 1320b–19), general information regarding the options
		  for using the ticket and information on how to contact a program manager of the
		  Ticket to Work and Self-Sufficiency Program to obtain information on approved
		  employment networks, on providers for the benefits planning and assistance
		  programs described in clause (ii) in the State, and on the services provided by
		  the State protection and advocacy system and described in clause
		  (ii).;
		  and(12)by
		adding at the end the following:(25)Services for
		  students with disabilitiesThe State plan shall provide an
		  assurance that, with respect to students with disabilities, the State—(A)has developed and
		  will implement—(i)strategies to
		  address the needs identified in the assessments described in paragraph
		  (15);(ii)strategies to
		  achieve the goals and priorities identified by the State, in accordance with
		  paragraph (15), to improve and expand vocational rehabilitation services for
		  students with disabilities on a statewide basis; and(B)has developed and
		  will implement strategies to carry out the provision of pre-employment
		  transition services in accordance with section 114.(26)Job growth and
		  developmentThe State plan shall provide an assurance describing
		  how the State will utilize initiatives involving in-demand industry sectors or
		  occupations under sections 116(c) and 118 of the Workforce Investment Act of
		  2013 to increase competitive integrated employment opportunities for
		  individuals with disabilities..
		  (b)ApprovalSection
		101(b) (29 U.S.C. 721(b)) is amended to read as follows:(b)Submission;
		  approval; modificationThe State plan for vocational
		  rehabilitation services shall be subject to—(1)subsection (c) of
		  section 112 of the Workforce Investment Act of 2013, in a case in which that
		  plan is a portion of the unified State plan described in that section 112;
		  and(2)subsection (b),
		  and paragraphs (1), (2), and (3) of subsection (c), of section 113 of such Act
		  in a case in which that State plan for vocational rehabilitation services is a
		  portion of the combined State plan described in that section
		  113..(c)ConstructionSection 101 (29 U.S.C. 721) is amended by
		adding at the end the following:(c)ConstructionNothing in this part shall be construed to
		  reduce the obligation of a local educational agency or any other agency to
		  provide or pay for any transition services that are also considered special
		  education or related services and that are necessary for ensuring a free
		  appropriate public education to children with disabilities within the State
		  involved..513.Eligibility
		and individualized plan for employment(a)EligibilitySection
		102(a) (29 U.S.C. 722(a)) is amended—(1)in
		paragraph (1)(B), by striking regain employment and inserting
		regain employment, including accomplishing career advancement, in
		employment that is consistent with the individual's strengths, resources,
		priorities, concerns, abilities, capabilities, and informed
		choice;(2)in
		paragraph (2)—(A)in subparagraph
		(A)—(i)in the
		subparagraph header, by striking Demonstration and inserting
		Applicants; and(ii)by
		striking , unless and all that follows and inserting a period;
		and(B)in subparagraph
		(B)—(i)in the
		subparagraph header, by striking Methods and inserting
		Responsibilities;(ii)in the
		first sentence—(I)by
		striking In making the demonstration required under subparagraph
		(A), and inserting Prior to determining under this subsection
		that an applicant described in subparagraph (A) is unable to benefit due to the
		severity of the individual's disability or that the individual is ineligible
		for vocational rehabilitation services,; and(II)by
		striking , except under and all that follows and inserting a
		period; and(iii)in
		the second sentence, by striking individual or to determine and
		all that follows and inserting individual. In providing the trial
		experiences, the designated State unit shall provide the individual with the
		opportunity to try different employment experiences, including supported
		employment, and the opportunity to become employed in competitive integrated
		employment.;(3)in
		paragraph (3)(A)(ii), by striking outcome from and all that
		follows and inserting outcome, including supported employment, from
		vocational rehabilitation services due to the current (as of the date of the
		determination) severity of the disability of the individual.;
		and(4)in
		paragraph (5)—(A)in the matter
		preceding subparagraph (A)—(i)by
		striking If an individual and inserting If, after the
		designated State unit carries out the activities described in paragraph (2)(B),
		a review of existing data, and, to the extent necessary, the assessment
		activities described in section 7(2)(A)(ii), an individual; and(ii)by
		striking is determined and all that follows through not
		to be and inserting is determined not to be;(B)by redesignating
		subparagraphs (A) through (D) as subparagraphs (B) through (E),
		respectively;(C)by inserting
		before subparagraph (B), as redesignated by subparagraph (B) of this paragraph,
		the following:(A)the ineligibility
		  determination shall be an individualized one, based on the available data, and
		  shall not be based on assumptions about broad categories of
		  disabilities;;
		  and(D)in clause (i) of
		subparagraph (C), as redesignated by subparagraph (B) of this paragraph, by
		inserting after determination the following: , including
		clear and convincing evidence that forms the basis for the determination of
		ineligibility.(b)Development of
		an individualized plan for employment, and related
		informationSection 102(b) (29 U.S.C. 722(b)) is amended—(1)in
		paragraph (1)—(A)in subparagraph
		(A), by striking , to the extent determined to be appropriate by the
		eligible individual,;(B)by redesignating
		subparagraphs (B), (C), and (D) as subparagraphs (C), and (D), and (E),
		respectively; and(C)by inserting
		after subparagraph (A) the following:(B)information on
		  the availability of assistance from consumer organizations, as defined in
		  section 106(a)(4) (including a listing of such organizations) that can assist
		  an individual in the development of an individualized plan for employment, in
		  order to ensure that the plan reflects the informed and effective choices of
		  the individual;;
		  (2)by
		redesignating paragraphs (2) and (3) as paragraphs (3) and (4),
		respectively;(3)by
		inserting after paragraph (1) the following:(2)Individuals
		  entitled to benefits under the social security actFor an
		  individual entitled to benefits under title II or XVI of the Social Security
		  Act (42 U.S.C. 401 et seq., 1381 et seq.) on the basis of a disability or
		  blindness, the designated State unit shall provide to the individual—(A)general
		  information on the availability of benefits and medical assistance authorized
		  under the State Medicaid program under title XIX of the Social Security Act (42
		  U.S.C. 1396 et seq.) or under the Medicare program under title XVIII of the
		  Social Security Act (42 U.S.C. 1395 et seq.), and medical assistance authorized
		  under other federally funded programs;(B)general
		  information on the availability of assistance through benefits planning and
		  assistance programs authorized under section 1149 of the Social Security Act
		  (42 U.S.C. 1320b–20) and services provided by the State protection and advocacy
		  system and authorized under section 1150 of the Social Security Act (42 U.S.C.
		  1320b–21); and(C)in the case of
		  individuals who are also eligible for a ticket under the Ticket to Work and
		  Self-Sufficiency Program established under section 1148 of the Social Security
		  Act (42 U.S.C. 1320b–19), general information regarding the options for using
		  the ticket and information on how to contact a program manager of the Ticket to
		  Work and Self-Sufficiency Program to obtain information on approved employment
		  networks, on providers for the benefits planning and assistance programs
		  described in subparagraph (B) in the State, and on the services provided by the
		  State protection and advocacy system and described in subparagraph
		  (B).;(4)in paragraph (3),
		as redesignated by paragraph (2) of this subsection—(A)in subparagraph
		(E)—(i)in
		clause (i), by striking and at the end;(ii)in
		clause (ii), by striking the period and inserting ; and;
		and(iii)by
		adding at the end the following:(iii)amended, as
		  necessary, to include the postemployment services and service providers that
		  are necessary for the individual to maintain or regain employment, consistent
		  with the individual's strengths, resources, priorities, concerns, abilities,
		  capabilities, interests, and informed
		  choice.;
		  and(B)by adding at the
		end the following:(F)Timeframe for
		  completing the individualized plan for employmentThe
		  individualized plan for employment shall be developed as soon as possible, but
		  not later than a deadline of 90 days after the date of the determination of
		  eligibility described in paragraph (1), unless the designated State unit and
		  the eligible individual agree to an extension of that deadline to a specific
		  date by which the individualized plan for employment shall be completed.(G)Failure to
		  develop the individualized plan for employment within the specified
		  timeframeIn the event the individualized plan for employment is
		  not completed by the deadline or extended deadline, as appropriate, under
		  subparagraph (F), the eligible individual shall have the right to request the
		  procedures described in subsection (c). If the eligible individual requests a
		  hearing, the hearing officer shall have the authority to order the designated
		  State unit to complete the individualized plan for employment within a
		  reasonable period of time.;
		  and(5)in paragraph (4),
		as redesignated by paragraph (2) of this subsection—(A)in subparagraph
		(A)—(i)by
		inserting in competitive integrated employment after
		outcome; and(ii)by
		striking choice of the and all that follows and inserting
		choice of the eligible individual, consistent with the general goal of
		competitive integrated employment (except that in the case of an eligible
		individual who is a student, the description may be a description of the
		student's projected postschool employment outcome);;(B)in subparagraph
		(B)(i)—(i)by
		redesignating subclause (II) as subclause (III); and(ii)by
		striking subclause (I) and inserting the following:(I)needed to achieve the employment outcome,
		  including, as appropriate—(aa)the provision of assistive technology
		  devices and assistive technology services (including referrals described in
		  section 103(a)(3) to the device reutilization programs and demonstrations
		  described in subparagraphs (B) and (D) of section 4(e)(2) of the Assistive
		  Technology Act of 1998 (29 U.S.C. 3003(e)(2)) through agreements developed
		  under section 101(a)(11)(H);(bb)mentoring services; and(cc)personal assistance services
		  (including training in the management of such services);(II)in the case of a plan for an eligible
		  individual that is a student, the specific transition services and supports
		  (including work experience, mentoring activities, and supported employment)
		  needed to achieve the student's employment outcome or projected postschool
		  employment outcome; and;
		  (C)in subparagraph
		(F), by striking and at the end;(D)in subparagraph
		(G), by striking the period and inserting ; and; and(E)by adding at the
		end the following:(H)for an individual
		  who also is receiving assistance from an employment network under the Ticket to
		  Work and Self-Sufficiency Program established under section 1148 of the Social
		  Security Act (42 U.S.C. 1320b–19), a list of the services that are listed in
		  the individual work plan that the individual developed with the employment
		  network under subsection (g) of that section, and a description of how
		  responsibility for service delivery will be divided between the employment
		  network and the designated State
		  unit..(c)ProceduresSection
		102(c) (29 U.S.C. 722(c)) is amended—(1)in
		paragraph (1), by adding at the end the following: The procedures shall
		allow an applicant or an eligible individual or, as appropriate, the
		applicant's representative or individual's representative, the opportunity to
		request mediation, an impartial due process hearing, or both
		procedures.;(2)in
		paragraph (2)—(A)in subparagraph
		(A)—(i)in
		clause (ii), by striking and at the end;(ii)in
		clause (iii), by striking the period and inserting ; and;
		and(iii)by
		adding at the end the following:(iv)any
		  applicable State limit on the time by which a request for mediation under
		  paragraph (4) or a hearing under paragraph (5) shall be made, and any required
		  procedure by which the request shall be
		  made.; and
		  (B)in subparagraph
		(B)(iii), by inserting the denial, before
		reduction,; and(3)in
		paragraph (5)—(A)by striking
		subparagraph (A) and inserting the following:(A)OfficerA
		  due process hearing described in paragraph (2) shall be conducted by an
		  impartial hearing officer who, on reviewing the evidence presented, shall issue
		  a written decision based on the provisions of the approved State plan,
		  requirements specified in this Act (including regulations implementing this
		  Act), and State regulations and policies that are consistent with the Federal
		  requirements specified in this title. The officer shall provide the written
		  decision to the applicant or eligible individual, or, as appropriate, the
		  applicant’s representative or individual’s representative, and to the
		  designated State unit. The impartial hearing officer shall have the authority
		  to render a decision and require actions, consistent with the requirements
		  specified in this title (including regulations implementing this title),
		  regarding all aspects of the applicant's or eligible individual's vocational
		  rehabilitation services under this
		  title.; and
		  (B)in subparagraph
		(B), by striking in laws (including regulations) and inserting
		about Federal and State laws (including regulations) and the approved
		State plan.514.Vocational
		rehabilitation servicesSection 103 (29 U.S.C. 723) is
		amended—(1)in subsection (a)—(A)in paragraph (13), by striking
		workforce investment system and inserting workforce
		development system;(B)by striking paragraph (15) and inserting
		the following:(15)transition services for students with
		  disabilities, that facilitate the transition from school to postsecondary life,
		  such as achievement of an employment outcome in competitive integrated
		  employment, or pre-employment transition services described in section
		  114;;(C)by redesignating
		paragraphs (17) and (18) as paragraphs (18) and (19), respectively;(D)by inserting
		after paragraph (16) the following:(17)customized
		  employment;;
		  (E)in paragraph
		(18), as redesignated by subparagraph (C) of this paragraph, by striking
		and at the end;(F)in paragraph
		(19), as redesignated by subparagraph (C) of this paragraph, by striking the
		period and inserting ; and; and(G)by adding at the
		end the following:(20)mentoring
		  services.;
		  and(2)in
		subsection (b)—(A)in paragraph
		(2)(A), by striking the second sentence and inserting Such programs
		shall be used to provide services described in this section that promote
		integration into the community and that result in competitive integrated
		employment, including supported employment and customized employment, for
		applicants or eligible individuals with disabilities.;(B)by striking
		paragraph (2)(B) and inserting the following:(B)The
		  establishment, development, or improvement of a facility for a community
		  rehabilitation program, or the construction of such a facility, which shall be
		  limited to that necessary for the expansion or improvement of services
		  described in this section for applicants or eligible individuals with
		  disabilities.;(C)by striking
		paragraph (5) and inserting the following:(5)Technical
		  assistance to businesses that are seeking to employ individuals with
		  disabilities.;
		  and(D)by striking
		paragraph (6) and inserting the following:(6)Consultation and
		  technical assistance services to assist State educational agencies and local
		  educational agencies in planning for the transition of students with
		  disabilities from school to postsecondary life, including employment.(7)Transition
		  services to youth with disabilities and students with disabilities, for which a
		  vocational rehabilitation counselor works in concert with educational agencies,
		  providers of job training programs, providers of services under the Medicaid
		  program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.),
		  entities designated by the State to provide services for individuals with
		  developmental disabilities, centers for independent living (as defined in
		  section 702), housing and transportation authorities, workforce development
		  systems, and businesses and
		  employers..515.State
		Rehabilitation CouncilSection
		105 (29 U.S.C. 725) is amended—(1)in subsection (b)(1)—(A)in subparagraph (A)—(i)by striking clause (ix) and inserting the
		following:(ix)in a
		  State in which one or more projects are funded under section 121 and in which
		  such services are provided through those projects, at least one representative
		  of the directors of the projects located in such
		  State;;
		  (ii)in
		clause (x), by striking and at the end;(iii)in
		clause (xi)—(I)by
		striking State workforce investment board and inserting
		State workforce development board; and(II)by
		striking the period and inserting ; and; and(iv)by
		adding at the end the following:(xii)the
		  director of the State's comprehensive statewide program of technology-related
		  assistance funded under section 4 of the Assistive Technology Act of 1998 (29
		  U.S.C. 3003).; and
		  (B)in subparagraph
		(B)—(i)in
		clause (xi), by striking and at the end;(ii)in
		clause (xii), by striking the period and inserting ; and;
		and(iii)by
		adding at the end the following:(xiii)the director
		  of the State's comprehensive statewide program of technology-related assistance
		  funded under section 4 of the Assistive Technology Act of 1998 (29 U.S.C.
		  3003).;
		  and(2)in
		subsection (c)—(A)in the matter
		preceding paragraph (1), by striking State workforce investment
		board and inserting State workforce development board;
		and(B)in paragraph (6),
		by striking Service Act and all that follows and inserting
		Service Act (42 U.S.C. 300x–3(a)) and the State workforce development
		board, and with the activities of entities carrying out programs under the
		Assistive Technology Act of 1998 (29 U.S.C. 3001 et seq.);.516.Evaluation
		standards and performance indicatorsSection 106 (29 U.S.C. 726) is amended by
		striking subsection (a) and inserting the following:(a)In
		  general(1)Standards and
		  indicatorsThe evaluation standards and performance indicators
		  for the vocational rehabilitation program carried out under this title shall be
		  subject to the performance accountability provisions described in section
		  131(b) of the Workforce Investment Act of 2013.(2)Additional
		  performance accountability indicators(A)In
		  generalSubject to subparagraph (B), the Commissioner may
		  establish additional performance accountability indicators, which may include
		  outcome and related measures of program performance.(B)CommentSuch
		  additional performance accountability indicators shall be developed with input
		  from State vocational rehabilitation agencies, related professional and
		  consumer organizations, recipients of vocational rehabilitation services, and
		  other interested parties. The Commissioner shall publish in the Federal
		  Register a notice of intent to regulate regarding the development of proposed
		  additional performance accountability indicators. Proposed additional
		  performance accountability indicators shall be published in the Federal
		  Register for review and comment. Final additional performance accountability
		  indicators shall be published in the Federal Register.(3)ReportsEach
		  State that receives funds under this title shall submit a report to the
		  Commissioner containing information on any additional performance
		  accountability indicators established under paragraph (2).(4)Consumer
		  organizationIn this subsection, the term consumer
		  organization means a membership organization, or disability advocacy
		  group, for which a majority of the members of the board of directors of the
		  organization or group are individuals with disabilities or family members of
		  individuals with
		  disabilities..517.Monitoring and
		review(a)In
		generalSection 107(a) (29
		U.S.C. 727(a)) is amended—(1)in
		paragraph (3)(E), by inserting before the period the following: ,
		including personnel of a client assistance program under section 112, and past
		or current recipients of vocational rehabilitation services; and(2)in
		paragraph (4)—(A)by striking
		subparagraphs (A) and (B) and inserting the following:(A)the eligibility
		  process, including the process related to the determination of ineligibility
		  under section 102(a)(5);(B)the provision of
		  services, including supported employment services, and pre-employment
		  transition services for students with disabilities and, if applicable, the
		  order of selection;;
		  (B)in subparagraph
		(C), by striking and at the end;(C)by redesignating
		subparagraph (D) as subparagraph (E); and(D)by inserting
		after subparagraph (C) the following:(D)data on
		  individuals determined to be ineligible for services due to severity of their
		  disability, to determine if systematic changes could result in increased
		  capacity to meet the needs of such individuals;
		  and.(b)ReviewSection
		107(d) (29 U.S.C. 727(d)) is amended, in paragraphs (1) and (2), by striking
		a final determination of the Commissioner under section 101(b) or
		subsection (c) and inserting a final determination on a State
		plan for vocational rehabilitation services under the procedures referenced in
		section 101(b), or a final determination by the Commissioner under subsection
		(c).518.Training and
		services for employersSection
		109 (29 U.S.C. 728a) is amended to read as follows:109.Training and
		  services for employersA State
		  may expend payments received under section 111 to educate and provide services
		  to employers who have hired or are interested in hiring individuals with
		  disabilities under programs carried out under this title, including—(1)providing
		  training and technical assistance to employers regarding the employment of
		  individuals with disabilities, including disability awareness, and the
		  requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
		  seq.) and other employment-related laws;(2)working with
		  employers to—(A)provide
		  opportunities for work-based learning experience (including internships,
		  short-term employment, apprenticeships, and fellowships), such as opportunities
		  in conjunction with pre-employment transition services;(B)recruit qualified
		  applicants with disabilities;(C)train employees
		  with disabilities; and(D)promote retention
		  of employees who are at risk of losing a job due to disability-related
		  barriers;(3)providing
		  consultations, technical assistance, and support to employers on workplace
		  accommodations, assistive technology, and facilities and workplace
		  access;(4)assisting
		  employers with utilizing available financial support, including tax credits and
		  deductions available for hiring or accommodating individuals with disabilities;
		  and(5)supporting the
		  development of working relationships between State vocational rehabilitation
		  agencies, their community partners, and employers on multi-State and national
		  levels, including—(A)encouraging
		  employers to recruit qualified individuals with disabilities for available
		  employment opportunities;(B)facilitating such
		  recruitment by disseminating information about specific available employment
		  opportunities to qualified individuals who are recipients of vocational
		  rehabilitation services under this subtitle, or who are applicants for such
		  services;(C)matching
		  qualified individuals who are recipients of vocational rehabilitation services
		  under this subtitle, or who are applicants for such services, with employers
		  that have available employment opportunities on the local, regional, or
		  national level;(D)providing support
		  services, as appropriate, to employers to facilitate the hiring of qualified
		  individuals who are recipients of vocational rehabilitation services under this
		  subtitle, or who are applicants for such services;(E)providing
		  services to employers for employees who have disability-related barriers to
		  continuing to perform their current job or who are at risk of losing a job due
		  to disability-related barriers; and(F)coordinating
		  provision of services to
		  employers..519.State
		allotments(a)In
		generalSection 110 (29
		U.S.C. 730) is amended—(1)in
		subsection (a)(1), by striking Subject to the provisions of subsection
		(c) and inserting Subject to the provisions of subsections (c),
		(d), and (e),; and(2)by striking subsection (c) and inserting
		the following:(c)(1)For fiscal year 2014
		  and each fiscal year thereafter, the Commissioner shall reserve, from the funds
		  appropriated under section 100(b)(1) for the fiscal year involved, an amount
		  that is not less than 1.23 percent and not more than 1.5 percent of those funds
		  in order to carry out section 121, except that the minimum percentage that may
		  be so reserved shall increase by 0.01 percentage points for each succeeding
		  fiscal year after fiscal year 2014.(2)Notwithstanding paragraph (1), there
		  shall be no increase in the minimum percentage of funds reserved under
		  paragraph (1) unless there is an equivalent increase in the funds appropriated
		  under section
		  100(b)(1)..(b)Reservation for
		pre-employment transition servicesSection 110 (29 U.S.C. 730) is amended by
		adding at the end the following:(d)(1)From any State
		  allotment under subsection (a) for a fiscal year, the State shall reserve not
		  less than 15 percent of the allotted funds for the provision of transition
		  services to assist students with disabilities and youth with disabilities in
		  transitioning from education or training to employment, which includes
		  pre-employment transition services under section 114.(2)From the funds reserved under
		  paragraph (1), the designated State unit shall not expend more than 5 percent
		  of the funds to pay for the administrative costs of providing the transition
		  services.(e)For fiscal year
		  2014 and each fiscal year thereafter, the Commissioner shall reserve, from the
		  funds appropriated under section 100(b) for each fiscal year, $5,000,000 to
		  support the program described in section
		  303(c)..520.Payments to
		StatesSection 111(a)(2) (29
		U.S.C. 731(a)(2)) is amended by striking subparagraph (B) and inserting the
		following:(B)The amount otherwise payable to a
		  State for a fiscal year under this section shall be reduced by the amount by
		  which expenditures from non-Federal sources under the State plan under this
		  title for any previous fiscal year are less than the total of such expenditures
		  for the second fiscal year preceding that previous fiscal
		  year..521.Client
		assistance programSection 112
		(29 U.S.C. 732) is amended—(1)in
		subsection (a)—(A)in the first
		sentence—(i)by
		striking grants to States and inserting grants to
		agencies designated under subsection (c) (referred to individually in this
		section as a designated CAP agency);(ii)by
		inserting including under sections 114 and 511, after all
		available benefits under this Act,; and(iii)by
		inserting and eligibility after to ensure the protection
		of the rights; and(B)in the second
		sentence, by striking disabilities in the State and inserting
		disabilities in the State in which the program is
		located;(2)in subsection
		(b), by striking the matter preceding paragraph (1) and inserting
		Neither an agency within the State, nor the State, may receive payments
		from an allotment under subsection (e) in any fiscal year unless the State has
		designated under subsection (c) an agency that—;(3)in
		subsection (c)—(A)in paragraph (2),
		by inserting (as defined in section 106(a)(4)) after
		consumer organizations; and(B)in paragraph (3),
		by striking agency designated under this subsection and
		inserting designated CAP agency;(4)in
		subsection (d), by striking agency designated under subsection (c) of
		this section and inserting designated CAP agency;(5)in
		subsection (e)—(A)in paragraph
		(1)—(i)by
		striking subparagraph (A) and inserting the following:(A)After reserving funds under
		  subparagraphs (E) and (F), the Secretary shall allot the remainder of the sums
		  appropriated for each fiscal year under this section among the designated CAP
		  agencies within the States on the basis of relative population of each State,
		  except that no such agency shall receive less than
		  $50,000.;
		  (ii)in
		subparagraph (B), by inserting the designated CAP agencies located
		in before American Samoa; and(iii)by
		striking subparagraph (D) and inserting the following:(D)(i)For any fiscal year for
		  which the funds appropriated for such fiscal year under subsection (h) exceed
		  $7,500,000, the minimum allotment under this subsection shall be $100,000 for
		  the designated CAP agencies located in States and $45,000 for the designated
		  CAP agencies located in territories.(ii)For any fiscal year for which the
		  total amount appropriated under subsection (h) exceeds the total amount
		  appropriated under such subsection (or the corresponding provision) for the
		  preceding fiscal year, the Secretary shall increase each of the minimum
		  allotments under clause (i) by a percentage that shall not exceed the
		  percentage increase, calculated by dividing such total amount for the fiscal
		  year involved by such total amount for the preceding fiscal year.(E)(i)For any fiscal year for
		  which the amount appropriated under subsection (h) equals or exceeds
		  $13,000,000, and for each subsequent fiscal year, the Secretary shall reserve
		  funds appropriated under subsection (h) to make a grant to the protection and
		  advocacy system serving the American Indian Consortium, to provide designated
		  CAP agency services in accordance with the requirements of this section. The
		  amount of such a grant shall be the same amount as is provided to a territory
		  under subparagraph (B), as increased under clauses (i) and, if applicable, (ii)
		  of subparagraph (D).(ii)In this subparagraph:(I)The term American Indian
		  Consortium has the meaning given the term in section 102 of the
		  Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C.
		  15002).(II)The term protection and
		  advocacy system means a protection and advocacy system established under
		  subtitle C of title I of the Developmental Disabilities Assistance and Bill of
		  Rights Act of 2000 (42 U.S.C. 15041 et seq.).(F)For any fiscal year for which the
		  amount appropriated under subsection (h) equals or exceeds $14,000,000, the
		  Secretary shall reserve not less than 1.8 percent and not more than 2.2 percent
		  of such amount to provide a grant for training and technical assistance for the
		  programs established under this section. Such training and technical assistance
		  shall be coordinated with activities provided under section
		  509(c)(1)(A).;
		  (B)in paragraph
		(2)—(i)except
		as provided in clause (ii), by striking State each place it
		appears and inserting designated CAP agency; and(ii)by
		striking States each place it appears and inserting
		designated CAP agencies; and(C)in paragraph (3),
		by striking agency designated and all that follows and inserting
		designated CAP agency the amount specified in the application approved
		under subsection (f).;(6)in
		subsection (f), by striking State and inserting
		designated CAP agency;(7)in
		paragraph (1) of subsection (g), by striking such programs and
		inserting the designated CAP agency of a State; and(8)in
		subsection (h), by striking 1999 through 2003 and inserting
		2014 through 2018.522.Technical
		assistance for quality servicesPart B of title I (29 U.S.C. 730 et seq.),
		is amended by adding at the end the following:113.Additional
		  technical assistanceThe
		  Commissioner shall provide technical assistance for programs provided under
		  this title regarding improving the quality of vocational rehabilitation
		  services provided through the programs, including—(1)consulting with
		  the Department of Education, the Small Business Administration, other
		  appropriate Federal agencies, State and local workforce development boards, and
		  businesses or business-led intermediaries;(2)based on
		  information obtained through the consultations, providing—(A)technical
		  assistance that improves that quality by enabling designated State units to
		  develop successful partnerships with local and multi-State businesses in an
		  effort to employ individuals with disabilities; and(B)technical
		  assistance on developing self-employment opportunities and improving employment
		  outcomes for individuals with disabilities; and(3)providing
		  technical assistance to improve the quality of vocational rehabilitation
		  services programs carried out under section
		  121.. 523.Pre-employment
		transition servicesPart B of
		title I (29 U.S.C. 730 et seq.), as amended by section 522, is further amended
		by adding at the end the following:114.Provision of
		  pre-employment transition services(a)In
		  generalFrom the funds reserved under section 110(d), and funds
		  made available through other funding sources, each State shall ensure that the
		  designated State unit, in collaboration with the local educational agencies
		  involved and other appropriate entities, shall provide, or arrange for the
		  provision of, pre-employment transition services.(b)Required
		  activitiesFunds received under this section shall be used to
		  support activities to improve the transition of students with disabilities
		  from school
		  to postsecondary education, credentialing programs, or competitive integrated
		  employment through—(1)implementing
		  effective strategies that will increase the likelihood of independent living
		  and inclusion in communities and competitive integrated workplaces;(2)developing and
		  improving strategies for individuals with intellectual disabilities and individuals with significant disabilities to live
		  independently, participate in postsecondary education experiences, and obtain
		  and retain competitive integrated employment;(3)providing
		  instruction to vocational rehabilitation counselors, school transition
		  personnel, and others supporting students with disabilities to live independently,
		  participate in postsecondary education, and obtain and retain competitive
		  integrated employment;(4)disseminating
		  information about innovative, effective, and efficient approaches to promote
		  independent living, postsecondary education, rehabilitation, and competitive
		  integrated employment, that—(A)provide effective
		  transitions for students  with disabilities between educational settings or from
		  secondary to postsecondary school settings;(B)improve the
		  transition of  students  with disabilities from nursing homes and long-term care
		  facilities to independent living; and(C)promote
		  independent living of people with disabilities, including individuals with
		  intellectual disabilities and individuals with significant disabilities;(5)applying
		  evidence-based findings to facilitate systemic changes, related to the
		  transition of students with disabilities, in policy, procedure, practice, and the
		  preparation of personnel; and(6)providing the other pre-employment transition services described in section 7(30)(B).(c)Authorized
		  activitiesActivities that may be carried out under this section
		  include activities to improve transition of students from school to
		  postsecondary education, independent living, and competitive integrated
		  employment, including the development of self-advocacy skills, the development
		  of knowledge and skills related to transition for family members of students with
		  disabilities, and the practices of professionals and others involved in
		  providing services to transitioning students with disabilities through—(1)coordinating and
		  aligning transition services provided by education, health, rehabilitation, and
		  social service agencies at the Federal, State, and local levels;(2)enabling
		  self-advocates, parents and family members, professionals, and other persons to
		  learn about, and implement, the findings of evidence-based research program
		  evaluation, and successful practices developed in model transition
		  demonstration projects;(3)promoting change
		  through multistate or regional frameworks that benefit States, local
		  educational agencies, vocational rehabilitation agencies, developmental
		  disability agencies, private businesses, and other participants in partnerships
		  to improve transition and competitive integrated employment for students with
		  disabilities;(4)demonstrating
		  models of personnel development to ensure the preparation of individuals to
		  provide effective education and services for transitioning students with
		  disabilities; and(5)disseminating
		  information and strategies on how to reduce gender, racial and ethnic, and
		  specific disability type disproportionalities in independent living,
		  rehabilitation, and competitive integrated employment outcomes for
		  transitioning students  with disabilities.(d)Local
		  pre-Employment transition coordinator(1)CoordinatorEach
		  local office of a designated State unit shall designate staff to carry out the
		  responsibilities of Local Pre-Employment Transition Coordinators for the local
		  office, as well as appropriate staff to support the Coordinators in carrying
		  out the responsibilities described in paragraph (2).(2)ResponsibilitiesIt
		  shall be the responsibility of a Local Pre-Employment Transition Coordinator
		  to—(A)attend
		  individualized education program meetings for students with disabilities, when
		  invited;(B)work with the
		  local workforce development boards, one-stop centers, and employers to develop
		  job opportunities for students with disabilities, including internships, summer
		  employment opportunities and other employment opportunities available
		  throughout the school year, and apprenticeships;(C)work with
		  schools, including those carrying out activities under section
		  614(d)(1)(A)(i)(VIII) of the Individuals with Disabilities Education Act (20
		  U.S.C. 1414(d)(1)(A)(i)(VIII)), to coordinate and ensure the provision of
		  pre-employment transition services for students with disabilities, including
		  services described in clauses (i) through (v) of section 7(30)(B); and(D)when invited,
		  attend person-centered planning meetings for individuals receiving services
		  under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).(e)National
		  pre-Employment transition coordination(1)In
		  generalThe Secretary of Education, the Secretary of Labor, and
		  the Secretary of Health and Human Services shall each designate a lead staff
		  person to fulfill the responsibilities of a National Pre-Employment Transition
		  Coordinator for Students with Disabilities. The National Pre-Employment
		  Transition Coordinators shall work cooperatively, and with other Federal
		  agencies including the Corporation for National and Community Service, to
		  develop and coordinate—(A)agency policies
		  related to pre-employment transition services; and(B)resources to
		  increase job opportunities for students with disabilities, including
		  internships, summer employment opportunities and other employment opportunities
		  available throughout the school year, and apprenticeships.(2)ConstructionNothing
		  in this subsection shall be construed to prohibit a Secretary described in
		  paragraph (1) from assigning additional responsibilities, other than the
		  responsibilities described in this subsection, to a staff person designated
		  under this subsection.(f)Balance among
		  disabilitiesIn carrying out this section, States shall ensure
		  that there is an appropriate balance that addresses the transition needs of
		  students with disabilities, including such students with physical, sensory, and
		  intellectual disabilities and mental health
		  disabilities..524.American
		Indian vocational rehabilitation servicesSection 121 (29 U.S.C. 741) is
		amended—(1)in
		subsection (a), in the first sentence, by inserting before the period the
		following: (referred to in this section as eligible
		individuals), consistent with such eligible individuals' strengths,
		resources, priorities, concerns, abilities, capabilities, interests, and
		informed choice, so that such individuals may prepare for, and engage in, high
		quality employment that will increase opportunities for economic
		self-sufficiency;(2)in
		subsection (b)—(A)in paragraph
		(1)—(i)in
		subparagraph (B), by striking and at the end;(ii)in
		subparagraph (C), by striking the period and inserting ; and;
		and(iii)by
		adding at the end the following:(D)contains
		  assurances that—(i)all
		  decisions affecting eligibility for vocational rehabilitation services, the
		  nature and scope of available vocational rehabilitation services, and the
		  provision of such services, will be made by a representative of the tribal
		  vocational rehabilitation program funded through the grant; and(ii)such
		  decisions will not be delegated to another agency or
		  individual.;
		  and(B)by striking
		paragraphs (3) and (4) and inserting the following:(3)If an application is approved under
		  this part for a grant, the resulting grant shall be for 5 years, if the grant
		  recipient complies with the program requirements for the program carried out
		  under this part (including the regulations promulgated for the program). The
		  grant shall be renewed for additional 5-year periods if the Commissioner
		  determines that the grant recipient demonstrated acceptable past performance
		  and the grant recipient submits, and obtains approval by the Commissioner, for
		  a plan, including a proposed budget, that identifies future performance
		  criteria, goals, and objectives. The State shall continue to provide vocational
		  rehabilitation services under the State plan to American Indians residing on or
		  near a reservation whenever such State includes any such American Indians in
		  its State population under section 110(a)(1).(4)In allocating funds for grants under
		  this part, the Secretary shall give priority to paying the continuation costs
		  of projects in existence on the date of the allocation and may provide for
		  increases in funding for such projects that the Secretary determines to be
		  necessary.;(3)by
		redesignating subsection (c) as subsection (d); and(4)by
		inserting after subsection (b) the following:(c)(1)From the funds appropriated and made
		  available to carry out this part for any fiscal year, beginning with fiscal
		  year 2014, the Commissioner shall first reserve not less than 1.8 percent and
		  not more than 2 percent of the funds to provide training and technical
		  assistance to governing bodies described in subsection (a) for such fiscal
		  year.(2)From the funds reserved under
		  paragraph (1), the Commissioner shall make grants to, and enter into contracts
		  and other arrangements with, entities that have experience in the operation of
		  vocational rehabilitation services programs under this section to provide such
		  training and technical assistance with respect to developing, conducting,
		  administering, and evaluating such programs.(3)The Commissioner shall conduct a
		  survey of the governing bodies regarding training and technical assistance
		  needs in order to determine funding priorities for such grants, contracts, or
		  other arrangements.(4)To be eligible to receive a grant or
		  enter into a contract or other arrangement under this section, such an entity
		  shall submit an application to the Commissioner at such time, in such manner,
		  and containing a proposal to provide such training and technical assistance,
		  and containing such additional information as the Commissioner may require. The
		  Commissioner shall provide for peer review of grant applications by panels that
		  include persons who are not government employees and who have experience in the
		  operation of vocational rehabilitation services programs under this
		  section..525.Vocational
		rehabilitation services client informationSection 131 (29 U.S.C. 751) is
		amended—(1)in subsection (a)—(A)in paragraph
		(1)—(i)in the
		matter preceding subparagraph (A), by striking Education and
		inserting Labor; and(ii)in
		subparagraph (B)(i), by striking Rehabilitation Services
		Administration and inserting Disability Employment Services and
		Supports Administration; and(B)in paragraph (2), by striking title
		I of the Workforce Investment Act of 1998 and inserting title II
		of the Workforce Investment Act of 2013; and(2)in
		subsection (b), by striking Rehabilitation Services
		Administration and inserting Disability Employment Services and
		Supports Administration.526.GAO
		study on interaction with the Ticket to Work and Self-Sufficiency
		Program(a)In
		generalThe Comptroller General of the United States shall
		conduct a study on the interaction of programs carried out under title I of the
		Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.) with the Ticket to Work and
		Self-Sufficiency Program established under section 1148 of the Social Security
		Act (42 U.S.C. 1320b–19), including the impact of the interaction on
		beneficiaries, community rehabilitation programs (as defined in section 7 of
		the Rehabilitation Act of 1973 (29 U.S.C. 705)), and designated State agencies
		(as so defined).(b)Conduct of
		studyIn conducting the study under paragraph (1), the
		Comptroller General of the United States shall consult with all types of
		participants in the Ticket to Work and Self-Sufficiency Program, including the
		Social Security Administration, the Disability Employment Services and Supports
		Administration, ticketholders, such designated State agencies, entities
		carrying out such community rehabilitation programs (including employment
		networks), protection and advocacy systems, relevant contractors, and
		organizations representing the interests of ticketholders.(c)Report to
		congressNot later than 18 months after the date of enactment of
		this Act, the Comptroller General of the United States shall submit a report,
		based on the findings of the study conducted pursuant to this section, to
		the Committee on Education and the Workforce of
		the House of Representatives,
		the Committee on Ways and Means of the House of
		Representatives, the Committee on Health, Education, Labor, and Pensions of
		the Senate, and the Committee on Finance of the
		Senate.CResearch and
		Training531.PurposeSection 200 (29 U.S.C. 760) is
		amended—(1)in
		paragraph (1), by inserting technical assistance, after
		training,;(2)in paragraph (2), by inserting
		technical assistance, after training,;(3)in
		paragraph (3)—(A)in the matter
		preceding subparagraph (A)—(i)by
		inserting , use, and adoption after transfer;
		and(ii)by
		inserting , in a timely and efficient manner, after
		disabilities; and(B)in subparagraph
		(D), by inserting and dissemination of research findings to individuals
		with disabilities and other interested entities after
		technology;(4)in
		paragraph (5), by striking and after the semicolon;(5)by
		redesignating paragraph (6) as paragraph (8);(6)by
		inserting after paragraph (5) the following:(6)identify
		  effective vocational rehabilitation practices and strategies to assist
		  individuals with disabilities, including those with intellectual and
		  psychiatric disabilities;(7)identify
		  strategies for effective coordination of services to job seekers with
		  disabilities available through programs of one-stop partners, as defined in
		  section 101 of the Workforce Investment Act of 1998 (29 U.S.C.
		  2801);;(7)in
		paragraph (8), as redesignated by paragraph (5), by striking the period and
		inserting ; and; and(8)by
		adding at the end the following:(9)identify
		  effective strategies for supporting the employment of individuals with
		  disabilities in competitive integrated
		  employment..532.Authorization
		of appropriationsSection
		201(a) (29 U.S.C. 761(a)) is amended—(1)in
		paragraph (1)—(A)by striking
		National Institute on Disability and Rehabilitation Research and
		inserting National Institute on Disability, Independent Living, and
		Rehabilitation Research;(B)by striking
		Rehabilitation Research Advisory Council and inserting
		Disability, Independent Living, and Rehabilitation Research Advisory
		Council; and(C)by striking
		1999 through 2003 and inserting 2014 through
		2018; and(2)in
		paragraph (2), by striking 1999 through 2003 and inserting
		2014 through 2018.533.National
		Institute on Disability, Independent Living, and Rehabilitation
		ResearchSection 202 (29
		U.S.C. 762) is amended—(1)in
		the section heading, by inserting Independent Living, after
		Disability;(2)in
		subsection (a)—(A)in paragraph
		(1)—(i)in the
		matter preceding subparagraph (A), by striking Department of
		Education and all that follows through which and
		inserting Administration for Community Living of the Department of
		Health and Human Services a National Institute on Disability, Independent
		Living, and Rehabilitation Research (referred to in this title as the
		Institute), which; and(ii)in
		subparagraph (A)—(I)in
		clause (i), by inserting , as appropriate after
		research;(II)in
		clause (ii), by striking and training; and and inserting
		, training, and technical assistance;;(III)by
		redesignating clause (iii) as clause (iv); and(IV)by
		inserting after clause (ii) the following:(iii)outreach and information that
		  clarifies research implications for policy and practice;
		  and;
		  and(B)in paragraph (2),
		by striking directly and all that follows through the period and
		inserting directly responsible to the Administrator for the
		Administration for Community Living of the Department of Health and Human
		Services.;(3)in
		subsection (b)—(A)in paragraph (2),
		by striking subparagraphs (A) through (D) and inserting the following:(A)individuals with
		  disabilities and the individuals’ representatives;(B)other Federal,
		  State, tribal, and local public agencies;(C)private
		  organizations engaged in research relating to—(i)independent living;(ii)rehabilitation; or(iii)providing rehabilitation or independent living
		  services;(D)rehabilitation
		  practitioners; and(E)international
		  organizations and other organizations, as
		  appropriate;;(B)in paragraph (3),
		by striking in rehabilitation and inserting on
		disability, independent living, and
		rehabilitation;(C)in paragraph
		(4)—(i)in the
		matter preceding subparagraph (A), by inserting education, health
		care, after independent living,; and(ii)by
		striking subparagraphs (A) through (D) and inserting the following:(A)public and
		  private entities, including—(i)elementary
		  schools and secondary schools (as defined in section 9101 of the Elementary and
		  Secondary Education Act of 1965 (20 U.S.C. 7801);(ii)institutions of
		  higher education; and(iii)nongovernmental
		  agencies and organizations;(B)rehabilitation
		  practitioners;(C)employers and
		  organizations representing employers with respect to employment-based
		  educational materials or research;(D)individuals with
		  disabilities (especially such individuals who are members of minority groups or
		  of populations that are unserved or underserved by programs under this
		  Act);(E)the individuals'
		  representatives for the individuals described in subparagraph (D); and(F)the Committee on
		  Education and the Workforce of the House of Representatives, the Committee on
		  Appropriations of the House of Representatives, the Committee on Health,
		  Education, Labor, and Pensions of the Senate, and the Committee on
		  Appropriations of the
		  Senate;;(D)in paragraph
		(6)—(i)by
		striking advances in rehabilitation and inserting
		advances in disability, independent living, and rehabilitation;
		and(ii)by
		inserting education, health care, after employment,
		independent living,;(E)in paragraph (7),
		by striking taking whatever action is necessary to keep the Congress
		fully and currently informed and inserting reporting to Congress
		annually;(F)in paragraph
		(8)—(i)by
		striking health, income, and inserting health care,
		income, education,; and(ii)by
		striking and evaluation of vocational and other and inserting
		and evaluation of independent living, vocational, and;
		and(G)in paragraph (9),
		by striking with vocational rehabilitation services for the purpose of
		identifying effective rehabilitation programs and policies that promote the
		independence of individuals with disabilities and achievement of long-term
		vocational goals and inserting with independent living and
		vocational rehabilitation services for the purpose of identifying effective
		independent living and rehabilitation programs and policies that promote the
		independence of individuals with disabilities and achievement of long-term
		independent living and employment goals;(H)in paragraph
		(10), by striking and telecommuting; and and inserting ,
		supported employment (including customized employment), and
		telecommuting;;(I)in paragraph
		(11), by striking the period and inserting ; and; and(J)by adding at the
		end the following:(12)ensuring that
		  the research activities and findings, demonstration projects, reports,
		  evaluations, studies, and information, described in this section, as well as
		  information about any reports in progress, will be made publicly available in a
		  timely manner, including through electronic means (such as the website of the
		  Department of Health and Human Services and other relevant government agency
		  websites) in order to inform the public about the research and activities
		  performed under this
		  title.;(4)in subsection
		(d)(1), by striking the second sentence and inserting the following: The
		Director shall be an individual with substantial knowledge of and experience in
		independent living, rehabilitation, and research
		administration.;(5)in
		subsection (f)(1)—(A)in the first
		sentence, by striking financial assistance and inserting
		funding; and(B)by striking the
		second sentence and inserting the following: The scientific peer review
		shall be conducted by individuals who are not Department of Health and Human
		Services employees. The Secretary shall consider for peer review individuals
		who are scientists or other experts in disability, independent living, and
		rehabilitation, including individuals with disabilities and the individuals’
		representatives, and who have sufficient expertise to review the
		projects.;(6)in
		subsection (h)—(A)in paragraph
		(1)(A)—(i)by
		striking priorities for rehabilitation research, and inserting
		priorities for disability, independent living, and rehabilitation
		research,; and(ii)by
		inserting dissemination, after training,;
		and(B)in paragraph
		(2)—(i)in
		subparagraph (A), by striking especially in the area of
		employment and inserting especially in the areas of employment
		and independent living;(ii)in
		subparagraph (D)—(I)in
		clause (i), by striking Rehabilitation and inserting
		Disability, Independent Living, and Rehabilitation; and(II)in
		clause (iv), by striking researchers in the rehabilitation field
		and inserting researchers in the independent living and rehabilitation
		fields;(iii)in
		subparagraph (E), by striking widespread dissemination of the results
		of and inserting widespread dissemination of information that
		clarifies implications for policy and practice of the results
		of;(iv)in
		subparagraph (F), by inserting of information that clarifies
		implications of the results for policy and practice and after
		widespread dissemination;(7)in
		subsection (j), by striking paragraph (3); and(8)by
		striking subsection (k) and inserting the following:(k)The Director
		  shall make grants to institutions of higher education for the training of
		  independent living and rehabilitation researchers, including individuals with
		  disabilities and traditionally underserved populations of individuals with
		  disabilities, as described in section 21, with particular attention to research
		  areas that—(1)support the
		  implementation and objectives of this Act; and(2)improve the
		  effectiveness of services authorized under this Act.(l)(1)Not later than December
		  31 of each year, the Director shall prepare, and submit to the Secretary, the
		  Committee on Health, Education, Labor, and Pensions of the Senate, and the
		  Committee on Education and the Workforce of the House of Representatives, a
		  report on the activities funded under this title.(2)The report under paragraph (1) shall
		  include—(A)a compilation and summary of the
		  information provided by recipients of funding for such activities under this
		  title;(B)a summary describing the funding
		  received under this title and the progress of the recipients of the funding in
		  achieving the measurable goals described in section 204(d)(2); and(C)a summary of practical implications of
		  research outcomes and anticipated next steps.(m)(1)If the Director
		  determines that an entity that receives funding under this title fails to
		  comply with the applicable requirements of this Act, or to make progress toward
		  achieving the measurable goals described in section 204(d)(2), with respect to
		  the covered activities involved, the Director shall utilize available
		  monitoring and enforcement measures.(2)As part of the annual report required
		  under subsection (l), the Secretary shall describe each action taken by the
		  Secretary under paragraph (1) and the outcomes of such
		  action..534.Interagency
		committeeSection 203 (29
		U.S.C. 763) is amended—(1)in
		subsection (a)(1)—(A)by striking
		and cooperation and inserting , cooperation, and
		collaboration;(B)by striking
		conducting rehabilitation research and inserting
		conducting disability, independent living, and rehabilitation
		research;(C)by striking
		chaired by the Director and inserting chaired by the
		Secretary, or the Secretary's designee,;(D)by inserting
		the Chairman of the National Council on Disability, the Assistant
		Secretary of Disability Employment Policy, Services, and Supports, the
		Secretary of Defense, the Administrator of the Administration for Community
		Living, after Assistant Secretary for Special Education and
		Rehabilitative Services,; and(E)by striking
		and the Director of the National Science Foundation. and
		inserting the Director of the National Science Foundation, the Secretary
		of Commerce, and the Administrator of the Small Business Administration. Each
		member of the Committee shall participate in 1 or more of the standing
		committees of the Committee based on the responsibilities of the agency or
		office the member represents.;(2)in
		subsection (b)—(A)in paragraph
		(1)—(i)by
		striking from targeted individuals and inserting
		individuals with disabilities and their representatives;
		and(ii)by
		inserting independent living and before
		rehabilitation; and(B)in paragraph
		(2)—(i)by
		striking subparagraphs (A) and (B) and inserting the following:(A)share information regarding the range
		  of assistive technology research, independent living research, and research
		  that incorporates the principles of universal design, that is being carried out
		  by members of the Committee and other Federal departments and
		  organizations;(B)identify and make efforts to address,
		  gaps in assistive technology research, independent living research, and
		  research that incorporates the principles of universal design, that are not
		  being adequately
		  addressed;;(ii)in
		subparagraph (D), by striking and research that incorporates the
		principles of universal design and inserting , independent
		living research, and research that incorporates the principles of universal
		design; and(iii)in
		subparagraph (E), by striking and research that incorporates the
		principles of universal design. and inserting , independent
		living research, and research that incorporates the principles of universal
		design.;(3)by
		striking subsection (d);(4)by
		redesignating subsection (c) as subsection (d);(5)by
		inserting after subsection (b) the following:(c)(1)Not later than 2 years
		  after the date of enactment of the Workforce Investment Act of 2013, and not
		  later than every 3 years thereafter, the Committee shall host a disability,
		  independent living, and rehabilitation research summit bringing together
		  policymakers, representatives from Federal agencies conducting disability,
		  independent living, and rehabilitation research, and organizations representing
		  individuals with disabilities, researchers, and providers.(2)Based on the proceedings of the
		  summit described in paragraph (1), the Committee shall develop a comprehensive
		  governmentwide strategic plan for disability, independent living, and
		  rehabilitation research. The strategic plan shall include measurable goals and
		  objectives, action-oriented measures, timetables, budgets, and assignment of
		  responsible individuals and agencies for carrying out research activities. At a
		  minimum, the strategic plan shall include—(A)research priorities and
		  recommendations;(B)the development of a
		  searchable governmentwide inventory of disability, independent living, and
		  rehabilitation research for trend and data analysis across Federal
		  agencies;(C)a set of guiding principles and
		  policies and procedures for conducting and administering disability,
		  independent living, and rehabilitation research across Federal agencies;
		  and(D)a summary of underemphasized and of
		  duplicative areas of research.(3)Not later than 90 days after the
		  conclusion of the summit described in paragraph (1), the strategic plan
		  described in paragraph (2) shall be submitted to the President and the
		  Committee on Health, Education, Labor, and Pensions of the Senate and the
		  Committee on Education and the Workforce of the House of
		  Representatives.(4)The annual report prepared by the
		  Committee under subsection (d) shall include an annual accounting of the
		  progress made in implementing the strategic plan described in paragraph (2),
		  including achievement of measurable goals and objectives, timetables, budgets,
		  and the assignment of responsible individuals and agencies.(5)The Committee shall have the
		  authority to facilitate collaborative projects among Federal agencies by
		  receiving the transfer of funds from such
		  agencies.;(6)in
		subsection (d), as redesignated by paragraph (4)—(A)in the matter
		preceding paragraph (1), by striking Committee on Labor and Human
		Resources of the Senate and inserting Committee on Health,
		Education, Labor, and Pensions of the Senate; and(B)by striking
		paragraph (1) and inserting the following:(1)describes the
		  progress of the Committee in fulfilling the duties described in subsections (b)
		  and (c), and including specifically for subsection (c)—(A)a report of the
		  progress made in implementing the strategic plan;(B)a description of
		  the achievement of measurable goals and objectives, and timetables;(C)detailed
		  budgetary information; and(D)the assignment of responsible individuals and
		  agencies.;
		  and(7)in
		subsection (e)—(A)in paragraph (1),
		by striking and after the semicolon; and(B)in paragraph (2),
		by striking the period at the end and inserting ; and;
		and(C)by adding at the
		end the following:(3)the term
		  independent living, used in connection with research, means
		  research on issues and topics related to attaining maximum self-sufficiency and
		  function by individuals with disabilities, including research on assistive
		  technology and universal design, employment, education, health and function,
		  and community integration and
		  participation..535.Research and
		other covered activitiesSection 204 (29 U.S.C. 764) is
		amended—(1)in subsection (a)—(A)in paragraph
		(1)—(i)by
		striking pay part of and inserting fund;(ii)by
		inserting have practical real life applications and before
		maximize; and(iii)by
		striking employment, independent living, and inserting
		employment, education, independent living, health care,;(B)in paragraph
		(2)—(i)in
		subparagraph (A), by inserting and from which the research findings, conclusions, or recommendations can be transferred to
		practice after State agencies;(ii)in
		subparagraph (B)—(I)by
		striking clause (ii) and inserting the following:(ii)studies and analysis of factors
		  related to industrial, vocational, educational, employment, social,
		  recreational, psychiatric, psychological, economic, and health and health care
		  variables for individuals with disabilities, including traditionally
		  underserved populations as described in section 21, and how those variables
		  affect such individuals' ability to live independently and their participation
		  in the labor
		  force;;(II)in
		clause (iii), by striking are homebound and inserting
		have significant challenges attempting to engage with community life
		outside of their homes;(III)in
		clause (iv), by inserting , including the principles of universal design
		and the interoperability of products and services after
		disabilities;(IV)in
		clause (v), by inserting , and to promoting employment opportunities in
		competitive integrated employment after
		employment;(V)in
		clause (vi), by striking and after the semicolon;(VI)in
		clause (vii), by striking and assistive technology. and
		inserting , assistive technology, and communications technology;
		and; and(VII)by
		adding at the end the following:(viii)studies, analyses, and other
		  activities affecting employment outcomes as defined in section 7(11), including
		  self-employment and telecommuting, of individuals with
		  disabilities.;
		  and(C)by adding at the
		end the following:(3)In carrying out this section, the
		  Director shall emphasize covered activities that include plans for—(A)dissemination of high-quality
		  materials, of scientifically valid research results, or of findings,
		  conclusions, and recommendations resulting from covered activities, including
		  through electronic means (such as the website of the Department of Health and
		  Human Services), so that such information is available in a timely manner to
		  the general public; or(B)the commercialization of marketable
		  products, research results, or findings, resulting from the covered
		  activities.;(2)in
		subsection (b)—(A)in paragraph (1),
		by striking (18) both places the term appears and inserting
		(17);(B)in paragraph
		(2)—(i)in
		subparagraph (A), by striking clauses (i) and (ii) and inserting the
		following:(i)be operated in collaboration with
		  institutions of higher education, providers of rehabilitation services,
		  developers or providers of assistive technology devices, assistive technology
		  services, or information technology devices or services, as appropriate, or
		  providers of other appropriate services; and(ii)serve as centers of national
		  excellence and national or regional resources for individuals with
		  disabilities, as well as providers, educators, and
		  researchers.;(ii)in
		subparagraph (B)—(I)by
		striking clause (i) and inserting the following:(i)conducting coordinated and advanced
		  programs of research in independent living and rehabilitation targeted toward
		  the production of new knowledge that will improve independent living and
		  rehabilitation methodology and service delivery systems, maximize health and
		  function (including alleviating or stabilizing conditions, or preventing
		  secondary conditions), and promote maximum social and economic independence of
		  individuals with disabilities, including promoting the ability of the
		  individuals to prepare for, secure, retain, regain, or advance in
		  employment;;(II)by
		redesignating clauses (ii), (iii), and (iv), as clauses (iii), (iv), and (v),
		respectively;(III)by
		inserting after clause (i) the following:(ii)conducting coordinated and advanced
		  programs in research in employer practices targeted toward production of new
		  knowledge that will facilitate the ability of employers to identify, recruit,
		  accommodate, advance, and retain qualified individuals with
		  disabilities;;(IV)in
		clause (iii), as redesignated by subclause (II), by inserting
		independent living and before rehabilitation
		services;(V)in
		clause (iv), as redesignated by subclause (II)—(aa)by
		inserting independent living and before
		rehabilitation each place the term appears; and(bb)by
		striking and after the semicolon; and(VI)by
		striking clause (v), as redesignated by subclause (II), and inserting the
		following:(v)serving as an informational and
		  technical assistance resource to individuals with disabilities, as well as to
		  providers, educators, and researchers, through conferences, workshops, public
		  education programs, in-service training programs, and similar activities and
		  providing outreach and information that clarifies research implications for
		  policy and practice to promote the use of research findings through training, technical assistance, and
		  dissemination, including identifying potential new areas of research;
		  and(vi)developing practical applications for
		  the research findings of the
		  Centers.;(iii)in
		subparagraph (C)—(I)in
		clause (i), by inserting , including research on assistive technology
		devices, assistive technology services, and accessible electronic and
		information technology devices after research;(II)in
		clause (ii)—(aa)by
		striking and social and inserting , social, and
		economic; and(bb)by
		inserting independent living and before
		rehabilitation; and(III)by
		striking clauses (iii) through (vi) and inserting the following:(iii)improving the evaluation process for
		  determining the assistive technology needs of individuals with
		  disabilities;(iv)research related to vocational
		  rehabilitation, including the use of assistive technology devices and
		  accessible electronic and information technology devices in employment;(v)continuation of research that promotes
		  the emotional, social, educational, and functional growth of children who are
		  individuals with disabilities, as well as their integration in school,
		  employment, and community activities;(vi)continuation of research to develop
		  and evaluate interventions, policies, and services that support families of
		  those children and adults who are individuals with disabilities;(vii)continuation of research that will
		  improve services and policies that foster the independence and social
		  integration of individuals with disabilities, and enable individuals with
		  disabilities, including individuals with intellectual disabilities and other
		  developmental disabilities, to live in their communities; and(viii)research, dissemination,
		  and technical assistance, on best practices in supported employment and other
		  strategies to promote competitive integrated employment for persons with the
		  most significant
		  disabilities.;(iv)by
		striking subparagraph (D) and inserting the following:(D)Training of students preparing to be
		  independent living or rehabilitation personnel or to provide independent
		  living, rehabilitative, assistive, or supportive services (such as
		  rehabilitation counseling, personal care services, direct care, job coaching,
		  aides in school based settings, or advice or assistance in
		  utilizing assistive technology devices, assistive technology services, and
		  accessible electronic and information technology devices and services) shall be
		  an important priority for each such
		  Center.;(v)in
		subparagraph (E), by striking comprehensive;(vi)in
		subparagraph (G)(i), by inserting independent living and before
		rehabilitation-related;(vii)by
		striking subparagraph (I); and(viii)by
		redesignating subparagraphs (J) through (O) as subparagraphs (I) through (N),
		respectively;(C)in paragraph
		(3)—(i)in
		subparagraph (A), by inserting independent living strategies and
		before rehabilitation technology;(ii)in
		subparagraph (B)—(I)in
		clause (i)(I), by inserting independent living and before
		rehabilitation problems;(II)in
		clause (ii)(II), by striking employment and inserting
		educational, employment,; and(III)in
		clause (iii)(II), by striking employment and inserting
		educational, employment,;(iii)in
		subparagraph (D)(i)(II), by striking postschool and inserting
		postsecondary education, competitive integrated employment, and other
		age-appropriate; and(iv)in
		subparagraph (G)(ii), by inserting the success of any commercialized
		product researched or developed through the Center, after
		individuals with disabilities,;(D)in paragraph
		(4)(B)—(i)in
		clause (i)—(I)by
		striking vocational and inserting independent living,
		employment,;(II)by
		striking special and inserting unique; and(III)by
		inserting social and functional needs, and before acute
		care; and(ii)in
		clause (iv), by inserting education, health care, after
		employment,;(E)by striking
		paragraph (8) and inserting the following:(8)Grants may be used to conduct a
		  program of joint projects with the National Institutes of Health, the National
		  Institute of Mental Health, the Health Resources and Services
		  Administration, the National Science Foundation, the
		  Department of Veterans Affairs, the Department of Defense, the Substance Abuse
		  and Mental Health Services Administration, the Federal Communications
		  Commission, the
		  National Aeronautics and Space Administration, the Department of Commerce, the
		  Small Business Administration, the Department of Labor, other Federal agencies,
		  the Administration for Community Living (or other office of the Department of Health and Human Services), and private industry in areas of joint interest involving
		  rehabilitation.;(F)by striking
		paragraphs (9) and (11);(G)by redesignating
		paragraphs (10), (12), (13), (14), (15), (16), (17), and (18), as paragraphs
		(9), (10), (11), (12), (13), (14), (15), and (16), respectively;(H)in paragraph
		(11), as redesignated by subparagraph (G)—(i)in the matter
		preceding subparagraph (A), by striking employment needs of individuals
		with disabilities, including and inserting employment needs,
		opportunities, and outcomes (including those relating to self-employment,
		supported employment, and telecommuting) of individuals with disabilities,
		including;(ii)in
		subparagraph (B), by inserting and employment related after
		the employment;(iii)in
		subparagraph (E), by striking and after the semicolon;(iv)in
		subparagraph (F), by striking the period at the end and inserting ;
		and; and(v)by
		adding at the end the following:(G)develop models and alternatives to
		  help transition sheltered workshops for individuals with disabilities to
		  competitive integrated employment for such individuals, and develop
		  recommendations for decreasing reliance on the special minimum wage certificate
		  program under section 14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C.
		  214(c)).;
		  (I)in paragraph
		(12), as redesignated by subparagraph (G)—(i)in the
		matter preceding subparagraph (A), by inserting an independent living
		or after conduct;(ii)in
		subparagraph (D), by inserting independent living or before
		rehabilitation; and(iii)in
		the matter following subparagraph (E), by striking National Institute on
		Disability and Rehabilitation Research and inserting National
		Institute on Disability, Independent Living, and Rehabilitation
		Research;(J)in paragraph
		(13), as redesignated by subparagraph (G), by inserting independent
		living and before rehabilitation needs;(K)in paragraph
		(14), as redesignated by subparagraph (G), by striking and access to
		gainful employment. and inserting , full participation, equal
		opportunity, and economic self-sufficiency.; and(L)by adding at the
		end the following:(17)Research grants may be used to
		  conduct a model research and training program under which model centers shall
		  be established to develop and use more advanced and effective methods of
		  evaluating and addressing the comprehensive community living needs,
		  opportunities, and outcomes (including, but not limited to, those relating to
		  long-term services and supports, independent living, youth transition,
		  education, employment, and health care) of individuals with disabilities,
		  including programs that—(A)develop models to maximize
		  opportunities for integrated community living, including employment and
		  independent living, for individuals with disabilities;(B)provide training and continuing
		  education for personnel involved with community living for individuals with
		  disabilities;(C)develop model procedures for testing
		  and evaluating the community living related needs of individuals with
		  disabilities;(D)develop model training programs to teach
		  individuals with disabilities skills which will lead to integrated community
		  living and full participation in the community; and(E)develop new approaches for long-term
		  services and supports for individuals with disabilities, including supports
		  necessary for competitive integrated
		  employment.;
		  and(3)by
		adding at the end the following:(d)(1)In awarding grants,
		  contracts, or other funding under this title, the Director shall award the
		  funding on a competitive basis.(2)(A)To be eligible to
		  receive funds under this section for a covered activity, an entity shall submit
		  an application to the Director at such time, in such manner, and containing
		  such information as the Director may require.(B)The application shall include
		  information describing—(i)measurable goals, as established
		  through section 1115 of title 31, United States Code, and a timeline and
		  specific plan for meeting the goals, that the applicant has set for addressing
		  priorities related to—(I)commercialization of a marketable
		  product (including a marketable curriculum or research) resulting from the
		  covered activity;(II)in the case of a covered activity
		  relating to technology, technology transfer;(III)in the case of research,
		  dissemination of research results to, as applicable, Government entities,
		  individuals with disabilities, covered schools, the independent living
		  community, the business community, the assistive technology community, and the
		  accessible electronic and information technology community; and(IV)other matters as required by the
		  Director; and(ii)how the applicant will quantifiably
		  measure the goals to determine whether the goals have been accomplished.(3)(A)In the case of an
		  application for funding under this section to carry out a covered activity that
		  results in the development of a marketable product, the application shall also
		  include a commercialization and dissemination plan, as appropriate, containing
		  commercialization and marketing strategies for the product involved, and
		  strategies for disseminating information about the product. The funding shall
		  not be used to carry out the commercialization and marketing strategies.(B)In the case of any other application
		  for funding to carry out a covered activity under this section, the application
		  shall also include a dissemination plan, containing strategies for
		  disseminating educational materials, research results, or findings,
		  conclusions, and recommendations, resulting from the covered
		  activity..536.Disability,
		Independent Living, and Rehabilitation Research Advisory CouncilSection 205 (29 U.S.C. 765) is
		amended—(1)in
		the section heading, by inserting Disability, Independent Living, and before
		Rehabilitation;(2)in
		subsection (a)—(A)by striking
		Department of Education a Rehabilitation Research Advisory
		Council and inserting Department of Health and Human Services a
		Disability, Independent Living, and Rehabilitation Research Advisory
		Council; and(B)by inserting
		not less than after composed of ;(3)by
		striking subsection (c) and inserting the following:(c)QualificationsMembers
		  of the Council shall be generally representative of the community of
		  disability, independent living, and rehabilitation professionals, the community
		  of disability, independent living, and rehabilitation researchers, the
		  directors of independent living centers and community rehabilitation programs,
		  the business community (including a representative of the small business
		  community) that has experience with the system of vocational rehabilitation
		  services and independent living services carried out under this Act and with
		  hiring individuals with disabilities, the community of stakeholders involved in
		  assistive technology, the community of covered school professionals, and the
		  community of individuals with disabilities, and the individuals’
		  representatives. At least one-half of the members shall be individuals with
		  disabilities or the individuals’
		  representatives.;
		  and(4)in
		subsection (g), by striking Department of Education and
		inserting Department of Health and Human Services.537.Definition of
		covered schoolTitle II (29
		U.S.C. 760 et seq.) is amended by adding at the end the following:206.Definition of
		  covered schoolIn this title, the term covered
		  school means an elementary school or secondary school (as such terms are
		  defined in section 9101 of the Elementary and Secondary Education Act of 1965
		  (20 U.S.C. 7801)) or an institution of higher
		  education..DProfessional
		Development and Special Projects and Demonstration541.Purpose;
		training(a)PurposeSection
		301(a)(5) (29 U.S.C. 771(a)(5)) is amended by striking workforce
		investment systems and inserting workforce development
		systems.(b)TrainingSection 302 (29 U.S.C. 772) is
		amended—(1)in
		subsection (a)—(A)in paragraph
		(1)—(i)in
		subparagraph (E), by striking all after deliver and inserting
		supported employment services and customized employment services to
		individuals with the most significant disabilities;;(ii)in
		subparagraph (F), by striking and after the semicolon;(iii)in
		subparagraph (G), by striking the period at the end and inserting ;
		and; and(iv)by
		adding at the end the following:(H)personnel trained
		  in providing assistive technology
		  services.;(B)in paragraph
		(4)—(i)in the
		matter preceding subparagraph (A), by striking title I of the Workforce
		Investment Act of 1998 and inserting title II of the Workforce
		Investment Act of 2013;(ii)in
		subparagraph (A), by striking workforce investment system and
		inserting workforce development system; and(iii)in
		subparagraph (B), by striking section 134(c) of the Workforce Investment
		Act of 1998. and inserting section 221(e) of the Workforce
		Investment Act of 2013.; and(C)in paragraph
		(5)—(i)by
		striking Department of Labor and inserting Department of
		Education; and(ii)by
		striking title I of the Workforce Investment Act of 1998 and
		inserting title II of the Workforce Investment Act of 2013;(2)in
		subsection (b)(1)(B)(i), by striking or prosthetics and
		orthotics and inserting prosthetics and orthotics, vision
		rehabilitation therapy, orientation and mobility instruction, or low vision
		therapy;(3)in subsection
		(g)—(A)in paragraph (1),
		by adding after the period the following: Any technical assistance
		provided to community rehabilitation programs shall be focused on the
		employment outcome of competitive integrated employment for individuals with
		disabilities.; and(B)in paragraph
		(3)—(i)in subparagraph
		(A), by striking clause (iv) and inserting the following:(iv)for the 2 years
		  following the date of enactment of the Workforce Investment Act of 2013, to
		  provide training regarding the amendments made to this Act under title V of the
		  Workforce Investment Act of 2013.;
		  and(ii)in subparagraph
		(B), by striking on the date of enactment of the Rehabilitation Act
		Amendments of 1998 and inserting on the date of enactment of the
		Workforce Investment Act of 2013; and(4)in
		subsection (i), by striking fiscal years 1999 through 2003 and
		inserting fiscal years 2014 through 2018.542.Demonstration,
		training, and technical assistance programsSection 303 (29 U.S.C. 773) is
		amended—(1)in
		the section heading, by striking and training programs and inserting
		, training, and technical
		assistance programs;(2)in
		subsection (b)—(A)in paragraph
		(3)(A), by striking National Institute on Disability and Rehabilitation
		Research and inserting National Institute on Disability,
		Independent Living, and Rehabilitation Research;(B)in paragraph
		(5)—(i)in
		subparagraph (A)—(I)by
		striking clause (i) and inserting the following:(i)initiatives
		  focused on improving transition from education to employment for youth who are
		  individuals with significant disabilities, particularly competitive integrated
		  employment, as described in subsection
		  (c);;
		  and(II)by
		striking clause (iii) and inserting the following:(iii)increasing
		  competitive integrated employment for individuals with significant
		  disabilities.;
		  and(ii)in
		subparagraph (B)(viii), by striking under title I of the Workforce
		Investment Act of 1998 and inserting under title II of the
		Workforce Investment Act of 2013; and(C)by striking
		paragraph (6);(3)by
		redesignating subsections (c), (d), and (e), as subsections (f), (g), and (h),
		respectively;(4)by
		inserting after subsection (b) the following:(c)Transition
		  technical assistance, demonstration projects, dissemination of information, and
		  implementation of evidence-based research(1)In
		  generalThe Secretary shall enter into contracts or cooperative
		  agreements with eligible entities to provide technical assistance, support
		  model demonstration projects, disseminate useful information, and implement
		  activities that are supported by evidence-based research to facilitate
		  transition of youth with disabilities from school to postsecondary education,  competitive
		  integrated employment, and independent living.(2)Required
		  activitiesFunds received under this subsection shall be used to
		  support activities to improve the transition of youth with disabilities from
		  school to postsecondary education, credentialing programs, or competitive
		  integrated employment, through—(A)implementing
		  effective strategies for promoting positive, pro-social behaviors and
		  employment skills, including such skills that will increase the likelihood of
		  independent living and inclusion in communities and competitive integrated
		  workplaces;(B)developing and
		  improving the strategies for—(i)integrating veterans with disabilities into their
		  communities;(ii)enabling veterans to participate in postsecondary education; and(iii)supporting veterans in obtaining and retaining competitive integrated employment;(C)developing and
		  improving strategies for individuals with intellectual disabilities to live
		  independently, participate in postsecondary education experiences, and obtain
		  and retain competitive integrated employment;(D)providing
		  instruction to vocational rehabilitation counselor, school transition
		  personnel, and others supporting youth with disabilities to live independently,
		  participate in postsecondary education, and obtain and retain competitive
		  integrated employment;(E)disseminating
		  information about innovative, effective, and efficient approaches to promote
		  independent living, postsecondary education, rehabilitation, and competitive,
		  integrated employment, that—(i)provide effective
		  transitions between educational settings or from secondary to postsecondary
		  school settings;(ii)improve
		  educational and transitional results at all levels of the educational
		  system;(iii)improve the
		  transition of youth with disabilities from nursing home and long-term care
		  facilities to independent living; and(iv)promote
		  independent living of individuals with disabilities, including those with
		  intellectual disabilities; and(F)applying
		  evidence-based findings to facilitate systemic changes, related to the
		  transition of youth with disabilities, in policy, procedure, practice, and the
		  preparation of personnel.(3)Authorized
		  activitiesActivities that may be carried out under this
		  subsection include activities to improve transition of youth with disabilities
		  from school to postsecondary education, independent living, and competitive
		  integrated employment, including the development of self-advocacy skills, the
		  development of knowledge and skills related to transition of family members of
		  youth with disabilities, and the practices of professionals and others involved
		  in providing services to transitioning youth, through—(A)applying and
		  testing research and program evaluation findings in typical settings where
		  youth with disabilities transition from school to postsecondary education,
		  independent living, and competitive integrated employment in order to determine
		  the usefulness, effectiveness, and general applicability of such
		  findings;(B)coordinating and
		  aligning transition services provided by education, health, rehabilitation, and
		  social service agencies at the Federal, State, and local levels;(C)enabling
		  self-advocates, parents and family members, professionals, and other persons to
		  learn about, and implement, the findings of research program evaluation, and
		  successful practices developed in model transition demonstration
		  projects;(D)conducting
		  outreach, and disseminating information, relating to successful approaches to
		  overcoming systemic barriers to the effective and efficient transition of
		  youth;(E)assisting States
		  and local educational agencies with the process of planning systemic changes
		  that will promote improved transitions for youth with disabilities;(F)promoting change
		  through a multistate or regional framework that benefits States, local
		  educational agencies, vocational rehabilitation agencies, developmental
		  disability agencies, private businesses, and other participants in partnerships
		  to improve transitions for youth with disabilities;(G)demonstrating
		  models of personnel development to ensure the preparation of individuals to
		  provide effective education and services for transitioning youth; and(H)disseminating
		  information and strategies on how to reduce gender, racial and ethnic, and
		  specific disability type disproportionalities in independent living,
		  rehabilitation, and competitive integrated employment outcomes for
		  transitioning youth.(4)Balance among
		  disabilitiesIn carrying out this subsection, the Secretary shall
		  ensure that there is an appropriate balance that addresses the transition needs
		  of youth with disabilities, including those with physical, sensory,
		  intellectual, and mental health disabilities.(5)Linking states
		  to information sourcesIn carrying out this subsection, the
		  Secretary shall support projects that link States to technical assistance
		  resources and make research and related products available through libraries,
		  electronic networks, parent and family training projects, and other information
		  sources.(6)Applications(A)In
		  generalAn eligible entity that wishes to enter into a contract
		  or cooperative agreement under this subsection shall submit an application to
		  the Secretary at such time, in such manner, and containing such information as
		  the Secretary may require.(B)StandardsTo
		  the maximum extent feasible, each eligible entity shall demonstrate that the
		  project described in the eligible entity's application is supported by
		  evidence-based research that has been carried out in accordance with standards
		  for the conduct and evaluation of all relevant research and development.(d)Commissioner's
		  Scholar Program(1)In
		  generalThe Commissioner shall annually
		  recognize, in a highly visible manner, eligible individuals with significant
		  disabilities who are successfully completing a postgraduate degree in law,
		  business, science, technology, engineering, mathematics, or medicine (including
		  completing any residency program).(2)Student
		  applications to StatesNot later than May of 2014 and each
		  subsequent year, each designated State unit shall solicit and consider the
		  applications of individuals with significant disabilities who are receiving, or
		  eligible to receive, vocational rehabilitation services under this title and
		  who have the potential to complete rigorous professional training in law,
		  business, science, technology, engineering, mathematics, or medicine. The
		  designated State unit shall select not more than 2 individuals, who are
		  otherwise eligible for vocational rehabilitation services under title I (but
		  without regard to any order of selection established under section 101(a)(5) in
		  the State), for recognition as a Commissioner's Scholar.(3)Eligibility of
		  studentsIn order to be eligible to receive assistance through
		  the program, an applicant—(A)shall be
		  receiving, or eligible to receive, vocational rehabilitation services under
		  this title pursuant to an individualized plan for employment that specifies an
		  employment outcome in competitive integrated employment that would require
		  graduate studies in the relevant field;(B)shall have
		  previously completed a bachelor’s degree program at an institution of higher
		  education or be scheduled to complete the degree program not later than the
		  July preceding the first school year for which the applicant proposes to use
		  the assistance; and(C)shall have
		  applied to, and been accepted by, a program at an accredited institution of
		  higher education in the United States that confers a juris doctor degree, a
		  master's of business administration degree, a doctor of medicine degree, a
		  doctor of osteopathic medicine degree, or a doctoral degree in a field of
		  science, technology, engineering, or mathematics.(4)Determination
		  by the CommissionerEach eligible individual selected to be a
		  Commissioner’s Scholar shall—(A)be recognized in
		  a manner determined by the Commissioner; and(B)participate in
		  Commissioner’s Scholar activities, as determined by the Commissioner.(5)Services and
		  supportsAn individual selected to be a Commissioner's Scholar in
		  the State shall be eligible for the services and supports (including tuition)
		  needed in order to successfully complete the individual's degree program. Such
		  services and supports (including tuition) shall be paid for from the funds
		  appropriated under title I for the
		  vocational rehabilitation State grants program.(6)Efforts to
		  secure assistance from other sourcesThe limitations of section
		  103(a)(5) that apply to training services shall apply to services and supports
		  described in paragraph (5).(7)Rule of
		  constructionNothing in this subsection shall prevent any
		  designated State unit from providing educational supports and services, similar
		  to the supports and services described in paragraph (5), to eligible
		  individuals with disabilities within the State who are not served under this
		  subsection.(e)Training and
		  technical assistance center To promote high-quality employment outcomes for
		  individuals receiving services from designated State agencies and AIVRS
		  grantees(1)In
		  generalThe Commissioner shall award a grant, contract, or
		  cooperative agreement to an eligible entity to support a training and technical
		  assistance program that—(A)responds to
		  agency specific information requests concerning high-quality employment
		  outcomes, from designated State agencies and recipients of American Indian
		  vocational rehabilitation service grants funded under part C of title I
		  (referred to in this subsection as AIVRS grantees),
		  including—(i)requests for
		  information on the expansion of self-employment, business ownership, business
		  development opportunities, and other types of entrepreneurial employment
		  opportunities for individuals with disabilities;(ii)requests for
		  information on the expansion and improvement of services to facilitate the
		  transition of students with disabilities from school to postsecondary life,
		  including competitive integrated employment;(iii)requests for
		  examples of policies, practices, procedures, or regulations that have enhanced
		  or may enhance access to funding for assistive technology devices and assistive
		  technology services for individuals with disabilities;(iv)requests for
		  information on effective approaches to enhance informed choice and a
		  consumer-directed State vocational rehabilitation system;(v)requests for
		  assistance developing corrective action plans;(vi)requests for
		  assistance in developing and implementing effective data collection and
		  reporting systems that measure the outcomes of the vocational rehabilitation
		  services, and preparing reports for the Commissioner as described in section
		  106(b)(1); and(vii)requests for
		  information on effective approaches that enhance employment outcomes for
		  individuals with disabilities, including conducting outreach and forming
		  partnerships with business and industry; and(B)provides agency
		  specific, regional, and national training and technical assistance concerning
		  vocational rehabilitation services and related information to designated State
		  agencies and AIVRS grantees, including—(i)facilitating
		  on-site and electronic information sharing using state-of-the-art technologies,
		  such as real-time on-line discussions, multipoint video conferencing, and
		  web-based audio/video broadcasts, on emerging topics that affect vocational
		  rehabilitation programs authorized under title I;(ii)enabling the
		  designated State agencies and AIVRS grantees to coordinate training and data
		  collection efforts with one-stop centers established under section 221(e) of
		  the Workforce Investment Act of 2013;(iii)enabling the
		  designated State agencies and AIVRS grantees to provide information on how the
		  vocational rehabilitation programs authorized under title I can provide
		  technical assistance to the one-stop centers on making programs offered through
		  the centers physically and programmatically accessible to individuals with
		  disabilities;(iv)sharing
		  evidence-based and promising practices among the vocational rehabilitation
		  programs;(v)maintaining an
		  accessible website that includes links to—(I)the vocational
		  rehabilitation programs;(II)appropriate
		  Federal departments and agencies, and private associations;(III)State assistive
		  technology device and assistive technology service demonstration programs,
		  device loan programs, device reutilization programs, alternative financing
		  systems, or State financing activities, operated through, or independently of,
		  comprehensive statewide programs of technology-related assistance carried out
		  under section 4 of the Assistive Technology Act of 1998 (29 U.S.C. 3003),
		  telework programs, and other programs that provide sources of funding for
		  assistive technology devices; and(IV)various
		  programs, including programs with tax credits, available to employers for
		  hiring or accommodating employees who are individuals with disabilities;(vi)enhancing
		  employment outcomes for individuals with mental illness and individuals with
		  cognitive disabilities, particularly in competitive integrated
		  employment;(vii)convening
		  experts from the vocational rehabilitation programs to discuss and make
		  recommendations with regard to the employment of individuals with disabilities
		  and national emerging issues of importance to individuals with vocational
		  rehabilitation needs;(viii)enabling the
		  designated State agencies and AIVRS grantees to provide practical information
		  on effective approaches for business and industry to use in employing
		  individuals with disabilities, including provision of reasonable
		  accommodations;(ix)providing
		  information on other emerging issues concerning the delivery of publicly funded
		  employment and training services and supports to assist individuals with
		  disabilities to enter the workforce, achieve improved employment outcomes, and
		  become economically self-sufficient; and(x)carrying out such
		  other activities as the Commissioner may require.(2)Eligible
		  entitiesIn this subsection, the term eligible
		  entity means an entity that has—(A)experience and
		  expertise in administering vocational rehabilitation services;(B)documented
		  experience with and knowledge about self-employment, business ownership,
		  business development, and other types of entrepreneurial employment
		  opportunities and outcomes for individuals with disabilities, providing
		  transition services for students with disabilities, and assistive
		  technology;(C)the expertise
		  necessary to identify the additional data elements needed to provide
		  comprehensive reporting of activities and outcomes of the vocational
		  rehabilitation programs authorized under title I, and experience in utilizing
		  data to provide annual reports; and(D)personnel with
		  the skill and background necessary to provide guidance or training to entities
		  carrying out programs authorized under section 121.(3)CollaborationIn
		  developing and providing training and technical assistance under this
		  subsection, a recipient of a grant, contract, or cooperative agreement under
		  this subsection shall collaborate with other entities or individuals, in
		  particular—(A)agencies carrying
		  out vocational rehabilitation programs under title I (including the programs
		  authorized under section 121) and national organizations representing such
		  programs;(B)organizations
		  representing individuals with disabilities;(C)organizations
		  representing State officials and agencies engaged in the delivery of assistive
		  technology;(D)relevant
		  employees from Federal departments and agencies other than the Department of
		  Labor;(E)representatives
		  of businesses;(F)individuals with
		  disabilities, including individuals who use assistive technology and understand
		  the barriers to the acquisition of such technology and related services;
		  and(G)family members,
		  guardians, advocates, and authorized representatives of such
		  individuals.(4)Rule of
		  constructionThe training and technical assistance provided under
		  this subsection may be delivered through the technical assistance and
		  continuing education centers funded under this
		  title.;(5)in
		subsection (f)(2), as redesignated by paragraph (3)—(A)in subparagraph
		(E), by striking and after the semicolon;(B)by redesignating
		subparagraph (F) as subparagraph (G); and(C)by inserting
		after subparagraph (E) the following:(F)to provide
		  support and guidance in helping individuals with significant disabilities,
		  including students with disabilities, transition to competitive integrated
		  employment; and;
		  and(6)by
		striking subsection (h), as redesignated by paragraph (3), and inserting the
		following:(h)Authorization
		  of appropriations(1)In
		  generalFor the purpose of carrying out this section there are
		  authorized to be appropriated such sums as may be necessary for each of fiscal
		  years 2014 through 2018.(2)ReservationsOf
		  the sums appropriated under paragraph (1) for a fiscal year, the Secretary may
		  reserve not more than $500,000 to carry out subsection
		  (e)..543.Migrant and
		seasonal farmworkersSection
		304 (29 U.S.C. 774) is amended—(1)in
		subsection (a)—(A)in paragraph (1), by striking of Labor; and(B)in paragraph (5), by striking the Workforce Investment Act of 1998 and inserting the Workforce Investment Act of 2013; and(2)in subsection (b), by striking
		fiscal years 1999 through 2003 and inserting fiscal years
		2014 through 2018.544.Recreational
		programsSection 305 (29
		U.S.C. 776) is amended—(1)in
		subsection (a)(1)(B), by striking construction of facilities for aquatic
		rehabilitation therapy,; and(2)in subsection
		(b), by striking fiscal years 1999 through 2003 and inserting
		fiscal years 2014 through 2018.ENational Council
		on Disability551.Establishment(a)In
		generalSection 400 (29 U.S.C. 780) is amended—(1)in
		subsection (a)(1)(A), by striking fifteen and inserting
		9; and(2)in
		subsection (d), by striking Eight and inserting
		Five.(b)Effective
		dateThis section takes effect 3 years after the date of
		enactment of this Act.552.ReportSection 401 (29 U.S.C. 781) is
		amended—(1)in
		subsection (a)—(A)in paragraph (1),
		by striking National Institute on Disability and Rehabilitation
		Research and inserting National Institute on Disability,
		Independent Living, and Rehabilitation Research;(B)in paragraph (2),
		by striking Rehabilitation Services Administration and inserting
		Disability Employment Services and Supports
		Administration;(C)by inserting
		the appropriate Assistant Secretary of the Department of Labor,
		after the appropriate Assistant Secretary of the Department of
		Education,; and(D)in paragraph (8),
		by inserting of Labor after Secretary; and(2)by striking subsection (c).553.Authorization
		of appropriationsSection 405
		(29 U.S.C. 785) is amended by striking fiscal years 1999 through
		2003 and inserting fiscal years 2014 through
		2018.FRights and
		advocacy556.Interagency
		Committee, Board, and Council(a)Interagency
		committeeSection 501 (29 U.S.C. 791) is amended—(1)by
		striking subsection (f); and(2)by
		redesignating subsection (g) as subsection (f).(b)Architectural
		and transportation barriers compliance boardSection 502(j) (29 U.S.C. 792(j)) is
		amended by striking 1999 through 2003 and inserting 2014
		through 2018.(c)Program or
		activitySection 504(b)(2)(B)
		(29 U.S.C. 794(b)(2)(B)) is amended by striking vocational
		education and inserting career and technical
		education.(d)Interagency
		Disability Coordinating CouncilSection 507(a) (29 U.S.C. 794c(a)) is
		amended by inserting the Chairperson of the National Council on
		Disability, before and such other.557.Protection and
		advocacy of individual rightsSection 509 (29 U.S.C. 794e) is
		amended—(1)in
		subsection (c)(1)(A), by inserting a grant or contract for
		before training;(2)in
		subsection (f)—(A)in paragraph
		(2),—(i)by
		striking general and all that follows through
		records and inserting general authorities (including
		rights and remedies), including the authority to access records;
		and(ii)by
		inserting of title I  after subtitle C;
		and(B)in paragraph (3),
		by striking authority and inserting authority (including
		the right);(3)in
		subsection (g)(2), by striking was paid. and inserting
		was paid, except that program income generated from the amount paid to
		an eligible system for a fiscal year shall remain available to such system for
		the following 2 fiscal years.;(4)in subsection (l), by striking 1999
		through 2003 and inserting 2014 through 2018;(5)by
		redesignating subsections (l) and (m) as subsections (m) and (n), respectively;
		and(6)by
		inserting after subsection (k) the following:(l)System
		  authorityFor purposes of serving persons eligible for services
		  under this section, an eligible system shall have the same general authorities,
		  including access to records, as the system is afforded under subtitle C of
		  title I of the Developmental Disabilities Assistance and Bill of Rights Act of
		  2000 (42 U.S.C. 15041 et seq.), as determined by the Commissioner of the
		  Administration on Developmental
		  Disabilities..558.Employment of
		individuals with disabilities at wages below minimum wage(a)In
		generalTitle V (29 U.S.C.
		791 et seq.) is amended by adding at the end the following:511.Employment of
		  individuals with disabilities at a subminimum wage(a)In
		  generalAn entity, including
		  a contractor or subcontractor of the entity, may not employ an individual with
		  a disability at a wage (referred to in this section as a subminimum
		  wage) that is less than the Federal minimum wage, unless the entity has
		  complied with the requirements of section 14(c) of the Fair Labor Standards Act
		  of 1938 (29 U.S.C. 214(c)), and any of the following additional conditions is
		  met:(1)The individual is
		  currently employed, as of the effective date of this section, by an entity that
		  holds a valid certificate pursuant to section 14(c) of the Fair Labor Standards
		  Act of 1938 (referred to in this section as a certificate
		  holder).(2)The individual is
		  older than age 24 on the date when the individual begins employment at a
		  subminimum wage.(3)The individual is
		  age 24 or younger and, before beginning work at a subminimum wage, has
		  completed, and produces documentation indicating completion of, each of the
		  following 3 actions:(A)The individual
		  has received pre-employment transition services that are available to the
		  individual under section 114, or transition services under the Individuals with
		  Disabilities Education Act (20 U.S.C. 1400 et seq.) such as transition services
		  available to the individual under section 614(d) of that Act (20 U.S.C.
		  1414(d)).(B)The individual
		  has applied for vocational rehabilitation services under title I, with the
		  result that—(i)the individual
		  has been found ineligible for the services pursuant to that title; or(ii)(I)the individual has been
		  determined to be eligible for vocational rehabilitation services;(II)the individual has an individualized
		  plan for employment under section 102;(III)the individual has been working toward
		  an employment outcome specified in such individualized plan for employment,
		  with appropriate supports and services, for a reasonable period of time without
		  success; and(IV)the individual's vocational
		  rehabilitation case is closed after the individual's qualified vocational
		  rehabilitation counselor and the individual both agree that continued efforts
		  by the individual to work toward an employment outcome, as defined in section
		  7, at the present time will likely not be successful.(C)The individual
		  (with, in an appropriate case, the individual's parent or guardian)—(i)has
		  been provided career counseling, and information and referrals to Federal and
		  State programs and other resources in the individual's geographic area that
		  offer employment-related services and supports designed to enable the
		  individual to explore, discover, experience, and attain competitive integrated
		  employment;(ii)understands the
		  conditions under which a subminimum wage may be paid; and(iii)consents to
		  work for the employer and be paid a subminimum wage.(4)The individual,
		  regardless of age, is receiving work readiness or job training services
		  provided by a certificate holder, as part of the individual's preparation for
		  competitive integrated employment, for—(A)a period of not
		  more than 6 months; or(B)a longer period,
		  if the individual wishes to continue to receive such services after an initial
		  6-month period and is reassessed by the agency referring the individual for
		  such services, or an appropriate entity, not less often than every 6 months, to
		  determine the individual's ability to transition to competitive integrated
		  employment.(b)Construction(1)ServicesNothing
		  in subsection (a)(3)(B) shall be construed to prohibit a designated State unit
		  from allowing an individual to receive work readiness or job training services
		  provided by a certificate holder, for a period of not more than 6
		  months.(2)RuleNothing
		  in this section shall be construed as changing the purpose of this Act
		  described in section 2(b)(1), to empower individuals with disabilities to
		  maximize opportunities for competitive integrated employment.(c)During
		  employment(1)In
		  generalThe entity described in subsection (a) may not continue
		  to employ an individual at a subminimum wage unless, after the individual
		  begins work at that wage, at the intervals described in paragraph (2), the
		  individual (with, in an appropriate case, the individual's parent or
		  guardian)—(A)is provided
		  career counseling, and information and referrals described in subsection
		  (a)(3)(C)(i), delivered in a manner that facilitates independent decisionmaking
		  and informed choice, as the individual makes decisions regarding employment and
		  career advancement; and(B)is informed by
		  the employer of self-advocacy, self-determination, and peer mentoring training
		  opportunities available in the individual's geographic area, provided by an
		  entity that does not have any financial interest in the individual's employment
		  outcome, under applicable Federal and State programs or other sources.(2)TimingThe
		  actions required under subparagraphs (A) and (B) of paragraph (1) shall be
		  carried out once every 6 months for the first year of the individual's
		  employment at a subminimum wage, and annually thereafter for the duration of
		  such employment.(3)Small business
		  exceptionIn the event that the entity described in subsection
		  (a) is a business with fewer than 15 employees, such entity can satisfy the
		  requirements of subparagraphs (A) and (B) of paragraph (1) by referring the
		  individual, at the intervals described in paragraph (2), to the designated
		  State unit for the counseling, information, and referrals described in
		  subparagraph (A) and the information described in subparagraph (B).(d)Documentation(1)In
		  generalThe designated State unit, in consultation with the State
		  educational agency, shall develop a new process or utilize an existing process,
		  consistent with guidelines developed by the Secretary, to document the
		  completion of the actions described in subparagraphs (A), (B), and (C) of
		  subsection (a)(3) by a youth with a disability who is an individual with a
		  disability.(2)Documentation
		  processSuch process shall require that—(A)in the case of a
		  student with a disability, for documentation of actions described in subsection
		  (a)(3)(A)—(i)if
		  such a student with a disability receives and completes each category described
		  in clauses (i) through (v) of section 7(30)(B) of available pre-employment
		  transition services, such completion of services shall be documented by the
		  designated State unit in a manner consistent with this section;(ii)if
		  such a student with a disability receives and completes any transition services
		  available for students with disabilities under the Individuals with
		  Disabilities Education Act, including those provided under section
		  614(d)(1)(A)(i)(VIII) (20 U.S.C. 1414(d)(1)(A)(i)(VIII)), such completion of
		  services shall be documented by the appropriate school official responsible for
		  the provision of such transition services for students with disabilities in the
		  school or school district, in a manner consistent with this section; and(iii)a
		  Local Pre-Employment Transition Coordinator shall provide the final
		  documentation, in a form and manner consistent with this section, of the
		  completion of pre-employment transition services as described in clause (i), or
		  transition services under the Individuals with Disabilities Education Act as
		  described in clause (ii), to the student with a disability within a reasonable
		  period of time following the completion; and(B)when an
		  individual has completed the actions described in subsection (a)(3)(C),
		  following the completion of the actions described in subparagraphs (A) and (B)
		  of subsection (a)(3), the designated State unit shall provide the individual a
		  document indicating such completion, in a manner consistent with this section,
		  within a reasonable time period following the completion of the actions
		  described in this subparagraph.(e)Verification(1)Before
		  employmentBefore an individual covered by subsection (a)(3)
		  begins work for an employer at a subminimum wage, the employer shall review the
		  documentation received by the individual under subsection (d), and provided by
		  the individual to the employer, that indicates that the individual has
		  completed the actions described in subparagraphs (A), (B), and (C) of
		  subsection (a)(3) and the employer shall maintain copies of the
		  documentation.(2)During
		  employmentIn order to continue to employ an individual at a
		  subminimum wage, the employer shall verify completion of the requirements of
		  subsection (c), including reviewing any relevant documents provided by the
		  individual, and shall maintain copies of the documentation.(f)Federal minimum
		  wageIn this section, the term Federal minimum wage
		  means the rate applicable under section 6(a)(1) of the Fair Labor Standards Act
		  of 1938 (29 U.S.C.
		  206(a)(1))..(b)Effective
		dateThis section takes effect 2 years after the date of
		enactment of the Workforce Investment Act of 2013.GEmployment
		Opportunities for Individuals With Disabilities 561.Projects With
		IndustrySection 611 (29
		U.S.C. 795) is amended—(1)in
		subsection (a)—(A)in paragraph
		(1)—(i)by
		striking in the competitive and inserting in competitive
		integrated employment in the;(ii)by
		striking private industry and inserting large businesses
		or groups of businesses; and(iii)by
		inserting locally after career advancement;(B)in paragraph
		(2)—(i)in the
		matter preceding subparagraph (A)—(I)by
		striking of Labor;(II)by
		striking individual employers, community and inserting
		consortia that include at least 1 business or group of businesses, an
		institution of higher education, and such organizations as community;(III)by
		striking jointly financed Projects With Industry to create and
		inserting regional and national public-private partnerships that
		create; and(IV)by
		inserting in competitive integrated employment after
		career opportunities;(ii)by
		striking subparagraph (A) and inserting the following:(A)(i)identify hiring needs
		  of the participant businesses; and(ii)identify partners to assist
		  with—(I)recruitment;(II)hiring;(III)professional development;(IV)workplace accommodations;(V)benefits counseling; and(VI)other services needed to support
		  individual
		  employees;;(iii)by
		striking subparagraphs (B) and (C) and inserting the following:(B)to the extent appropriate, provide
		  for—(i)career exploration and on-the-job
		  training to prepare individuals with disabilities for employment and career
		  advancement in the competitive market; and(ii)paid internships for individuals
		  with disabilities who seek employment;
		  and;
		  and(iv)by
		redesignating subparagraph (D) as subparagraph (C);(C)by striking
		paragraph (3) and inserting the following:(3)A person with a disability, as defined
		  under section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C.
		  12102), shall be considered an eligible individual for purposes of this
		  part.;
		  and(D)in paragraph (4),
		in the second sentence, by striking the appropriate designated State
		unit and the individuals with disabilities (or the individuals'
		representatives) involved. and inserting the appropriate
		designated State unit.; and(2)in
		subsection (e)(2)—(A)by striking
		, to the extent practicable, ensure an equitable distribution of
		payments made under this section among the States. To the extent funds are
		available, the Commissioner shall and inserting , to the extent
		funds are available,; and(B)by striking
		in States, portions of States, Indian tribes, or tribal
		organizations and inserting nationally or in States, in portions
		of States, across multiple States, or in Indian tribes or tribal
		organizations.562.Authorization
		of appropriationsSection 612
		(29 U.S.C. 795a) is amended by striking fiscal years 1999 through
		2003 and inserting fiscal years 2014 through
		2018.563.Supported
		employment servicesPart B of
		title VI (29 U.S.C. 795g) is amended to read as follows:BSupported
		  employment services for individuals with the most significant
		  disabilities621.PurposeIt is the purpose of this part to authorize
		  allotments, in addition to grants for vocational rehabilitation services under
		  title I, to assist States in developing collaborative programs with appropriate
		  entities to provide supported employment services for individuals with the most
		  significant disabilities, including youth with the most significant
		  disabilities, to enable such individuals to achieve an employment outcome of
		  supported employment in competitive integrated employment.622.Allotments(a)In
		  general(1)StatesThe
		  Secretary shall allot the sums appropriated for each fiscal year to carry out
		  this part among the States on the basis of relative population of each State,
		  except that—(A)no State shall
		  receive less than $250,000, or 1/3 of 1 percent of the
		  sums appropriated for the fiscal year for which the allotment is made,
		  whichever amount is greater; and(B)if the sums
		  appropriated to carry out this part for the fiscal year exceed the sums
		  appropriated to carry out this part for fiscal year 1992 by $1,000,000 or more,
		  no State shall receive less than $300,000, or 1/3 of 1
		  percent of the sums appropriated for the fiscal year for which the allotment is
		  made, whichever amount is greater.(2)Certain
		  territories(A)In
		  generalFor the purposes of this subsection, Guam, American
		  Samoa, the United States Virgin Islands, and the Commonwealth of the Northern
		  Mariana Islands shall not be considered to be States.(B)AllotmentEach
		  jurisdiction described in subparagraph (A) shall be allotted not less than
		  1/8 of 1 percent of the amounts appropriated for the
		  fiscal year for which the allotment is made.(b)ReallotmentWhenever
		  the Commissioner determines that any amount of an allotment to a State under
		  subsection (a) for any fiscal year will not be expended by such State for
		  carrying out the provisions of this part, the Commissioner shall make such
		  amount available for carrying out the provisions of this part to 1 or more of
		  the States that the Commissioner determines will be able to use additional
		  amounts during such year for carrying out such provisions. Any amount made
		  available to a State for any fiscal year pursuant to the preceding sentence
		  shall, for the purposes of this section, be regarded as an increase in the
		  allotment of the State (as determined under the preceding provisions of this
		  section) for such year.(c)Limitations on
		  administrative costsA State that receives an allotment under
		  this part shall not use more than 5 percent of the funds made available through
		  the allotment to pay for administrative costs.(d)Services for
		  youth with the most significant disabilitiesA State that
		  receives an allotment under this part shall reserve and expend half of the
		  allotment for the provision of supported employment services, including
		  extended services, to youth with the most significant disabilities in order to
		  assist those youth to achieve an employment outcome in supported
		  employment.623.Availability
		  of services(a)Supported
		  employment servicesFunds
		  provided under this part may be used to provide supported employment services
		  to individuals who are eligible under this part.(b)Extended
		  services(1)In
		  generalExcept as provided in
		  paragraph (2), funds provided under this part, or title I, may not be used to
		  provide extended services to individuals under this part or title I.(2)Extended
		  services for youth with the most significant disabilitiesFunds
		  allotted under this part, or title I, and used for the provision of services
		  under this part to youth with the most significant disabilities pursuant to
		  section 622(d), may be used to provide extended services to youth with the most
		  significant disabilities. Such extended services shall be available for a
		  period not to exceed 4 years.624.EligibilityAn individual, including a youth with a
		  disability, shall be eligible under this part to receive supported employment
		  services authorized under this part if—(1)the individual is
		  eligible for vocational rehabilitation services under title I;(2)the individual is
		  determined to be an individual with a most significant disability;(3)for purposes of
		  activities carried out with funds described in section 622(d), the individual
		  is a youth with a disability, as defined in section (7)(42); and(4)a
		  comprehensive assessment of the rehabilitation needs of the individual
		  described in section 7(2)(B), including an evaluation of rehabilitation,
		  career, and job needs, identifies supported employment as the appropriate
		  employment outcome for the individual.625.State
		  plan(a)State plan
		  supplementsTo be eligible for an allotment under this part, a
		  State shall submit to the Commissioner, as part of the State plan under section
		  101, a State plan supplement for providing supported employment services
		  authorized under this Act to individuals, including youth with the most
		  significant disabilities, who are eligible under this Act to receive the
		  services. Each State shall make such annual revisions in the plan supplement as
		  may be necessary.(b)ContentsEach
		  such plan supplement shall—(1)designate each designated State agency as the agency to administer the program assisted under
		  this part;(2)summarize the
		  results of the comprehensive, statewide assessment conducted under section
		  101(a)(15)(A)(i), with respect to the rehabilitation needs of individuals,
		  including youth, with significant
		  disabilities and the need for supported employment services, including needs
		  related to coordination;(3)describe the
		  quality, scope, and extent of supported employment services authorized under
		  this Act to be provided to individuals, including youth with the most
		  significant disabilities, who are eligible under this Act to receive the
		  services and specify the goals and plans of the State with respect to the
		  distribution of funds received under section 622;(4)demonstrate
		  evidence of the efforts of the designated State agency to identify and make
		  arrangements (including entering into cooperative agreements) with other State
		  agencies and other appropriate entities to assist in the provision of supported
		  employment services;(5)demonstrate
		  evidence of the efforts of the designated State agency to identify and make
		  arrangements (including entering into cooperative agreements) with other public
		  or nonprofit agencies or organizations within the State, employers,
		  natural supports, and other entities with respect to the
		  provision of extended services;(6)describe the
		  activities to be conducted pursuant to section 622(d) for youth with the most
		  significant disabilities, including—(A)the provision of
		  extended services for a period not to exceed 4 years; and(B)how the State
		  will use the funds reserved in section 622(d) to leverage other public and
		  private funds to increase resources for extended services and expand supported
		  employment opportunities for youth with the most significant
		  disabilities;(7)provide
		  assurances that—(A)funds made
		  available under this part will only be used to provide supported employment
		  services authorized under this Act to individuals who are eligible under this
		  part to receive the services;(B)the comprehensive assessments
		  of individuals with significant disabilities, including youth with the most
		  significant disabilities, conducted under section 102(b)(1) and funded under
		  title I will include consideration of supported employment as an appropriate
		  employment outcome;(C)an individualized
		  plan for employment, as required by section 102, will be developed and updated
		  using funds under title I in order to—(i)specify the
		  supported employment services to be provided, including, as appropriate, for
		  youth with the most significant disabilities, transition services, and
		  pre-employment transition services provided in accordance with sections
		  101(a)(25) and 114;(ii)specify the
		  expected extended services needed, including the extended services that may be provided to youth with the
		  most significant disabilities under this part, in accordance with an approved
		  individualized plan for employment, for a period not to exceed 4 years;
		  and(iii)identify, as
		  appropriate, the source of extended services, which may include natural
		  supports, or indicate that it is not possible to identify the source of extended
		  services at the time the individualized plan for employment is
		  developed;(D)the State will
		  use funds provided under this part only to supplement, and not supplant, the
		  funds provided under title I, in providing supported employment services
		  specified in the individualized plan for employment;(E)services provided
		  under an individualized plan for employment will be coordinated with services
		  provided under other individualized plans established under other Federal or
		  State programs;(F)to the extent
		  jobs skills training is provided, the training will be provided onsite;(G)supported
		  employment services will include placement in an integrated setting based on
		  the unique strengths, resources, priorities, concerns, abilities, capabilities,
		  interests, and informed choice of individuals with the most significant
		  disabilities;(H)the State agencies
		  designated under paragraph (1) will expend not more than 5 percent of the
		  allotment of the State under this part for administrative costs of carrying out
		  this part; and(I)with respect to
		  supported employment services provided to youth with the most significant
		  disabilities pursuant to section 622(d), the designated State agency will
		  provide, directly or indirectly through public or private entities, non-Federal
		  contributions in an amount that is not less than 10 percent of the costs of
		  carrying out such services; and(8)contain such
		  other information and be submitted in such manner as the Commissioner may
		  require.626.RestrictionEach State agency designated under section
		  625(b)(1) shall collect the information required by section 101(a)(10)
		  separately for—(1)eligible individuals receiving supported
		  employment services under this part;(2)eligible individuals receiving supported
		  employment services under title I;(3)eligible youth receiving supported
		  employment services under this part; and(4)eligible youth receiving supported
		  employment services under title I.627.Savings
		  provision(a)Supported
		  employment servicesNothing in this Act shall be construed to
		  prohibit a State from providing supported employment services in accordance
		  with the State plan submitted under section 101 by using funds made available
		  through a State allotment under section 110.(b)Postemployment
		  servicesNothing in this part shall be construed to prohibit a
		  State from providing discrete postemployment services in accordance with the
		  State plan submitted under section 101 by using funds made available through a
		  State allotment under section 110 to an individual who is eligible under this
		  part.628.Authorization
		  of appropriationsThere is
		  authorized to be appropriated to carry out this part, including for technical
		  assistance, such sums as may be necessary for each of fiscal years 2014 through
		  2018..HIndependent
		Living Services and Centers for Independent Living1Individuals with significant disabilitiesAGeneral provisions571.PurposeSection 701 (29 U.S.C. 796) is amended, in
		paragraph (3), by inserting before the period the following: , with the
		goal of improving the independence of and equal opportunity for individuals
		with disabilities.572.Independent
		Living AdministrationTitle
		VII (29 U.S.C. 796 et seq.) is amended by inserting after section 701 the
		following:701A.Independent
		  Living Administration(a)EstablishmentIn
		  order to promote the philosophy and purpose of section 701, there is
		  established within the Administration for Community Living of the Department of
		  Health and Human Services, an Independent Living Administration.(b)Director(1)AppointmentThe
		  Independent Living Administration shall be headed by a Director (referred to in
		  this title as the ILA Director) appointed by the Secretary of
		  Health and Human Services.(2)QualificationsThe
		  ILA Director shall have substantial knowledge of independent living
		  services.(3)AuthoritiesThe
		  Independent Living Administration shall be the principal agency, and the ILA
		  Director shall be the principal officer, to carry out this chapter. In performing
		  the functions of the office, the ILA Director shall be directly responsible to
		  the Administrator for the Administration for Community Living of the Department
		  of Health and Human Services.(c)General
		  CounselThe Office of the General Counsel of the Department of
		  Health and Human Services shall designate 1 or more individuals, with
		  substantial background and experience in, and knowledge of, independent living
		  services, centers for independent living, and Statewide Independent Living
		  Councils, under this chapter, to provide advice, support, and technical
		  assistance to the ILA Director.(d)InputThe
		  ILA Director shall have the authority to seek such input and advice, including
		  convening meetings, as the ILA Director determines to be appropriate with
		  respect to the policies and conduct of the Independent Living
		  Administration.(e)StaffThe
		  Secretary shall ensure that—(1)the Independent
		  Living Administration has sufficient staff to provide oversight of, conduct
		  auditing of, and provide technical assistance to, the centers for independent
		  living and Statewide Independent Living Councils funded under this Act;
		  and(2)such staff
		  includes qualified individuals who have significant experience with centers for
		  independent living or Statewide Independent Living Councils described in
		  section
		  705..573.DefinitionsSection 702 (29 U.S.C. 796a) is
		amended—(1)in
		paragraph (1)—(A)in the matter
		before subparagraph (A), by inserting for individuals with significant
		disabilities (regardless of age or income) before
		that—;(B)in subparagraph
		(A), by striking and at the end;(C)in subparagraph
		(B), by striking the period and inserting , including, at a minimum,
		independent living core services as defined in section 7(17); and;
		and(D)by adding at the
		end the following:(C)has sufficient
		  staff to provide the services described in subparagraph
		  (B).;
		  and(2)in
		paragraph (2), by striking the period and inserting the following: “, both in
		terms of—(A)the management,
		  staffing, decisionmaking, and operation of the center; and(B)the center's
		  establishment of policies, direction, and provision of
		  services..574.State
		planSection 704 (29 U.S.C.
		796c) is amended—(1)in
		subsection (a)—(A)in paragraph
		(1)—(i)by inserting
		after State plan the following: developed and signed in
		accordance with paragraph (2),; and(ii)by striking
		Commissioner each place it appears and inserting ILA
		Director;(B)in paragraph
		(2)—(i)in the
		matter preceding subparagraph (A), by striking developed and signed
		by; and(ii)by
		striking subparagraphs (A) and (B) and inserting the following:(A)developed by the
		  chairperson of the Statewide Independent Living Council, and the directors of
		  the centers for independent living in the State, after receiving public input
		  from individuals with disabilities and other stakeholders throughout the State;
		  and(B)signed by—(i)the
		  chairperson of the Statewide Independent Living Council, acting on behalf of
		  and at the direction of the Council;(ii)the
		  director of the designated State entity described in subsection (c); and(iii)not
		  less than 51 percent of the directors of the centers for independent living in
		  the
		  State.;(C)in paragraph
		(3)—(i)in
		subparagraph (A), by striking State independent living services
		and inserting independent living services in the State;(ii)in
		subparagraph (B), by striking and at the end; and(iii)by
		striking subparagraph (C) and inserting the following:(C)working
		  relationships and collaboration between—(i)centers for
		  independent living; and(ii)(I)entities carrying out
		  programs that provide independent living services, including those serving
		  older individuals;(II)other community-based organizations that
		  provide or coordinate the provision of housing, transportation, employment,
		  information and referral assistance, services, and supports for individuals
		  with significant disabilities; and(III)entities carrying out other programs
		  providing services for individuals with disabilities; and(D)cooperative
		  agreements and partnerships to provide a seamless model for provision of
		  services to individuals with disabilities and to avoid duplication of
		  services.;(D)in paragraph (4),
		by striking Commissioner each place it appears and inserting
		ILA Director; and(E)by adding at the
		end the following:(5)StatewidenessThe
		  State plan shall provide for the provision of independent living services on a
		  statewide basis, to the greatest extent possible, including through the
		  establishment of additional centers for independent living, expanded catchment
		  areas, or focused outreach to serve underserved
		  populations.;(2)in
		subsection (b), by striking the period and inserting the following: , as
		well as a plan for funding the administrative costs of the
		Council.;(3)in
		subsection (c)—(A)in the subsection
		heading, by striking unit and inserting entity;(B)in the matter
		preceding paragraph (1), by striking the designated State unit of such
		State and inserting a State entity of such State (referred to in
		this title as the designated State entity);(C)in paragraphs (3)
		and (4), by striking Commissioner each place it appears and
		inserting ILA Director;(D)in paragraph (3),
		by striking and at the end;(E)in paragraph (4),
		by striking the period and inserting ; and; and(F)by adding at the
		end the following:(5)retain not more
		  than 15 percent of the funds received by the State for any fiscal year under
		  part B, for the performance of the services outlined in paragraphs (1) through
		  (4).;(4)in
		subsection (i), by striking paragraphs (1) and (2) and inserting the
		following:(1)the Statewide
		  Independent Living Council;(2)centers for
		  independent living;(3)the designated
		  State entity; and(4)other State
		  agencies or entities represented on the Council, other councils that address
		  the needs and issues of specific disability populations, and other public and
		  private entities determined to be appropriate by the
		  Council.;(5)in
		subsection (m)—(A)in paragraph (4),
		by striking Commissioner each place it appears and inserting
		ILA Director; and(B)in paragraph (5),
		by striking Commissioner and inserting ILA
		Director; and(6)by
		adding at the end the following:(o)Promoting full
		  access to community life(1)In
		  generalThe plan shall describe how the State will provide
		  independent living services that promote full access to community life for
		  individuals with significant disabilities.(2)ServicesThe
		  services shall include—(A)facilitating
		  transitions of individuals with significant disabilities from nursing homes and
		  other institutions, to home and community-based residences, with the requisite
		  supports and services;(B)providing
		  assistance to individuals with significant disabilities that are at risk of
		  entering institutions so that the individuals may remain in the community;
		  and(C)facilitating
		  transitions of youth (including students) who are individuals with significant
		  disabilities, who were eligible for individualized education programs under
		  section 614(d) of the Individuals with Disabilities Education Act (20 U.S.C.
		  1414(d)), and who have completed their secondary education or otherwise left
		  school, to postsecondary life, including
		  employment..575.Statewide
		Independent Living CouncilSection 705 (29 U.S.C. 796d) is
		amended—(1)in
		subsection (b)—(A)by striking
		paragraph (2) and inserting the following:(2)CompositionThe
		  Council shall include—(A)among its voting
		  members, at least 1 director of a center for independent living chosen by the
		  directors of centers for independent living within the State;(B)among its voting
		  members, for a State in which 1 or more centers for independent living are run
		  by, or in conjunction with, the governing bodies of American Indian tribes
		  located on Federal or State reservations, at least 1 representative of the
		  directors of the centers; and(C)as ex officio,
		  nonvoting members, a representative of the designated State entity, and
		  representatives from State agencies that provide services for individuals with
		  disabilities.;(B)in paragraph
		(3)—(i)by
		redesignating subparagraphs (C) through (F) as subparagraphs (D) through (G),
		respectively;(ii)in
		subparagraph (B), by striking parents and guardians of;
		and(iii)by
		inserting after paragraph (B) the following:(C)parents and
		  guardians of individuals with
		  disabilities;;
		  (C)in paragraph
		(5)(B), by striking paragraph (3) and inserting paragraph
		(1); and(D)in paragraph (6),
		by striking subparagraph (B) and inserting the following:(B)Number of
		  termsNo member of the Council, other than a representative
		  described in paragraph (2)(A) if there is only one center for independent
		  living within the State, may serve more than 2 consecutive full
		  terms.;(2)by
		striking subsection (c) and inserting the following:(c)Functions(1)DutiesThe
		  Council shall—(A)in conjunction
		  with the directors of the centers for independent living in the State, jointly
		  develop the State plan as provided in section 704(a)(2), and sign the State
		  plan;(B)monitor, review,
		  and evaluate the implementation of the State plan;(C)have at least 4
		  regularly scheduled meetings per year, and ensure that such meetings of the
		  Council are open to the public and sufficient advance notice of such meetings
		  is provided;(D)submit to the ILA
		  Director such periodic reports as the ILA Director may reasonably request, and
		  keep such records, and afford such access to such records, as the ILA Director
		  finds necessary to verify the information in such reports; and(E)as appropriate,
		  coordinate activities with other entities in the State that provide services
		  similar to or complementary to independent living services, such as entities
		  that facilitate the provision of or provide long-term community-based services
		  and supports.(2)AuthoritiesThe
		  Council may, consistent with the State plan described in section 704, unless
		  prohibited by State law—(A)facilitate the
		  improvement and coordination of services provided to individuals with
		  disabilities by centers for independent living, government agencies, and
		  community organizations;(B)conduct resource
		  development activities to obtain funding from public and private resources to
		  support the activities described in this subsection or to support the provision
		  of independent living services by centers for independent living; and(C)perform such
		  other functions, consistent with the purpose of this chapter and comparable to
		  other functions described in this subsection, as the Council determines to be
		  appropriate.(3)LimitationThe
		  Council shall not provide independent living services directly to individuals
		  with significant disabilities or manage such
		  services.;(3)in
		subsection (e)—(A)in paragraph (1),
		in the first sentence, by striking prepare and all that follows
		through a plan and inserting prepare, in conjunction with
		the designated State entity (as necessary), a plan; and(B)in paragraph (3),
		by striking State agency and inserting State
		entity; and(4)in
		subsection (f)—(A)by striking
		such resources and inserting available resources;
		and(B)by striking
		(including and all that follows through
		compensation and inserting (such as personal assistance
		services), and to pay reasonable compensation.575A.Responsibilities
		of the ILA DirectorSection
		706 (29 U.S.C. 796d–1) is amended—(1)by
		striking the title of the section and inserting the following:706.Responsibilities
		  of the ILA
		  Director;(2)in
		subsection (a)—(A)in paragraph (1),
		by striking Commissioner each place it appears and inserting
		ILA Director; and(B)in paragraph
		(2)—(i)in
		subparagraph (A), by striking Commissioner and inserting
		ILA Director; and(ii)in
		subparagraph (B)—(I)in
		clause (i)—(aa)by
		striking Secretary and inserting Secretary or the
		Commissioner; and(bb)by
		striking to the Commissioner; and and inserting to the
		ILA Director;;(II)by
		redesignating clause (ii) as clause (iii); and(III)by
		inserting after clause (i) the following:(ii)to
		  the State agency shall be deemed to be references to the designated State
		  entity; and;
		  (3)by
		striking subsection (b) and inserting the following:(b)IndicatorsNot
		  later than 1 year after the date of enactment of the Workforce Investment Act
		  of 2013, the ILA Director shall develop and publish in the Federal Register
		  indicators of minimum compliance for centers for independent living (consistent
		  with the standards set forth in section 725), and indicators of minimum
		  compliance for Statewide Independent Living
		  Councils.;(4)in
		subsection (c)—(A)in paragraph
		(1)—(i)by
		striking Commissioner each place it appears and inserting
		ILA Director; and(ii)by
		striking the last sentence;(B)in paragraph
		(2)—(i)in the
		matter preceding subparagraph (A), by striking Commissioner and
		inserting ILA Director;(ii)in
		subparagraph (A), by striking such a review and inserting
		a review described in paragraph (1); and(iii)in
		subparagraphs (A) and (B), by striking Department each place it
		appears and inserting Independent Living Administration;
		and(5)by
		striking subsection (d).BIndependent living services576.Administration(a)AllotmentsSection
		711 (29 U.S.C. 796e) is amended—(1)in
		subsection (a)—(A)in paragraph
		(1)(A)—(i)by
		striking Except and inserting After the reservation
		required by section 711A is made, and except; and(ii)by
		inserting the remainder of the before sums
		appropriated; and(B)in paragraph
		(2)(B), by striking amounts made available for purposes of this
		part and inserting remainder described in paragraph
		(1)(A);(2)in
		subsections (a), (b), and (c), by striking Commissioner each
		place it appears and inserting ILA Director; and(3)by
		adding at the end the following:(d)AdministrationFunds
		  allotted or made available to a State under this section shall be administered
		  by the designated State entity, in accordance with the approved State
		  plan..(b)Training and
		technical assistancePart B of chapter 1 of title VII is amended by inserting
		after section 711 (29 U.S.C. 796e) the following:711A.Training and
		  technical assistance(a)In
		  generalFrom the funds appropriated to carry out this part for
		  any fiscal year, beginning with fiscal year 2014, the ILA Director shall first
		  reserve not less than 1.8 percent and not more than 2 percent of the funds to
		  provide training and technical assistance to Statewide Independent Living
		  Councils for such fiscal year.(b)AllocationFrom
		  the funds reserved under subsection (a), the ILA Director shall make grants to,
		  and enter into contracts and other arrangements with, entities that have
		  experience in the operation of Statewide Independent Living Councils to provide
		  such training and technical assistance with respect to developing, conducting,
		  administering, and evaluating Statewide Independent Living Councils.(c)Funding
		  prioritiesThe ILA Director shall conduct a survey of Statewide
		  Independent Living Councils regarding training and technical assistance needs
		  in order to determine funding priorities for such grants, contracts, or other
		  arrangements.(d)ReviewTo
		  be eligible to receive a grant or enter into a contract or other arrangement
		  under this section, such an entity shall submit an application to the ILA
		  Director at such time, in such manner, and containing a proposal to provide
		  such training and technical assistance, and containing such additional
		  information as the ILA Director may require. The ILA Director shall provide for
		  peer review of grant applications by panels that include persons who are not
		  government employees and who have experience in the operation of Statewide
		  Independent Living
		  Councils..(c)PaymentsSection 712(a) (29 U.S.C. 796e–1(a)) is
		amended by striking Commissioner and inserting ILA
		Director.(d)Authorized uses
		of fundsSection 713 (29
		U.S.C. 796e–2) is amended—(1)by striking the matter preceding paragraph
		(1) and inserting the following:(a)In
		  GeneralThe State may use funds received under this part to
		  provide the resources described in section 705(e) (but may not use more than 30
		  percent of the funds paid to the State under section 712 for such resources
		  unless the State specifies that a greater percentage of the funds is needed for
		  such resources in a State plan approved under section 706), relating to the
		  Statewide Independent Living Council, may retain funds under section 704(c)(5),
		  and shall distribute the remainder of the funds received under this part in a
		  manner consistent with the approved State plan for the activities described in
		  subsection (b).(b)ActivitiesThe
		  State may use the remainder of the funds described in subsection
		  (a)—; and
		  (2)in paragraph (1),
		by inserting , particularly those in unserved areas of the State
		after disabilities.(e)Authorization
		of appropriationsSection 714
		(29 U.S.C. 796e–3) is amended by striking 1999 through 2003 and
		inserting 2014 through 2018.CCenters for independent living581.Program
		authorizationSection 721 (29
		U.S.C. 796f) is amended—(1)in
		subsection (a)—(A)by striking
		1999 and inserting 2014;(B)by striking
		Commissioner shall allot and inserting ILA Director shall
		make available; and(C)by inserting
		, centers for independent living, after
		States;(2)in
		subsection (b)—(A)in paragraph
		(1)—(i)by
		striking For and all that follows through
		Commissioner and inserting From the funds appropriated to
		carry out this part for any fiscal year, beginning with fiscal year 2014, the
		ILA Director;(ii)by
		striking reserve from such excess and inserting reserve
		not less than 1.8 percent and not more than 2 percent of the funds;
		and(iii)by
		striking eligible agencies and all that follows and inserting
		centers for independent living and eligible agencies for such fiscal
		year.;(B)in paragraph
		(2)—(i)by
		striking Commissioner and inserting ILA Director;
		and(ii)by
		inserting fiscal management of, before
		planning,;(C)in paragraphs
		(3), (4), and (5), by striking Commissioner each place it
		appears and inserting ILA Director; and(D)in paragraph (3),
		by striking Statewide Independent Living Councils and;(3)in
		subsection (c), by striking Commissioner each place it appears
		and inserting ILA Director;(4)in
		subsection (d), by striking Commissioner each place it appears
		and inserting ILA Director; and(5)by
		adding at the end the following:(e)Carryover
		  authorityNotwithstanding any other provision of law—(1)any funds
		  appropriated for a fiscal year to carry out a grant program under section 722
		  or 723, that are not obligated and expended by the recipients prior to the
		  beginning of the succeeding fiscal year shall remain available for obligation
		  and expenditure by such recipients during that succeeding fiscal year and the
		  subsequent fiscal year; and(2)any amounts of
		  program income received by recipients under a grant program under section 722
		  or 723 in a fiscal year, that are not obligated and expended by the recipients
		  prior to the beginning of the succeeding fiscal year, shall remain available
		  for obligation and expenditure by such recipients during that succeeding fiscal
		  year and the subsequent fiscal year..
		  582.Centers(a)Centers in States in which Federal funding
		exceeds State fundingSection
		722 (29 U.S.C. 796f–1) is amended—(1)in
		subsections (a), (b), and (c), by striking Commissioner each
		place it appears and inserting ILA Director;(2)in
		subsection (c)—(A)by striking
		grants and inserting grants for a fiscal year;
		and(B)by striking
		by September 30, 1997 and inserting for the preceding
		fiscal year;(3)in
		subsection (d)—(A)in paragraph
		(1)—(i)by
		striking Commissioner and inserting ILA Director;
		and(ii)by
		striking region, consistent and all that follows and inserting
		region. The ILA Director's determination of the most qualified applicant
		shall be consistent with the provisions in the State plan setting forth the
		design of the State for establishing a statewide network of centers for
		independent living.; and(B)in paragraph
		(2)—(i)in the
		matter preceding subparagraph (A), by striking Commissioner and
		inserting ILA Director; and(ii)by
		striking subparagraph (A) and inserting the following:(A)shall consider
		  comments regarding the application—(i)by
		  individuals with disabilities and other interested parties within the new
		  region proposed to be served; and(ii)if
		  any, by the Statewide Independent Living Council in the State in which the
		  applicant is located;;
		  and(iii)in
		subparagraph (C), by inserting , and consistent with the other
		objectives of this chapter before the period; and(4)in
		subsections (e) and (g) by striking Commissioner each place it
		appears and inserting ILA Director..(b)Centers in
		States in which State funding exceeds Federal fundingSection 723 (29 U.S.C. 796f–2) is
		amended—(1)in
		subsections (a), (b), (g), (h), and (i), by striking
		Commissioner each place it appears and inserting ILA
		Director;(2)in
		subsection (a), in the header of paragraph (3), by striking
		commissioner and inserting
		ila
		director; and(3)in
		subsection (c)—(A)by striking
		grants and inserting grants for a fiscal year;
		and(B)by striking
		by September 30, 1997 and inserting for the preceding
		fiscal year.(c)Centers
		operated by State agenciesSection 724 (29 U.S.C. 796f–3) is
		amended—(1)in the matter preceding paragraph
		(1)—(A)by striking 1993 and
		inserting 2013;(B)by striking Rehabilitation Act
		Amendments of 1998 and inserting Workforce Investment Act of
		2013; and(C)by striking 1994 and
		inserting 2014; and(2)by striking Commissioner
		each place it appears and inserting ILA Director.583.Standards and
		assurancesSection 725 (29
		U.S.C. 796f–4) is amended—(1)in
		subsection (b)—(A)in paragraph
		(1)(D), by striking to society and inserting , both
		within the community and throughout the United States,; and(B)in paragraph (5),
		by inserting (as defined in section 7(17)) after core
		services; and(2)in
		subsection (c), by striking Commissioner each place it appears
		and inserting ILA Director.584.Authorization
		of appropriationsSection 727
		(29 U.S.C. 796f–6) is amended by striking fiscal years 1999 through
		2003 and inserting fiscal years 2014 through
		2018.2Independent
		Living Services for Older Individuals who are Blind586.Independent
		living services for older individuals who are blindChapter 2 of title VII (29 U.S.C. 796j et
		seq.) is amended—(1)by
		redesignating sections 752 and 753 as sections 753 and 754, respectively;
		and(2)by
		inserting after section 751 the following:752.Training and
		  technical assistance(a)Grants;
		  Contracts; Other ArrangementsFor any fiscal year for which the
		  funds appropriated to carry out this chapter exceed the funds appropriated to
		  carry out this chapter for fiscal year 2008, the Commissioner shall first
		  reserve from such excess, to provide training and technical assistance to
		  designated State agencies, or other providers of independent living services
		  for older individuals who are blind, that are funded under this chapter for
		  such fiscal year, not less than 1.8 percent, and not more than 2 percent, of
		  the funds appropriated to carry out this chapter for the fiscal year
		  involved.(b)AllocationFrom
		  the funds reserved under subsection (a), the Commissioner shall make grants to,
		  and enter into contracts and other arrangements with, entities that demonstrate
		  expertise in the provision of services to older individuals who are blind, to
		  provide training and technical assistance with respect to planning, developing,
		  conducting, administering, and evaluating independent living programs for older
		  individuals who are blind.(c)Funding
		  PrioritiesThe Commissioner shall conduct a survey of designated
		  State agencies that receive grants under section 753 regarding training and
		  technical assistance needs in order to determine funding priorities for grants,
		  contracts, and other arrangements under this section.(d)ApplicationTo
		  be eligible to receive a grant or enter into a contract or other arrangement
		  under this section, an entity shall submit an application to the Commissioner
		  at such time, in such manner, containing a proposal to provide such training
		  and technical assistance, and containing such additional information as the
		  Commissioner may
		  require..587.Program of
		grantsSection 753 (29 U.S.C.
		796k), as redesignated by section 586, is amended—(1)by
		striking subsection (h);(2)by
		redesignating subsections (i) and (j) as subsections (h) and (i),
		respectively;(3)in
		subsection (b), by striking section 753 and inserting
		section 754;(4)in
		subsection (c)—(A)in paragraph (1),
		by striking section 753 and inserting section
		754; and(B)in paragraph
		(2)—(i)by
		striking subsection (j) and inserting subsection
		(i); and(ii)by
		striking subsection (i) and inserting subsection
		(h);(5)in
		subsection (g), by inserting , or contracts with, after
		grants to;(6)in
		subsection (h), as redesignated by paragraph (2)—(A)in paragraph (1),
		by striking subsection (j)(4) and inserting subsection
		(i)(4); and(B)in paragraph
		(2)—(i)in
		subparagraph (A)(vi), by adding and after the semicolon;(ii)in
		subparagraph (B)(ii)(III), by striking ; and and inserting a
		period; and(iii)by
		striking subparagraph (C); and(7)in
		subsection (i), as redesignated by paragraph (2)—(A)by striking
		paragraph (2) and inserting the following:(2)Minimum
		  allotment(A)StatesIn
		  the case of any of the several States, the District of Columbia, or the
		  Commonwealth of Puerto Rico, the amount referred to in paragraph (1)(A) for a
		  fiscal year is the greater of—(i)$350,000;(ii)an
		  amount equal to the amount the State, the District of Columbia, or the
		  Commonwealth of Puerto Rico received to carry out this chapter for fiscal year
		  2008; or(iii)an
		  amount equal to 1/3 of 1 percent of the amount
		  appropriated under section 754, and not reserved under section 752, for the
		  fiscal year and available for allotments under subsection (a).(B)Certain
		  territoriesIn the case of Guam, American Samoa, the United
		  States Virgin Islands, or the Commonwealth of the Northern Mariana Islands, the
		  amount referred to in paragraph (1)(A) for a fiscal year is
		  $60,000.;(B)in paragraph
		(3)(A), by striking section 753 and inserting section
		754, and not reserved under section 752,; and(C)in paragraph
		(4)(B)(i), by striking subsection (i) and inserting
		subsection (h).588.Independent living
		services for older individuals who are blind authorization of
		appropriationsSection
		754 (29 U.S.C. 796l), as redesignated
		by section 586, is amended by striking fiscal years 1999 through
		2003 and inserting fiscal years 2014 through
		2018.IIncreasing
		employment opportunities for individuals with disabilities591.Disability
		employment(a)In
		GeneralThe Rehabilitation
		Act of 1973 (29 U.S.C. 701 et seq.) is amended by adding at the end the
		following:VIIIIncreasing
		  Employment Opportunities for Individuals with Disabilities801.Office of
		  Disability Employment Policy, Services, and Supports(a)PurposeThe
		  purpose of this section is to establish an Office of Disability Employment
		  Policy, Services, and Supports—(1)to
		  help develop and support national policies and practices that will increase
		  employment and economic advancement opportunities for all individuals with
		  disabilities;(2)to
		  ensure that such individuals are fully integrated into the 21st Century
		  workforce; and(3)to
		  help advance the purposes specified in section 2(b).(b)OfficeThere
		  is established within the Department of Labor an Office of Disability
		  Employment Policy, Services, and Supports (referred to in this section as the
		  Office). Except as otherwise specifically provided in this Act,
		  such Office shall be the principal entity carrying out the functions described
		  in this section.(c)Assistant
		  secretary(1)In
		  generalThe Office shall be headed by an Assistant Secretary of
		  Disability Employment Policy, Services, and Supports (referred to in this title
		  as the Assistant Secretary) appointed by the President by and
		  with the advice and consent of the Senate. Except as otherwise specifically
		  provided in this Act, the Assistant Secretary shall be the principal officer
		  carrying out the functions described in this section.(2)ExperienceThe
		  Assistant Secretary shall be an individual with experience in, and a thorough
		  knowledge of, disability employment policy, training and educational
		  opportunities for individuals with disabilities (including youth with
		  disabilities), public benefit programs for individuals with disabilities, job
		  development, and the barriers that may limit employment and economic
		  advancement opportunities of individuals with disabilities.(3)Goals and
		  directionIn carrying out the functions of the Office, the
		  Assistant Secretary shall be guided by the goals of achieving equal
		  opportunity, full participation, economic self-sufficiency, and independent
		  living for all individuals with disabilities, to the greatest extent possible.
		  In the performance of the functions of the Office, the Assistant Secretary
		  shall be directly responsible to the Secretary of Labor.(d)Functions(1)In
		  generalThe Assistant Secretary shall provide national
		  leadership, and encourage interagency collaboration, on increasing employment
		  and training opportunities for individuals with disabilities through the
		  development of policies and initiatives (taking into account relevant
		  information from other Federal agencies and including the awarding of grants as
		  appropriate) that—(A)eliminate
		  barriers to the employment and training of individuals with
		  disabilities;(B)advance
		  opportunities for employment, and identify strategies that increase employment
		  opportunities in the private sector, for individuals with disabilities,
		  including recruitment, retention, and promotion of such individuals;(C)identify and
		  remove disincentives that limit or prevent the full employment of individuals
		  with disabilities who are receiving benefits through Federal or State programs
		  such as medical assistance under a State Medicaid program under title XIX of
		  the Social Security Act (42 U.S.C. 1396 et seq.), disability insurance benefits
		  under title II of the Social Security Act (42 U.S.C. 401 et seq.), or
		  supplemental security income benefits under title XVI of the Social Security
		  Act (42 U.S.C. 1381 et seq.);(D)advise and assist
		  the Department of Labor and other Federal agencies in the development of
		  policies and practices that increase employment opportunities in the Federal
		  Government for individuals with disabilities, including outreach to and
		  recruitment, retention, and promotion of such individuals;(E)assist youth with
		  disabilities, including such youth who are out-of-school youth, in successfully
		  transitioning into competitive integrated employment;(F)increase access
		  for individuals with disabilities seeking employment, education, and training
		  services from a one-stop delivery system described in section 221(e) of the
		  Workforce Investment Act of 2013, and other public and private providers of
		  such services and supports;(G)increase
		  coordination of activities between State vocational rehabilitation programs and
		  the workforce development systems (as defined in section 101 of such Act),
		  including the one-stop centers (as defined in such section 101), including
		  assisting individuals with disabilities in maximizing the services available
		  through such programs, systems, and centers;(H)leverage
		  available public and system resources to address individual and systematic
		  employment barriers for individuals with disabilities, and assist such
		  individuals in navigating the process of coordinating their public benefits,
		  including health care;(I)increase
		  employment opportunities for individuals with significant disabilities;
		  and(J)meet other
		  objectives, as specified by the Secretary of Labor, that will increase
		  employment and training opportunities for individuals with disabilities.(2)Limited
		  enforcement authorityThe Assistant Secretary does not have
		  enforcement authority, under Federal laws other than this Act, to carry out the
		  functions described in paragraph (1).(e)ReportFor
		  each fiscal year, beginning with the first full fiscal year following the date
		  of enactment of the Workforce Investment Act of 2013, the Secretary of Labor
		  shall prepare a report and submit the report to the Committee on Education and
		  the Workforce of the House of Representatives and the Committee on Health,
		  Education, Labor, and Pensions of the Senate, not later than 90 days after the
		  end of that fiscal year. The report shall summarize the Office’s progress
		  in—(1)meeting the
		  general objectives specified in paragraphs (1) and (2) of subsection
		  (a);(2)meeting each of
		  the 4 goals specified in subsection (c)(3); and(3)developing the
		  specific policies and initiatives specified in subsection (d).(f)Authorization
		  of appropriationsThere are authorized to be appropriated to
		  carry out this section such sums as may be necessary for each of fiscal years
		  2014 through 2018.802.Advisory
		  committee on increasing competitive integrated employment for individuals with
		  disabilities(a)EstablishmentNot
		  later than 60 days after the date of enactment of the Workforce Investment Act
		  of 2013, the Secretary of Labor shall establish an Advisory Committee on
		  Increasing Competitive Integrated Employment for Individuals with Disabilities
		  (referred to in this section as the Committee).(b)Appointment and
		  vacancies(1)AppointmentThe
		  Secretary of Labor shall appoint the members of the Committee described in
		  subsection (c)(6), in accordance with subsection (c). Each member so appointed
		  shall be appointed for a 2-year term.(2)VacanciesAny
		  vacancy in the Committee shall not affect its powers, but shall be filled in
		  the same manner, in accordance with the same paragraph of subsection (c), as
		  the original appointment or designation was made.(c)CompositionThe Committee shall be composed of—(1)the Assistant
		  Secretary of Disability Employment Policy, Services, and Supports, the
		  Assistant Secretary for Employment and Training, and the Administrator of the
		  Wage and Hour Division, of the Department of Labor;(2)the Commissioner
		  of the Administration on Developmental Disabilities, or the Commissioner's
		  designee;(3)the Director of
		  the Centers for Medicare & Medicaid Services of the Department of Health
		  and Human Services, or the Director's designee;(4)the Commissioner
		  of Social Security, or the Commissioner's designee;(5)the Commissioner
		  of the Disability Employment Services and Supports Administration, or the
		  Commissioner's designee; and(6)representatives
		  from constituencies consisting of—(A)self-advocates
		  for individuals with intellectual or developmental disabilities;(B)providers of
		  employment services, including those that employ individuals with intellectual
		  or developmental disabilities in competitive integrated employment;(C)representatives
		  of national disability advocacy organizations for adults with intellectual or
		  developmental disabilities;(D)experts with a
		  background in academia or research and expertise in employment and wage policy
		  issues for individuals with intellectual or developmental disabilities;(E)representatives
		  from the employer community or a national employer organization; and(F)other individuals
		  or representatives of organizations with expertise on the issue of increasing
		  opportunities for competitive integrated employment for individuals with
		  disabilities.(d)ChairpersonThe
		  Secretary of Labor shall designate a Chairperson of the Committee from among
		  the appointed members of the Committee.(e)MeetingsThe
		  Committee shall meet at the call of the Chairperson, but not less often than 4
		  times per year.(f)DutiesThe
		  Committee shall study, and prepare findings, conclusions, and recommendations
		  for the Secretary of Labor on, ways to—(1)reduce reliance
		  on the use of the certificate program carried out under section 14(c) of the
		  Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)) for the employment of
		  individuals with intellectual or developmental disabilities, or other
		  individuals with significant disabilities, except in limited circumstances or
		  for training purposes;(2)increase the
		  employment opportunities for individuals described in paragraph (1) in
		  competitive integrated employment; and(3)increase
		  oversight of and accountability for the use of such certificates.(g)Committee
		  personnel matters(1)Travel
		  expensesThe members of the Committee shall not receive
		  compensation for the performance of services for the Committee, but shall be
		  allowed travel expenses, including per diem in lieu of subsistence, at rates
		  authorized for employees of agencies under subchapter I of chapter 57 of title
		  5, United States Code, while away from their homes or regular places of
		  business in the performance of services for the Committee. Notwithstanding
		  section 1342 of title 31, United States Code, the Secretary may accept the
		  voluntary and uncompensated services of members of the Committee.(2)StaffThe
		  Secretary of Labor may designate such personnel as may be necessary to enable
		  the Committee to perform its duties.(3)Detail of
		  government employeesAny Federal Government employee, with the
		  approval of the head of the appropriate Federal agency, may be detailed to the
		  Committee without reimbursement, and such detail shall be without interruption
		  or loss of civil service status or privilege.(4)Facilities,
		  equipment, and servicesThe Secretary of Labor shall make
		  available to the Committee necessary office space and furnish the Committee,
		  under such arrangements respecting financing as may be appropriate, with
		  necessary equipment, supplies, and services.(h)Reports(1)Interim and
		  final reportsThe Committee shall prepare and submit to the
		  Secretary of Labor, as well as the Committee on Health, Education, Labor, and
		  Pensions of the Senate and other appropriate committees of Congress—(A)an interim report
		  that summarizes the progress of the Committee, along with any interim findings,
		  conclusions, and recommendations described in subsection (f); and(B)a final report
		  that summarizes that progress and states final findings, conclusions, and
		  recommendations described in subsection (f).(2)Preparation and
		  submissionThe reports shall be prepared and submitted—(A)in the case of
		  the interim report, not later than 1 year after the date on which the Committee
		  first meets; and(B)in the case of
		  the final report, not later than 2 years after the date on which the Committee
		  first meets.(i)TerminationThe Committee shall terminate on the day
		  after the date on which the Committee submits the final report.803.Public
		  education campaigns about hiring individuals with disabilities(a)In
		  generalNot later than 120 days after the date of enactment of
		  the Workforce Investment Act of 2013, the Secretary of Labor, acting through
		  the Assistant Secretary and in coordination with the Commissioner of the
		  Disability Employment Services and Supports Administration, the Commissioner of
		  Social Security, and the heads of other relevant Federal agencies and divisions
		  of Federal agencies, shall develop and carry out public education campaigns
		  that educate employers (including small businesses), employees (including
		  individuals with disabilities), and members of the general public (including
		  young adults) on the benefits of hiring individuals with disabilities. The
		  public education campaign for employers (including small businesses) shall
		  include information on—(1)the work
		  opportunity credit under section 51 of the Internal Revenue Code of 1986;
		  and(2)tax incentives
		  available to businesses to help cover the cost of improving accessibility,
		  including—(A)the disabled
		  access credit under section 44 of the Internal Revenue Code of 1986; and(B)the tax deduction
		  available under section 190 of the Internal Revenue Code of 1986, for expenses
		  for architectural barrier removal.(b)Educational
		  materialsThe public education campaigns described in subsection
		  (a) shall include, as necessary, different educational materials in order to
		  adequately target and educate, small businesses, employers generally,
		  employees, and members of the general public, including educational materials
		  on work incentives that may assist individuals with disabilities in leaving
		  programs of public benefits, entering the workforce, advancing their economic
		  status, and contributing to and participating more fully in their
		  communities..(b)Elimination of
		text establishing existing officeTitle I of the Department of
		Labor Appropriations Act, 2001, as enacted into law by section 1(a)(1) of the
		Consolidated Appropriations Act, 2001 is amended, in the matter under the
		header salaries and
		expenses in the matter under the header
		Departmental
		Management, by striking : Provided further,
		That beginning and all that follows through this
		purpose.(c)ReferencesA
		reference in any other Federal law, Executive order, rule, regulation, or
		delegation of authority, or any document of or relating to—(1)the
		Assistant Secretary for Disability Employment Policy, shall be deemed to refer
		to the Assistant Secretary of Disability Employment Policy, Services, and
		Supports; and(2)the
		Office of Disability Employment Policy, shall be deemed to refer to the Office
		of Disability Employment Policy, Services, and Supports.JGeneral
		provisions596.Transfer of
		functions to Department of Labor, and savings provisions(a)DefinitionsFor
		purposes of this section, unless otherwise provided or indicated by the
		context—(1)the
		term Disability Employment Services and Supports Administration
		means the Disability Employment Services and Supports Administration of the
		Office of Disability Employment Policy, Services, and Supports of the
		Department of Labor;(2)the
		term Federal agency has the meaning given to the term
		agency by section 551(1) of title 5, United States Code;(3)the
		term function means any duty, obligation, power, authority,
		responsibility, right, privilege, activity, or program;(4)the
		term office includes any office, administration, agency,
		institute, unit, organizational entity, or component thereof; and(5)the
		term Rehabilitation Services Administration means the
		Rehabilitation Services Administration of the Office of Special Education and
		Rehabilitative Services of the Department of Education.(b)Transfer of
		functionsThere are transferred to the Disability Employment
		Services and Supports Administration, all functions which the Commissioner of
		the Rehabilitation Services Administration exercised before the effective date
		of this section (including all related functions of any officer or employee of
		that Administration) under the Rehabilitation Act of 1973 (29 U.S.C. 701 et
		seq), other than chapter 1 of title VII of that Act (29 U.S.C. 796 et
		seq).(c)Determinations
		of certain functions by the office of management and budgetIf
		necessary, the Office of Management and Budget shall make any determination of
		the functions that are transferred under this section.(d)Personnel
		provisions(1)AppointmentsThe
		Commissioner of the Disability Employment Services and Supports Administration
		may appoint and fix the compensation of such officers and employees, including
		investigators, attorneys, and administrative law judges, as may be necessary to
		carry out the respective functions transferred under this section. Except as
		otherwise provided by law, such officers and employees shall be appointed in
		accordance with the civil service laws and their compensation fixed in
		accordance with title 5, United States Code.(2)Experts and
		consultantsThe Commissioner of the Disability Employment
		Services and Supports Administration may obtain the services of experts and
		consultants in accordance with section 3109 of title 5, United States Code, and
		compensate such experts and consultants for each day (including travel time) at
		rates not in excess of the rate of pay for level IV of the Executive Schedule
		under section 5315 of such title. The Commissioner of the Disability Employment
		Services and Supports Administration may pay experts and consultants who are
		serving away from their homes or regular place of business travel expenses and
		per diem in lieu of subsistence at rates authorized by sections 5702 and 5703
		of such title for persons in Government service employed intermittently.(e)Delegation and
		assignmentExcept where otherwise expressly prohibited by law or
		otherwise provided by this section, the Commissioner of the Disability
		Employment Services and Supports Administration may delegate any of the
		functions transferred to the Commissioner of such Administration by this
		section and any function transferred or granted to such Commissioner after the
		effective date of this section to such officers and employees of such
		Administration as the Commissioner may designate, and may authorize successive
		redelegations of such functions as may be necessary or appropriate. No
		delegation of functions by the Commissioner of the Disability Employment
		Services and Supports Administration under this subsection or under any other
		provision of this section shall relieve such Commissioner of responsibility for
		the administration of such functions.(f)ReorganizationThe
		Commissioner of the Disability Employment Services and Supports Administration
		is authorized to allocate or reallocate any function transferred under this
		section among the officers of such Administration, and to establish,
		consolidate, alter, or discontinue such organizational entities in such
		Administration as may be necessary or appropriate.(g)RulesThe
		Commissioner of the Disability Employment Services and Supports Administration
		is authorized to prescribe, in accordance with the provisions of chapters 5 and
		6 of title 5, United States Code, such rules and regulations as that
		Commissioner determines necessary or appropriate to administer and manage the
		functions of that Administration.(h)Transfer and
		allocations of appropriations and personnelExcept as otherwise
		provided in this section, the personnel employed in connection with, and the
		assets, liabilities, contracts, property, records, and unexpended balances of
		appropriations, authorizations, allocations, and other funds employed, used,
		held, arising from, available to, or to be made available in connection with
		the functions transferred by this section, subject to section 1531 of title 31,
		United States Code, shall be transferred to the Disability Employment Services
		and Supports Administration. Unexpended funds transferred pursuant to this
		subsection shall be used only for the purposes for which the funds were
		originally authorized and appropriated.(i)Incidental
		transfersThe Director of the Office of Management and Budget, at
		such time or times as the Director shall provide, is authorized to make such
		determinations as may be necessary with regard to the functions transferred by
		this section, and to make such additional incidental dispositions of personnel,
		assets, liabilities, grants, contracts, property, records, and unexpended
		balances of appropriations, authorizations, allocations, and other funds held,
		used, arising from, available to, or to be made available in connection with
		such functions, as may be necessary to carry out the provisions of this
		section. The Director of the Office of Management and Budget shall provide for
		the termination of the affairs of all entities terminated by this section and
		for such further measures and dispositions as may be necessary to effectuate
		the purposes of this section.(j)Effect on
		personnel(1)In
		generalExcept as otherwise provided by this section, the
		transfer pursuant to this section of full-time personnel (except special
		Government employees) and part-time personnel holding permanent positions shall
		not cause any such employee to be separated or reduced in grade or compensation
		for 1 year after the date of transfer of such employee under this
		section.(2)Executive
		schedule positionsExcept as otherwise provided in this section,
		any person who, on the day preceding the effective date of this section, held a
		position compensated in accordance with the Executive Schedule prescribed in
		chapter 53 of title 5, United States Code, and who, without a break in service,
		is appointed in the Disability Employment Services and Supports Administration
		to a position having duties comparable to the duties performed immediately
		preceding such appointment shall continue to be compensated in such new
		position at not less than the rate provided for such previous position, for the
		duration of the service of such person in such new position.(3)Termination of
		certain positionsPositions whose incumbents are appointed by the
		President, by and with the advice and consent of the Senate, the functions of
		which are transferred by this section, shall terminate on the effective date of
		this section.(k)Savings
		provisions(1)Continuing
		effect of legal documentsAll orders, determinations, rules,
		regulations, permits, agreements, grants, contracts, certificates, licenses,
		registrations, privileges, and other administrative actions—(A)which have been
		issued, made, granted, or allowed to become effective by the President, any
		Federal agency or official thereof, or by a court of competent jurisdiction, in
		the performance of functions which are transferred under this section;
		and(B)which are in
		effect at the time this section takes effect, or were final before the
		effective date of this section and are to become effective on or after the
		effective date of this section,shall continue
		in effect according to their terms until modified, terminated, superseded, set
		aside, or revoked in accordance with law by the President, the Commissioner of
		the Disability Employment Services and Supports Administration or other
		authorized official, a court of competent jurisdiction, or by operation of
		law.(2)Proceedings not
		affectedThe provisions of this section shall not affect any
		proceedings, including notices of proposed rulemaking, or any application for
		any license, permit, certificate, or financial assistance pending before the
		Rehabilitation Services Administration at the time this section takes effect,
		with respect to functions transferred by this section but such proceedings and
		applications shall be continued. Orders shall be issued in such proceedings,
		appeals shall be taken therefrom, and payments shall be made pursuant to such
		orders, as if this section had not been enacted, and orders issued in any such
		proceedings shall continue in effect until modified, terminated, superseded, or
		revoked by a duly authorized official, by a court of competent jurisdiction, or
		by operation of law. Nothing in this paragraph shall be deemed to prohibit the
		discontinuance or modification of any such proceeding under the same terms and
		conditions and to the same extent that such proceeding could have been
		discontinued or modified if this section had not been enacted.(3)Suits not
		affectedThe provisions of this section shall not affect suits
		commenced (with respect to functions transferred under this section) before the
		effective date of this section, and in all such suits, proceedings shall be
		had, appeals taken, and judgments rendered in the same manner and with the same
		effect as if this section had not been enacted.(4)Nonabatement of
		actionsNo suit, action, or other proceeding commenced by or
		against the Rehabilitation Services Administration (with regard to functions
		transferred under this section), or by or against any individual in the
		official capacity of such individual as an officer of the Rehabilitation
		Services Administration (with regard to functions transferred under this
		section), shall abate by reason of the enactment of this section.(5)Administrative
		actions relating to promulgation of regulationsAny
		administrative action relating to the preparation or promulgation of a
		regulation by the Rehabilitation Services Administration (with regard to
		functions transferred under this section) may be continued by the Disability
		Employment Services and Supports Administration with the same effect as if this
		section had not been enacted.(l)SeparabilityIf
		a provision of this section or its application to any person or circumstance is
		held invalid, neither the remainder of this section nor the application of the
		provision to other persons or circumstances shall be affected.(m)ReferencesA
		reference in any other Federal law, Executive order, rule, regulation, or
		delegation of authority, or any document of or relating to—(1)the
		Commissioner of the Rehabilitation Services Administration (with regard to
		functions transferred under this section), shall be deemed to refer to the
		Commissioner of the Disability Employment Services and Supports Administration;
		and(2)the
		Rehabilitation Services Administration (with regard to functions transferred
		under this section), shall be deemed to refer to the Disability Employment
		Services and Supports Administration.(n)Additional
		conforming amendments(1)Recommended
		legislationAfter consultation with the appropriate committees of
		Congress and the Director of the Office of Management and Budget, the
		Commissioner of the Disability Employment Services and Supports Administration
		shall prepare and submit to Congress recommended legislation containing
		technical and conforming amendments to reflect the changes made by this
		section.(2)Submission to
		congressNot later than 180 days after the effective date of this
		section, the Commissioner of the Disability Employment Services and Supports
		Administration shall submit the recommended legislation referred to under
		paragraph (1).(o)TransitionThe
		Commissioner of the Disability Employment Services and Supports Administration
		is authorized to utilize—(1)the
		services of such officers, employees, and other personnel of the Rehabilitation
		Services Administration with regard to functions transferred under this
		section; and(2)funds
		appropriated to such functions,for such period
		of time as may reasonably be needed to facilitate the orderly implementation of
		this section.(p)Interim
		LeadershipUntil the date on which the Commissioner of the
		Disability Employment Services and Supports Administration takes office, the
		Secretary of Labor may exercise any authority of that Administration.597.Transfer of
		functions to Department of Health and Human Services, and savings
		provisions(a)Independent
		Living Administration(1)DefinitionsFor
		purposes of this subsection, unless otherwise provided or indicated by the
		context—(A)the terms
		Disability Employment Services and Supports Administration,
		function, and Rehabilitation Services Administration
		have the meanings given the terms in section 596; and(B)the term
		Independent Living Administration means the Independent Living
		Administration of the Administration for Community Living of the Department of
		Health and Human Services.(2)Transfer of
		functionsThere are transferred to the Independent Living
		Administration, all functions which the Commissioner of the Rehabilitation
		Services Administration exercised before the effective date of this section
		(including all related functions of any officer or employee of that
		Administration) under chapter 1 of title VII of the Rehabilitation Act of 1973
		(29 U.S.C. 796 et seq).(3)Determinations
		of certain functions by the office of management and budgetIf
		necessary, the Office of Management and Budget shall make any determination of
		the functions that are transferred under paragraph (2).(4)Administrative
		matters(A)In
		generalExcept as provided in subparagraph (B), subsections (d)
		through (o) of section 596—(i)shall
		apply to the Rehabilitation Services Administration; and(ii)shall
		apply to the Independent Living Administration and the Director of that
		Administration in the same manner and to the same extent as those subsections
		apply to the Disability Employment Services and Supports Administration and the
		Commissioner of that Administration.(B)References to
		transfersFor purposes of applying those subsections under
		subparagraph (A), references in those subsections to a transfer shall be
		considered to refer to a transfer under paragraph (2) or a corresponding
		provision of this subsection.(5)Interim
		LeadershipUntil the date on which the Director of the
		Independent Living Administration takes office, the Secretary of Health and
		Human Services may exercise any authority of that Administration.(b)Administration
		for Community Living(1)DefinitionsFor
		purposes of this subsection, unless otherwise provided or indicated by the
		context—(A)the terms
		Disability Employment Services and Supports Administration,
		function, and Rehabilitation Services Administration
		have the meanings given the terms in section 596; and(B)the term
		Administration for Community Living means the Administration for
		Community Living of the Department of Health and Human Services.(2)Transfer of
		functionsThere are transferred to the Administration for
		Community Living, all functions which the Commissioner of the Rehabilitation
		Services Administration exercised before the effective date of this section
		(including all related functions of any officer or employee of that
		Administration) under the Assistive Technology Act of 1998 (29 U.S.C. 3001 et
		seq.).(3)Determinations
		of certain functions by the office of management and budgetIf
		necessary, the Office of Management and Budget shall make any determination of
		the functions that are transferred under paragraph (2).(4)Administrative
		matters(A)In
		generalExcept as provided in subparagraph (B), subsections (d)
		through (o) of section 596—(i)shall
		apply to the Rehabilitation Services Administration; and(ii)shall
		apply to the Administration for Community Living and the Administrator of that
		Administration in the same manner and to the same extent as those subsections
		apply to the Disability Employment Services and Supports Administration and the
		Commissioner of that Administration.(B)References to
		transfersFor purposes of applying those subsections under
		subparagraph (A), references in those subsections to a transfer shall be
		considered to refer to a transfer under paragraph (2) or a corresponding
		provision of this subsection.(5)Interim
		LeadershipUntil the date on which the Administrator of the
		Administration for Community Living takes office, the Secretary of Health and
		Human Services may exercise any authority of that Administration.(c)National
		Institute on Disability, Independent Living, and Rehabilitation
		Research(1)DefinitionsFor
		purposes of this subsection, unless otherwise provided or indicated by the
		context—(A)the terms
		Disability Employment Services and Supports Administration,
		function, and Rehabilitation Services Administration
		have the meanings given the terms in section 596;(B)the term
		NIDILRR means the National Institute on Disability, Independent
		Living, and Rehabilitation Research of the Administration for Community Living
		of the Department of Health and Human Services; and(C)the term
		NIDRR means the National Institute on Disability and
		Rehabilitation Research of the Office of Special Education and Rehabilitative
		Services of the Department of Education.(2)Transfer of
		functionsThere are transferred to the NIDILRR, all functions
		which the Director of the NIDRR exercised before the effective date of this
		section (including all related functions of any officer or employee of the
		NIDRR).(3)Determinations
		of certain functions by the office of management and budgetIf
		necessary, the Office of Management and Budget shall make any determination of
		the functions that are transferred under paragraph (2).(4)Administrative
		matters(A)In
		generalExcept as provided in subparagraph (B), subsections (d)
		through (o) of section 596—(i)shall
		apply to the NIDRR and the Director of the NIDRR in the same manner and to the
		same extent as those subsections apply to the Rehabilitation Services
		Administration and the Commissioner of that Administration; and(ii)shall
		apply to the NIDILRR and the Director of the NIDILRR in the same manner and to
		the same extent as those subsections apply to the Disability Employment
		Services and Supports Administration and the Commissioner of that
		Administration.(B)References to
		transfersFor purposes of applying those subsections under
		subparagraph (A), references in those subsections to a transfer shall be
		considered to refer to a transfer under paragraph (2) or a corresponding
		provision of this subsection.(d)References in
		Assistive Technology Act of 1998(1)SecretarySection
		3(13) of the Assistive Technology Act of 1998 (29 U.S.C. 3002(13)) is amended
		by striking Education and inserting Health and Human
		Services.(2)National
		activitiesSection 6 of the Assistive Technology Act of 1998 (29
		U.S.C. 3005) is amended—(A)in subsection
		(b)(4)(B)(v), by striking Office of Disability Employment Policy
		each place it appears and inserting Office of Disability Employment
		Policy, Services, and Supports; and(B)in subsection
		(d)(4), by striking Education and inserting Health and
		Human Services.(3)General administrationSection 7 of the Assistive Technology Act of 1998 (29 U.S.C. 3006) is amended—(A)in subsection (a)—(i)in paragraph (1), by striking the Assistant Secretary and all that follows through Rehabilitation Services Administration, and inserting the Administrator of the Administration for Community Living;(ii)in paragraph (2), by striking The Assistant Secretary and all that follows  and inserting The Administrator of the Administration for Community Living shall consult with the Office of Special Education Programs of the Department of Education, the Disability Employment Services and Supports Administration of the Department of Labor, the National Institute on Disability, Independent Living, and Rehabilitation Research, and other appropriate Federal entities in the administration of this Act.; and(iii)in paragraph (3), by striking the Rehabilitation Services Administration and inserting the Administrator of the Administration for Community Living; and(B)in subsection (c)(5), by striking Education and inserting Health and Human Services.598.Table of
		contentsThe table of contents
		in section 1(b) is amended—(1)by
		striking the item relating to section 12 and inserting the following:Sec. 12. Administration by the
		  Secretary of Labor.Sec. 12A. Administration by the
		  Secretary of Health and Human
		  Services.;(2)by
		striking the item relating to section 14 and inserting the following:Sec. 14. Evaluation by the
		  Secretary of Labor.Sec. 14A. Evaluation by the
		  Secretary of Health and Human
		  Services.;(3)by
		striking the item relating to section 109 and inserting the following:Sec. 109. Training and services for
		  employers.;
			 (4)by
		inserting after the item relating to section 112 the following:Sec. 113. Additional technical
		  assistance.Sec. 114. Pre-employment transition
		  services.;(5)by
		striking the item relating to section 202 and inserting the following:Sec. 202. National Institute on
		  Disability, Independent Living, and Rehabilitation
		  Research.;(6)by
		striking the item relating to section 205 and inserting the following:Sec. 205. Disability, Independent
		  Living, and Rehabilitation Research Advisory Council.Sec. 206. Definition of covered
		  school.;(7)by
		striking the item relating to section 303 and inserting the following:Sec. 303. Demonstration, training,
		  and technical assistance
		  programs.;(8)by
		inserting after the item relating to section 509 the following:Sec. 510. Establishment of
		  standards for accessible medical diagnostic equipment.Sec. 511. Employment of individuals
		  with significant disabilities at a subminimum
		  wage.;(9)by
		striking the items relating to part B of title VI and inserting the
		following:PART B—Supported employment servicesSec. 621. Purpose.Sec. 622. Allotments.Sec. 623. Availability of
		  services.Sec. 624. Eligibility.Sec. 625. State plan.Sec. 626. Restriction.Sec. 627. Savings provision.Sec. 628. Authorization of
		  appropriations.;(10)in
		the items relating to title VII—(A)(i)by inserting after the
		item relating to section 701 the following:Sec. 701A. Independent Living
		  Administration.;
			 and(ii)by striking the item relating to
		section 706 and inserting the following:Sec. 706. Responsibilities of the
		  ILA
		  Director.;(B)by inserting
		after the item relating to section 711 the following:Sec. 711A. Training and technical
		  assistance.;and(C)by striking the
		items relating to sections 752 and 753 and inserting the following:Sec. 752. Training and technical
		  assistance.Sec. 753. Program of
		  grants.Sec. 754. Authorization of
		  appropriations.;
			 and(11)by
		adding at the end the following:TITLE VIII—INCREASING EMPLOYMENT
		  OPPORTUNITIES FOR INDIVIDUALS WITH DISABILITIESSec. 801. Office of Disability
		  Employment Policy, Services, and Supports.Sec. 802. Advisory Committee on
		  Increasing Competitive Integrated Employment for Individuals with
		  Disabilities.Sec. 803. Public education
		  campaigns about hiring individuals with
		  disabilities..VIGeneral
		provisionsAWorkforce
		investment601.Privacy(a)Section 444 of
		the General Education Provisions ActNothing in this Act
		(including the amendments made by this Act) shall be construed to supersede the
		privacy protections afforded parents and students under section 444 of the
		General Education Provisions Act (20 U.S.C. 1232g).(b)Prohibition on
		Development of National Database(1)In generalNothing in this Act (including the
		amendments made by this Act) shall be construed to permit the development of a
		national database of personally identifiable information on individuals
		receiving services under title II or under the amendments made by title V.(2)LimitationNothing in paragraph (1) shall be construed
		to prevent the proper administration of national programs under subtitles C and
		D of title II, or the amendments made by title V (as the case may be), or to carry out program
		management activities consistent with title II or the amendments made by title V (as the case may
		be).602.Buy-American requirements(a)Compliance with
		buy american actNone of the funds made available under title II
		or III or under the Wagner-Peyser Act (29 U.S.C. 49 et seq.) may be expended by
		an entity unless the entity agrees that in expending the funds the entity will
		comply with sections 8301 through 8303 of title 41, United States Code
		(commonly known as the Buy American Act).(b)Sense of congress; requirement regarding notice(1)Purchase of
		american-made equipment and productsIn the case of any equipment
		or product that may be authorized to be purchased with financial assistance
		provided using funds made available under title II or III or under the
		Wagner-Peyser Act (29 U.S.C. 49 et seq.), it is the sense of Congress that
		entities receiving the assistance should, in expending the assistance, purchase
		only American-made equipment and products.(2)Notice to
		recipients of assistanceIn providing financial assistance using
		funds made available under title II or III or under the Wagner-Peyser Act, the
		head of each Federal agency shall provide to each recipient of the assistance a
		notice describing the statement made in paragraph (1) by Congress.(c)Prohibition of
		contracts with persons falsely labeling products as made in
		americaIf it has been finally determined by a court or Federal
		agency that any person intentionally affixed a label bearing a Made in
		America inscription, or any inscription with the same meaning, to any
		product sold in or shipped to the United States that is not made in the United
		States, the person shall be ineligible to receive any contract or subcontract
		made with funds made available under title II or III or under the Wagner-Peyser
		Act (29 U.S.C. 49 et seq.), pursuant to the debarment, suspension, and
		ineligibility procedures described in sections 9.400 through 9.409 of title 48,
		Code of Federal Regulations, as such sections were in effect on August 7, 1998,
		or pursuant to any successor regulations.603.Transition
		provisions(a)Workforce
		development systemsThe Secretary of Labor and the Secretary of
		Education shall take such actions as the Secretaries determine to be
		appropriate to provide for the orderly transition from any authority under the
		Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) to any authority
		under title I. Such actions shall include the provision of guidance related to
		unified State planning and the performance accountability system described
		under such title.(b)Workforce
		investment activitiesThe Secretary of Labor shall take such
		actions as the Secretary determines to be appropriate to provide for the
		orderly transition from any authority under the Workforce Investment Act of
		1998 to any authority under title II.(c)Adult education
		and literacy programsThe Secretary of Education shall take such
		actions as the Secretary determines to be appropriate to provide for the
		orderly transition from any authority under the Adult Education and Family
		Literacy Act (20 U.S.C. 9201 et seq.), as in effect on the day before the date
		of enactment of this Act, to any authority under the Adult Education and Family
		Literacy Act, as amended by this Act.(d)Employment
		services activitiesThe Secretary of Labor shall take such
		actions as the Secretary determines to be appropriate to provide for the
		orderly transition from any authority under the Wagner-Peyser Act (29 U.S.C. 49
		et seq.), as in effect on the day before the date of enactment of this Act, to
		any authority under the Wagner-Peyser Act, as amended by this Act.(e)Vocational rehabilitation
		programsThe Secretary of Education, the Secretary of Labor, and the Secretary of Health and Human Services shall take such actions as
		the Secretaries determine to be appropriate to provide for the orderly
		transition from any authority under the Rehabilitation Act of 1973 (29 U.S.C.
		701 et seq.), as in effect on the day before the date of enactment of this Act,
		to any authority under the Rehabilitation Act of 1973, as amended by this Act.(f)Regulations(1)Proposed regulationsNot
		later than 180 days after the date of enactment of this Act, the Secretary of
		Labor, the Secretary of Education,  and the Secretary of Health and Human Services, as appropriate, shall develop and publish
		in the Federal Register proposed regulations relating to the transition to, and
		implementation of, this Act (including the amendments made by this Act).(2)Final regulationsNot
		later than 18 months after the date of enactment of this Act, the Secretaries described in paragraph (1), as appropriate, shall develop and publish
		in the Federal Register final regulations relating to the transition to, and
		implementation of, this Act (including the amendments made by this Act).(g)Expenditure of
		funds during transition(1)In generalSubject to
		paragraph (2) and in accordance with regulations developed under subsection
		(f), States, grant recipients, administrative entities, and other recipients of
		financial assistance under the Workforce Investment Act of 1998 may expend
		funds received under such Act, prior to July 1, 2015, in order to plan and
		implement programs and activities authorized under this Act.(2)Additional
		requirementsNot more than 2 percent of any allotment to any
		State from amounts appropriated under the Workforce Investment Act of 1998 for
		fiscal year 2014 may be made available to carry out activities authorized under
		paragraph (1) and not less than 50 percent of any amount used to carry out
		activities authorized under paragraph (1) shall be made available to local
		entities for the purposes of the activities described in such paragraph.604.Reduction of
		reporting burdens and requirementsIn order to simplify reporting requirements
		and reduce reporting burdens, the Secretary of Labor, the Secretary of
		Education, and the Secretary of Health and Human Services  shall establish procedures and criteria under which a State board and
		local board may reduce reporting burdens and requirements under this Act (including the amendments made by this Act).605.Effective
		dates(a)In
		generalExcept as otherwise
		provided in this Act, this Act, including the amendments made by this Act, take
		effect on the date of enactment of this Act.(b)Effective date
		for workforce development performance accountability systemThe requirements of section 131 shall apply
		beginning on the first day of the second full program year after the date of
		enactment of this Act.BAmendments to
		other laws611.Repeal of the
		Workforce Investment Act of 1998(a)Youth
		opportunity grantsSection
		169 of the Workforce Investment Act of 1998 (29 U.S.C. 2914) is
		repealed.(b)Twenty-First
		Century Workforce CommissionSubtitle C of title III of the
		Workforce Investment Act of 1998 (29 U.S.C. 2701 note) is repealed.(c)Workforce
		Investment Act of 1998The
		Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) is repealed.612.Conforming amendments(a)American
		Competitiveness and Workforce Improvement Act of 1998Section
		414(c)(3)(C) of the American Competitiveness and Workforce Improvement Act of
		1998 (29 U.S.C. 2916a(3)(C)) is amended by striking entities involved in administering the workforce investment system established under title I of the Workforce Investment Act of 1998 and inserting entities involved in administering the workforce development system, as defined in section 101 of the Workforce Investment Act of 2013.(b)Assistive
		Technology Act of 1998The Assistive Technology Act of 1998 (29
		U.S.C. 3001 et seq.) is amended as follows:(1)Section 3(1)(C)
		of such Act (29 U.S.C. 3002(1)(C)) is amended by striking such as a one-stop partner, as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801) and inserting
		such as a one-stop partner, as defined in section 101 of the Workforce Investment Act of 2013.(2)Section 4 of such
		Act (29 U.S.C. 3003) is amended—(A)in subsection
		(c)(2)(B)(i)(IV), by striking a representative of the State workforce investment board established under section 111 of the Workforce Investment Act of 1998 (29 U.S.C. 2821) and inserting a representative of the State workforce development  board established under section 111 of the Workforce Investment Act of 2013;
		and(B)in subsection
		(e)—(i)in paragraph (2)(D)(i), by striking such as one-stop partners, as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801), and inserting such as one-stop partners, as defined in section 101 of the Workforce Investment Act of 2013,; and(ii)in paragraph (3)(B)(ii)(I)(aa), by striking with entities in the statewide and local workforce investment systems established under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), and inserting with entities in the statewide and local workforce development systems established under the Workforce Investment Act of 2013,.(c)Alaska Natural Gas Pipeline ActSection 113(a)(2) of the Alaska Natural Gas Pipeline Act (15 U.S.C. 720k(a)(2)) is amended by striking consistent with the vision and goals set forth in the State of Alaska Unified Plan, as developed pursuant to the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting consistent with the vision and goals set forth in the State of Alaska unified plan or combined plan, as appropriate, as developed pursuant to section 112 or section 113, as appropriate, of  the Workforce Investment Act of 2013.(d)Atomic Energy
		Defense ActSection 4604(c)(6)(A) of the Atomic Energy Defense
		Act (50 U.S.C. 2704(c)(6)(A)) is amended by striking programs carried out by the Secretary of Labor under the Job Training Partnership Act or title I of the Workforce Investment Act of 1998 and inserting programs carried out by the Secretary of Labor under titles I and II of the Workforce Investment Act of 2013.(e)Carl D. Perkins
		Career and Technical Education Act of 2006The Carl
		D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
		2301 et seq.) is amended as follows:(1)Section 118(d)(2)
		of such Act (20 U.S.C. 2328(d)(2)) is amended—(A)in the paragraph heading, by striking
		Public law 105–220 and inserting
		Workforce Investment Act of 2013; and(B)by striking
		functions and activities carried out under Public Law 105–220 and inserting functions and activities carried out under the Workforce Investment Act of 2013.(2)Section 121(a)(4) of
		such Act (20 U.S.C. 2341(a)(4)) is amended—(A)in subparagraph (A),  by striking activities undertaken by the State boards under section 111 of Public Law 105–220 and
		inserting activities undertaken by the State boards under section 111 of the Workforce Investment Act of 2013; and(B)in subparagraph (B), by striking the service delivery system under section 121 of Public Law 105–220 and
		inserting the one-stop service delivery system under section 221 of the Workforce Investment Act of 2013.(3)Section 122 of
		such Act (20 U.S.C. 2342) is amended—(A)in subsection (b)(1)(A)(viii), by striking entities participating in activities described in section 111 of Public Law 105–220 and inserting entities participating in activities described in section 111 of the Workforce Investment Act of 2013;(B)in subsection
		(c)(20), by striking the description and information specified in sections 112(b)(8) and 121(c) of Public Law 105–220 concerning the provision of services only for postsecondary students and school dropouts and inserting the description and information specified in subparagraphs (B) and (C)(iii) of section 112(b)(2), and, as appropriate,  section 113(b)(3)(A), and section 221(c), of the Workforce Investment Act of 2013 concerning the provision of services only for postsecondary students and school dropouts; and(C)in subsection (d)(2)—(i)in the paragraph heading, by striking 501 plan and inserting combined plan; and(ii)by striking as part of the plan submitted under section 501 of Public Law 105–220 and inserting
		as part of the plan submitted under section 113 of the Workforce Investment Act of 2013.(4)Section 124(c)(13) of such Act (20 U.S.C. 2344(c)(13)) is amended by striking such as through referral to the system established under section 121 of Public Law 105–220 and inserting such as through referral to the system established under section 221 of the Workforce Investment Act of 2013.(5)Section 134(b)(5) of such Act (20 U.S.C. 2354(b)(5)) is amended by striking entities participating in activities described in section 117 of Public Law 105–220 (if applicable) and inserting entities participating in activities described in section 117 of the Workforce Investment Act of 2013 (if applicable).(6)Section 135(c)(16) of such Act (20 U.S.C. 2355(c)(16)) is amended by striking such as through referral to the system established under section 121 of Public Law 105–220 (29 U.S.C. 2801 et seq.) and inserting such as through referral to the system established under section 221 of the Workforce Investment Act of 2013.(7)Section 321(b)(1)
		of such Act (20 U.S.C. 2411(b)(1)) is amended by striking Chapters 4 and
		5 of subtitle B of title I of Public Law 105–220 and inserting
		Chapters 2 and 3 of subtitle B of title II of the Workforce Investment Act of 2013.(f)Community Services Block Grant ActSection 676(b)(5) of the Community Services Block Grant Act (42 U.S.C. 9908(b)(5)) is amended  by striking  the eligible entities will coordinate the provision of employment and training activities, as defined in section 101 of such Act, in the State and in communities with entities providing activities through statewide and local workforce investment systems under the Workforce Investment Act of 1998 and inserting the eligible entities will coordinate the provision of employment and training activities, as defined in section 101 of the Workforce Investment Act of 2013, in the State and in communities with entities providing activities through statewide and local workforce development systems under such Act.(g)Compact of Free
		Association Amendments Act of 2003The Compact of Free
		Association Amendments Act of 2003 (48 U.S.C. 1921 et seq.) is amended as
		follows:(1)Section
		105(f)(1)(B)(iii) of such Act (48 U.S.C. 1921d(f)(1)(B)(iii)) is amended by
		striking title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), other than subtitle C of that Act (29 U.S.C. 2881 et seq.) (Job Corps), title II of the Workforce Investment Act of 1998 (20 U.S.C. 9201 et seq.; commonly known as the Adult Education and Family Literacy Act),  
		and inserting titles I, II (other than subtitle C), and III of the Workforce Investment Act of 2013,.(2)Section 108(a) of
		such Act (48 U.S.C. 1921g(a)) is amended by striking subtitle C of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2881 et seq.; relating to Job Corps) and inserting subtitle C of title II of the Workforce Investment Act of 2013 (relating to Job Corps).(h)Domestic
		Volunteer Service Act of 1973Section 103(d) of the Domestic
		Volunteer Service Act of 1973 (42 U.S.C. 4953(d)) is amended by striking employment. and all that follows and inserting the following: 
		employment. Whenever feasible, such efforts shall be coordinated with an appropriate local workforce development board established under section 107 of the Workforce Investment Act of 2013.  .(i)Elementary and
		Secondary Education Act of 1965The Elementary and Secondary
		Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended as follows:(1)Section 1203(c)(2)(A)
		of such Act (20 U.S.C. 6363(c)(2)(A)) is amended—(A)by striking , in consultation with the National Institute for Literacy,; and(B)by striking clause (ii); and(C)by redesignating clauses (iii) and (iv) as clauses (ii) and (iii), respectively.(2)Section
		1235(9)(B) of such Act (20 U.S.C. 6381d(9)(B)) is amended by striking
		any relevant programs under the Adult Education and Family Literacy Act, the Individuals with Disabilities Education Act, and title I of the Workforce Investment Act of 1998 and inserting
		any relevant programs under the Adult Education and Family Literacy Act, the Individuals with Disabilities Education Act, and titles I and II  of the Workforce Investment Act of 2013.(3)Section 1423(9) of such Act (20 U.S.C. 6453(9)) is amended by striking a description of how the program under this subpart will be coordinated with other Federal, State, and local programs, such as programs under title I of Public Law 105–220 and inserting a description of how the program under this subpart will be coordinated with other Federal, State, and local programs, such as programs under titles I and II of the Workforce Investment Act of 2013.(4)Section 1425(9) of such Act (20 U.S.C. 6455(9)) is amended by striking coordinate funds received under this subpart with other local, State, and Federal funds available to provide services to participating children and youth, such as funds made available under title I of Public Law 105–220, and inserting coordinate funds received under this subpart with other local, State, and Federal funds available to provide services to participating children and youth, such as funds made available under title I or II of the Workforce Investment Act of 2013,.(5)Section
		7202(13)(H) of such Act (20 U.S.C. 7512(13)(H)) is amended by striking
		the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and
		inserting the Workforce Investment Act of 2013 (29 U.S.C. 2801 et. seq.).(j)Environmental Programs Assistance Act of 1984Section 2(a) of the Environmental Programs Assistance Act of 1984 (42 U.S.C. 4368a(a)) is amended by striking Funding for such grants or agreements may be made available from such programs or through title V of the Older Americans Act of 1965 and subtitle D of title I of the Workforce Investment Act of 1998 and inserting Funding for such grants or agreements may be made available from such programs or through title V of the Older Americans Act of 1965 and subtitle D of title II of the Workforce Investment Act of 2013.(k)Energy
		Conservation and Production ActSection 414(b)(3) of the Energy
		Conservation and Production Act (42 U.S.C. 6864(b)(3)) is amended by striking
		securing, to the maximum extent practicable, the services of volunteers and training participants and public service employment workers, pursuant to title I of the Workforce Investment Act of 1998 and inserting
		securing, to the maximum extent practicable, the services of volunteers and training participants and public service employment workers, pursuant to title I or II of the Workforce Investment Act of 2013.(l)Food and
		Nutrition Act of 2008The Food and Nutrition Act of 2008 (7
		U.S.C. 2011 et seq.) is amended as follows:(1)Section 5(l) of
		such Act (7 U.S.C. 2014(l)) is amended by striking Notwithstanding section 181(a)(2) of
		the Workforce Investment Act of 1998, earnings to individuals participating in on-the-job-training under title I of the Workforce Investment Act of 1998  and inserting Notwithstanding section 281(a)(2) of the Workforce Investment Act of 2013, earnings to individuals participating in on-the-job training under title I or II of the Workforce Investment Act of 2013.(2)Section
		6 of such Act (7 U.S.C. 2015) is amended—(A)in subsection (d)(4)(M), by striking
		activities under title I of the Workforce Investment Act of 1998 and inserting
		activities under titles I and II of the Workforce Investment Act of 2013;(B)in subsection (e)(3)(A), by striking a program under title I of the Workforce Investment Act of 1998 and inserting a program under title I or II of the Workforce Investment Act of 2013; and(C)in subsection (o)(1)(A), by striking  a program under the title I of the Workforce Investment Act of 1998 and inserting a program under title I or II of the Workforce Investment Act of 2013.(3)Section
		17(b)(2) of such Act (7 U.S.C. 2026(b)(2)) is amended by striking
		a program carried out under title I of the Workforce Investment Act of 1998 and inserting
		a program carried out under  title I or II of the Workforce Investment Act of 2013.(m)Full Employment
		and Balanced Growth Act of 1978Section 206 of the Full
		Employment and Balanced Growth Act of 1978 (15 U.S.C. 3116) is
		amended—(1)in
		subsection (b), in the matter preceding paragraph (1), by striking the Secretary of Labor shall, as appropriate, fully utilize the authority provided under the Job Training Partnership Act and title I of the Workforce Investment Act of
		1998 and inserting the Secretary of Labor shall, as appropriate, fully utilize the authority provided under titles I and II of the Workforce Investment Act of 2013; and(2)in
		subsection (c)(1), by striking the President shall, as may be authorized by law, establish reservoirs of public employment and private nonprofit employment projects, to be approved by the Secretary of Labor, through expansion of title I of the Workforce Investment Act of 1998 and inserting  the President shall, as may be authorized by law, establish reservoirs of public employment and private nonprofit employment projects, to be approved by the Secretary of Labor, through expansion of activities under titles I and II  of the Workforce Investment Act of 2013.(n)Higher
		Education Act of 1965The Higher Education Act of 1965 (20 U.S.C.
		1001 et seq.) is amended as follows:(1)Section 418A of
		such Act (20 U.S.C. 1070d–2) is amended—(A)in subsection
		(b)(1)(B)(ii), by striking section 167 of the Workforce Investment Act
		of 1998 and inserting section 267 of the Workforce Investment Act of 2013;   and(B)in subsection
		(c)(1)(A), by striking section 167 of the Workforce Investment Act of
		1998 and inserting section 267 of the Workforce Investment Act of 2013.(2)Section 479(d)(1)
		of such Act (20 U.S.C. 1087ss(d)(1)) is amended by striking The term dislocated worker has the meaning given the term in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801) and inserting
		The term dislocated worker has the meaning given the term in section 101 of the Workforce Investment Act of 2013.(3)Section 479A(a)
		of such Act (20 U.S.C. 1087tt(a)) is amended by striking a dislocated worker (as defined in section 101 of the Workforce Investment Act of 1998) and inserting
		a dislocated worker (as defined in section 101  of the Workforce Investment Act of 2013).(4)Section
		480(b)(1)(I) of such Act (20 U.S.C. 1087vv(b)(1)(I)) is amended by striking
		benefits received through participation in employment and training activities under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting benefits received through participation in employment and training activities under titles I and II  of the Workforce Investment Act of 2013.(5)Section 803 of
		such Act (20 U.S.C. 1161c) is amended—(A)in subsection (i)(1), by striking for changes to this Act and related Acts, such as the Carl D. Perkins Career and Technical Education Act of 2006 and the Workforce Investment Act of 1998 (including titles I and II), to help create and sustain business and industry workforce partnerships at institutions of higher education and inserting for changes to this Act and related Acts, such as the Carl D. Perkins Career and Technical Education Act of 2006 and the Workforce Investment Act of 2013 (including titles I, II, and III), to help create and sustain business and industry workforce partnerships at institutions of higher education; and(B)in subsection
		(j)(1)—(i)in subparagraph (A)(ii), by striking local board (as such term is defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting local board (as such term is defined in section 101 of the Workforce Investment Act of 2013);
		and(ii)in subparagraph (B), by striking a State board (as such term is defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting a State board (as such term is defined in section 101 of the Workforce Investment Act of 2013).(6)Section
		861(c)(1)(B) of such Act (20 U.S.C. 1161q(c)(1)(B)) is amended by striking
		local boards (as such term is defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801))  and inserting local boards (as such term is defined in section 101  of the Workforce Investment Act of 2013).(7)Section
		872(b)(2)(E) of such Act (20 U.S.C. 1161s(b)(2)(E)) is amended by striking
		local boards (as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting local boards (as defined in section 101 of the Workforce Investment Act of 2013).(o)Housing Act of
		1949Section 504(c)(3) of the Housing Act of 1949 (42 U.S.C.
		1474(c)(3)) is amended by striking the Secretary, in consultation with the Secretary of Labor, determines there is an insufficient number of volunteers and training participants and public service employment workers, assisted pursuant to title I of the Workforce Investment Act of 1998 or the Older American Community Service Employment Act, and inserting the Secretary, in consultation with the Secretary of Labor, determines there is an insufficient number of volunteers and training participants and public service employment workers, assisted pursuant to title I or II of the Workforce Investment Act of 2013 or the Community Service Senior Opportunities Act,.(p)Housing and
		Urban Development Act of 1968Section 3 of the Housing and Urban
		Development Act of 1968 (12 U.S.C. 1701u) is amended—(1)in
		subsection (c)—(A)in paragraph (1)(B)(iii), by striking participants in YouthBuild programs receiving assistance under section 173A of the Workforce Investment Act of 1998 and inserting participants in YouthBuild programs receiving assistance under section 272 of the Workforce Investment Act of 2013;
		and(B)in
		paragraph (2)(B), by striking participants in YouthBuild programs receiving assistance under section 173A of the Workforce Investment Act of 1998 and inserting participants in YouthBuild programs receiving assistance under section 272 of the Workforce Investment Act of 2013; and(2)in subsection (d)—(A)in paragraph (1)(B)(iii), by striking To YouthBuild programs receiving assistance under section 173A of the Workforce Investment Act of 1998 and inserting To YouthBuild programs receiving assistance under section 272 of the Workforce Investment Act of 2013; and(B)in paragraph (2)(B), by striking to YouthBuild programs receiving assistance under section 173A of the Workforce Investment Act of 1998 and inserting to YouthBuild programs receiving assistance under section 272 of the Workforce Investment Act of 2013.(q)Immigration and
		Nationality ActSection 245A(h)(4)(F) of the Immigration and
		Nationality Act (8 U.S.C. 1255a(h)(4)(F)) is amended by striking Title I
		of the Workforce Investment Act of 1998 and inserting Titles I and II
		of the Workforce Investment Act of 2013.(r)Internal
		Revenue Code of 1986Section 7527(e)(2) of the Internal Revenue
		Code of 1986 is amended by inserting (as in effect on the day before the date of enactment of the Workforce Investment Act of 2013) after of 1998.(s)McKinney-Vento
		Homeless Assistance ActSection 103(c)(2) of the McKinney-Vento
		Homeless Assistance Act (42 U.S.C. 11302(c)(2)) is amended by striking
		a homeless individual shall be eligible for assistance under title I of the Workforce Investment Act of 1998 and inserting
		a homeless individual shall be eligible for assistance under title I or  II of the Workforce Investment Act of 2013.(t)Museum and Library Services ActThe Museum and Library Services Act (20 U.S.C. 9101 et seq.) is amended as follows:(1)Section 204(f)(3) of  such Act (20 U.S.C. 9103(f)(3)) is amended by striking activities under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) (including activities under section 134(c) of such Act) (29 U.S.C. 2864(c)) and inserting activities under the Workforce Investment Act of 2013 (including activities under section 221(e) of such Act)).(2)Section 224(b)(6)(C) of such Act (20 U.S.C. 9134(b)(6)(C)) is amended—(A)in clause (i), by striking the activities carried out by the State workforce investment board under section 111(d) of the Workforce Investment Act of 1998 (29 U.S.C. 2821(d)) and inserting the activities carried out by the State workforce development  board under section 111 of the Workforce Investment Act of 2013; and(B)in clause (ii), by striking the State's one-stop delivery system established under section 134(c) of such Act (29 U.S.C. 2864(c)) and inserting the State's one-stop delivery system established under section 221(e) of such Act.(u)National and
		Community Service Act of 1990The National and Community Service
		Act of 1990 (42 U.S.C. 12501 et seq.) is amended as follows:(1)Section
		112(a)(3)(B) of such Act (42 U.S.C. 12523(a)(3)(B)) is amended by striking
		or who may participate in a Youthbuild program under section 173A of the Workforce Investment Act of 1998 (29 U.S.C. 2918a) and inserting or who may participate in a Youthbuild program under section 272 of the Workforce Investment Act of 2013.(2)Section 199L(a)
		of such Act (42 U.S.C. 12655m(a)) is amended by striking coordinated with activities supported with assistance made available under programs administered by the heads of such agencies (including title I of the Workforce Investment Act of 1998) and inserting coordinated with activities supported with assistance made available under programs administered by the heads of such agencies (including titles I and II of the Workforce Investment Act of 2013).(v)National Energy
		Conservation Policy ActSection 233 of the National Energy
		Conservation and Policy Act (42 U.S.C. 6873) is amended, in the matter preceding paragraph (1),  by striking
		a sufficient number of volunteers and training participants and public service employment workers, assisted pursuant to title I of the Workforce Investment Act of 1998 and the Older American Community Service Employment Act and inserting
		a sufficient number of volunteers and training participants and public service employment workers, assisted pursuant to title I or II of Workforce Investment Act of 2013 and the Community Service Senior Opportunities Act.(w)Older Americans
		Act of 1965The Older Americans Act of 1965 (42 U.S.C. 3001 et
		seq.) is amended as follows:(1)Section 203
		of such Act (42 U.S.C. 3013) is amended—(A)in subsection (a)(2), by striking In particular, the Secretary of Labor shall consult and cooperate with the Assistant Secretary in carrying out title I of the Workforce Investment Act of 1998 and inserting In particular, the Secretary of Labor shall consult and cooperate with the Assistant Secretary in carrying out titles I and II of the Workforce Investment Act of 2013; and(B)in subsection (b)(1), by striking title I of the Workforce Investment Act of 1998 and inserting titles I and II  of the Workforce Investment Act of 2013.(2)Section 321(a)(12) of such Act (42 U.S.C. 3030d(a)(12)) is amended by striking including programs carried out under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting including programs carried out under the Workforce Investment Act of 2013.(3)Section 502 of
		such Act (42 U.S.C. 3056) is amended—(A)in subsection
		(b)—(i)in paragraph (1)—(I)in subparagraph (H), by striking will coordinate activities with training and other services provided under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), including utilizing the one-stop delivery system of the local workforce investment areas involved and inserting will coordinate activities with training and other services provided under titles I and II of the Workforce Investment Act of 2013, including utilizing the one-stop delivery system of the local workforce development areas involved;(II)in subparagraph
		(O)—(aa)by
		striking through the one-stop delivery system of the local workforce investment areas involved as established under section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)), and inserting through the one-stop delivery system of the local workforce development areas involved as established under section 221(e) of the Workforce Investment Act of 2013,; and(bb)by
		striking and will be involved in the planning and operations of such system pursuant to a memorandum of understanding with the local workforce investment board in accordance with section 121(c) of such Act (29 U.S.C. 2841(c)) and
		inserting and will be involved in the planning and operations of such system pursuant to a memorandum of understanding with the local workforce development board in accordance with section 221(c) of such Act; and(III)in subparagraph (Q)—(aa)in clause (i), by striking paragraph (8), relating to coordination with
		other Federal programs, of section 112(b) of the Workforce Investment Act of
		1998 (29 U.S.C. 2822(b)) and inserting clauses (ii) and (viii) of paragraph (2)(B), relating to coordination with other Federal programs, of section 112(b) of the Workforce Investment Act of 2013; and(bb)in clause (ii), by striking paragraph (14), relating to implementation of
		one-stop delivery systems, of section 112(b) of the Workforce Investment Act of
		1998 and inserting paragraph (2)(C)(i), relating to implementation of one-stop delivery systems, of section 112(b) of the Workforce Investment Act of 2013;(ii)in paragraph (3)—(I)in subparagraph (A), by striking   An assessment and service strategy required by paragraph (1)(N) to be prepared for an eligible individual shall satisfy any condition for an assessment and service strategy or individual employment plan for an adult participant under subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.), in order to determine whether such eligible individual also qualifies for intensive or training services described in section 134(d) of such Act (29 U.S.C. 2864(d)). and inserting An assessment and service strategy required by paragraph (1)(N) to be prepared for an eligible individual shall satisfy any condition for an assessment and service strategy or individual employment plan for an adult participant under subtitle B of title II  of the Workforce Investment Act of 2013, in order to determine whether such eligible individual also qualifies for intensive or training services described in section 234(c) of such Act.(II)in subparagraph (B)—(aa)in the subparagraph heading, by striking Workforce Investment Act of 1998 and inserting Workforce Investment Act of 2013; and(bb)by striking An assessment and service strategy or individual employment plan prepared under subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.) and inserting An assessment and service strategy or individual employment plan prepared under subtitle B of title II of the Workforce Investment Act of 2013.(B)in subsection
		(e)(2)(B)(ii), by striking one-stop delivery systems established under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting
		one-stop delivery systems established under section 221 of the Workforce Investment Act of 2013.(4)Section 503 of
		such Act (42 U.S.C. 3056a) is amended—(A)in subsection
		(a)—(i)in paragraph (2)(A), by striking the State and local workforce investment boards established under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting the State and local workforce development  boards established under title I of the Workforce Investment Act of 2013;
		and(ii)in paragraph (4)(F), by striking plans for facilitating the coordination of activities of grantees in the State under this title with activities carried out in the State under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting plans for facilitating the coordination of activities of grantees in the State under this title with activities carried out in the State under titles I and II of the Workforce Investment Act of 2013; and(B)in subsection (b)(2)(A), by striking with the program carried out under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting with the program carried out under the Workforce Investment Act of 2013.(5)Section 505(c)(1) (42 U.S.C. 3056c(c)(1)) of such Act is amended by striking activities carried out under other Acts, especially activities provided under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), including activities provided through one-stop delivery systems established under section 134(c)) of such Act (29 U.S.C. 2864(c)), and inserting activities carried out under other Acts, especially activities provided under the Workforce Investment Act of 2013, including activities provided through one-stop delivery systems established under section 221(e) of such Act, .(6)Section 510 of
		such Act (42 U.S.C. 3056h) is amended—(A)by striking
		by local workforce investment boards and one-stop operators established under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting by local workforce development boards and one-stop operators established under title I or II of the Workforce Investment Act of 2013; and(B)by striking
		such title I and inserting titles I and II of such Act.(7)Section 511 of
		such Act (42 U.S.C. 3056i) is amended—(A)in subsection
		(a), by striking Grantees under this title shall be one-stop partners as described in subparagraphs (A) and (B)(vi) of section 121(b)(1) of the Workforce Investment Act of 1998 (29 U.S.C. 2841(b)(1)) in the one-stop delivery system established under section 134(c) of such Act (29 U.S.C. 2864(c)) for the appropriate local workforce investment areas and inserting Grantees under this title shall be one-stop partners as described in subparagraphs (A) and (B)(v) of section 221(b)(1) of the Workforce Investment Act of 2013 in the one-stop delivery system established under section 221(e) of such Act for the appropriate local workforce development areas; and(B)in subsection
		(b)(2), by striking be signatories of the memorandum of understanding established under section 121(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2841(c)) and inserting be signatories of the memorandum of understanding established under section 221(c) of the Workforce Investment Act of 2013.(8)Section 518(b)(2)(F) of such Act (42 U.S.C. 3056p(b)(2)(F)) is amended by striking has failed to find employment after utilizing services provided under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting has failed to find employment after utilizing services provided under title I or II of the Workforce Investment Act of 2013.(x)Personal
		Responsibility and Work Opportunity Reconciliation Act of
		1996Section 403(c)(2)(K) of the Personal Responsibility and Work
		Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(c)(2)(K)) is amended by
		striking Benefits under the title I of the Workforce Investment Act of 1998 and
		inserting Benefits under title I or II of the Workforce Investment Act of 2013.(y)Patient Protection and Affordable Care ActSection 5101(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S. 294q(d)(3)(D)) is amended by striking other health care workforce programs, including those supported through the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), and inserting other health care workforce programs, including those supported through the Workforce Investment Act of 2013,.(z)Public Health Service ActThe Public Health Service Act (42 U.S.C.                      201 et seq.) is amended as follows:(1)Section  399V(e) of such Act (42 U.S.C. 280g–11(e)) is amended by striking one-stop delivery systems under section 134(c) of the Workforce Investment Act of 1998 and inserting one-stop delivery systems under section 221(e) of the Workforce Investment Act of 2013.(2)Section 751(c)(1)(A) of such Act (42 U.S.C. 294a(c)(1)(A)) is amended by striking the applicable one-stop delivery system under section 134(c) of the Workforce Investment Act of 1998, and inserting the applicable one-stop delivery system under section 221(e) of the Workforce Investment Act of 2013,.(3)Section 799B(23) of such Act (42 U.S.C. 295p(23)) is amended by striking one-stop delivery system described in section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)) and inserting one-stop delivery system described in section 221(e) of the Workforce Investment Act of 2013.(aa)Runaway and Homeless Youth ActSection  322(a)(7) of the Runaway and Homeless Youth Act (42 U.S.C. 5714–2(a)(7)) is amended by striking (including services and programs for youth available under the Workforce Investment Act of 1998) and inserting (including services and programs for youth available under the Workforce Investment Act of 2013).(bb)Second Chance
		Act of 2007The Second Chance Act of 2007 (42
		U.S.C. 17501 et seq.) is amended as follows:(1)Section 212 of
		such Act (42 U.S.C. 17532) is amended—(A)in subsection
		(c)(1)(B), by striking in coordination with the one-stop partners and one-stop operators (as such terms are defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) that provide services at any center operated under a one-stop delivery system established under section 134c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)),  and inserting in coordination with the one-stop partners and one-stop operators (as such terms are defined in section 101 of the Workforce Investment Act of 2013) that provide services at any center operated under a one-stop delivery system established under section 221(e) of the Workforce Investment Act of 2013),; and(B)in subsection
		(d)(1)(B)(iii), by striking the local workforce investment boards established under section 117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832)), and inserting the local workforce development boards established under section 117 of the Workforce Investment Act of 2013,.(2)Section 231(e) of
		such Act (42 U.S.C. 17541(e)) is amended by striking the one-stop partners and one-stop operators (as such terms are defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) that provide services at any center operated under a one-stop delivery system established under section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)) and inserting the one-stop partners and one-stop operators (as such terms are defined in section 101 of the  Workforce Investment Act of 2013) that provide services at any center operated under a one-stop delivery system established under section 221(e) of the Workforce Investment Act of 2013.(cc)Small Business
		ActSection 7(j)(13)(E) of the Small Business Act (15 U.S.C.
		636(j)(13)(E)) is amended by striking an institution eligible to provide skills training or upgrading under title I of the Workforce
		Investment Act of 1998 and inserting an institution eligible to provide skills training or upgrading under title I or II of the Workforce Investment Act of 2013.(dd)Social
		Security ActThe Social Security Act (42 U.S.C. 301 et seq.) is
		amended as follows:(1)Section
		403(a)(5) of such Act (42 U.S.C. 603(a)(5) is amended—(A)in subparagraph (A)(vii)(I), by
		striking chief elected official (as defined in section 101 of the Workforce Investment Act of 1998) and
		inserting chief elected official (as defined in section 101 of the Workforce Investment Act of 2013); and(B)in subparagraph (D)(ii), by striking local workforce investment board established for the service delivery area pursuant to title I of the Workforce Investment Act of 1998, as appropriate and inserting local workforce development board established for the local workforce development area pursuant to title I  of the Workforce Investment Act of 2013, as appropriate.(2)Section
		1148(f)(1)(B) of such Act (42 U.S.C. 1320b-19(f)(1)(B)) is amended by striking
		a one-stop delivery system established under subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.) and inserting a one-stop delivery system established under section 221(e) of the Workforce Investment Act of 2013.(3)Section
		1149(a)(3) of such Act (42 U.S.C. 1320b-20(a)(3)) is amended by striking
		a one-stop delivery system established under subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.) and inserting a one-stop delivery system established under section 221(e) of the Workforce Investment Act of 2013.(4)Section 2008(a) of such Act (42 U.S.C. 1397g(a))
		is amended—(A)in paragraph (2)(B), by striking the State workforce investment board established under section 111 of the Workforce Investment Act of 1998 and inserting the State workforce development board established under section 111  of the Workforce Investment Act of 2013; and(B)in paragraph (4)(A), by striking
		a local workforce investment board established under section 117 of the Workforce Investment Act of 1998, and
		inserting a local workforce development  board established under section 117 of the Workforce Investment Act of 2013,.(ee)Title 18 of
		the United States CodeSection 665 of title 18 of the United
		States Code is amended—(1)in
		subsection (a), by striking Whoever, being an officer, director, agent, or employee of, or connected in any capacity with any agency or organization receiving financial assistance or any funds under the Job Training Partnership Act or title I of the Workforce Investment Act of 1998 and inserting Whoever, being an officer, director, agent, or employee of, or connected in any capacity with any agency or organization receiving financial assistance or any funds under title I or II of the Workforce Investment Act of 2013;(2)in
		subsection (b), by striking a contract of employment in connection with a financial assistance agreement or contract under the Job Training Partnership Act or title I of the Workforce Investment Act of 1998 and inserting a contract of employment in connection with a financial assistance agreement or contract under title I or II of the Workforce Investment Act of 2013; and(3)in
		subsection (c), by striking Whoever willfully obstructs or impedes or willfully endeavors to obstruct or impede, an investigation or inquiry under the Job Training Partnership Act or title I of the Workforce Investment Act of 1998, and inserting Whoever willfully obstructs or impedes or willfully endeavors to obstruct or impede, an investigation or inquiry under title I or II  of the Workforce Investment Act of 2013.(ff)Title 31 of
		the United States CodeSection 6703(a)(4) of title 31 of the
		United States Code is amended by striking Programs under title I of the Workforce Investment Act of 1998. and inserting Programs under titles I and II of the Workforce Investment Act of 2013.(gg)Title 38 of
		the United States CodeTitle 38 of the United States Code is
		amended as follows:(1)Section 4101(9)
		of title 38 of the United States Code is amended by striking The term intensive services means local employment and training services of the type described in section 134(d)(3) of the Workforce Investment Act of 1998 and inserting
		The term intensive services means local employment and training services of the type described in section 234(c)(3) of the Workforce Investment Act of 2013.(2)Section 4102A of
		title 38 of the United States Code is amended—(A)in subsection
		(d), by striking participation of qualified veterans and eligible persons in employment and training opportunities under title I of the Workforce Investment Act of 1998
		and inserting participation of qualified veterans and eligible persons in employment and training opportunities under titles I and II of the Workforce Investment Act of 2013;
		and(B)in subsection
		(f)(2)(A), by striking be consistent with State performance measures applicable under section 136(b) of the Workforce Investment Act of 1998 and inserting be consistent with State performance accountability measures applicable under section 131(b) of the Workforce Investment Act of 2013.(3)Section 4104A of title 38 of the United States Code is amended—(A)in subsection (b)(1)(B), by striking the appropriate State boards and local boards (as such terms are defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting the appropriate State boards and local boards (as such terms are defined in section 101 of the Workforce Investment Act of 2013); and(B)in subsection (c)(1)(A), by striking the appropriate State boards and local boards (as such terms are defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting the appropriate State boards and local boards (as such terms are defined in section 101 of the Workforce Investment Act of 2013).(4)Section 4110B of title 38 of the United States Code is amended by striking enter into an agreement with the Secretary regarding the implementation of the Workforce Investment Act of 1998 that includes the description and information described in paragraphs (8) and (14) of section 112(b) of the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)) and inserting enter into an agreement with the Secretary regarding the implementation of the Workforce Investment Act of 2013 that includes the description and information described in clauses (ii) and (viii) of subparagraph (B),  and subparagraph (C)(i),  of section 112(b)(2) of the Workforce Investment Act of 2013.(5)Section 4213(a)(4) of title 38 of the United States Code is amended by striking Any employment or training program carried out under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting Any employment or training program carried out under title I or II of the Workforce Investment Act of 2013.(hh)Trade Act of
		1974The Trade Act of 1974 (19 U.S.C. 2101 et seq.) is amended as
		follows:(1)Section 221(a) of
		such Act (19 U.S.C. 2271) is amended—(A)in paragraph (1)(C)—(i)by striking , one-stop operators or one-stop partners (as defined in section 101 of the Workforce Investment Act of
		1998 (29 U.S.C. 2801)) including State employment security agencies, and inserting , one-stop operators or one-stop partners (as defined in section 101 of the Workforce Investment Act of 2013) including State employment security agencies,; and(ii)by striking  or the State dislocated worker unit established under title I of such Act, and inserting or a State dislocated worker unit,; and(B)in subsection
		(a)(2)(A), by striking rapid response activities and appropriate core and intensive services (as described in section 134 of the Workforce Investment Act of 1998 (29 U.S.C. 2864)) authorized under other Federal laws and inserting rapid response activities and appropriate core and intensive services (as described in section  234  of the Workforce Investment Act of 2013) authorized under other Federal laws.(2)Section
		222(d)(2)(A)(iv) of such Act (19 U.S.C. 2272(d)(2)(A)(iv)) is amended by striking
		one-stop operators or one-stop partners (as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting one-stop operators or one-stop partners (as defined in section 101 of the Workforce Investment Act of 2013).(3)Section
		236(a)(5) of such Act (19 U.S.C. 2296(a)(5)) is amended—(A)in subparagraph (B), by striking any training program provided by a State pursuant to  title I of the Workforce Investment Act of 1998
		and inserting
		any training program provided by a State pursuant to  title I or II of the Workforce Investment Act of 2013; and(B)in the flush text following subparagraph (H), by striking  The Secretary may not limit approval of a training program under paragraph (1) to a program provided pursuant to title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.). and inserting The Secretary may not limit approval of a training program under paragraph (1) to a program provided pursuant to title I or II of the Workforce Investment Act of 2013..(4)Section 239 of
		such Act (19 U.S.C. 2311) is amended—(A)in subsection (f),
		by striking Any agreement entered into under this section shall provide for the coordination of the administration of the provisions for employment services, training, and supplemental assistance under sections 235 and 236 of this Act and under title I of the Workforce Investment Act of 1998 and
		inserting Any agreement entered into under this section shall provide for the coordination of the administration of the provisions for employment services, training, and supplemental assistance under sections 235 and 236 of this Act and under titles I and II of the Workforce Investment Act of 2013;
		and(B)in subsection
		(h), by striking the description and information described in paragraphs (8) and (14) of section 112(b) of the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)) and
		inserting the description and information described in clauses (ii) and (viii) of subparagraph (B), and subparagraph (C)(i), of section 112(b)(2) of the Workforce Investment Act of 2013.(ii)United States
		Housing Act of 1937Section 23 of the United States Housing Act
		of 1937 (42 U.S.C. 1437u) is amended—(1)in
		subsection (b)(2)(A), by striking lack of supportive services accessible to eligible families, which shall include insufficient availability of resources for programs under title I of the Workforce Investment Act of 1998 and inserting lack of supportive services accessible to eligible families, which shall include insufficient availability of resources for programs under titles I and II of the Workforce Investment Act of 2013;(2)in
		subsection (f)(2), by striking the local agencies (if any) responsible for carrying out programs under title I of the Workforce Investment Act of 1998 or the Job Opportunities and Basic Skills Training Program under part F of title IV of the Social Security Act, and inserting the local agencies (if any) responsible for carrying out programs under titles I and II of the Workforce Investment Act of 2013 or the Job Opportunities and Basic Skills Training Program under part F of title IV of the Social Security Act,; and(3)in
		subsection (g)—(A)in paragraph (2), by striking any local agencies responsible for programs under title I of the Workforce Investment Act of 1998 or the Job Opportunities and Basic Skills Training Program under part F of title IV of the Social Security Act and inserting any local agencies responsible for programs under titles I and II of the Workforce Investment Act of 2013 or the Job Opportunities and Basic Skills Training Program under part F of title IV of the Social Security Act; and(B)in
		paragraph (3)(H), by striking programs under title I of the Workforce Investment Act of 1998 and any other relevant employment, child care, transportation, training, and education programs in the applicable area and inserting programs under titles I and II  of the Workforce Investment Act of 2013 and any other relevant employment, child care, transportation, training, and education programs in the applicable area.(jj)Violent Crime
		Control and Law Enforcement Act of 1994Section 31113(a)(4)(C) of
		the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C.
		13823(a)(4)(C)) is amended by striking job training programs authorized under title I of the Workforce Investment Act of 1998 or the Family Support Act of 1988 (Public Law 100–485) and inserting job training programs authorized under title I or II of the Workforce Investment Act of 2013 or the Family Support Act of 1988 (Public Law 100–485).(kk)Worker Adjustment and Retraining Notification ActSection 3(a)(2) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(a)(2)) is amended by striking the State or entity designated by the State to carry out rapid response activities under section 134(a)(2)(A) of the Workforce Investment Act of 1998, and inserting the State or entity designated by the State to carry out rapid response activities under section 234(a)(2)(A) of the Workforce Investment Act of 2013,.613.References(a)Workforce Investment Act of 1998 referencesExcept as otherwise specified, a reference
		in a Federal law to a provision of the Workforce Investment Act of 1998 (29
		U.S.C. 2801 et seq.) shall be deemed to refer to the corresponding provision of
		this Act.(b)Wagner-Peyser
		Act referencesExcept as otherwise specified, a reference in a
		Federal law to a provision of the Wagner-Peyser Act (29 U.S.C. 49 et seq.)
		shall be deemed to refer to the corresponding provision of such Act, as amended
		by this Act.(c)Disability-related
		referencesExcept as otherwise specified, a reference
		in a Federal law to a provision of the Rehabilitation Act of 1973 (29 U.S.C.
		701 et seq.) shall be deemed to refer to the corresponding provision of such
		Act, as amended by this Act.November 12, 2013Reported with an amendment